             Case 20-33826 Document 89 Filed in TXSB on 08/03/20 Page 1 of 433




                            IN THE UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                              :
    In re:                                                    :    Chapter 11
                                                              :
    NOBLE CORPORATION PLC, et al.,                            :    Case No. 20-33826 (DRJ)
                                                              :
                       Debtors.1                              :    (Jointly Administered)
                                                              :
                                                              :

                                 NOTICE OF FILING CREDITOR MATRIX
                                         (Relates to Doc. No. 75)

             Pursuant to Rule 1007 of the Federal Rules of Bankruptcy Procedure, the Debtors file the

Creditor Matrix attached hereto as Exhibit A.



                                   [Remainder of Page Intentionally Left Blank]




1
             Due to the large number of Debtors in these jointly administered chapter 11 cases, a complete list of the
             Debtors and the last four digits of their tax identification, registration, or like numbers is not provided
             herein. A complete list of such information may be obtained on the website of the Debtors’ proposed
             claims and noticing agent at https://dm.epiq11.com/noble. The location of Debtor Noble Corporation plc’s
             principal place of business in the United States and the Debtors’ service address in these chapter 11 cases is
             13135 Dairy Ashford, Suite 800, Sugar Land, Texas 77478.



10675186v1
        Case 20-33826 Document 89 Filed in TXSB on 08/03/20 Page 2 of 433




Dated: August 3, 2020           Respectfully Submitted,
       Houston, Texas
                           By: /s/ John F. Higgins
                                PORTER HEDGES LLP
                                John F. Higgins (TX 09597500)
                                Eric M. English (TX 24062714)
                                M. Shane Johnson (TX 24083263)
                                Megan Young-John (TX 24088700)
                                Emily D. Nasir (TX 24118477)
                                1000 Main St., 36th Floor
                                Houston, Texas 77002
                                Telephone: (713) 226-6000
                                Facsimile: (713) 226-6248
                                jhiggins@porterhedges.com
                                eenglish@porterhedges.com
                                sjohnson@porterhedges.com
                                myoung-john@porterhedges.com
                                enasir@porterhedges.com

                                 Proposed Co-Counsel to the Debtors
                                 and Debtors in Possession

                                - and -

                                 SKADDEN, ARPS, SLATE, MEAGHER & FLOM
                                 LLP

                                 George N. Panagakis (pro hac vice pending)
                                 Anthony Joseph (pro hac vice pending)
                                 155 N. Wacker Dr.
                                 Chicago, Illinois 60606-1720
                                 Telephone: (312) 407-0700
                                 Fax: (312) 407-0411
                                 george.panagakis@skadden.com
                                 anthony.joseph@skadden.com

                                 - and -




                                           2
10675186v1
        Case 20-33826 Document 89 Filed in TXSB on 08/03/20 Page 3 of 433




                                 Mark McDermott (pro hac vice pending)
                                 Jason Kestecher (pro hac vice pending)
                                 Nicholas S. Hagen (pro hac vice pending)
                                 One Manhattan West
                                 New York, New York 10001
                                 Telephone: (212) 735-3000
                                 Fax: (212) 735-2000
                                 mark.mcdermott@skadden.com
                                 jason.kestecher@skadden.com
                                 nicholas.hagen@skadden.com

                                Proposed Counsel for the Debtors
                                and Debtors in Possession




                                         3
10675186v1
1099 PRO LICENSE   Case 20-33826     Document  89 Filed in TXSB on 08/03/201E INC
                                       10TH MAGNITUDE                          Page 4 of 433
23901 CALABASAS ROAD SUITE 2080         20 NORTH WACKER DRIVE SUITE 3250     5 PENN PLAZA 9TH FLOOR
CALABASAS, CA 913024104                 CHICAGO, IL 60606                    NEW YORK, NY 10001




1E LTD                                  271 CONTAINERS DM                    2M OILFIELD GROUP INC
CP HOUSE 97107 UXBRIDGE ROAD            3606 X3 TOWER JUMAIRAH BAY JLT X C   6317 OZENNE ROAD
LONDON, MX W5 5TL                       DUBAI, AE 116696                     NEW IBERIA, LA 70560
UNITED KINGDOM                          UNITED ARAB EMIRATES




2M OILFIELD GROUP INC                   3 PEAT INVESTMENTS LTD OWNERS OF     365 BV
PO BOX 550                              3537 MURTALA MUHAMMED INTL           ZWARTE WOUD 10
LYDIA, LA 705690555                     LAGOS, LG                            UTRECHT, 10 3524 SJ
                                        NIGERIA                              THE NETHERLANDS




3C METAL ASIA SDN BHD                   3C METAL MIDDLE EAST FZE             3C METAL USA INC
PLO 231 PTD 151818                      PLOT NO MO0629 JEBEL ALI             5100 WESTHEIMER SUITE 595
JOHOR BAHRU, JOH 81100                  DUBAI, AE                            HOUSTON, TX 77056
MALAYSIA                                UNITED ARAB EMIRATES




3PS INC                                 4 YOUR EYES LLC                      5205 LIMITED PARTNERSHIP
1300 ARROW POINT DRIVE                  1939 HICKORY AVE STE 101             1105 INDUSTRIAL BOULEVARD
CEDAR PARK, TX 78613                    HARAHAN, LA 70123                    SUGAR LAND, TX 77478




741 SOLUTIONS LLC                       A B VALVE AND PIPING SYSTEMS LLC     A L REPAIR SERVICES LLC
11391 MEADOWGLEN LANE SUITE A1          4200 N SAM HOUSTON PARKWAY WEST      213 LANTANA COURT
HOUSTON, TX 77082                       HOUSTON, TX 77086                    BROUSSARD, LA 70518




A P AIR CONDITIONING SERVICES           A A VERLINDE                         A D WALKER JR APMC
48 SIMS AVENUE 2ND FLOOR                AMBACHTSTRAAT 8                      869 VERRET ST
SINGAPORE, SG 387605                    DIEREN, 04 6951 CC                   HOUMA, LA 70360
SINGAPORE                               THE NETHERLANDS




A KELLY LTD                             A L GLOBAL 4 PHONES LTD              A NOBLE SON LTD
SOLUTION CENTRE NOBEL ROAD              ARDBRECK MUNDURNO BRIDGE OF DON      50 KEWDALE ROAD
DUNDEE, PR DD2 4UH                      ABERDEEN, AB AB23 8BJ                WELSHPOOL, WA 6106
UNITED KINGDOM                          UNITED KINGDOM                       AUSTRALIA




A S MOLOOBHOY PVT LTD                   A TAVARES MADEIRA                    A“LEO HIDRAULICA COMERCIO IND E REP
ANCHOR HOUSE 1ST DARUKHANA              AVENIDA GUADALAJARA 1782             N CAVALEIROS AV PREF ARIST 1882
MUMBAI, 13 400010                       MACAE, RJ 27923270                   MACAE, RJ 28930070
INDIA                                   BRAZIL                               BRAZIL




AA ENGINEERING SERVICES                 AANDERAA DATA INSTRUMENTS INC        AAPC PROPERTIES PTY LIMITED
STREET NO 15 SALWA INDUSTRIAL AREA      182 EAST STREET SUITE B              10 IRWIN STREET
DOHA, SQ                                ATTLEBORO, MA 027034209              PERTH, WA 6000
QATAR                                                                        AUSTRALIA




                                                   EXHIBIT A
AAPC PROPERTIES WACase   20-33826
                   PTY LTD           Document  89 Filed in TXSB on 08/03/20AARON
                                       AARON M HATTEN                         Page   5 of 433
                                                                                 OIL COMPANY
BROOME, WA 6725                         ADDRESS ON FILE                       713 BILL MYLES DRIVE
AUSTRALIA                                                                     SARALAND, AL 36571




AARON OIL COMPANY                       AATM VAN BLADEL                       ABB AS
PO BOX 2304                             PLUTO 125                             BILLINGSTAD, 02
MOBILE, AL 36652                        DEN HELDER, 08 1785 AW                NORWAY
                                        THE NETHERLANDS




ABB BV                                  ABB INC                               ABB LTD
GEORGE HINTZENWEG 81                    12040 REGENCY PARKWAY SUITE 200       3100 DARESBURY PARK
ROTTERDAM, 12 3068 AX                   CARY, NC 27518                        WARRINGTON, CH WA4 4BT
THE NETHERLANDS                                                               UNITED KINGDOM




ABB LTDA                                ABB LTDA                              ABB PTE LTD
BONSUCESSO RUA 24 DE FEVEREIRO 126      ESTRADA DE ACESSO ABB SN              2 AYER RAJAH CRESCENT
RIO DE JANEIRO, RJ 21040300             BETIM, MG 32501970                    SINGAPORE, SG 139935
BRAZIL                                  BRAZIL                                SINGAPORE




ABBIT GEORGE                            ABCO SUBSEA LLC                       ABCOMIDDLE EAST FZE
ADDRESS ON FILE                         7108 WEST LITTLE YORK                 JEBEL ALI FZE
                                        HOUSTON, TX 77040                     DUBAI, AE
                                                                              UNITED ARAB EMIRATES




ABDELMUTI HEMZEH R                      ABDUL AZIZ IBRAHIM ALOUFY TRADING E   ABDUL GAPHAR ABDUL RAZAK
ADDRESS ON FILE                         PO BOX 31952                          ADDRESS ON FILE
                                        ALKHOBAR, SA 31952
                                        SAUDI ARABIA




ABDULAHMEED AL BASHA HASSAN             ABDULAZIZ ABDULMOHSIN ALRASHED SONS   ABDULAZIZ ABDULMOHSIN
ADDRESS ON FILE                         CO                                    ALRASHED SONS CO WLL
                                        ATTN MR ABDULAZIZ SAAD                BLDG 255277 ARKADIYA
                                        ALRASHED DIRECTOR                     KUWAIT CITY
                                        PO BOX 242                            KUWAIT
                                        SAFAT 13003 KUWAIT


ABDULLA SALEH AL HAMDAN TRADING         ABDULLAH ABUALLWH HUSSAIN             ABDULLAH AL SUWAIKET FOR TRADING
UNIT 406 4TH FLOOR BLUE TOWER           ADDRESS ON FILE                       AL HAIL STREET
ALKHOBAR, SA 31952                                                            DAMMAM, SA 31952
SAUDI ARABIA                                                                  SAUDI ARABIA




ABDULLAH ALEISSA MAJED                  ABDULLAH ALI ALAJMI ZUHAIR            ABDULLAH JULAIH HUSSEIN JASSIM
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




ABDULLAH MAHDAR IBRAHIM ALLAITHY        ABDULLAH MALOW MAHDI                  ABDULLAH MOHAMMED AL YOUSIF CO
ADDRESS ON FILE                         ADDRESS ON FILE                       HANEEN CENTR
                                                                              16TH CROSS KING ABDUL AZIZ ST
                                                                              PO BOX 32
                                                                              AL KHOBAR, SA 31952 SAUDI ARABIA
                   Case
ABDULLAH SUZALI ABDULLAH   20-33826 Document   89 Filed in TXSB on 08/03/20ABELA
                                      ABEDIN IMA                              Page  6 of 433
                                                                                 COMPANY  LLC
ADDRESS ON FILE                          ADDRESS ON FILE                       BUILDING AL GARHOUD
                                                                               DUBAI, AE
                                                                               UNITED ARAB EMIRATES




ABERCORN SCHOOL LTD                      ABERCROMBIE JEREMY K                  ABERDEEN AIRPORT THISTLEHOTEL 421
28 ABERCORN PLACE                        ADDRESS ON FILE                       ARGYLL ROAD
LONDON, LO NW8 9XP                                                             ABERDEEN, AB AB21 0AF
UNITED KINGDOM                                                                 UNITED KINGDOM




ABERDEEN CITY COUNCIL                    ABERDEEN CITY COUNCIL                 ABERDEEN CITY COUNCIL
BUSINESS HUB 16 MARISCHAL COLLEGE        DUNBAR STREET                         EAST BURN ROAD
ABERDEEN, AB AB10 1AB                    ABERDEEN, AB AB24 3UJ                 ABERDEEN, AB AB21 9FX
UNITED KINGDOM                           UNITED KINGDOM                        UNITED KINGDOM




ABERDEEN CITY COUNCIL                    ABERDEEN DRILLING INTERNATIONAL       ABERDEEN DRILLING SCHOOLS LIMITED
GOUGH BURN CRESCENT                      1502 MENARA ATLAN 161B JALAN AMPA     50 UNION GLEN
ABERDEEN, AB AB21 9FY                    KUALA LUMPUR, KUL 50450               ABERDEEN, AB AB11 6ER
UNITED KINGDOM                           MALAYSIA                              UNITED KINGDOM




ABERDEEN FIRST AID SCHOOL LTD            ABERDEEN HOTEL LIMITED DBA COURTYAR   ABERDEEN MEDICAL SERVICES LTD
POYNERNOOK ROAD                          FIRST FLOOR LE MASURIER HOUSE         14 VICTORIA STREET
ABERDEEN, AB AB11 5RW                    ABERDEEN, AB JE2 4YE                  ABERDEEN, AB AB10 1XB
UNITED KINGDOM                           UNITED KINGDOM                        UNITED KINGDOM




ABERDEEN OILMENS GOLF ASSOCIATION        ABERDEEN PROPERTY LEASING             ABERDEEN RADIATION PROTECTION
91 BEACONSFIELD PLACE                    138 TO 140 ROSEMONT PLACE             BORROWSTONE MILL KINGSWELLS
ABERDEEN, AB AB32 6QA                    ABERDEEN, AB AB15 4PA                 ABERDEEN, AB AB15 8RR
UNITED KINGDOM                           UNITED KINGDOM                        UNITED KINGDOM




ABERDEEN RADIATORS LTD                   ABERDEEN SKILLS AND ENTERPRISE        ABERDEEN TROPHY CENTRE LIMITED
UNIT 603 CLYDE GATEWAY EAST              GALLOWGATE CENTRE                     32 THE ARCHES
GLASGOW, GW G32 8RH                      ABERDEEN, AB AB25 1BN                 ABERDEEN, AB AB11 6LE
UNITED KINGDOM                           UNITED KINGDOM                        UNITED KINGDOM




ABERDEEN WELL CONTROL                    ABERNATHY AUSTIN                      ABES BOAT RENTALS INC
22 TWIN SPIRES BUSINESS CENTRE           ADDRESS ON FILE                       9087 HIGHWAY 23
ABERDEEN, AB AB21 9BG                                                          BELLE CHASE, LA 70037
UNITED KINGDOM




ABESPETRO ASSOC BRAS EMPRESA             ABL INDUSTRIES LLC                    ABLECARE OILFIELD SERVICES EGYPT
AV ALMIRANTE BARROSO 522102              PO BOX 850                            UB22 INDUSTRIAL ESTATE
CENTRO RIO DE JANEIRO, RJ 20031918       SCOTT, LA 70583                       SAN GWANN, MT SGN3000
BRAZIL                                                                         MALTA




ABLEMAN INTERNATIONAL LTD                ABNEY JAMES                           ABOL LIFE SUPPORT INTL LTD
MEDITERRANEAN MARITIME HUB               ADDRESS ON FILE                       WARRI, DL 234
MARSA, MT MRS1152                                                              NIGERIA
MALTA
                  Case
ABOUELENEIN WAHID WAHID   20-33826 Document
                                     ABRAHAM 89  Filed in TXSB on 08/03/20ABRAHAMS
                                             RAMESH                          Page 7  of 433 CO
                                                                                   DAVIDSON
ABOUELFETOUH                           ADDRESS ON FILE                     1ST 2ND FLOOR UNITS 1 2 BLK B
ADDRESS ON FILE                                                            PO BOX 286
                                                                           KAMPONG KIULAP
                                                                           BANDAR SERI BEGAWAN SERI COMPLEX,
                                                                           BN BE 1518 BRUNEI


ABREU E MOTHA© HOTA©IS LTDA            ABS GROUP INC                       ABS MIDEAST LTD
AV ELIAS AGOSTINHO 585 IMBETIBA        C RING ROAD BLK 5 AL RA SUITE 20    PO BOX 2737 PALM TOWR 2ND FLOOR
MACAE, RJ 27913350                     DOHA, SQ                            DAMMAM, SA 31461
BRAZIL                                 QATAR                               SAUDI ARABIA




ABS QATAR LLC                          ABS QUALITY EVALUATION              ABSALON CAPITAL
1ST FLOOR SHK MOHD BIN SHAIM AL TH     16855 NORTHCHASE DRIVE              FONDSMAEGLERSELSKAB AS
DOHA, SQ 405                           HOUSTON, TX 77060                   TUBORG HAVNEVEJ 15
QATAR                                                                      DK2900 HELLERUP
                                                                           DENMARK



ABSG CONSULTING INC                    ABSTON RAYMOND PAUL                 ABU BAKAR KHAIRI IKHWAN
18655 NORTHCHASE DRIVE                 ADDRESS ON FILE                     ADDRESS ON FILE
HOUSTON, TX 77060




ABU DHABI NATIONAL HOTELS COMPASS M    ABU DHABI RETIREMENT                ABU SARIR SADIQ HABEEB
ADNH BUILDING RASHEED BIN SAEED AL     PENSIONS BENEFITS FUND              ADDRESS ON FILE
ABU DHABI, AE 109767                   AIRPORT RD PO BOX 3122
UNITED ARAB EMIRATES                   ABU DHABI
                                       UNITED ARAB EMIRATES



ABU SHAAR ALI ABDULLAH AHMED           ABUALRAHI JALAL MOHAMMED            ABUALRHI REDA MOHAMMED
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




ABUHAMAD SALEH ABDULLAH                ABUJAEED JAWAD MANSOUR              AC CLEANING
ADDRESS ON FILE                        ADDRESS ON FILE                     RUA JOSE H DA SILVA 513201
                                                                           MACAE, RJ 27920010
                                                                           BRAZIL




ACADIAN AMBULANCE SERVICE OF           ACADIAN AMBULANCE SERVICE           ACADIANA COOLING HEATING
PO BOX 92970                           PO BOX 92970                        1530 HWY 90 WEST
LAFAYETTE, LA 70509                    LAFAYETTE, LA 70509                 PATTERSON, LA 70392




ACADIANA RADIOLOGY GROUP LLC           ACARE OIL GAS SERVICES LTD          ACCESS ENGINEERING GROUP PTY LTD
PO BOX 4628                            UB22 INDUSTRIAL ESTATE              35 FURNACE ROAD
JACKSON, MS 392964628                  SAN GWANN, MT ZGN3000               WELSHPOOL, WA 6106
                                       MALTA                               AUSTRALIA




ACCESS NETWORK DISTRIBUTION COMPANY    ACCESS TRADING MAINT CO WLL         ACCION LOGISTICA INTEGRAL SC
NO 155 CORNER OF TAUNG KWIN GYI RO     OFFICE 7 BUILDING 153 STREET 230    AZUL AV 4 OTE MZA D LOTE 8 PIP
YANGON, MM                             DOHA, SQ                            CARMEN, CMP 24129
MYANMAR                                QATAR                               MEXICO
                    Case 20-33826
ACCORD GENERAL MAINTENANCE  LLC       Document 89 PRINCIPALS
                                        ACCOUNTING Filed in TXSB
                                                             INC on 08/03/20ACCUDATA
                                                                               Page SYSTEMS
                                                                                     8 of 433INC
MUSSAFFAH                                DEPTMENT CH 14031                     7906 N SAM HOUSTON PARK SUITE 300
ABU DHABI, AE 43089                      PALTINE, IL 60055                     HOUSTON, TX 77064
UNITED ARAB EMIRATES




ACCURATE T S W WORKSHOP LLC              ACCUVANT INC                          ACE AMERICAN INSURANCE COMPANY
PO BOX 123984                            1125 A7TH STREET                      436 WALNUT STREET
DUBAI, AE                                DENVER, CO 80202                      PHILADELPHIA, PA 19106
UNITED ARAB EMIRATES




ACE OCTG FZCO                            ACHU ULLATIL                          ACIER OFFSHORE PROJECT SERVICES
DUBAI AIRPORT FREE ZONE                  ADDRESS ON FILE                       24 0702 CLIFFORD CENTRE
DUBAI, AE                                                                      SINGAPORE, SG 048621
UNITED ARAB EMIRATES                                                           SINGAPORE




ACKLANDS GRAINGER INC                    ACKLANDSGRAINGER                      ACME CLEANING EQUIPMENT INC
19 SCURFIELD BLVD                        123 COMMERCE VALLEY DRIVE SUITE 700   6839 PICCADILLY DRIVE
WINNIPEG, MB R3C 4B5                     THORNHILL, ON L8T 7W8                 HOUSTON, TX 77061
CANADA                                   CANADA




ACME HYDRAULIC AND SUPPLY                ACME MACHINE WELDING LLC              ACME TRUCK LINE INC
PLOT 127B TRANS AMADI                    73526 BOLLIFIELD DRIVE                200 WESTBANK EXPRESSWAY
PORT HARCOURT, RV                        COVINGTON, LA 70435                   PO BOX 183
NIGERIA                                                                        HARVEY, LA 700590183




ACOPIAN TECHNICAL COMPANY                ACP LLC                               ACQUAINT CONTRACTING SERVICES INC
131 LOOMIS STREET                        316 MECCA STREET                      215 WATER STREET SUITE 305 BOX 11
EASTON, PA 18045                         LAFAYETTE, LA 70508                   ST JOHNS, NL A1C 6C9
                                                                               CANADA




ACS ENGINEERING                          ACS INTERNATIONAL SCHOOLS LTD         ACS PRIMARY CARE PHYSICIANS
16225 PARK TEN PLACE SUITE 110           HEYWOOD PORTSMOUTH ROAD               524 SOUTH RYAN ST
HOUSTON, TX 77084                        COBHAM, SY KT11 1BL                   LAKE CHARLES, LA 706015799
                                         UNITED KINGDOM




ACS PRIMARY CARE PHYSICIANS              ACT 2 TECHNOLOGIES LLC                ACTION OFFSHORE LLC
PO BOX 634703                            3778 SW 30TH AVENUE                   5215 TWIN CITY HWY
CINCINNATI, LA 452634703                 FORT LAUDERDALE, FL 33312             PORT ARTHUR, TX 77642




ACTION SPECIALTIES OF LAFAYETTE LLC      ACUITY SPECIALTY PRODUCTS INC         ACUMEN INTERNATIONAL INC
7915 HIGHWAY 90 WEST                     1310 SEABOARD INDUSTRIAL BLVD         17449 VILLAGE GREEN DR
NEW IBERIA, LA 70560                     ATLANTA, FL 30318                     HOUSTON, TX 77040




AD HOSPITAL EAST LLC                     ADAIR KEVIN                           [NAME REDACTED]
12950 EAST FREEWAY                       ADDRESS ON FILE                       ADDRESS ON FILE
HOUSTON, TX 77015
ADAM PHILLIP RAINEY Case   20-33826 Document  89 MICHAEL
                                      ADAMS BROOK Filed in TXSB on 08/03/20ADAMS
                                                                              Page  9 of
                                                                                 COLBY   433
                                                                                       JOSEPH
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




ADAMS COLBY KINCH                        ADAMS DAVID LOUIS                   ADAMS JAMES MICHAEL
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




ADAMS JONATHAN SCOTT                     ADAMS JUSTIN                        ADAMS MICHAEL JOSEPH
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




ADAMS RANDALL K                          ADAMS WILLIAM RONALD                ADAPX INC
ADDRESS ON FILE                          ADDRESS ON FILE                     2200 ALASKAN WAY SUITE 130
                                                                             SEATTLE, WA 98121




ADD ENERGY LLC                           ADDISON PAUL B                      ADEER REAL ESTATE COMPANY
19500 STATE HIGHWAY 249                  ADDRESS ON FILE                     AL KHOBAREASTERN PO BOX 250
HOUSTON, TX 77070                                                            KHOBAR, SA 31952
                                                                             SAUDI ARABIA




ADEMIR FERRAGENS LTDA                    ADEPETUN CAXTONMARTINS AGBOR        ADF DIESEL RIVESUD
RUA DR TELIO BARRETO 463 CENTRO          CATHOLIC MISSION STREET 9TH FLOOR   185 PAULGAUGUIN
MACAE, RJ 27910060                       LAGOS, LG                           CANDIAC, QC J5R 0G7
BRAZIL                                   NIGERIA                             CANADA




ADHIM AHMED ALI                          ADI FIRAS                           ADIAS
ADDRESS ON FILE                          ADDRESS ON FILE                     AV MARQUES DE SAO VICENTE 1200
                                                                             SAO PAULO, SP 01139002
                                                                             BRAZIL




ADKINS MARK ERIC                         ADMINISTRADORA HOTELERA             ADMIRALTY MARINE AND STRUCTURAL ENG
ADDRESS ON FILE                          CALLE 31 106 INT 1                  9610 LONG POINT SUITE 360
                                         CIUDAD DEL CARMEN, CMP 24180        HOUSTON, TX 77055
                                         MEXICO




ADMIRALTY MARINE AND STRUCTURAL          ADOBE EQUIPMENT HOUSTON LLC         ADOS ENGINEERING INDUSTRIES
9610 LONG POINT SUITE 360                7607 WALLISVILLE ROAD               FLOOR 0 MAKTOOM TOWER
HOUSTON, TX 77055                        HOUSTON, TX 77020                   ABU DHABI, AE
                                                                             UNITED ARAB EMIRATES




ADRIA LIBAR DOO                          ADRIAANSEN ROBERT W                 ADRIAMAR SAVJETOVANJE I POMORSTVO
OBALA KNEZA TRPIMIRA 1                   ADDRESS ON FILE                     DRAGA 2
ZADAR, 16 23000                                                              SIBENIK, 12 22000
CROATIA                                                                      CROATIA
ADRIAN FORTUNE    Case 20-33826 Document
                                   ADRIANA 89   Filed
                                           LETICIA     in TXSB
                                                   DEL RIO       on 08/03/20ADTPage
                                                           GONZALEZ                 10 of
                                                                                SECURITY   433 INC
                                                                                         SERVICES
ADDRESS ON FILE                        ADDRESS ON FILE                       PO BOX 371967
                                                                             PITTSBURGH, PA 152507967




ADVAN DRIVE TECHNOLOGY SDN BHD         ADVANCED CONTROL SYSTEMS LLC          ADVANCED JOINING TECHNOLOGIES INC
JALAN 618A TAMAN MAST NO 22A31         4903 B WEST SAM HOUSTON PKWY N        945 BUNKER HILL ROAD STE 500
KUALA LUMPUR, KUL 51200                HOUSTON, TX 77041                     HOUSTON, TX 77024
MALAYSIA




ADVANCED MEDICAL CONSULTING OF         ADVANCED PRESSURE TESTING             ADVANCED SURGEONS AND PHYSICIANS
304 TRAPPEY RD                         PO BOX 52707                          8305 KNIGHT ROAD
CARENCRO, LA 70520                     LAFAYETTE, LA 70505                   HOUSTON, TX 77054




ADVANCED SYSTEMS GROUP                 ADVANCED TECHNOLOGIES CONSULTANTS     ADVANCED WOUND CARE LIMB PRESERVA
12405 GRANT STREET                     110 WEST MAIN STREET                  4721 MORRISON DRIVE SUITE 400
THORNTON, CO 80241                     NORTHVILLE, MI 48167                  MOBILE, AL 36609




ADVANTAGE RESOURCING UK LIMITED        ADVF PRICEWATERHOUSECOOPERS AS        ADVOKATFIRMAET BAHR DA
2728 EASTCASTLE STREET                 POSTBOKS 8017                         TJUVHOLMEN ALLE 16
LONDON, LO W1W 8DH                     STAVANGER, 03 4068                    OSLO, 03 0117
UNITED KINGDOM                         NORWAY                                NORWAY




ADVOKATFIRMAET SCHJODT AS              ADVOKATFIRMAET SIMONSEN VOGT WIIG A   ADVOKATFIRMAET THOMMESSEN AS
PO BOX 2444                            PO BOX 2043                           PO BOX 1484 VIKA
OSLO, 03 0201                          VIKA, 03 0125                         OSLO, 03 0116
NORWAY                                 NORWAY                                NORWAY




ADYARD ABU DHABI LLC                   [NAME REDACTED]                       AE INC
MUSAFFAH INDUSTRIAL AREA               ADDRESS ON FILE                       PO BOX 941373
ABU DHABI, AE                                                                HOUSTON, TX 770941373
UNITED ARAB EMIRATES




AE MODELS TEAM PTE LTD                 AECOM DO BRASIL LTDA                  AEGON USA INVESTMENT MANAGEMENT LLC
93 TAMPINSE ST                         PRAIA DE BOTAFOGO NO 440              4333 EDGEWOOD RD NE
SINGAPORE, SG 528840                   RIO DE JANEIRO, RJ 22250040
SINGAPORE                              BRAZIL




AEL ABERDEEN LTD                       AEL AMERICAS INC                      AERO CONTRACTORS CO OF NIGERIA LTD
UNIT A HYDROPARK TERN PLACE            4265 SAN FELIPE ST 1200               NIGERIAN AIRFORCE BASE PHC
ABERDEEN, AB AB23 8JX                  HOUSTON, TX 77027                     PORT HARCOURT, RV 234
UNITED KINGDOM                                                               NIGERIA




AERO INDUSTRIES INCORPORATED           AEROSPACE MARINE INTERNATIONAL        [NAME REDACTED]
5745 HUNTSMAN ROAD                     6830 VIA DEL ORO SUITE 240            ADDRESS ON FILE
RICHMOND, VA 23250                     SAN JOSE, CA 95119
AETI ALLIANCE GROUPCase  20-33826
                    BRAZIL SYSTEMAS   Document   89 Filed in TXSB on 08/03/20AETNA
                                         AETNA INTERNATIONAL                   PageLIFE11 ofCASUALTY
                                                                                        AND  433     BERMUDA LTD
ESTRADA SAO JOSE SN GALPAO                151 FARMINGTON AVENUE                151 FARMINGTON AVE
MACAE, RJ 27925540                        HARTFORD, CT 06156                   HARTFORD, CT 06116
BRAZIL




AETNA LIFE INSURANCE COMPANY              AETNA                                AFFENDY MUHAMMAD ALI NUR FIRDAUS
151 FARMINGTON AVENUE RS12                1425 UNION MEETING ROAD              ADDRESS ON FILE
HARTFORD, CT 06156                        MAIL STOP U23N
                                          BLUE BELL, PA 19422




AFFORDABLE ACCURATE PRINTING INC          AFG INSPECAO E REPARO EM RISERS S    AFP ALARM PROTECTION
3612 MANGUM ROAD SUITE 202                AV ARAXA 156 LAGOMAR                 2003 MYKAWA RD
HOUSTON, TX 77092                         MACAE, RJ 27966530                   PEARLAND, TX 77581
                                          BRAZIL




AFP ALARM AND DETECTION LP                AG CORPORATION FZE                   AGENA RESINA E COLAS LTDA
2003 MYKAWA RD                            SHARJAH INTERNATIONAL AIRPORT        SANTA RITA ESTRADA DA ANTARTICA 3
PEARLAND, TX 77581                        SHARJAH, AE                          NOVA IGUAA§U, RJ 26050000
                                          UNITED ARAB EMIRATES                 BRAZIL




AGENCIA ZANGRANDO LTDA                    AGGREKO ENERGIA LOCAA§A£O DE         AGGREKO LLC
RUA PARANAGUA 12                          GERADORE                             4607 W ADMIRAL DOYLE DRIVE
MACAE, RJ 27920080                        DOS CAVALEIROS AV A1 123 SALA A      NEW IBERIA, LA 705620004
BRAZIL                                    MACAE, RJ 27930070
                                          BRAZIL



AGGREKO NEDERLAND BV                      AGI INDUSTRIES INC                   AGILUS HEALTH INC
FUUTWEG 3                                 2110 SW EVANGELINE THRWY             1305 TEXAS AVENUE
KLUNDERT MOERDIJK, 07 4791 PB             LAFAYETTE, LA 70508                  ALEXANDRIA, LA 71301
THE NETHERLANDS




AGORA SERVICES ELECTRONIC                 AGORA SERVICES FZE                   AGR AUSTRALIA PTY LTD
UNIT 2135 BUILDING 2648 ROAD 5720         OFFICE 8 UG AL JAZEERA AL HAMRA      LYNDEN DUTHIE WELL ENGINEERING
MANAMA                                    RAS AL KHAIMAH, AE                   MANAGER
BAHRAIN                                   UNITED ARAB EMIRATES                 LEVEL 2 16 MILLIGAN STREET
                                                                               PERTH, WA 6000
                                                                               AUSTRALIA


AGR AUSTRALIA PTY LTD                     AGR AUSTRALIA PTY LTD                AGR WELL MANAGEMENT LIMITED
MIKE SAPIR CP MANAGER                     STEVE MARSHALL OPERATIONS DIRECTOR   1 UNION WYND 3RD FLOOR
LEVEL 2 16 MILLIGAN STREET                LEVEL 2 16 MILLIGAN STREET           ABERDEEN, AB AB10 1SL
PERTH, WA 6000                            PERTH, WA 6000                       UNITED KINGDOM
AUSTRALIA                                 AUSTRALIA



AGUILAR CHRISTOPHER                       AGUIRRE DIANA                        AHART LORO SHEREE
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE




AHICARRIER AUSTRALIA PTY LTD              AHLSTROM LEE M                       AHMAD ABDULLAH ADNAN HAJJI
38A WALTERS DRIVE OSBORNE PARK            ADDRESS ON FILE                      ADDRESS ON FILE
PERTH, WA 6017
AUSTRALIA
AHMAD ARAWI       Case 20-33826 Document  89
                                   AHMED AL    Filed
                                            AYESH    in TXSB on 08/03/20AHMED
                                                  ABBAS                   Page   12 of 433
                                                                              AL SOMALI YOUSEF
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




AHMED ALI ADNAN AL HAJJI                 AHMED AYESH AL MAJJED MOHAMMAD      AHMED BADER HAJJI AL BIN
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




AHMED HASSAN BILAL TRADING               AHMED SALEH AL SAYAHAN MALAK        AHMEDBHAI BATOUL
CONTRACTING CO WLL                       ADDRESS ON FILE                     ADDRESS ON FILE
10TH FL BILAL TOWER AL AREEQ STREET
AL ASMAKH AREA PO BOX 7848
DOHA QATAR



AHV AUSGLEICHSKASSE ZUG                  AIBVINCOTTE NEDERLAND BV            AIDT JEFFREY L
BAARERSTRASSE 11                         HEUSING 2                           ADDRESS ON FILE
POSTFACH, ZUG 6302                       BREDA, 08 4817 ZB
SWITZERLAND                              THE NETHERLANDS




AIG ASIA PACIFIC INSURANCE PTE LTD       AIG EUROPE LIMITED                  AIG LLOYDS
78 SHENTON WAY 0916                      58 FENCHURCH ST                     LIFE INSURANCE
SINGAPORE 79120                          LONDON EC3M 4AB                     PO BOX 305355
SINGAPORE                                UNITED KINGDOM                      NASHVILLE, TN 372305355




AIG MEA LIMITED                          AIKEN GROUP LIMITED                 AIMSSMTC COMPANY LIMITED
UNIT GV0804TH FLOORUNIT 401 FULL FLOOR   7290 CROMBIE ROAD CROMBIE HOUSE     AL KHOBAR DAMMAM HIGHWAY
LEVEL 4 GATE VILLAGE BUILDING 08         ABERDEEN, AB AB11 9QP               ALKHOBAR, SA 31952
DUBAI INTERNATIONAL FINANCIAL CENTRE     UNITED KINGDOM                      SAUDI ARABIA
DUBAI 117719 UNITED ARAB EMIRATES



AINSWORTH DUSTIN NATHANIEL               AINSWORTH LEWIS DEAN                AIR COMFORT INC
ADDRESS ON FILE                          ADDRESS ON FILE                     625 NORTH MAIN
                                                                             BEAUMONT, TX 77701




AIR CYCLE CORPORATION                    AIR LIQUIDE CANADA INC              AIR LIQUIDE NIGERIA PLC
2200 OGDEN AVE SUITE 100                 180 AKERLEY BLVD                    108 TRANS AMADI
LISLE, IL 60532                          DARTMOUTH, NS B3B 2B7               PORT HARCOURT, LG 234
                                         CANADA                              NIGERIA




AIR PARTNERS PLC                         AIR PRODUCTS NEDERLAND BV           AIR PRODUCTS PLC
PLATINUM HOUSE GATWICK ROAD              KLAPROZENWEG 101                    ENTERPRISE DRIVE
CRAWLEY WEST SUSSEX, AB RH10 2RP         AMSTERDAM, 08 1033 NN               ABERDEEN, AB AB32 6QT
UNITED KINGDOM                           THE NETHERLANDS                     UNITED KINGDOM




AIR QUALITY IMPROVEMENT BV               AIRBLAST SAUDI TRADING INDUSTRIAL   AIRDYNE LAFAYETTE
MANITOBADREEF 7C                         PO BOX 30476                        112 LAFFERTY DRIVE
UTRECHT, 10 3565 CH                      AL KHOBAR, SA 31952                 BROUSSARD, LA 70518
THE NETHERLANDS                          SAUDI ARABIA
AIRGAS SOUTHWEST Case      20-33826 Document
                                       AIRHART 89
                                               TOBY Filed in TXSB on 08/03/20AIRMARINE
                                                    DOUGLAS                     Page 13  of 433 DE SERVICOS LT
                                                                                       ENGENHARIA
PO BOX 676031                             ADDRESS ON FILE                      RUA OLGA NO 94 BONSUCESSO
CORPUS CHRISTI, TX 78469                                                       RIO DE JANEIRO, RJ 21041140
                                                                               BRAZIL




AIRPARTNER                                AIRPORT MEDICAL SERVICES BV          AIRTRADE FZC
2 CITY PLACE BEEHIVE RD                   STATIONSPLEIN 236                    BUILDING B1OFFICE 620
GATWICK WEST SUSSEX RH6 oPA               SCHIPHOL, 08 1117 CJ                 AJMAN, AE
UNITED KINGDOM                            THE NETHERLANDS                      UNITED ARAB EMIRATES




AIRTRADE SINGAPORE PTE LTD                AIRWING AVIATION                     AKER ARCTIC TECHNOLOGY OY
NO 4 TUAS AVE 3                           1915 WILDERNESS POINT DR             MERENKULKIJANKATU 6
SINGAPORE, SG 639404                      KINGWOOD, TX 773392240               HELSINKI, 001 00980
SINGAPORE                                                                      FINLAND




AKER KVAERNER PUSNES AS                   AKER SOLUTIONS DO BRASIL LTDA        AKER SUBSEA AS
SERVICE BOX 732                           LOTES 1 E 2 E 3 ZEN ROD AMARAL PEI   SNAROYVEIEN 36
ARENDAL, 03 4808                          RIO DAS OSTRAS, RJ 28890000          FORNEBU, 02 1364
NORWAY                                    BRAZIL                               NORWAY




AKER WIRTH INTERNATIONAL LP               AKER WIRTH SERVICE CENTRE            AKHDHUR KHADAR ABDULLAH M
28377 FM 529                              25 BENOI LANE                        ADDRESS ON FILE
KATY, TX 77493                            SINGAPORE, SG 627800
                                          SINGAPORE




[NAME REDACTED]                           AKOOTCHOOK BOBGERARD                 AKWA IBOM STATE BIR PAYE ACCOUNT
ADDRESS ON FILE                           ADDRESS ON FILE                      AI
                                                                               NIGERIA




AKWA IBOM STATE BIR WHT ACCOUNT           AKZO NOBEL COATINGS SPA DIVISIONE    AKZO NOBEL UAE PAINTS LLC
AI                                        VIA DE MARINI 6114                   SHEEK ZAYED ROAD
NIGERIA                                   GENOA, GE 16149                      DUBAI, AE
                                          ITALY                                UNITED ARAB EMIRATES




AKZONOBEL POWDER COATING TRADING LL       AKZONOBEL SAUDI ARABIA LTD           AL ABADI MURTADA M
122 IBRAHIM AL MAZNI                      PO BOX 37                            ADDRESS ON FILE
AL AKHBAR                                 DAMMAM, SA 31411
CAIRO, EG                                 SAUDI ARABIA
EGYPT



AL ABADI SALMAN JASEM                     AL ABANDI ABBAS ALI                  AL ABANDI RAJAEI ALI
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE




AL ABAR OILFIELD SUPPLIES EST             AL ABBAD ALI AMIN                    AL ABBAD MOHAMMED ABDRABALRASOOL
DAMMAM BUSINESS CENTER SUITE 302          ADDRESS ON FILE                      ADDRESS ON FILE
DAMMAM, SA 31451
SAUDI ARABIA
                 Case AHMED
AL ABBAD YOUSEF HUSSAIN 20-33826   Document
                                      AL ABBAS89  FiledAHMED
                                               ABDULLAH in TXSB on 08/03/20AL Page  14 of 433 MOHAMMED
                                                                              ABBAS ABDULLELAH
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




AL ABBAS AHMED MADAN                  AL ABBAS AMEEN ABDULLAH H            AL ABDOWWA FADEL HASSAN
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




AL ABDRABAL RASOL MOHAMMAD            AL ABDRADAH SADIQ MOHAMMED A         AL ABDULLAH ABDULLAH IBRAHIM
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




AL ABDULLAH ABDULMAJEED MOHAMMED      AL ABDULLAH ALI AHMED                AL ABDULLAH FADEL ABBAS
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




AL ABDULLAH MOHAMMED ALI MOUSA        AL ABDULLAH SALEH ALI MOHAMMED       AL ABDULLAH TAHA ALI
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




AL ABDULLATIF ALI KHALIL IBRAHIM      AL ABDULWHAB AHMED ABDULLAH          AL ABDURABALNABI ABUDULLAH M
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




AL ABLAN ABDULAZIZ BANDAR             AL ABODI MANSOR ABDUALAH SALEH       AL ABOOD MAZAHER NASSER
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




AL ABOOD YAHYA MOHAMMED               AL ABOUD MUSTAFA AHMED               AL AHMAD ZAKRIA ABDULLAH
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




AL AHMED ABDULLAH                     AL AHMED AHMED ALI                   AL AHMED HANI AHMED
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




AL AHMED YASSER NASER                 AL AISH TAHER ALI                    AL AKASH HUSSAIN YOUSEF
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE
                 Case
AL AKROUSH ABDULAZIZ    20-33826
                     HEJJI         Document
                                      AL ALAWI89 Filed
                                              ANWAR     in TXSB on 08/03/20AL Page
                                                    JAFAR                            15 ofIBRAHIM
                                                                              ALAWI MAHDI   433
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL ALI HUSSAIN JAFER                   AL ALI MUJTABAH HASHIM                AL AMEER MUSTAFA SABAH
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL AMMAR ALI MOHAMMED                  AL AMRAD HASSAN JAFFAR                AL ANSARI HOLDING COMPANY
ADDRESS ON FILE                        ADDRESS ON FILE                       SAMIC BUSINESS CENTER 6TH FLOOR
                                                                             DAMMAM, SA
                                                                             SAUDI ARABIA




AL ANSARI HOLDINGS CO                  AL ANSIF NASSER SAEED                 AL AQEELI MOHSEN ALI JASIM
PO BOX 9                               ADDRESS ON FILE                       ADDRESS ON FILE
AL DAMMAM 31411
SAUDI ARABIA




AL AQEELY SALMAN HUSSAIN               AL ARADI MOHAMMED ABDULLAH            AL ARADI MOHAMMED ABDULWAHED
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL ARUKAYA MOHAMMAD HUSSAIN            AL ASAYEL ADVANCE IMPORTING TRADI     AL ASAYEL HEALTH SAFETY FZE
ADDRESS ON FILE                        DAMMAM, SA                            PLOT NO S10718
                                       SAUDI ARABIA                          DUBAI, AE 18604
                                                                             UNITED ARAB EMIRATES




AL ASFOUR SAJJAD MOHAMMED              AL ATIREZ MUSTAFA ALI                 AL ATIYAH HUSSAIN JASSIM
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL ATWAI HUSSAIN JASSIM                AL AWAD ESSA JABER                    AL AWAD HANI HUSSAIN
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL AWAD MAJED SAEED                    AL AWAD MUSTHAFA SALMAN HASSAN        AL AWAMI ALI MAHDI
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL AWAMI AQEEL HUSSAIN                 AL AWAMI RASHED ALI                   AL AWJAN MAJED ALI
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE
                 Case
AL BADAR AHMED BADAR     20-33826 Document   89 ALIFiled in TXSB on 08/03/20AL Page
                                     AL BADR ALI                                     16
                                                                               BAHRANI ALIof 433
                                                                                           SALEH
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




AL BAHRANI HASSAN ABDULLAH              AL BAHRANI JAFFER ALI                 AL BAHRANI MOHAMMED SALEH M
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




AL BAHRANI MUHSEN ABDULAZIZ             AL BANNAI ALI ABDULKAREEM             AL BANNAI BASHER ALI
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




AL BANNAI MOHAMMAD HASSAN               AL BAQQAL ALI MOHAMMED                AL BAQQAL MUDFER ALI
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




AL BASHA AHMAD HUSSAIN                  AL BASHA CENTRE WLL                   AL BASRAWI MOHAMMED HUSSAIN
ADDRESS ON FILE                         FRIJ BIN ABDULAZIZ                    ADDRESS ON FILE
                                        DOHA, SQ
                                        QATAR




AL BASRI ABDULWAHED ABDULLAH            AL BATAT ALI AHMAD                    AL BATEEL TRADING COMPANY
ADDRESS ON FILE                         ADDRESS ON FILE                       PO BOX 23400
                                                                              QATAR, SQ
                                                                              QATAR




AL BATRAN BASHEER H                     AL BATRAN MAKKI ABDULLAH              AL BAZZAZ ALI HASSAN
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




AL BIN AHMED MOHD ABDUL AZIZ IBRAHIM    AL BIN HAMAD ALI HUSSAIN              AL BINALSHIKH KHALID ALI
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




AL BINHOMDAH MOHAMMED HASSAN            AL BUDARIS MOHAMMED ABDULLAH          AL BUHASSAN JASSIM HABEEB
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




AL BUKHAMIS TRADING ALSULAITI           AL BUSAIDY MANSOOR JAMAL CO           AL DABAL ESSA MOHAMMED
PO BOX 901                              BAIT AL FALAJ STREET RUWI             ADDRESS ON FILE
DOHA, SQ                                MUSCAT, OM 112
QATAR                                   OMAN
                 Case ABDULLAH
AL DAHNEEN AYUB MATOOQ 20-33826    Document    89 Filed
                                      AL DAIF AHMED      in TXSB on 08/03/20AL Page
                                                    HABEEB                     DARAZI 17 of 433 JASSEM
                                                                                      MOHAMMED
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL DARWEESH MOHAMMED AHMED             AL DARWEISH SALEH MAHDI               AL DARWISH MUSTAFA ABDULLAH
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL DAWOOD ABDULLAH HASSAN              AL DAWOOD TAIYSEER ALI                AL DAWSARI SAUD BUNAYYAN
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL DHARIF MOHAMMED ABDULLAH            AL DHIEF AHMED HABIB                  AL DRYSEI ALI AHMED
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL DUBAIS ABDULLAH MOHAMMED            AL DUBAISI ZAKI SAEED                 AL DUHAIM ALI MOHAMMED
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL DUHAIM MOHAMMED SALEH               AL EID ABDULKALIQ AHMAD ALI           AL EID MOSA JAFAR
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL EISSA MAKHTAR ALI                   AL ELAIWAT ALI HASSAN                 AL ELAIWAT AMEEN HABIB JASSIM
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL ESSA AHMED ABDULLAH                 AL ESSA AHMED ALI                     AL ESSA HASSAN ALI
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL ESSA MUSTAFA FAIZ                   AL ESSA QASEM ALI HUSSAIN             AL ESSANI JAFFAR SALMAN
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL ESTAGAMAH SERVICE TRADING EST       AL FADEL MAJED ABDULLAH               AL FAHAD ALI AHMAD MOHAMMAD
KING ANDUL AZIZ STREET 2ND FLOOR       ADDRESS ON FILE                       ADDRESS ON FILE
DAMMAM, SA 31413
SAUDI ARABIA
                  Case
AL FARHAN ALI MOHAMMED    20-33826 Document   89YOUSEF
                                      AL FASEEL    Filed
                                                       ALIin TXSB on 08/03/20AL Page   18 of 433SALEH
                                                                                FAYEZ ABDULHADI
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




AL FUTTAIM AUTO MACHINERY CO LLC         AL FUTTAIM AUTO MACHINERY CO LLC      AL FUTTAIM TRANSPORT RENTAL SERVI
DUBAI INVESTMENT PARK 2                  PO BOX 3766                           DUBAI, AE
DUBAI, AE                                AL KHOBAR, SA 31952                   UNITED ARAB EMIRATES
UNITED ARAB EMIRATES                     SAUDI ARABIA




AL GHAITH OILFIELD SUPPLIES SERVI        AL GHAREEB HAMAD KHALID               AL GHURAIR ARJAAN AND RAYHAAN BY RO
DOHA, SQ                                 ADDRESS ON FILE                       PO BOX 185060
QATAR                                                                          DUBAI, AE
                                                                               UNITED ARAB EMIRATES




AL GOSAIBI SERVICES COMPANY              AL HABABI ALI MOHAMMAD                AL HABABI MOHAMMED ALI
DAMMAM RD                                ADDRESS ON FILE                       ADDRESS ON FILE
DAMMAM, SA 31491
SAUDI ARABIA




AL HABABI SULTAN ABDULAZIZ               AL HABEB ALI SALMAN                   AL HABIB ALI AYESH
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




AL HABIB DHAIFALLAH SALMAN               AL HABIB MAHDI SAEED                  AL HADDAD MOHAMMED HUSSAIN
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




AL HADHARI ABDULJALEEL NASSER            AL HAIZ HUSSAIN MOHAMMAD              AL HAJJI ABDUL HADI ABDULMOHSEN
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




AL HAJJI LOAYI SAMI                      AL HAJJI SAUD HAJJI                   AL HAKEEM NASSER JAFAR
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




AL HAMAD ALI ABDULWAHAB                  AL HAMAD MAJID MOHAMMAD BIN SALMAN    AL HAMAM HAIDAR ALI
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




AL HAMAM MAHMOUD A H                     AL HAMDAN MOAID ALI                   AL HAMDAN RASHED OTHMAN
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE
                  Case 20-33826
AL HAMEED TAWFIQ HUSSAIN          Document  89ABDULLAH
                                     AL HAMMAD  Filed inHUSSAIN
                                                         TXSB on 08/03/20AL Page 19
                                                                            HAMMAD   of 433
                                                                                   HASSAN ABDULHADI
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




AL HAMMAD MOHAMMED ABDULAZIZ         AL HAMZA JAFER ALAWI                 AL HANFUSH METEB ABDULLAH
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




AL HARBI AYMAN ABDO AHMED            AL HARES AMAR ALI                    AL HARFA STATIONERY
ADDRESS ON FILE                      ADDRESS ON FILE                      SALAM STREET
                                                                          ABU DHABI, AE
                                                                          UNITED ARAB EMIRATES




AL HASAWI AHMAD YOUSUF               AL HASHIM MOHAMMED IBRAHIM           AL HASHIM MURTADH MOHAMMED
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




AL HASSAN ABDULMOHSEN MOHAMMED       AL HASSAN AHMED ABDULJALEEL          AL HASSAN HAIDER ALI
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




AL HASSAN THAMER HASSAN              AL HASSUN HUSSAIN ALI                AL HAWAJ HUSSAIN A
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




AL HAYEK ABBAS HABIB                 AL HAYEK MOHD ABDUL RAB AL RASOOL    AL HAYEK SAFI ALI
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




AL HAZAA AHMED ABDULLAH              AL HEJJI ABBAS ALI ALI               AL HELAL HUSSAIN ALI
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




AL HERZ JASSIM MOHAMMED              AL HINDAS ATIAH GHAZI                AL HOALAL ALI HASSAN
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




AL HOBAIL ILYAS MOHAMMED             AL HOMOUD IBRAHIM ABDULLAH           AL HOTY STANGER LTD CO
ADDRESS ON FILE                      ADDRESS ON FILE                      PO BOX 1122
                                                                          AL KHOBAR, SA 31952
                                                                          SAUDI ARABIA
                 Case
AL HUBAIL MOHAMMED QASIM20-33826      Document
                                         AL HUDAR89  Filed in RADHI
                                                  ABDULHAMED  TXSB on 08/03/20AL Page  20
                                                                                 HULAYMI   of 433HEJI
                                                                                         HUSSAIN
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




AL HULIL ALI HABIB                        AL HUMOOD JABER HUSSAIN               AL HUSSAIN ALI ABDULLAH SALEH
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




AL HUWAIS ARABIAN EST FOR INDUSTRIA       AL HUWAYKIM SAMEER MOHAMMED           AL HUZAYM BADER GHAREEB
DAMMAM INDUSTRIAL AREA DALLAH             ADDRESS ON FILE                       ADDRESS ON FILE
DAMMAM, SA 31434
SAUDI ARABIA




AL IBRAHIM AHMED MOHAMMED                 AL IBRAHIM ALI SALAH                  AL IBRAHIM HASHIM ALAWI
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




AL ISMAIL ABDULHADI ABDULMAJEED           AL ISMAIL AQEEL ALI                   AL JABER ALI ABDULLAH
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




AL JABER MOHAMMAD SAUD                    AL JABER MOHAMMED YOUSEF              AL JAMAN ABDULLAH IBRAHIM
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




AL JAREED JIHAD ALI                       AL JAROUDI MAJED HABLAN               AL JARSHAH MAJED ABDRABALHUSSAIN
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




AL JASIM MOHAMMED BAQER                   AL JASIM QASEM MOHAMMED               AL JASSIM IBRAHIM ABDULLAH
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




AL JASSIM SULTAN JASSIM                   AL JAZIL REAL ESTATE INVESTMENT CO    AL JIDHR HUSSAIN ESSA
ADDRESS ON FILE                           HE SHEIKH FAISAL BIN QASSIM ALTHAN    ADDRESS ON FILE
                                          PO BOX 22880
                                          DOHA, SQ
                                          QATAR



AL JOMAIH AND SHELL LUBRICATING OIL       AL JUAIDAN FAWZI TAHER                AL JUBAILI HANI MOHAMMED
PO BOX 41467                              ADDRESS ON FILE                       ADDRESS ON FILE
RIYADH, SA 11521
SAUDI ARABIA
                Case
AL JUWAYD MOHAMMED    20-33826
                   YOUSEF        Document  89 RIYADH
                                    AL JUWAYHER Filed in TXSB on 08/03/20AL Page
                                                       HUSSAIN                    21 of 433
                                                                            KABAZ MUSTAFA
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




AL KAIBI ALI ABDULLAH               AL KHADHABAH HUSSAIN ADNAN           AL KHALAF MOHAMMED ABDULLAH
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




AL KHALIDY AHMED MUEED              AL KHALIEFA YAQUOB ABDULLAH          AL KHALIFA ABDULLAH SALMAN
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




AL KHALIFA MAJED MOHAMMED           AL KHALIFAH SAMI HUSSAIN ESSA        AL KHALIL ESSA IBRAHIM
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




AL KHAMEES ABDULALHADY TAHER        AL KHAMIS ALI TAHER                  AL KHAMIS HABEEB ABDULLALI
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




AL KHAWAITEM ALI THABIT             AL KHEMIRI MOHAMMED IBRAHIM          AL KHIR ABDULLAH ESSA
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




AL KHLIFAH MUSALLAM FAYEZ           AL KHMIS MAITHAM MATOOQ              AL KHODHAIR QASEM HUSSAIN
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




AL KHUDHAYR FADHEL MATUQ            AL KUAYBI MOHAMMED ABDULLAH          AL MAGHROUR SALEH ALI
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




AL MAHA ROTANA SUITES               AL MAHDI HAIDER MUBARAQ              AL MAHMOUD SAEED SALMAN
HAMDAN STREET                       ADDRESS ON FILE                      ADDRESS ON FILE
ABU DHABI, AE
UNITED ARAB EMIRATES




AL MAHROOS AHMED ABDULLAH           AL MAJED NAIF AHMED                  AL MAKI JAAFR AHMED
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE
                 Case 20-33826
AL MAKKI AHMED MOHAMMED             Document  89 Filed in TXSB on 08/03/20AL Page
                                       AL MAKTOUM                            MALLAHI22 of 433
                                                                                     JASSIM HASSAN
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL MALLAHI MOHAMMED HASAN              AL MANA REAL ESTATE DEVELOPMENT       AL MANSIF ABDUL MINAM
ADDRESS ON FILE                        SALWA ROAD BOX 91                     ADDRESS ON FILE
                                       DOHA, SQ
                                       QATAR




AL MAQHWAI ESSA ALI HUSSAIN            AL MARHOON ABDULLAH HUSSAIN           AL MARHOON AHMED HUSSAIN
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL MARHOON BASEM MANSOOR               AL MARHOON NADER NAJI                 AL MARHOON SIRAJ NAJI
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL MARRAR MUSTAFA S                    AL MARRI FARRAS SALEH                 AL MARRI MOHAMMED NASSER
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL MASAOOD OIL INDUSTIRY SUPPLIES      AL MASAOOD OIL INDUSTRY SUPPLIES      AL MASHAMA ABDULLAH ESSA
17TH FLOOR P AL MASAOOD TOWER          KHALIFA STREET                        ADDRESS ON FILE
606 HAMDAN BIN MOHAMMED STREET         ABU DHABI, AE
ABU DHABI, AE 4352                     UNITED ARAB EMIRATES
UNITED ARAB EMIRATES



AL MASHHAD MOHAMMED TURKI              AL MASKEEN ALI ABDULHAMID             AL MASKEEN MUNTATHIR SALEH HUSSAIN
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL MASKIN FADIL ABBAS                  AL MATAR SADIQ JAFAR                  AL MATTAR ABBAS AHMAD
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL MATTAR HUSSAIN ABBAS                AL MAZINI QASSIM MOHAMMED SALEH       AL MEELAD FADHEL
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL MEGDAD ABDULLAH MAKKI               AL MENSF ABBAS AHMED                  AL MEQDAD AKBAR MAHDI
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE
                  Case 20-33826
AL MESHAL HUSSAIN ABDULAZIZ H     Document  89 ABDULLAH
                                     AL METWAZI  Filed inABBAS
                                                          TXSB on 08/03/20AL Page   23 of 433
                                                                             MILAD HASSAN MUSLEM
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE




AL MILAD MOHAMMED KHALED              AL MILAD MURTADHA AHMED               AL MILAD SAEED ALI
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE




AL MIRZA ALI MADAN                    AL MISHKAB HANI SHAKER                AL MOHANA HASSAN MOHAMMED
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE




AL MOHSEN MUSTAFA MADAN               AL MOHSIN HAIDER ABDULLHA MADAN       AL MOMEN ABDULLAH IBRAHIM
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE




AL MONSAF FADHEL ABDULWAHAB           AL MOUSA ALI ABDULLAH                 AL MOUSA MOUSA ABDULLAH
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE




AL MOUSA MOUSA AL EISSA               AL MOUSA SALEH MOUSA                  AL MOUSAWI COMPANY FOR TRADE CONT
ADDRESS ON FILE                       ADDRESS ON FILE                       PO BOX 1349
                                                                            DAMMAM, SA 31972
                                                                            SAUDI ARABIA




AL MUALEM MOHAMMED SHAKER             AL MUFTAH RENT A CAR WLL              AL MUGABGAB MAHDI ABDULLAH
ADDRESS ON FILE                       PO BOX 1316                           ADDRESS ON FILE
                                      DOHA, SQ
                                      QATAR




AL MUHANNA MOHAMMAD ALI               AL MUHAYSIN YASIR ALI                 AL MURIHAL ADEL MOHAMMED
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE




AL MURIHAL SAMI ALI                   AL MUROOJ ROTANA HOTEL SUITES         AL MUSAAD HASSAN MOHAMMED
ADDRESS ON FILE                       NEAR ETIJALAT OPPOSITE BURJ DUBAI     ADDRESS ON FILE
                                      DUBAI, AE
                                      UNITED ARAB EMIRATES




AL MUSAJEN QASSIM SALEH               AL MUSHARAF ABDULLAH ABBAS ABDULLAH   AL MUSHARRAF HAIDAR SALEM AHMED
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE
AL MUSLLAM HASSANCase
                 AHMED20-33826     Document  89MURTADHA
                                      AL MUTAEB  Filed inAHMED
                                                          TXSB on 08/03/20AL Page 24
                                                                             MUTAWA   of 433
                                                                                    ABDULMOHSEN ABDULLAH
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




AL MUTAWA MUJTABA AHMED               AL MUTAWA MUSTAFA AHMED              AL MUTAWAH MOUSA ABDUALLAH
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




AL NAJM AL THAQIB CONTRACTING CO      AL NAKHIELY AHMED SALEH              AL NASIF MUSTAFA SAEED
PO 74                                 ADDRESS ON FILE                      ADDRESS ON FILE
ALJUBAIL, SA 31951
SAUDI ARABIA




AL NASR ALI HUSSAIN                   AL NASSER AQEEL HAJJI                AL NASSER MAITHAM HAJJI
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




AL NASSER MOHAMMED ABDULLHA           AL NASSER NASSER AHMED               AL NASSER SALEH MAHDI
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




AL NEMER ABDULHADI HASSAN             AL NIMAH ABDULLAH HASSAN             AL NOOR HOSPITAL
ADDRESS ON FILE                       ADDRESS ON FILE                      KHALIFA STREET
                                                                           ABU DHABI, AE
                                                                           UNITED ARAB EMIRATES




AL NYZAK AL THAQIB INFORMATION        AL OBAID ALI HASSAN                  AL OBAID JAFFER MOUSA
PO 74                                 ADDRESS ON FILE                      ADDRESS ON FILE
DAMMAM, SA 32413
SAUDI ARABIA




AL OBAIDI ALI HASSAN                  AL OBAIDI ALI HELAL                  AL OBAIDI MOHAMMAD DAKHIL
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




AL OBAIDI MOHAMMED ALI RADHI          AL OBIDAN ABDULLAH IBRAHIM           AL OBUD MAJED ABDULLAH HUSSAIN
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




AL OKRUSH HASSAN ALI                  AL OLAIWI JASSIM ABBAS               AL OMRAN MURTADA ALI
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE
                  Case
AL OTAIBI ABDULRAHMAN   20-33826
                      DAKHILALLAH   Document  89 ALIFiled
                                       AL QARNAWI    AHMEDin TXSB on 08/03/20AL Page 25HABEEB
                                                                                QARROUS of 433ABDULLAH
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




AL QASAB SALMAN ABDULLAH               AL QASEM YASSER HABIB                  AL QASSAB KUMAIL ZAKI
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




AL QATIFI AHMED TALEB                  AL QIRANAT JEHAD SALMAN                AL QIRTAS MOHAMMED SALEH
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




AL QUDAIHI BASEL SAEED                 AL QUDAIHI MOHAMMED HASSAN             AL QURUS MUHAMMED ABDULLA
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




AL QUWAYI ABDULLAH HELAL               AL RABIA MAJED ABDULLAH                AL RADHI ALI HASAN
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




AL RADHI YASIN                         AL RADI MOHAMMAD JAWED                 AL RAHAESH YOUSIF HUSSAIN
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




AL RAMADAN ALI JAWAD SADIQ             AL RAMADHAN HUSSAIN MAKKI AHMED        AL RAMES MOHAMMED ALI
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




AL RAMIS MOHAMMED ALI                  AL RASHED MAJED SALEH                  AL RASHED MOHAMMED ABDULLAH
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




AL RASHEED ALI MOHAMMED                AL RASHID TRADING CONT CO              AL RASHID TRADING CONTRACTING COM
ADDRESS ON FILE                        PO BOX 307 RIYADH 11411 SAUDI ARABIA   3266 CUSTODIAN OF THE TWO HOLY MOSQ
                                       PO BOX 307                             AL KHOBAR, SA 34448
                                       RIYADH 11411                           SAUDI ARABIA
                                       SAUDI ARABIA



AL RUSHAID INVESTMENT CO               AL RUSHAID PETROLEUM INVEST            AL RUSHAID RASHEED
PO BOX 31952                           PRINCE HAMOUD STREET AGRAIYAH          ADDRESS ON FILE
AL KHOBAR, AL SHARQIA 31952            AL KHOBAR, SA
SAUDI ARABIA                           SAUDI ARABIA
                  Case
AL RUSHAID SH ABDULLAH    20-33826 Document  89MAMDOH
                                      AL RUWAILI FiledRAHIL
                                                       in TXSB on 08/03/20AL Page
                                                                             RUWAILI26 of ZAWAMAN
                                                                                     SAUD 433
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




AL SAAD AHMED MOHAMMED                  AL SABA MOHAMMED ABDULATHIM         AL SAFAFER HASSAN ALI
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




AL SAFWANI ABDULAZIZ ABDULLAH           AL SAHIL QASIM ADNAN HUSSAIN        AL SAIDY ABDULLAH HUSSAIN
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




AL SAIHATI HANI JASEEM                  AL SAIHATI MAKKI ALI                AL SAKHEN RIDA MOHAMMED
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




AL SALAH AHMED HASSAN ALI               AL SALAH KHALID AYOB                AL SALEEL AL HASSAN MOHAMMED
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




AL SALEEM SADIQ A                       AL SALEM AHMED H                    AL SALEM ESSA TAHER
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




AL SALEM HABIB HASSAN                   AL SALEM HASSAN ALI                 AL SALEM HUSSAIN JAAFAR
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




AL SALEM HUSSEIN HASSAN                 AL SALIM IBRAHIM ALI                AL SALIM MOHD
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




AL SALIM MUAIAD EISSA                   AL SALMAN ABDULHADI MATOOQ          AL SALMAN WADIA ALI
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




AL SALMAN ZAKI HASSAN                   AL SALMMAN NAIF SALEH JASIM         AL SAMAIEL AHMAD ALI
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE
                  Case
AL SANONA ALI SALMAN    20-33826
                     HASSAN        Document   89
                                      AL SAYAHI    Filed
                                                JASSIM    in TXSB
                                                       AHMED         on 08/03/20AL Page
                                                              BIN ABDULLAH         SAYEGH27  of 433
                                                                                          MIRZA
ADDRESS ON FILE                        ADDRESS ON FILE                         ADDRESS ON FILE




AL SAYYAH ALI HEJJI                    AL SHABAA ABDULLAH HUSSAIN              AL SHABIB MOHAMMAD Y
ADDRESS ON FILE                        ADDRESS ON FILE                         ADDRESS ON FILE




AL SHAHEEN HUSSAIN ALI                 AL SHAIB QASEM AHMED                    AL SHALAH ADNAN HAIDAR
ADDRESS ON FILE                        ADDRESS ON FILE                         ADDRESS ON FILE




AL SHAMLAN ALI ABDULLAH                AL SHAMMAR HASSAN NAJI                  AL SHAMMARI SALEH KHALAF
ADDRESS ON FILE                        ADDRESS ON FILE                         ADDRESS ON FILE




AL SHAMSI FAISAL MOHAMMED              AL SHAOOSH BRIER AHMED                  AL SHAQAQIQ FERRAS EISSA
ADDRESS ON FILE                        ADDRESS ON FILE                         ADDRESS ON FILE




AL SHARAF BELAL MAJED                  AL SHAREET MOHAMMED                     AL SHARIDAH ESSA ABDULLAH
ADDRESS ON FILE                        ADDRESS ON FILE                         ADDRESS ON FILE




AL SHAWAF MOHAMMED AHMED               AL SHAWAKIR ALI HEJJI MOHAMMED          AL SHAYEB AHMED HASSAN
ADDRESS ON FILE                        ADDRESS ON FILE                         ADDRESS ON FILE




AL SHAYEB YOUNIS ABDULLAH              AL SHBAR HASSAN ALI                     AL SHEHAB HUSSAIN ZUHAIR
ABDULMOHSEN                            ADDRESS ON FILE                         ADDRESS ON FILE
ADDRESS ON FILE




AL SHIHAB ABDULLAH                     AL SHLLA MATHAHIR ABDULLAH              AL SHUWAIKH MUSTAFA AHMED ALI
ADDRESS ON FILE                        ADDRESS ON FILE                         ADDRESS ON FILE




AL SHUWIKHAT WAHAB ALI                 AL SHUYUKH HADI ABDULGHAFUR             AL SHWAKHAT ABBAS AHMED
ADDRESS ON FILE                        ADDRESS ON FILE                         ADDRESS ON FILE
                 Case
AL SHWIKHAT HESHAM     20-33826
                   MOHAMMED       Document
                                     AL SIHATI89  Filed
                                              NASSER    in TXSB on 08/03/20AL Page
                                                     MOHAMMED                       28HUSSAIN
                                                                              SNAN ALI  of 433
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE




AL SOLAN MOHAMMED HUSSAIN             AL SUILH ALI HUSSAIN ALI              AL SUKAIRI HASSAN JAFFAR
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE




AL SULAIS QASEM AHMED                 AL SULTAN ALI MOHAMMED                AL SULTAN HOLDING
ADDRESS ON FILE                       ADDRESS ON FILE                       CORNICHE TOWER PENTHOUSE
                                                                            CORNICHE ROAD
                                                                            PO BOX 3486
                                                                            ABU DHABI UNITED ARAB EMIRATES



AL TAJ TECHNICAL WORKS                AL TALAA INTL TRANSPORTATION CO       AL TALALWAH AHMED BADER
BOX 185835                            PRINCE HAMOUD STREET                  ADDRESS ON FILE
DUBAI, AE                             ALKHOBAR, SA 31952
UNITED ARAB EMIRATES                  SAUDI ARABIA




AL TALAQ MOHAMMED IBRAHIM             AL TAMMAR HAIDER ALI                  AL TAROUTI HUSSAIN ESSA
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE




AL THANI ALI TAHER                    AL THAWAB ABDULMOHSEN ALI MOSSA       AL THAWAB SAJJAD HUSSAIN ALI
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE




AL TISAN ABDELRAHEEM HAMAD            AL TUKRUR KHALID BIN HASSAN BINALI    AL TULIHAN ABDULLAH
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE




AL TURAIKI ALI ABDULLAH               AL TURAIKI AMMAR ABDULLAH             AL TURAIKI MOAYAD HASSAN
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE




AL TURIKY HABEEB TURKY                AL TURKEY ABDULLAH                    AL TURKI NASER IBAHIM
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE




AL WABARI AWN MOHAMMED                AL WABARI YOUSHA ABDULMAJEED          AL YAHYA ABDULMUTALEB EISSA
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE
                  Case
AL YAHYA HUSSAIN ALI     20-33826 Document
                                     AL YAHYA89  Filed
                                              YAHYA    in TXSB on 08/03/20AL Page
                                                    MOHAMMED                        29SALEH
                                                                             YAMI FAIZ of 433
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL YAQOUB YUSSIF ESSAM                 AL YATEEM MAHMOUD                     AL YUOSEF ALI AHMED
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL ZAHER JAMAL ALI                     AL ZAHER MUSTAFA ALI                  AL ZAHIR ALI ZAKI
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL ZAHRANI ABDULLAH MOHAMMED           AL ZAHRANI FAHAD ABDULLAH             AL ZAINALDEEN MAHDI HUSSAIN
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL ZAWAD ABDULLAH NAJI                 AL ZUAIR ABDULLAH MABROOK             AL ZUARI SHIPPING COMPANY
ADDRESS ON FILE                        ADDRESS ON FILE                       DEPT OF PORTS CUSTOM
                                                                             SHARJAH, AE
                                                                             UNITED ARAB EMIRATES




AL ZUHAIR ABUDLLAH ABDUL HADI          AL ZUHAIR ALI JASIM                   AL ZURAIQI HESHAM ABDULLAH
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




AL ZURAIQI HUSSAM ABDULLAH             ALAA INTERNATIONAL TRADING SERVICES   ALABAMA ORTHOPAEDIC CLINIC
ADDRESS ON FILE                        DAMMAM, SA 31243                      3610 SPRINGHILL MEMORIAL DRIVE NOR
                                       SAUDI ARABIA                          MOBILE, AL 36608




ALABAMA SHIPYARD LLC                   ALABBAD AHMED ABDULWAHAB A            ALABBAD AHMED AMIN
660 DUNLAP DRIVE                       ADDRESS ON FILE                       ADDRESS ON FILE
MOBILE, AL 36602




ALABBADI AHMED HABIB                   ALABBAS ALI ABDULLAH                  ALABD AHMED MOHAMMED
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




ALABD HUSSAIN QASEM MOHAMMED           ALABDAA FOR TECHNOLOGY OIL            ALABDAA
ADDRESS ON FILE                        ABUSETTA NEAR BENJABER OIL STORES     UB22 INDUSTRIAL ESTATE
                                       TRIPOLI, LY                           SAN GRANN, MT SGN3000
                                       LIBYA                                 MALTA
                 CaseALI20-33826
ALABDRABALNABI FADHEL              Document  89 Filed
                                      ALABDRABALNABI    in TXSB
                                                     SAEED        on 08/03/20ALABDRABULRIDHA
                                                           ABDULLAH            Page 30 of 433ABDULLAH SALEH
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




ALABDRABULRIDHA FADEL YAHYA            ALABID MOHSEN HASSAN                  ALABOUD ALI TALAL
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




ALAHMED ABDULMONEM AHMED               ALALWAN MOAYAD HUSSAIN                ALAM JORDAN
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




ALAMO TRANSFORMER SUPPLY COMPANY       ALAN D BELL                           ALAN GRODECKI
PO BOX 39908                           ADDRESS ON FILE                       ADDRESS ON FILE
SAN ANTONIO, TX 78218




ALANSARI ADEL HASSAN                   ALARALUKAGRO BV                       ALARM MAINTENANCE COMPANY LTD TA
ADDRESS ON FILE                        HUIJGENSWEG 3                         46 VIRGINIA STREET
                                       GROOTAMMERS, 08 2964 LL               ABERDEEN, AB AB11 5AU
                                       THE NETHERLANDS                       UNITED KINGDOM




ALASHOUR ALI MOHAMMAD                  ALASKA HYDRAULICS INC                 ALASKA INSTRUMENT COMPANY LLC
ADDRESS ON FILE                        166 E POTTER DRIVE SUITE 1            907 E DOWLING RD STE 5
                                       ANCHORAGE, AK 99518                   ANCHORAGE, AK 99523




ALASKA MARITIME PREVENTION AND         ALASKA RUBBER SUPPLY INC              ALASKA STEEL COMPANY
2347 AZURITE COURT                     5811 OLD SEWARD HIGHWAY               1200 WEST DOWLING ROAD
ANCHORAGE, AK 99507                    ANCHORAGE, AK 99518                   ANCHORAGE, AK 995181517




ALASKA TELECOM INC                     ALASKA VALVE AND FITTING COMPANY      ALATAA HASSAN ALI
301 CALISTA COURT SUITE B              341 E 56TH AVE                        ADDRESS ON FILE
ANCHORAGE, AK 99518                    ANCHORAGE, AK 995230127




ALATAS AMERICAS INC                    ALATAS SINGAPORE PTE LTD              ALATAS UK LTD
22015 SOUTH FREEWAY                    1 INTERNATIONAL BUSINESS PARK 03      UNIT B OLYMPIC PARK BRADFORD
MANVEL, TX 77578                       SINGAPORE, SG 609917                  BRADFORD, YW BD12 0LP
                                       SINGAPORE                             UNITED KINGDOM




ALATIH RAED SUBHI                      ALAWAD ABDULAZIZ ALI                  ALAWAD AHMED ALI
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE
                Case
ALAWAD AWAAD AHMED        20-33826 Document  89 Filed
                                      ALAWAD HUSSAIN     in TXSB on 08/03/20ALAWAD
                                                     ALI SAAD                 PageRAEED
                                                                                   31 ofALI433
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




ALAWAMI YOUSEF ABDULKREEM               ALBALAGHA HOLDING CO                 ALBARAK QASEM SALEH
ADDRESS ON FILE                         KING ABDULAZIZ PORT                  ADDRESS ON FILE
                                        DAMMAM, SA 31434
                                        SAUDI ARABIA




ALBASHA FAISAL AHMED                    ALBASHRAWI HUSSAIN RADHI             ALBASIA SINGAPORE PTE LTD
ADDRESS ON FILE                         ADDRESS ON FILE                      1 KAKI BUKIT ROAD 1 0247 ENT ONE
                                                                             SINGAPORE, SG 415934
                                                                             SINGAPORE




ALBELADI ALI TAHER                      ALBERT JAMES LOGAN                   ALBERT LENZY MICHAEL
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




ALBERT SHAMAEL                          ALBERTO AJ MAILLARD MD PA            ALBINABD EMAD ABDULLAH
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




ALBINALY YOUSIF MUBARAK                 ALBUQAYI ZAKI ABDULHADI              ALCANCIA OSCAR
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




ALCHEMY TECHNOLOGY GROUP LLC            ALCHEVSKI DEJAN                      ALCOCER CAMARA Y ASOCIADOS SC
11 GREENWAY PLAZA SUITE 2600            ADDRESS ON FILE                      1RA CERRADA DE ALCAZAR DE TOL 150
HOUSTON, TX 77046                                                            MEXICO CITY DISTRITO FEDERAL, DF 11930
                                                                             MEXICO




ALCONEX COM DE VALVULAS E ACES LTDA     ALDANA INTERNATIONAL CONT EST        ALDAWAA JAWAD ABDULLAH
RUA AFONSO VERGUEIRO 469 VILA MA        ALFAISALIYA                          ADDRESS ON FILE
SAO PAULO, SP 02116000                  DAMMAM, SA 31453
BRAZIL                                  SAUDI ARABIA




ALDAWOOD AQEEL ABDULLAH                 ALDECOA QUINTON ANTONIO              ALDINE EDUCATION FOUNDATION
ADDRESS ON FILE                         ADDRESS ON FILE                      2520 WW THORNE BOULEVARD
                                                                             HOUSTON, TX 77073




ALDINE EDUCATION FOUNDATION             ALDINE INDEPENDENT SCHOOL DISTRICT   ALDINE INDEPENDENT SCHOOL DISTRICT
MICHELE MCGOVERN                        14909 ALDINE WESTFIELD ROAD          PO BOX 203989
2520 WW THRONE BOULEVARD                HOUSTON, TX 77032                    HOUSTON, TX 772163989
HOUSTON, TX 77073
                   Case
ALDLILI ABDULLAH JASSEM   20-33826 Document
                                      ALDONSO89
                                              INC Filed in TXSB on 08/03/20ALDONSO
                                                                             Page INC
                                                                                   32 of 433
ADDRESS ON FILE                         5431 HWY 90 EAST                   PO BOX 51902
                                        BROUSSARD, LA 70518                LAFAYETTE, LA 70505




ALDUBAISI ALI NASSER                    ALDUHAIM ANWAR RAJAB               ALDWA ABDULKREEM HUSSAIN
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




ALEENA CURTAINS                         ALESKAFI MANSOUR HASSAN            ALESSA ABDULMAJEED YASEEN
SHOP NO SH10                            ADDRESS ON FILE                    ADDRESS ON FILE
MUSHRIF COMMERCE AREA, AE 12823
UNITED ARAB EMIRATES




ALESSA MOHAMMED FAIZ                    ALEX STATIONERY                    ALEXANDER BEARD GLOBAL SERVICES
ADDRESS ON FILE                         BLK 504 WEST COAST DRIVE 01224     1416 ROSSMORE BUSINESS VILLAGE
                                        SINGAPORE, SG 120504               ELLESMERE PORT, CH CH65 3EY
                                        SINGAPORE                          UNITED KINGDOM




ALEXANDER DUBOSE TOWNSEND LLP           ALEXANDER GEORGE EDWARD            ALEXANDER HARRY
1844 HARVARD STREET                     ADDRESS ON FILE                    ADDRESS ON FILE
HOUSTON, TX 77008




ALEXANDER SHULER PRICE                  ALEXANDER VINCENT WAYNE            ALEXANDER WENDELL
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




ALEXANDERRYAN MARINE SAFETY LLC         ALEXANDERRYAN MARINE SAFETY LLC    ALEXANDERRYAN OF LOUISIANA
2000 WAYSIDE DRIVE                      PO BOX 742973                      120 PINTAIL STREET
HOUSTON, TX 77011                       ATLANTA, TX 303742973              ST ROSE, LA 70087




ALEXANDRIA NEUROSURGICAL CLINIC         ALFA INSURANCE CORPORATION         ALFA LAVAL BENELUX BV
3704 NORTH BOULEVARD SUITE C            PO BOX 11000                       BAARSCHOT 2
ALEXANDRIA, LA 71301                    MONTGOMERY, AL 361910001           BREDA, 08 4817 ZZ
                                                                           THE NETHERLANDS




ALFA LAVAL INC                          ALFA LAVAL INC                     ALFA LAVAL LIMITED
5400 INTERNATIONAL TRADE DRIVE          PO BOX 8894 POSTAL STATION A       7 DOMAN ROAD
RICHMOND, VA 23231                      TORONTO, ON M5W 1P8                CAMBERLEY, SY GU15 3DN
                                        CANADA                             UNITED KINGDOM




ALFA LAVAL SINGAPORE PTE LTD            ALFA TEC INC                       ALFASHIP SHIPPING AGENCY SL
11 JOO KOON CIRCLE JURONG               4024 22ND AVENUE WEST              EDIFICIO BALLESMEN 1ST FLOOR
SINGAPORE, SG 629043                    SEATTLE, WA 98199                  LAS PALMAS DE GRAN CANARIA, 35 35006
SINGAPORE                                                                  SPAIN
                  Case
ALFAYEZ HAIDER HAMEED    20-33826 Document  89 Filed
                                     ALFORD DANIEL RAY in TXSB on 08/03/20ALFRED
                                                                            Page   33 ofENGINEERING
                                                                                 CHEYNE  433        LTD
ADDRESS ON FILE                         ADDRESS ON FILE                     CHEYNE HOUSE
                                                                            TURRIFF, AB AB53 8EN
                                                                            UNITED KINGDOM




ALFRED MULLER AG BO GYSIBETIMAG AG      ALFRED PETERSON LIMITED             ALFULFUL MAHDI HUSSAIN
ADDRESS ON FILE                         810 BROAD STREET SUITE 1910         ADDRESS ON FILE
                                        LAGOS, LG
                                        NIGERIA




ALGAREEIB YAHYA KHALED                  ALGARROUS SAMI ABDULLAH             ALGHAZAL ABBAS KHAMIS
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




ALGUADICH ADRIENNE                      ALHABIB ALI HUSSAIN                 ALHABIB MOHAMMED HABIB
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




ALHABRATI MUSALLAM ABDULLAH             ALHAFIHT HUSSAIN ALI                ALHAIZ ISSA ALI
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




ALHAJJI AHMED SAMI                      ALHAJJI JAWAD MOHAMMED              ALHAJJIBUSALEH HASSAN SALEH
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




ALHAKEEM ABBAS ALI                      ALHAKEEM ABDULHAKIM ALI             ALHAKEEM ABDULLAH JAFFER
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




ALHAKEEM HUSSAIN ALI                    ALHAMAD KAMAL HUSSAIN               ALHAMAR ABDULAZIZ SAAD
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




ALHAMMAD ABBAS HASSN                    ALHANNABI MOHAMMED ABDULLAH         ALHAR TALEB ALI
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




ALHASHIM AHMED MOHAMMED                 ALHASSAN ALI HASSAN                 ALHAYAZ ABDULLAH SAMI
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE
                 Case 20-33826
ALHAYYAK YOUSEF HUSSAIN              Document   89 Filed
                                        ALHAYZ HAIDER     in TXSB on 08/03/20ALHEJJI
                                                      ABDUALJALIL              Page    34 ofJAFAR
                                                                                     AHMED    433
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




ALHELAIL ALI AHMED                       ALHELAL MOHAMMED MOUSA                ALHERZ ALI MOHAMMED
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




ALHUBAIL ABDULELLAH QASEM                ALHUBAIL HISHAM ABDULWAHID            ALI SONSGUYANA
ADDRESS ON FILE                          ADDRESS ON FILE                       145 CROWN ST Q TOWN GTOWN
                                                                               QUEENSTOWN
                                                                               GEORGETOWN
                                                                               GUYANA



ALI AL ABDRABALRIDA AMMAR                ALI AL ASAFRAH MOHAMMED               ALI AL MARHOON REDHA
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




ALI AL YOUSIF HUSSAIN                    ALI AL ZAHER AQEEL                    ALI ALOBAIDI ESSA
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




ALI BIN NASER AL MISNAD TRANSPORT        ALI BUDIARDJO NUGROHO REKSODIPUTRO    ALI HAMMADAH HASSAN
OLD AIRPORT ROAD                         GRAHA CIMB NIAGA 24TH FLR             ADDRESS ON FILE
DOHA, SQ 2052                            JI JEND SUDIRMAN KAV 58
QATAR                                    JAKARTA 12190
                                         INDONESIA



ALI IBRAHIM AL OUFY TRADING EST          ALIANCA DE MACAA© COM E REP LTDA      ALIBRAHIM ABDULLAH JAFAR
PRINCE MOHAMMED ST BETWEEN CROSS 5       FLUMINENSE RUA DOS JURITIS 34 RI      ADDRESS ON FILE
AL KHOBAR, SA 31952                      MACAE, RJ 27937290
SAUDI ARABIA                             BRAZIL




ALIBRAHIM HAIDAR IBRAHIM                 ALIBRAHIM HUSSAIN AYESH               ALIMAK GROUP SINGAPORE PTE LTD
ADDRESS ON FILE                          ADDRESS ON FILE                       18 BOON LAY WAY TRADEHUB 21 0312
                                                                               SINGAPORE, SG 609966
                                                                               SINGAPORE




ALIMAK GROUP UK LTD                      ALIMAK GROUP USA INC                  ALIMAK HEK PTY LTD
NORTHHAMPTON ROAD                        12552 OLD GALVESTON ROAD STE A160     NO 2 AUSCO PLACE DANDENONG SOUTH
RUSHDEN, NH NN10 6BW                     WEBSTER, TX 77598                     MELBOURNE, VIC 3175
UNITED KINGDOM                                                                 AUSTRALIA




ALITEK CONSULTING                        ALIYU HARUNA                          ALJAMAYIL TRADING
19627 I45 NORTH SUITE 700                ADDRESS ON FILE                       PB 11912 OPPOSITE SOFITEL HOTEL
SPRING, TX 77388                                                               DOHA, SQ
                                                                               QATAR
                  Case
ALJASIM HAIDAR ABDULLAH   20-33826 Document
                                      ALKATHIM89  Filed inIBRAHIM
                                               MOHAMMED     TXSB on 08/03/20ALKHAMIS
                                                                              Page AMMAR
                                                                                     35 of 433
                                                                                           ALI
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




ALKHAMIS HANI ALI                       ALKHORAYEF LUBRICANTS COMPANY         ALKHUDHAYR HUSSAIN MATUQ
ADDRESS ON FILE                         KING FAISAL BIN ABDUL A OFFICE 108    ADDRESS ON FILE
                                        AL KHOBAR, SA 31952
                                        SAUDI ARABIA




ALKILANI LAW FIRM                       ALL IN SERVICES SA DE CV              ALL INDUSTRIAL MEDICAL SERVICES
ALGERIA SQUIRE BLDG NO 12 APT 1         AVENUE 31 1201                        855 BELANGER STREET SUITE 207
TRIPOLI, LY                             CIUDAD DEL CARMEN, CMP 24199          HOUMA, LA 70360
LIBYA                                   MEXICO




ALL MARINE SPARES INTERNATIONAL LLC     ALLEGIANCE CRANE EQUIPMENT LLC        ALLEMAND STEVEN J
1 SELLECK STREET SUITE 3A               777 SW 12TH AVENUE                    ADDRESS ON FILE
NORWALK, CT 06855                       POMPANO BEACH, FL 33069




ALLEN GLEDHILL LLP                      ALLEN OVERY LLP                       ALLEN BRANDON CHARLES
ONE MARINA BOULEVARD                    1 BISHOPS SQUARE                      ADDRESS ON FILE
2800                                    LONDON, LO E1 6AD
SINGAPORE 018989                        UNITED KINGDOM
SINGAPORE



ALLEN DAVID W                           ALLEN JARRED                          ALLEN JARROD LEON
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




ALLEN JASON H                           ALLEN JEFFREY BLAKE                   ALLEN LANNIE RAY
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




ALLEN MYLES                             ALLEN PARISH HOSPITAL DISTRICT NO 3   ALLEN RAYMOND C
ADDRESS ON FILE                         108 6TH AVENUE                        ADDRESS ON FILE
                                        KINDER, LA 70648




ALLENDORPH SPECIALTIES INC              ALLIANCEBERNSTEIN LP US               ALLIANZ GLOBAL CORPORATE SPECIALITY
201 STANTON ST                          CO CORPORATE SECRETARY                SE
BROUSSARD, LA 70518                     1345 AVE OF AMERICAS                  FRITZSCHAEFFERSTRASSE 9
                                        NEW YORK, NY 10105                    MUNICH 81737
                                                                              GERMANY



ALLIANZ GLOBAL CORPORATE SPECIALTY      ALLIANZ GLOBAL INVESTORS US LLC       ALLIANZ GLOBAL RISKS US INSURANCE CO
SE                                      1633 BROADWAY                         130 ADELAIDE ST W STE 1600
28 LIBERTY ST 24TH FLR                  NEW YORK, NY 10019                    TORONTO, ON M5H 3P5
NEW YORK, NY 10005                                                            CANADA
ALLIED ELECTRONICSCase
                   INC    20-33826 Document   89 Filed
                                      ALLIED PERIMETER   in TXSB
                                                       SAFETY      onLTD
                                                              NETTING 08/03/20ALLIED
                                                                                Page   36 of
                                                                                     WORLD   433
                                                                                           ASSURANCE CO
7151 JACK NEWELL BLVD S                  2024 WELLINGTON STREET                EUROPE DAC 100 3RD FLR
FORTWORTH, TX 76118                      ABERDEEN, AB AB11 5BT                 GEORGE QUAY PLAZA GEORGES QUAY
                                         UNITED KINGDOM                        DUBLIN 2
                                                                               IRELAND



ALLIED WORLD ASSURANCE COMPANY           ALLISON MICHAEL                       ALLPOINTS OILFIELD SERVICES LLC
EUROPE LTD ALLIED WORLD ASSURANCE        ADDRESS ON FILE                       945 BUNKER HILL RD 500
COMPANY REINSURANCE LTD                                                        HOUSTON, TX 77024
GEORGES QUAY PLAZA
DUBLIN IRELAND



ALLRIG BV                                ALLRIG INC                            ALLRIG MIDDLE EAST DMCC
VREEKESWEID 00029 31                     1644 COTEAU ROAD                      LIU OFFICE 13 DUBAI SILICON OASIS
BROEK OP LANGEDIJK, 08 1721 PP           HOUMA, LA 70364                       DUBAI, AE
THE NETHERLANDS                                                                UNITED ARAB EMIRATES




ALLSTREAM SERVICES RENTAL LLC            [NAME REDACTED]                       ALM SOLUTIONS
1345 VALHI BLVD                          ADDRESS ON FILE                       150 E 42ND ST
HOUMA, LA 70361                                                                SOMERSET WEST, WC 7129
                                                                               SOUTH AFRICA




ALM SOLUTIONS                            ALMADLI LUAY ALI                      ALMAHDI AYESH AHMED
PO BOX 167                               ADDRESS ON FILE                       ADDRESS ON FILE
SOMERSET WEST, WC 7129
SOUTH AFRICA




ALMAHDOOD ALI QASSIM                     ALMAHROUS QASEM MOHAMMAD              ALMANA PARTNERS WLL
ADDRESS ON FILE                          ADDRESS ON FILE                       PO BOX 49 1ST FLR NASRALLAH CENTER
                                                                               DOHA, SQ
                                                                               QATAR




ALMANA RENT A CAR HERTZ                  ALMANSOORI INSPECTION SERVICES        ALMANSOORI PETROLEUM SERVICES CO
ALMANA TOWER AIRPORT ROAD                MUSSAFAH CORNICHE ROAD                DAHRAN ABQAIQ ROAD
DOHA, SQ                                 ABU DHABI, AE                         AL KHOBAR, SA 31952
QATAR                                    UNITED ARAB EMIRATES                  SAUDI ARABIA




ALMANSOORI SPECIALIZED ENGINEERING       [NAME REDACTED]                       ALMARHOON AFNAN
17TH FLOOR ALMANSOORI TOWER              ADDRESS ON FILE                       ADDRESS ON FILE
ABU DHABI
UNITED ARAB EMIRATES




ALMASHHAD ABDULLAH OUN                   ALMASHHED MASHHED ALI                 ALMASOUD AHMED MOHAMMED
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




ALMASOUD JASEEM MOHAMMED                 ALMESHAL MOHAMMED HUSSAIN             ALMOHAIMEED MOHAMMED NASSER
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE
                CaseALI20-33826
ALMOHAMMED ABDULHADI              Document 89 Filed
                                     ALMOHAMMED       in TXSB on 08/03/20ALMOHAMMEDSALEH
                                                SAMI MOHAMMED              Page 37 of 433ABBAS SAEED
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




ALMUAYRIFI JAFAR ALI                 ALMUBARAK AMJAD FOUAD                ALMUBARAK HASSAN ABDULLAH
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




ALMUHANNA MOHAMMED HABIB             ALMUHNDER AHMED MOUSA                ALMUSHARRAF MUSTAFA ESSA
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




ALMUSHARRAF SADIQ JAFAR              ALMUTAIRI MUSAAD ABDULLAH            ALMUTAWAH NOUH ABDULLAH
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




ALMUTOUA ALI HASSAN                  ALNAGHMASH ALI ABDULLAH              ALNASR TECHNICAL AGENCIES
ADDRESS ON FILE                      ADDRESS ON FILE                      PO BOX 7355
                                                                          ABU DHABI, AE
                                                                          UNITED ARAB EMIRATES




ALNASSER FADHEL ABDULKAREEM          ALNASSRI MOHAMMED ALI                ALNEAMA EBRAHIM AHMAD H M
MOHAMMED                             ADDRESS ON FILE                      ADDRESS ON FILE
ADDRESS ON FILE




ALOBAID ABDULKARIM HASSAN            ALOBAIDI QASSIM HASSAN               ALOKAILI EMAD SAEED
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




ALOMRAN AZHER MOHAMMED               ALONSO ADAM GIOVANNI                 ALOTAIBI MUTEB RASHED
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




ALOWA RIDHA YAQOUB                   ALOZAYB YASEEN ABDULLAH              ALP MARITIME SERVICES BV
ADDRESS ON FILE                      ADDRESS ON FILE                      WILHELMINAKADE 95
                                                                          ROTTERDAM, 12 3072 AP
                                                                          THE NETHERLANDS




ALPHA CHEMICAL GUYANA INC            ALPHA CHEMICAL LTD                   ALPHA MAINTENANCE SYSTEMS BVBA
40 PETTIPAS DRIVE                    40 PETTIPAS DRIVE                    BERGENSESTEENWEG 713
DARTMOUTH, NS B3B 1K2                DARTMOUTH, NS B3B 1K1                SINTPIETERSLEEUW 1600
CANADA                               CANADA                               BELGIUM
                  Case
ALPHA MARINE SHIPPING    20-33826
                      SERVICES LTD   Document   89 SDN
                                        ALPHA TULIN Filed
                                                       BHDin TXSB on 08/03/20ALPHASENSE
                                                                               Page 38INC
                                                                                        of 433
SONARA ROAD NEAR CNIC YARD              NO 15 JALAN 8125D TAMAN DESA PETAL   ONE SANSOME STREET SUITE 3500
LIMBE, CM 669                           KUALA LUMPUR, PSK 57100              SAN FRANCISCO, CA 94104
CAMEROON                                MALAYSIA




ALPS ROBERTO                            ALQALLAF MAHDI ESSA                  ALQANBAR ZUHAIR ABDULLAH
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




ALQATARI HASSAN ALI                     ALQATTAN ABDULRAHMAN HUSSAIN         ALQURAINI JABER AHMED
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




ALQWAIDHI HASSAN AHMED                  ALRADAHA YOUSEF KHALEEL              ALRAJEH FAHAD ABDULAZIZ
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




ALRAMIS BASEM ALI                       ALRASHED ODAY SADIQ                  ALROSAN SAYAH MOHAMMAD YOUSEF
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




ALROUSAN DIA FANDI ABDELMAJEED          ALSABT ALI SAEED                     ALSADAH MUSTAFA ADEL
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




ALSAFFAR FERAS SALMAN                   ALSAFFAR YOUSIF AHMED                ALSAIHATI ABDULHADI HASSAN
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




ALSAIHATI BADIA MOHAMMED                ALSAIHATI IBRAHIM JASSIM             ALSAIHATI JAWAD JAFFAR
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




ALSAIHATI MAHDI HASSAN                  ALSAIHATI NASSER ALI                 ALSALEEM KADHEM MOHAMMED
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




ALSALEEM YOUSEF ABDULLAH                ALSALEM AHMED IBRAHIM                ALSALMAN HAIDER MOHAMMED
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE
ALSAYAHI ABDULLAH Case
                  AHMAD 20-33826   Document
                                      ALSCOTT89   Filed inLTD
                                             AIR SYSTEMS    TXSB on 08/03/20ALSHAB
                                                                              Page   39 of AHMED
                                                                                   HUSSAIN 433
ADDRESS ON FILE                        1127 RIVER RD                        ADDRESS ON FILE
                                       MANOTICK, ON K4M 1B4
                                       CANADA




ALSHAHABI HAIDER ALI HUSSAIN           ALSHALI HASSAN ABDRABALRASSOL        ALSHAMMAR MOHAMMED ALI
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




ALSHAQAQ AHMED MOHAMMED                ALSHAQAQIQ AHMED YOUSIF              ALSHAYEB HUSSAIN MOHAMMED
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




ALSHIKH MOAED AHMED                    ALSIDRAH KAMEL MAHDI                 ALSINNAN MOHAMMED ALI MAKKI
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




ALTAWFIQ GENERAL TRADING EST           ALTAWIL MOHAMMED SALEH               ALTIFORT SMFI
PO BOX 202                             ADDRESS ON FILE                      5 RUE DES GUERINS
DUBA, SA 71911                                                              COSNE COURS SUR LOIRE, 58 58440
SAUDI ARABIA                                                                FRANCE




ALTMAN KELLEY ELIZABETH                ALTON TODD                           ALTOR RISK GROUP LIMITED
ADDRESS ON FILE                        LAW FIRM OF ALTON C TODD             3844 FRASER PLACE
                                       312 S FRIENDSWOOD DR                 ABERDEEN, AB AB25 3UB
                                       FRIENDSWOOD, TX 77546                UNITED KINGDOM




ALUMINIUM OFFSHORE PTE LTD             ALUSTAR AS                           ALVARADO OSBERTO RENE
2 INTERNATIONAL BUSINESS PARK          POSTBOKS 95                          ADDRESS ON FILE
SINGAPORE, SG 609930                   SOLA, 11 4097
SINGAPORE                              NORWAY




ALVAREZ MARSAL BUSINESS                ALVAREZ RUBEN ROY                    ALVARO HERRERA JARAMILLO
600 LEXINGTON AVENUE 6TH FLOOR         ADDRESS ON FILE                      CALLE 35 B LT 13 FRACC MALIBRAN
NEW YORK, NY 10022                                                          CIUDAD DEL CARMEN, CMP 24197
                                                                            MEXICO




[NAME REDACTED]                        ALWAKEEL JAFAR NAEEM                 ALWAKIL ZUHAIR QASIM
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




ALWASILAH RENT A CAR CO LTD            ALYAGOUB RAID MOHAMMED               ALYAHYA ABDULHADI HUSSAIN
HHA BUILDING 3RD FLOOR                 ADDRESS ON FILE                      ADDRESS ON FILE
JEDDAH, SA 21563
SAUDI ARABIA
                Case
ALYAHYA MOHAMED AHMED    20-33826 Document  89MAJED
                                     ALYOUSEF    Filed in TXSB on 08/03/20ALZARAA
                                                    HUSSAIN                 PageKHALIL
                                                                                  40 ofIBRAHIM
                                                                                        433
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




ALZARY HABIB KHALID                    ALZAWAD MOHAMMED HUSSAIN              ALZAYER HUSSAIN ABDULAZIZ
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




ALZORAIQ ABDULAZIZ ABDDULLAH           AM SUPPLY COM SERVIA§OS REPR          AMADO MEDICAL CENTRE
ADDRESS ON FILE                        RUA 7 PROLONGAMENTO N CAVALEIROS      17 B BARRACKS RD
                                       MACAE RJ, RJ 27901000                 EKET, AI
                                       BRAZIL                                NIGERIA




AMANDA JOINER                          AMANDINA COMERCIO DE MAT ELA©TRICOS   AMARO FERREIRA DE ALMEIDA
ADDRESS ON FILE                        1 COMP 701 RUA ACADEMICO WALTER GON   ADDRESS ON FILE
                                       NITEROI RJ, RJ 24020290
                                       BRAZIL




AMBIENTAL CONTROLE DO AR LTDA          AMBULATORY SURGERY CENTER OF          AME PTY LTD
AV DEOVAIR CRUZ DE OLIVEIRA 303        OPELOU                                ST GEORGES TCE
CAJAMAR, SP 07760000                   1207 NORTH CAUSEWAY BOULEVARD         PERTH, WA 6831
BRAZIL                                 METAIRIE, LA 70001                    AUSTRALIA




AMEC BLACK MCDONALD                    AMEC FOSTER WHEELER ENVIRONMENT       AMER MIDHAT IBRAHIM ALBAYATI
11 FRAZEE AVE                          300210 COLONNADE ROAD S               AL FURJAN ZONE
DARTMOUTH, NS B3B 1Z4                  OTTOWA, ON K2E 7L5
CANADA                                 CANADA




AMERCABLE INCORPORATED                 AMERCABLE INCORPORATED                AMERICAN BLOCK MANUFACTURING
350 BAILEY ROAD                        PO BOX 733135                         6311 BREEN ROAD
EL DORADO, AR 71730                    DALAS, AR 753733135                   HOUSTON, TX 77086




AMERICAN BUREAU OF SHIPPING AKA ABS    AMERICAN BUREAU OF SHIPPING           AMERICAN BUREAU OF SHIPPING
1701 CITY PLAZA DR                     1 FRYING PAN ALLEY                    1 SACHTOURI STR
SPRING, TX 77389                       LONDON, AB E17 HR                     KALLITHEA, 38 17674
                                       UNITED KINGDOM                        GREECE




AMERICAN BUREAU OF SHIPPING            AMERICAN BUREAU OF SHIPPING           AMERICAN BUREAU OF SHIPPING
16855 NORTHCHASE DRIVE                 1701 CITY PLAZA DRIVE                 2701 27TH FLOOR MENARA MULTIPUR
HOUSTON, TX 77060                      SPRING, TX 77389                      KUALA LUMPUR, PSK 50100
                                                                             MALAYSIA




AMERICAN BUREAU OF SHIPPING            AMERICAN BUREAU OF SHIPPING           AMERICAN BUREAU OF SHIPPING
438 ALEXANDRA ROAD                     5 AL QUISS MICHAEL ABADIR ROUSHDY     AL JOUD CENTER 1ST FL
SINGAPORE, SG 119958                   ALEXANDRIA, EG                        OFFICE 111
SINGAPORE                              EGYPT                                 DUBAI, AE
                                                                             UNITED ARAB EMIRATES
AMERICAN BUREAU OFCase   20-33826
                    SHIPPING        Document  89BUREAU
                                       AMERICAN    Filed
                                                       OFin TXSB on 08/03/20AMERICAN
                                                          SHIPPING            Page 41   of 433
                                                                                     BUREAU OF SHIPPING
BOOMPJES 55                             EQE HOUSE                            PO BOX 24860
ROTTERDAM, 12 3011 XB                   WARRINGTON RD                        DUBAI, AE
THE NETHERLANDS                         WEST PERTH, WA 6872                  UNITED ARAB EMIRATES
                                        AUSTRALIA



AMERICAN CENTURY INVESTMENT MGMT        AMERICAN CLUTCH EQUIPMENT CO         AMERICAN EQUITY ADVISORS INC
INC                                     1330 BAMMEL ROAD                     6000 WESTOWN PKWY
PO BOX 419200                           HOUSTON, TX 77073                    WEST DES MOINES, IA 50266
KANSAS CITY, MO 641416200




AMERICAN EXPRESS TRAVEL SERVICES        AMERICAN FIRE SAFETY LLC             AMERICAN FIRE SAFETY LLC
110114 APAPAOSHODI EXPRESSWAY           4018 HWY 90 WEST                     PO BOX 1048
LAGOS, LG 234                           NEW IBERIA, LA 70560                 YOUNGSVILLE, LA 70592
NIGERIA




AMERICAN GRATING LLC                    AMERICAN HEAVY INDUSTRIES            AMERICAN HOME ASSURANCE CO DUBAI BR
1191 CENTER POINT DRIVE                 2635 NEVADA AVENUE                   THE H HOTELCOMPLEX
HENDERSON, NV 89074                     NORFOLK, VA 23513                    TRADE CENTRE FIRST 27TH FLR
                                                                             PO BOX 40569
                                                                             DUBAI 40569 UNITED ARAB EMIRATES



AMERICAN HOME ASSURANCE COMPANY         AMERICAN INSURANCE SERVICES GROUP    AMERICAN MANAGEMENT ASSOCIATION
THE H HOTEL COMPLEX TRADE 27TH FL       BOX 27508                            1601 BROADWAY
DUBAI, AE 40569                         NEW YORK, NY 100877508               NEW YORK, NY 100197420
UNITED ARAB EMIRATES




AMERICAN MARINE COPORATION              AMERICAN PETROLEUM INSTITUTE         AMERICAN PETROLEUM INSTITUTE
6000 A STREET                           1220 L STREET NW                     PO BOX 1425
ANCHORAGE, AK 99518                     WASHINGTON, DC 20005                 MERRIFIELD, DC 221161425




AMERICAN POLYMER PRODUCTS INC           AMERICAN RED CROSS SOUTHEAST         AMERICAN SOLUTIONS FOR BUSINESS
3417 SOUTH LEWIS STREET                 2640 CANAL STREET                    6213 HICKORY HOLLOW LANE
NEW IBERIA, LA 70560                    NEW ORLEANS, LA 70119                CONROE, TX 77304




AMERICAN TANK VESSEL INC                AMERICAN TECHNICAL PUBLISHERS INC    AMERIFORGE GROUP INC
1005 GOVERNMENT STREET                  10100 ORLAND PARKWAY SUITE 200       945 BUNKER HILL RD SUITE 500
MOBILE, AL 36604                        ORLAND PARK, IL 604675756            HOUSTON, TX 77024




AMERIMEX MOTOR CONTROLS LLC             AMERITAS INVESTMENT PARTNERS INC     AMI
610 N MILBY                             5945 R ST                            DE MAYO 555 PISO 20 25
HOUSTON, TX 77003                       LINCOLN, NE 68505                    CIUDAD AUTONOMA DE BUENOS AIRES, 01
                                                                             1002
                                                                             ARGENTINA



AMLANI RIZWAN                           AMOG CONSULTING INC                  AMOS GROUP LIMITED
ADDRESS ON FILE                         770 SOUTH POST OAK LANE 310          156 GUL CIRCLE
                                        HOUSTON, TX 77056                    SINGAPORE, SG 629613
                                                                             SINGAPORE
                  Case
AMOS SUPPLY PTE LTD        20-33826 Document
                                       AMOSCO 89
                                              LTD Filed in TXSB on 08/03/20AMOSCO
                                                                             Page 42 of 433
7 GUL AVE                                18 NWUKE STREET                       3901 E HIGHWAY 80
SINGAPORE, SG 629651                     PORT HARCOURT, RV                     ODESSA, TX
SINGAPORE                                NIGERIA




AMOSCO                                   AMWAJ INTERNATIONAL SUPPLY            AMWAJ TRADING EST
PO BOX 14072                             WHITE HOUSE BU 1ST FLOOR OFFICE 3     RAA ROAD OFFICE 20
ODESSA, TX                               KURLA WEST MUMBAI, 13 400070          DOHA, SQ
                                         INDIA                                 QATAR




AMY MICHELLE CATE                        AMZONE INTERNATIONAL LIMITED          ANA C GUITERREZ MD PA
ADDRESS ON FILE                          WAREHOUSE 123                         ADDRESS ON FILE
                                         BLOCK M5
                                         SHARJAH, AE 8068
                                         UNITED ARAB EMIRATES



ANA DEL CARMEN SOLORZANO CHULIM          ANADARKO PETROLEUM CORP OXY USA INC   ANAK JACKSIN LASAN FRINGKEY
ADDRESS ON FILE                          MANAGER OF DRILLING OPS               ADDRESS ON FILE
                                         5 GREENWAY PLAZA
                                         SUITE 110
                                         HOUSTON, TX 770460521



ANAK JINGING LAWAN ANAK JINGING          ANAK MAIL BERUIN ANAK MAIL            ANAK NANA NALESHANE NANGAU ANAK
ADDRESS ON FILE                          ADDRESS ON FILE                       NANA
                                                                               ADDRESS ON FILE




ANAK SAM JEFRI ANAK SAM                  ANAK SELI JENNY ANAK SELI             ANALYSIS GROUP INC
ADDRESS ON FILE                          ADDRESS ON FILE                       111 HUNTINGTON AVENUE FL 10
                                                                               BOSTON, MA 02199




ANALYSTS INC                             ANALYSTS SERVICIOS COMERCIALES        ANALYTIC AS
2441 W 205TH ST STE C100                 BLVD DIAZ ORDAZ PTE 194 A             ELVEVEIEN 34
TORRANCE, CA 905092955                   MONTERREY, NL 64650                   LARVIK, 10 3262
                                         MEXICO                                NORWAY




ANCHOR MARINE INDUSTRIAL SUPPLY          ANDAOLSEN AS                          ANDERS JOSHUA
6545 LINDBERGH ST                        BLINDHEIM INDUSTRIVEI 2E              ADDRESS ON FILE
HOUSTON, TX 77087                        AALESUND, 15 6022
                                         NORWAY




[NAME REDACTED]                          ANDERSON BRAD                         ANDERSON BYRON
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




ANDERSON CYNTHIA C                       ANDERSON JEFFERY DWAYNE               ANDERSON JOHN WYATT
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE
[NAME REDACTED]    Case 20-33826 Document  89KNIGHT
                                    ANDERSON    Filed in TXSB on 08/03/20ANDERSON
                                                    LIMITED                Page 43   of 433
                                                                                  LIMITED INC
ADDRESS ON FILE                        126 WEST REGENT STREET              5959 FM 1960 1115
                                       GLASGOW, LN G2 2RQ                  HOUSTON, TX 77069
                                       UNITED KINGDOM




[NAME REDACTED]                        ANDERSON MILTON                     ANDERSON MORI TOMOTSUNE
ADDRESS ON FILE                        ADDRESS ON FILE                     ASAKASA KTOWER 127 MOTOAKASAKA
                                                                           TOKYO, 13 1070051
                                                                           JAPAN




ANDERSON ROBERT CALVIN                 [NAME REDACTED]                     [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




[NAME REDACTED]                        ANDRE P SENION                      ANDREW J LOFDAHL
ADDRESS ON FILE                        5335 W GULF BANK RD APT 1015        ADDRESS ON FILE
                                       HOUSTON, TX 77238




ANDREW WILSON FULLER                   ANDREW WINTON DBA WINTON            ANDREWS CASEY ALLEN
ADDRESS ON FILE                        COMPETENCE                          ADDRESS ON FILE
                                       17 RENNY CRESCENT
                                       MONTROSE, AN DD10 9BW
                                       UNITED KINGDOM



ANDREWS DANIEL MATTHEW                 ANDREWS KURTH LLP                   ANDREWS PAUL MICHAEL
ADDRESS ON FILE                        600 TRAVIS SUITE 4200               ADDRESS ON FILE
                                       HOUSTON, TX 77002




ANDREWS TIMOTHY L                      ANDREWS WILLIAM CODY                ANDREY DELCHEV AND PARTNERS LEGAL
ADDRESS ON FILE                        ADDRESS ON FILE                     NIKOLAY GOGL STREET 6
                                                                           SOFIA, 08 1124
                                                                           BULGARIA




ANDRIS ARMAND AARON                    ANESTHESIA ASSOCIATES               ANESTHESIA SERVICES LLC
ADDRESS ON FILE                        4150A NELSON ROAD SUITE 4           OCEAN SPRINGS, MS 39566
                                       LAKE CHARLES, LA 70605




ANESTHESIOLOGY PAIN CONSULTANTS        ANGEL AIR REPAIR SPECIALTY CO INC   ANGRUM JIMMIE LEE
PO BOX 60475                           705 HANGER DRIVE                    ADDRESS ON FILE
LAFAYETTE, LA                          NEW IBERIA, LA 70560




ANIHERA FRANKIAN                       ANIMIC TECH AND STEEL CO LTD        ANION QUIMICA INDUSTRIAL SA
ADDRESS ON FILE                        30 SHED 127 RD 4 STEEL VILLAGE      RUA ELI VALTER CESAR 110
                                       PORT HARCOURT, RV 50001             JANDIRA, SP 06612130
                                       NIGERIA                             BRAZIL
ANIXTER INC       Case   20-33826 Document
                                     ANIXTER 89
                                             INC Filed in TXSB on 08/03/20ANKURA
                                                                            PageCONSULTING
                                                                                 44 of 433GROUP LLC
184 RIVERBEND DRIVE                    PO BOX 847428                         1220 19TH STREET 12TH FLOOR
ST ROSE, LA 70087                      DALLAS, LA 752847428                  WASHINGTON, DC 20036




ANKURA CONSULTING GROUP LLC            ANN HARRIS BENNETT                    ANN R WERME
485 LEXINGTON AVE                      1001 PRESTON ST                       ADDRESS ON FILE
10TH FLOOR                             HOUSTON, TX 772104622
NEW YORK, NY 10017




ANSAC TECHNOLOGY S PTE LTD             ANSON FLOWLINE EQUIPMENT INC          ANSON STARHUB ENTERPRISE
1 WOODLANDS INDUSTRIL PARK E1 020      7710 HARMS ROAD                       TINGKAT 5 BLOCK DEIMA TAMA NO 12
SINGAPORE, SG 757724                   HOUSTON, TX 77041                     RAWANG, SEL 48000
SINGAPORE                                                                    MALAYSIA




ANSYS INC                              ANT FERRAMENTAS COMERCIAL E IMPORT    [NAME REDACTED]
275 TECHNOLOGY DRIVE                   RUA MEM DE SA¡ 32                     ADDRESS ON FILE
CANONSBURG, PA 15317                   SA£O PAULO, SP 03101050
                                       BRAZIL




ANTHONY INSURANCE INC                  ANTHONY INSURANCE                     ANTHONY KAMERON LEE
105 GORDON BAKER RD STE 600            BOX 80 ATLANTIC PLACE SUITE 800       ADDRESS ON FILE
TORONTO, ON M2H 3P8                    215 WATER STREET
CANADA                                 ST JOHNS, NL A1C 6C9
                                       CANADA



ANTUNES JOAO CLAUDIO                   ANTUNEZ JOSELITO                      ANTUNEZ RODOLFO VALENTINO
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




ANWAR DUBAI PRINTING PRESS SERVICES    ANWAR RAUF                            AOK EVENTS LTD
4F REGUS MODERN BSC                    ADDRESS ON FILE                       THE ENGINE ROOMS 150A FALCON ROAD
SHARJAH, AE                                                                  LONDON, LO SQ11 2LW
UNITED ARAB EMIRATES                                                         UNITED KINGDOM




AOM SERVICES NS LIMITED                AON BERMUDA LTD                       AON INSURANCE BROKERS M SDN BHD
33 OCHTERLONEY STREET SUITE 220        30 WOODBOURNE AVENUE                  LEVEL 10 TOWER 3 AVENUE 7
DARTMOUTH, NS B2Y 4P5                  PEMBROKE HM 08                        KUALA LUMPUR, PSK 59200
CANADA                                 BERMUDA                               MALAYSIA




AON MIDDLE EAST CO LLC                 AON RISK SERVICES AUSTRALIA LIMITED   AON RISK SERVICES SOUTHWEST INC
AL REEM TOWER AL MAKTOU 6TH FLOOR      LEVEL 7 28 THE ESPLANADE              75 REMITTANCE DRIVE SUITE 1943
DUBAI, AE 10764                        PERTH, WA 6022                        CHICAGO, IL 606751943
UNITED ARAB EMIRATES                   AUSTRALIA




AON SAUDI ARABIA LLC                   APACHE GLOBAL PAINTING INC            APACHE SURINAME 58 CORPORATION LDC
PRICE TUKI ABDULAZIZ ROA 4TH FLOOR     9011 SHELDON RD                       2000 POST OAK BLVD STE 100
AL KHOBAR, SA 31952                    HOUSTON, TX 77267                     HOUSTON, TX 77056
SAUDI ARABIA
APACHE SURINAME 58Case 20-33826
                   CORPORATION LDC   Document  89 Filed
                                        APACHE SURINAME 58 in TXSB on LDC
                                                            CORPORATION 08/03/20APARTH
                                                                                  PageANGRA
                                                                                        45 ofHOTEL
                                                                                              433 LTDA EPP
KROMME ELLEBOOGSTRAAT 9                  LEO BENITEZ                            AV CONDE MAURICIO DE NASSAU N 400
PARAMARIBO                               2000 POST OAK BLVD                     ANGRA DOS REIS, RJ 23914460
SURINAME                                 SUITE 100                              BRAZIL
                                         HOUSTON, TX 77056



APAVE GABON SA                           APAVE MARE TRAINING CENTER APAVE       APDS VIET NAM LIMITED
BP 829                                   KOPILICA 62                            ROAD 11 DONG XUYEN IZ RACH DUA WAR
PORT OF GENTIL, GA                       SPLIT, 16 21000                        VUNG TAU, VN
GABON                                    CROATIA                                VIETNAM




APEX INDUSTRIAL CHEMICALS LTD            APEX SYSTEMS INC                       APEX TUBULAR LIMITED
PETERSEAT DRIVE                          4400 COX RD SUITE 200                  14 GOLDEN SQUARE
ABERDEEN, AB AB12 3T                     GLEN ALLEN, VA 23060                   ABERDEEN, AB AB10 1RH
UNITED KINGDOM                                                                  UNITED KINGDOM




APFS LLC                                 APPELT JOHN A                          APPLEGATE LANDON W
7076 SOLUTIONS CENTER                    ADDRESS ON FILE                        ADDRESS ON FILE
CHICAGO, IL 60677




APPLIED ENERGY COMPANY LLC               APPLIED INDUSTRIAL TECHNOLOGIES INC    APPLIED OIL TOOLS LLC
1205 VENTURE COURT SUITE 100             4007 GREENBRIAR DRIVE SUITE A          1930 ST 29TH
CARROLLTON, TX 75006                     STAFFORD, TX 77477                     OKLAHOMA CITY, OK 73129




APPLIED SATELLITE TECHNOLOGY ASIA        APPLUS K2 AMERICA LLC                  APPLUS SINGAPORE PTE LTD
30 LOYANG WAY 0614                       222 PENNBRIGHT DR SUITE 230            521 BUKIT BATOK STREET 23 UNIT 5E
SINGAPORE, SG 508769                     HOUSTON, TX 77090                      SINGAPORE, SG 659544
SINGAPORE                                                                       SINGAPORE




AQUA LOGISTICS PTE LTD                   AQUABLAST LTD                          AQUACHEM INC
BLOCK 2 BUKIT BATOK STREET 24            BENACRE ROAD                           3001 E GOVERNOR JOHN SEVIER HWY
SINGAPORE, SG 659480                     BECCLES, SK NR34 7TQ                   KNOXVILLE, TN 37914
SINGAPORE                                UNITED KINGDOM




AQUAHOLIC GIFT AND GIMMICKS              AQUAHOLIC GIFTS PTE LTD                AQUALIS BRAEMAR MARINE SERVICES LLC
1 UBI VIEW 0429 FOCUS ONE                1 UBI VIEW 0429                        SIT TOWER 608
SINGAPORE, SG 408555                     SINGAPORE, SG 408555                   DUBAI, AE
SINGAPORE                                SINGAPORE                              UNITED ARAB EMIRATES




AQUALIS OFFSHORE LTD                     AQUALIS OFFSHORE PTE LTD               AQUAMARINE INTERNATIONAL SHIPPING
1 KING STREET                            51 GOLDHILL PLAZA 1208                 CALLE 38 NUMERO 39 COLONIA REVOLUCI
LONDON, LO EC2V 8AU                      SINGAPORE, SG 308900                   CAMPECHE, CMP 24120
UNITED KINGDOM                           SINGAPORE                              MEXICO




AQUAMARINE SUBSEA HOUSTON INC            AQUATERRA ENERGY LTD                   AQUATERRA OILFIELD EQUIPMENT
8901 JAMEEL ROAD SUITE 100               2 ALKMAAR WAY NORWICH                  19 JURONG PORT ROAD
HOUSTON, TX 77040                        NORWICH, NK NR6 6BF                    SINGAPORE, SG 619093
                                         UNITED KINGDOM                         SINGAPORE
                  Case
AQUATERRA SOLUTIONS   LTD 20-33826   Document  89 TRAINING
                                        AQUATERRA   Filed in TXSB on 08/03/20AQUILINA
                                                           LTD                 PagePATRICK
                                                                                      46 of 433
36 MARKET STREET                        AQUATERRA HOUSE TOFTHILLS AVENUE     ADDRESS ON FILE
ABERDEEN, AB AB21 9JH                   KINTORE, AB AB51 0QP
UNITED KINGDOM                          UNITED KINGDOM




AR SERVICOS DE JARDINAGEM LTDA          ARAB LAW BUREAU LLP                  ARAB SHIPBUILDING REPAIR YARD CO
RUA PARANAGUAVIVENDAS DA LAGOA 12       SALAM TOWER 9TH FL                   BUILDING NO 826 ROAD NO 102
MACAE RJ, RJ 27901000                   DOHA, SQ 23301                       HIDD
BRAZIL                                  QATAR                                BAHRAIN




ARABIAN CALIBRATION DEV REP CO LLC      ARABIAN GULF SHIPPING COMPANY        ARABIAN OCEAN DRILLING SUPPLIES
INDUSTRIAL AREA 13                      6TH FLOOR AL DOSSARY TOWER           PO BOX 53516
SHARJAH, AE                             AL ASHR, SA                          DUBAI, AE 53516
UNITED ARAB EMIRATES                    SAUDI ARABIA                         UNITED ARAB EMIRATES




ARABSKI AARON JOSEPH                    ARAGON MICHAEL R                     ARAMARK REFRESHMENT SERVICES LLC
ADDRESS ON FILE                         ADDRESS ON FILE                      9950 FALLBROOK PINES DR
                                                                             HOUSTON, TX 77064




ARAMEX SAUDI LIMITED COMPANY            ARAMSCO INC                          ARANA GARZA DIEGO
KING ABDULAZIZ STREET                   2522 FAIRWAY PARK DR                 ADDRESS ON FILE
AL KHALIDIYYAH AL JANUBIYYAH            HOUSTON, TX 770927607
DAMMAM, SA 53173
SAUDI ARABIA



ARANDA PATRICIA ANNE                    ARAR CONDICIONADO E ENGENHARIA LTD   [NAME REDACTED]
ADDRESS ON FILE                         MERGENTHALER 232 4ANDAR              ADDRESS ON FILE
                                        SAO PAULO, SP 05311030
                                        BRAZIL




ARBELLI AR CONDICIONADO LTDA            ARCELORMITTAL STAALHANDEL BV         ARCH INSURANCE INTERNATIONAL
RUA TIRADENTES 37 LJ 2 E 3 CAJUE        6121 EZ                              5TH FLOOR
MACAE RJ, RJ 27915060                   ALKMAAR, 08 1800 AG                  PLANTATION PLACE SOUTH
BRAZIL                                  THE NETHERLANDS                      60 GREAT TOWER STREET
                                                                             LONDON EC3R 5AZ UNITED KINGDOM



ARCHER WELL COMPANY AUSTRALIA PTY       ARCHER WELL COMPANY SINGAPORE        ARCHIES ELECTRICAL COMPANY LIMITED
6 BEETE STREET WELSHPOOL                2 INTERNATIONAL BUSINESS PARK        77 ROBB STREET LACYTOWN
PERTH, WA 6106                          SINGAPORE, SG 609930                 GEORGETOWN, GY
AUSTRALIA                               SINGAPORE                            GUYANA




ARCO LIMITED                            ARCPLEX QUIMICA IND E COM LTDA       ARCTIC OFFICE PRODUCTS
WAVERLEY STREET BOX 21                  RUA W7 313 NOVA BOTAFOGO             100 W FIREWEED LANE
HULL, YN HU1 2SJ                        MACAE RJ, RJ 27947210                ANCHORAGE, AK 99503
UNITED KINGDOM                          BRAZIL




ARCTIC WIRE ROPE SUPPLY INC             ARDENT AMERICAS                      AREFCO SPECIAL PRODUCTS LTD
6407 ARCTIC SPUR ROAD                   4687 WORLD HOUSTON PARKWAY 200       JUBILEE INDUSTRIAL ESTATE
ANCHORAGE, AK 99518                     HOUSTON, TX 77032                    ASHINGTON, NU NE63 8UA
                                                                             UNITED KINGDOM
ARENDER JON A      Case 20-33826 Document
                                    ARENDER89   Filed
                                            JOSHUA    in TXSB on 08/03/20ARENSTEIN
                                                   DUANE                   Page 47   of 433
                                                                                   JACOB WESLEY
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




ARENT FOX LLP                          ARGO INTERNATIONAL CORPORATION      ARGOGROUPUS INC
1717 "K" STREET N W                    433 PLAZA VERDE                     90 PITTS BAY RD
WASHINGTON, DC 20036                   HOUSTON, TX 77038                   PEMBROKE HM08
                                                                           BERMUDA




ARGONAUT LIMITED                       ARGOS DISTRIBUTORS LIMITED          ARIBA INC
5 PARK ROAD                            AVEBURY                             210 SIXTH AVENUE
HAMILTON HM 09                         AVEBURY BOULEVARD, AB MK9 2NW       PITTSBURGH, PA 152222614
BERMUDA                                UNITED KINGDOM




ARIES MARINE AND ENG SERVICES          ARIES MARINE CO WLL                 ARISTEIA CAPITAL LLC
TOWER 400 20TH FL                      AL MULLA TOWER BLDG 25              1140 AVE OF AMERICAS 11TH FL
SHARJAH, AE                            DOHA, SQ                            NEW YORK, NY 10036
UNITED ARAB EMIRATES                   QATAR




ARK ENERGY LLC                         ARMAND NEYLIN P                     ARMAZEM OFFSHORE DE MACAE
2000 WSAM HOUSTON PARKWAY S            ADDRESS ON FILE                     COMERCIAL
HOUSTON, TX 77042                                                          AV DUQUE DE CAXIAS 190
                                                                           RIO DE JANEIRO, RJ 27943030
                                                                           BRAZIL



ARMOR HOLDING INC                      ARMS WILLIAM                        ARMSTED PATRICK DEMARK
48 WALL STREET 22ND FL                 ADDRESS ON FILE                     ADDRESS ON FILE
NEW YORK, NY 10005




ARMSTRONG REPAIR CENTER INC            ARMSTRONG ROBERT LEE                ARNETT JAMES JASON
5110 GLENMONT DR                       ADDRESS ON FILE                     ADDRESS ON FILE
BELLAIRE, TX 77402




ARNEY JAMIE LEE                        ARNOLD ITKIN                        ARNOLD PORTER KAYE SCHOLER LLP
ADDRESS ON FILE                        6009 MEMORIAL DRIVE                 601 MASSACHUSETTS AVE NW
                                       KURT B ARNOLD                       WASHINGTON, DC 20001
                                       HOUSTON, TX 77007




ARNOLD AND PORTER KAYE                 ARNOLD CLARK AUTOMOBILES LTD        ARNOLD DAVID NEVILLE
601 MASSACHUSETTS AVE NW               134 NITHSDALE DRIVE                 ADDRESS ON FILE
WASHINGTON, DC 20001                   GLASGOW, AB G41 2PP
                                       UNITED KINGDOM




ARNOLD DOUGLAS TERRY                   ARNOLD LEVI A                       AROMA ADVERTISING LLC
ADDRESS ON FILE                        ADDRESS ON FILE                     AL KHABEESHI BUILDING
                                                                           DUBAI, AE 30185
                                                                           UNITED ARAB EMIRATES
                   CasePTE
ARON LIFT INTERNATIONAL  20-33826
                            LTD       Document  89 ARQUIT
                                         ARQUIFORMA Filed CONSTR
                                                          in TXSB  on 08/03/20ARRIENS
                                                                 SERV           PageGUSTAVO
                                                                                      48 of 433
                                                                                             BENJAMIN
0645 BLK 3018 BEDOK NORTH STREET 5       S FRANCISCO AV RUI BARBOSA 4154       ADDRESS ON FILE
SINGAPORE, SG 486132                     NITEROI RJ, RJ 24360440
SINGAPORE                                BRAZIL




ARRINGTON JOHN WILLIAM                   ARROW AVIATION CO                     ARROW OILFIELD SERVICES INC
ADDRESS ON FILE                          1318 SMEDE HWY                        77 COGLAN DAM
                                         BROUSSARD, LA 70518                   KLIENPOUDEROYEN
                                                                               WEST BANK DEMERARA 99999
                                                                               GUYANA



ARROW OILFIELD SERVICES INC              ARTHURLOKE CORPSEC PTE LTD            ARTIC BUILDING SERVICES LTD
77 COGLAN DAM                            1 RAFFLES PL 1861                     1617 SCHOONER COURT SCHOONER PARK
KLIENPOUDEROYEN                          SINGAPORE, SG 048616                  DARTFORD, KE DA1 6NW
WEST BANK DEMERARA, GY 99999             SINGAPORE                             UNITED KINGDOM
GUYANA



ARTIC FOX REFRIGERATION LTD              ARTICULATE                            ARTICULOS MEDICOS Y FARMACIA GLORIA
31 COLINTON GROVE                        244 5TH AVE STE 2960                  CALLE 35 NO 62A COL CENTRO
EDINBURGH, MD EH14 1DB                   NEW YORK, NY 10001                    CIUDAD DEL CARMEN, CMP 24115
UNITED KINGDOM                                                                 MEXICO




[NAME REDACTED]                          ARTISANS ORDER OF MUTUAL PROTECTION   [NAME REDACTED]
ADDRESS ON FILE                          8100 ROOSEVELT BLVD                   ADDRESS ON FILE
                                         PHILADELPHIA, PA 19152




ASA BRASIL ASSESSORIA INTERNAT LTDA      ASA BRASIL SERVIA§OS LTDA             ASA BRASIL SERVICOS LTDA
RUA MARIO MAMEDE 845 FATIMA              RODOVIA CESAR FRANCO SN POVOADO D     AV DOM LUIS 500
FORTALEZA, CE 60415000                   SERGIPE, SE                           FORTALEZA, CE 60160230
BRAZIL                                   BRAZIL                                BRAZIL




ASAP INDUSTRIES LLC                      ASAP INDUSTRIES MANUFACTURING INC     ASB MARKETING PTY LTD
908 BLIMP RD                             908 BLIMP RD                          UNIT 1100 BELMONT AVE
BOURG, LA 70343                          HOUMA, LA 70363                       BELMONT, WA 6984
                                                                               AUSTRALIA




ASCENDE INC                              ASCO CANADA LIMITED                   ASCO GROUP LIMITED
2700 POST OAK BLVD 25TH FL               10 CORISANDE DR                       11 HARVEST AVE
HOUSTON, TX 77056                        MOUNT PEARL, NL A1N 5A4               ABERDEEN, AB AB21 0BQ
                                         CANADA                                UNITED KINGDOM




ASCO GROUP LIMITED                       ASCO HOLLAND LOGISTICS BV             [NAME REDACTED]
DAMHEAD WASTE MANAGEMENT CENTER          STRANDWEG 2                           ADDRESS ON FILE
PETERHEAD, AB AB42 3GL                   IJMUIDEN, 08 1976 BS
UNITED KINGDOM                           THE NETHERLANDS




ASHLAND BRASIL LTDA                      ASHLEY ADAM D                         [NAME REDACTED]
AV PARIS 676 BONSUCESSO                  ADDRESS ON FILE                       ADDRESS ON FILE
RIO DE JANEIRO, RJ 21041020
BRAZIL
[NAME REDACTED]   Case 20-33826 Document
                                   ASHURST89   Filed PARTNERSHIP
                                           AUSTRALIA in TXSB on 08/03/20ASHURST
                                                                          Page AUSTRALIA
                                                                                49 of 433PARTNERSHIP
ADDRESS ON FILE                       BLAKE DAWSON LEVEL 32                 GPO BOX 9938
                                      EXCHANGE PLAZA                        PERTH, WA 6850
                                      2 THE ESPLANADE                       AUSTRALIA
                                      PERTH, WA 6000 AUSTRALIA



ASIA EURO MARKETING SERVICES          ASIA OFFSHORE RENTALS PTE LTD         ASIA OFFSHORE SOLUTIONS PTE LTD
3 PEMIMPIN DRIVE                      8 CROSS ST PWC BLDG 2503              991B ALEXANDRA RD 0408
SINGAPORE, SG 576517                  SINGAPORE, SG 048424                  SINGAPORE, SG 119970
SINGAPORE                             SINGAPORE                             SINGAPORE




ASIA WATERJET EQUIPMENT FZCO          ASKINS DANIEL A                       ASPEN INSURANCE UK LTD
WAREHOUSE NO FZS2 AD01                ADDRESS ON FILE                       PLANTATION PLACE 30 FENCHURCH STREET
DUBAI, AE                                                                   LONDON EC3M 3BD
UNITED ARAB EMIRATES                                                        UNITED KINGDOM




ASRC ENERGY SERVICES RESPONSE         ASSETS TRAINING TECHNICAL             ASSOCIATED AIRCRAFT GROUP INC
3900 C ST STE 701                     28B PENJURU CLOSE 0106                32 GRIFFITH WAY DUTCHESS COUNTY AI
ANCHORAGE, AK 99503                   SINGAPORE, SG 609130                  WAPPINGERS FALLS, NY 12590
                                      SINGAPORE




ASSOCIATED COURT REPORTING PC         ASSOCIATED RENTAL TOOLS COMPANY PTE   ASSOCIATES FOR INTERNATIONAL
NEDERLAND, TX 77627                   27 LOYANG CRESCENT LOYANG BLK 101     1100 MASSACHUSETTS AVE
                                      SINGAPORE, SG 508989                  CAMBRIDGE, MA 02138
                                      SINGAPORE




ASTILLEROS CANARIOS SA                ASTRO CONTROLS INC                    ASTRO
AVENIDA DA LAS PETROLIFERAS SN        1801 HURD DR                          LOT 1069 GROUND FLOOR
LAS PALMAS, 35 35008                  IRVING, TX 75038                      MIRI, SAR 98200
SPAIN                                                                       MALAYSIA




ASVO BERGEN AS                        ASWAN INTERNATIONAL ENGINEERING CO    ATANDA RAFIU A
PB 2649                               DUBAI INVESTMENT PARK 1 JEBEL ALI     ADDRESS ON FILE
BERGEN, 12                            DUBAI, AE 31550
NORWAY                                UNITED ARAB EMIRATES




ATEC GLOBAL SERVICES PTE LTD          ATEC ORIGINAL DESIGN                  ATEC SERVICES FZE
20 PIONEER CRESCENT 0801              RUA GOMES CARNEIRO 112 SALA 301       6WA 331 119 331 DUBAI AIRPORT FRE
SINGAPORE, SG 628555                  RIO DE JANEIRO, RJ 22071110           DUBAI, AE
SINGAPORE                             BRAZIL                                UNITED ARAB EMIRATES




ATEC TRAINING CERTIFICATION LLC       ATES CHRISTOPHER ALLEN                ATHENS GROUP HOLDINGS LLC DBA
3409 BRINKMAN ST STE A                ADDRESS ON FILE                       5608 PARKCREST DR STE 200
HOUSTON, TX 77018                                                           AUSTIN, TX 78731




ATHLETIC ORTHOPEDICS KNEE CENTER      [NAME REDACTED]                       ATKINSON BILLY
9180 KATY FREEWAY STE 200             ADDRESS ON FILE                       ADDRESS ON FILE
HOUSTON, TX 77055
ATKINSON KIRK T   Case 20-33826 Document  89
                                   ATKINSON KIRKFiled in TXSB on 08/03/20ATLAM
                                                 THOMAS                    Page   50 of 433
                                                                               OFFSHORE LTDA
ADDRESS ON FILE                         ADDRESS ON FILE                       AVENIDA A QUADRA B NO 150
                                                                              MACAE, RJ 27920490
                                                                              BRAZIL




ATLANTIC HARDCHROME LIMITED             ATLANTIC HOSE FITTINGS LTD            ATLANTIC INSPECTION SERVICES INC
5 NOTTING COURT                         50 PIPPY PLACE UNIT 13                130 CLYDE AVE
DARTMOUTH, NS B3B 1N2                   ST JOHNS, NL A1B 3N7                  MT PEARL, NL A1N 4S3
CANADA                                  CANADA                                CANADA




ATLANTIC INSPECTION SERVICES            ATLANTIC MARINE SUPPLIES INC          ATLANTIC OFFSHORE MEDICAL SERVICES
130 CLYDE AVE                           LOT "C" PUBLIC ROAD ECCLES EAST BA    4 HENRY STREET
MOUNT PEARL, NL A1N 4S3                 GEORGETOWN, GY 00592                  ST JOHNS, NL A1C 6E7
CANADA                                  GUYANA                                CANADA




ATLANTIC OIL SERVICES                   ATLANTIC OILFIELD AND WORKWEAR LIMI   ATLANTIC RESOURCING LIMITED
SALAM STREET BEHIND KM TRADING          5 NOTTING COURT                       1 NORTH ESPLANADE WEST
ABU DHABI, AE                           DARTMOUTH, NS B3B 1N2                 ABERDEEN, AB AB11 5QF
UNITED ARAB EMIRATES                    CANADA                                UNITED KINGDOM




ATLANTIC SAFETY CENTRE                  ATLANTICA HOTELS INTERNATIONAL BRAS   ATLANTICONT IMPORTAΤΠO COMΘRCIO E
10 AUSTIN STREET PO BOX 13787           AV ATLANTICA 3036                     AV AUGUSTO SEVERO 8 LJS 5A E 8
ST JOHNS, NL A1B 4G3                    MACAE, RJ 27920390                    RIO DE JANEIRO, RJ 20021040
CANADA                                  BRAZIL                                BRAZIL




ATLANTIS CONSULTING GROUP INC DBA       ATLAS COPCO BRASIL LTDA               ATLAS COPCO COMPRESSORS LLC
36 HARBOR BOULEVARD                     ALAMEDA ARAGUAIA 2700 TAMBORA©        15045 LEE ROAD
EAST HAMPTON, NY 11937                  BARUERI, SP 06460970                  HOUSTON, TX 77032
                                        BRAZIL




ATLAS COPCO LTD                         ATLAS COPCO NEDERLAND BV              ATLAS COPCO TOOLS AND ASSEMBLY
SWALLOWDALE LANE                        MERWEDEWEG 7                          2406 E PASADENA FREEWAY
HEMEL HEMPSTEAD, HT HP2 7EA             ZWIJNDRECHT, 08 3336 LG               PASADENA, TX 77506
UNITED KINGDOM                          THE NETHERLANDS




ATLAS KNOWLEDGE LIMITED                 ATLAS LIFTS SERVICES LTD              ATLAS PAPELARIA LTDA
CLAYMORE DR OFFSHORE HOUSE              1 HANOVER ST                          RUA DA TAILANDIA 185A GRANJAS R
BRIDGE OF DON, AB AB23 8GD              ABERDEEN, AB AB11 5GE                 SALVADOR, BA 41230215
UNITED KINGDOM                          UNITED KINGDOM                        BRAZIL




ATLAS PROFESSIONALS UK LTD              ATLAS SQUARE PARTNERS LLP             ATLAS TAXI AEREO LTDA
COLSTON TOWER COLSTON STREET            35 NEW BRIDGE ST 4TH FL               AV AYRTON SENNA
BRISTOL, GL BS1 4XE                     LONDON EC4V 6BW                       RIO DE JANEIRO, RJ 22775002
UNITED KINGDOM                          UNITED KINGDOM                        BRAZIL




ATMOSFERA GESTA£O E HIGIENIZAA§A£O DE   ATOAUSTRALIAN TAXATION OFFICE         ATOLL OXYGEN SDN BHD
RUA ANTONIETA PIVA BARRANQUEIROS        GPO BOX 9990                          DUBAI, AE 334155
JUNDIAI, SP 13122000                    PERTH, WA 6000                        UNITED ARAB EMIRATES
BRAZIL                                  AUSTRALIA
                   Case
ATOLL OXYGEN SDN BHD       20-33826 Document  89 GROUP
                                       ATOM SUPPLY Filed in
                                                         PTYTXSB
                                                             LTD on 08/03/20ATRAC
                                                                              PageDO 51 of 433
                                                                                     BRASIL LTDA
SIMPANG 98                                1115 MACKAY ST                      RUA OLEGARIO MARIANO1274
KUALA BELAIT, BN KA 1531                  CLOVERDALE, WA 6985                 DUQUE DE CAXIAS, RJ 25065188
BRUNEI                                    AUSTRALIA                           BRAZIL




ATS OILFIELD SUPPLY SERVICES SDN          ATT MOBILITY                        ATT MOBILITY
WISMA NUSANTARA                           1025 LENOX PARK BLVD                PO BOX 6463
KUALA LUMPUR, PSK 50250                   ATLANTA, GA 30319                   CAROL STREAM, IL 601976463
MALAYSIA




ATT                                       ATT                                 ATTANA SCOTTS PROPERTIES
27 W 245 NORTH AVE                        PO BOX 5001                         9 JALAN PINANG
CAROL STREAM, IL 601975001                CAROL STREAM, IL 601975001          KUALA LUMPUR, KUL 50450
                                                                              MALAYSIA




[NAME REDACTED]                           [NAME REDACTED]                     ATTUS TECHNOLOGIES INC
ADDRESS ON FILE                           ADDRESS ON FILE                     13860 BALLANTYNE CORPORATE P 200
                                                                              CHARLOTTE, NC 28277




ATWELL OILFIELD SOLUTIONS PTY LTD         ATWIN MARINE ENGINEERING PTD LTD    AUDIO VISUAL INNOVATIONS INC
66 STEBBING RD                            NO 2 GULL LANE                      6301 BENJAMIN RD
MADDINGTON, WA 6109                       SINGAPORE, SG 629403                TAMPA, FL 33634
AUSTRALIA                                 SINGAPORE




[NAME REDACTED]                           AUGEAN NORTH SEA SERVICES LTD       AUGUSTINE BRUCE
ADDRESS ON FILE                           WOODSIDE RD                         ADDRESS ON FILE
                                          BRIDGE OF DON, AB AB23 8EF
                                          UNITED KINGDOM




AUGUSTINE KELDRICK                        AUGUSTINE VERONICA                  AULD BREWER MAZENGARB MCEWEN
ADDRESS ON FILE                           ADDRESS ON FILE                     9 VIVIAN ST
                                                                              PO BOX 738
                                                                              NEW PLYMOUTH, TAR 4340
                                                                              NEW ZEALAND



AULTMAN COY BRENNAN                       AUSSIECLEAN SERVICES                AUSTIN KEVIN DEWAYNE
ADDRESS ON FILE                           19 JASPER CNR                       ADDRESS ON FILE
                                          CANNING VALE, WA 6155
                                          AUSTRALIA




AUSTRALASIAN TALENT COMPANY LTD           AUSTRALIAN DEPARTMENT OF            AUSTRALIAN MINES AND METALS
200 ALDERSGATE ST                         ENVIRONMENT                         LEVEL 14 55 COLLINS ST
LONDON, LD EC1A 4HD                       JOHN GORTON BLDG                    MELBOURNE, VIC 3124
UNITED KINGDOM                            KING EDWARD TERRACE                 AUSTRALIA
                                          PARKES, ACT 2600
                                          AUSTRALIA


AUSTRALIAN PETROLEUM PRODUCTION           AUSTRALIAN SAFETY ENGINEERS         AUSTRALIAN TAXATION OFFICE
50 MARCUS CLARKE ST LEVEL 10              45 CATALANO CIRCUIT                 GPO BOX 9845
CANBERRA, ACT 2600                        CANNING VALE, WA 6155               SYDNEY, NSW 2001
AUSTRALIA                                 AUSTRALIA                           AUSTRALIA
                  Case
AUSTRALIAN TAXATION      20-33826
                    OFFICE          Document  89 Filed
                                       AUTO MECANICA     in TXSB on 08/03/20AUTOCACHE
                                                     ARAPONGAS                Page 52INC
                                                                                       of 433
GPO BOX 9990                           RA VIANA DRUMOND 48 VILA ISABEL      12600 HILL COUNTRY BOUL UNIT R275
PERTH, WA 6000                         RIO DE JANEIRO, RJ 20560070          AUSTIN, TX 78738
AUSTRALIA                              BRAZIL




AUTOCOMM                               AUTOMASJON OG DATA AS                AUTOMATIC DATA PROCESSING INC
PO BOX 3307                            NIKKELVEIEN 14                       ONE ADP BLVD MAIL STOP 433
LAFAYETTE, LA 70502                    SANDNES, 11 4313                     ROSELAND, NJ 07068
                                       NORWAY




AUTOMATIC DATA PROCESSING INC          AUTOMATIC POWER INC                  AUTOMATIC TIMING CONTROLS INC
PO BOX 842875                          213 HUTCHESON ST                     8019 OHIO RIVER BLVD
BOSTON, NJ 022842875                   HOUSTON, TX 77003                    NEWELL, WV 26050




AUTOMATIC TIMING CONTROLS INC          AUTOMATION TECHNOLOGIES LIMITED      AUTORIDADE NACIONAL DO
PO BOX 70145                           KBIC KORDIN INDUSTRIAL UNIT 1140     PETROLEO E MINERAIS ANPM
CLEVELAND, WV 44190                    PAOLA, MT PLA3000                    MINISTRY OF FINANCE BLDG LEVEL 6 AND 7
                                       MALTA                                AITARAK LARAN PO BOX 113
                                                                            DILI TIMORLESTE



AUTOTRANSPORTES RAGUZA                 AVALON CONTROLS LTD                  AVANADE INC
CALLE JOSE ALFREDO JIMENEZ SN          12 PANTHER PLACE                     818 STEWART ST STE 400
CD DEL CARMEN, CMP 24150               MOUNT PEARL, NL A1N 5B1              SEATTLE, WA 98101
MEXICO                                 CANADA




AVC MEDIA ENTERPRISES LTD              AVENIDA TEMPER BOX VIDRACARIA E      AVENIR ASSURANCE MALADIE SA
ALTENS WELLINGTON CIRCLE               RUA DR TELIO BARRETO 230             RUE DES CEDRES 5
ABERDEEN, AB AB12 7PH                  MACAE, RJ 27910060                   MARTIGNY, VS 1920
UNITED KINGDOM                         BRAZIL                               SWITZERLAND




AVERY WEIGHTRONIXLIMITED               AVEVA INC                            AVID CONTROLS INC
FOUNDRY LANE                           10350 RICHMOND AVE                   11111 MC CRACKEN LN UNIT C
SMETHWICK, LE B66 2LP                  HOUSTON, TX 77042                    CYPRESS, TX 77429
UNITED KINGDOM




AVIRA RYAN                             AVIRNENI DIVYA                       AVIVA CENTRAL SERVICES UK LIMITED
ADDRESS ON FILE                        ADDRESS ON FILE                      8 SURREY ST
                                                                            NORWICH NR1 3NG
                                                                            UNITED KINGDOM




AVIVA INS                              AVIVA LIFE PENSIONS UK LIMITED       AVSYUKOV DMYTRO
4 SHENTON WAY SGX CENTRE 2             WELLINGTON ROW                       ADDRESS ON FILE
0101                                   YORK, YN YO90 1WR
TAXI STAND E18                         UNITED KINGDOM
SINGAPORE 68807 SINGAPORE



AWABAKON CONCEPTS                      AWANG JABERI SHAMSUDDIN              AWC INC
NO 1 PRIMARY SCHOOL RD                 ADDRESS ON FILE                      6655 EXCHEQUER DR
EKET, AI                                                                    BATON ROUGE, LA 70809
NIGERIA
AWT INTERNATIONAL Case  20-33826
                  AUSTRALIA          Document  89 HEALTHCARE
                                        AXA GLOBAL Filed in TXSB    on 08/03/20AXAPage
                                                             EU LIMITED                 53HEALTHCARE
                                                                                   GLOBAL  of 433 UK LIMITED
8 PURDOM RD                              WOLFE TONE ST                        INTERNATIONAL HOUSE FOREST ROAD
WEMBLEY DOWNS, WA 6019                   DUBLIN, DB                           TURNBRIDGE WELLS, KE TN2 5FE
AUSTRALIA                                IRELAND                              UNITED KINGDOM




AXA INSURANCE GULF BSC                   AXA PPP HEALTHCARE LIMITED           AXA PPP
CHURCHILL EXECUTIVE TOWER FLOOR 39       CRESCENT ROAD                        CRESCENT ROAD
DUBAI, AE                                TUNBRIDGE WELLS, AB TN1 2PL          TUNBRIDGE WELLS, AB TN1 2PL
UNITED ARAB EMIRATES                     UNITED KINGDOM                       UNITED KINGDOM




AXA XL                                   AXESS BAFFIN INC                     AXESS DO BRASIL LTDA
70 SEAVIEW AVE STE 7                     799 WATER ST                         RUA VOLUNTARIOS DA PATRIA BOTAFOGO
STAMFORD, CT 06902                       ST JOHNS, NL A1E 1C3                 RIO DE JANEIRO, RJ 22270000
                                         CANADA                               BRAZIL




AXESS NORTH AMERICA INC                  AXESS NORTH SEA LIMITED              AXESS OFFSHORE AUSTRALIA PTY LTD
15915 KATY FREEWAY STE 501               UNITS 6 19 ROBERT LEONARD CENTRE     140 ST GEORGES TERRACE
HOUSTON, TX 77094                        DYCE, AB AB21 0GG                    PERTH, WA 6016
                                         UNITED KINGDOM                       AUSTRALIA




AXESS OFFSHORE PTE LTD                   AXFLOW LIMITED                       AXIOM PROCESS LIMITED
NORDIC EUROPEAN CNETRE                   UNIT 3 HARLAW CENTRE HOWE MOSS CR    ASHLEY GROUP BASE UNIT 13
SINGAPORE, SG 609927                     ABERDEEN, AB AB21 0GN                ABERDEEN, AB AB21 0DP
SINGAPORE                                UNITED KINGDOM                       UNITED KINGDOM




AXIOM PROCESS LLC                        AXIS WELL TECHNOLOGY LIMITED         AXON PRESSURE PRODUCTS INC
1544 SAWDUST ROAD SUITE 604              BALGOWNIE DR                         8909 JACKRABBIT RD
THE WOODLANDS, TX 77380                  ABERDEEN, AB AB22 8GU                HOUSTON, TX 77095
                                         UNITED KINGDOM




AXXEL MARKETING PTE LTD                  AYC LLC DBA HEST FITNESS PRODUCTS    AYERS ANDREW JAMES
3 TAI SENG DRIVE 0102                    4730 S PADRE ISLAND DR               ADDRESS ON FILE
SINGAPORE, SG 535216                     CORPUS CHRISTI, TX 78468
SINGAPORE




AYOTUNDE AYORINDE FASORO                 AYOTUNDE FASORO CO                   AYROMAR IND E COM SERV MARIT LTDA
NIJ HOUSE 1ST FLOOR 20                   BLOCK 19 FLAT3 LSDPC ESTATE          AVENIDA B 1100S JOSA© DO BARRETO
VICOTRIA ISLAND LAGOS, LG 20707          OMOLE PHASE 1OJODU, LG               MACAE RJ, RJ 27971000
NIGERIA                                  NIGERIA                              BRAZIL




AZ SURGICAL LLC                          AZEMI MOHAMAD AFZAN                  AZEVEDO E ESPINDOLA LTDA
9180 KATY FREEWAY SUITE 202              ADDRESS ON FILE                      RUA DR CARLOS PAULO PFEISTICKER 55
HOUSTON, TX 77055                                                             MACAE RJ, SC 88305260
                                                                              BRAZIL




AZEVEDO VINCENT M                        AZORE TYJUAN                         AZTECA CAD SERVICES LLC
ADDRESS ON FILE                          ADDRESS ON FILE                      9126 MEMORIAL CREEK DR
                                                                              SPRING, TX 77379
                 Case
AZUL GERALD FERNANDEZ    20-33826 Document  89 Filed LTD
                                     AZUMA ENGINEERING in TXSB on 08/03/20B CPage   54 WALL
                                                                              PAINTING of 433
                                                                                            COVERING LLC
ADDRESS ON FILE                         29 HSING YEH STREET                  4327 CLARK ROAD
                                        KAOHSIUNG CITY, TWN 812              HOUSTON, TX 77040
                                        TAIWAN




B J SPORTING GOODS                      B I R LAGOS STATE                    B M G HOTEL DEN HELDER
113 WEST NORTHERN LIGHTS SUITE JK       LAGOS, LG                            MARSDIEPSTRAAT 2A
ANCHORAGE, AK 99503                     NIGERIA                              DEN HELDER, 08 1784 AP
                                                                             THE NETHERLANDS




BABAZ RYAN MATTHEW                      BABIN ALEKSANDR                      [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




BACHE RYAN                              BACILLIO CORTEZ                      [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




BADIAH HOTEL SDN BHD                    BADON DON L                          BAE SYSTEMS SOUTHEAST SHIPYARDS
BADIAH COMPLEX MILE 1 14 JALAN TU       ADDRESS ON FILE                      DUNLAP DRIVE
BANDAR SERI BEGAWAN, BN BA 1712                                              MOBILE, AL 366028001
BRUNEI




[NAME REDACTED]                         BAGGEROD AS                          BAGI ANTHONY H
ADDRESS ON FILE                         PO BOX 155                           ADDRESS ON FILE
                                        HORTEN, 07 3192
                                        NORWAY




BAGLEY BYRON                            BAGLEY CHRISTOPHER                   BAGLEY DAVID LAWRENCE
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




BAHAMAS MARITIME AUTHORITY              BAHRI ORTHOPEDICS SPORTS MEDICINE    BAILEY MARK R
2ND FLOOR LATHAM HOUSE                  6100 KENNERLY RD STE 101             ADDRESS ON FILE
16 MINORIES                             JACKSONVILLE, FL 32216
LONDON, AB EC3N 1EH
UNITED KINGDOM



BAILEY NOAH                             BAILEY WARREN A                      [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




BAINE JEFFREY S                         BAINE JOHNSTON PROPERTIES LIMITED    BAINS COACHES
ADDRESS ON FILE                         410 E WHITE HILLS RD                 STATION GARAGE
                                        ST JOHNS, NL A1C 5W2                 OLDMELDRUM, AB AB51 0EZ
                                        CANADA                               UNITED KINGDOM
BAIZE DOSSIE G      Case 20-33826 Document   89 Filed in TXSB on 08/03/20[NAME
                                     BAJPE GAJENDRA                         Page  55 of 433
                                                                               REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BAKER BOTTS LLP                        BAKER MCKENZIE LUXEMBOURG           BAKER ERIC ROBERT
910 LOUISIANA ST                       1012 BOULEVARD ROOSEVELT            ADDRESS ON FILE
HOUSTON, TX 77002                      LUXEMBOURG, LU L2450
                                       LUXEMBOURG




BAKER HUGHES DRILLING FLUIDS           BAKER JEB ALLEN                     BAKER KELLY ANDREW
273 JALAN AHMAD IBRAHIM                ADDRESS ON FILE                     ADDRESS ON FILE
SINGAPORE, SG 629150
SINGAPORE




BAKER LYMAN COMPANY INC                BAKER MANUFACTURING COMPANY         BAKER MARINE TECHNOLOGY INC
5250 VETERANS MEMORIAL BLVD            176 FM 1069                         9800 CENTRE PKWY STE 820
METAIRIE, LA 70006                     INGLESIDE, TX 78362                 HOUSTON, TX 77036




BAKER NICHOLAS ADAM                    BAKER TILLY MKM CO CERTIFIED PUBL   BAKKER SLIEDRECHT ELECTRO INDUSTRIE
ADDRESS ON FILE                        3810 KING FAISAL RD Y STE 310       LEEGHWATERSTRAAT 55
                                       KHOBAR, SA 34422                    SLIEDRECHT, 12 3364 AE
                                       SAUDI ARABIA                        THE NETHERLANDS




BALAJA PHELIMON ANAK BALAJA            BALAM SERVICES SA DE CV             BALANCE VIBRATION TECHNOLOGIES SOUT
ADDRESS ON FILE                        CALLE 20 C 6 COL GUANAL             9597 JONES ROAD 695
                                       CIUDAD DEL CARMEN, CMP 24139        HOUSTON, TX 77605
                                       MEXICO




BALANCE VIBRATION TECHNOLOGIES SOUT    BALANS SCHOONMAAK EN                BALCONI PTY LTD
PO BOX 702286                          BOVENWEG 30                         UNIT 2 9 BLACKLY ROW
DALLAS, TX 75370                       SINT PANCRAS, 08 1834 CE            COCKBURN CENTRAL, WA 6164
                                       THE NETHERLANDS                     AUSTRALIA




BALDRIDGE PHILLIP                      BALDUCCI BRANDON                    BALDWIN BRAD A
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BALDWIN BRAD                           BALE COURTNEY L                     BALES MICHAEL LYNN
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




[NAME REDACTED]                        BALI CLASSIC LIMITED                BALL CONNIE MACK
ADDRESS ON FILE                        10 ANSON ROAD 1201 INTERNATIONAL    ADDRESS ON FILE
                                       SINGAPORE, SG 079903
                                       SINGAPORE
BALL DYLAN JAMES   Case 20-33826 Document   89 CORNELIUS
                                    BALL EDWARD Filed in TXSB on 08/03/20BALL
                                                                           Page    56 of 433
                                                                              KIRK RYAN
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




BALLAST TECHNOLOGIES INC               BALLENGER JERRY WESLEY                BALLESTEROS MARIANITO RAMOS
4620 S COACH DRIVE                     ADDRESS ON FILE                       ADDRESS ON FILE
TUCSON, AZ 857143442




BALMORAL COMTEC LTD                    [NAME REDACTED]                       BAMBERG ROBERT EARL
BALMORAL PARK LOIRSTON                 ADDRESS ON FILE                       ADDRESS ON FILE
ABERDEEN, AB AB12 3GY
UNITED KINGDOM




BANCO ITAU SA                          BANCO JPMORGAN SA                     BANCO NACIONAL DE MEXICO SA
ATT THALITA DOS SANTOS COLEN           ATTN BRANNON J ALBRITTON              ATTN DERRICK LENZ
AVENIDA RUI BARBOSA 758 CENTRO         712 MAIN STREET                       811 MAIN STREET
MACAE, RJ 27910362                     5TH FLOOR EAST                        SUITE 4000
BRAZIL                                 HOUSTON, TX 77002                     HOUSTON, TX 77002



BANDA JOSE ANTONIO                     BANE COACHING CONSULTING LLC          BANK HAPOALIM BM
ADDRESS ON FILE                        986 RIVERFOREST DRIVE                 1120 6TH AVE
                                       NEW BRAUNFELS, TX 781323346           NEW YORK, NY 10036




BANK OF AMERICA MERRILL LYNCH          BANKERT DANIEL M                      [NAME REDACTED]
115 W 42ND ST                          ADDRESS ON FILE                       ADDRESS ON FILE
NEW YORK, NY 10036




BAPTIST MEDICAL CENTER YAZOO INC       BARBER CLINT RANDALL                  [NAME REDACTED]
823 GRAND AVENUE                       ADDRESS ON FILE                       ADDRESS ON FILE
YAZOO CITY, MS 39194




BARBER ROBERT KEITH                    BARBICAN MANAGING AGENCY LIMITED      BARBOSA PEDRO LUIS
ADDRESS ON FILE                        3RD FLOOR                             ADDRESS ON FILE
                                       33 GRACECHURCH STREET
                                       LONDON EC3V 0BT
                                       UNITED KINGDOM



BARCLAYS BANK PLC                      BARCLAYS BANK PLC                     BARCLAYS CAPITAL INC
745 7TH AVE                            ATTN IRENE SMITH                      745 7TH AVE
NEW YORK, NY 10019                     BARCLAYS THE SILVER FIN BLDG 6TH FL   NEW YORK, NY 10019
                                       455 UNION ST
                                       ABERDEEN AB11 6DB UNITED KINGDOM



BARDEX CORPORATION                     BARHAM JEROD                          [NAME REDACTED]
6338 LINDMAR DRIVE                     ADDRESS ON FILE                       ADDRESS ON FILE
GOLETA, CA 93117
BARKER IAN          Case 20-33826 Document  89 Filed
                                     BARKER KELLEY R in TXSB on 08/03/20BARKER
                                                                          PageRICHARD
                                                                                57 of 433
                                                                                      B
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BARKER RICHARD                         BARKHOUSE JARED                     BARNES BOBBY C
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BARNES CHARLES S                       BARNES DOYE F                       BARNES KEVIN JOSEPH
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BARNES LEONARD                         BARNES TONY MARKEVIN                BARNETT ERNEST SMITH
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BARNETT JOSEPH CLAY                    BARNETTE JASON BROOKS               BARNHARDT JIMMIE ALLEN
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BARNHART SEAN JEROME                   BAROID TRINIDAD SERVICES LTD        BARON NILS
ADDRESS ON FILE                        59 SACKVILLE STREET                 ADDRESS ON FILE
                                       PORT OF SPAIN, TT
                                       TRINIDAD AND TOBAGO




BARR MARTIN SHERWOOD                   [NAME REDACTED]                     [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BARRECA FRANK                          BARRENTINE STEWART BROCK            BARRETT BRANDON RICHARD
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BARRETT RICHARD A                      BARRIER REEF EMERGENCY PHYSICIANS   BARRIER REEF EMERGENCY PHYSICIANS
ADDRESS ON FILE                        301 UNIVERSITY BLVD                 PO BOX 98694
                                       GALVESTON, TX 77555                 LAS VEGAS, TX 89193




BARRON DONALD R                        BARRY JASON LEE                     BARTCH JEFFREY A
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE
                  Case 20-33826
BARTEC US CORPORATION             Document  89 Filed
                                     BARTEE ROGER     in TXSB on 08/03/20[NAME
                                                  DARRELL                   Page  58 of 433
                                                                               REDACTED]
650 CENTURY PLAZA DR SUITE 120       ADDRESS ON FILE                      ADDRESS ON FILE
HOUSTON, TX 77073




BARTHOLOMEW PAUL                     BARTLETT JASON MATTHEW               BARTLETT LARRY WAYNE
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                      BARTMESS BRANDON LEE                 [NAME REDACTED]
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




BARTON CREEK RESORT                  BARTZ CHRISTOPHER                    BASHAM RINGE Y CORREA SC
8212 BARTON CLUB DRIVE               ADDRESS ON FILE                      BOSQUES DE LAS LOMAS
AUSTIN, TX 78735                                                          CUAJIMALPA, DF 05120
                                                                          MEXICO




BASHIR QASSIM ABDULLAH               BASIC POWER SVCS                     BASIL FEARN 93 LIMITED
ADDRESS ON FILE                      18481 FM 1485                        51 CLYDE AVENUE
                                     NEW CANEY, TX 77357                  MOUNT PEARL, NL A1N 4R8
                                                                          CANADA




BASIN SUPPLY FZCO                    BASRI STEVY                          BASS JARED
OFFICE 502505 PLATINUM TOWER         ADDRESS ON FILE                      ADDRESS ON FILE
DUBAI, AE
UNITED ARAB EMIRATES




BASS KURT                            BASS SEAN FRANKLIN                   BASSETT LEE RAMON
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




BASTION TECHNOLOGIES INC             BATCHELOR AMY                        [NAME REDACTED]
17625 EL CAMINO REAL SUITE 330       ADDRESS ON FILE                      ADDRESS ON FILE
HOUSTON, TX 77058




BATES KENT                           BATES WILLIE DAVID                   BATHGATE AMY
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




BATISTE WALTER J                     BATSON CHARLES D                     BATT CABLES PLC
ADDRESS ON FILE                      ADDRESS ON FILE                      INDUSTRIETERREIN DE BOSSCHEN
                                                                          OUD BEIJERLAND, 08 3261 LD
                                                                          THE NETHERLANDS
BAUER STEVE        Case 20-33826 Document 89TONY
                                    BAUGHMAN  Filed in TXSB on 08/03/20BAUM
                                                 BLAKE                   Page   59 of
                                                                            MICHAEL G 433
ADDRESS ON FILE                       ADDRESS ON FILE                   ADDRESS ON FILE




BAUR JOHN CHRISTOPHER                 BAUTISTA ALFREDO                  BAUTSCH MARK THOMAS
ADDRESS ON FILE                       ADDRESS ON FILE                   ADDRESS ON FILE




[NAME REDACTED]                       BAY AREA SCREW SUPPLY CO INC      BAY BRIDGE TEXAS LLC
ADDRESS ON FILE                       3405B MOFFETT RD                  23501 RL OSTOS RD
                                      MOBILE, AL 36607                  BROWNSVILLE, TX 78521




BAYELSA STATE BIR PAYE ACCOUNT        BAYERISCHE MOTOREN WERKE AG       BAYLES BILLY ELVIS
BAYELSA STATE, BE                     300 CHESTNUT RIDGE RD             ADDRESS ON FILE
NIGERIA                               WOODCLIFF LAKE, NJ 76777731




BAYLIS PHILLIP                        BAYONG RESOURCES SDN BHD          BAYOU BOEUF ELECTRIC LLC
ADDRESS ON FILE                       LOT 2072 1ST FLOOR BLK 4 MCLD     334 DEGRAVELLE ROAD
                                      MIRI, SAR 98000                   AMELIA, LA 70340
                                      MALAYSIA




BAYOU CITY LODGING LLP                BAYOU SURGICAL SPECIALISTS LLC    BAZARTE GUILLERMO
915 W DALLAS                          5619 HWY 311 STE A                ADDRESS ON FILE
HOUSTON, TX 77019                     HOUMA, LA 70360




BAZE TECHNOLOGY AS                    BAZROON ABDULLAH AHMED            BCF PRINTING
MOEN 15                               ADDRESS ON FILE                   BLK 2 SKYTECH
3948 PORSGRUNN                                                          SINGAPORE, SG 659480
PORSGUNN, 08 3905                                                       SINGAPORE
NORWAY



BDI CANADA INC                        BDO USA LLP                       BDO
1199 TOPSAIL ROAD                     2929 ALLEN PKWY 20TH FL           2929 ALLEN PKWY 20TH FL
MOUNT PEARL, NL A1N 2C4               HOUSTON, TX 770197100             HOUSTON, TX 770197100
CANADA




BEACH ROTANA HOTEL                    BEACON MARITIME INC               BEALL PATRICK CODY
THE PROMENADE                         1601 S CHILDERS ROAD              ADDRESS ON FILE
ABU DHABI, AE                         ORANGE, TX 77631
UNITED ARAB EMIRATES




BEALL STONY LYNN                      BEARD CORY LEE                    BEARD DAVID C
ADDRESS ON FILE                       ADDRESS ON FILE                   ADDRESS ON FILE
BEASLEY DYLAN       Case 20-33826 Document
                                     BEASLEY 89  Filed
                                             JAMES     in TXSB on 08/03/20BEASLEY
                                                   TIMOTHY                  PageJR60JAMES
                                                                                      of 433
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




[NAME REDACTED]                         [NAME REDACTED]                     BEATTIE INDUSTRIAL LIMITED
ADDRESS ON FILE                         ADDRESS ON FILE                     1345 TOPSAIL ROAD
                                                                            MOUNT PEARL, NL A1N 5E8
                                                                            CANADA




BEATTIE INDUSTRIAL                      [NAME REDACTED]                     BEATTY DEREK T
STN A                                   ADDRESS ON FILE                     ADDRESS ON FILE
ST JOHNS, NL A1B 3N7
CANADA




BEAULIEU BARBRA M                       BEAULIEU CHRISTOPHER JAMES          BEAULIEU DANIEL S
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




BEAULIEU JONATHAN ROBERT                BEAUMONT EMERGENCY MEDICINE ASSOC   BEAUREGARD PHYSICAL THERAPY
ADDRESS ON FILE                         OKLAHOMA CITY, OK 731436149         309 SOUTH WASHINGTON STREET
                                                                            DERIDDER, LA 70634




BEAVERS JAMES                           BEAZLEY FURLONGE LIMITED            BECK KURTUS EDWARD
ADDRESS ON FILE                         PLANTATION PLACE SOUTH              ADDRESS ON FILE
                                        BILLINGSGATE LONDON EC3M 1HD
                                        UNITED KINGDOM




BECKWITH KUFFEL INC                     BEDOCK CHRISTOPHER LEE              BEECH DAMEIAN C
5930 1ST AVENUE SOUTH                   ADDRESS ON FILE                     ADDRESS ON FILE
SEATTLE, WA 98108




BEECHAM DETARIOUS TRAVELT               BEECO MOTORS CONTROLS INC           BEELEN NORBERTUS COENRADUS VAN
ADDRESS ON FILE                         5630 GUHN ROAD 110                  ADDRESS ON FILE
                                        HOUSTON, TX 77040




[NAME REDACTED]                         BEGNAUD KEVIN W                     BEIER RADIO LLC
ADDRESS ON FILE                         ADDRESS ON FILE                     1150 N CAUSEWAY
                                                                            MANDEVILLE, LA 70471




BEJAFTA GROUP NIGERIA LIMITED           BELFOR CANADA INC                   BELGARD ROBERT STERLIN
NO 1 ODILI ROAD BY SALSUN RABOUT        145A MCNAMARA DRIVE                 ADDRESS ON FILE
PORT HARCOURT, RV                       PARADISE, NL A1L 0A7
NIGERIA                                 CANADA
BELGARD TILEUR      Case 20-33826 Document   89 PERRY
                                     BELK JAMES   Filed in TXSB on 08/03/20BELK
                                                                             Page   61 Qof 433
                                                                                SAMUEL
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




BELK WESLEY BRANNON                     BELL ADAM B                          BELL ALIANT
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                         BELL DERRICK WAYNE                   BELL ENGINEERING INC
ADDRESS ON FILE                         ADDRESS ON FILE                      3505 NORTH STREET
                                                                             VIDOR, TX 77662




[NAME REDACTED]                         BELL KEELEY                          BELL MOBILITY INC
ADDRESS ON FILE                         ADDRESS ON FILE                      PO BOX 5102
                                                                             BURLINGTON, ON
                                                                             CANADA




BELL MOBILITY RADIO DIVISION            BELLA S C VENTURES                   BELLSOUTH TELECOMMUNICATIONS INC
741 BEDFORD HWY                         FALOMO IKOYI                         1155 PEACHTREE ST
HALIFAX, NS B3M 2M1                     LAGOS, LG                            ATLANTA, GA 303097629
CANADA                                  NIGERIA




BELT CARL DAVID                         BEMA AS                              BEMISS ISIDRO J
ADDRESS ON FILE                         BREDHOLM 3                           ADDRESS ON FILE
                                        HADERSLEV, 005 6100
                                        DENMARK




BEMONT DEVEN KANE                       BENDER BENELUX BV                    BENHOLM GROUP
ADDRESS ON FILE                         TAKKEBIJSTERS 54                     MELONSPLACE
                                        BREDA, 07 4817 BL                    FALKIRK, SV FK2 0BT
                                        THE NETHERLANDS                      UNITED KINGDOM




BENIGNO KENNETH WAYNE                   BENITEZ GERARDO                      BENITO JUAREZ
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




BENNETT CASEY LEE                       BENNETT JONES LLP                    BENNETT JOSHUA
ADDRESS ON FILE                         4500 BANKERS HALL EAST 8550 2ND ST   ADDRESS ON FILE
                                        CALGARY ALBERTA, AB T2P4K7
                                        CANADA




BENNETT ROBERT CLAY                     BENOIT BRANDON J                     BENOIT CRISTAL A
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE
BENOIT JAMES F     Case 20-33826 Document   89 Filed
                                    BENOIT JEFFREY    in TXSB on 08/03/20BENPOWER
                                                   GEORGE                  Page 62  of 433 NIG
                                                                                  TECHNICAL
ADDRESS ON FILE                        ADDRESS ON FILE                     55 OKPORO RD RUMUOGBA OBIO
                                                                           PORT HARCOURT, RV
                                                                           NIGERIA




BENTEC GMBH                            BENTLEY SYSTEMS INCORPORATED        BENTLEY SYSTEMS INTERNATIONAL LIMIT
DEILMANNSTR 1                          685 STOCKTON DRIVE                  1 CO HARBOURFRONT PLACE 180 T
BAD BENTHEIM, 11 48455                 EXTON, PA 193411161                 SINGAPORE, SG 098633
GERMANY                                                                    SINGAPORE




BENTLEY                                BENTOWER INTERNATIONAL LTD          BENTSIENCHILL LETSA ANKOMAH
685 STOCKTON DRIVE                     6 OLD REFINERY ROAD AKPAJO          MOMOTSE AVE
EXTON, PA 193411161                    PORT HARCOURT, RV                   ACCRA, GH
                                       NIGERIA                             GHANA




BERENDSEN FLUID POWER                  BEREUTER JANINE SILVIA              [NAME REDACTED]
35A IRONSIDE CRESCENT                  ADDRESS ON FILE                     ADDRESS ON FILE
SCARBOROUGH, ON M1X 1G5
CANADA




BERGEN N╞RINGSR┼D                      BERIDON EMILE J                     BERKELEY RESEARCH GROUP LLC
POSTBOKS 843 SENTRUM                   ADDRESS ON FILE                     2200 POWELL STREET SUITE 1200
BERGEN, 02                                                                 EMERYVILLE, CA 94608
NORWAY




BERLANGA MYANMAR PTE LTD               BERLANGA MYANMAR PTE LTD            BERRY JACOB
ATTN GARY MORRISON                     COUNTRY MANAGER                     ADDRESS ON FILE
SINGAPORE                              NO 4 SEI MYAUNG YEIK THAR LANE
SINGAPORE                              85 MILE
                                       MAYANGONE TOWNSHIP, YANGON
                                       MYANMAR


BERTRAND RANDALL PAUL                  BERTREM PRODUCTS INC                BERTS MED VAN
ADDRESS ON FILE                        2205 NORTH WILLOW AVENUE SUITE A    815 WEST VETERANS MEMORIAL DRIVE
                                       BROKEN ARROW, OK 74012              KAPLAN, LA 70548




BESIKTAS GEMI INSA AS                  BESMINDO AUSTRALIA PTY LTD          BEST LIFE HEALTH INSURANCE CO
A10 PARSEL ALTINOVA                    UNIT 9 20 MALCOLM ROAD MADDINGTON   ASSET MGMT
YALOVA, 77 77700                       PERTH, WA 6109
TURKEY                                 AUSTRALIA




BETHANY DANNY J                        BETHEA JOHN DAVID                   BETSCHART OLIVER L
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BETSCHART OLIVER                       [NAME REDACTED]                     BEVEL BRIAN SCOTT
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE
[NAME REDACTED]      Case 20-33826 Document
                                      BEVERLY89
                                             ERIC Filed
                                                  DALE in TXSB on 08/03/20BEVERLY
                                                                            PageKYLE
                                                                                  63 of
                                                                                     L 433
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




BEVILL AUSTIN L                         [NAME REDACTED]                      BEXTRO EQUIPAMENTOS INDUSTRIAIS E
ADDRESS ON FILE                         ADDRESS ON FILE                      RUA CONDE DE PORTO 282
                                                                             RIO DE JANEIRO, RJ 20960110
                                                                             BRAZIL




[NAME REDACTED]                         BFG MARINE INC                       BH INTERNATIONAL PTE LTD
ADDRESS ON FILE                         200 CANDLEWOOD ROAD                  BLOCK 1002 TOA PAYOH INDU 061407
                                        BAY SHORE, NY 11706                  SINGAPORE, SG 319074
                                                                             SINGAPORE




BHAGWAN MARINE PTY LTD                  BHAT KRISHNA                         BHATTAL PARAMBRINDER SINGH
251 ST GEORGE TERRACE LEVEL 3           ADDRESS ON FILE                      ADDRESS ON FILE
PERTH, WA 6000
AUSTRALIA




BHATTI SHAHID HAMEED                    BHP BILLITON TRINIDAD 2C 3A LTD      BHP TRINIDAD3A LTD
ADDRESS ON FILE                         MARK DAHLIN SUPPLY LOGISTICS         INVADERS BAY TOWER INVADERS BAY
                                        1350 POST OAK BLVD                   OFF AUDREY JEFFERS HIGHWAY
                                        HOUSTON, TX 770563020                PORT OF SPAIN
                                                                             TRINIDAD AND TOBAGO



BIC BORRACHA INDUSTRIAL E COMERCIAL     BIDDLE BENJAMIN MICHAEL              BIENVILLE ORTHO SPEC PAPAS
VIGEM SANTA AV ANTONIO DE ABREU 1       ADDRESS ON FILE                      3635 BIENVILLE BOULEVARD
MACAE RJ, RJ 27901060                                                        OCEAN SPRINGS, MS 39564
BRAZIL




BIFFA WASTE SERVICES LIMITED BIF        BIG BAG COMPANY LIMITED              BIG CITY MANUFACTURING
CORONATION ROAD CRESSEX                 IBN SINA KING KHALID BRANCH ROAD     7561 MORLEY
HIGH WYCOMBE, BU HP12 3TZ               KHOBAR, SA 34627                     HOUSTON, TX 77061
UNITED KINGDOM                          SAUDI ARABIA




BIG ERICS INC                           BIGGER FRED                          BIGGERSTAFF PHILLIP D
99 BLACKMARSH RD                        ADDRESS ON FILE                      ADDRESS ON FILE
ST JOHNS, NL A1C 5X8
CANADA




BIJEAUX KEITH PAUL                      [NAME REDACTED]                      BILA BERSOT LABORAT RIO DE ANßLI
ADDRESS ON FILE                         ADDRESS ON FILE                      RUA VISCONDE DE QUISSAMA£ 774 LJ 1
                                                                             MACAE, RJ 27901000
                                                                             BRAZIL




BILLS KEVIN DJUAN                       BILOXI HMA PHYSICIAN MANAGEMENT LL   BIN ANDRA ROSMANDIRA BIN ANDRA
ADDRESS ON FILE                         3680 SANGANI BLVD SUITE H2           ADDRESS ON FILE
                                        DIBERVILLE, MS 39540
                 Case
BIN MAHADI MOHAMMAD      20-33826 Document  89 Filed in TXSB on 08/03/20BINPage
                                     BIN MOHAMMAD                          MOOSA64 ofDALY
                                                                                 AND  433LIMITED LLC
ADDRESS ON FILE                        ADDRESS ON FILE                     HEZZA BIN ZAYED ST
                                                                           DUBAI, AE 8742
                                                                           UNITED ARAB EMIRATES




BIN SAUD TECHNICAL TRADING EST         BIN YUNUS ABU ISHAK BIN YUNUS       BIOMA SOLUCOES AMBIENTAIS LTDA
FLAT NO 104 AL SADAKKA TOWERS          ADDRESS ON FILE                     RUA ANTENOR TAVARES 20
ABU DHABI, AE                                                              MACAE, RJ 27937000
UNITED ARAB EMIRATES                                                       BRAZIL




BIRD CHRISTOPHER                       BIREN BOSE                          BIRKMAN INTERNATIONAL INC
ADDRESS ON FILE                        ADDRESS ON FILE                     3040 POST OAK BLVD SUITE 1425
                                                                           HOUSTON, TX 77056




BIRNBAUM TAJ ALYOSHA                   BIS SALAMIS M I LIMITED             BISHOP LIFTING PRODUCTS INC
ADDRESS ON FILE                        4 GREENHOLE PLACE                   125 MCCARTY ST
                                       ABERDEEN, AB AB23 8EU               HOUSTON, TX 77029
                                       UNITED KINGDOM




BISHOP LIFTING PRODUCTS INC            BISHOP NICHOLAS                     BITS BYTES MARKETING PTE LTD
125 MCCARTY                            ADDRESS ON FILE                     BLK 21 KALLANG AVENUE 02175177
HOUSTON, TX 77029                                                          SINGAPORE, SG 339412
                                                                           SINGAPORE




BIVEN JEREMY JAMES                     BIWER PAZ FERNANDO                  BJ SUPPLY PTE LTD
ADDRESS ON FILE                        ADDRESS ON FILE                     NO 1 GENTING LINK
                                                                           SINGAPORE, SG 349518
                                                                           SINGAPORE




BLACK ANDREW GORDON                    BLACK GOLD COMPANY                  BLACK GOLD OIL TOOLS
ADDRESS ON FILE                        IBN SINA KING KHALID BRANCH RD      SOUTERHEAD ROAD
                                       KHOBAR, SA 34627                    ABERDEEN, AB AB12 3LF
                                       SAUDI ARABIA                        UNITED KINGDOM




[NAME REDACTED]                        BLACKBURN JACK A                    BLACKBURN LEGACY GROUP
ADDRESS ON FILE                        ADDRESS ON FILE                     9 HEIGHTS KNOLL COURT
                                                                           MISSOURI CITY, TX 77459




[NAME REDACTED]                        BLACKHAWK OFFSHORE SUPPORT          BLACKLINE SYSTEMS INC
ADDRESS ON FILE                        MARIN HOUSE CASTLE WAY              21300 VICTORY BLVD 12TH FLOOR
                                       ELLON, AB AB41 9RG                  WOODLAND HILLS, CA 91367
                                       UNITED KINGDOM




BLACKLINE SYSTEMS INC                  BLACKLOCK RYAN MATTHEW              BLACKMAN BRETT
PO BOX 841433                          ADDRESS ON FILE                     ADDRESS ON FILE
21300 VICTORY BLVD 12TH FLOOR
DALLAS, TX 752841433
BLACKMON MATTHEWCase    20-33826 Document  89ZACH
                                    BLACKMON   Filed in TXSB on 08/03/20BLACKMORE
                                                                          Page 65MERCEDES
                                                                                  of 433
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




BLACKPOOL AND THE FLYDE COLLEGE       BLACKROCK ADVISORS LLC               BLACKROCK INSTITUTIONAL TRUST CO NA
ASHFIELD ROAD                         PO BOX 9819                          400 HOWARD ST
BLACKPOOL, LA FY2 0HB                 PROVIDENCE, RI 02940                 SAN FRANCISCO, CA 94105
UNITED KINGDOM




BLACKSTONE ISGI ADVISORS LLC          BLACKWELL ADAM JULIAN                BLACKWELL CHRIS M
345 PARK AVE                          ADDRESS ON FILE                      ADDRESS ON FILE
NEW YORK, NY 10154




BLACKWELL JAMES A                     BLACKWELL UK LIMITED                 BLADE ENERGY PARTNERS LTD
ADDRESS ON FILE                       99 HIGH STREET BLACKWELLS BOOKSHOP   2600 NETWORK BOULEVARD SUITE 550
                                      ABERDEEN, AB AB24 3EN                FRISCO, TX 75034
                                      UNITED KINGDOM




BLADE OFFSHORE SERVICES LTD           BLADES ROBERT EDWARD                 BLAIR JEWELL SCOTT
STERLING HOUSE 22 ST CUTHBERTS WA     ADDRESS ON FILE                      ADDRESS ON FILE
DARLINGTON, DU DL1 1GB
UNITED KINGDOM




BLAKENEY THOMAS ALDEN                 BLANCHARD NOLBERT J                  BLANDFORD ROBERT
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




BLANK ROBERT NORMAN                   BLANK ROME LLP                       BLANKENBAKER JEFFERY SCOTT
ADDRESS ON FILE                       130 NORTH 18TH STREET                ADDRESS ON FILE
                                      PHILADELPHIA, PA 19103




BLANKENSHIP CHARLES R                 BLANKENSHIP KENNETH M                BLANKROME
ADDRESS ON FILE                       ADDRESS ON FILE                      1825 EYE STREET NW
                                                                           WASHINGTON, DC 20006




BLASER CALEB SAMUEL                   BLAST CONTROL SYSTEMS LLC            BLAYLOCK MARCUS ADAM
ADDRESS ON FILE                       3100 HWY 135 N                       ADDRESS ON FILE
                                      PO BOX 3335
                                      KILGORE, TX 75663




[NAME REDACTED]                       [NAME REDACTED]                      BLETSCH STEAMSHIP COMPANY
ADDRESS ON FILE                       ADDRESS ON FILE                      212 N 16TH ST
                                                                           LA PORTE, TX 77572
                  Case
BLEWITT BENJAMIN THOMAS   20-33826 Document  89 Filed
                                      BLOOM MICHAEL     in TXSB on 08/03/20BLOOMBERG
                                                    ALLEN                    Page 66FINANCE
                                                                                      of 433LP
ADDRESS ON FILE                         ADDRESS ON FILE                       CO BLOOMBERG LP
                                                                              731 LEXINGTON AVENUE
                                                                              NEW YORK, NY 10022




BLOOMBERG FINANCE LP                    BLUE JEANS NETWORK INC                BLUE WATER AGENCIES
PO BOX 30244                            516 CLYDE AVENUE                      40 TOPPLE DRIVE
HARTFORD, NY 061500244                  MOUNTAIN VIEW, CA 94043               DARTMOUTH, NS B3B 1L6
                                                                              CANADA




BLUEBAY ASSET MANAGEMENT LLP            BLUECREST CAPITAL MANAGEMENT UK LLP   BLUESTREAM OFFSHORE BV
750 WASHINGTON BLVD STE 802             40 GROSVENOR PLACE                    KOPERSLAGERSWEG 2
STAMFORD, CT 06901                      LONDON SW1X 7AW                       DEN HELDER, 08 1780 AL
                                        UNITED KINGDOM                        THE NETHERLANDS




BLUEWATER RUBBER AND GASKET CO          BLUEWATER SOLUTIONS INC               BLUME WORLDWIDE SERVICES
1131 BARROW STREET                      8582 HWY 6 N                          732 ROUTE 9P
HOUMA, LA 70360                         HOUSTON, TX 77095                     SARASOTA SPRINGS, NY 128667291




BLUU SOLUTIONS LIMITED                  BMC SOFTWARE INC                      BMC SOFTWARE INC
50 EASTCASTLE STREET                    2101 CITYWEST BLVD                    PO BOX 933754
LONDON, MX W1W 8EA                      HOUSTON, TX 77042                     ATLANTA, TX 311933754
UNITED KINGDOM




BMF PORT BURGAS EAD                     BMO ASSET MANAGEMENT INC              BN ALSHAIKH QASEM HUSSIN
ALEKSANDAR BATENBERG STREET 1           111 E KILBOURNE AVE 200               ADDRESS ON FILE
BURGAS, 01 80000                        MILWAUKEE, WI 53202
BULGARIA




BNP PARIBAS LEASE GROUP                 BNP PARIBAS SECURITIES CORPORATION    BNP PARIBAS
NORTHERN CROSS BASING VIEW              787 SEVENTH AVE                       787 SEVENTH AVE
BASINGSTOKE HANTS, HA RG21 4HL          NEW YORK, NY 10019                    NEW YORK, NY 10019
UNITED KINGDOM




BNP PARIBAS                             BO ARGO TECH LLC                      BO HASSAN NAWAF SALAH
ATTN SRIRAM CHANDRASEKARAN              NOORDERLAAN 79                        ADDRESS ON FILE
2021 MCKINNEY AVE                       ANTWERP 2030
SUITE 240                               BELGIUM
DALLAS, TX 75201



BO RASHEED MOHAMMED ABDULHADI           BOAKE MICHAEL EDWARD                  BOATWRIGHT JEREMY TODD
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




BOB HERBERT ASSOCIATES INC              BOB HERBERT DRILLING EQUIPMENT        BOBER MARLI JEAN
2213 ALDINE BENDER                      2213 ALDINE BENDER                    ADDRESS ON FILE
HOUSTON, TX 77032                       HOUSTON, TX 77032
[NAME REDACTED]    Case 20-33826 Document  89 Filed
                                    BOBS HEATING       inCONDITIONING
                                                 AND AIR  TXSB on 08/03/20BOCPage   67 of 433
                                                                              LIMITED
ADDRESS ON FILE                        3760 5TH STREET                     10 JULIUS AVENUE
                                       BERWICK, LA 70342                   SYDNEY, NSW 2113
                                                                           AUSTRALIA




BOCA LEADERSHIP LLC                    [NAME REDACTED]                     BODIN DANIEL VICTOR
282 RIVER BEND LANE                    ADDRESS ON FILE                     ADDRESS ON FILE
PROVO, UT 84604




BODINE BUSINESS PRODUCTS               BOEHM CHRISTOPHER THOMAS            BOERNER CHAD SHANNON
2099 BODINE ROAD SUITE 100             ADDRESS ON FILE                     ADDRESS ON FILE
MALVERN, PA 19355




[NAME REDACTED]                        [NAME REDACTED]                     BOGGAN JOHN M
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BOHASSAN AHMED MADALLAH                BOHASSAN JAMAL SALEH                BOHR INSTRUMENT SERVICES BV
ADDRESS ON FILE                        ADDRESS ON FILE                     DE VELDEN 5
                                                                           VEENOORD, 08 7844 TG
                                                                           THE NETHERLANDS




BOKORNEY MILAM TELL                    BOLES MARCUS WESLEY                 BOLEWARE JUSTIN
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BOLKAN RAYMOND EDDIE                   BOLLORE AFRICA LOGISTICS BENIN      BOLLORE AFRICA LOGISTICS CAMEROUN
ADDRESS ON FILE                        ROUTE DU COLLEGE DE LUNION          VALLEE TOKOTO ZONE DES
                                       COTONOU                             DOUALA LITTORAL, CM BP4057
                                       BENIN                               CAMEROON




BOLOGNA FRANK MICHAEL                  BOLT AND NUT MANUFACTURING LTD      BOLTON KIMBERLY CAROL
ADDRESS ON FILE                        CANNON BUSINESS PARK GOUGH          ADDRESS ON FILE
                                       WOLVERHAMPTON, ST WV14 8XR
                                       UNITED KINGDOM




BOLTON WILLIAM B                       BOLYER ANDREW                       BON MARINE SHIPPING AGENCY LTD
ADDRESS ON FILE                        ADDRESS ON FILE                     VARDAR STREET 3
                                                                           VARNA, 09 9000
                                                                           BULGARIA




BOND BRENTON                           [NAME REDACTED]                     BONFIGLIOLI USA INC
ADDRESS ON FILE                        ADDRESS ON FILE                     3541 HARGRAVE DRIVE
                                                                           HEBRON, KY 41048
                Case
BONNER DEVONER DERELL   20-33826 Document  89 Filed
                                    BONNER MATTHEW C in TXSB on 08/03/20BONVILLIAN
                                                                          Page 68    of 433
                                                                                   BRUCE ANTHONY
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




BOOKER CHARLIE                        BOOM WASTE TREATMENT COMPANY        BOON HONG ENGINEERING PTE LTD
ADDRESS ON FILE                       STREET 251 ZONE 55 FAREEJ ALSOUD    BLK 28D PENJURU CLOSE 01010203
                                      DOHA, SQ                            SINGAPORE, SG 609132
                                      QATAR                               SINGAPORE




BOON LAY STATIONERY PTE LTD           BOONE JOHN ROBERT                   BOONE KARLBERG PC
2 TUAS AVE 1                          ADDRESS ON FILE                     201 W MAIN ST STE 300
SINGAPORE, SG 639487                                                      MISSOULA, MT 59802
SINGAPORE




BOONE TERRENCE DEANTHONY              [NAME REDACTED]                     BOOTH RANDALL SCOTT
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




BOP CONTROLS A DIVISION OF            BOP CONTROLS INC                    BOP RISK MITIGATION SERVICES LLC
11917 FM 529                          1113A RIDGE RD                      4606 FM 1960 RD WEST STE 525
HOUSTON, TX 770413000                 DUSON, LA 70529                     HOUSTON, TX 77069




[NAME REDACTED]                       BORDELON CHRISTOPHER JOSEPH         BORDERS PLUS LTD
ADDRESS ON FILE                       ADDRESS ON FILE                     2 4 DAPO BODETHOMAS
                                                                          SABO YABA, LG
                                                                          NIGERIA




BORELLI NICHOLAS JAY                  [NAME REDACTED]                     [NAME REDACTED]
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




[NAME REDACTED]                       [NAME REDACTED]                     BORNEO SAFETY TRAINING SERVICES SDN
ADDRESS ON FILE                       ADDRESS ON FILE                     LOT 4376 LORONG DESA SENADIN 2C1
                                                                          MIRI, SAR 98000
                                                                          MALAYSIA




BORSHEED MOHD ABDULAZIZ               BOSARGE DIVING INC                  BOSCH REXROTH BV
ADDRESS ON FILE                       PO BOX 2455                         KRUISBROEKSESTRAAT 1
                                      PASCAGOULA, MS                      BOXTEL, 07 5281 RV
                                                                          THE NETHERLANDS




BOSCH TECHNIEK BV                     BOSE BIREN                          BOSS JAMIE
PRINTER 21                            ADDRESS ON FILE                     ADDRESS ON FILE
COEVORDEN, 01 7741 ME
THE NETHERLANDS
BOSSICK HOTELS LTDCase 20-33826   Document
                                     BOSSONG89  Filed in PTY
                                             ENGINEERING TXSBLTD on 08/03/20BOSTON
                                                                              PageENERGY
                                                                                   69 of RESEARCH
                                                                                         433
24 HALL QUAY                         189 PLANET STREET                     79 813 DEREK ALAN DRIVE
GREAT YARMOUTH, NK NR29 4BU          PERTH, WA 6106                        LA QUINTA, CA 92253
UNITED KINGDOM                       AUSTRALIA




BOSWELL BRYAN K                      [NAME REDACTED]                       BOTTOMLINE TECHNOLOGIES LIMITED
ADDRESS ON FILE                      ADDRESS ON FILE                       115 CHATHAM STREET
                                                                           READING, BK RG1 7JX
                                                                           UNITED KINGDOM




BOTTS EUGENE JOSEPH                  BOUDREAUX BOBBY LYNN                  BOUDREAUX TODD JOSEPH
ADDRESS ON FILE                      ADDRESS ON FILE                       ADDRESS ON FILE




BOUDREES ESSA IBRAHIM                BOURASHED ALI HUSSAIN                 BOURGEOIS WARREN JOSEPH
ADDRESS ON FILE                      ADDRESS ON FILE                       ADDRESS ON FILE




BOURN MICHAEL                        BOURQUE SALES SERVICE INC             BOWDEN PROJECT MANAGEMENT LLC
ADDRESS ON FILE                      114 ROW 3                             395 SAWDUST RD SUITE 2128
                                     LAFAYETTE, LA 70508                   THE WOODLANDS, TX 77381




[NAME REDACTED]                      BOWEN KAROLINE RUTH                   BOWENS ADRIAN BERNARD
ADDRESS ON FILE                      ADDRESS ON FILE                       ADDRESS ON FILE




BOWLES CHAD EVERETT                  [NAME REDACTED]                       BOWRING MARSH BERMUDA LIMITED
ADDRESS ON FILE                      ADDRESS ON FILE                       7 PARLAVILLE ROAD
                                                                           HAMILTON HM 11
                                                                           BERMUDA




BOX SHANE LEE                        BOXIT NORTH SCOTLAND                  BOYD DANIEL ALFRED
ADDRESS ON FILE                      THE DATA CENTRE EDZELL BASE           ADDRESS ON FILE
                                     BRECHIN, AB DD9 7XB
                                     UNITED KINGDOM




BOYD GLENN                           BOYD JEFFREY                          BOYER DICKIE
ADDRESS ON FILE                      ADDRESS ON FILE                       ADDRESS ON FILE




BOYET CHESLEY HUNTER                 BOYETTE TRISTIN                       [NAME REDACTED]
ADDRESS ON FILE                      ADDRESS ON FILE                       ADDRESS ON FILE
BOYS GIRLS COUNTRYCase    20-33826 Document  89 COSMIN
                                      BOZENOVICI Filed in TXSB on 08/03/20BPRPage 70
                                                                              GROUP   of 433
                                                                                    EUROPE LTD
18806 ROBERTS ROAD                      ADDRESS ON FILE                     52 LANT STREET
HOCKLEY, TX 77447                                                           LONDON, LD SE1 1RB
                                                                            UNITED KINGDOM




BRABHAM NICHOLE                         BRACEWELL GIULIANI LLP              BRACEWELL LLP
ADDRESS ON FILE                         711 LOUISIANA STREET                711 LOUISIANA STREET
                                        SUITE 2300                          SUITE 2300
                                        HOUSTON, TX 77002                   HOUSTON, TX 77002




BRACEY JEREMY MATTHEW                   BRACKERN RUTH                       BRACOM CAMPOS VEICULOS LTDA
ADDRESS ON FILE                         ADDRESS ON FILE                     ESTR MACAEGLICERIO RJ 108 LOT 1700
                                                                            VIRGEM SANTA MACAE, RJ 27946060
                                                                            BRAZIL




BRAD SCHLOTTERER                        BRADENTON PREPARATORY ACADEMY       BRADESCO SAUDE SA
KEAN MILLER LLP                         7700 CORTEZ RD W                    AV PAPA JOA£O XXIII 23 CENTRO
COUNSEL FOR TESCO OFFSHORE              DUBAI, AE                           MACAE RJ, RJ 27913200
909 POYDRAS STREET SUITE 3600           UNITED ARAB EMIRATES                BRAZIL
NEW ORLEANS, LA 70112



BRADFORD DONALD E                       BRADFORD MICHAEL                    BRADISA COMERCIO E PRODUTOS
ADDRESS ON FILE                         ADDRESS ON FILE                     AVENIDA PARIS 579 BONSUCESSO
                                                                            RIO DE JANEIRO, RJ 21041020
                                                                            BRAZIL




BRADISH STEVEN JOSEPH                   BRADLEY J BARTHOLOMEW MD APMC       BRADLEY J FISH INC DBA SULLAIR
ADDRESS ON FILE                         ADDRESS ON FILE                     8640 PANAIR STREET
                                                                            HOUSTON, TX 77061




BRADLEY JEREMY LANE                     [NAME REDACTED]                     BRAEMAR OFFSHORE
ADDRESS ON FILE                         ADDRESS ON FILE                     UNIT 4 CHURCHILL COURT 335 HAY
                                                                            SUBIACO, WA 6008
                                                                            AUSTRALIA




BRAEMAR TECHNICAL SERVICES              BRAINERD MICHAEL WARREN             BRAINSTORM BSI
1 PICKERING STREET 0101                 ADDRESS ON FILE                     NORTH SECOND STREET
SINGAPORE, SG 048659                                                        4
SINGAPORE                                                                   SUITE 1270
                                                                            SAN JOSE, CA 95113



BRAINSTORM INC                          BRANCH OF INTERTEK CONSULTING TRA   BRANDAO EVANDRO ANDRADE
10 SOUTH CENTER ST                      MAKKAH ALMUKARAMAH STREET           ADDRESS ON FILE
AMERICAN FORK, UT 84003                 AL KHOBAR, SA 34445
                                        SAUDI ARABIA




BRANDAO EVANDRO                         [NAME REDACTED]                     BRANDT OILFIELD SERVICES
ADDRESS ON FILE                         ADDRESS ON FILE                     NO 8 SIXTH LOK YANG ROAD
                                                                            SINGAPORE, SG 628106
                                                                            SINGAPORE
BRANNON HALEY     Case 20-33826 Document  89 CHRISTOPHER
                                   BRANSCOME  Filed in TXSB
                                                         ALAN on 08/03/20BRANSU
                                                                           PageSA71
                                                                                  DE of
                                                                                     CV 433
ADDRESS ON FILE                       ADDRESS ON FILE                      CALLE 20 N 136 INT 104 COLONIA CENT
                                                                           CD DEL CARMEN, CMP 24100
                                                                           MEXICO




BRANT NICHOLAS LUKE                   BRANTNER HOLDING COMPANY             BRASAS ENGLISH COURSE
ADDRESS ON FILE                       1050 WESTLAKES DRIVE                 RUA FRANCISCO PORTELA 798
                                      BERWYN, PA 19312                     MACAE, RJ 27910200
                                                                           BRAZIL




BRASEG CORRETORA DE SEGUROS LTDA      BRASFELS SA                          BRASFIELD MARY C
AV PAPA JOA£O XXIII 23 CENTRO         ESTRADA RIOS SANTOS KM 81            ADDRESS ON FILE
MACAE, RJ 27913200                    JACUECANGA
BRAZIL                                ANGRA DOS REIS, RJ 23900000
                                      BRAZIL



BRASIF SA EXPORTAA§A£O IMP            BRASILCO POWER EQUIP E SERV LTDA     BRASILECTRA LOCACAO DE VEICULOS LTD
853 BONSUCESSO RUA DA                 BARRA DA TIJUCA AV DAS AMA©RIC 224   RUA MARCO ANTONIO AGUIAR DE AZEVEDO
REGENERAA§A£O                         RIO DE JANEIRO, RJ 22640102          MACAE, RJ 27937340
RIO DE JANEIRO, RJ 21040170           BRAZIL                               BRAZIL
BRAZIL



BRASSEAL JOSHUA DAWAYNE               BRASTECH SERVICOS TECHICOS E         BRASVENDING COMERCIAL SA
ADDRESS ON FILE                       QUIMICO DE PETROLEO ZEN              RUA CAMPOS VERGUEIRO 80
                                      MAR DO NORTE RIO DAS OSTRAS, RJ      SAO PAULO, SP 05095020
                                      28890000                             BRAZIL
                                      BRAZIL



BRATTON MATTHEW RYAN                  BRATTON OTHEL R                      BRAUNSTEIN BERNARDO
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




BRAXTON ERIC REYNELL                  BREAL NATHAN                         BREAUX FABIAN
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




BREAUX GERALD D                       BREAUX LESTER JOSEPH                 BREAUX PETROLEUM PRODUCTS INC
ADDRESS ON FILE                       ADDRESS ON FILE                      237 NORTH BARRIOS STREET
                                                                           LOCKPORT, LA 70374




BREAUX RANDALL DALE                   BREED JOHN S                         BRELAND DAMON JERRY
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




BRELAND GLYNN WHEELER                 BRELAND JOSHUA CAIN                  [NAME REDACTED]
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE
BRETT ENTERPRISESCase    20-33826
                   DBA VANGAURD       Document   89 Filed LLC
                                         BRETT ENTERPRISES in TXSB on 08/03/20[NAME
                                                                                 Page  72 of 433
                                                                                    REDACTED]
CLEANING                                 11302 SIR WINSTON ST STE 1           ADDRESS ON FILE
PO BOX 791630                            SAN ANTONIO, TX 78279
SAN ANTONIO, TX 78279




[NAME REDACTED]                          [NAME REDACTED]                      BREWER GREGORY ALLEN
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




BREWER GUY                               BREWER JACOB ADAM                    BREWER JOSEPH J
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




BREWER JOSHUA BLAKE                      BRIAN BAGOY                          BRIAN CHARLES LAVERENZ
ADDRESS ON FILE                          PO BOX 874022                        ADDRESS ON FILE
                                         RUIDOSO, NM 88355




BRIAN COLOMB GORDON MCKERNAN             BRIDGES EQUIPMENT LTD                BRIDGES PHYSICAL THERAPY WELLNESS
DAVID ROMAGOSA FARRAR BALL LLC           2002 MAURICE ROAD                    801 W JUDGE PEREZ DRIVE SUITE A
                                         ODESSA, TX 79763                     CHALMETTE, LA 70043




BRIDGES2000 BV                           BRIDON AMERICAN CORPORATION          BRIDON DO BRASIL REPRESENTACOES
LANDVERHUIZERSPLEIN 65                   280 NEW COMMERCE BLVD                AVENIDA RIO BRANCO NO 89 SALA 260
ROTTERDAM, 12 3072 MH                    WILKESBARRE, PA 18706                RIO DE JANEIRO, RJ 20040004
THE NETHERLANDS                                                               BRAZIL




BRIDON INTERNATIONAL LIMITED             BRIDON MIDDLE EAST                   BRIDON SINGAPORE PTE LTD
BALBY CARR BANK ICON BUILDING FIR        EB 5 N 417 JABEL ALI FREE ZONE       9 TEMASEK BOULEVARD 2903
DONCASTER, YS DN4 5JQ                    JEBEL ALI DUBAI, AE                  SINGAPORE, SG 038989
UNITED KINGDOM                           UNITED ARAB EMIRATES                 SINGAPORE




BRIGADE CAPITAL MANAGEMENT LP            BRIGGS LUKE MICHAEL                  BRIGHT AARON D
399 PARK AVE STE 1600                    ADDRESS ON FILE                      ADDRESS ON FILE
NEW YORK, NY 10022




BRIGHT HORIZONS FAMILY SOLUTIONS LT      BRIMZY WILLIE JOHN                   BRINGS AUSTRAL SA
NORFOLK LODGE MONTESSORI NURSERY         ADDRESS ON FILE                      25 DE MAYO 555
BARNET, LO EN5 4RP                                                            BUENOS AIRES, 01 1002
UNITED KINGDOM                                                                ARGENTINA




BRINLEE RUSTY WAYNE                      BRIONES JUDY ANN                     BRISTER DAVID
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE
BRISTER JAMES     Case 20-33826 Document
                                   BRISTER 89   Filed
                                           JEFFERY    in TXSB on 08/03/20BRISTER
                                                   GLENN                   PageZACHARY
                                                                                 73 of 433
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




BRISTOW US LLC                        BRITANNIA PETROLEUM LTD            BRITISH COUNCIL
4605 INDUSTRIAL DRIVE                 320 KING STREET                    KING ABDULAZIZ RD
NEW IBERIA, LA 70560                  LONDON, MX W6 0RR                  AL KHOBAR, SA
                                      UNITED KINGDOM                     SAUDI ARABIA




BRITISH SKY BROADCASTING GROUP PLC    BRITISH TELECOMMUNICATIONS PLC     BRITT JAMES
4 MACKINTOSH ROAD                     81 NEWGATE STREET                  ADDRESS ON FILE
LIVINGSTON, WK EH54 7XG               LONDON, LD EC1A 7AJ
UNITED KINGDOM                        UNITED KINGDOM




BRL LIMITED                           [NAME REDACTED]                    BROADRIDGE INVESTOR COMMUNICATION
42 VICTORIA STREET                    ADDRESS ON FILE                    51 MERCEDES WAY
ABERDEEN, AB AB10 1XA                                                    EDGEWOOD, NY 11717
UNITED KINGDOM




BROADRIDGE INVESTOR COMMUNICATION     BROADSTONE RISK HEALTHCARE         BROADSTONE
PO BOX 416423                         VICAR STREET SUITE 312             VICAR STREET SUITE 312
BOSTON, NY 022416423                  FALKIRK, FI FK1 1LL                FALKIRK, FI FK1 1LL
                                      UNITED KINGDOM                     UNITED KINGDOM




BROADWAY SHANNON D                    BROCK JESSIECA                     BRODIE JAMES
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                       [NAME REDACTED]                    BRONCO MANUFACTURING LLC
ADDRESS ON FILE                       ADDRESS ON FILE                    4953 S 48TH WEST AVE
                                                                         TULSA, OK 741077202




BROOK INTERNATIONAL CONTRACTING       BROOKE SHEPPARD                    [NAME REDACTED]
8TH STREET KING FAIZAL BIN ABDULAZ    ADDRESS ON FILE                    ADDRESS ON FILE
DAMMAM, SA 32414
SAUDI ARABIA




BROOKS DERRICK GLEN                   BROOKS JACKSON LITTLE INC          BROOKS JIMMY
ADDRESS ON FILE                       2380 ONEAL LANE SUITE F            ADDRESS ON FILE
                                      BATON ROUGE, LA 70816




BROOKS MICHAEL                        BROOKS RALPH ALVIN                 BROOKS RANGE SUPPLY
ADDRESS ON FILE                       ADDRESS ON FILE                    POUCH 340008
                                                                         PRUDHOE BAY, AK 99734
                Case 20-33826
BROOKS RODNEY SHACKELFORD       Document
                                   BROUENS89  Filed
                                           MARIA ELISAin TXSB on 08/03/20BROUILLETTE
                                                       CAMPOS              Page 74MARK
                                                                                     of 433
                                                                                         A
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




BROUSSARD BROTHERS INC              BROUSSARD JA REL CORTEZ              BROUSSARD JAMES GREG
501 S MAIN ST                       ADDRESS ON FILE                      ADDRESS ON FILE
ABBEVILLE, LA 70511




BROUSSARD MARCUS ALLEN              BROUSSARD RAYBURN J                  BROUSSARD TERRY LUCAS
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




BROUSSARD TRAVIS M                  BROWN ASSOCIATES MEDICAL LAB LLP     BROWN KORNEGAY LLP
ADDRESS ON FILE                     PO BOX 421849                        2777 ALLEN PARKWAY SUITE 977
                                    HOUSTON, TX 77242                    HOUSTON, TX 77019




BROWN BOOK SHOP                     BROWN CECIL A                        BROWN COLEMAN
1517 SAN JACINTO STREET             ADDRESS ON FILE                      ADDRESS ON FILE
HOUSTON, TX 77002




BROWN DANIEL A                      [NAME REDACTED]                      BROWN ERNST LEE
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




BROWN HOWARD E                      BROWN JACK SHERWIN                   BROWN JASON THOMAS
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




BROWN JOHN CALVIN                   BROWN JONATHAN LEE                   BROWN JUSTIN
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                     BROWN LAKEYSHA                       BROWN MATTHEW ORR
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




BROWN OFFSHORE 1997 INC             BROWN RICKY WAYNE                    [NAME REDACTED]
PO BOX 13278 STN "A"                ADDRESS ON FILE                      ADDRESS ON FILE
ST JOHNS, NL A1B 4A5
CANADA
                Case
BROWNE MAURICE MICHAEL   20-33826 Document 89 RADIOLOGY
                                     BROWNFOLSE Filed in TXSB
                                                          GROUPon
                                                                LLC08/03/20BROWNFOLSE
                                                                             Page 75 RADIOLOGY
                                                                                      of 433 GROUP LLC
ADDRESS ON FILE                        105 JASPER ST SUITE 1                PO BOX 52767
                                       RAYVILLE, LA 71269                   LAFAYETTE, LA 705052767




BROWNLEE HARLEY                        BROWNLEE MORROW COMPANY INC          BROWNSTONEINVESTMENTGROUP LLC
ADDRESS ON FILE                        7450 CAHABA VALLEY ROAD              505 5TH AVE 10TH FL
                                       BIRMINGHAM, AL 352426303             NEW YORK, NY 10017




[NAME REDACTED]                        BRS USA LLC                          BRUCE ANCHOR LIMITED
ADDRESS ON FILE                        750 TOWN AND COUNTRY BLV SUITE 715   TERN PLACE HOUSE
                                       HOUSTON, TX 77024                    TERN PLACE
                                                                            BRIDGE OF DON
                                                                            ABERDEEN AB23 8JX UNITED KINGDOM



[NAME REDACTED]                        [NAME REDACTED]                      [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                        BRUKER OPTICS BV                     BRUMFIELD JUSTIN RYAN
ADDRESS ON FILE                        OOSTSINGEL 209                       ADDRESS ON FILE
                                       DELFT, 12 2612 HL
                                       THE NETHERLANDS




BRUMFIELD RUFUS                        BRUNEI SHELL PETROLEUM SENDIRIAN     BRUNEL INTERNATIONAL SOUTH EAST ASI
ADDRESS ON FILE                        PANAGA HEALTH CENTRE BSP             5TH FLOOR WISMA HAJJAH FATIMAH
                                       SERIA, BN KB 3534                    BANDAR SERI BEGAWAN, BN BS8811
                                       BRUNEI                               BRUNEI




BRUNEL INTERNATIONAL SOUTH EAST ASI    BRUNELENERGY MALAYSIA SDN BHD        BRUNER BRETT TYLER
77 ROBINSON ROAD 1003                  252 LEVEL 25 30 JALAN SULTAN ISMA    ADDRESS ON FILE
SINGAPORE, SG 068896                   KUALA LUMPUR, PSK 50250
SINGAPORE                              MALAYSIA




BRUNER JOHN JOSEPH                     BRUNET JENNIFER                      BRUNNER CHAD ANTHONY
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




BRUNNER MICHAEL J                      BRUNNING TOSHI                       BRUSH JORDAN AVERY
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




BRYAN KEITH FRITH                      BRYAN R SCRANTZ                      BRYAN VONN
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE
BRYANT DANIEL LEE   Case 20-33826 Document  89 DON
                                     BRYANT TROY Filed in TXSB on 08/03/20BRYANT
                                                                            PageWILLIAM
                                                                                  76 ofR433
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




[NAME REDACTED]                        BSI SERVICES AND SOLUTIONS WEST I   BSTC PTE LTD
ADDRESS ON FILE                        4 NORTH SECOND STREET SUITE 1270    60 KAKI BUKIT PL
                                       SAN JOSE, CA 95113                  SINGAPORE, SG
                                                                           SINGAPORE




BT CONFERENCING                        BT                                  BU AMEER AMMAR SALMAN
EDGWARE ROAD                           BT CENTRE                           ADDRESS ON FILE
MERIT HOUSE                            81 NEWGATE STREET
LONDON, AB NW9 5RA                     LONDON EC1A 7AJ
UNITED KINGDOM                         UNITED KINGDOM



BU HAMAD ABDULLAH JASSIM               BU HAMYID HUSSAIN HEJJI             BU HASSUN AHMED HUSSAIN
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BU KHULAYF HASSAN ABDULLAH             BU SAEED HUSSAIN IBRAHIM            BU SHAJI SADIQ TAHER
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BU SUHAIL ABDULRAHMAN MOHAMMED         BUCHANAN EMILY L                    BUCK FRANCIS EDWARD
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BUCKHEISTER CHAD ERNEST                BUCKLEY KELLY L                     BUCKLEY SANDLER LLP
ADDRESS ON FILE                        ADDRESS ON FILE                     1250 24TH STREET NW SUITE 700
                                                                           WASHINGTON, DC 20037




BUD GRIFFIN CUSTOMER SUPPORT INC       BUDD KEVIN F                        BUDGRIFFIN
PO BOX 1710                            ADDRESS ON FILE                     5010 TERMINAL STREET
BELLAIRE, TX 77402                                                         BELLAIRE, TX 77401




BUDRESS ALI HUSSAIN                    BUENO MICHAEL ANTHONY               BUENO WELLINGTON THIAGO
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




BUENROSTRO RICARDO                     BUFFINGTON DAVID WILSON             [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE
[NAME REDACTED]   Case 20-33826 Document   89 Filed in TXSB on 08/03/20[NAME
                                   [NAME REDACTED]                        Page  77 of 433
                                                                             REDACTED]
ADDRESS ON FILE                      ADDRESS ON FILE                       ADDRESS ON FILE




BULKLEY DAVID                        BULLIVANTS PTY LTD                    BULLOCK RYAN
ADDRESS ON FILE                      114116 BOUNDARY ROAD                  ADDRESS ON FILE
                                     BRAESIDE, VIC 3195
                                     AUSTRALIA




BULLY 1 US CORPORATION               BULYARD SHIPBUILDING INDUSTRY AD      BUNCE BLAKE
13135 DAIRY ASHFORD ROAD             VARNA 9000 SOUTH INDUSTRIAL ZONE      ADDRESS ON FILE
SUITE 800                            VARNA, 09 9000
SUGAR LAND, TX 77478                 BULGARIA




BUNDA OLIVE                          BUNNS ANDREA                          BUOY SERVICES INCORPORATED
ADDRESS ON FILE                      ADDRESS ON FILE                       1420 OLD ANGELTON ROAD
                                                                           CLUTE, TX 77531




BUPA TRAVEL SERVICES                 BURCH DUSTIN ASHLEY                   BURCHFIELD JEREMY LAMAR
SOUTH STREET                         ADDRESS ON FILE                       ADDRESS ON FILE
STAINES, AB TW18 4XF
UNITED KINGDOM




BURDETTE JAMES                       BUREAU OF ECONOMIC GEOLOGY            BUREAU OF OCEAN ENERGY MGMT AKA
ADDRESS ON FILE                      THE UNIVERSITY OF TEXAS AT AUSTIN     BOEM
                                     UNIVERSITY STATION BOX X              1849 C ST NW
                                     AUSTIN, TX 787138924                  WASHINGTON, DC 20240




BUREAU OF SAFETY ENVIRONMENTAL       BUREAU VAN DIJK ELECTRONIC PUBLISHI   BUREAU VERITAS CANADA 2019 INC
ENFORCEMENT AKA BSEE                 250 7 WORLD TRADE CENTER 50TH FL      5001919 MINNESOTA COUTY
1849 C ST NW                         NEW YORK, NY 10007                    MISSISAUGA, ON L5N 1P8
WASHINGTON, DC 20240                                                       CANADA




BUREAU VERITAS DO BRASIL SOC CLASS   BUREAU VERITAS NORTH AMERICA INC      BUREAU VERITAS UK HOLDINGS LIMITED
AV RUI BARBOSA 698 SALA 401 C        16800 GREENSPOINT PARK SUITE 300S     14 GOLDEN SQUARE
MACAE RJ, RJ 27901000                HOUSTON, TX 77060                     ABERDEEN, AB AB10 1RH
BRAZIL                                                                     UNITED KINGDOM




[NAME REDACTED]                      BURG THOMAS WALTER JONATHAN           BURG THOMAS WJ
ADDRESS ON FILE                      ADDRESS ON FILE                       ADDRESS ON FILE




BURGE BRAD L                         BURGOON CHARLES E                     BURGOS RAFAEL
ADDRESS ON FILE                      ADDRESS ON FILE                       ADDRESS ON FILE
BURK JESSE         Case 20-33826 Document   89 TFiled in TXSB on 08/03/20BURKEEN
                                    BURKE JAMES                            Page SHAUN
                                                                                 78 of 433
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




BURKETT HENRY GLEN                    BURKHALTER GLENDA FAY NUNLEY       [NAME REDACTED]
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




BURKMAN ANTHONY                       BURLESON CONSTRUCTION INC          BURNESS LLP TA BURNESS PAULL
ADDRESS ON FILE                       9237 ALBERENE DRIVE                50 LOTHIAN ROAD FESTIVAL SQUARE
                                      HOUSTON, TX 77074                  EDINBURGH, BS EH3 9WJ
                                                                         UNITED KINGDOM




BURNETT COMPANIES CONSOLIDATED INC    BURNETT STAFFING SPECIALISTS       BURNS MATTHEW BRIAN
9800 RICHMOND AVENUE STE 800          PO BOX 973940                      ADDRESS ON FILE
HOUSTON, TX 77042                     DALLAS, TX 753973940




BURNS SPENCER JOSEPH                  BURR DAKOTA WAYNE                  BURRAGE JONATHAN
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




BURROW CLIFTON R                      BURT LAWRENCE                      BURTON GARY L
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                       BURULLUS GAS COMPANY               BUSBY PAUL THOMAS
ADDRESS ON FILE                       MANAGING DIRECTORS                 ADDRESS ON FILE
                                      1 ROAD 294
                                      NEW MAADI
                                      CAIRO EGYPT



BUSH BRANDON L                        BUSH BRUCE ERIC                    BUSINESS INTERIORS NORTHWEST OF
ADDRESS ON FILE                       ADDRESS ON FILE                    3909 ARCTIC BLVD SUITE 100
                                                                         ANCHORAGE, AK 99503




BUSINESS SECURITY SOLUTIONS LLC       BUSPLUS SERVICES PTE LTD           BUSSEY JASON A
974 CAMPBELL ROAD SUITE 100           6 ANG MO KIO STREET 62             ADDRESS ON FILE
HOUSTON, TX 77024                     SINGAPORE, SG 569140
                                      SINGAPORE




BUSSEY JUSTIN W                       BUSSEY JUSTIN WAYNE                BUSTER RYAN CHARLES
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE
BUSTIN JASON L      Case 20-33826 Document   89 Filed in TXSB on 08/03/20BUTLER
                                     BUTAH JUSTIN                          Page   79 of 433
                                                                                BUSINESS PRODUCTS LLC
ADDRESS ON FILE                         ADDRESS ON FILE                      6942 SIGNAT DRIVE
                                                                             HOUSTON, TX 77041




BUTLER DAVID LEE                        BUTLER PAUL FRANKLIN                 BUTTERFIELD ROBERT
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




BUTTERFIELD TRUST GUERNSEY LIMITE       BUTTERFIELD TRUST GUERNSEY LIMITED   BUTTS JAMES RICHARD
PO BOX 25                               PO BOX 25                            ADDRESS ON FILE
REGENCY COURT                           REGENCY COURT
GLATEGNY ESPLANADE                      GLATEGNY ESPLANADE
ST PETER PORT GY1 3AP GUERNSEY          ST PETER PORT GY1 3AP GUERNSEY



[NAME REDACTED]                         BUTZ STEPHEN MICHAEL                 BUXTON INTERESTS INC
ADDRESS ON FILE                         ADDRESS ON FILE                      9342 TELGE RD
                                                                             HOUSTON, TX 770955107




BUXTON REPAIR CENTER LP                 BV ELSPEC                            BV TECHNISCH BUREAU DUSPRA
9342 TELGE RD                           BEDRIJVENWEG 14                      GLASBLAZERSTAAT 20 C
HOUSTON, TX 770955107                   DE KWAKEL, 08 1424 PX                RIDDERKERK, 12 2984 BL
                                        THE NETHERLANDS                      THE NETHERLANDS




BVK BEAMTENVERSICHERUNGSKASSE           [NAME REDACTED]                      BYNOG BRANDON S
OBSTGARTENSTRASSE 21                    ADDRESS ON FILE                      ADDRESS ON FILE
8006 ZURICH
SWITZERLAND




BYNOG JOSEPH                            BYNUM PAUL LESLIE                    BYOUS NORMAN JEFFREY
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




BYRD BENJAMIN                           BYRD CHARLES DOUGLAS                 BYRD DANIEL K
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




BYRD DEXTER ALLAN                       BYRD REGIONAL HOSPITAL               [NAME REDACTED]
ADDRESS ON FILE                         PO BOX 844799                        ADDRESS ON FILE
                                        DALLAS, TX 752844799




BYRNES CORY JAMES                       [NAME REDACTED]                      C M ASSESSORIA E CONSULTORIA EM
ADDRESS ON FILE                         ADDRESS ON FILE                      AV RUI BARBOSA 1725 SALA 21 CENTRO
                                                                             MACAE, RJ 27915011
                                                                             BRAZIL
C ARLEN BRAUD     Case 20-33826     Document   89INCFiled in TXSB on 08/03/20C CPage
                                       C C JENSEN                                     80
                                                                                 JENSEN   of 433
                                                                                        MIDDLE EAST
BRAUD GALLAGHER LLC                     1555 SENOIA ROAD SUITE A              1312 GROSVENOR TOWER
111 N CAUSEWAY BLVD STE 201             TYRONE, GA 30290                      DUBAI, AE
MANDERVILLE, LA 70448                                                         UNITED ARAB EMIRATES




C FESTUS UPHOLSTERY AND FURNITURE       C FOSTER SERV EQUIP PETROLEO LTDA     C M LOPES DE OLIVEIRA
5 ELE TO STREET TO ELIWHANI OFF         AV RIO BRANCO 01 SL 1509 CENTR        RUA TEN CORONEL AMADO 198 LOJA 04
PORT HARCOURT, RV                       RIO DE JANEIRO, RJ 20090003           MACAE RJ, RJ 27910070
NIGERIA                                 BRAZIL                                BRAZIL




C4 ENVIRONMENTAL SERVICES LLC           CABABAHAY ACLEO P                     CABALZA MARIA CHERRYPIE
9000 LIBERTY RD                         ADDRESS ON FILE                       ADDRESS ON FILE
HOUSTON, TX 77028




CABIM ENGENHARIA E CONSUL LTDA          CABLE SOLUTIONS WORLDWIDE LTD         CABOLUC COM CABOS AA§O E ACES
RUA DR LUIZ BELLEGARD SALA 2 199        MORRISON WAY                          381 PQ NOVO MUNDO
IMBETIBA MACAERJ, RJ 27913260           KINTORE, AB AB51 0TH                  S PAULO, SP 02142020
BRAZIL                                  UNITED KINGDOM                        BRAZIL




CABOODLE CLEANING LTD                   CABOT GRAPHICS INC                    CABRERA HENRY V
58 CASTLE ROAD                          100 NEW GOWER ST CABOT SUITE 330      ADDRESS ON FILE
ELLON, AB AB41 9EY                      ST JOHNS, NL A1C 6K3
UNITED KINGDOM                          CANADA




CAD CONTROL SYSTEMS ASIA PTE LTD        CAD OILFIELD SPECIALTIES INC          CAD OILFIELD SPECIALTIES INC
25 LOYANG CRESCENT BOX 5026             1017 FREEMAN ROAD                     PO BOX 490
SINGAPORE, SG 508988                    BROUSSARD, LA 70518                   ABBEVILLE, LA 705100490
SINGAPORE




CADENG PTY LTD                          CADWALADER WICKERSHAM TAFT LLP        CAE SIMUFLITE TRAINING INTL INC
20 BOAB RD                              700 SIXTH STREET NW                   2929 WEST AIRFIELD DRIVE
BROOME, WA 6725                         WASHINGTON, DC 20001                  DALLAS, TX 75261
AUSTRALIA




CAGLE CODY LEE                          CAHILL INSTRUMENTATION TECHNICAL      CAILLET DARREN M
ADDRESS ON FILE                         24 SOUTHERN CROSS ROAD                ADDRESS ON FILE
                                        MOUNT PEARL, NL A1N 5A2
                                        CANADA




CAIN DERRICK                            CAIN INDUSTRIES INC                   CAIRE POWE DOUGLAS
ADDRESS ON FILE                         PO BOX 189                            ADDRESS ON FILE
                                        GERMANTOWN, WI 53022




CAIRNGORM MANAGEMENT LTD                CAJUN BREAKERS INC                    CAJUN CUTTERS INC
1014 WEST NILE STREET                   221 RAILROAD AVE                      205 CAJUN ROAD
GLASGOW, LN G1 2PP                      MORGAN CITY, LA 70380                 HOUMA, LA 70363
UNITED KINGDOM
CAKE BRANDING LLC Case
                  DBA      20-33826 Document  89JORGE
                                       CALANTAS    Filed in TXSB on 08/03/20CALDEIRA
                                                                              Page NATALIA
                                                                                     81 of 433
14218 BROADGREEN DRIVE                   ADDRESS ON FILE                     ADDRESS ON FILE
HOUSTON, TX 77079




CALDIVE LTD                              [NAME REDACTED]                     [NAME REDACTED]
29 MACKEAN CRESCENT                      ADDRESS ON FILE                     ADDRESS ON FILE
INVERGORDON, RO IV18 0SB
UNITED KINGDOM




CALDWELL JOHN                            CALDWELL MARCUS ALLAN               [NAME REDACTED]
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




CALDWELL PHILLIP KENT                    CALDWELL PHILLIP SCOTT              CALDWELL SEAN WILLIAM
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




CALEB LAMAR FERGUSON                     CALEDONIA TRAINING CONSULTANCY      CALFO HARRIGAN LEYH EAKES LLP
ADDRESS ON FILE                          SILVERBURN CRESCENT BRIDGE OF DON   999 THIRD AVENUE SUITE 4400
                                         ABERDEEN, AB AB23 8EW               SEATTLE, WA 98104
                                         UNITED KINGDOM




CALIBER SOLUTIONS                        CALITINE FRANK WAYNE                CALLAHAN COLT STUART
4850 LAFIN DRIVE                         ADDRESS ON FILE                     ADDRESS ON FILE
BEAUMONT, TX 77705




[NAME REDACTED]                          [NAME REDACTED]                     CALLOWAY DARIUS LAMUSE
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




CALUCAG JOSE CARLO                       CAMERON SHEPPARD                    CAMERON AL RUSHAID CO LTD
ADDRESS ON FILE                          2 AVENUE OF THE REPUBLIC            OLD ABOAIO ROAD
                                         GEORGETOWN                          AL KHOBAR, SA 31952
                                         GUYANA                              SAUDI ARABIA




CAMERON AUSTRALASIA PTY LTD              CAMERON DE MEXICO SA DE CV          CAMERON DO BRASIL LTDA
450 BELMONT AVE                          ACACIAS L 1 Y 2 MZA 11 SN CD        RODOVIA AMARAL PEIXOTO 8000
BRENDALE, QLD 4500                       VERACRUZ, VER 91697                 MACAE RJ, RJ 27925290
AUSTRALIA                                MEXICO                              BRAZIL




CAMERON DORSEY                           CAMERON FLOW CONTROL TECHNOLOGY     CAMERON GMBH
ADDRESS ON FILE                          100 NEW BRIDGE STREET               LAŒCKENWEG 1
                                         LONDON, AB EC4V 6JA                 CELLE, 03 29227
                                         UNITED KINGDOM                      GERMANY
                 CaseCORPORATION
CAMERON INTERNATIONAL 20-33826     Document 89
                                      CAMERON    Filed
                                              JOSEPH   in TXSB on 08/03/20CAMERON
                                                     NELSON                 Page JOSHUA
                                                                                  82 of 433
                                                                                         AARON
PO BOX 731412                         ADDRESS ON FILE                      ADDRESS ON FILE
DALLAS, TX 75373




CAMERON MIDDLE EAST FZE               CAMERON MIDDLE EAST LTD              CAMERON NORGE AS
JABEL ALI FREEZONE                    16TH FLOOR INFINITY TOWER BUILDING   MEKJARVIK 1
DUBAI, AE                             ABU DHABI, AE 127424                 RANDABERG, 11 4070
UNITED ARAB EMIRATES                  UNITED ARAB EMIRATES                 NORWAY




CAMERON RIG SOLUTIONS INC             CAMERON SENSE AS                     CAMERON SERVICES MIDDLE EAST LLC
6221 W SAM HOUSTON PWK NORTH          ANDOYFARET 3                         ROAD 20 RUSAYL INDUSTRIAL ESTATE
HOUSTON, TX 77041                     KRISTIANSAND, 10 4623                MUSCAT, OM 124
                                      NORWAY                               OMAN




CAMERON SINGAPORE PTE LTD             CAMERON TECHNOLOGIES US INC          [NAME REDACTED]
2 GUL CIRCLE                          14450 JOHN F KENNEDY BLVD            ADDRESS ON FILE
SINGAPORE, SG 629560                  HOUSTON, TX 77032
SINGAPORE




CAMINOS EDWARD G                      CAMMACK COLLIN DAVID                 CAMO CUTTERS
ADDRESS ON FILE                       ADDRESS ON FILE                      215 KATHLEEN ST
                                                                           PATTERSON, LA 70392




CAMO CUTTERS                          CAMORIM SERVIA§OS MARITIMOS LTDA     CAMP WILLIAM CODY
PO BOX 2822                           SALA 1404 A 1414 AV VENEZUELA 03     ADDRESS ON FILE
PATTERSON, LA 70392                   RIO DE JANEIRO, RJ 20081311
                                      BRAZIL




CAMPA SERGIO                          CAMPBELL DALTON R                    CAMPBELL DWAYNE
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                       CAMPBELL LAURA D                     CAMPBELL PAUL
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




CAMPBELL ROGER W                      CAMPBELL SCOTT                       CAMPBELL TYLER
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




CAMPBELLS SHIP SUPPLIES               CAMPORA HENRY R                      CAMTECH PRODUCTS INC
689 WATER STREET                      ADDRESS ON FILE                      1811 HUMBLE PLACE DR
ST JOHNS, NL A1E 1B5                                                       HUMBLE, TX 77338
CANADA
CANADA FITTINGS ANDCase  20-33826
                     FLANGES INC    Document  89 LTD
                                       CANADA LIFE Filed in TXSB on 08/03/20CANADA
                                                                              PageREV
                                                                                   83AGENCY
                                                                                      of 433
16 MAVERICK                            3 RIVERGATE TEMPLE QUAY               ST JOHNS TAX CENTRE PO BOX 12076 STN A
PARADISE, NL A1L OJ1                   BRISTOL, GL BS1 6ER                   ST JOHNS, NL A1B 4T4
CANADA                                 UNITED KINGDOM                        CANADA




CANADA REVENUE AGENCY                  CANADANOVA SCOTIA OFFSHORE            CANADIAN ASSOC OF OILWELL DRILLING
ST JOHNS TAX CENTRE                    PETROLEUM BOARD AKA CNSOPB            800 540 5 AVENUE SW
PO BOX 12076                           8TH FL TD CENTRE 1791 BARRINGTON ST   CALGARY, AB T2P 0M2
STN A                                  HALIFAX B3J 3K9                       CANADA
ST JOHNS, NL A1B 4T4 CANADA            NOVA SCOTIA



CANADIAN BEARINGS LTD                  CANADIAN MARITIME ENGINEERING LTD     CANADIAN MEDICAL CENTER
28 MCILVEEN DRIVE UNIT 8               90 THORNHILL DRIVE                    OMAR BIN AL KHATTAB STREET
ST JOHNS, NB E2J 4Y7                   DARTMOUTH, NS B3B 1S3                 DAMMAM, SA 31741
CANADA                                 CANADA                                SAUDI ARABIA




CANAKKALE LIMAN ISLETMESI SANAYI       CANATEC ASSOCIATES INTERNATIONAL LT   CANDA ROBERT
CUMHURIYET MAH SAHIL YOLU              2443553 31 STREET NORTHWEST           ADDRESS ON FILE
CANAKKALE, 17 17110                    CALGARY, AB T2L 2K7
TURKEY                                 CANADA




CANDID ELECTRIC S PTE LTD              CANDUCCI GERALD A                     CANLAS MICHAEL RONALD
413 JALAN BESAR                        ADDRESS ON FILE                       ADDRESS ON FILE
SINGAPORE, SG 209015
SINGAPORE




CANNON CHRISTOPHER                     CANNON TERRY PAUL                     CANO DWAYNE
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




CANRIG DRILLING TECHNOLOGY LTD         CANSCO EQUIPMENT RENTALS LTD          CANSCO GREIG ENGINEERING LTD
14703 FM 1488                          3 JEBEL ALI                           SOUTERHEAD ROAD
MAGNOLIA, TX 77354                     DUBAI, AE                             ABERDEEN, AB AB12 3LF
                                       UNITED ARAB EMIRATES                  UNITED KINGDOM




CANTONE MICHELLE MARTINE               CANTU ANTHONY M                       CANYON CAPITAL ADVISORS LLC
ADDRESS ON FILE                        ADDRESS ON FILE                       2000 AVE OF THE STARS 11TH FL
                                                                             LOS ANGELES, CA 90067




CAPACCIOLI KIRSTIN LYNN                CAPE INDUSTRIAL SERVICES LTD          CAPE TOWN SERVIA‡OS PORTUA  RIOS
ADDRESS ON FILE                        KIRKTON DRIVE                         LTDA
                                       ABERDEEN, AB AB21 0BG                 RUA VERA CRUZ 47
                                       UNITED KINGDOM                        ARRAIAL DO CABO, RJ 28930000
                                                                             BRAZIL



CAPFINANCIAL PARTNERS LLC              CAPGEMINI AMERICA INC                 CAPGEMINI US LLC
2625 TOWNSGATE ROAD                    10100 INNOVATION DR                   400 BROADACRES DRIVE SUITE 410
STE 330                                DAYTON, OH 45342                      BLOOMFIELD, NJ 07003
WESTLAKE VILLAGE, CA 91361
                  Case 20-33826
CAPITAL PROCESS MANAGEMENT   INC    Document   89 FiledMGMT
                                       CAPITAL RESEARCH in TXSB
                                                            CO USon 08/03/20CAPITAL
                                                                              PageSAFETY
                                                                                    84 ofGROUP
                                                                                          433 EMEA SAS
3433 N SAM HOUSTON PARK SUITE 400      40 GROSVENOR PLACE                    6 LE BROC CENTER 1ST AVENUE
HOUSTON, TX 77086                      LONDON SW1X 7AW                       CARROS, 02 06511
                                       UNITED KINGDOM                        FRANCE




CAPITAL SERVICES                       CAPITAL SIGNAL DE MEXICO S DE         CAPITAL VENDING SIEMENS FIN SVS
215 WASHINGTON AVENUE STE 400          CALLE 61 NO 5 ENTRE 26 Y 26A          SIEMENS PLC
TOWSON, MD 21204                       CIUDAD DEL CARMEN, CMP 24120          FARADAY HOUSE
                                       MEXICO                                SIR WILLIAM SIEMENS SQUARE FRIMLEY
                                                                             CAMBERLEY, SURREY GU16 8QD UNITED
                                                                             KINGDOM


CAPITOL HILL CLINIC HOSPITAL           CAPITOL SERVICES INC                  CAPPABIANCA NICHOLAS
2 OMAMOFE SILLO STREET                 PO BOX 1831                           ADDRESS ON FILE
WARRI, DL                              AUSTIN, TX 78767
NIGERIA




CAPROCK COMMUNICATIONS PTE LTD         CAPROCK COMUNICAA§AµES DO BRASIL      CAPROCK UK LTD
23D LOYANG CRESCENT LOS TOPS ST61      LTDA                                  DENMORE ROAD BRIDGE OF DON
SINGAPORE, SG 509020                   230 GLA³RIA RUA JOA£O BATISTA QUARE   ABERDEEN, AB AB23 8JW
SINGAPORE                              MACAE RJ, RJ 27930480                 SCOTLAND
                                       BRAZIL



CAPTAR                                 CAPTRUSTNOTHERN TRUST CUSTODY         CAPTURE IMAGING LTD
STROVOLOU 47 KYROS TOWER               AGREEMENT ASSOC LEGAL DOCUMENTS       4951 ANN STREET
5TH FLOOR                              181 WEST MADISON STREET M23           ABERDEEN, AB AB25 3LH
STROVOLOS, NICOSIA 2018                CHICAGO, IL 60603                     UNITED KINGDOM
CYPRUS



CARBO COMA‰RCIO E SERVIA‡OS LTDA       CARBON NET AGR                        CARDEN LEESA M
RUA PASSARGADA 45 SALA 8                                                     ADDRESS ON FILE
MACAE, RJ 27930300
BRAZIL




CARDENAS JONAH MARIE                   CARDER AND ASSOCIATES LLC             CARDINAL ENVIRONMENT LTD
ADDRESS ON FILE                        2153 NEWCASTLE AVENUE                 54 CLARENDON ROAD
                                       CARDIFF, CA 92077                     WATFORD, HT WD17 1DU
                                                                             UNITED KINGDOM




CARDIOVASCULAR INSTITUTE OF THE        CAREY STEPHEN BOWLER                  CARGOTEC USA INC
PO BOX 4176                            ADDRESS ON FILE                       60461 DOSS DRIVE
HOUMA, LA 70361                                                              SLIDELL, LA 70460




CARIBBEAN ANALYTICAL SERVICES          CARIBBEAN SURGERY INC                 CARIBBEAN WELDING SUPPLIES LIMITED
COR PHOENIX PARK ROAD WEST             270 THOMAS STREET NORTH CUMMINGSBU    59 PRINCE CHARLES STREET CROSS
POINT LISAS, TT                        GEORGETOWN, GY 00001                  SAN FERNANDO, TT
TRINIDAD AND TOBAGO                    GUYANA                                TRINIDAD AND TOBAGO




CARITAS LTD                            CARLISLE DUSTIN L                     CARLISLE LINDSAY
17 COLLEGE YARD                        ADDRESS ON FILE                       ADDRESS ON FILE
BRIGG, LI DN20 8JL
UNITED KINGDOM
                  Case 20-33826
CARLOS DE MARIA Y CAMPOS SEGURA   Document  89 Filed in TXSB on 08/03/20CARLOS
                                     CARLOS NEWSON                        PageOSORNIO
                                                                               85 of 433
                                                                                      VAZQUEZ
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




CARLSON WAGONLIT NEDERLAND BV         CARLSON WAGONLIT TRAVEL            CARLSONS PRODUTOS INDUSTRIAIS LTDA
WISSELWERKING 58                      MAPLE HOUSE HIGH STREET            AV RIO BRANCO 940
DIEMEN, 08 1112 XS                    HERTS, AB EN6 5RF                  SA£O PAULO, SP 01206001
THE NETHERLANDS                       UNITED KINGDOM                     BRAZIL




CARLTON DOWNTOWN                      CARLTON INDUSTRIAL ENGINEERS       CARLTON OASIS HOTEL
SHEIKH ZAYED ROAD                     BUSSA INDUSTRIAL ESTATE 221        CURIEWEG 1
DUBAI, AE                             MUMBAI, 13 400025                  SPIJKENISSE, 12 3208 KJ
UNITED ARAB EMIRATES                  INDIA                              THE NETHERLANDS




CARLTON RESOURCE SOLUTIONS HOLDINGS   CARLTON RESOURCE SOLUTIONS LTD     CARMAN ERIC SCOTT
37 ALBERT STREET                      4 SOUTH SILVER STREET              ADDRESS ON FILE
ABERDEEN, AB AB25 1X4                 ABERDEEN, AB AB10 1PR
UNITED KINGDOM                        UNITED KINGDOM




CARMICHAEL NICHOLAS JOHN              CARNLEY DONOVON LUND               CARNLEY JOSEPH BRYAN
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




CAROL B MCGRAW                        CAROLINA SPORTS MEDICINE AND       CAROLYN BREEZE DBA ARTISAN
ADDRESS ON FILE                       1717 SHIPYARD BLVD SUITE 350       2725 TOWN CENTER BLVD NOR SUITE R
                                      WILMINGTON, NC 28403               SUGAR LAND, TX 77479




CARON HAWCO                           CARPENTER RAYMOND G                CARPENTER RYAN LEE
147 TOPSAIL ROAD                      ADDRESS ON FILE                    ADDRESS ON FILE
ST JOHNS, NL A1E 2B2
CANADA




CARR CHRISTOPHER JOSEPH               CARR ERVIN                         [NAME REDACTED]
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




CARR JOSEPH ANTHONY                   CARR JOSEPH K                      CARR KEVIN DAVID
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




CARRAWAY JOHN M                       CARRIER CORPORATION                CARRIERE DAVID
ADDRESS ON FILE                       100 ALPHA DRIVE SUITE 118          ADDRESS ON FILE
                                      DESTREHAN, LA 70047
                   CaseTECNOLOGICAS
CARRIERWEB SOLUA§AµES     20-33826    Document
                                         CARROLL89  Filed in TXSB on 08/03/20CARROLL
                                                CAROLINE                       PageLOGAN
                                                                                     86 of 433
SALA 1202 BOTAFOGO RUA VOLUNTA 45        ADDRESS ON FILE                     ADDRESS ON FILE
RIO DE JANEIRO, RJ 22270000
BRAZIL




CARROLL STEVEN                           CARROLL WILLIAM A                   CARSWELL
ADDRESS ON FILE                          ADDRESS ON FILE                     PO BOX 1991 STATION B
                                                                             TORONTO, ON M5T 3G1
                                                                             CANADA




CARTEL MAC PAPELARIA LTDA                CARTER BROXTON A                    CARTER CHASE DANIEL
AV RUI BARBOSA 12361248 CENTRO           ADDRESS ON FILE                     ADDRESS ON FILE
MACAE RJ, RJ 27915010
BRAZIL




CARTER COLTON T                          CARTER DOUGLAS D                    CARTER J C
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




CARTER JOHN THOMAS                       CARTER MARKUS JOHN                  CARTER MATTHEW ARTIS
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




CARTER MATTHEW S                         CARTER PAUL MITCHELL                CARTER PETER DEWAYNE
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




CARVAJAL DANIEL BENJAMIN                 CARVER CHARLES E                    CARVER JAMES WILLIAM
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




CARVER JASE B                            CARVER JEREMY W                     CASA VOLT COMΘRCIO E REPRESENTAΤ⌡ES
ADDRESS ON FILE                          ADDRESS ON FILE                     RUA DR TELIO BARRETO 420 CENTRO
                                                                             MACAE RJ, RJ 27910060
                                                                             BRAZIL




CASAVANT MARCEL A                        CASE ANTHONY                        CASE CARL J
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




CASE JEFFERSON G                         CASE JOHN R                         CASE PAUL T
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE
                 Case
CASE RIVERS HUNTER       20-33826 Document  89 Filed in TXSB on 08/03/20CASE
                                     CASE SHELBY                          Page
                                                                             TODD87
                                                                                  L of 433
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




CASEY ASHLEY L                         CASHA TRUST                         CASHFLEX BV
ADDRESS ON FILE                        CLOISTERS SQUARE                    UTRECHTSEWEG 181
                                       PERTH, WA 6850                      OOSTERBEEK, 04 6862 AJ
                                       AUSTRALIA                           THE NETHERLANDS




CASHWAY DISCOUNT PHARMACY              CASON RASHAAD                       CASPEAK MARINE SERVICES LTD
1002 NPARKERSON                        ADDRESS ON FILE                     PLOT 256 ABAPORT HARCOURT
CROWLEY, TX 70526                                                          PORT HARCOURT, RV
                                                                           NIGERIA




[NAME REDACTED]                        [NAME REDACTED]                     CASSELS RANDY L
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




CASTANEDA RODRIGO ALEJRO               CASTILLEJA ROXANNA                  CASTILLO JAVIER RICARDO
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




CASTLE DONALD J                        CASTLEBERRY WILLIAM L               CASTOLIN EUTECTIC MONITOR COATING
ADDRESS ON FILE                        ADDRESS ON FILE                     2 ELM RD
                                                                           DUBAI, AE
                                                                           UNITED ARAB EMIRATES




CASTRO CLAUDIO ALEJANDRO               CATAPULT SYSTEMS INC                CATARINA CARDOSO DE CERQUEIRA
ADDRESS ON FILE                        1221 S MOPAC EXPRESSWAY SUITE 350   ADDRESS ON FILE
                                       AUSTIN, TX 78746




CATERMAR DE MEXICO SA DE CV            CATES CONTROL SOLUTIONS             CAUDILL EDWARD DEREK
CALLE 68 NO 16 ENTRE 35A Y 35B         14221 GULFSTREAM PARK               ADDRESS ON FILE
CIUDAD DEL CARMEN, CMP 24110           WEBSTER, TX 77598
MEXICO




CAUSEY ROBERT DELANEE                  CAUSEY ROBERT G                     CAUSEY ROBERT TERRY
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




CAVALCANTE IBSON SANTANA               CAVANAUGH STEVEN LESLIE             CAVAZOS JUAN
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE
CAVENDISH HOTEL Case      20-33826 Document
                                      CAVINESS89  Filed
                                               JUSTIN H in TXSB on 08/03/20CAVINS
                                                                             Page   88 ofSCOTT
                                                                                  JOSEPH  433
115 CAVENDISH SQUARE                    ADDRESS ON FILE                      ADDRESS ON FILE
ST JOHNS, NL A1C 3K2
CANADA




CAWLEY MICHAEL A                        CAXTONMARTINS AFOLABI                CAYMAN FIDUCIARY LIMITED
ADDRESS ON FILE                         ADDRESS ON FILE                      STE 3E LANDMARK SQUARE
                                                                             64 EARTH CL
                                                                             PO BOX 707 CAMANA BAY
                                                                             GRAND CAYMAN, KY KY19006 CAYMAN
                                                                             ISLANDS


CAYMAN ISLANDS POSTAL SERVICE           CAZALET CHRISTOPHER G                CAZARES FELIX C
508B WEST BAY RD                        ADDRESS ON FILE                      ADDRESS ON FILE
WEST SHORE CENTER
GEORGE TOWN, GRAND CAYMAN KY11200
CAYMAN ISLANDS



CBRE C PTY LTD                          CCB SERVICOS                         CCI SERVICE CORP
216 ST GEORGE TERRACE                   LARGO DAS NEVES 2301                 4400 S SAM HOUSTON PKWY EAST
PERTH, WA 6000                          SANTA TERESA, RJ 20240040            HOUSTON, TX 77048
AUSTRALIA                               BRAZIL




CDS CONSULTORIA NAVAL E                 CDW DIRECT                           CDW UK
RUA MIGUEL DE FRIAS                     200 N MILWAUKEE AVENUE               10 FLEET PLACE
NITEROI RJ, RJ 24220008                 VERNON HILLS, IL 600611577           LONDON, LO EC4M 7RB
BRAZIL                                                                       UNITED KINGDOM




[NAME REDACTED]                         CEBO UK LTD                          CEBOLD MICHAEL FORREST
ADDRESS ON FILE                         PORTLETHEN BADENTOY ROAD BADENTOY    ADDRESS ON FILE
                                        ABERDEEN, AB AB12 4YA
                                        UNITED KINGDOM




CEGECOM                                 CELESTINE ADRIAN TERRILL             CELESTINE CLAYTON
3 RUE JEAN PIRET                        ADDRESS ON FILE                      ADDRESS ON FILE
BP2708
LUXEMBOURG 1027
LUXEMBOURG



CELSO PACHECO DA SILVA JUNIOR           [NAME REDACTED]                      CEMPA NICOLE
AL MANOEL PEREIRA NO 375 SALA 202       ADDRESS ON FILE                      ADDRESS ON FILE
MACAE, RJ 27937180
BRAZIL




CENERGY INTERNATIONAL SERVICES LLC      CENERGY SERVICES AUSTRALIA PTY LTD   CENLA HEART SPECIALISTS LLC
12650 CROSSROADS PARK DR                108 ST GEORGES TERRACE LEVEL 25      2108 TEXAS AVE
HOUSTON, TX 77065                       PERTH, WA 6000                       ALEXANDRIA, LA 713152484
                                        AUSTRALIA




CENTELHA EQUIPAMENTOS ELA©TRICOS        CENTER FOR WORK REHABILATION         CENTER POINT COMPUTER
COSTA DO SOL RUA TEIXEIRA DE GOUVEI     709 KALISTE SALOOM RD                3 OKPORO ROAD OFF ABA PH ROAD
MACAE RJ, RJ 27910060                   LAFAYETTE, LA 70508                  PORT HARCOURT, RV
BRAZIL                                                                       NIGERIA
CENTERPOINT ENERGYCase  20-33826
                    HOUSTON           Document  89 Filed
                                         CENTEX MARINE     in TXSB
                                                       FABRICATORS   on 08/03/20CENTRAL
                                                                   INC            PageBOLT
                                                                                        89 ofINDUSTRIAL
                                                                                               433      SUPPLIES
PO BOX 1325                               1100 NE FIRST STREET                   3035 INTERNATIONAL BLVD
HOUSTON, TX 772511325                     SMITHVILLE, TX 78957                   BROWNSVILLE, TX 78521




CENTRAL DISPATCH INC                      CENTRAL DISPATCH INC                   CENTRAL LOUISIANA ANESTHESIA PAIN
1800 4TH STREET                           PO BOX 2070                            3311 PRESCOTT RD SUITE 415
HARVEY, LA 70058                          GRETNA, LA 70054                       ALEXANDRIA, LA 71301




CENTRAL LOUISIANA SURGICAL HOSPITAL       CENTRIFUGES MIDDLE EAST FZE            CENTRIFUGES UNLIMITED
651 NORTH BOLTON AVENUE                   HOWE MOSS TERRACE DYCE                 CENTRIFUGE HOUSE MOSS TERRACE
ALEXANDRIA, LA 71301                      ABERDEEN, AB AB21 0GR                  DYCE ABERDEEN, AB AB21 0GR
                                          UNITED KINGDOM                         UNITED KINGDOM




CENTURY LINK                              CENTURYLINK LEVEL 3 COMMUNICATIONS     CENTURYLINK PURCHASED LEVEL3
1025 ELDORADO BLVD                        1025 ELDORADO BLVD                     TW TELECOM AND GLOBAL CROSSING
BROOMFIELD, CO 80021                      BROOMFIELD, CO 80021                   1025 EL DORADO BLVD
                                                                                 BROOMFILED, CO 80021




CENTURYLINK PURCHASED LEVEL3              CENTURYLINK PURCHASED LEVEL3           CEO
TW TELECOM AND GLOBAL CROSSING            TW TELECOM AND GLOBAL CROSSING         9211 WEST ROAD STE143115
1026 EL DORADO BLVD                       1027 EL DORADO BLVD                    HOUSTON, TX 77064
BROOMFILED, CO 80022                      BROOMFILED, CO 80023




CEPHSIRT FUND                             CERATO NATHAN MARTIN                   CERDA RALPH LEE
301 LAURIER AVENUE WEST                   ADDRESS ON FILE                        ADDRESS ON FILE
OTTAWA, ON K1P 6M6
CANADA




CERDAL ENGENHARIA LTDA                    CERISE ELMO J                          CERMIN SARAH
RUA FILOMENA NUNES 535 OLARIA             ADDRESS ON FILE                        ADDRESS ON FILE
RIO DE JANEIRO, RJ 21021380
BRAZIL




CERTEX DANMARK AS                         CERTEX PETER HARBO AS                  CERTEX UK
TREKANTEN 6                               OLIEVEJ 4                              HARWORTH INDUSTRIAL ESTATE UNIT C1
VOJENS, 005 6500                          ESBJERG, 005 6700                      DONCASTER, YS DN11 8NE
DENMARK                                   DENMARK                                UNITED KINGDOM




CERTEX USA INC                            CERTIFIED OILFIELD RENTALS LLC         CERVANTES KATHIA G
1110 LOCKWOOD DRIVE                       PLOT 93 94B SEC ZC4                    ADDRESS ON FILE
HOUSTON, TX 770207322                     ABU DHABI, AE
                                          UNITED ARAB EMIRATES




CERVANTES ROBERTO                         CEVA FREIGHT HOLLAND BV                CEVA FREIGHT LLC
ADDRESS ON FILE                           FOLKSTONEWEG 182                       15350 VICKERY DRIVE
                                          SCHIPHOL, 08 1118 LN                   HOUSTON, TX 77032
                                          THE NETHERLANDS
CEVA FREIGHT LLC    Case 20-33826 Document  89 Filed
                                     CEVA FREIGHT      in TXSB
                                                  MANAGEMENT    on 08/03/20CEVA
                                                             DO BRASIL       Page   90 of
                                                                                FREIGHT   433
                                                                                        MANAGEMENT
PO BOX 98803                            RUA CAMBAUBA 368 JD GUANABARA         77H MILLERS ROAD
CHICAGO, TX 60693                       RIO DE JANEIRO, RJ 20000000           BROOKLYN, VIC 3012
                                        BRAZIL                                AUSTRALIA




CEVA FREIGHT UK LIMITED                 CEVA LOGISTICS FZCO                   CEVA LOGISTICS FZCO
GODFREY WAY                             PO BOX 20336                          PO BOX 20336
HOUNSLOW, MX TW4 5SY                    JEBEL ALI SOUTH ZONE                  JEBEL ALI SOUTH ZONE
UNITED KINGDOM                          DUBAI                                 DUBAI, AE
                                        UNITED ARAB EMIRATES                  UNITED ARAB EMIRATES



CEVA LOGISTICS QATAR WLL                CEVA LOGISTICS UAE                    CF PARTNERS UK LLP
CRING ROAD AL KAABI BUILDING            DUBAI WORLD CENTRAL                   80 HAMMERSMITH RD
DOHA, SQ 23620                          DUBAI, AE                             LONDON W14 8UD
QATAR                                   UNITED ARAB EMIRATES                  UNITED KINGDOM




CFC UNDERWRITING LTD                    CFO SUITE LLC                         CG TECHNOLOGY LLC
85 GRACECHURCH STREET                   DALLAS, TX 752198243                  132 ABU BAKER AL SIDDIQUE RD
LONDON EC3V 0AA                                                               DUBAI, AE
UNITED KINGDOM                                                                UNITED ARAB EMIRATES




CGE RISK MANAGEMENT SOLUTIONS B V       CGE                                   CHABA BENJAMIN A
VLIETWEG 17V                            EFRALM LUMALESSILELUMALESSILCGERISK   ADDRESS ON FILE
LEIDSCHENDAM, 12 2266 KA                COMVILETWEG 17V
THE NETHERLANDS                         2266 KA LEIDSCHENDAM
                                        THE NETHERLANDS



CHAD GRAVES                             CHAD RICHEY PATRICK                   CHAFARDON MICHAEL
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




CHAFE RONALD                            CHAFFIN CHRISTOPHER REESE             CHAIN APPLICATIONS
ADDRESS ON FILE                         ADDRESS ON FILE                       53 PROSPERITY AVE WANGARA
                                                                              PERTH, WA 6065
                                                                              AUSTRALIA




CHALMERS BAKERY LTD                     CHALMERS ENGINEERING COMPANY LLC      CHAMBERLIN ADAM BLAKE
13 AUCHMILL ROAD                        PO BOX 26143                          ADDRESS ON FILE
ABERDEEN, AB AB21 9LB                   DUBAI, AE
UNITED KINGDOM                          UNITED ARAB EMIRATES




CHAMBERLIN DANIEL KADE                  CHAMPAGNE THADD J                     CHAMPIONS PIPE SUPPLY INC
ADDRESS ON FILE                         ADDRESS ON FILE                       2 NORTHPOINT DRIVE SUITE 800
                                                                              HOUSTON, TX 77060




CHANCY LEWIS PATRICK                    CHANDLER CHARLES WILLIAM              CHANDLER CODY D
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE
CHANDLER CURTIS WCase    20-33826 Document  89CURTIS
                                     CHANDLER   Filed in TXSB on 08/03/20CHANDLER
                                                                           Page 91   of 433
                                                                                  LESLIE MAURICE
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




CHANDLER LINTON WAYNE                  CHANG AMY                           CHANNEL VIEW HOTELS
ADDRESS ON FILE                        ADDRESS ON FILE                     27 MCC ROAD
                                                                           CALABAR, CR
                                                                           NIGERIA




CHANNELL BRIAN D                       CHANTIER NAVAL ET INDUSTRIEL DU     CHAPA JORGE ALBERTO
ADDRESS ON FILE                        ZONE AMONT DOUALA                   ADDRESS ON FILE
                                       DOUALA, CM 2389
                                       CAMEROON




[NAME REDACTED]                        CHAPMAN AUSTIN JOSEPH               CHAPMAN DEVIN
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




CHAPMAN JEREMY DANIEL                  CHAPMAN REGINALD L                  CHARBULA NATHAN
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




CHARLES DESHOTEL                       CHARLES DONNIE KENT                 CHARLES GILBRECH DBA ALASKAN DESIGN
ADDRESS ON FILE                        ADDRESS ON FILE                     5925 MACKENZIE DRIVE
                                                                           FAIRBANKS, AK 99712




CHARLES GILBRECH                       CHARLES R MILLER                    CHARLES R POOR
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




CHARLES SCHWAB                         CHARTCO LTD                         CHARTCO SINGAPORE PTE LTD
211 MAIN STREET 14TH FLOOR             UNIT 4 VOLTAGE MOLLISON AVENUE      896 DUNEARN ROAD 0305
SAN FRANCISCO, CA 94105                ENFIELD, MX EN3 7XQ                 SINGAPORE, SG 589472
                                       UNITED KINGDOM                      SINGAPORE




CHARTER OAK CAPITAL MANAGEMENT         CHARTER SUPPLY CO                   CHARTER SUPPLY CO
ONE MONUMENT SQ STE 502                8100 AMBASSADOR CAFFERY PRKY        8100 AMBASSADOR CAFFERY PRKY
PORTLAND, ME 04101                     81735                               BROUSSARD, LA 70518
                                       BROUSSARD, LA 70518




CHARTER SUPPLY CO                      CHARVET DENTAL CENTER LLC           CHASTAIN JEFFREY L
PO BOX 81735                           2300 VETERANS MEMEORIAL BLVD        ADDRESS ON FILE
LAFAYETTE, LA 70508                    METAIRIE, LA 70002
CHATARPAL MUNI     Case 20-33826 Document
                                    CHATHAM89   Filed in TXSB on 08/03/20CHATMAN
                                            WILLIAM                        Page DESMON
                                                                                 92 of 433
                                                                                        DESHUN
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




CHAVEZ JATHAN MICHAEL                  CHAZEN LAWRENCE J                  CHC HELICOPTERS NETHERLANDS BV
ADDRESS ON FILE                        ADDRESS ON FILE                    LUCHTHAVENWEG 18
                                                                          DEN HELDER, 08 1786 PP
                                                                          THE NETHERLANDS




CHCA WEST HOUSTON LP                   CHEATWOOD DYLAN                    CHECK SIX INC
8101 WEST SAM HOUSTON PK SUITE 100     ADDRESS ON FILE                    201 S DENVER AVENUE SUITE 306
HOUSTON, TX 77072                                                         TULSA, OK 74103




CHECK6 AUSTRALIA PTY LTD               CHEE FATT CO PTE LTD               CHEM SPRAY SOUTH INC
125 ST GEORGES TERRACE SUITE 27        54 TANJONG PENJURU                 3530 S BURNSIDE AVE
PERTH, WA 6000                         SINGAPORE, SG 609035               GONZALES, LA 70737
AUSTRALIA                              SINGAPORE




CHEN CHANG                             CHERRY JESSICA T                   CHERY PATRICK
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




CHESHIER RICHARD NEIL                  CHET MORRISON CONTRACTORS LLC      CHET MORRISON CONTRACTORS S DE RL
ADDRESS ON FILE                        9 BAYOU DULARGE RD                 DESP2122 PASEO COSTA D FRACC COST
                                       HOUMA, LA 70361                    BOCA DEL RIO, VER 94299
                                                                          MEXICO




[NAME REDACTED]                        CHILDS SCOTT                       CHINA MERCHANTS INDUSTRY HOLDINGS C
ADDRESS ON FILE                        ADDRESS ON FILE                    MAWAN AVENUE NORTH QIANHAI ROAD
                                                                          MAZHOU ISLAND SHENZHEN, 190 518054
                                                                          CHINA




CHINA TOWN TAXIS                       CHIQUINI RODRIGO                   CHLOE ROBINSON
13 CLEMENTSON ST                       ADDRESS ON FILE                    ADDRESS ON FILE
BROOME, WA 6725
AUSTRALIA




CHO CAROLINE YU GIN FKA PENNICOTT      CHO CAROLINE                       CHOICE BALLAST SOLUTIONS LLC
ADDRESS ON FILE                        ADDRESS ON FILE                    11700 STATION ROAD
                                                                          COLUMBIA STATION, OH 44028




CHOPRA IMAGING CENTERS INC             CHREENE COBY DWAYNE                CHRIS WHEELER
8305 KNIGHT RD                         ADDRESS ON FILE                    ADDRESS ON FILE
HOUSTON, TX 772301130
CHRISMAR SERVICOSCase    20-33826
                   EM ELETRICA LTDA   Document  89 LOGAN
                                         CHRISTENSEN Filed in TXSB on 08/03/20CHRISTENSON
                                                           ALLEN                Page 93 of  433
                                                                                          MATTHEW
RUA JOAO DO PATROCINIO 248               ADDRESS ON FILE                         ADDRESS ON FILE
MACAE RJ, RJ 27937200
BRAZIL




CHRISTIE SADE                            CHRISTOPHER C FOWLER                    CHRISTOPHER D CAMPBELL
ADDRESS ON FILE                          ADDRESS ON FILE                         ADDRESS ON FILE




CHRISTOPHER FRIZZELL                     CHRISTOPHER J WILSON                    CHRISTUS HEALTH CENTRAL LOUISIANA
REYNOLDS FRIZZELL LLP                    ADDRESS ON FILE                         8830 LA1
1100 LOUISIANA ST STE 3500                                                       DALLAS, TX 752847329
HOUSTON, TX 77002




CHRISTUS HEALTH SOUTHEAST TEXAS          CHRISTUS HEALTH SOUTHEAST TEXAS         CHRISTUS HEALTH SOUTHWESTERN LA
2830 CALDER STREET                       PO BOX 848060                           524 DR MICHAEL DEBAKEY DRIVE
BEAUMONT, TX 77702                       DALLAS, TX 752848060                    LAKE CHARLES, LA 70601




CHRISTUS HEALTH SPOHN HEALTH SYSTEM      CHRISTUS SPOHN HEALTH SYSTEM CORP       CHRISTUS SPOHN HEALTH SYSTEM CORP
1702 SANTA FE                            600 ELIZABETH STREET                    PO BOX 847899
DALLAS, TX 752847899                     CORPUS CHRISTI, TX 78404                DALLAS, TX 752847899




CHROMATIC OIL TOOLS LLC                  CHROMPACK INSTRUMENTOS CIENTIFICOS      CHRYSOSTOMIDES GEORGIA
1927 HIGHWAY 90 WEST                     AVE ENGENHEIRO SARAIVA DE O NO 465      ADDRESS ON FILE
JENNINGS, LA 70546                       SAO PAULO, SP 05741200
                                         BRAZIL




CHUAN HUAT INTERNATIONAL S               CHUBB FIRE SECURITY OFFSHORE MA         CHUBB FIRE QATAR
NO 57 UBI AVENUE 1 0411                  PORTLETHEN CHUBB HOUSE                  MANSOURA
SINGAPORE, SG 408936                     ABERDEEN, AB AB12 4YD                   DOHA, SQ
SINGAPORE                                UNITED KINGDOM                          QATAR




CHUI CHAU                                CHUPRYNA IGOR                           CIBC ASSET MANAGEMENT INC
ADDRESS ON FILE                          ADDRESS ON FILE                         18 YORK ST STE 1400
                                                                                 TORONTO, ON M5J T28
                                                                                 CANADA




[NAME REDACTED]                          CIELL III AUGUST                        CIGNA
ADDRESS ON FILE                          ADDRESS ON FILE                         11095 VIKING DRIVE
                                                                                 SUITE 350
                                                                                 EDEN PRARIE, MN 55344




CIGNA                                    CILSA DA MOTA DIAS CONFEC╟╒ES           CIMBANIN ADAM
1455 VALLEY CENTER PARKWAY               AV EVALDO COSTA 945                     ADDRESS ON FILE
BETHLEHEM, PA 18017                      RIVIERA FLUMINENSE MACAE, RJ 27940000
                                         BRAZIL
CINA CLARISIA AVILA Case   20-33826 Document   89 Filed
                                       CIONA COMERCIO    in TXSB
                                                      DE PNEUS LTDAon 08/03/20CISCO
                                                                                 Page  94 LLC
                                                                                    WEBEX of 433
ADDRESS ON FILE                           AV RUI BARBOSA 1829                     3979 FREEDOM CIRCLE
                                          MACAE, RJ 27915010                      SANTA CLARA, CA 95054
                                          BRAZIL




CISCON NIGERIA LIMITED                    CISCON NIGERIA LTD                      CITADEL ADVISORS LLC
KM 14 PHABA EXPRESSWAY                    KM 14 PHABA EXPRESSWAY                  131 SOUTH DEARBORN ST
PORT HARCOURT, RV                         PORT HARCOURT, RV                       CHICAGO, IL 60603
NIGERIA                                   NIGERIA




CITIBANK NA                               CITIBANK                                CITIGROUP GLOBAL MARKETS INC
                                          ATTNDERRICK LENZ
                                          811 MAIN STREET SUITE 4000
                                          HOUSTON, TX 77002




CITRIX ONLINE LLC                         CITRIX SYSTEMS INC                      CITY HOTELS PTE LTD
6500 HOLLISTER AVENUE                     851 W CYPRESS CREEK ROAD                442 ORCHARD ROAD
SANTA BARBARA, CA 93111                   FT LAUDERDALE, FL 33309                 SINGAPORE, SG 238879
                                                                                  SINGAPORE




CITY INN HOTEL                            CITY OF DEER PARK TAX OFFICE            CITY OF HOUSTON
DOHA, SQ 22920                            710 ST AUGUSTINE STREET                 901 BAGBY
QATAR                                     PO BOX 700                              HOUSTON, TX 77002
                                          DEER PARK, TX 77536




CITY OF HOUSTON                           CITY OF ST JOHNS                        CITY OF SUGAR LAND TAX ASSESSOR COL
PO BOX 1560                               10 NEW GOVER ST                         PO BOX 5029
HOUSTON, TX 772511560                     ST JOHNS, NL A1C 5M2                    SUGAR LAND, TX 774875029
                                          CANADA




CITY OF SUGAR LAND                        CITY OF WESTMINSTER                     CITY SPACE LLC
2700 TOWN CENTER BLVD N                   POST BOX 187                            UMM HURAIR RD
SUGAR LAND, TX 77479                      ERITH, KE DA8 9EY                       DUBAI, AE
                                          UNITED KINGDOM                          UNITED ARAB EMIRATES




CITYFLEET NETWORKS LIMITED                CITYMAX HOTEL AL BARSHA                 CITYMAX HOTEL BUR DUBAI
7 WOODFIELD ROAD                          BEHIND MALL OF THE EMIRATES AL BARSHA   KUWAIT ST
LONDON, HT W9 2BA                         RD                                      MANKHOOL
UNITED KINGDOM                            DUBAI, AE                               DUBAI, AE 116121
                                          UNITED ARAB EMIRATES                    UNITED ARAB EMIRATES



CITYMAX HOTEL SHARJAH                     CITYTEC FIRE SAFETY                     CIVEO OFFSHORE LLC
WAHDA RD                                  ABU BAKER STREET 5TH FLOOR              2317 ENGINEERS ROAD
DUBAI, AE                                 DUBAI, AE                               BELLE CHASSE, LA 70037
UNITED ARAB EMIRATES                      UNITED ARAB EMIRATES




CIVIL AVIATION AUTHORITY OF VIETNAM       CIVIL AVIATION AUTHORITY                CK ASSOCIATES LLC
LEVEL 3 AURORA PL                         4559 KINGSWAY                           17170 PERKINS ROAD
88 PHILLIP ST                             LONDON, HT WC2B 6TE                     BATON ROUGE, LA 70810
SYDNEY, NSW 2000                          UNITED KINGDOM
AUSTRALIA
CKD GALBRAITH     Case 20-33826   Document   89 INC
                                     CKJ MEDICAL Filed in TXSB on 08/03/20CLAIMPAY
                                                                            Page 95 of 433
LYNEDOCH HOUSE BAROSSA PLACE         502 EVENTIDE DRIVE                   46 BIT SPUR RD
PERTH, PR PH1 5EP                    GULF BREEZE, FL 32561                MOBILE, AL 36608
UNITED KINGDOM




CLAREYNAPIER INTERNATIONAL           CLARION SCHOOL LLC                   CLARK ABRAM
1331 LAMAR SUITE 1130                CLARION SCHOOL DUBAI                 ADDRESS ON FILE
HOUSTON, TX 77010                    DUBAI, AE
                                     UNITED ARAB EMIRATES




CLARK BRYAN                          CLARK CAPITAL MANAGEMENT GROUP INC   CLARK DAVEY S
ADDRESS ON FILE                      ONE LIBERTY PL 53RD FL               ADDRESS ON FILE
                                     PHILADELPHIA, PA 19103




CLARK DUSTIN LANE                    CLARK ERIK                           [NAME REDACTED]
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




CLARK GEOSH                          CLARK HEATH MCNARY                   CLARK MICHAEL A
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




CLARK RYAN DAVID                     CLARK SAMUEL GARRETT                 CLARK STEVEN SCOTT
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




CLARK WILLIAM ERNEST                 CLARKE ERIC                          [NAME REDACTED]
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




CLARKS EXPORT PACKING LP             CLARKS EXPORT PACKING LP             CLARKSONS PLATOU SHIPPING SVS USA LLC
4402 THEISS ROAD                     PO BOX 60949                         1333 WEST LOOP SOUTH SUITE 1525
HUMBLE, TX 77338                     HOUSTON, TX 772050949                HOUSTON, TX 77027




CLARKSONS PLATOU USA INC             CLARKSONS VALUATIONS LIMITED         CLAROTY LTD
1333 WEST LOOP SOUTH SUITE 1525      COMMODITY QUAYS                      TOTSERET HAARETS ST 7
HOUSTON, TX 77027                    LONDON, LO E1W 1BF                   TEL AVIV, 06
                                     UNITED KINGDOM                       ISRAEL




CLASSIC LUXURY TRANSPORT LLC         CLAUDE V PALLISTER III               CLAUDIA MORRILL PERSONNEL INC
29 30TH ST                           7700 CONCORD PL                      2400 AUGUSTA DRIVE SUITE 248
AL KARAMA                            METAIRIE, LA 700107416               HOUSTON, TX 77057
DUBAI, AE
UNITED ARAB EMIRATES
                 CasePORTALES
CLAUDIO ANDRES VARELA  20-33826     Document
                                       CLAXTON89  Filed inSERVICES
                                              ENGINEERING  TXSB on LTD08/03/20CLAXTON
                                                                                PageENGINEERING
                                                                                      96 of 433 SERVICES
ADDRESS ON FILE                         NORTH RIVER ROAD                     JEBEL ALI FREE ZONE
                                        GREAT YARMOUTH, NK NR30 1TE          DUBAI, AE FSZ1 AL05
                                        UNITED KINGDOM                       UNITED ARAB EMIRATES




CLAY NATHAN W                           CLAYTON CHRISTOPHER DYLAN            CLAYTON INDUSTRIES
ADDRESS ON FILE                         ADDRESS ON FILE                      17477 HURLEY STREET
                                                                             CITY OF INDUSTRY, CA 91744




[NAME REDACTED]                         CLAYTON UTZ                          CLEAN ENVIRONMENTAL BRASIL ENG E
ADDRESS ON FILE                         LEVEL 27 QV1                         RUA ANTONIO LAPA 214 CAMBUA-
                                        250 ST GEORGES TERRACE               CAMPINAS, SP 13025240
                                        PERTH, WA 6000                       BRAZIL
                                        AUSTRALIA



CLEANBLAST LLC                          CLEAR LAKE SURGICARE LTD             CLEARMAN BENJAMIN
22154 CROWLEY EUNICE HWY                502 MEDICAL CENTER BOULEVARD         ADDRESS ON FILE
CROWLEY, LA 70526                       WEBSTER, TX 77598




CLEARY GOTTLIEB STEEN HAMILTON          CLEGHORN WILTON ASSOCIATES           [NAME REDACTED]
ONE LIBERTY PLAZA                       AL WASL BUILDING NEAR WAFI WALL      ADDRESS ON FILE
NEW YORK, NY 10006                      DUBAI, AE
                                        UNITED ARAB EMIRATES




CLIFTON C SHIELDS                       CLIFTON NICKOLAS                     CLINICA DE BATERIAS LTDA
2950 ALMEDA PLAZA                       ADDRESS ON FILE                      RUA TEIXEIRA DE GOUVEIA 1494 CAJ
HOUSTO, TX 77045                                                             MACAE RJ, RJ 27916000
                                                                             BRAZIL




CLINICA DE SERVICIOS MEDICOS            CLINICAL PATHOLOGY RELIAPATH LLC     CLINICAL PATHOLOGY RELIAPATH LLC
NO 14 COL CALETA 53                     1810 BERTRAND DRIVE                  PO BOX 54295
CIUDAD DEL CARMEN, CMP 24110            LAFAYETTE, LA 705062055              NEW ORLEANS, LA 701544295
MEXICO




CLINTON GARRETT                         CLINTON NICHOLAS                     CLOVER TOOL CO
ADDRESS ON FILE                         ADDRESS ON FILE                      PO BOX 820809
                                                                             HOUSTON, TX 772820809




CLOVER TOOL EUROPE LTD                  CLUTCHCO INTERNATIONAL INC           CLYDE CO TANZANIA
UNIT 5 BADENTOY PLACE PIPER ALPHA       PO BOX 1448                          11TH FLOOR GOLDEN JUBILEE TOWERS
ABERDEEN, AB AB12 4YF                   HUMBLE, TX 773471448                 DAR ES SALAAM, TZ
UNITED KINGDOM                                                               TANZANIA




CLYDE CO                                CLYDE SARAH E                        CMAP NORWAY AS
CHERTSEY STREET                         ADDRESS ON FILE                      PO BOX 212
GUILDFORD, AB GU1 4HA                                                        EGERSUND, 11 4379
UNITED KINGDOM                                                               NORWAY
CMAR ASIA PTE LTD Case   20-33826 Document  89 LTDA
                                     CMAR BRASIL Filed in TXSB on 08/03/20CMAR
                                                                            Page  97 of 433
                                                                               ENGINEERING LTD
14 REGENCY QUAY                        RUA ALFREDO BACKER SL 03CEN 182       14 REGENT QUAY
ABERDEEN, AB AB11 5AE                  MACAE, RJ 27910190                    ABERDEEN, AB AB11 5AE
UNITED KINGDOM                         BRAZIL                                UNITED KINGDOM




CME COMERCIO DE MAQ E EQUIP            CMURD                                 CNOOC PETROLEUM EUROPE LIMITED
AV BRASIL 20201 COELHO NETO            BP 2549 DOUALA RUE KOLOKOBONAPRISO    DISCOVERY HOUSEPRIME FOUR BUSINESS
RIO DE JANEIRO, RJ 21515000            DOUALA, CM 2549                       PARK
BRAZIL                                 CAMEROON                              KINGSWELLS CAUSEWAY
                                                                             KINGSWELLS
                                                                             ABERDEEN AB15 8PU SCOTLAND


CNOOC PETROLEUM EUROPE LTD             CNOOC PETROLEUM EUROPE LTD            COAKLEY TIMOTHY
ATTN CHRIS IRVINE                      CHRIS IRVINE                          ADDRESS ON FILE
SCOTLAND                               DISCOVERY HOUSE PRIME FOUR BUS PARK
                                       KINGSWELLS CAUSEWAY
                                       KINGSWELLS, ABERDEEN AB15 8PU
                                       SCOTLAND


COAST POWER SYSTEMS INC DBA            COASTAL CREW BOATS INC                COASTAL CREW CHANGE LLC
1030 S PERSIMMON ST                    PO BOX 2418                           6045 CANDICE LN
TOMBALL, TX 77375                      ROCKPORT, TX 783812418                LAKE CHARLES
                                                                             LAKE CHARLES, LA 706021446




COASTAL ENVIRONMENTAL SYSTEMS INC      COASTAL FABRICATORS RENTALS INC       COASTAL RISK SERVICES LLC
820 FIRST AVENUE SOUTH                 320 RUE BON SECOURS                   901 W CONGRESS
SEATTLE, WA 98134                      SCOTT, LA 70583                       LAFAYETTE, LA 70501




COASTAL SEAL SERVICES INC              COASTAL SWITCHGEAR CONTROLS INC       COASTAL SWITCHGEAR CONTROLS INC
1749 JESSICA ANN ROAD                  33002 FM 2004                         PO BOX 1451
LINCOLNTON, NC 28092                   ANGLETON, TX 77515                    LAKE JACKSON, TX 77566




COASTAL TRAINING TECHNOLOGIES CORP     COASTWIDE ELECTRIC INC                COBB DOUGLAS KEVIN
500 STUDIO DRIVE                       1331 LAKE PALOURDE ROAD               ADDRESS ON FILE
VIRGINIA BEACH, VA 23452               MORGAN CITY, LA 70380




COBB ODIS DONALD                       COCHRAN BRANDON KEITH                 COCHRAN CHARLES MICHAEL
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




COCHRAN JAMIE DUSTIN                   COCHRAN JEREMY A                      COCHRAN STEVEN BRENT
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




[NAME REDACTED]                        COCKERHAM ANDREW CRAIG                COCKETT MARINE OIL ASIA PTE LTD
ADDRESS ON FILE                        ADDRESS ON FILE                       1 MARITIME SQUARE
                                                                             SINGAPORE, SG 099253
                                                                             SINGAPORE
COCKETT MARINE OILCase
                   LIMITED20-33826   Document  89GLEN
                                        COCKRELL    Filed in TXSB on 08/03/20COCKRELL
                                                      DAVID                    Page 98   of 433
                                                                                      JAMES B
CARRICK HOUSE 36 STATION SQUARE         ADDRESS ON FILE                      ADDRESS ON FILE
PETTS WOOD, KE BR5 1NA
UNITED KINGDOM




COCKRELL JUSTIN CLINT                   COCO HEATHER M                       CODY ALLEN FRAZIER
ADDRESS ON FILE                         ADDRESS ON FILE                      227 MARY HILL ROAD LOT 21
                                                                             PINEVILLE, LA 71360




CODY SEAN J                             [NAME REDACTED]                      COELHO MESQUITA SERVICOS ADMINISTRA
ADDRESS ON FILE                         ADDRESS ON FILE                      RUA DR IVAIR ITAGIBA
                                                                             RIO DE JANEIRO, RJ 27943130
                                                                             BRAZIL




COENS CO LTD                            COFELY WEST INDUSTRIE BV             COGNITA SCHOOLS LTD
901 INTELLIUM CENTUM 6RO 21 HAEU        SLUISJESDIJK 37                      3638 KENSINGTON PARK ROAD
BUSAN, 12 612020                        ROTTERDAM, 12 3087 AD                LONDON, LO W11 3BU
SOUTH KOREA                             THE NETHERLANDS                      UNITED KINGDOM




COHEN ROBERTO                           COLBERT HOUSTON A                    COLCLASURE KEVIN TODD
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




COLE CHASE AARON                        COLE DAVID EDWARD                    COLEMAN ERIC
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                         COLEMAN JOSEPH M                     COLEMAN KELLY MORELAND
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




COLEMAN NATHANIEL J                     COLEMAN TODD                         COLESON STEVEN ALLAN
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                         COLLE TOWING CO INC                  COLLEGE OF THE NORTH ATLANTIC
ADDRESS ON FILE                         3802 PORT RIVER ROAD                 PO BOX 19003
                                        PASCAGOULA, MS 39568                 STATION SEAL COVE CBS, NL
                                                                             CANADA




COLLEGIATE AMERICAN SCHOOL              COLLETT DOYLE GENE                   COLLEY RYAN VICTOR
50 AL MAYDAR ST                         ADDRESS ON FILE                      ADDRESS ON FILE
DUBAI, AE
UNITED ARAB EMIRATES
[NAME REDACTED]    Case 20-33826 Document   89 Filed
                                    COLLINS ANDREW LEEin TXSB on 08/03/20COLLINS
                                                                           PageMICHAEL
                                                                                 99 of 433
                                                                                       JAMES
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




COLLINS TRISTAN                        COLLUM DERRICK M                   [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




COLORPLEX STUDIOS LLC                  COLT INTERNATIONAL LLC             COLUMBIA MGMT INVESTMENT ADVISERS
5011 NEWPOINT DR                       300 FLINT RIDGE ROAD               LLC
FRESNO, TX 77545                       WEBSTER, TX 77598                  225 FRANKLIN ST
                                                                          BOSTON, MA 02110




COLUMBIA VALLEY HEALTHCARE SYSTEM      COMBINED INTERNATIONAL MARITIME    COMEAU MOSES R
100A ALTON GLOOR BLVD A                EASTWEST RD OPP COMM SEC           ADDRESS ON FILE
BROWNSVILLE, TX 78526                  PORT HARCOURT, RV 10146
                                       NIGERIA




COMEAUX KENNAN P                       COMERCIAL TROYKA                   COMERCIALIZADORA Y LOGISTICA ROCA
ADDRESS ON FILE                        RUA SANTANA 50                     CALLE JOSE ALFREDO JIMENEZ
                                       MACAE RJ, RJ 27923220              CIUDAD DEL CARMEN, CMP 24145
                                       BRAZIL                             MEXICO




COMERCIO DE ROUPAS ELLION DE MACAA©    COMFORT INN AIRPORT                COMMAND ENERGY RENTALS LTD
RUA 01 67 PQ AEROPORTO                 106 AIRPORT ROAD                   18045 STREET
MACAE RJ, RJ 27950130                  ST JOHNS, NL A1A 4Y3               NISKU, AB T9E 7V5
BRAZIL                                 CANADA                             CANADA




COMMAND ENERGY SERVICES INTERNATION    COMMERCIAL DOMESTIC INTERIORS      COMMERCIAL MOVES GROUP LTD
18911 WEST INDUSTRIAL PARKWAY          WEST PITMILLAN BUSINESS CENTER     LINKS STREET UNIT 1
NEW CANEY, TX 77357                    ELLON, AB AB41 6AL                 ABERDEEN, AB AB11 5EX
                                       UNITED KINGDOM                     UNITED KINGDOM




COMMUNICATIONS ENERGY AND              COMMUNICATIONSAPPLIED TECHNOLOGY   COMMUNITY FOOD SHARING ASSOCIATION
301 LAURIER AVENUE WEST                1125014 ROGER BACON DRIVE          PO BOX 6291
OTTAWA, ON K1P 6M6                     RESTON, VA 20190                   ST JOHNS, NL A1C 6J9
CANADA                                                                    CANADA




COMMUNITY HOSPITAL OF ANDALUSIA        COMMVAULT SYSTEMS INC              COMP TODAY LC
849 SOUTH THREE NOTCH ST               2002 TIMBERLOCH PLACE SUITE 100    480 E 6400 S STE
ANDALUSIA, AL 36420                    HOUSTON, TX 77380                  SALT LAKE CITY, UT 84127




[NAME REDACTED]                        COMPANHIA PORTUARIA VILA VELHA     COMPANIA DE APOYO MARITIMO DEL
ADDRESS ON FILE                        ESTRADA DE CAPUABA ARIBIRI         AV JUSTO SIERRA NO 31
                                       VILA VELHA ES, ES 29119000         CIUDAD DEL CARMEN, CMP 24166
                                       BRAZIL                             MEXICO
                Case
COMPANIA MEXICANA        20-33826
                   DE PINTURAS      Document 89LIMITED
                                       COMPANY    FiledBYin TXSBKPMG
                                                          SHARES  on 08/03/20 COMPASS
                                                                               Page 100   of 433
                                                                                      CATERING SERVICES WLL
CALLE 20A NO 17                         ST PETERSBURG, 50 191119               AL MANA BUSINESS TOWER 2ND FLOOR
CIUDAD DEL CARMEN, CMP 24140            RUSSIA                                 DOHA, SQ
MEXICO                                                                         QATAR




COMPASS CONTRACT SERVICES UK LTD        COMPASS EGYPT SAE                      COMPASS GROUP AUSTRALIA PTY LTD
24 PARKLANDS COURT                      9 DAMASCUAS ST MOHANDESSIN             12 NEWCASTLE STREET LEVEL 3
BIRMINGHAM, SH B45 9PZ                  GIZA, EG 12611                         PERTH, WA 6000
UNITED KINGDOM                          EGYPT                                  AUSTRALIA




COMPASS GROUP AUSTRALIA PTY LTD         COMPASS GROUP SINGAPOREPTE LTD         COMPETITION ECONOMIC LLC
PO BOX W2100                            11 CHANGI SOUTH STREET 3               2000 POWELL STREET SUITE 510
EAST PERTH, WA 6846                     SINGAPORE, SG 486122                   EMERYVILLE, IL 94608
AUSTRALIA                               SINGAPORE




COMPLETE FILTER SUPPLY INC              COMPLETE LOGISTICAL SERVICES LLC       COMPTROLLER OF PUBLIC ACCOUNTS
5745 JEFFERSON HWY                      4400 POCHE CT W                        PO BOX 12019
HARAHAN, LA 70123                       NEW ORLEANS, LA 70129                  AUSTIN, TX 787112019




COMPUTER ARABIA                         COMPUTER CAB ABERDEEN LTD              COMPUTERSHARE INC
ALI BI ABU THAUB STREETPO BOX2750       BURNSIDE DRIVE                         250 ROYAL STREET
DOHA, SQ                                DYCE ABERDEEN, AB AB21 0HW             CANTON, MA 02021
QATAR                                   UNITED KINGDOM




COMPUTERSHARE INC                       COMPUTEX INC                           COMRENT WEST INC
COMPUTERSHARE TRUST COMPANY NA          5355 W SAM HOUSTON PKWY SUITE 390      848 3RD AVE
DEPT CH 19228                           HOUSTON, TX 77041                      KENT, CA 98032
PALATINE, IL 60055




COMSYS INFORMATION TECHNOLOGY           COMSYS INFORMATION TECHNOLOGY          COMTROL COMERCIO E TRANSPORTE DE
2050 EAST ASU CIRCLE SUITE 120          PO BOX 905378                          TRAVESSA BRAGA SN O BARRETO
TEMPE, AZ 85284                         CHARLOTTE, AZ 28290                    NITEROI RJ, RJ 24110200
                                                                               BRAZIL




CONCEDA SERVIA§OS TA©CNICOS LTDA        CONCENTRIC PIPE AND TOOL RENTALS       CONCEPT ILLUSTRATION ANIMATION AS
CAVALEIROS MACAA© PALACE                3529 TAXI ROAD                         FLYPLASSVEGEN 229
MACAE RJ, RJ 27920390                   HOUMA, LA 70363                        SOLA, 11 4055
BRAZIL                                                                         NORWAY




[NAME REDACTED]                         CONDOMINIO VIVENDAS DA LAGOA           CONDON CHRISTOPHER M
ADDRESS ON FILE                         AVGUARUJA 240                          ADDRESS ON FILE
                                        MACAE, RJ 27920090
                                        BRAZIL




CONE DEREK JORGE                        CONERLY JARRETT C                      CONEXUS SOLUCOES INTEGRADAS DBA
ADDRESS ON FILE                         ADDRESS ON FILE                        RUA MARIA JOSE RANGEL 290
                                                                               SAO PAULO, SP 04650180
                                                                               BRAZIL
CONEXUS           Case 20-33826       Document 89 Filed
                                         CONFERENCE      in TXSB
                                                    TECHNOLOGIES   on 08/03/20 CONFIDENT
                                                                 INC            Page 101   of 433
                                                                                         CONNECT COMERCIO DE MAT
AV ANTONIO DE SOUZA NOSCHESE SL 82        11653 ADIE RD                         PQ VALENTINA MIRANDA AV RUI BARBO
SAO PAULO, SP 05328000                    MARYLAND HEIGHTS, MO 63043            MACAE RJ, RJ 27915180
BRAZIL                                                                          BRAZIL




CONLEY ANDREW                             CONN CHAD WELDON                      CONNECTION CHAUFFEUR
ADDRESS ON FILE                           ADDRESS ON FILE                       1510 CITADEL TOWER
                                                                                DUBAI, AE
                                                                                UNITED ARAB EMIRATES




CONNECTOR SPECIALISTS INC                 CONNECTOR SPECIALISTS INC             CONNER JESSICA G
175 JAMES DRIVE EAST                      PO BOX 62107                          ADDRESS ON FILE
ST ROSE, LA 70087                         NEW ORLEANS, LA 701622107




CONNER KEVIN WAYNE                        CONNICK CONOR                         CONOCOPHILLIPS 0312 PTY LTD
ADDRESS ON FILE                           ADDRESS ON FILE                       ATTN TIMOTHY WOODS
                                                                                925 N ELDRIDGE PKWY
                                                                                HOUSTON, TX 77079




CONOCOPHILLIPS MALAYSIA LTD               CONRAD ZACHARY ALAN                   CONSERVADORA DE ELEVADORES SERVTEC
MANAGER OF DRILLING OPS LEVEL 58          ADDRESS ON FILE                       RUA JOSE RUFINO DE CARVALHO 3739
TOWER 2 PETRONAS TWIN TOWERS                                                    CAMPOS RJ, RJ 28015640
KUALA LUMPUR CITY CENTER                                                        BRAZIL
KUALA LUMPUR 50088 MALAYSIA



CONSILIO HOLDINGS INC                     CONSILIO LLC                          CONSILIUM MARINE KOREA LTD
1828 L STREET NW SUITE 1070               1828 L ST NW                          HAEUNDAE BEACHRO HAEUNDA
WASHINGTON DC, DC 20036                   SUITE 1070                            BUSAN, 12 612726
                                          WASHINGTON, DC 20036                  SOUTH KOREA




CONSILIUM MARINE SINGAPORE PTE LTD        CONSILIUM MARINE SYSTEMS BV           CONSILIUM MARINE US INC
7030 ANG MO KIO AVE 5 0558                ACHTERWETERING 1315                   4370 OAKES ROAD SUITE 721
SINGAPORE, SG 569880                      SCHOONHOVEN, 12 2871 RK               FT LAUDERDALE, FL 33314
SINGAPORE                                 THE NETHERLANDS




CONSILIUM MIDDLE EAST MARINE SERVIC       CONSILIUM QATAR LLC                   CONSOLIDATED PIPE SUPPLY
INDUSTRIAL AREA 18 BUILDING NO 2          AL MATAR STREET AL THUMAMA            1205 HILLTOP PARKWAY
SHARJAH, AE                               DOHA, SQ                              BIRMINGHAM, AL 35204
UNITED ARAB EMIRATES                      QATAR




CONSOLIDATED WATERWORKS DIST NO 1         CONSOLIDATED WATERWORKS DISTRICT      CONSTANT
PO BOX 630                                NO1                                   RUA LUIS CARLOS DE ALMEIDA 455
HOUMA, LA 70361                           8814 MAIN STREET                      MACAE, RJ 27930050
                                          HOUMA, LA 70363                       BRAZIL




CONSTRUCTION ECO SERVICES II INC          CONSTRUCTORA CEBA DEL GOLFO           CONSULTORES DE RIESGO ASOCIADOS SA
1930 ALDINE WESTERN ROAD                  CALLE JOSE ALFREDO JIMENEZ SN         CALLE 66A NO 11 DPTO 4
HOUSTON, TX 77038                         CIUDAD DEL CARMEN, CMP 24150          CIUDAD DEL CARMEN, CMP 24118
                                          MEXICO                                MEXICO
                 Case 20-33826
CONSUMIBLES Y SERVICIOS DEL CARMEN    Document 89 LTDA
                                         CONTECNICA Filed in TXSB on 08/03/20 CONTEXTO
                                                                               Page 102   of 433 E
                                                                                       CONSULTORIA
CALLE 47 180                              RUA TEIXEIRA DE GOUVEIA 431           RUA BARAO DO FLAMENGO 22 704
DEL CARMEN, CMP 24110                     MACAE RJ, RJ 27916000                 RIO DE JANEIRO, RJ 22220080
MEXICO                                    BRAZIL                                BRAZIL




CONTINENTAL ALLOYS SERVICES               CONTINENTAL ENGINEERING ENTERPRISE    CONTITECH FLUID OIL MARINE MIDDLE
912 LAKESIDE DRIVE                        12 LOYANG STREET                      RA08 DA04 JEBEL ALI FREE ZONE
MOBILE, AL 36693                          SINGAPORE, SG 508845                  DUBAI, AE
                                          SINGAPORE                             UNITED ARAB EMIRATES




CONTITECH OIL MARINE CORPORATION          CONTROL AUTOMATION SERVICES LLC       CONTROL AUTOMATION SERVICES LLC
11535 BRITTMOORE PARK DRIVE               2040 CHEVY CHASE LANE                 607 TRAIL SPRINGS CT
HOUSTON, TX 77041                         BEAUMONT, TX 77706                    KINGWOOD, TX 77339




CONTROL FLOW INC                          CONTROL RISKS DO BRASIL LTDA          CONTROL RISKS GROUP LLC
9201 FAIRBANKS NORTH HOUSTON ROAD         AV ENG LUIS CARLO 1700 6TH FLOOR      1600 K STREET N W SUITE 450
HOUSTON, TX 77064                         SAO PAULO, SP 04571935                WASHINGTON, DC 20006
                                          BRAZIL




CONTROL RISKS GROUP LTD                   CONTROL RISKS MIDDLE EAST LTD         CONTROL UNION EGYPT LLC
COTTON CENTRE COTTON LANE                 DIFC FATTAN CURRENCY HOUSE TOWER 2    31 MOSTAFA KAMEL STREET SMOUHA ALE
LONDON, AB SE1 2QG                        LEVEL 26SHEIKH ZAHID ROAD DUBAI UAE   ALEXANDRIA, EG 21648
UNITED KINGDOM                            SHEIKH ZAHID ROAD                     EGYPT
                                          DUBAI, AE UNITED ARAB EMIRATES



CONTROL UNION INDUSTRIAL INSPECTION       CONTROL UNION INTERNATIONAL           CONTROL UNION LTDA
4220 WORLD HOUSTON PARKW SUITE 190        WAREHOUSE 4                           AV PREFEITO ARISTEU FE SILVA 2950
HOUSTON, TX 77032                         ABERDEEN, AB AB12 3JZ                 MACAE, RJ 27930070
                                          UNITED KINGDOM                        BRAZIL




CONTROL UNION TESTING AND                 CONTROLLED FLUIDS INC                 CONYERS DIILL PEARMAN LIMITED
WESTERDUINWEG 10                          2220 CALDER AVE SUITE C               2 CHURCH STREET PO BOX HM666
IJMUIDEN ORD, 08 1976 BV                  BEAUMONT, TX 77701                    HAMILTON
THE NETHERLANDS                                                                 BERMUDA




COOK BRANDON F                            COOK JOHN WEBSTER                     COOK MARK WARREN
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




COOK ROMAN B                              COOK WENDELL TODD                     COOKE DYLAN WAYNE
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




COOL CONCERNS LTD                         COOLEY CHRIS CHAD                     COOLEY JERRED
UNIT 5 DUDDAGE BUSINESS PARK              ADDRESS ON FILE                       ADDRESS ON FILE
TWYNING, GL GL20 6BY
UNITED KINGDOM
                Case
COOLEY LARRY DEAN         20-33826 Document
                                      COOLEY89  Filed
                                            RANDAL    in TXSB on 08/03/20 COOMBS
                                                   SHAD                    Page CHELSEA
                                                                                 103 of 433
ADDRESS ON FILE                         ADDRESS ON FILE                   ADDRESS ON FILE




COON ALEXANDER                          COONE DUSTIN GAGE                 COONE JERRY EDWARD
ADDRESS ON FILE                         ADDRESS ON FILE                   ADDRESS ON FILE




[NAME REDACTED]                         COOPER GREGORY A                  COOPER JOSHUA LEE
ADDRESS ON FILE                         ADDRESS ON FILE                   ADDRESS ON FILE




COOPER MICHAEL                          COPELAND THOMAS A                 COPTHORNE ABERDEEN LTD
ADDRESS ON FILE                         ADDRESS ON FILE                   122 HUNTLY STREET
                                                                          ABERDEEN, AB AB10 1SU
                                                                          UNITED KINGDOM




COPTHORNE KINGS HOTEL SINGAPORE         CORAZA NEIL                       CORBETT KEVIN S
403 HAVELOCK ROAD                       ADDRESS ON FILE                   ADDRESS ON FILE
SINGAPORE, SG 169632
SINGAPORE




CORDER HARLEY DAVID                     CORDYNE INC                       CORE IRM LTDA NEW IRM SERV LTDA
ADDRESS ON FILE                         9820 DRYSDALE LANE                GALPAO C AV PREFEITO ARISTEU 1205
                                        HOUSTON, TX 77041                 MACAE RJ, RJ 27930070
                                                                          BRAZIL




CORE LIFTING OF HOUSTON LLC             CORE LIFTING OF LAFAYETTE LLC     CORE RECRUITMENT LLC
11550 BRITTMOORE PARK DR                1250 WALL ROAD                    23603 FERNHURST DR SUITE 2101
HOUSTON, TX 77041                       BROUSSARD, LA 70518               KATY, TX 77494




COREIRM SDN BHD                         CORNERSTONE RESEARCH INC          CORNERSTONE RESEARCH
2101 BINJAI 8 NO 2 LORONG BINJA         TWO EMBARCADERO CENTER 20TH FL    1000 EL CAMINO REAL
KUALA LUMPUR, PSK 50450                 SAN FRANCISCO, CA 94111           SUITE 250
MALAYSIA                                                                  MENLO PARK, CA 94025




CORNETT ROBERT ANDREW                   CORONA JALEN                      CORPORATE EXPRESS CANADA INC
ADDRESS ON FILE                         ADDRESS ON FILE                   465 EAST WHITE HILLS RD
                                                                          ST JOHNS, NL A1A 5X7
                                                                          CANADA




CORPORATE MGMT SOLUTIONS INC            CORPORATE RELOCATION INC          CORPORATE SUITES LTD
NOW MORGAN STANLEY SMITH BARNEY         2325 E BELT LINE ROAD SUITE D     GEORGE TOWN, KY KY11108
20 CEDAR STREET                         CARROLLTON, TX 75006              CAYMAN ISLANDS
NEW ROCHELLE, NY 10801
[NAME REDACTED]   Case 20-33826 Document 89 CONTROL
                                   CORROSION Filed inNDT
                                                      TXSB    on 08/03/20 CORRPRO
                                                         INSPECTIONS       Page 104  of 433INC
                                                                                  COMPANIES
ADDRESS ON FILE                        RIETDEKKERSTRATT 16                  1055 WEST SMITH ROAD
                                       RIDDERKERK, 08 2984 BM               MEDINA, OH 44256
                                       THE NETHERLANDS




CORTEC LLC                             CORTEZ ANDY                          CORTEZ BACILLIO
208 EQUITY BLVD                        ADDRESS ON FILE                      ADDRESS ON FILE
HOUMA, LA 70360




CORTINA TAGLE ISOARD Y CIA SC          CORWIN KEVIN ROBERT                  CORY A BIMBERG
BOSQUE DE CIRUELOS NO 180PP            ADDRESS ON FILE                      1083 MISSION ST 3RD FLOOR
BOSQUES DE LAS LOMAS CP, DF 11700                                           SAN FRANCISCO, CA 94103
MEXICO




COSALT OFFSHORE TA GTC GROUP LTD       COSBY CHRISTOPHER THOMAS DALE        COSBY DUSTIN ALAN
PALMERSTON ROAD                        ADDRESS ON FILE                      ADDRESS ON FILE
BRIDGE OF DON ABERDEEN, AB AB23 8JW
UNITED KINGDOM




COSCO HEAVY TRANSPORT                  COSSEL ENTERPRISES NIGERIA LTD       COSTA DO PETRA³LEO DIST EQUIPAM
24022 CINCO VILLAGE CENT SUITE 110     75B EAST WEST ROAD ELIOZU JUNCTION   CAVALEIROS AV NOSSA SENHORA 1723
KATY, TX 77494                         PORT HARCOURT, RV 50001              MACAE RJ, RJ 27920360
                                       NIGERIA                              BRAZIL




[NAME REDACTED]                        COTECH IRM SERVICES INC              COTHERN MICHAEL STEVEN
ADDRESS ON FILE                        12040 PERRY ROAD                     ADDRESS ON FILE
                                       HOUSTON, TX 77070




COTTEN ALFRED L                        COTTON JOSHUA LEE                    COUGAR DRILLING SOLUTIONS USA INC
ADDRESS ON FILE                        ADDRESS ON FILE                      9505 WEST RENO AVENUE
                                                                            OKLAHOMA CITY, OK 73127




COUGAR DRILLING SOLUTIONS              COUMBE HOWARD LOUIE                  COUNTRY TRUST BANK INVESTMENT
PO BOX 38547 DHAHRAN                   ADDRESS ON FILE                      ADVISOR
DUBAI, AE                                                                   1705 TOWANDA AVE
UNITED ARAB EMIRATES                                                        BLOOMINGTON, IL 61701




COUNTS MICAH T                         COURION CORPORATION                  COURS CODY
ADDRESS ON FILE                        1900 WEST PARK DRIVE                 ADDRESS ON FILE
                                       WESTBOROUGH, MA 01581




COURTESY TAXIS                         COURTNEY ROBERT DOUGLAS              COURVILLE CHARLES MAXWELL
77A PRINCE OF WALES ROAD               ADDRESS ON FILE                      ADDRESS ON FILE
NORWICH, NK NR1 1DG
UNITED KINGDOM
COUTEE DEMARIO     Case 20-33826 Document  89 Filed in TXSB on 08/03/20 COVIN
                                    [NAME REDACTED]                      Page   105 of 433
                                                                              ANDREW
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




COVINGTON DONALD A                     COVINGTON DONALD                  COWAN JIMMY MARION
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




COWAN LOUIS JOHN ROBERT                [NAME REDACTED]                   [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




COX PALMER                             COX PALMER                        COX PALMER
11001959 UPPER WATER STREET            1959 UPPER WATER STREET           235 WATER ST STE 1100
HALIFAX, NS B3J 3N2                    SUITE 1100                        SCOTIA CENTRE
CANADA                                 HALIFAX, NS B3J 3E5               ST JOHNS, NL A1C 1B6
                                       CANADA                            CANADA



COX PALMER                             COX AND PALMER                    [NAME REDACTED]
BRUNSWICK SQUARE 1 GER SUITE 1500      235 WATER ST SUITE 1000           ADDRESS ON FILE
SAINT JOHN, NB E2L 4U1                 SCOTIA CENTRE
CANADA                                 ST JOHNS, NL A1C 1B6
                                       CANADA



[NAME REDACTED]                        COX WILLIAM ROBERT                COYLE WILLIAM B
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




CPA GLOBAL LIMITED                     CPC ABERDEEN LIMITED TA           CPD OILWELL INTERNATIONAL PTE LTD
CASTLE STREET                          3 COVE CIRCLE                     NO 1 TUAS AVENUE 20
ST HELIER, JE JE1 1BL                  COVE BAY, AB AB12 3DG             SINGAPORE, SG 638832
JERSEY                                 UNITED KINGDOM                    SINGAPORE




CPORT 2 LLC                            CPORTSTONE LLC                    CR GUEDES ELECTRICISTA ME
180 1ST STREET                         106 9TH ST LOT 1                  RUA DA LQUALDADE 435
GOLDEN MEADOW, LA 70357                GALLIANO, LA 70354                MACAE, RJ 27913140
                                                                         BRAZIL




CRADLECREST LIMITED                    CRAFT DEREK D                     CRAFT JOSHUA PRESTON
54 SPRINGFIELD ROAD GORLESTON ON S     ADDRESS ON FILE                   ADDRESS ON FILE
GREAT YARMOUTH, NK NR319UD
UNITED KINGDOM




CRAFT TIMOTHY WAYNE                    CRAIG CHRISTIAN                   [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE
                 Case
CRAIG MICHAEL EDWARD      20-33826 Document 89 HOTEL
                                      CRAIGHAAR Filed in TXSB on 08/03/20 CRAIGO
                                                                           PageSCOTT
                                                                                 106 RICHARD
                                                                                     of 433
ADDRESS ON FILE                         WATERTON ROAD                        ADDRESS ON FILE
                                        BANKHEAD, AB AB21 9HS
                                        UNITED KINGDOM




CRAIN ERIC JOSEPH                       CRANE CONTROL SYSTEMS LLC            CRANE INSPECTION SERVICES BV
ADDRESS ON FILE                         1316 3RD AVENUE                      FLEMINGSTRAAT 34
                                        COLUMBUS, GA 31901                   HEERHUGOWAARD, 08 1704 SL
                                                                             THE NETHERLANDS




CRANE MASTERS INCORPORATED              CRANE MASTERS INCORPORATED           CRANE WORLDWIDE LOGISTICA DO BRASIL
4930 HARTWICK ROAD                      PO BOX 1147                          AV RIO BRANCO NO 25 12 ANDAR
HOUSTON, TX 77093                       SPLENDORA, TX 77372                  RIO DE JANEIRO, RJ 20090003
                                                                             BRAZIL




CRANE WORLDWIDE LOGISTICS AUSTRALIA     CRANE WORLDWIDE LOGISTICS LLC        CRANE WORLDWIDE LOGISTICS S PTE L
5153 KEWDALE ROAD UNIT 15               16680 CENTRAL GREEN BLVD             10 CHANGI SOUTH LANE
PERTH, WA 6106                          HOUSTON, TX 77032                    SINGAPORE, SG 486162
AUSTRALIA                                                                    SINGAPORE




CRANE WORLDWIDE LOGISTICS SDN BHD       CRANE WORLDWIDE LOGISTICS THAILAND   CRANE WORLDWIDE UK LTD
UNITS 4121 2ND FLOOR                    589110 20TH FLOOR CENTRAL CITY BA    UNIT 19 MUGIEMOSS ROAD BUCKSBURN
BANDAR SERI BEGAWAN, BN BS8811          BANGKOK, 17 10260                    ABERDEEN, AB AB21 9BG
BRUNEI                                  THAILAND                             UNITED KINGDOM




CRANFORD JONATHAN                       CRAUGHWELL BRENDAN JOSEPH            CRAWFORD ELECTRIC SUPPLY
ADDRESS ON FILE                         ADDRESS ON FILE                      7390 NORTHCOURT ROD
                                                                             HOUSTON, TX 77040




CRAWFORD JAMES TUCKER                   CRAWFORD LARRY J                     CREAGER CALEN
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




CREDIT AGRICOLE CORPORATE               CREDIT SUISSE AG CAYMAN ISLANDS      CREDIT SUISSE
1301 6TH AVE                            BRANCH                               ATTN ADI KANER
NEW YORK, NY 10019                      BRIT CAY HOUSE                       11 MADISON AVENUE
                                        GEORGETOWN, KY                       8TH FLOOR
                                                                             NEW YORK, NY 10010



CREDITRISKMONITORCOM INC                CREECH ZACHARY A                     CREED STEVEN
704 EXECUTIVE BOULEVARD SUITE A         ADDRESS ON FILE                      ADDRESS ON FILE
VALLEY COTTAGE, NY 10989




CREEK HOSPITAL UNIT                     CREEL BRANDON                        CREEL JEFFREY SCOTT
16 WILLIAM JUMBO STREET                 ADDRESS ON FILE                      ADDRESS ON FILE
PORT HARCOURT, RV
NIGERIA
CREIGHTON RANDY   Case 20-33826 Document
                                   CRERAR89  Filed
                                         HOTEL     in LTD
                                               GROUP   TXSB on 08/03/20 CRESCENT
                                                                         Page 107CITYof 433 CENTRE
                                                                                     SURGICAL
ADDRESS ON FILE                       1 QUEEN CHARLOTTE LANE               3017 GALLERIA DRIVE
                                      EDINBURGH, EL EH66BL                 METAIRIE, LA 70001
                                      UNITED KINGDOM




CRESCENT CITY SURGICAL CENTRE         CREST CONSULTORIA E SERVICOS LTDA    CRESTCHIC ASIA PACIFIC PTE LTD
PO BOX 122629                         ALAMEDA MANOEL P CARNEIRO DA S 223   NO 5 TUAS AVE 13
DALLAS, LA 75312                      MACAE, RJ 27937180                   SINGAPORE, SG 638977
                                      BRAZIL                               SINGAPORE




CRESWELL ALEXANDER                    CRICCO EDUARDO ROSSI                 CRISP JASON PATRICK
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




CRISTAL BENOIT                        CRISTIANE CHU                        CRITICAL START LLC
ADDRESS ON FILE                       ADDRESS ON FILE                      6100 TENNYSON PKWY STE 200
                                                                           PLANO, TX 75024




CROATIAN FRATERNAL UNION OF AMERICA   CROCKER ZANE                         [NAME REDACTED]
100 DELANEY DR                        ADDRESS ON FILE                      ADDRESS ON FILE
PITTSBIRG, PA 152355416




[NAME REDACTED]                       CRONIN JOHN STALEY                   CRONIN STEPHEN
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                       CROON ELEKTROTECHNIEK BV             CROONWOLTER DROS BV
ADDRESS ON FILE                       SCHIEMOND 2022                       2022 SCHIEMOND
                                      ROTTERDAM, 12 3024 EE                ROTTERDAM, 12 3024 EE
                                      THE NETHERLANDS                      THE NETHERLANDS




CROSBIE SALAMIS LIMITED               CROSBY SAMUEL PAUL                   CROSBY TUGS LLC
PO BOX 398                            ADDRESS ON FILE                      17771 HIGHWAY 3235
ST JOHNS, NL A1C 5J9                                                       GALLIANO, LA 70354
CANADA




CROSBY TUGS LLC                       CROSS RIVER STATE BIR PAYE ACCOUNT   CROSSTOWN EXPRESS 2008 LTD
PO BOX 279                            MURTALA MOHAMMAD HIGHWAY             PO BOX 8711 STNA
GOLDEN MEADOW, LA 70357               CALABAR, CR                          ST JOHNS, NL A1B 3T1
                                      NIGERIA                              CANADA




CROUCH DARREN G                       CROWCON DETECTION INSTRUMENTS LTD    CROWCON DETECTION INSTRUMENTS
ADDRESS ON FILE                       172 BROOK DRIVE MILTON PARK          BLK 194 PANDON LOOP 0620
                                      ABINGDON, OX OX14 4SD                SINGAPORE, SG 128383
                                      UNITED KINGDOM                       SINGAPORE
                 CaseBV20-33826
CROWCON INSTRUMENTS               Document 89BRANDON
                                     CROWELL    Filed LEE
                                                      in TXSB on 08/03/20 CROWELL
                                                                           Page 108
                                                                                  EVANof 433
                                                                                      WAYNE
VLAMBLOEM 129                         ADDRESS ON FILE                     ADDRESS ON FILE
ROTTERDAM, 12 3068 JG
THE NETHERLANDS




CROWLEY MICHAEL                       CROWLEY ROBERT                      CROWN ENERGY SERVICES INC DBA
ADDRESS ON FILE                       ADDRESS ON FILE                     204 WEST LAFAYETTE STREET
                                                                          MAURICE, LA 70555




CROWN WORLDWIDE PTE LTD               CROWNERS SERVICES BV                CROWNERS TRADING B V
36 PIONEER ROAD                       LINSCHOTENSTRAAT 8B                 HAVEN 4
SINGAPORE, SG 628504                  ROTTERDAM, 12 3044 AW               STAD AAN HET HARINGVLIET, 12 3243 AH
SINGAPORE                             THE NETHERLANDS                     THE NETHERLANDS




CROWSON BRANDON                       CRUCE L SCOTT                       CRUZ PETER HERMAN
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




CRV TROCADORES DE CALOR               CRYSTAL OFFSHORE PTE LTD            CRYSTAL OFFSHORE PTE LTD
RUA PIRANGI 128 OLARIA                29 PIONEER SECTOR 1                 PO BOX 628434
RIO DE JANEIRO, RJ 21021550           SINGAPORE, SG 628434                SINGAPORE 628434
BRAZIL                                SINGAPORE                           SINGAPORE




CSEIAP PTE LTD                        CT CORPORATION SYSTEM               CT CORPORATION SYSTEM
202 BEDOK SOUTH AVENUE 1 0121         28 LIBERTY ST                       PO BOX 4349
SINGAPORE, SG 469332                  NEW YORK, NY 10005                  CAROLSTREAM, NY 601974349
SINGAPORE




CTEH                                  CTREAT OFFSHORE INC                 CTS CONTAINER TRAILER SERVICES LT
5120 NORTHSHORE DRIVE                 309 BRIAR ROCK ROAD                 33 MACDONALD AVENUE
NORTH LITTLE ROCK, AR 72118           THE WOODLANDS, TX 77380             DARTMOUTH, NS B3B 1C6
                                                                          CANADA




CUBA NICHOLAS MICHAEL                 CUBBAGE STEPHEN                     CUBETA PERRY S
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




CUBILITY AS                           CUELLAR JODI L                      CUEVAS INDUSTRIES INC
FABRIKKVEIEN 40 PLAN 5                ADDRESS ON FILE                     4710 KATY FREEWAY SUITE A
STAVANGER, 11 4009                                                        HOUSTON, TX 77007
NORWAY




CULANAG ALBERTO                       CULBRETH SHANE ELTON                CULICCHIA NEUROLOGICAL CLINIC LLC
ADDRESS ON FILE                       ADDRESS ON FILE                     1111 MEDICAL CENTER BLVD STE S750
                                                                          MARRERO, LA 70072
CULL DEANA KAE    Case 20-33826 Document
                                   CULLAR 89  Filed
                                          ANDREW    in TXSB on 08/03/20 CUMMINGS
                                                 ALLEN                   Page 109   of C433
                                                                                 ORWIN
ADDRESS ON FILE                       ADDRESS ON FILE                          ADDRESS ON FILE




CUMMINS SALES AND SERVICE SINGAPORE   CUMMINS SOUTHERN PLAINS LLC              CURE JOHN D
8 TANJONG PENJURU                     600 NORTH WATSON ROAD                    ADDRESS ON FILE
SINGAPORE, SG 609019                  ARLINGTON, TX 76011
SINGAPORE




CURE TECHNOLOGIES LLC                 [NAME REDACTED]                          CURRENT POWER SOLUTIONS INC
6110 CLARKSON LANE                    ADDRESS ON FILE                          5050 WEST GREENS ROAD
HOUSTON, TX 77055                                                              HOUSTON, TX 770664860




CURRY ANDREW JOSEPH MICHAEL           CURRY NATHAN G                           CUSTER JASON RAY
ADDRESS ON FILE                       ADDRESS ON FILE                          ADDRESS ON FILE




[NAME REDACTED]                       CUSTOM DUTY ACCOUNT                      CUSTOM SAFETY PRODUCTS INC
ADDRESS ON FILE                       LG                                       1030 CR 129
                                      NIGERIA                                  FRIENDSWOOD, TX 77546




[NAME REDACTED]                       CVS CAREMARK                             CW INTERNATIONAL JLT
ADDRESS ON FILE                       CVS HEALTH                               OFFICE 118
                                      1 CVS DR                                 DUBAI, AE
                                      WOONSOCKET, RI 028956146                 UNITED ARAB EMIRATES




CWE DAIRIES LTD                       CWL CRANE WORLDWIDE                      CWL MYANMAR COMPANY LIMITED
UNIT 5A STANDARD IND ESTATE HONLEY    MENARA SUMIT PERSIARAN KEWAJIPAN U       NO UNIT 1910 19TH FLOOR SULE SQU
LONDON, LO E16 2ES                    UEP SUBANG JAYA, SEL 47600               YANGON, MM
UNITED KINGDOM                        MALAYSIA                                 MYANMAR




CYBEREVIDENCE INC                     CYCHAMP PUD                              CYLANCE INC
5 GROGANS PARK DRIVE SUITE 211        11111 KATY FREEWAY 725                   18201 VON KARMAN AVE SUITE 700
THE WOODLANDS, TX 77380               HOUSTON, TX 770792197                    IRVINE, CA 92612




CYPRESS FAIRBANKS ISD TAX             CYPRESS FAIRBANKS ISD TAX                CYRUS NETWORKS LLC DBA CYRUS ONE
10494 JONES ROAD SUITE 106            ASSESSOR COLLECTOR                       4211 SOUTHWEST FREEWAY
HOUSTON, TX 77065                     DAVID PIWONKA 10494 JONES ROAD STE 106   HOUSTON, TX 77027
                                      HOUSTON, TX 77065




CYRUS ONE INC                         CYRUSONE                                 CZ GROEP
1649 W FRANKFORD RD                   3581 SOLUTIONS CENTER                    RINGBAAN WEST 236
CARROLLTON, TX 75007                  CHICAGO, IL 606773005                    TILBURG, 08 5000 LD
                                                                               THE NETHERLANDS
D M STEEL LLC     Case    20-33826 Document   89 LTD
                                      D B DAIRIES  Filed in TXSB on 08/03/20 D PETROS
                                                                               Page 110   of 433COMERCIO LTDA
                                                                                      DE MACAA©
1324 ENGINEERS ROAD                      10 HOWLAND GARTH                      RUA NAZARENO DE MACAA© COMA©RCIO
BELLE CHASSE, LA 70037                   ST ALBANS, HT AL1 2NY                 LTDA
                                         UNITED KINGDOM                        MACAE RJ, RJ 27930010
                                                                               BRAZIL



DA CUNHA PEDRO AZEVEDO                   DA MID SOUTH                          [NAME REDACTED]
ADDRESS ON FILE                          10418 ROCKLEY RD                      ADDRESS ON FILE
                                         HOUSTON, TX 77099




DA SILVA DAVID OLIVEIRA                  DA SILVA JOAO FELIPE BASTOS           DA SILVA MARCOS ANTONIO ALVES
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




DABOUL NEIL A                            DACOSTA AGNELO F                      DACS NETWORK SOLUTIONS SDN BHD
ADDRESS ON FILE                          ADDRESS ON FILE                       NO 1 JALAN DUTAMAS 1
                                                                               KUALA LUMPUR, PSK 50480
                                                                               MALAYSIA




DACUS GARY DAVID                         DAGHAM MOHAMMED ALI                   DAGOSTINO ELIZABETH
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




DAHAGHI BABAK GHOLAMI                    DAHAM ALRUWAILI SULTAN                DAHARI NOR HAZLIN BINTI
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




DAHIYA VIJAY                             DAHLSTROM PATRICK RICHARD             DAI SIHUI
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




DAIGLE COBY ADOLPH                       DAIGLE JASON ADAM                     DAIGLE JOEL C
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




DAIGLE LENDOL A                          DAIGLE NICHOLAS                       DAIGLE PHILIP CAREA
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




DAIGLE WILLIAM J                         DAIKYO ENVIRONMENTAL RECYCLING        DAIKYO INDUSTRIAL GAS SDN BHD
ADDRESS ON FILE                          SPG 287 JALAN SERASA                  NO III BERSURAT BUILDING JALAN
                                         BANDAR SERI BEGAWAN, BN BT 1128       BANDAR SERI BEGAWAN, BN BE8674
                                         BRUNEI                                BRUNEI
DAILEY SHANE DAVIDCase    20-33826 Document  89 Filed
                                      DAISY GROUP LIMITEDin TXSB on 08/03/20 DALE
                                                                               Page  111
                                                                                  ALLEN   of 433
                                                                                        STRAUSER
ADDRESS ON FILE                          DAISY HOUSE                          SIMPSON, LA
                                         NELSON, LA BB9 5SR
                                         UNITED KINGDOM




DALE WILLIAMSON                          DALEY BRIAN                          DALGARNO KEVIN
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




DALIAN AUSTRALIA UNION                   DALIAN HUAXIA FOREIGH ENTERPRISES    DALLAS EMERGENCY PHYSICIANS
NO 61 WUWU ROAD                          NO 9 YANAN ROAD ZHONGSHAN            11042 WALLBROOK DR
DALIAN, 070 116001                       DALIAN, 070 116001                   PHILADELPHIA, PA 19101
CHINA                                    CHINA




DALLAS MEDICAL CENTER LLC                DALLAS SURGICAL PARTNERS LLC         DALTONS VERHUUR BV
7 MEDICAL PKWY                           3920 WORTH STREET                    SCHRIUNWERKERSWEG 15
DALLAS, TX 75234                         DALLAS, TX 75246                     DEN HELDER, 08 1786 PC
                                                                              THE NETHERLANDS




DALY CONNOR PATRICK                      DALY FLUID TECHNOLOGIES LLC          DAMEN SHIPREPAIR ROTTERDAM BV
ADDRESS ON FILE                          DUBAI INVESTMENT PARK 1              ADMIRAAL DE RUYTERSTRAAT 24
                                         DUBAI, AE                            SCHIEDAM, 12 3115 HB
                                         UNITED ARAB EMIRATES                 THE NETHERLANDS




DAMIAN JC                                DAMMERS SHIP AGENCIES                DAMMERS SHIPAGENCIES INC
ADDRESS ON FILE                          KAYA FLAMBOYAN 11                    KAYA FLAMBOYAN 11
                                         WILLEMSTAD                           WILLEMSTAD
                                         CURACAO                              CURACAO




DAN BUNKERING AMERICA INC                DAN MARINE FAR EAST LIMITED          DANAMAS CORPORATION SDN BHD
840 GESSNER SUITE 210                    302304 HENNESSY ROAD ROOM 1206 C     UNIT 5 3RD FLR BGN MAJID MOHAMMAD
HOUSTON, TX 77024                        WANCHAI, HK                          BANDAR SERI BEGAWAN, BN BE1518
                                         HONG KONG                            BRUNEI




DANBOR SERVICE AS                        DANCIK ROBERT                        DANE R GREEN
KANALEN 1                                ADDRESS ON FILE                      ADDRESS ON FILE
ESJBERG, 005 6700
DENMARK




[NAME REDACTED]                          DANGEROUS GOODS MANAGEMENT           DANIEL BRENHAM A
ADDRESS ON FILE                          UNIT 1 HOWE MOSS DRIVE SITE 4        ADDRESS ON FILE
                                         DYCE, AB AB21 0GL
                                         UNITED KINGDOM




DANIEL S TAYLOR                          DANIELL JAMES                        DANIELS CLAUDETTE MARIE
THE WOODLANDS, TX 77393                  ADDRESS ON FILE                      ADDRESS ON FILE
                 Case
DANIELS CLAYTON GLYN     20-33826 Document
                                     DANMAR89   Filed in
                                            INDUSTRIES INCTXSB on 08/03/20 DANTER
                                                                             PageINVESTMENTS
                                                                                  112 of 433CV
ADDRESS ON FILE                         2303 OIL CENTER COURT                STRAWINSKYLAAN 1143
                                        HOUSTON, TX 77073                    AMSTERDAM, 08 1077 XX
                                                                             THE NETHERLANDS




DANTUMA BV                              DANZARIC PHARMACARE                  DARC SANT╙RIO LOCA╟├O DE
HENK SCHIJVENAARSTRAAT 1                NO 144B GROUND FLOOR JALAN PEMAWCH   AV GASTAƑO H SCHULLER 318
HAARLEM, 08 2031 VZ                     BANDAR SERI BEGAWAN, BN BS 8811      MACAE, RJ 27946190
THE NETHERLANDS                         BRUNEI                               BRAZIL




[NAME REDACTED]                         DARDAR LANCHESTER E                  DARGIN GERALD T
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




DARNELL JAMES EDWARD                    DARR EQUIPMENT CO OF HOUSTON LLC     DARR EQUIPMENT
ADDRESS ON FILE                         7607 WALLISVILLE RD                  6102 CANDICE LANE
                                        HOUSTON, TX 77020                    LAKE CHARLES, LA 70615




DARREN M CAILLET                        DARTFORD DAVID W                     DARWISH ALI HASAN
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




DARWISH MARINE WLL                      DARYL FLOOD WAREHOUSE MOVERS         DATA PROJECTIONS INC
AHMED DARWISH BUILDING NO 8 3RD FL      450 AIRLINE DRIVE                    3700 WEST SAM HOUSTON PA SUITE 525
DOHA, SQ 889                            COPPELL, TX 75019                    HOUSTON, TX 77042
QATAR




DATABRAS INFORMATICA LTDA               DATAVOX INC                          DATEMA DELFZIJL BV
RUA DA CONCEICAO SL 1501 A 1507 105     6650 W SAM HOUSTON PARKWAY SOUTH     POSTBUS 101
CENTRO RIO DE JANEIRO, RJ 20051011      HOUSTON, TX 77072                    DELFZIJL, 05 9930 AC
BRAZIL                                                                       THE NETHERLANDS




DAUD MOHAMMAD FADHRUL DANI              DAUGHERTY MATTHEW                    DAUGHERTY SCOTT ALLEN
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




DAVEANGE HOTELS LIMITED                 DAVID ADJEI                          DAVID COLE
11 DANIEL OKOCHA STR RUMUIGBO           ADDRESS ON FILE                      ADDRESS ON FILE
PORT HARCOURT, RV
NIGERIA




DAVID EDWARD COLE                       DAVID GERGER PC DBA GERGER CLARKE    DAVID L REISMAN
ADDRESS ON FILE                         1001 FANNIN SUITE 1950               LISKOW LEWIS
                                        HOUSTON, TX 77002                    COUNSEL FOR COMPLETE LOGISTICAL
                                                                             HANCOCK WHITNEY CENTER 701 POYDRAS
                                                                             ST STE 5000
                                                                             NEW ORLEANS, LA 70139
DAVID L REISMAN Case 20-33826        Document  89 Filed in TXSB on 08/03/20 DAVID
                                        DAVID ORGAN                           Page  113 of 433
                                                                                  ROMAGOSA
LISKOW LEWIS                             ADDRESS ON FILE                    FARRAR BALL LLP
COUNSEL FOR NOBLE DRILLING US LLC                                           1010 LAMAR SUITE 1600
HANCOCK WHITNEY CENTER 701 POYDRAS                                          HOUSTON, TX 77002
ST STE 5000
NEW ORLEANS, LA 70139


DAVIDSON ANDREW                          [NAME REDACTED]                    DAVIDSON PAUL
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE




DAVIDSON RYAN                            DAVIDSONS MAINS MEDICAL CENTRE     [NAME REDACTED]
ADDRESS ON FILE                          5 QUALITY STREET                   ADDRESS ON FILE
                                         EDINBURGH, AB EH4 5BP
                                         UNITED KINGDOM




DAVIS ALLISON M                          DAVIS AVERY LEE                    DAVIS BRANDON KYLE
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE




DAVIS CHARLES AUSTIN                     DAVIS CHRISTOPHER RYAN             DAVIS COLIN ERIC
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE




DAVIS DAVID WARREN                       DAVIS DEREK FAREN                  DAVIS DEREK L
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE




DAVIS GABRAM L                           DAVIS GARY L                       DAVIS GRANT S
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE




DAVIS GREGORY A                          DAVIS GREGORY LEHMAN               DAVIS JAMES KEVIN
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE




DAVIS JOSHUA MICHAEL                     DAVIS KYLE PHILLIP                 DAVIS MASON
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE




DAVIS NICKOLAS A                         DAVIS RANDALL K                    DAVIS SCOTT JACKSON
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE
DAVIS TARANADO    Case 20-33826 Document
                                   DAVISON89  Filed
                                           ROBERT   in TXSB on 08/03/20 DAVIT
                                                  TRAVIS                  Page   114 ofHOLLAND
                                                                              SERVICES  433
ADDRESS ON FILE                        ADDRESS ON FILE                    EDISONWEG 48
                                                                          IJSSELSTEIN, 10 3404 LD
                                                                          THE NETHERLANDS




DAWE SCOTT                             DAWSON ADAM                        DAY DEREK WILLIAM
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




DAY JUSTIN R                           DAY LEWIS PLC                      DAYNINE CONSULTING INC
ADDRESS ON FILE                        54 GORLESTONONSEA SPRINGFIELD RO   6200 STONERIDGE MALL ROA SUITE 250
                                       GREAT YARMOUTH, NK NR31 6AD        PLEASANTON, CA 94588
                                       UNITED KINGDOM




DBX ADVISORS LLC                       DCAR IMPEXP INDUSTRIA COMERCIO     DCD MARINE PTY LTD
345 PARK AVE                           AL CONDE DE PORTO ALEGRE 1298      PO BOX 2616
NEW YORK, NY 10154                     SAO CAETANO DO SUL, SP 09561000    CAPE TOWN, WC 8001
                                       BRAZIL                             SOUTH AFRICA




DCOSTA STEPHEN                         [NAME REDACTED]                    DE BRUIN RACHEL
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




DE CLERCQ JULIE                        [NAME REDACTED]                    [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




DE JIN INTERNATIONAL SERVICES LTD      DE KLEIJN BV                       DE LA GARZA ISRAEL
133 ABA RD ST JOHNS BUS STOP           PO BOX 10                          ADDRESS ON FILE
PORT HARCOURT, RV                      HEEREWAARDEN, 08 6624 ZG
NIGERIA                                THE NETHERLANDS




DE LA ROSA STEPHEN MATTHEW             DE LEON JOSEFINA TAN               DE MEERPAREL
ADDRESS ON FILE                        ADDRESS ON FILE                    LAGENDIJK 7
                                                                          UITGEEST, 08 1911 MT
                                                                          THE NETHERLANDS




DE NORA WATER TECHNOLOGIES TEXAS LL    DE PRODUTOS E SERVICOS LTDA        DE REGT MARINE CABLES BV EURO
1110 INDUSTRIAL BLVD                   AV PARIS 676 BONSUCESSO            DE ZAAG 2
SUGAR LAND, TX 77478                   RIO DE JANEIRO, RJ 21041020        KRIMPEN AAN DE LEK, 08 2931 LD
                                       BRAZIL                             THE NETHERLANDS




DE RUYTER TRAINING CONSULTANCY BV      DE RUYTER TRAINING CONSULTANCY     DE WOLF MARITIME SAFETY B V
OOSTERHAVENWEG 2224                    BORNHOLMSTRAAT 20                  POSTBUS 27
VLISSINGEN, 11 4382 NL                 GRONINGEN, 05 9723 AX              YERSEKE, 08 4400 AA
THE NETHERLANDS                        THE NETHERLANDS                    THE NETHERLANDS
DEAKLE ELDRIDGE ECase    20-33826 Document  89 Filed in TXSB on 08/03/20 DEAN
                                     DEAN DANIELLE                         Page  115 of 433
                                                                              JOSEPH
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




DEANS GROUP LIMITED                    DEANSTEEL MANUFACTURING CO           DEAR DENNIS
UNIT 16 SIMPSON COURT 11 SOUTH AVE     931 S FLORES                         ADDRESS ON FILE
CLYDEBANK, DT G81 2NR                  SAN ANTONIO, TX 78204
UNITED KINGDOM




DEAR STEPHEN                           DEARMAN CARL M                       DEAVER NATHAN
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




DEAVER                                 DEBARMENT SOLUTIONS INSTITUTE LLC    [NAME REDACTED]
ADDRESS ON FILE                        4601 NORTH FAIRFAX DRIV SUITE 1200   ADDRESS ON FILE
                                       ARLINGTON, VA 22203




DECATUR MATTHEW                        DECISION POINT ASSOCIATES INC        DECOSTE RYAN KEITH
ADDRESS ON FILE                        1401 17TH STREET SUITE 350           ADDRESS ON FILE
                                       DENVER, CO 80202




DECULUS FELTON P                       DEEN LANCE T                         DEEP DRILL RENTALS BV
ADDRESS ON FILE                        ADDRESS ON FILE                      HAVENKADE 24
                                                                            MIDDENMEER, 08 1775 BA
                                                                            THE NETHERLANDS




DEEP DRILL SERVICES BV                 DEEP DRILL TUBULARS BV               DEEP GULF ENERGY II LLC
HAVENKADE 24                           HAVENKADE 24                         ATTN BILL FISHER
MIDDENMEER, 08 1775 BA                 MIDDENMEER, 08 1775 BA               738 HIGHWAY 6 SOUTH SUITE 800
THE NETHERLANDS                        THE NETHERLANDS                      HOUSTON, TX 77079




DEEP SEA MOORING PTY LTD               DEEP SOUTH EQUIPMENT CO              DEEPSUMMIT LIMITED
CLOISTERS SQUARE PO                    4201 MICHOUD BLVD                    44 SOLEMARE CARMELO PENZA STREET
PERTH, WA 6000                         NEW ORLEANS, LA 70129                XGHAJRA, MT XJR1271
AUSTRALIA                                                                   MALTA




DEEPWATER CORROSION SERVICES INC       DEEPWATER DRILLING SERVICES          DEEPWATER RENTAL SUPPLY
10851 TRAIN COURT                      SUITE 227 TOWERA KLJ COMPLEX         2806 SOUTHWEST DRIVE
HOUSTON, TX 77041                      NEW DELHI, 30 110015                 NEW IBERIA, LA 70560
                                       INDIA




DEEPWATER TECHNOLOGY GROUP PTE LTD     DEER CREEK MEDICAL CENTER LLC        DEESE DERRICK KODY
50 GUL ROAD                            301 W FERTITTA BLVD STE 1            ADDRESS ON FILE
SINGAPORE, SG 629351                   LEESVILLE, LA 71446
SINGAPORE
DEESE JOHN N      Case 20-33826 Document  89 Filed
                                   DEESE KENDALL N in TXSB on 08/03/20 DEICHLER
                                                                         Page 116    of 433
                                                                                WILLIAM F
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




DEKA INVESTMENT GMBH                  DEKABANK DEUTSCHE GIROZENTRALE     [NAME REDACTED]
MAINZER LANDSTRABE 16                 38 AV JF KENNEDY                   ADDRESS ON FILE
60325 FRANKFURT AM MAIN               1855 LUXEMBURG
GERMANY                               GERMANY




DEKRA ORGANISATIONAL RELIABILITY LT   DELANCEY JUSTIN WAYNE              DELAWARE ELEVATOR INC
OPTIMUS HOUSE PROSPECT ROAD           ADDRESS ON FILE                    2210 ALLEN DRIVE
WESTHILL, AB AB32 6FE                                                    SALISBURY, MD 21801
UNITED KINGDOM




DELCAMBRE BRIAN KEITH                 DELGADO COMMUNITY COLLEGE          [NAME REDACTED]
ADDRESS ON FILE                       615 CITY PARK AVENUE ROOM 150      ADDRESS ON FILE
                                      NEW ORLEANS, LA 70119




[NAME REDACTED]                       DELL INC SUBSIDIARIES              DELL CANADA INC
ADDRESS ON FILE                       180 CLEMENCEAU AVENUE              155 GORDON BAKER ROAD SUITE 501
                                      SINGAPORE, SG 239922               NORTH YORK, ON M5H 3N5
                                      SINGAPORE                          CANADA




DELL COMPUTADORES DO BRASIL LTDA      DELL COMPUTERS UK                  DELL MARKETING LP
AV DA EMANCIPAA§A£O 500 PQ DOS PIN    MILLBANK HOUSE WESTERN ROAD        PO BOX 676021
HORTOLANDIA, SP 13184654              BRACKNELL, AB RG12 1RD             DALLAS, TX 752676021
BRAZIL                                UNITED KINGDOM




DELL MARKETING                        DELL MARKETING                     DELL MEXICO SA DE CV
11 GREENWAY PLAZA SUITE 2600          ONE DELL WAY                       PASEO DE LA REFORMA NO 2 11 FLOOR
HOUSTON, TX 77046                     ROUND ROCK, TX 78682               CD LOMAS ALTAS, DF 11950
                                                                         MEXICO




DELL SA                               DELMAR SYSTEMS INC                 DELMAR SYSTEMS INC
ROUTE DE LAEROPORT 29                 8114 W HWY 90                      PO BOX 129
GENEVE 15, GE 1215                    BROUSSARD, LA 70518                ATLANTA, LA
SWITZERLAND




DELMAR SYSTEMS PTY LTD                DELMAR SYSTEMS PTY LTD             DELMAR
35 HAY STREET                         PO BOX 129                         8114 W HWY 90
SUBIACO, WA 6008                      BROUSSARD, WA 70518                BROUSSARD, LA 70518
AUSTRALIA                             AUSTRALIA




DELOITTE TOUCHE LLP                   DELOITTE TOUCHE                    DELOITTE ADVOKATFIRMA AS
6 SHENTON WAY 3200                    JALAN SULTAN WI 22 23 5TH FLOOR    DAMSGARDSVELEN 135
SINGAPORE, SG 068809                  BANDER SERI BEGAWAN, BN BA 8811    BERGEN, 12 5822
SINGAPORE                             BRUNEI                             NORWAY
DELOITTE AS      Case       20-33826 Document  89ASSESSORIA
                                        DELOITTE    Filed inETXSB on 08/03/20 DELOITTE
                                                                                Page 117   of 433EXTENDED
                                                                                       CONSULTING
POSTBOKS 221 SENTRUM                       RUA ALEXANDRE DUMAS                 1111 BAGBY STREET STE 4500
OSLO, 03 0103                              SAI PAULO, SP 04717906              HOUSTON, TX 77002
NORWAY                                     BRAZIL




DELOITTE LIMITED                           DELOITTE MALAYSIA                   DELOITTE NEW ZEALAND
213 ARCH MAKARIOU III AVE                  1 JALAN WAN KADIR                   80 QUEEN STREET
LIMASSOL, CY 3030                          KUALA LUMPUR 60000                  AUCKLAND, AKL 1010
CYPRUS                                     MALAYSIA                            NEW ZEALAND




DELOITTE NORWAY AS                         DELOITTE TAX CONSULTING             DELOITTE TAX LLP
DRONNING EUFEMIAS GATE 14                  560 RUE DE NEUDORF                  1111 BAGBY STREET SUITE 4500
OSLO 191                                   LUXEMBOURG, LU L2220                HOUSTON, TX 770022591
NORWAY                                     LUXEMBOURG




DELOITTE TAX SERVICES SDN BHD              DELOITTE TOCHE OUTSOURCHING SERV    DELOITTE TOUCHE LLP
MENARA LGB 1 JALAN WAN K LEVEL 16          RUA ALEXANDRE DUMAS 1981            850 2ND ST SW
KUALA LUMPUR, KUL 60000                    SAO PAULO, SP 04717004              CALGARY, AB T2P OR8
MALAYSIA                                   BRAZIL                              CANADA




DELOITTE TOUCHE MYANMAR VIGOUR             DELOITTE TOUCHE MYANMAR             DELOITTE TOUCHE TOHMATSU LTD
NO53 KANNER RD M 6 STORY OFFICE BLD        VIGOUR ADVISORY LTD                 240 ST GEORGES TERRACE
PABEDAM TOWNSHIP                           NO53 KANNER ROAD M 6 STORY OFFICE   PERTH, WA 6030
YANGON, MM 11141                           BLDPABEDAN TOWNSHIP PABEDAM         AUSTRALIA
MYANMAR                                    TOWNSHIP
                                           YANGON, MM 11141 MYANMAR


DELOITTE TOUCHE TOHMATSU TAX SVS           DELOITTE TOUCHE TOHMATSU TAX        DELOITTE TOUCHE TOHMATSU
SDN BHD                                    LEVEL 16 MENARA LGB 1 JALAN WAN     ALEXANDRE DUMAS 1981
LEVEL 16 MENARA LGB 1 JALAN WAN            KUALA LUMPUR, KUL 60000             CHACARA STO ANTONIO, SP 04717906
KUALA LUMPUR, KUL 60000                    MALAYSIA                            BRAZIL
MALAYSIA



DELOITTE                                   DELOITTEBRUNEI DARUSSALAM           DELONG JR WILLIAM RUSSELL
1111 BAGBY STREET SUITE 4500               5TH FLOOR WISMA HAJJAH FATIMAH      ADDRESS ON FILE
HOUSTON, TX 770022591                      22 23 JALAN SULTAN
                                           BANDAR SERI BEGAWAN BS8811
                                           BRUNEI



DELONG LEE                                 DELRIO LANDON CHASE                 DELTA DIAGNOSTICS LLC
ADDRESS ON FILE                            ADDRESS ON FILE                     3000 34TH STREET
                                                                               METAIRIE, LA 70001




DELTA DRUGS OF PORT SULPHUR LLC            DELTA GATES                         DELTA HYDRAULICS SERVICES INC
27136 HIGHWAY 23                           10 JALAN KIJING KAMPUNG PANDAN      8421 INDUSTRIAL DRIVE
PORT SULPHUR, LA 700832648                 KUALA LUMPUR, PSK 55100             PEARLAND, TX 77584
                                           MALAYSIA




DELTA STATE BIR PAYE AC                    DELTA STATE BIR WHT ACCOUNT         DELTA VELORUM LIMITED
105 AIRPORT RD                             REVENUE HOUSE                       NO 4 NZIMIRO STREET OLD GRA
DL                                         105 AIRPORT RD                      PORT HARCOURT, RV 50001
NIGERIA                                    DL                                  NIGERIA
                                           NIGERIA
DELUNA SAMUEL      Case 20-33826 Document
                                    DEMARY89  Filed JEROME
                                          NATHANIEL  in TXSB on 08/03/20 DEMENT
                                                                           PageDERICK
                                                                                118 of 433
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




DEMNY EMILY                            DEMOSS DAKOTA                        DEN HELDER SUPPORT SERVICE BV
ADDRESS ON FILE                        ADDRESS ON FILE                      HET NIEUWE DIEP 22
                                                                            DEN HELDER, 08 1781 AC
                                                                            THE NETHERLANDS




DEN HELDER TRAINING CENTRE BV          DEN JET MARINE PTE LTD               DENCON TOOL COMPANY
ZEILMAKERSWEG 810                      101 SECOND LOK YANG ROAD             5354 SOUTH I35
DEN HELDER, 08 1780 AC                 SINGAPORE, SG 628172                 OKLAHOMA CITY, OK 73129
THE NETHERLANDS                        SINGAPORE




DENHAM RICHARD BLAKE                   DENHOLM MACNAMEE LTD                 DENHOLM MACNAMEE LTD
ADDRESS ON FILE                        7 MINTO PLACE DENHOLM HOUSE          SOUTERFORD AVENUE
                                       ABERDEEN, AB AB12 3BT                INVERURIE, AB AB51 0ZJ
                                       UNITED KINGDOM                       UNITED KINGDOM




DENHOLM VALVECARE LTD                  DENMAN SAMUEL CULBERSON              DENNEN NATHANIEL HOWARD
DENHOLM HOUSE MINTO PLACE              ADDRESS ON FILE                      ADDRESS ON FILE
ABERDEEN, AB AB12 3SN
UNITED KINGDOM




DENNIS LUBOJACKY                       DENT WELDON KYLE                     DENTON BLAKE
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




DEPARTMENT FOR BUSINESS ENERGY         DEPARTMENT OF ENERGY CLIMATE         DEPARTMENT OF MINES AND PETROLEUM
AB1 BUILDING WING C CRIMON PLACE       38 WHITEHALL PLACE                   100 PLAIN STREET
ABERDEEN, AB AB10 1BJ                  LONDON, LO SW1A 2HH                  EAST PERTH, WA 6004
UNITED KINGDOM                         UNITED KINGDOM                       AUSTRALIA




DEPARTMENT OF MINES AND PETROLEUM      DEPARTMENT OF TAXATION AND FINANCE   DEPT FOR BUSINESS
MINERAL HOUSE                          HARRIMAN CAMPUS ROAD                 ENERGY INDUSTRIAL STRATEGY
100 PLAIN ST                           ALBANY, NY 01226                     1 VICTORIA ST
EAST PERTH, WA 6004                                                         LONDON SW1H 0ET
AUSTRALIA                                                                   UNITED KINGDOM



DEPT FOR BUSINESS                      DEPT OF IMMIGRATION BORDER           DEPT OF IMMIGRATION BORDER
ENERGY INDUSTRIAL STRATEGY             PROTECTION                           PROTECTION
AB1 BLDG CRIMON PL                     CRANE WORLD LOGISTICS BROKER FOR     CRANE WORLD LOGISTICS BROKER FOR
ABERDEEN AB10 1BJ                      CUSTOMS                              CUSTOMS
UNITED KINGDOM                         397 PORT DRIVE                       LEVEL 1 UNIT 15 5153 KEWDALE ROAD
                                       BROOME, WA 6725                      WELSHPOOL, WA 6105
                                       AUSTRALIA                            AUSTRALIA

DEPT OF IMMIGRATION BORDER             DEPT OF IMMIGRATION BORDER           DEPT OF IMMIGRATION BORDER
PROTECTION                             PROTECTION                           PROTECTION
CRANE WORLD LOGISTICS BROKER FOR       CRANE WORLD LOGISTICS BROKER FOR     CRANE WORLD LOGISTICS BROKER FOR
CUSTOMS                                CUSTOMS                              CUSTOMS
PO BOX 1117                            PO BOX 169                           PO BOX 264
KARRATHA, WA 6714                      GERALDTON, WA 6531                   CHRISTMAS ISLAND, WA 6798
AUSTRALIA                              AUSTRALIA                            AUSTRALIA
                 Case
DEPT OF IMMIGRATION    20-33826
                    BORDER          Document
                                       DEPT OF89   Filed inBORDER
                                               IMMIGRATION  TXSB on 08/03/20 DEPT
                                                                               Page   119 of 433BORDER
                                                                                  OF IMMIGRATION
PROTECTION                              PROTECTION                            PROTECTION
CRANE WORLD LOGISTICS BROKER FOR        CRANE WORLD LOGISTICS BROKER FOR      CRANE WORLD LOGISTICS BROKER FOR
CUSTOMS                                 CUSTOMS                               CUSTOMS
PO BOX 272                              PO BOX 454                            PO BOX 590
PORT HEDLAND, WA 6721                   ALBANY, WA 6330                       ESPERANCE, WA 6450
AUSTRALIA                               AUSTRALIA                             AUSTRALIA

DEPT OF IMMIGRATION BORDER              DEPT OF IMMIGRATION BORDER            DEREK H MITCHELL
PROTECTION                              PROTECTION                            ADDRESS ON FILE
CRANE WORLD LOGISTICS BROKER FOR        CRANE WORLD LOGISTICS BROKER FOR
CUSTOMS                                 CUSTOMS
PO BOX 600                              PO BOX 771
BUNBURY, WA 6230                        CARNARVON, WA 6701
AUSTRALIA                               AUSTRALIA

DEROUEN THAD                            DERRICK CORPORATION                   DERRICK CORPORATION
ADDRESS ON FILE                         590 DUKE ROAD                         PO BOX 201211
                                        BUFFALO, NY 14225                     HOUSTON, NY 77216




DERRICK DO BRASIL SERVIA§OS LTDA        DERRICK SERVICES MENA FZE             DERRICK SERVICES UK LTD
AV PREFEITO ARISTEU FER SILVA3100       PLOT HD17 HAMRIYAH FREEZONE 1         FALCONGATE HOUSE FARADAY ROAD
MACAE, RJ 27930070                      SHARJAH, AE                           GREAT YARMOUTH, NK NR31 ONF
BRAZIL                                  UNITED ARAB EMIRATES                  UNITED KINGDOM




DERRICK SERVICES UK PTE LTD             DERRICK SOLUTIONS INTERNATIONAL FZE   DESAI ALPA
25 LOYAND CRESCENT BOX NO 5045          JAFZA VIEW 18 2502 JEBEL ALI          ADDRESS ON FILE
SINGAPORE, SG 508988                    DUBAI, AE
SINGAPORE                               UNITED ARAB EMIRATES




DESARI PROPERTIES MANAGEMENT            DESHOTEL CHARLES JOSHUA               DESHPANDE MADHURA
COMPAN                                  ADDRESS ON FILE                       ADDRESS ON FILE
2ND FLOOR 3839 JALAN SULTAN
BANDAR SERI BEGAWAN, BN BS 8811
BRUNEI



DESMON CHATMAN                          DESPACHO DE ABOGADOS MIEMBROS         DESPACHO DE ABOGADOS MIEMBROS
ADDRESS ON FILE                         DE NORTON ROSE SC CENTRO              PISO 8 URB LA CASTELLANA
                                        SAN IGNACIO TORRE COPERNICO PISO 8    CARACAS, MIR 1060
                                        AV BLANDIN LA CASTELLANA              VENEZUELA
                                        CARACAS 1060 VENEZUELA



DESTANI GARRICK                         DESTIN SURGERY CENTER LLC             DET NORSKE VERITAS AKA DNV GL
ADDRESS ON FILE                         4485 FURLING LANE                     VERITASVEIEN 1
                                        DESTIN, FL 32541                      HOVIK 1363
                                                                              NORWAY




DET NORSKE VERITAS AS                   DET NORSKE VERITAS AS                 DET NORSKE VERITAS BV
GROUND FLOOR VELCO CENTER               THE HELIX BLDG 1ST FL                 ZWOLSEWEG 1
MANILA, 04 1018                         HOVIK, 03 1322                        BARENDRECHT, 12 2994 LB
PHILIPPINES                             NORWAY                                THE NETHERLANDS




DET NORSKE VERITAS CANADA LTD           DET NORSKE VERITAS LTD                DET NORSKE VERITAS LTDA
121 KELSEY DRIVE SUITE 200              3 CATHEDRAL STREET PALACE HOUSE       RUA ACAPULCO 24
ST JOHNS, NL A1B 0L2                    LONDON, LO SE1 9DE                    MACAE, RJ 27920150
CANADA                                  UNITED KINGDOM                        BRAZIL
                 Case
DET NORSKE VERITAS     20-33826
                   MANAGEMENT     Document  89 VERITAS
                                     DET NORSKE Filed inMEXICO
                                                         TXSB on 08/03/20 DETAIL
                                                                            Page   120 INC
                                                                                 DESIGN of 433
PO BOX 11539                          AV PASEO DE LA REFORMA NO PISO 9     12125 ANN LANE
DUBAI, AE                             MEXICO DF, DF 06600                  HOUSTON, TX 77064
UNITED ARAB EMIRATES                  MEXICO




DETANED BV                            DETECTION MEASUREMENT SYSTEMS        DEUBLIN COMPANY
ANTHONETTA KUIJLSTRAAT 49B            9920 W SAM HOUSTON PARKWAY S 430     5136 EAGLE WAY
ROTTERDAM, 12 3066 GS                 HOUSTON, TX 77099                    CHICAGO, IL 60678
THE NETHERLANDS




DEUL HANS HERMAN J                    DEUTSCHE BANK AG GLOBAL CASH OPS     DEVARAJAN AJITH
ADDRESS ON FILE                       HUNGARY                              ADDRESS ON FILE
                                      CASHTRADE OPS GBS H1054 BUDAPEST
                                      HOLD U 27 CG 0110042922
                                      FOVAROSI BIROSAG MINT CEGBIROSAG
                                      ADOSZAM 12130575244 HUNGARY


DEVERSA JOHN ROD                      DEVILLE KALEB DAWARD                 DEVILLIER DAVID P
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




DEVON INDUSTRIES INC                  DF BARNES LTD                        DF KING
2408 YOUNG LANE                       22 SUDBURY STREET                    ADDRESS ON FILE
FLATONIA, TX 78941                    ST JOHNS, NL A1C 5X4
                                      CANADA




DFDL MYANMAR LIMITED                  DFDL MYANMAR LIMITED                 DGE II MANAGEMENT LLC
NO 134A THAN LWIN ROAD                NO 134 A THANLWIN ROAD               738 HIGHWAY 6 SOUTH SUITE 800
GOLDEN VALLEY WARD 1                  GOLDEN VALLEY WARD 1                 HOUSTON, TX 77079
BAHAN TOWNSHIP                        BAHAN TOWNSHIP
YAGON, MM 11201 MYANMAR               YANGON, MM 11201 MYANMAR



DGE III MANAGEMENT LLC                DGE NOW KOSMOS                       DHABI DRILLING
738 HIGHWAY 6 SOUTH SUITE 800                                              HAMDANDHABI TOWER OFFICE 3304
HOUSTON, TX 77079                                                          ABU DHABI, AE 884
                                                                           UNITED ARAB EMIRATES




DHAHRAN TOWER                         DHL EXPRESS M SDN BHD                DHL EXPRESS MEXICO SA DE CV
PO BOX 658                            LEVAL 27 MENARA TM                   AV FUERZA AEREA MEXICANA N540
AL KHOBAR, SA 31952                   KUALA LUMPUR, KUL 50672              DISTRITO FEDERAL, DF 15700
SAUDI ARABIA                          MALAYSIA                             MEXICO




DHL EXPRESS USA INC                   DHL INTERNATIONAL BV                 DHL INTERNATIONAL NIGERIA LIMITED
PO BOX 4723                           PO BOX 1043                          DHL HOUSE OSHODIAPAPA EXPRESS
HOUSTON, TX                           MAASTRICHT, 12 6201 BA               FALOMO IKOYI LAGOS, LG 51901
                                      THE NETHERLANDS                      NIGERIA




DHL INTERNATIONAL UK LTD              DHL WORLDWIDE EXPRESS BRASIL LTDA    DIAGONALCOMA©RCIO E SERVIA§OS LTDA
PO BOX 4833                           AVSANTA MARINA 1660                  RUA SATURNO 39
SLOUGH, BK SL3 3JE                    SA£O PAULO, SP 05036001              MACAE RJ, RJ 27930190
UNITED KINGDOM                        BRAZIL                               BRAZIL
                  Case
DIALYSIS MANAGEMENT    20-33826
                    SOLUTIONS         Document 89
                                         DIAMOND FIREFiled in TXSB
                                                      GENERAL        on 08/03/20
                                                               INSURANCE INC       Page 121
                                                                                 DIAMOND       of 433
                                                                                         FIRE AND GENERAL INSURANCE
SERVICES                                  LOT 11 LAMAHA STREET                    11 LAMAHA STREET
180 NICKERSON ST                          BETWEEN NEW GARDEN ORONOQUE             GEORGETOWN, GY
SUITE 304                                 STREETS                                 GUYANA
SEATTLE, WA 98109                         QUEENSTOWN
                                          GEORGETOWN GUYANA


DIAMOND OFFSHORE COMPANY                  DIAMOND SERVICES CORPORATION            DIARD MATTHEW HL
15415 KATY FREEWAY                        503 DEGRAVELLE RD                       ADDRESS ON FILE
HOUSTON, TX 77094                         MORGAN CITY, LA 70381




DIAS MARK MANUEL                          [NAME REDACTED]                         DICE HOLDINGS INC DBA RIGZONECOM
ADDRESS ON FILE                           ADDRESS ON FILE                         12150 MEREDITH DRIVE
                                                                                  URBANDALE, IA 50323




[NAME REDACTED]                           [NAME REDACTED]                         DICKS AND COMPANY LIMITED
ADDRESS ON FILE                           ADDRESS ON FILE                         985 EMPIRE AVENUE
                                                                                  ST JOHNS, NL A1C 5K6
                                                                                  CANADA




DICKS AND COMPANY LTD                     DICKSON JOHN S                          DICOSTANZO DESIGN ASSOCS INC
385 EMPIRE AVENUE                         ADDRESS ON FILE                         17 HEMLOCK DRIVE
ST JOHNS, NL A1C 5K6                                                              SYOSSET, NY 11791
CANADA




DIEDRICH TERRY LEYON                      DIERKER HENRY S                         DIERS SHANE COLIN
ADDRESS ON FILE                           ADDRESS ON FILE                         ADDRESS ON FILE




DIESEL LINE CAMBUI LTDA                   DIFFERENT JON                           [NAME REDACTED]
RODOVIA AMARAL PEIXOTO KM 160 LT 25       ADDRESS ON FILE                         ADDRESS ON FILE
RIO DAS OSTRAS, RJ 28890000
BRAZIL




DIGGLES CHARLES                           DIGIFIX COMERCIO DE COMPONENTES         DIGIPETRO PRODUTORA DE VIDEO DE
ADDRESS ON FILE                           AV DR ARNALDO 2052 SUMARE               ALZIRA HIPOLITO DOS S 299 HOUSE 22
                                          SAO PAULO, SP 01255000                  MACAE, RJ 27933190
                                          BRAZIL                                  BRAZIL




DIGITAL AND ELECTRONIC RESOURCES          DIGITAL SOLID STATE PROPOLSION INC      DIKES CHARLES BRANTLEE
PO BOX 2028                               5475 LOUIE LANE SUITE D                 ADDRESS ON FILE
NEW ORLEANS, LA 70470                     RENO, NV 89511




DIKES CHARLES DOUGLAS                     DIKES DALTON                            DIKES DAVID D
ADDRESS ON FILE                           ADDRESS ON FILE                         ADDRESS ON FILE
DILA ERIC          Case 20-33826 Document
                                    DILIGENT89  Filed in TXSB on 08/03/20 DILIGENT
                                             CORPORATION                    Page CORPORATION
                                                                                   122 of 433
ADDRESS ON FILE                        111 WEST 33RD ST                    1111 19TH STREET NW
                                       16TH FLOOR                          WASHINGTON DC, DC 20036
                                       NEW YORK, NY 10120




DILIGENT                               DILIOSA HOTELS LTD                  DILLARD JEFFREY W
DILIGENT CORPORATION                   NO 3 DILIOSA                        ADDRESS ON FILE
19TH STREET NW 11119TH FLOOR           EASTWEST RD PORT HARCOURT, RV
WASHINGTON, DC 20036                   NIGERIA




DILLON MICHAEL SHAUN                   DIMENSION DATA NORTH AMERICA INC    DIMENSION DATA NORTH AMERICA INC
ADDRESS ON FILE                        11006 RUSHMORE DRIVE                PO BOX 403667
                                       CHARLOTTE, SC 28277                 ATLANTA, SC 30384




DIMENSIONAL FUND ADVISORS              DIMEX LLC                           DINA EL ALAMI
6300 BEE CAVE RD                       28305 STATE ROUTE 7                 11 LAURIER ST
BLDG ONE                               MARIETTA, OH 45750                  UNITED ARAB EMIRATES
AUSTIN, TX 78746




DINGBRO LTD                            DINGUS BOBBY SHANE                  DINH CHAU THANH
WHITEMYRES AVENUE UNIT 7 8             ADDRESS ON FILE                     ADDRESS ON FILE
ABERDEEN, AB AB16 6HQ
UNITED KINGDOM




DINTEC CO LTD                          DIRECTORAAT DER BELASTINGEN         DIRECTORATE GENERAL OF CUSTOMS
DINTEC BLDG JUNGANGDAERO 309           VAN SOMMELSDIJCKSTRAAT 2729         40 MAIN ST
BUSAN, 12 601836                       PARAMARIBO                          SRI LANKA
SOUTH KOREA                            SURINAME                            OMAN




DISH NETWORK                           DISMETER COMERCIAL ELECTRICA LTDA   DISTRIBUIDORA SUED OFFSHORE LTDA
DISH NETWORK LLC                       PRACA JOSE DE ANCHIETA 314          AV NOSSA SENHORA DA GLORIA267
DEPT CH 10193                          MACAE, RJ 27943170                  MACAE, RJ 27920360
PALATINE, IL 600551093                 BRAZIL                              BRAZIL




DISTRIBUTION NOW FZE                   DIVERSE LYNX LLC                    DIVERSIFIED DRILLING AND INDUSTRIAL
JEBEL ALI FREEZONE                     300 ALEXANDER PARK SUITE 200        OFFICE 1310 13099 JULPHAR OFFICE
DUBAI, AE 263176                       PRINCETON, NJ 08540                 RAS AL KHAIMAH, AE
UNITED ARAB EMIRATES                                                       UNITED ARAB EMIRATES




DIX KASEY L                            DIXIE GLASS TRIM INC                [NAME REDACTED]
ADDRESS ON FILE                        2232 MARKET STREET                  ADDRESS ON FILE
                                       PASCAGOULA, MS 39567




DJ MACHADO ME                          DJ ORTHOPEDICS                      DJ ORTHOPEDICS
RUA OPALA 95                           1430 DECISION STREET                PO BOX 515471
MACAE RJ, RJ 27940230                  VISTA, CA 90051                     LOS ANGELES, CA 900516771
BRAZIL
DKSEASAFETY AS Case        20-33826 Document   89LLPFiled
                                       DLA PIPER     US   in TXSB on 08/03/20 DMPage
                                                                                 WOOD123 of 433
                                                                                     MEDICAL
HANDVAERKERVEJ 16                         6225 SMITH AVENUE                  UNIT 67 ESTATE DYCE
FREDERICIA, 005 7000                      BALTIMORE, MD 21209                ABERDEEN, AB AB21 0GU
DENMARK                                                                      UNITED KINGDOM




DMW MARINE GROUP LLC                      DNB BANK ASA                       DNB CAPITAL LLC
1123 ST MATTHEWS ROAD                     ATTN ANDREW SHOHET                 200 PARK AVE FL 31
CHESTER SPRINGS, PA 19425                 200 PARK AVENUE                    NEW YORK, NY 101660005
                                          31ST FLOOR
                                          NEW YORK, NY 10166



DNOW AUSTRALIA PTY LTD                    DNOW CANADA ULC                    DNOW DE MEXICO S DE RL DE CV
CAROLE PARK QLC 4300                      56 WRIGHT AVENUE                   AVE ADZNA 65 COLONIA PARQUE INDUST
BRISBANE, QLD 4076                        DARTMOUTH, NS B3B 1H3              CIUDAD DEL CARMEN, CMP 24100
AUSTRALIA                                 CANADA                             MEXICO




DNOW EGYPT FREE ZONE                      DNOW LP                            DNOW LP
ISMAILIA PUBLIC FREEZONE                  7909 PARKWOOD CIRCLE               PO BOX 200822
CAIRO, EG 41111                           HOUSTON, TX 77036                  DALLAS, TX 753200822
EGYPT




DNOW SINGAPORE PTE LTD                    DNOW UK LIMITED                    DNV BUSINESS ASSURANCE BV
22 PIONEER CRESCENT                       MERCHANTS HOUSE GAPTON HALL ROAD   ZWOLSEWEG 1
SINGAPORE, SG 628556                      GREAT YARMOUTH, NK NR31 0NL        BARENDRECHT, 12 2294 LB
SINGAPORE                                 UNITED KINGDOM                     THE NETHERLANDS




DNV CERTIFICATION PTY LTD                 DNV GL AS                          DNV GL BUSINESS ASSURANCE USA INC
124 WALKER STREET                         VERITASVEIEN 1                     1400 RAVELLO DRIVE
NORTH SYDNEY, NSW 2060                    HOVIK, 02 1363                     KATY, TX 77449
AUSTRALIA                                 NORWAY




DNV GL BUSINESS ASSURANCE USA INC         DNV GL BUSINESS ASSURANCE          DNV GL SINGAPORE PTE LTD
PO BOX 934927                             16 SCIENCE PARK DRIVE              16 SCIENCE PARK DRIVE
ATLANTA, TX 311934927                     SINGAPORE, SG 118227               SINGAPORE, SG 118227
                                          SINGAPORE                          SINGAPORE




DNV GL USA INC                            DO CARMO EMERSON GOMES             DOBBINS BRANDON DWAINE
1400 RAVELLO DRIVE                        ADDRESS ON FILE                    ADDRESS ON FILE
KATY, TX 77449




DOBERNIG WALDEN EUGENE                    DOBROWSKI LARKIN JOHNSON LLP       DOCEBO SRL
ADDRESS ON FILE                           4601 WASHINGTON AVENUE SUITE 300   VIA GIOVANNI DA SOVICO 96A
                                          HOUSTON, TX 77007                  SOVICO, LC 20845
                                                                             ITALY




[NAME REDACTED]                           DOCKWISE SHIPPING BV               DOCO INDUSTRIAL INSULATORS
ADDRESS ON FILE                           LAG MOSTEN 21                      936 RIDGE RD STE A
                                          BREDA, 12 4822 NJ                  LAFAYETTE, LA 70596
                                          THE NETHERLANDS
DOCTORS ANESTHESIA Case 20-33826    Document 89INCFiled in TXSB on 08/03/20 DOCUSIGN
                                       DOCUSIGN                              Page 124 of 433
1207 NORTH CAUSEWAY BOULEVARD           221 MAIN ST SUITE 1000             MAIN ST
METAIRIE, LA 70001                      SAN FRANCISCO, CA 94105            221
                                                                           SUITE 1000
                                                                           SAN FRANCISCO, CA 94105



DODD DAVID JOSEPH                       [NAME REDACTED]                    DOHA PETROLEUM CONSTRUCTION CO LTD
ADDRESS ON FILE                         ADDRESS ON FILE                    AL AHED BUILDING OLD SAL 5TH FLOOR
                                                                           DOHA, SQ
                                                                           QATAR




DOHERTY STUART PC                       DOIS G OFFSHORE LTDA               DOLINGER NICHOLAS STEVEN
750 WEST 2ND AVENUE SUITE 105           AV RUI BARBOSA 1521                ADDRESS ON FILE
ANCHORAGE, AK 995012167                 MACAE, RJ 27915011
                                        BRAZIL




DOLPHIN ENERGY EQUIPMENT INC            DOLPHIN ENERGY LTD                 DOLPHIN RADIATORS COOLING SYSTEMS
4104 WEST HIGHWAY 90                    MR HUGUES ASSELINDEWILLIENCOURT    1424 SHARJAH
NEW IBERIA, LA 70560                    DRILLING COMPLETION MANAGER        SHARJAH, AE
                                        CO TOTAL EP GOLFE PO BOX 9803      UNITED ARAB EMIRATES
                                        DOHA QATAR



DON HARTS RADIATOR SERVICE CENTER       DON RUSSELL WHITTEN                DONAHUE WILLIAM AIKEN
20123 FRM 362                           ADDRESS ON FILE                    ADDRESS ON FILE
WALLER, TX 77484




[NAME REDACTED]                         DONALD G MARTIN                    DONALDSON CLINTON DAREZ
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




DONALDSON LARRY W                       [NAME REDACTED]                    [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




DONGHAE VALVE CO LTD                    DONICA TOBY                        DONKATE ENTERPRISES
894 BONGCHON RI HABIN MYEON             ADDRESS ON FILE                    36 REBISI RD
DAEGU, 14 711823                                                           PORT HARCOURT, LG
SOUTH KOREA                                                                NIGERIA




DONLEY STEVEN S                         DONNELLEY FINANCIAL LLC            [NAME REDACTED]
ADDRESS ON FILE                         35 W WACKER DRIVE                  ADDRESS ON FILE
                                        CHICAGO, IL 60601




DONUT INTERNATIONAL LIMITED             DOOLEY TACKABERRY INC              DOOLIN CHAD DAMIEN
20 FARBURN TERRACE                      1515 WEST 13TH STREET POBOX 970    ADDRESS ON FILE
DYCE ABERDEEN, AB AB21 7DT              DEER PARK, TX 775369700
UNITED KINGDOM
                Case
DOPYERA CARL LOUIS     20-33826 Document 89 WORKFORCE
                                   DORMAKABA Filed in TXSB  on 08/03/20
                                                       SOLUTIONS LLC     Page 125 of 433
                                                                        DORMAKABA
ADDRESS ON FILE                      3015 N COMMERCE PARKWAY            N COMMERCE PARKWAY
                                     MIRAMAR, FL 33025                  3015
                                                                        MIRAMAR, FL 33025




DORMAN RICHARD NICHOLAS              [NAME REDACTED]                    DORRIS CYNTHIA
ADDRESS ON FILE                      ADDRESS ON FILE                    ADDRESS ON FILE




DORRIS KARA F                        DORSEY WHITNEY LLP                 DOS SANTOS ADONAY SILVA
ADDRESS ON FILE                      50 SOUTH SIXTH STREET SUITE 1500   ADDRESS ON FILE
                                     MINNEAPOLIS, MN 554021498




DOSSETT PHILLIP KYLE                 DOSWELL JOSEPH BERNARD             DOTSON JAMARCUS
ADDRESS ON FILE                      ADDRESS ON FILE                    ADDRESS ON FILE




DOTSON JESSE ROBERT                  DOUCE HYDRO INC                    DOUCET BRIAN ELLIOTT
ADDRESS ON FILE                      PO BOX 180959                      ADDRESS ON FILE
                                     UTICA, MI 48318




DOUCET DWAYNE J                      DOUCETTE HILLARY KATE              DOUGHERTY CODY LYNN
ADDRESS ON FILE                      ADDRESS ON FILE                    ADDRESS ON FILE




DOUGHTERS IMP EXP EQUIPAMENTOS       DOUGLAS C BROWN MD                 DOUGLAS HENSLEY
RUA BOM PASTOR 1155                  ADDRESS ON FILE                    26718 RIMCREST COURT
SAO PAULO SP, SP 04203051                                               KATY, TX 77494
BRAZIL




[NAME REDACTED]                      DOUGLAS STEVEN C                   DOUGLAS WALLACE
ADDRESS ON FILE                      ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                      DOVE CHRISTINE A                   DOWD AIDEN
ADDRESS ON FILE                      ADDRESS ON FILE                    ADDRESS ON FILE




DOWDEN RICHARD M                     DOWDING MILLS UK LIMITED DBA       DOWDING MILLS
ADDRESS ON FILE                      193 CAMP HILL                      34 PITMEDDEN INDUSTRIAL ESTATE
                                     BIRMINGHAM, WA B12 0JJ             ABERDEEN, AB AB21 0BF
                                     UNITED KINGDOM                     UNITED KINGDOM
                Case
DOWELL ARNOLD HANSON    20-33826 Document 89 OILFiled
                                    DOWNHOLE     TOOLSinINC
                                                         TXSB on 08/03/20 DOWNS
                                                                           PageMICHAEL
                                                                                126 ofD433
ADDRESS ON FILE                       30140 WALLER SPRING CREEK RD       ADDRESS ON FILE
                                      CYPRESS, TX 774102393




DOWNS TOXIE M                         DOYLE RYAN ANDREW                  DOYLE RYAN F
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




DOYON UNIVERSAL SERVICES LLC          DP OFFSHORE ENGINEERING PTE LTD    DPE
11500 C STREET SUITE 100              33 TUAS CRESCENT
ANCHORAGE, AK 99515                   SINGAPORE 638722
                                      SINGAPORE




DPS OFFSHORE INC                      DR BRENTON LIMITED                 DR HARVEY A ROSENSTOCK DBA
10655 RICHMOND AVE SUITE 170          2 LAKESIDE PARK DRIVE UNIT 5       5959 WEST LOOP SOUTH 445
HOUSTON, TX 77042                     LAKESIDE, NS B3T 1L7               BELLAIRE, TX 77401
                                      CANADA




DR HEINEN                             DR K CHRYSOSTOMIDES CO             DR KATE MCDONOUGH
ADDRESS ON FILE                       1 LAMPOUSAS STREET                 ADDRESS ON FILE
                                      NICOSIA, CY 1095
                                      CYPRUS




DR KATHLEEN L DAHIR                   DR MOOPENS HEALTHCARE MANAGEMENT   DR RAJINDER VERMA MD
ADDRESS ON FILE                       BLDG 100 OPP LULU HYPERMARKET      ADDRESS ON FILE
                                      DOHA, SQ 24450
                                      QATAR




[NAME REDACTED]                       DR THOMAS K MURPHY                 DRAEGER SAFETY PACIFIC PTY LTD
ADDRESS ON FILE                       ADDRESS ON FILE                    45 GILBY ROAD
                                                                         MOUNT WAVERLEY, VIC 3149
                                                                         AUSTRALIA




DRAEGER SAFETY UK LTD                 DRAEGER SINGAPORE PTE LTD          DRAGER NEDERLAND BV MARINE OFFSHO
ULLSWATER CLOSE BLYTH RIVERSIDE       61 SCIENCE PARK ROAD 0401 THE G    BEURTSCHIPPERSTRAAT 1
BLYTH, NU NE24 4RG                    SINGAPORE, SG 117525               HOOGVLIET, 12 3194 DK
UNITED KINGDOM                        SINGAPORE                          THE NETHERLANDS




DRAKE CARLOS S                        DRAKE CARLOS SANTANA               DRAKE CONTROLS
ADDRESS ON FILE                       ADDRESS ON FILE                    8731 FALLBROOK DR
                                                                         HOUSTON, TX 77064




DRAKE GALEN PAUL                      DRAKE JERRY                        DRAKE LUCAS
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE
                 Case
DRAVIS MICHAEL COLE        20-33826 Document 89ALSHAWN
                                       DRAYTON    Filed in TXSB on 08/03/20 DRC
                                                                             Page  127
                                                                                GROUP   of 433
                                                                                      BORNEO SDN BHD
ADDRESS ON FILE                           ADDRESS ON FILE                      NO 291ST FLOORCOMPLEX DELIMA JAYA
                                                                               BANDAR SERI BEGAWAN, BN BB4713
                                                                               BRUNEI




DRECO MIDDLE EAST                         [NAME REDACTED]                      DREW MARINE UAE LLC
SOUTH PLOT S 50601 JEBEL ALL FREE         ADDRESS ON FILE                      SECTOR 5
DUBAI, AE                                                                      SHARJAH, AE
UNITED ARAB EMIRATES                                                           UNITED ARAB EMIRATES




DREW MARINE USA INC                       DREXEL OILFIELD EQUIPMENT EGYPT      DREYFUSCORTNEY INC DBA
100 SOUTH JEFFERSON ROAD SUITE 100        6 ST 301 FIFTH SECTOR NEW MAADI      4400 NORTH GALVEZ STREET
WHIPPANY, NJ 07981                        CAIRO, EG 11431                      NEW ORLEANS, LA 70117
                                          EGYPT




DRILLCONN PTE LTD                         DRILLING PRODUCTION RESOURCES        DRILLING INNOVATIVE SOLUTIONS LLC
531 UPPER CROSS STREET 0450               9455 BAYTHORNE DRIVE                 1720 KALISTE SALOOM RD STE A4
SINGAPORE, SG 050531                      HOUSTON, TX 77041                    LAFAYETTE, LA 705981455
SINGAPORE




DRILLING MADELYN                          DRILLING SYSTEMS INTERNATIONAL LTD   DRILLING SYSTEMS UK LIMITED
ADDRESS ON FILE                           OFFICE 908909                        HURN VIEW HOUSE
                                          PAPHOS, CY 8068                      CHRISTCHURCH, DO BH23 6EW
                                          CYPRUS                               UNITED KINGDOM




DRILLING SYSTEMS USA INC                  DRILLING TOOLS INTERNATIONAL INC     DRILLMAR RESOURCES LIMITED
1427 VANDER WILT LANE                     1149 SMEDE HIGHWAY                   CRICHIEBANK BUSINESS CENTRE
KATY, TX 77449                            BROUSSARD, LA 70518                  INVERURIE, AB AB51 5NQ
                                                                               UNITED KINGDOM




DRILLSERV INTERNATIONAL FZE               DRILLTEC TECHNOLOGIES CORPORATION    DRILLTECH OILFIELD EQUIPMENT
LEVEL 14 BOULEVARD PLAZA TOWER 1          10975 KEMPWOOD SUITE TWO             ICAD III MUSSAFAH
DUBAI, AE                                 HOUSTON, TX 770431498                ABU DHABI, AE
UNITED ARAB EMIRATES                                                           UNITED ARAB EMIRATES




DRILQUIP ASIA PACIFIC PTE LTD             DRILQUIP INC                         [NAME REDACTED]
80 TUAS WEST DR                           6401 N ELDRIDGE PARKWAY              ADDRESS ON FILE
SINGAPORE, SG 638417                      HOUSTON, TX 77041
SINGAPORE




[NAME REDACTED]                           DRIVING SALES LIMITED                DRIZA MATTHEW
ADDRESS ON FILE                           1A MARLBOROUGH HOUSE MARLBOROUGH     ADDRESS ON FILE
                                          S
                                          KIDDERMINSTER, WC DY10 1AY
                                          UNITED KINGDOM



[NAME REDACTED]                           DRON DICKSON ELECTROMECHANICAL       DRON DICKSON LTD
ADDRESS ON FILE                           WAREHOUSE 3 4 BLOCK C PLOT 21        18 WHITEHOUSE ROAD
                                          ABU DHABI, AE 92162                  STIRLING, SV FK7 7SS
                                          UNITED ARAB EMIRATES                 UNITED KINGDOM
DRONEPRO LLC       Case   20-33826 Document 89DBAFiled
                                      DROPSAFE         in TXSB
                                                  NEWMAR   LTD on 08/03/20 DRS
                                                                            Page   128
                                                                               HORNE   of PTE
                                                                                     CHIN 433LTD
32731 EGYPT LN 201                       15A CHEUNG FAT INDUSTRIAL BUILDING   1 SCOTTS ROAD
MAGNOLIA, TX 77354                       SHEK TONG TSUI, HK 11464             SINGAPORE, SG 228208
                                         HONG KONG                            SINGAPORE




DRS NUTIK AND STEINER APMC               DRYDOCKS WORLD DUBAI                 [NAME REDACTED]
4224 HOUMA BLVD SUITE 270                JUMEIRAH BEACH RD                    ADDRESS ON FILE
METAIRIE, LA 70006                       DUBAI, AE
                                         UNITED ARAB EMIRATES




DSERV                                    DSOUZA DINESH ALEXANDER              DSS MARINE INC
BUILDING 180 ZONE 81 STREET 9 NE         ADDRESS ON FILE                      71 WRIGHT AVENUE
DOHA, SQ                                                                      DARTMOUTH, NS B3B 1H4
QATAR                                                                         CANADA




DTN LLC                                  DU EMIRATES INTEGRATED               DUAH STANLEY
9110 W DODGE RD 100                      TELECOMMUNICATIONS COMPANY PJSC      ADDRESS ON FILE
OMAHA, NE 68114                          AL SALAM TOWER AL JADIDI STREET
                                         DUBAI MEDIA CITY
                                         DUBAI 502666 UNITED ARAB EMIRATES



DUBAI AMERICAN ACADEMY                   DUBAI BRITISH SCHOOL JUMEIRAH PARK   DUBAI CUSTOMS
BESIDE AL ZAHRA HOSPITAL AL BARSH        JUMEIRAH PARK BEHIND JUMEIRAH PARK   CLIENT RELATIONS SECTION
DUBAI, AE                                DUBAI, AE                            CLIENT MGMT DEPT AL MINA RD
UNITED ARAB EMIRATES                     UNITED ARAB EMIRATES                 PO BOX 63
                                                                              DUBAI UNITED ARAB EMIRATES



DUBAI ELECTRICITY WATER                  DUBAI ENGLISH SPEAKING COLLEGE       DUBAI PETROLEUM ESTABLISHMENT
AUTHORITY DEWA HEAD OFFICE               ACADEMIC RD                          PO BOX 2222
NEAR WAFI SHOPPING MALL                  DUBAI, AE                            DUBAI
ZABEEL EAST                              UNITED ARAB EMIRATES                 UNITED ARAB EMIRATES
DUBAI UNITED ARAB EMIRATES



DUBBELDAM OFFSHORE SUPPLY                [NAME REDACTED]                      DUCERA PARTNERS LLC
HET ENGELSE WERK 1                       ADDRESS ON FILE                      499 PARK AVENUE FLOOR 16
ZWOLLE, 09 8019 BM                                                            NEW YORK, NY 10022
THE NETHERLANDS




DUCOTE BRADLEY                           DUCTZ OF SOUTH LOUISIANA             DUFF JONATHAN NEAL
ADDRESS ON FILE                          121 LUKE STREET                      ADDRESS ON FILE
                                         LAFAYETTE, LA 70506




[NAME REDACTED]                          [NAME REDACTED]                      DUHANEY HARVEY A
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                          [NAME REDACTED]                      DUKE COLLIN LEE
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE
                 CaseSYSTEMS
DUKE UNIVERSITY HEALTH 20-33826
                             INC   Document  89 Filed in BV
                                      DULON INTERNATIONAL TXSB on 08/03/20 DUMAS
                                                                            PageANTHONY
                                                                                  129 ofJOE
                                                                                         433
PO BOX 751274                          ENERGIEWEG 12                      ADDRESS ON FILE
CHARLOTTE, NC                          ZOETERWOUDE, 12 2382 NJ
                                       THE NETHERLANDS




DUMAS MICHAEL SHANNON                  DUN BRADSTREET INC                 DUNAVON HOUSE HOTEL
ADDRESS ON FILE                        103 JFK PARKWAY                    60 VICTORIA STREET
                                       SHORT HILLS, NJ 07078              DYCE, AB AB21 7EE
                                                                          UNITED KINGDOM




DUNCAN TODD                            DUNCAN Y COSSIO SA                 [NAME REDACTED]
14 CROWN TERRACE                       PIP LAGUNA AZUL                    ADDRESS ON FILE
ABERDEEN, AB AB11 6HE                  CIUDAD DEL CARMEN, CMP 24129
UNITED KINGDOM                         MEXICO




DUNCAN AVIATION INC                    DUNCAN AVIATION INC                DUNCAN JANET MARIE
3701 AVIATION ROAD                     PO BOX 3066                        ADDRESS ON FILE
LINCOLN, NE 68524                      OMAHA, NE 681030066




DUNCAN KENDALL RAY                     [NAME REDACTED]                    DUNDON GERARD JOHN
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




DUNLOP OIL MARINE LIMITED              DUNN GARRY D                       DUNN JOHNNY L
MOODY LANE                             ADDRESS ON FILE                    ADDRESS ON FILE
GRIMSBY, LI DN31 2SP
UNITED KINGDOM




[NAME REDACTED]                        DUNN RAYMOND                       DUNN RAYMOND
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




DUNN ROBERT WAYNE                      [NAME REDACTED]                    DUONG LINDEN
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




DUPLECHAIN DENNIS J                    DUPLECHIAN MICHAEL LEE             DUPRE DANIEL BENOIT
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




DUPREE MARK WADE                       DUPUIS CALEB                       DURAN AARON MARK
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE
DURANT TYLER      Case 20-33826 Document 89PTEFiled
                                   DURASAFE    LTD in TXSB on 08/03/20 DURBIN
                                                                        PageHEATHER
                                                                              130 ofD433
ADDRESS ON FILE                      61 KAKI BUKIT AVE 1 0208              ADDRESS ON FILE
                                     SINGAPORE, SG 417943
                                     SINGAPORE




DURCAN DAVID A                       DURFLINGER JARED MICHAEL              DURHAM ROBERT EARL
ADDRESS ON FILE                      ADDRESS ON FILE                       ADDRESS ON FILE




DURONDEAU LAURENT                    DUSTIN DELANE JOHNSON                 DUTEST INDUSTRIAL COMPANY LLC
ADDRESS ON FILE                      ADDRESS ON FILE                       ROAD 118 CROSS 175
                                                                           AL JUBAIL, SA 31961
                                                                           SAUDI ARABIA




DUTEST INDUSTRIAL EST                DUTEST QATAR WLL                      DUTEST TRADING ESTABLISHMENT
DUBAI INVESTMENT PARK 1              BUILDING 125 ROAD 105 AL WAKALAT      PO BOX NO 32071
DUBAI, AE                            DOHA, SQ 40523                        MUSSAFAH ABU DHABI, AE
UNITED ARAB EMIRATES                 QATAR                                 UNITED ARAB EMIRATES




DUTTONS NAVIGATION INC               [NAME REDACTED]                       DXP ENTERPRISES INC
2739 LAWRENCE ROAD                   ADDRESS ON FILE                       7272 PINEMONT
KEMAH, TX 77565                                                            HOUSTON, TX 77040




DYARCO INTERNATIONAL GROUP WLL       DYARCO INTERNATIONAL GROUP WLL        DYARCO INTERNATIONAL GROUP WLL
6TH FL AAMAL TOWER AL WAHDA ST       6TH FL AAMAL TOWERAL WAHDA ST         ATTN GENERAL MANAGER
PO BOX 3481                          PO BOX 3481                           PO BOX 3841
DOHA, SQ 3841                        DOHA, SQ 3841                         DOHA
QATAR                                QATAR                                 QATAR



DYER GREGORY                         DYESS TERRY M                         DYKES MATTHEW S
ADDRESS ON FILE                      ADDRESS ON FILE                       ADDRESS ON FILE




DYNAGLASS REINFORCED PLASTIC         DYNAMIC ASSET MGMT CO LUXEMBOURG SA   DYNAMIC INDUSTRIES INC
1 GATEWAY DRIVE 0701                 15 R DU FORT BOURBON                  3735 HIGHWAY 90 EAST
SINGAPORE, SG 608531                 LUXEMBOURG L1249                      BROUSSARD, LA 70518
SINGAPORE                            LUXEMBOURG




DYNAMIC POWER SYSTEMS                DYNAMIC SEALING TECHNOLOGIES INC      DYNAQUAL TEST LABS
6105 SOUTH MLK PARKWAY               13829 JAY STREET NW                   301 WELLS FARGO DRIVE STE C10
BEAUMONT, TX 77726                   ANDOVER, MN 55304                     HOUSTON, TX 77090




DYNATECT MANUFACTURING INC           [NAME REDACTED]                       DYSON FREDRICK DALE
2300 SOUTH CALHOUN ROAD              ADDRESS ON FILE                       ADDRESS ON FILE
NEW BERLIN, WI 53151
                 Case
E NWOSU ENGINEERING  CO 20-33826   Document   89 LLC
                                      E R FELDMAN Filed in TXSB on 08/03/20 E SOURCE
                                                                              Page 131   of 433
                                                                                     HOLDINGS LLC
31 OLU OBASANJO RD MILE 2 DIOBU        2063 LOMBARD STREET                   1055 GEMINI
PORT HARCOURT, RV                      PHILADELPHIA, PA 19146                HOUSTON, TX 77058
NIGERIA




E TUCKER AND SONS LIMITED              EAC MARINE PRIVATE LTD                EAGLE ENTERPRISES INC
1960 TOPSAIL ROAD                      75 FEET ROAD 27 32 85                 5849 OLD SEWARD HIGHWAY
PARADISE, NL A1L 3W2                   VISAKHAPATNAM, 01 530001              ANCHORAGE, AK 99518
CANADA                                 INDIA




EAGLE MARINE SERVICES                  EAGLIN MICHAEL DALE                   EAGLIN MICHAEL
115 RIVER RD                           ADDRESS ON FILE                       CO ARNOLD ITKIN LLP
AMELIA, LA 70340                                                             6009 MEMORIAL DRIVE
                                                                             HOUSTON, TX 77007




EALEY MELVIN                           EARLS JONATHAN                        EARLY SAMUEL LOFTON
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




EARTH RESERVOIR FOR OIL GAS LTD        EAST CAN TRANSPORT                    EAST COAST CATERING NOVA SCOTIA LIM
BUGSHAN CENTERBLDG 2                   422 LOGY BAY ROAD                     10 MORRIS DRIVE
NEAR PRINCE SULTAN RDX                 ST JOHNS, NL A1A 5C6                  DARTMOUTH, NS B3B 1K8
PO BOX 31000                           CANADA                                CANADA
AL KHOBAR, SA 31952 SAUDI ARABIA



EAST COAST HYDRAULICS NFLD LTD         EAST JEFFERSON GENERAL HOSPITAL       EAST JEFFERSON GENERAL HOSPITAL
9 SAGONA AVE                           4200 HOUMA BLVD                       PO BOX 975479
MOUNT PEARL, NL A1N 4P8                METAIRIE, TX 70006                    DALLAS, TX 753975479
CANADA




EAST LANCE ELIOT                       EASTCOAST OFFSHORE SUPPLY LTD         EASTERN ASIA TRADING EST
ADDRESS ON FILE                        1951 SACKVILLE DRIVE                  3RD STREET FIRST INDUSTRIAL AREA
                                       MIDDLE SACKVILLE, NS B4E 3B5          DAMMAM, SA
                                       CANADA                                SAUDI ARABIA




EASTERN INDUSTRIAL SALES               EASTERN VALVE CONTROL SPECIALTIES     EASTERN VALVE AND CONTROL
109 CLYDE AVE                          24 SOUTHERN CROSS RD                  24 SOUTHERN CROSS RD
MOUNT PEARL, NL A1N 4R9                MOUNT PEARL, NL A1N 5A2               MOUNT PEARL, NL A1N 5A2
CANADA                                 CANADA                                CANADA




EASY POWER                             EASYPOWER LLC                         EATON HYDRAULICS
7730 SW MOHAWK ST                      7730 SW MOHAWK ST                     CHAUSSEE DE TIRLEMONT 100
TUALATIN, OR 97062                     TUALATIN, OR 97062                    GEMBLOUX 5030
                                                                             BELGIUM




EATON MICHAEL PAUL                     EATON TEDDY LYNN                      EAVES TYLER ALLEN
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE
                Case
EBARB JOSHUA STEVEN     20-33826 Document
                                    EBERLE 89  Filed in TXSB on 08/03/20 EBERT
                                           MARGARET                        Page  132 of 433
                                                                               CORY
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




EBI LP                                 EBI LP                               EBRAHIM AL SHAKER INDUSTRIAL EQUIPM
100 INTERPACE PARKWAY                  PO BOX 850041335                     PLOT NO 1260 BUILDING NO 3 WARE
PARSIPPANY, NJ 07054                   PHILADELPHIA, PA 19178               DUBAI, AE 17012
                                                                            UNITED ARAB EMIRATES




EC3 PTE LTD                            ECA ROBOTICS SAS                     ECAD INC
BLK 5057 ANG MO KIO INDUSTRIAL PARK    501 RUE DE LA CROIX DE LAVIT BP 4    4702 N SAM HOUSTON PKWY W STE 700
SINGAPORE, SG 569560                   MONTPELLIER, 34 34197                HOUSTON, TX 77086
SINGAPORE                              FRANCE




ECAD INC                               ECAD                                 ECAREGROUP PLLC
PO BOX 51507                           4702 N SAM HOUSTON PKWY W STE 700    4625 SOUTHWEST FREEWAY SUITE 142
MIDLAND, TX 797101507                  HOUSTON, TX 77086                    HOUSTON, TX 77027




ECCO ELECTRICAL INSTRUMENTATION        ECE DESIGN                           ECKEL INTERNATIONAL INC
119 SPRING STREET                      411 BUSINESS CENTER DRIV SUITE 101   8035 N COUNTY ROAD WEST
LAFAYETTE, LA 70501                    MOUNT PROSPECT, IL 60056             ODESSA, TX 79764




ECKENROD LEONARD                       ECKERT CHANCE                        [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




ECOBLAST HIDROJATEAMENTO E PINTURA     ECONOMICS PARTNERS LLC               ECONOSTO NEDERLAND BV
163 MIRAMAR RUA JOSA© DO PATROCIO      1999 BROADWAY SUITE 3250             CYPRESBAAN 00063
MACAE RJ, RJ 27943420                  DENVER, CO 80202                     CAPELLE AAN DEN IJSEL, 12 2908 LT
BRAZIL                                                                      THE NETHERLANDS




ECONOSTO NEDERLAND BV                  ECOPOINT NEDERLAND BV                ECOSERV LLC
PO BOX 8988                            CANADAWEG 28                         207 TOWNCENTER PARKWAY 2ND FLOOR
ROTTERDAM, 12 3009 TJ                  HALSTEREN, 07 4661 PZ                LAFAYETTE, LA 70506
THE NETHERLANDS                        THE NETHERLANDS




EDDIE HARRISON LIMITED                 EDEN HOTELS LIMITED                  EDEN SCOTT LIMITED
33 EVAN STREET KINNEAR HOUSE           NO 57 MARINA STREET                  26 ST ANDREW SQUARE
STONEHAVEN, AB AB39 2ET                EKET, AI 524001                      EDINBURGH, AB EH2 19F
UNITED KINGDOM                         NIGERIA                              UNITED KINGDOM




EDES UK LTD                            EDFMANCAPITAL MARKETS INC            EDGAR JOSEPH LEE
169 GARTH ROAD                         140 E 45TH ST 18                     ADDRESS ON FILE
MORDEN, SY SM4 4LF                     NEW YORK, NY 10017
UNITED KINGDOM
EDGER WILLIAM M   Case 20-33826 Document  89 Filed
                                   EDI SERVICES      in TXSB
                                                ABERDEEN LTD on 08/03/20 EDISIJUTA
                                                                           Page 133    of 433
                                                                                   PARKING SDN BHD
ADDRESS ON FILE                        4 RUBISLAW TERRACE                   BLOCK A4 LEVEL 6 SUITE 606
                                       ABERDEEN, AB AB10 1XE                PETALING JAYA, SEL 46150
                                       UNITED KINGDOM                       MALAYSIA




EDUCO SERVICOS LTDA                    [NAME REDACTED]                      EDWARDS BRANDON LEE
RUA EDUARDO CARLOS MONTEIRO DE LEMO    ADDRESS ON FILE                      ADDRESS ON FILE
VITORIA, ES 29060120
BRAZIL




EDWARDS DEMARIO                        EDWARDS DEREK                        EDWARDS DESTIN
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




EDWARDS HAROLD EUGENE                  EDWARDS JULIE H                      EDWARDS MICHAEL DAMON
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




EDWARDS WALTER ALLEN                   EDWARDS WILLIAM                      EE LIMITED
ADDRESS ON FILE                        ADDRESS ON FILE                      ALMONDSBURY PARK
                                                                            BRISTOL, HT BS32 4TE
                                                                            UNITED KINGDOM




EE MOBILES DAISY CONNECT               EEKELS POMPEN BV                     [NAME REDACTED]
PO BOX 52                              KOOPLIEDENWEG 25                     ADDRESS ON FILE
SHEFFIELD S98 1DX                      BARENDRECHT, 08 2991 LN
UNITED KINGDOM                         THE NETHERLANDS




EEP TECHNICAL SOLUTIONS INC            EER BUSINESS SERVICES DMCC           EFC INDUSTRIAL FILTRATION BV
97 SIMMONDS DR                         OFFICE 1303 PLATINUM TOWER           FLUORIETWEG 14A
DARTMOUTH, NS B3B 1N7                  DUBAI, AE 392238                     ALKMAAR, 08 1812 RR
CANADA                                 UNITED ARAB EMIRATES                 THE NETHERLANDS




EFFECTIVE OFFSHORE LTD                 EFINANCIAL CAREERS LTD               EG STEEL CO
UNIT 3 BALLYCONELL INDUSTRIAL ESTAT    6977 PAUL STREET                     48 YOUSSIF ABBAS ST FLOOR 6 NO 6
FALCARRAGH, DG                         LONDON, LO EC2A 4NW                  CAIRO, EG 11765
IRELAND                                UNITED KINGDOM                       EGYPT




EGGTELSA SA                            EGIDIO A NARVAEZ                     EHIMEN EBOIGBE LIMITED
RUE GUILLAUMEDEMARCOSSAY 14            700 LOUISIANA STREET SUITE 3950      BY FORMER TOLLGATE PLAZA
GENEVE, GE 1205                        HOUSTON, TX 77002                    PORT HARCOURT, RV 500211
SWITZERLAND                                                                 NIGERIA




EICHLER CHARLES WILLIAM                EIFLER ROBERT WENTWORTH              EILANDER BERNHARD
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE
EJC ENGENHARIA DECase    20-33826
                   UTILIDADES LTDA   Document 89 Filed in TXSB
                                        EJENDOMSAKTIESELSKABET    onGARD
                                                               BANGS 08/03/20 EJIMAKU
                                                                                Page NIG
                                                                                      134  of 433
                                                                                         LTD
RUA DR LUIZ JANUAR SALA 201 CENTRO       KONGENSGADE 34 4                     KM15 PHABA EXPRESSWAY
SAQUAREMA, RJ 28930000                   ESBJERG, 005 6700                    PORT HARCOURT, RV
BRAZIL                                   DENMARK                              NIGERIA




EKB GROEP                                ELASTO COM ELASTA”MEROS DE           ELCOME INTERNATIONAL LLC
WYKERMEERWEG 2931                        RUA TAVARES DE LYRA 1412             PLOT 5981121 DUBAI INVESTMENT PARK
BEVERWIJK, 08 1948 NT                    SAO JOSE DOS PINHAIS, PR 83050000    DUBAI, AE 1788
THE NETHERLANDS                          BRAZIL                               UNITED ARAB EMIRATES




ELCOME INTERNATIONAL                     ELDERS SAMUEL DODSON                 ELECTROCOMPONENTS PLC
INDUSTRIAL SECTOR 40 PLOT 95 MUSS        ADDRESS ON FILE                      5 2 PANCRAS SQ
ABU DHABI, AE                                                                 KINGS CROSS
UNITED ARAB EMIRATES                                                          CORBY NORTHAMPTONSHIRE, AB NN17 9RS
                                                                              UNITED KINGDOM



ELECTROFLOW CONTROLS LTD                 ELECTROMECHANICAL INDUSTRIES INC     ELECTROMOTIVE DIESEL LIMITED
HARNESS RD                               1800 SHERWOOD FOREST D1              UNIT 1B WELLHEADS CRESCENT DYCE
ABERDEEN, AB AB12 3LE                    HOUSTON, TX 77043                    ABERDEEN, AB AB21 7EZ
UNITED KINGDOM                                                                UNITED KINGDOM




ELECTRONIC EQUIPMENT SERVICE BV          ELECTRONIC POWER DESIGN INC          ELECTRONIC TECHNICAL SERVICES CORP
PLOMPERTSTRAAT 20S                       3609 CLINTON DRIVE                   2616 WILSON ROAD
ROTTERDAM, 12 3087 BD                    HOUSTON, TX 77020                    HUMBLE, TX 77396
THE NETHERLANDS




ELECTROTECH AUSTRALIA PTY LIMITED        ELEGANT FOR INDUSTRIAL SECURITY      ELEKTRIHOM SATELITE SERVICES BV
379 POWELLS ROAD                         1223 SUMNER AVE 6                    WESTERKADE 14
BROOKVALE, NSW 2100                      AL KHOBAR, SA 31952                  SCHIEDAM, 12 3116 GJ
AUSTRALIA                                SAUDI ARABIA                         THE NETHERLANDS




ELEKTRIKOM BV                            ELEMENT MATERIALS TECHNOLOGY         ELEMENT MATERIALS TECHNOLOGY
WESTERKADE 14                            222 CAVALCADE STREET                 CZAAR PETERSTRAAT 229
SCHIEDAM, 12 3114 CH                     HOUSTON, TX 77249                    AMSTERDAM, 08 1018 PL
THE NETHERLANDS                                                               THE NETHERLANDS




ELETEC GLOBAL OFFSHORE LTD               ELF LUBRICANTS NASSAR BIN KHALED     ELFIRMAET OLESEN JENSEN AS
351 COLUMBIA MEMORIAL PARKWAY            AL FARDAN TOWER WEST BAY             ORNEVEJ 1
KEMAH, TX 77565                          DOHA, SQ 9803                        ESBJERG, 005 6705
                                         QATAR                                DENMARK




ELGAMIEL HATEM A                         ELINS OOD                            ELITE PHYSICAL THERAPY GROUP
ADDRESS ON FILE                          BRULGA BUUSLON BOULEVARD 57          3446 MASONIC DRIVE
                                         SOFIA, 08 1618                       ALEXANDRIA, LA 713013615
                                         BULGARIA




ELIZABETH NELL IDOM                      ELKINS DALE LEE                      ELLEDGE MICHAEL W
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE
                 Case
ELLER DANIEL OUVERNEY       20-33826 Document  89 HOLDINGS
                                        ELLIOT WEBB Filed in TXSB
                                                             PTY LTD on 08/03/20 ELLIOTT
                                                                                   PageBOBBY
                                                                                         135 of
                                                                                             JOE433
ADDRESS ON FILE                            35 HAY ST                            ADDRESS ON FILE
                                           SUBIACO, WA 6008
                                           AUSTRALIA




ELLIOTT DAVID R                            ELLIOTT JACKY                        ELLIOTT JAMES JOEL
ADDRESS ON FILE                            ADDRESS ON FILE                      ADDRESS ON FILE




ELLIOTT WEBB HOLDINGS PTY LTD              ELLIOTT WEBB HOLDINGS PTY LTD        ELLIS JONATHAN TYLER
35 HAY ST                                  99 HAY ST LEVEL 1                    ADDRESS ON FILE
SUBIACO, WA 6009                           SUBIACO, WA 6008
AUSTRALIA                                  AUSTRALIA




ELLIS JOSEPH GREGORY                       ELLIS KIRSTEN                        ELLIS WAYNE
ADDRESS ON FILE                            ADDRESS ON FILE                      ADDRESS ON FILE




ELLISON EMILY                              ELLISON MILTON                       [NAME REDACTED]
ADDRESS ON FILE                            ADDRESS ON FILE                      ADDRESS ON FILE




ELLISON RUSSELL PATRICK                    ELLITHORPE CAITLIN                   ELLZEY ETHAN
ADDRESS ON FILE                            ADDRESS ON FILE                      ADDRESS ON FILE




ELRAY DUNCAN                               ELTECH ELECTRIC INC                  EMA LUBRICANTS COMPANY LTD
ADDRESS ON FILE                            2123 W ELMORE STREET                 AL WAHDA RD
                                           SEATTLE, WA 98292                    AL MAJAZINDUSTRIAL AREA 1
                                                                                SHARJAH, AE
                                                                                UNITED ARAB EMIRATES



EMAD CONSULTANCIES BV                      EMAG SOLUTIONS LLC                   EMANIS DANE SHILOH
VENEWEG 209                                3495 PIEDMONT ROAD                   ADDRESS ON FILE
WANNEPERVEEN, 09 7946 LR                   ATLANTA, GA 30305
THE NETHERLANDS




EMAR TAXI AEREO LTDA                       EMERALD FIELD SERVICES               EMERSON FZE ASCO NUMATICS DIVISION
AV RUI BARBOSA SL 709 698                  7343 EAST MARGINAL WAY S             JEBEL ALI FREE ZONE
MACAE RJ, RJ 27910361                      SEATTLE, WA 98108                    DUBAI, AE
BRAZIL                                                                          UNITED ARAB EMIRATES




EMERSON FZE DBA EMERSON FZE                EMERSON PROCESS MANAGEMENT LIMITED   EMERSON SALES UK LTD
EMERSON BUILDING JAFZA SOUTH ZONE          MERIDIAN EAST                        SHARP STREET WALKDEN
DUBAI, AE                                  LEICESTER, LE LE19 1UX               MANCHESTER, LA M28 3NA
UNITED ARAB EMIRATES                       UNITED KINGDOM                       UNITED KINGDOM
EMI STANTEC LTD Case        20-33826 Document  89INDUSTRIAL
                                        EMIRATES    Filed inLABORATORY
                                                             TXSB on 08/03/20 EMIRATES
                                                                               Page 136    of 433SAFETY
                                                                                       TECHNICAL
10 THORNHILL DRIVE UNIT 3                  MIANA ROAD INSIDE DRYDOCKS           6TH ST
DARTMOUTH, NS B3B 1S1                      DUBAI, AE DXB                        MUSAFFAHMUSAFFAH INDUSTRIAL
CANADA                                     UNITED ARAB EMIRATES                 ABU DHABI, AE
                                                                                UNITED ARAB EMIRATES



EMMOTT JOHN                                EMPLOYEES RETIREMENT SYSTEM OF       EMPRESA COMERCIAL E SERVICOS
ADDRESS ON FILE                            TEXAS                                R CORONEL SIZENANDO DE SOUZA 913
                                           200 E 18THST                         MACAE, RJ 27940076
                                           AUSTIN, TX 78701                     BRAZIL




EMRI REPAIR BV                             EMSA FOR MEDICAL SERVICES LLC        EMSA QATAR
MORSESTRAAT 10                             OFFICE 902 ARABESQUE BUI FLOOR 10    BUILDING 44 AL DIFAF S OFFICE 409
EDE, 04 6716 AH                            CAIRO, EG                            DOHA, SQ
THE NETHERLANDS                            EGYPT                                QATAR




EMTEC LABORATORIES                         ENCANA NOW OVINTIV                   ENCHENTE SISTEMAS CONTRA
DOWNTON STABLES DOWNTON                                                         RUA OZEAS MOTA 233
SHREWSBURY, SH SY4 4PL                                                          RIO DE JANEIRO, RJ 21061050
UNITED KINGDOM                                                                  BRAZIL




ENCORE REHABILITATION INC                  ENDSLEY BILLY DON                    ENE CONSULTANTS LLC
PO BOX 8419                                ADDRESS ON FILE                      939 HWY 794
BILOXI, MS 395358419                                                            GIBSLAND, LA 71028




ENERFLEX ENERGY SYSTEMS INC                ENERGY EQUIPMENT SERVICES PTE LTD    ENERGY RECRUITMENT PTE LTD
10815 TELGE ROAD                           NO 11 PANDAN ROAD                    18 BOON LAY 08103 TRADEHUB 21
HOUSTON, TX 77095                          SINGAPORE, SG 609259                 SINGAPORE, SG 609966
                                           SINGAPORE                            SINGAPORE




ENERGY VALVE AND SUPPLY COMPANY LLC        ENERGYST RENTAL SOLUTIONS LP         ENERJOY
8207 NORTH LOOP EAST SUITE 400             FOUR ASHES INDUSTRIAL EST            STADSRING 157A
HOUSTON, TX 77029                          WOLVERHAMPTON WV10 7BU               AMERSFOORT, 10 3817 BA
                                           UNITED KINGDOM                       THE NETHERLANDS




ENERMECH QATAR LLC                         ENERMECH AFRICA                      ENERMECH FZE
DOHA, SQ                                   26D PAARDEN EILAND RD                PO BOX 8546
QATAR                                      PAARDEN EILAND, WC 7405              RAS AL KHAIMAH, AE
                                           SOUTH AFRICA                         UNITED ARAB EMIRATES




ENERMECH INDIA PRIVATE LIMITED             ENERMECH LIMITED                     ENERMECH MECHANICAL SERVICES INC
PAPER BOX RD 4TH FL                        ENERMECH HOUSE HOWES ROAD            14000 WEST ROAD WESTLAND BUSINESS
MUMBAI, 13 400059                          ABERDEEN, AB AB16 7AG                HOUSTON, TX 77041
INDIA                                      UNITED KINGDOM




ENERMECH PTE LTD                           ENERMECH PTY LTD                     ENERMECH SAUDI ARABIA
11 KIAN TECK CRESCENT                      923 COCKBURN ROAD                    PO BOX 30863
SINGAPORE, SG 628877                       HENDERSON, WA 6166                   DAMMAM, SA 31952
SINGAPORE                                  AUSTRALIA                            SAUDI ARABIA
                  Case
ENERPAC TOOL CENTER      20-33826 Document 89QATAR
                                     ENERTECH  Filed in TXSB on 08/03/20 ENERTECH
                                                                           Page 137  of 433
                                                                                  SERVICES INTERNATIONAL INC
1102 HALL COURT                         AL MAADEED STREET AL MA VILLA 40     950 THREADNEEDLE RD STE 280
DEER PARK, TX 77536                     DOHA, SQ                             HOUSTON, TX 77079
                                        QATAR




ENETWORKS INC                           ENGELHARDT CRAIG                     ENGIE ELECTROPROJECT BV
220 CAMP STREET                         ADDRESS ON FILE                      HOUTHAVENKADE 4446
NORTH CUMMINGSBURG                                                           ZAANDAM, 08 1506 PD
GEORGETOWN                                                                   THE NETHERLANDS
GUYANA



ENGINEERED PACKAGED SYSTEMS INC         ENGINEERING AUTOMATION TECHNOLOGY    ENHESA INC
6280 WESTWOOD BLVD                      NO 36B CHIEF COLLINS UCHIDIUNO STR   1411 K ST NW STE 1100
BEAUMONT, TX 77707                      LEKKI PHASE 1, LG                    WASHINGTON, DC 200053404
                                        NIGERIA




ENHESA SA                               ENQUIP ENGENHARIA E EQUIP            [NAME REDACTED]
RUE DU MAIL 15                          AV GOVERNADOR ROBERTO SILVEIRA       ADDRESS ON FILE
BRUSSELS 1050                           NOVA FRIBURGO, RJ 28635000
BELGIUM                                 BRAZIL




ENSCO INTERNATIONAL INCORPORATED        ENSHIP LIMITED                       [NAME REDACTED]
5847 SAN FELIPE SUITE 3300              70 ST CLEMENT STREET                 ADDRESS ON FILE
HOUSTON, TX 77057                       ABERDEEN, AB AB11 5BD
                                        UNITED KINGDOM




ENTERGY LOUISIANNALLC                   ENTERGY                              ENTERPRISE LOGIC INC
PO BOX 8108                             PO BOX 8108                          7457 HARWIN DR SUITE 208
BATON ROUGE, LA 708918108               BATON ROUGE, LA 708918108            HOUSTON, TX 77036




ENTERPRISE SYSTEMS CORPORATION          ENTREKIN GERALD DOUGLAS              ENTREKIN MICHAEL CORBETT
10910 W SAM HOUSTON PKWY SUITE 100      ADDRESS ON FILE                      ADDRESS ON FILE
HOUSTON, TX 77064




ENTRION INC                             ENVIROMED DETECTION SERVICES         ENVIRON UK LTD
10497 TOWN COUNTRY BLV SUITE 550        145 MCNAMARA DRIVE                   1119 ARTILLERY ROW
HOUSTON, TX 77024                       PARADISE, NL A1L 0A7                 LONDON, LD SW1P1RT
                                        CANADA                               UNITED KINGDOM




ENVIRONMENTAL COALITION                 ENVIRONMENTAL DRILLING SOLUTIONS     ENVIRONMENTAL ENTERPRISES USA INC
4134 BLUEBONNET DRIVE SUITE 114         6754 US HWY 167                      58485 PEARL ACRES ROAD SUITE D
STAFFORD, TX 77477                      MAURICE, LA 70555                    SLIDELL, LA 70461




ENVIRONMENTAL RESOURCES                 ENVIRONMENTAL RESOURCES              ENVIRONMENTAL RESPONSE SERVICES
MANAGEMENT                              840 WEST SAM HOUSTON PAR STE 600     8583 JOE LEDOUX ROAD
EXCHEQUER COURT 33 ST M 2ND FLOOR       HOUSTON, TX 77024                    LAKE CHARLES, LA 70605
LONDON, LO EC3A 8AA
UNITED KINGDOM
                Case 20-33826
ENVIROSYSTEMS INCORPORATED       Document  89 SYSTEMS
                                    ENVIROTECH Filed inLLC
                                                        TXSB on 08/03/20 ENYLU
                                                                           PageSA 138
                                                                                  DE CVof 433
11 BROWN AVENUE                      17327 NORWEL DRIVE                   CALLE SABALO NO 8 INT 6
DARTMOUTH, NS B3B 1Z7                COVINGTON, LA 70435                  CIUDAD DEL CARMEN, CMP 24110
CANADA                                                                    MEXICO




EP HVAC MARINE BV                    EPA REGION 2                         EPA REGION 6
MERCURISSTRAAT 23                    290 BROADWAY                         FOUNTAIN PLACE 12TH FL STE 1200
VLAARDINGEN, 12 3133 EM              NEW YORK, NY 100071866               1445 ROSS AVE
THE NETHERLANDS                                                           DALLAS, TX 752022733




EPASA SERVIA§OS TA©CNICOS LTDA       EPF SOCSO EIS                        EPHVAC US INC
RUA OITO NAº 4 ILH                                                        2100 WELLSPRING DRIVE
NITEROI RJ, RJ 24050286                                                   BEAUMONT, TX 77705
BRAZIL




EPI MTG                              EPIC ALABAMA SHIPYARD                EPIC LOGISTICS GROUP INC
1146 RAYFORD ROAD                    660 DUNLAP DRIVE                     LAMAHA AND CARMICHAEL STREETS
SPRING, TX 77386                     MOBILE, AL 36602                     GEORGETOWN, GY
                                                                          GUYANA




EPOXY OILSERV NIGERIA LIMITED        EPS LOGISTICS CO                     EQIN BV
36 ABA EXPRESSWAY RUMUOMASI          206 MAGNATE DR                       THEEMSWEG 2
PORT HARCOURT, RV                    LAFAYETTE, LA 70598                  ROTTERDAM BOTLEK, 12 3197 KM
NIGERIA                                                                   THE NETHERLANDS




EQUILIBRIA SERVICES LTD              EQUILIBRIA SERVICES PTE LTD          EQUINOR ENERGY AS
SUKHUMVIT 21 ASOKE                   137 TELOK AYER STREET 0802           FORMERLY STATOILUK LTD
BANGKOK, 17 10110                    SINGAPORE, SG 068602                 FORUS
THAILAND                             SINGAPORE                            STAVANGER 4035
                                                                          NORWAY



EQUINOR UK LIMITED                   EQUIPMENT RESOURCES                  EQUIPMENT TRADING INTERNATIONAL BV
TOVE OVSTEDAL                        515 PARK GROVE DRIVE STE 103         HAVENKADE 24
FORUSBEEN 50                         KATY, TX 77450                       MIDDENMEER, 08 1775 BA
STAVANGER 4035                                                            THE NETHERLANDS
NORWAY



ERA HELICOPTERS LLC                  ERALAB KT SDN BHD                    EREGLI DEMIR VE CELIK FABRIKALARI
600 AIRPORT SERVICE ROAD             LOT 34099 TINGKAT BAWAH              UZUNKUM CAD 7 KARADENIZ
LAKE CHARLES, LA 70605               KUALA TERENGGANU, TRE 21060          KDZ EREGLI, 67 67330
                                     MALAYSIA                             TURKEY




ERGOTECH CONTROLS LTD                ERGT AUSTRALIA PTY LTD               ERIC HUANG
3321 EXXEC DRIVE                     7 COMPASS ROAD                       ADDRESS ON FILE
RICHARDSON, TX 75082                 JANDAKOT, WA 6164
                                     AUSTRALIA




ERIC LEWIS                           ERIC WAYNE SMITH                     ERIKS BV VAN EYLE RUYERSSCHWARTZ
ADDRESS ON FILE                      ADDRESS ON FILE                      SEVILLAWEG 75
                                                                          ROTTERDAM, 12 3047 AL
                                                                          THE NETHERLANDS
                  Case 20-33826
ERIKS INDUSTRIAL SERVICES LTD     Document  89 Filed
                                     ERKAL ULUSLAR    inNAKLIYAT
                                                   ARASI TXSB on VE 08/03/20 ERM
                                                                               Page  139 of 433RESOURCES
                                                                                 ENVIRONMENTAL
GREENWELL PLACE EAST TULLOS           EVLIYA CELEBI MAHALESI TERSANELER     MANAGEMENT
ABERDEEN, AB AB12 3AY                 ISTANBUL, 34 34944                    PO BOX 951265
UNITED KINGDOM                        TURKEY                                DALLAS, TX 753951265




ERMWEST INC                           ERNST YOUNG QATAR                     ERNST YOUNG ADVISORY SERVICES LIM
1277 TREAT BLVD STE 500               PRINCE TURKEY ST                      G15 WHITE AVENUE AIRPORT RESIDENTI
WALNUT CREEK, CA 945977975            DOHA, SQ                              ACCRA, GH
                                      QATAR                                 GHANA




ERNST YOUNG AG                        ERNST YOUNG AND PARTNERS              ERNST YOUNG BULGARIA EOOD
ROUTE DE CHANCY 59                    BASHIR IBRAHIMI STREET DAHRA          POLYGRAPHIA OFFICE CENTE 4TH FLOOR
PETITLANCY, GE 1213                   TRIPOILI, LY                          SOFIA, 08 1124
SWITZERLAND                           LIBYA                                 BULGARIA




ERNST YOUNG EGYPT                     ERNST YOUNG ISRAEL LTD                ERNST YOUNG LLP
RING ROAD ZONE 10A RAMA TOWER         3 AMINADAV STREET                     1401 MCKINNEY ST STE 1200
CAIRO, EG                             TEL AVIV, 06 67067                    HOUSTON, TX 770104035
EGYPT                                 ISRAEL




ERNST YOUNG PS                        ERNST YOUNG SERVICES INC              ERNST YOUNG
DIRCH PASSERS ALLE 36                 PEGASUS HOTEL SEAWALL R SUITE 100     1401 MCKINNEY STE 1200
PO BOX 250                            GEORGETOWN, GY 00000                  HOUSTON, TX 770104035
FREDERIKSBERG 2000                    GUYANA
DENMARK



ERNST YOUNG                           ERNST AND YOUNG BULGARIA ECOD         ERNST AND YOUNG GUYANA
PRINCE TURKEY ST                      POLYGRAPHIA OFFICE CENTER             THE PEGASUS HOTEL SUITE 100
ALKHOBAR, SA 31952                    47A TSARIGRADSKO SHOSE BLVD           SEAWALL ROAD
SAUDI ARABIA                          SOFIA 1124                            GEORGETOWN
                                      BULGARIA                              GUYANA



ERNST AND YOUNG LLP                   ESBJERG TUBULAR SERVICES APS          ESCA MARINE ENGINEERING SDN BHD
1401 MCKINNEY ST STE 2400             SAHARA 6                              LOT 4268 W8 12 JALAN MAULANA
HOUSTON, TX 770104035                 ESBJERG, 005 6700                     KUALA BELAIT, BN KA1931
                                      DENMARK                               BRUNEI




ESCALONA ERNEST L                     ESP WEAR PROTECTION SERVICES CO L     ESPARCIA ROBERTO URGELLO
ADDRESS ON FILE                       989 MOO 10 T KHAORUPCHANG             ADDRESS ON FILE
                                      SONGKHLA, 01 90000
                                      THAILAND




ESPELAND ADVOKATFIRMA MNA             ESPELAND GUNNAR                       ESPERANCA TIMOR OAN LDA ETO
TANKBATVEIEN 2                        ADDRESS ON FILE                       TAIBESI LAHANE ORIENTAL
TANANGER, 11 4098                                                           DILI, TL
NORWAY                                                                      TIMORLESTE




ESS SUPPORT SERVICES                  ESSA AL SHAYEB ABDULLAH               ESSCO LTD
BANK OF AMERICA ILLINOIS              ADDRESS ON FILE                       115812 BANGEODONG DONGGU
CHICAGO, IL 606931337                                                       ULSAN, 11 682806
                                                                            SOUTH KOREA
ESSI CORPORATION Case     20-33826 Document  89 Filed
                                      ESSO AUSTRALIA PTYin TXSB on 08/03/20 ESSO
                                                         LTD                  Page  140 ofPTY
                                                                                 AUSTRALIA 433LTD
200 CUMMINGS ROAD                        ESSO AUSTRALIA PTY LTC               EXXONMOBIL GLOBAL SERVICES
BROUSSARD, LA 70518                      LEVEL 9 664 COLLINS STREET           PROCUREMENT
                                         DOCKLANDS, VIC 3008                  22777 SPRINGWOODS VILLAGE PARKWAY
                                         AUSTRALIA                            SPRING, TX 77389



ESSO AUSTRALIA PTY LTD                   ESSO EXPLORATION PRODUCTION GUYANA   ESSO EXPLORATION PRODUCTION GUYANA
LEVEL 9664 COLLINS STREET                LTD                                  LTD
DOCKLANDS, VIC 3008                      99 MARKET ST                         EXXONMOBIL GLOBAL SERVICES COMPANY
AUSTRALIA                                GEORGETOWN                           ATTN CONRAD HIRSCH
                                         GUYANA                               22777 SPRINGWOODS VILLAGE PARKWAY
                                                                              SPRING, TX 77389


ESSO EXPLORATION PRODUCTION GUYANA       ESSO EXPLORATION PRODUCTION GUYANA   ESTALEIRO MAUA¡ SA
LTD                                      LTD                                  28 PARTE A PONTA AREIA RUA DR
JAMES HAGG                               RYAN TURTON ATTN WELLS EXECUTION     NITEROI RJ, RJ 24040290
99 NEW MARKET STREET                     MANAGER                              BRAZIL
GEORGETOWN                               99 NEW MARKET STREET
GUYANA                                   GEORGETOWN
                                         GUYANA

ESTEP MICHAEL                            ESTES SHANE A                        ESTHAY JUDE RAY
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




ESTRELLA JESUSA VILLEGAS                 ESTV HAUPTABTEILUNG MWST             ETHICUS HOSPITAL DFW LLC
ADDRESS ON FILE                          SCHWARZTORSTRASSE 50                 4201 WILLIAM D TATE AVE
                                         BERN 3003                            GRAPEVINE, TX 76051
                                         SWITZERLAND




ETHRIDGE JOSEPH WILLIAM                  ETIQA INSURANCE BERHAD               ETISALAT
ADDRESS ON FILE                          DATARAN MAYBANK NO 1 JALAN MAAROF    ETISALAT HEAD OFFICE BUILDING
                                         KUALA LUMPUR, PSK 59000              OLD AIRPORT ROAD AL MARKAZIYAH
                                         MALAYSIA                             ABU DHABI CITY
                                                                              ABU DHABI UNITED ARAB EMIRATES



ETS M AND PARTNERS                       [NAME REDACTED]                      ETTER DYLAN
STREET DEIDO CAMEROON                    ADDRESS ON FILE                      ADDRESS ON FILE
DOUALA, CM 00237
CAMEROON




EUBANKS WILLIAM R                        EUREST PROPER MEALS DE MEXICO        EUREST SUPPORT SERVICES GABON SA
ADDRESS ON FILE                          JAIME BALMES 11 INT 101D             PORT GENTIL A LA ZONE OPRAG
                                         MEXICO D F, MEX 11510                LIBREVILLE, GA 1292
                                         MEXICO                               GABON




EURO OFFSHORE SERVICES BV                EUROCABS BV                          EUROCOFFEE LLC
FERRANDSTRAAT 4                          BOHRWEG 00020                        AL ROSTAMANI BUSINESS CENTRE SHOWR
WERKENDAM, 07 4251 LL                    SPIJKENISSE, 12 3208 KR              DUBAI, AE
THE NETHERLANDS                          THE NETHERLANDS                      UNITED ARAB EMIRATES




EUROFINS MILJO AS                        EUROPEAN DEVELOPMENT COMPANY         EUROPEAN MANAGEMENT MARINE CORP
SMEDESKOVVEJ 38                          WESTHILL DRIVE                       HOWE MOSS PLACE
GALTEN, 002 8464                         ABERDEEN, AB AB32 6TT                DYCE ABERDEEN, AB AB21 0GS
DENMARK                                  UNITED KINGDOM                       UNITED KINGDOM
                  Case 20-33826
EUROPEAN ROPE SERVICES BV             Document 89 HIZMET
                                         EUROSERVE Filed VE
                                                         in ISLETMECILIK
                                                             TXSB on 08/03/20 EUROSTAFF
                                                                                Page 141  of 433
                                                                                        GROUP LIMITED
VLASWEG 2                                 STFA IS MERKEZI NO3 K5               135 PARK ST 1 FL
MOERDIJK, 07 4782 PW                      ATASEHIR, 34 34752                   LONDON, LD SE1 9EA
THE NETHERLANDS                           TURKEY                               UNITED KINGDOM




EUROSUL FORNECEDORA DE NAVIOS LTDA        EUROTECH INDUSTRIES TECHNICAL        EUROTECHNOLOGY INTERNATIONAL CO LTD
RUA IAPO 180 ALPHAVILLE GRACIOSA          FLEX SPACE OFFICE 4                  OFFICE 6C FLOOR 6 AL MEFLAH BUILD
PINHAIS, PR 83327075                      KIRKCALDY, FI KY1 3NB                AL KHOBAR, SA 31952
BRAZIL                                    UNITED KINGDOM                       SAUDI ARABIA




EUROTRONIC BV                             EUROVILLAGE CONTRACTING CO           EUTEX INTERNATIONAL INC
CURIEWEG 8D                               PO BOX 691                           3409 BRINKMAN STREET
ALPHEN AAN DEN RIJN, 12 2408 BZ           DHAHRAN AIRPORT, SA 31932            HOUSTON, TX 77084
THE NETHERLANDS                           SAUDI ARABIA




EUTEX PACIFIC PTE LTD                     EVADNE ENGINEERING LTD               EVANS BILLY JOE
20 PIONEER CRESCENT 0801 TO 08            26 THE QUAY                          ADDRESS ON FILE
WEST PARK BIZ CENTRAL, SG 628555          NEWBURGH, AB AB41 6DA
SINGAPORE                                 UNITED KINGDOM




EVANS GARY DELL                           EVANS JASON LEE                      EVANS JIM EDWARD
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE




EVANS MATTHEW ALLEN                       EVANS NICOLE LAUREN                  EVANS NORRIS WESTON
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE




EVEREST REAL ESTATE INVESTMENTS LLP       EVERETT JAMES                        EVERETT JAMES WILLIAM
6030 S RICE AVE STE C                     ADDRESS ON FILE                      ADDRESS ON FILE
CHARLOTTE, NC 282896102




EVERETT JAMES                             EVERETT JEREMY KEVIN                 EVERETT WILLIAM HOWARD
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE




EVERFIND RESOURCES LLC                    EVERLEY CHRISTOPHER                  EVERS CARMEL E
5090 RICHMOND AVENUE SUITE 205            ADDRESS ON FILE                      ADDRESS ON FILE
HOUSTON, TX 77056




EVERSENDAI OFFSHORE RMC FZE               EVETT SAMUEL JOHN                    EVIRONMENT LLC DBA
45TH FLOOR VISION TOWER BUSINESS          ADDRESS ON FILE                      14011 PARK DRIVE SUITE 100
DUBAI, AE 116654                                                               TOMBALL, TX 77377
UNITED ARAB EMIRATES
                 Case 20-33826 Document
EVOLUTION HOSE LTD                        89 ROPES
                                   EVOLUTION   FiledLIMITED
                                                      in TXSB        on 08/03/20 EVOLVE
                                                                                   PageDATA
                                                                                        142CENTER
                                                                                            of 433SOLUTIONS LLC
PACESETTER HOUSE WELLHEADS CRESCEN WELLSHEADS CRESCENT                           10555 COSSEY ROAD
ABERDEEN, AB AB21 7GA              ABERDEEN, AB AB21 7GA                         HOUSTON, TX 77070
UNITED KINGDOM                     UNITED KINGDOM




EVOLVE INTERIORS LLC                  EWART ABERDEEN PROPERTIES LTD TA           EWBANK PATRICK S
BUSINESS BAY                          2 INTERNATIONAL GATE                       ADDRESS ON FILE
DUBAI, AE                             DYCE, AB AB21 OBE
UNITED ARAB EMIRATES                  UNITED KINGDOM




EX ELECTRICAL AND ENGINEERING PTY L   EXAMES RADIOL≤GICOS IRMΠOS ALEXANDR        EXCEL HYDRO PNEUMATICS S PTE LTD
19 WALTERS DRIVE                      RUA VISCONDE DE QUISSAMA£ 766 CEN          NO 21 BUKIT BATOK CRESCENT 1582
OSBORNE PARK, WA 6017                 MACAE RJ, RJ 27910020                      SINGAPORE, SG 658065
AUSTRALIA                             BRAZIL                                     SINGAPORE




EXCEL MARINE PTE LTD                  EXCEL TRAINING                             EXCELLENCE COMPETENCY TRAINING
25 BUKIT BATOK CRESCENT               109 PAISLEY ROAD                           891 GALICIA ST COR ESPANA BRGY 2
SINGAPORE, SG 658066                  GLASGOW, RE G78 1HS                        MANILA, 03 1008
SINGAPORE                             UNITED KINGDOM                             PHILIPPINES




EXCELLOT SDN BHD                      EXCHANGEBASE LLC                           EXECCOMM LLC
LOT 1559 JALAN TUDAN LORONG 4         18500 LAKE RD SUITE A                      1040 AVENUE OF THE AMERICAS
MIRI, SAR 98000                       ROCKY RIVER, OH 44116                      NEW YORK, NY 10018
MALAYSIA




EXECUTIVE CLEANING CORP               EXECUTIVE CORPORATE HOUSING                EXECUTIVE OFFICES GROUP LTD
10963 CUTTEN RD                       14125 MEMORIAL DRIVE SUITE 200             186 CHARLES STREET
SPRING, TX 773830173                  HOUSTON, TX 77079                          LONDON, LD W1J 5DU
                                                                                 UNITED KINGDOM




EXIDA CONSULTING LLC                  EXMAR OFFSHORE COMPANY                     EXMILE SOLUTIONS LIMITED
80 NORTH MAIN STREET                  11511 KATY FREEWAY SUITE 200               UNIT 3 KINGS MEADOW FERRY HINKSEY
SELLERSVILLE, PA 18960                HOUSTON, TX 77079                          OXFORD, OX OX2 0DP
                                                                                 UNITED KINGDOM




EXPAT INTERNATIONAL PTY LTD           EXPEDI INC                                 EXPEDITED LOGISTICS AND FREIGHT
GPO BOX 1697                          8844 N SAM HOUSTON PKWY WE STE 210         4740 CONSULATE PLAZA DRIVE
MELBOURNE, VIC 3001                   HOUSTON, TX 77064                          HOUSTON, TX 77032
AUSTRALIA




EXPERT RISER SOLUTIONS LLC            EXPERT RISER SOLUTIONS LLC                 EXPLORATION PRODUCTION INFORMATIO
101 ASHLAND WAY                       274 NJ THEROIT ROAD                        ROTHIEMAY HOUSE
MADISONVILLE, LA 70447                GOLDEN MEADOW, LA 70357                    HUNTLY, AB AB54 7ND
                                                                                 UNITED KINGDOM




EXPLORER MARINE LOGISTICS LLC         EXPO TECHNOLOGIES INC                      EXPONENT INC
208 W MESQUITE ST                     9140 RAVENNA ROAD UNIT 3                   149 COMMONWEALTH DRIVE
TAVERNIER, FL 33070                   TWINSBURG, OH 44087                        MENLO PARK, CA 94025
EXPRESS PRINTING Case
                  FORMS 20-33826
                        INC           Document 89PREDILETO
                                         EXPRESSO  Filed inCOM
                                                            TXSB   on 08/03/20 EXPRO
                                                               E TRANSP          Page  143 of LLC
                                                                                     AMERICAS  433
105 CAMILLE STREET                        RUA SINA©ZIO TRINDADE COELHO 350     738 HWY 6 S STE 1000
LAFAYETTE, LA 70503                       MACAE RJ, RJ 27930070                HOUSTON, TX 77079
                                          BRAZIL




EXPRO DO BRASIL SERVICOS LTDA             EXPRO WORLDWIDE BV BRANCH            EXTERRAN MANUT INDUSTRIAL LTDA
AV RIO BRANCO 13815                       1785 AA                              SETOR INDUSTRIAL RUA DOS POLIMEROS
RIO DE JANEIRO, RJ 20040002               AL KHOBAR, SA 31932                  CAMAA§ARI, BA 42810220
BRAZIL                                    SAUDI ARABIA                         BRAZIL




EXTREME MACHINING AUSTRALIA PTY LTD       EXXONMOBIL CANADA PROPERTIES         EXXONMOBIL CANADA PROPERTIES
52 WILKINS ROAD GILMAN                    KIM BROWN                            TINA HARNISH
ADELAIDE, SA 5013                         100 NEW GOWER ST                     100 NEW GOWER ST
AUSTRALIA                                 ST JOHNS, NL A1C 6K3                 ST JOHNS, NL A1C 6K3
                                          CANADA                               CANADA



EXXONMOBIL CORP                           EXXONMOBIL CORPORATION               EXXONMOBIL GLOBAL SVS CO
CO EXXONMOBIL DEV COMPANY DRILLING        EXXONMOBIL GLOBAL SERVICES COMPANY   PROCUREMENT A DIV OF EXXONMOBILE
ATTN OPERATIONS SUPERINTENDENT            ATTN CONRAD HIRSCH                   GLOBAL
22777 SPRINGWOODS VILLAGE PARKWAY         22777 SPRINGWOODS VILLAGE PARKWAY    SVS COMPANY ATTN CHRISTOPHER BUCHEN
SPRING, TX 77389                          SPRING, TX 77389                     22777 SPRINGWOODS VILLAGE PARKWAY
                                                                               SPRING, TX 77389


EXXONMOBIL GLOBAL SVS CO                  EY                                   EZELL KADEN
PROCUREMENT DIV OF EXXONMOBILE            RAMA TOWER BUILDING 10A RING RD      ADDRESS ON FILE
GLOBAL SVS CO ATTN CONRAD HIRSCH          6TH 7TH FLR KATAMEYA AREA 20
22777 SPRINGWOODS VILLAGE PARKWAY         CAIRO 11936
SPRING, TX 77389                          EGYPT



EZERNACK NATHAN                           EZERNACK TRENT LEE                   EZHUR EQUIPAMENTOS E SERVICOS LTDA
ADDRESS ON FILE                           ADDRESS ON FILE                      RUA COMERCIANTE SINEZIO
                                                                               TRINDADE CO
                                                                               MACAE, RJ 27930350
                                                                               BRAZIL



F G BURNETT LIMITED                       FABCO SHIPYARD LLC                   FACET NETHERLANDS BV
33 ALBYN PLACE                            601 S MONTAUBAN DR                   DAMSLUISWEG 40A
ABERDEEN, AB AB10 1YL                     LAFAYETTE, LA 70507                  ALMERE, 02 1332 ED
UNITED KINGDOM                                                                 THE NETHERLANDS




FACTA AANDRIJFTECHNIEK                    FADOK GEORGE THOMAS                  FAGUNDEZ CARLA
WESTERWERF 00011                          ADDRESS ON FILE                      ADDRESS ON FILE
UITGEEST, 08 1911 JA
THE NETHERLANDS




FAILURE PREVENTION ASSOCIATES LLC         FAIN JASON V                         FAIR WORK COMMISSION OF AUSTRALIA
2800 BROADWAY STREET STE C252             ADDRESS ON FILE                      GPO BOX X2206
PEARLAND, TX 77581                                                             PERTH, WA 6001
                                                                               AUSTRALIA




FAIRBANKS MORSE ENGINE                    FAIRMOUNT MARINE BV                  FAIZANURRAUF MUHAMMAD
701 WHITE AVENUE                          HOFPLEIN 20 FLOOR 16                 ADDRESS ON FILE
BELOIT, WI 53511                          ROTTERDAM, 08 3032 AC
                                          THE NETHERLANDS
FALCK NUTEC BRASILCase   20-33826
                   TREINAMENTO    EM   Document  89 Filed
                                          FALCK NUTEC BV  in TXSB on 08/03/20 FALCK
                                                                                Page  144BVof 433
                                                                                    NUTEC
AV PREFEITO ARISTEU DA SILVA 1227          BEERWEG 101                          PO BOX 1005
MACAE, RJ                                  ROTTERDAM, 12 3199 LM                ROZENBURG, 12 3180 AA
BRAZIL                                     THE NETHERLANDS                      THE NETHERLANDS




FALCK ONSITE LTD                           FALCON MULTI SERVICES LTD            FALCON SVC LLC
6 WELLHEADS ROAD                           CREADO APARTMENT JUHU CHURCH R 201   11210 STEEPLECREST DR STE 110
DYCE, AB AB21 7HG                          MUMBAI, 13 400049                    HOUSTON, TX 77065
UNITED KINGDOM                             INDIA




FANCHER MICHAEL PAUL                       FANN INSTRUMENT COMPANY              FANN SETH CALEB
ADDRESS ON FILE                            3000 N SAM HOUSTON PKWY              ADDRESS ON FILE
                                           HOUSTON, TX 77032




FARIS DENA                                 FARLEY STEPHEN A                     FARM SUPPLIES LIMITED
ADDRESS ON FILE                            ADDRESS ON FILE                      ROME ACCESS ROAD MCDOOM EAST BANK
                                                                                GEORGETOWN, GY 592
                                                                                GUYANA




FARMER CHRISTIAN NATHANIEL                 FARMER DAVY                          FARMER JAMES R
ADDRESS ON FILE                            ADDRESS ON FILE                      ADDRESS ON FILE




FARNEK SERVICES LLC TOTAL                  FARNELL ALEXANDRA                    FARNHAM SCOTT A
FARNEK BLDG                                ADDRESS ON FILE                      ADDRESS ON FILE
DUBAI, AE
UNITED ARAB EMIRATES




FARO TECHNOLOGIES INC                      FARO TECHNOLOGIES                    FARO TECHNOLOGIES
250 TECHNOLOGY PARK                        250 TECHNOLOGY PARK                  PO BOX 1169
LAKE MARY, FL 32746                        LAKE MARY, FL 32746                  ATLANTA, GA 116908




[NAME REDACTED]                            [NAME REDACTED]                      [NAME REDACTED]
ADDRESS ON FILE                            ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                            FARSTAD SUPPLY A                     FASEEH MUHAMMAD SHUJA
ADDRESS ON FILE                            LEVEL 499 QUEENSBRIDGE STREET        ADDRESS ON FILE
                                           SOUTHBANK, VIC 3006
                                           AUSTRALIA




FASSMER SERVICE AMERICA LLC                FAST TRAC TRANSPORTATION LLC         FASTENAL COMPANY
3650 NW 15TH STREET                        16220 AIR CENTRAL BLVD               2001 THEURER BLVD
LAUDERHILL, FL 33311                       HOUSTON, TX 77032                    WINONA, MN 55987
                 Case
FATTAL ANTHONY JUDE     20-33826 Document 89JASON
                                    FAUCHER    Filed in TXSB on 08/03/20 FAULK
                                                  JOSEPH                   Page   145 ofE 433
                                                                               MITCHELL
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




[NAME REDACTED]                        FAYE MICHELLE                       FAYETTEVILLE LITHOTRIPTERS LPLA1
ADDRESS ON FILE                        ADDRESS ON FILE                     1301 CAPITAL OF TX HIGHWAY
                                                                           AUSTIN, TX 78746




FAYETTEVILLE LITHOTRIPTERS LPLA1       FAZIO WILLIAM THOMAS                FEARNLEY OFFSHORE AS
PO BOX 847324                          ADDRESS ON FILE                     GREV WEDELS PL 9
DALLAS, TX 75284                                                           OSLO, 03 0151
                                                                           NORWAY




FEARNLEY PROCTER BRASIL SERVICOS       FEBRO FRANK E                       FEBULA MARINER COMERCIO DE EQUIPAME
AVENIDA NOSSA SENHORA DA GLORIA        ADDRESS ON FILE                     RUA PIERRE MEDEWAR 51
MACAE, RJ 27920360                                                         MAGE, RJ 25900000
BRAZIL                                                                     BRAZIL




FEDERAL EXPRESS CANADA LTD             FEDERAL EXPRESS CANADA LTD          FEDERAL EXPRESS CORPORATION
PO BOX 4626STN A                       STATION DON MILLS                   AVDAS NAA§AµES UNIDAS 17891 1Aº AN
TORONTO, NL M5W 5B4                    NORTH YORK, NL                      SA£O PAULO, SP 04539358
CANADA                                 CANADA                              BRAZIL




FEDERAL EXPRESS EUROPE INC             FEDERAL EXPRESS INTERNATIONAL INC   FEDERAL EXPRESS S PTE LTD
RUE DES ATELIERS 9                     THE GATE BLDG                       ROBINSON ROAD POST OFFICE
MEYRIN, GE 1227                        WEST RETAIL                         SINGAPORE, SG 901827
SWITZERLAND                            DUBAI, AE                           SINGAPORE
                                       UNITED ARAB EMIRATES



FEDERAL INL REVSERVICE                 FEDERAL INLAND REVENUE SERVICE      FEDERAL INLAND REVENUE SERVICE
REVENUE HOUSE 20 SOKODE                BISHOP OLUWOLE STREET               REVENUE HOUSE 20 SOKODE CRESCENT
CRESCENT ZONE 5 WUSE                   VICTORIA ISLAND, LG                 ZONE 5
ABUJA                                  NIGERIA                             WUSE
NIGERIA                                                                    ABUJA NIGERIA



FEDERAL INLAND REVENUE SERVICES        FEDERAL SIGNAL CORPORATION          FEDERAL TAX AUTHORITY
BISHOP OLUWOLE STREET                  2645 FS DRIVE                       CENTRAL PARK BUSINESS TOWER
VICTORIA ISLAND, LG                    UNIVERSITY PARK, IL 60469           DUBAI
NIGERIA                                                                    UNITED ARAB EMIRATES




FEDERAL TAX AUTHORITY                  FEDEX FREIGHT INC                   FEDEX OFFICE AND PRINT SERVICES INC
CENTRAL PARK                           2200 FORWARD DRIVE                  13155 NOEL ROAD SUITE 1600
BUSINESS TOWER                         HARRISON, AR 72601                  DALLAS, TX 75240
DUBAI
UNITED ARAB EMIRATES



FEDEX                                  FEHLBERG LEONARDO DO VALLE          FEJZULLA ILVA
PO BOX 371461                          ADDRESS ON FILE                     ADDRESS ON FILE
PITTSBURG, PA
                  CaseCOM
FENDER CARE DO BRASIL    20-33826
                            SERV     Document 89 Filed
                                        FENDERCARE MARINEin TXSB on 08/03/20 FENECH
                                                          PRODUCTS             Page FENECH
                                                                                     146 ofADVOCATES
                                                                                            433
RUA 01 SN BALNEARIO DAS GARA§AS          6 PIONEER PLACE                     198 OLD BAKERY STREET
RIO DAS OSTRAS, RJ 28890000              SINGAPORE, SG 627705                VALLETTA, MT VLT1455
BRAZIL                                   SINGAPORE                           MALTA




FENNEX LTD                               FENTON AUBREY DEE                   FERCHIOU ASSOCIES CONSEILS
46 POLMUIR RD                            ADDRESS ON FILE                     34 PLACE DU 14 JANVIER 2011
ABERDEEN, AB AB117RT                                                         TUNIS, TN 1001
UNITED KINGDOM                                                               TUNISIA




FERGUSON CALEB LAMAR                     FERGUSON DANIEL                     FERGUSON GROUP AUSTRALIA PTY LTD
ADDRESS ON FILE                          ADDRESS ON FILE                     16 ALACRITY PLACE
                                                                             HENDERSON, WA 6166
                                                                             AUSTRALIA




[NAME REDACTED]                          FERGUSON MIDDLE EAST FZE            FERGUSON MODULAR LIMITED
ADDRESS ON FILE                          JAFZA VIEWS LOB 18 14TH FLOOR       HARLAN DRIVE
                                         DUBAI, AE                           INVERURIE, AB AB51 45F
                                         UNITED ARAB EMIRATES                UNITED KINGDOM




[NAME REDACTED]                          FERGUSON SEACABS LTD                FERNAAYS BRANDON
ADDRESS ON FILE                          BRIDGE OF DON DENMORE ROAD          ADDRESS ON FILE
                                         ABERDEEN, AB AB23 8JW
                                         UNITED KINGDOM




FERNANDO SELVARAJA                       FERNES KEVIN                        FERPAN COMA©RCIO DE METAIS LTDA
ADDRESS ON FILE                          ADDRESS ON FILE                     180 N CAVALEIROS RUA RODOLFO DAV
                                                                             MACAE RJ, RJ 27930080
                                                                             BRAZIL




FERRARI OFFSHORE                         FERRAZ ALEXANDRE COTRIM             FERRAZZANI KEVIN MICHAEL
AVENUE OUR LADY OF GLORY 267             ADDRESS ON FILE                     ADDRESS ON FILE
MACAE, RJ 27920360
BRAZIL




FERREIRA ANTONIO MARCUS DE MELO          FERREIRA CRISLER TATIANA PORTO      FERRISS DANNY W
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




FERRISS ROGER MARK                       [NAME REDACTED]                     FESSENDEN KATELYN ANN
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




FEUBO AMERICAS LLC                       FEUBO                               FIALKOWSKI SAMANTHA DANIELLE
800 TOWN AND COUNTRY BOU SUITE 300       927 BAYOU PARKWAY                   ADDRESS ON FILE
HOUSTON, TX 77024                        HOUSTON, TX 77077
                   Case 20-33826
FIDELITY FLIGHT SIMULATION INCORPOR   Document
                                         FIDELITY89  Filed in TXSB
                                                  MANAGEMENT        on 08/03/20 FIDELLA
                                                              RESEARCH            PageOIL
                                                                                        147
                                                                                          ANDof 433
                                                                                              GAS SERVICES LIMITE
1815 PARKWAY VIEW DRIVE                   COMPANY                                 NO 9 ALLEN AVENUE
PITTSBURGH, PA 15205                      245 SUMMER STREET V5D                   IKEJA, LG
                                          BOSTON, MA 02210                        NIGERIA




FIELDER ELECTRIC SUPPLY CO INC            FIELDS ALISSA                           FIERA CAPITAL CORP ASSET MGMT
4303 SOUTH DRIVE                          ADDRESS ON FILE                         375 PARK AVE FL 8
HOUSTON, TX 77053                                                                 NEW YORK, NY 10152




FIFTH DIMENSION                           FIGGERS CHANDLIN                        FIL LIFE INSURANCE IRELAND LTD
16 SEAFIELD GARDENS                       ADDRESS ON FILE                         DIGGES LANE MARCONI HOU 1ST FLOOR
ABERDEEN, AB AB15 7YB                                                             DUBLIN, DB D02 TD60
UNITED KINGDOM                                                                    IRELAND




FIL LIFE INSURANCE IRELAND                [NAME REDACTED]                         FILTER MANAGEMENT INC
25 CANON STREET                           ADDRESS ON FILE                         624 INDIAN CREEK DRIVE
LONDON EC4M6TA                                                                    TROPHY CLUB, TX 76262
UNITED KINGDOM




FILTER RANDY MARK                         FINANCIAL ACCOUNTING FOUNDATION         FINANCIAL ACCOUNTING FOUNDATION
ADDRESS ON FILE                           401 MERRIT 7                            PO BOX 418272
                                          NORWALK, CT 068565116                   BOSTON, CT 022418272




[NAME REDACTED]                           FINDLAY GARY                            [NAME REDACTED]
ADDRESS ON FILE                           ADDRESS ON FILE                         ADDRESS ON FILE




FINESSCO ENGINEERING PTE LTD              FINISS UTE STEINBACK                    FINISS UTE STEINBACK
32 GUL LANE                               FINANCIAL INTERNET SERVICES             RINGSTRASSE 33
SINGAPORE, SG 629426                      RINGSTRASSE 33                          BERZHALN, 07 56459
SINGAPORE                                 BERZHAHN 56459                          GERMANY
                                          GERMANY



FINISS UTE STEINEBACH                     FINK COREY L                            FINKEY CHRISTOPHER LEE
RINGSTRASSE 33                            ADDRESS ON FILE                         ADDRESS ON FILE
BERZHALN, 07 56459
GERMANY




FINLEY CHARLES EDWARD                     FINNING UK LTD                          FINNING UK LTD
ADDRESS ON FILE                           WATLING STREET                          WATLING STREET
                                          CANNOCK, ST WS11 1SL                    CANNOCK, ST WS11 3LL
                                          UNITED KINGDOM                          UNITED KINGDOM




FINTUBE COOLING SYSTEMS                   FIRE SAFETY SPECIALISTS INC             FIRE SAFETY SPECIALISTS INC
AL JLAIL                                  7701 JOHNSON STREET                     PO BOX 60639
SHARJAH, AE                               MAURICE, LA 70555                       LAFAYETTE, LA 70596
UNITED ARAB EMIRATES
                  Case 20-33826
FIRE AND SAFETY SPECIALISTS LATIN   Document   89 Filed
                                       FIRE DISTRICTS     in TXSB
                                                      OF NEW       on 08/03/20 FIRE
                                                             YORK MUTUAL         Page  148 of SERVICE
                                                                                    PROTECTION 433 INC
CALLE 38 304                            INSURANCE COMPANY INC                 8050 HARRISBURG BLVD
CIUDAD DEL CARMEN, CMP 24115            1 BLUE HILL PLAZA                     HOUSTON, TX 77012
MEXICO                                  PO BOX 1609
                                        PEARL RIVER, NY 10965



FIRE SECURITY AS                        FIREBOSS OF LA INC                    FIREFLY VALUE PARTNERS LP
SKIBASEN 20B                            7905 HWY 90 WEST                      601 W 26TH ST
KRISTIANSAND, 18 4636                   NEW IBERIA, LA 70560                  STE 1520
NORWAY                                                                        NEW YORK, NY 10001




FIREHOUSE PRINTING                      FIRESHAKER JUSTIN                     FIRETRON
1440 LAKE FRONT CIRCLE                  ADDRESS ON FILE                       PO BOX 1604
THE WOODLANDS, TX 77380                                                       STAFFORD, TX 77497




FIRST COMPETENCE                        FIRST HOSE LIMITED                    FIRST INTEGRATED SOLUTIONS LTD
1 QUEENS TERRACE                        UNIT 21 DENMORE INDUSTRIAL ESTATE     BROADFOLD ROAD
ABERDEEN, AB AB10 1XL                   ABERDEEN, AB AB23 8JW                 ABERDEEN, AB AB23 8EE
UNITED KINGDOM                          UNITED KINGDOM                        UNITED KINGDOM




FIRST MARINE SOLUTIONS LTD              FIRST POINT ASSESSMENT                FIRST RIVERS HOSPITAL LTD
BROADFOLD ROAD BRIDGE OF DON            7 BURNBANK BUSINESS CENTRE            250 PHABA EXPRESSWAY RUMUOMASI
ABERDEEN, AB AB23 8EE                   ALTENS ABERDEEN, AB AB12 3LF          PORT HARCOURT, LG
UNITED KINGDOM                          UNITED KINGDOM                        NIGERIA




FIRST ZIPPER UK LTD                     FIS CHEMICAL LTD                      FISCALE EENHEID BASTION HOTEL GROEP
93 VICTORIA ROAD                        CHAPEL CROFT BUCKSBURN                POSTBUS 7024
ABERDEEN, AB AB11 9LU                   ABERDEEN, AB AB21 9TN                 UTRECHT, 10
UNITED KINGDOM                          UNITED KINGDOM                        THE NETHERLANDS




FISCALE EENHEID SBI SEA BUNKERING       FISCALE EENHEID SEAPORT BEACH RESOR   FISCALE EENHEID WINEL BEHEERMAAT
HEREPLEIN 5                             KENNEMERBOULEVARD 250                 HAVENKADE 16
GRONINGEN, 05 9711 ES                   IJMUIDEN, 08 1976 EG                  ASSEN, 08 9403 AH
THE NETHERLANDS                         THE NETHERLANDS                       THE NETHERLANDS




FISCHERROBERTSON INC                    FISETTE DAVID JOSEPH                  FISH SHANNON R
3890 SYMMES ROAD                        ADDRESS ON FILE                       ADDRESS ON FILE
HAMILTON, OH 45015




FISHER INVESTMENTS                      FISHER JAMES LEVEAR                   FISHER THOMAS JOHN
152 W 57TH ST 21ST FL                   ADDRESS ON FILE                       ADDRESS ON FILE
NEW YORK, NY 10019




FISHERIES MARINE INSTITUTE OF           FISK CHRISTINE HALUNEN                FITATSEA BV
PO BOX 4920                             ADDRESS ON FILE                       CHRISTIAAN HUYGENSWEG 2424A
ST JOHNS, NL A1C 5R3                                                          HELLEVOETSLUIS, 12 3225 LD
CANADA                                                                        THE NETHERLANDS
                  Case
FITZGERALD INSPECTION INC20-33826     Document  89 INSPECTION
                                         FITZGERALD Filed in TXSB
                                                              INC on 08/03/20 FIVE
                                                                                Page  149
                                                                                   MOON    of 433
                                                                                        COMPANY LTD
9527 HIGHWAY 182 EAST                     PO BOX 919                           KING ABDULLAH STARETT
MORGAN CITY, LA 70380                     AMELIA, LA 703400919                 ALKHOBAR, SA 31952
                                                                               SAUDI ARABIA




FLAHERTY MICHAEL                          FLANDERS ELECTRIC INC                FLEISCHMAN BONNER ROCCO LLP
ADDRESS ON FILE                           901 W HARRISON RD                    81 MAIN STREET SUITE 515
                                          LONGVIEW, TX 75604                   WHITE PLAINS, NY 10601




FLEMING BRYAN JAY                         FLEMING JONATHAN RODNEY              FLEMING RONALD J
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE




FLETCHER BENJAMIN WARD                    [NAME REDACTED]                      FLEUR DE LIS FAMILY CARE INC
ADDRESS ON FILE                           ADDRESS ON FILE                      301 HELIOS AVENUE
                                                                               METAIRIE, LA 70005




FLEXI FRANCE SAS                          FLEXIBLE LIFELINE SYSTEMS INC        FLIGHTSAFETY INTERNATIONALINC
RUE JEAN HURE                             14325 WEST HARDY ROAD                PO BOX 75691
LE TRAIT, 76 76580                        HOUSTON, TX 77060                    CHARLOTTE, NC 28275
FRANCE




FLINT TUBULAR MANAGEMENT SERVICES L       FLOR DE EXPRESION                    FLORES CARL JAMES
15 COUNTY INDUSTRIAL PARK                 180 ALBERT STREET                    ADDRESS ON FILE
GRANDE PRAIRIE, AB T8V 5N3                SINGAPORE, SG 189971
CANADA                                    SINGAPORE




FLORES JOSE V                             FLORES OMAR GERARDO                  FLOTECH CONTROLS PTE LTD
ADDRESS ON FILE                           ADDRESS ON FILE                      438 TAGORE INDUSTRIAL AVENUE
                                                                               SINGAPORE, SG 787814
                                                                               SINGAPORE




FLOW CTV INST E CONT DE FLUIDOS L         FLOW TRADERS US LLC                  FLOWERS JOSHUA RAY
AV RUI BARBOSA 2360A                      JACOB BONTIUSPLAATS 9                ADDRESS ON FILE
MACAE RJ, RJ 27915012                     AMSTERDAM 1018 LL
BRAZIL                                    THE NETHERLANDS




FLOWTECH INDUSTRIES INC                   FLOWTOOLS MIDDLE EAST LLC            FLOYD DUSTIN
4601 S PINEMONT DR SUITE 100              194 RAS AL KHOR ST                   ADDRESS ON FILE
HOUSTON, TX 77041                         DUBAI, AE
                                          UNITED ARAB EMIRATES




FLOYD LOGAN K                             FLUGENCE TERRY JAMES                 FLUID SYSTEMS INC
ADDRESS ON FILE                           ADDRESS ON FILE                      16619 ALDINE WESTFIELD ROAD
                                                                               HOUSTON, TX 77032
FLUKE ENGENHARIA Case
                  LTDA    20-33826 Document 89 FiledUK
                                      FMC CORPORATION inLTD
                                                         TXSB on 08/03/20 FMC
                                                                            Page 150 of 433
                                                                              CORPORATION
RUA IMBOASSICA SNAº                     WELLINGTON CIRCLE                    2825 WEST WASHINGTON ST
MACAE RJ, RJ 27901970                   ABERDEEN, AB AB12 3JG                STEPHENVILLE, TX 76401
BRAZIL                                  UNITED KINGDOM




FMC TECHNOLOGIES COMPANY                FMC TECHNOLOGIES SINGAPORE PTE LTD   FMGPRIMECARE LLC
475 WATER STREET                        149 GUL CIRCLE                       4126 WEST MAIN STREET
ST JOHNS, NL A1E 6B5                    SINGAPORE, SG 629605                 DOTHAN, AL 36305
CANADA                                  SINGAPORE




FMJ ROLLOOS BV                          FOCUS SUBSEA PTY LTD                 FOGLEMAN TYLER
BUITENDIJKS 29                          7 LERSITA COURT BIBRA LAKE           ADDRESS ON FILE
PAPENDRECHT, 12 3356 LX                 PERTH, WA 6163
THE NETHERLANDS                         AUSTRALIA




FOGRASHY LAUREN JULIA                   FOLEY AIDAN                          FOLEY MICHAEL LAWRENCE
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




FOLIOFN INVESTMENTS INC                 FONDREN ORTHOPEDIC GP LLP            FONS PEST CONTROL
8180 GREENSBORO DRIVE 8TH FLOOR         7401 SOUTH MAIN                      PO BOX 20115
MCLEAN, VA 22102                        HOUSTON, TX 770304509                HOUMA, LA 70360




FONS PEST MANAGEMENT INC                FONS PEST MANAGEMENT INC             FONTAS ELECTRONICS AND SECURITY
5630 WEST PARK AVE                      PO BOX 20115                         FEREEJ ABDEL AZIZ AL FARABI STREET
HOUMA, LA 70360                         HOUMA, LA 70360                      PO BOX 890
                                                                             DOHA, SQ
                                                                             QATAR



FONTENOT BLAKE ERIN                     FONTENOT DANIEL K                    FONTENOT JERRY JOSEPH
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




FORAKER JOHN LUTHER                     FORBES DEL ROY                       [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




FORCE TECHNOLOGY                        FORD MOTOR COMPANY                   FORD MOTOR COMPANY
PARK ALLA‰ 345                          12110 EMMET STREET                   PO BOX 552679
BRA˜NDBY, 001 2605                      OMAHA, NE 88154                      DETROIT, NE 482552679
DENMARK




FORD ROBERT P                           FORE BRIAN NELSON                    FORE THOMAS RICHARD
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE
FOREST HOTEL      Case   20-33826 Document
                                     FORFAB 89
                                            LTD Filed in TXSB on 08/03/20 FORFANG
                                                                            Page 151  of 433
                                                                                  ANGEL
JULIANAPLEIN 43                         BUCKSBURN STATION ROAD            ADDRESS ON FILE
DEN HELDER, 08 1781 HA                  ABERDEEN, AB AB21 9PB
THE NETHERLANDS                         UNITED KINGDOM




FORGACS CAIRNCROSS DOCKYARD             FORLIZZI CHRISTOPHER              FORMUEPLEJE AS
405 THYNNE ROAD                         ADDRESS ON FILE                   TUBORG HAVNEVEJ 15
MORNINGSIDE, QLD 4170                                                     DK2900 HELLERUP
AUSTRALIA                                                                 DENMARK




FORNECEDORA COMERCIAL MAR LTDA          FORREST GENERAL HOSPITAL          FORRESTER RESEARCH INC
AV LEITA£O DA SILVA 1484 SANTA LAºC     PO BOX 15722                      5001 SPRING VALLEY ROAD STE 200E
VITA³RIA, ES 29045200                   HATTIESBURG, MS 394046389         DALLAS, TX 75244
BRAZIL




FORSBERG ERIK ANDREW                    FORSHIP ASIA PTE LTD              FORSTA APFONDEN AP 1
ADDRESS ON FILE                         NO 10 BUKIT BATOK CRESCEN 1002A   REGERINGSATAN 28 BOX 16294
                                        SINGAPORE, SG 658079              STOCKHOLM 10325
                                        SINGAPORE                         SWEDEN




FORSYTH ZACHARY JAMES                   FORSYTHE DUSTIN FLYNN             FORSYTHE SOLUTIONS GROUP INC
ADDRESS ON FILE                         ADDRESS ON FILE                   7770 FRONTAGE ROAD
                                                                          SKOKIE, IL 60077




FORT BEND CHAMBER OF COMMERCE           FORT BEND COUNTY DBA FORT BEND    FORT BEND COUNTY TAX
455 COMMERCE GREEN BLVD                 1317 EUGENE HEIMANN CIRCLE        ASSESSCOLLECTOR
SUGAR LAND, TX 77478                    RICHMOND, TX 77469                CARRIE SURRATT PCC CTOP PO BOX 1028
                                                                          SUGAR LAND, TX 774781028




FORT WASHINGTON INV ADVISORS INC        FORTADO AUGUST E                  FORTE FONDSFORVALTNING AS
303 BRDWAY 1200                         ADDRESS ON FILE                   KJØPMANNSGATA 32
CINCINNATI, OH 45202                                                      TRONDHEIM 7011
                                                                          NORWAY




FORTPE CALCADOS DE SEGURANCA LTDA       FORTUNE ADRIAN                    FORTUNE PROPERTIES INC
RUA EURICO SALES NO 120 BANGU           ADDRESS ON FILE                   121 W FIREWEED 208
RIO DE JANEIRO, RJ 21860430                                               ANCHORAGE, AK 99503
BRAZIL




FORUM B V OIL TOOLS GMBH                FORUM CANADA ULC                  FORUM ENERGY TECHNOLOGIES UK
HERMANNBLOHMSTR 2                       3903 7TH AVENUE                   BRITANNIA HOUSE ENDEAVOUR DRIVE
HAMBURG, 02 20457                       LEDUC, AB T9E 0K3                 WESTHILL, AB AB32 6UF
GERMANY                                 CANADA                            UNITED KINGDOM




FORUM MIDDLE EAST LIMITED               FORUM US INC                      FOS COMERCIO E SERVICOS LTDA
OILFIELD SUPPLY CENTRE BLDG 20          10344 SAM HOUSTON PARK DRIVE      R AZEVICHE SOL MAR 131
DUBAI, AE                               HOUSTON, TX 77064                 MACAE RJ, RJ 27920160
UNITED ARAB EMIRATES                                                      BRAZIL
FOSS ESG CATERING  Case
                    LTD   20-33826 Document  89 Filed
                                      FOSS MARITIME    in TXSB on 08/03/20 FOSTER
                                                    COMPANY                  PageFENCE
                                                                                  152 of
                                                                                       LTD433
8 A AMFITRITIS STREET                    3443 WEST MARGINAL WAY TERMINAL 5   16700 BEAUMONT HWY
LIMASSOL, CY 3075                        SEATTLE, WA 98106                   HOUSTON, TX 77049
CYPRUS




FOSTER FUELS INC                         FOSTER JOHN                         FOSTER JOSEPH SETH
16720 BROOKNEAL HWY                      ADDRESS ON FILE                     ADDRESS ON FILE
BROOKNEAL, VA 24528




FOSTER MONTY COLE                        FOSTER PRESTON                      FOSTER TONY LLOYD
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




FOSTER TYLER R                           FOTO VIDEO HONING                   FOURNIER CODY PAUL
ADDRESS ON FILE                          JAN VAN KUIKWEG 64                  ADDRESS ON FILE
                                         HEEMSKERK, 08 1962 WE
                                         THE NETHERLANDS




FOURROUX HOMER ELLIS                     FOWLER RODRIGUEZ VALDESFAULI        FOWLERRODRIGUEZFLINTGRAYMCCOY A
ADDRESS ON FILE                          400 POYDRAS STREET 30TH FLOOR       400 POYDRAS STREET 30TH FLOOR
                                         NEW ORLEANS, LA 70130               NEW ORLEANS, LA 70130




FOXOIL DO BRASIL LTDA                    FOXWORTH GREGORY SCOTT              FOXWORTHY MARK ANDREW
RUA LADY ESTEVES DA CONCEICAO            ADDRESS ON FILE                     ADDRESS ON FILE
MACAE, RJ 27933420
BRAZIL




FOYT GARY F                              FPE SEALS LTD                       FPPNEWS COMA‰RCIO DE MATERIAIS PARA
ADDRESS ON FILE                          UNIT 4 519 HOLLAND STREET           RUA N NO 39B LOT PEIXE DOURADO II
                                         ABERDEEN, AB AB25 3UL               CASIMIRO DE ABREU, RJ 28880000
                                         UNITED KINGDOM                      BRAZIL




FRAKE MONICA                             FRAMES                              FRANCIS DRILLING FLUIDS LTD
ADDRESS ON FILE                          KLOMPENMAKERSWEG 9A                 100 ASMA BLVD 151
                                         WOERDEN, 10 3449 JB                 LAFAYETTE, LA 70508
                                         THE NETHERLANDS




FRANCIS DRILLING FLUIDS LTD              FRANCIS KEVIN                       FRANCIS RANDALL PAUL
PO BOX 1694                              ADDRESS ON FILE                     ADDRESS ON FILE
CROWLEY, LA 70527




FRANCIS TORQUE SERVICE                   FRANCO IBARRA ERICK                 FRANCOIS CASEY CHRISTOPHER
PO BOX 50080                             ADDRESS ON FILE                     ADDRESS ON FILE
NEW ORLEANS, LA 70160
                 Case 20-33826
FRANCOIS MARINE SERVICES PTE LTD      Document 89 Filed inCANADA
                                         FRANCOTYPPOSTALIA TXSBINC
                                                                 on 08/03/20 FRANIK
                                                                               PageCOMERCIO
                                                                                    153 of 433
                                                                                            EQUIP E ACESSORIOS
17 KIAN TECK AVE                          82 CORSLATE AVENUE                   2130 SOL E MAR
SINGAPORE, SG 628902                      CONCORD, ON L4K 4X2                  MACAE RJ, RJ 27940290
SINGAPORE                                 CANADA                               BRAZIL




FRANKLIN JOSHUA LEE                       FRANKLIN MEDICAL CENTER              FRANKLIN OFFSHORE AMERICAS INC
ADDRESS ON FILE                           2106 LOOP ROAD                       1325 S CREEK DR 850
                                          WINNSBORO, LA 712951300              BROOKSHIRE, TX 77423




FRANKLIN OFFSHORE AUSTRALIA PTY LTD       FRANKLIN OFFSHORE INTERNATIONAL      FRANKLIN OFFSHORE QATAR WLL
KARRATHA INDUSTRIAL ESTATE                NO 11 PANDAN ROAD                    STREET NO 45 GATE NO 44 SALWA IND
SOUTH FREMANTLE, WA 6162                  SINGAPORE, SG 609259                 DOHA, SQ
AUSTRALIA                                 SINGAPORE                            QATAR




FRANKLIN RICKY                            FRANKS INTERNATIONAL BRASIL LTDA     FRANKS JASON
ADDRESS ON FILE                           RODOVIA AMARAL PEIXOTO KM 1645 S     ADDRESS ON FILE
                                          MACAE, RJ 27973030
                                          BRAZIL




FRANKS OILFIELD SERVICES AUST PTY         FRANKS ROY R                         FRASER MACDONALD ELECTRIC
4953 POOLS STREET                         ADDRESS ON FILE                      176 WOODVILLE STREET
WELSHPOOL, WA 6106                                                             GLASGOW, LN G51 2RN
AUSTRALIA                                                                      UNITED KINGDOM




[NAME REDACTED]                           [NAME REDACTED]                      FRASER DAVID
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                           [NAME REDACTED]                      FRASER SUITES PERTH
ADDRESS ON FILE                           ADDRESS ON FILE                      10 ADELAIDE TERRACE EAST PERTH
                                                                               PERTH, WA 6004
                                                                               AUSTRALIA




FRASOPI PINTURA REFRATAMENTO E            FRAUSTO NATASHA                      FRAZIER CODY
RUA SILVA VALE 973 CAVALACANTI            ADDRESS ON FILE                      ADDRESS ON FILE
RIO DE JANEIRO, RJ 21370360
BRAZIL




FRAZIER JUSTIN DWIGHT                     FREAKE PHILIP                        FREDERICKS TORIANO CHRISTOPHER
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE




FREDIEU CHAD MICHAEL                      FREE CHARLES E                       FREE GAVIN
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE
FREEDMAN MEMORIAL Case   20-33826
                     CARDIOLOGY LLC   Document 89CURIEL
                                         FREEMAN   Filed  in TXSBLLPon 08/03/20 FREEMAN
                                                        ENGINEERS                 Page 154  ofHUNTER
                                                                                        JAMES  433
3311 PRESCOTT RD STE 112                  13101 NW FREEWAY STE 320              ADDRESS ON FILE
ALEXANDRIA, LA 71301                      HOUSTON, TX 77040




FREEMAN MICHAEL C                         FREEMAN MICHAEL RYAN                  FREEMAN WARREN DALE
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




FREEPORTMCMORAN                           [NAME REDACTED]                       [NAME REDACTED]
ATTN MANAGER OF DRILLING OPERATIONS       ADDRESS ON FILE                       ADDRESS ON FILE
333 N CENTRAL AVENUE
PHOENIX, AZ 85004




[NAME REDACTED]                           FREMO WIKKELTECHNIEK BV               FRESH BREW GROUP USA LP
ADDRESS ON FILE                           OOSTELYKE RANDWEG 2A                  11600 BIG JOHN BLVD
                                          NOORD SCHARWOUDE, 08 1723 LH          HOUSTON, TX 77038
                                          THE NETHERLANDS




FRESHFIELDS BRUCKHAUS                     FRETEX VESTNORGE AS                   FRICTAPE NET LTD
17 NGO QUYEN STREET                       TORNEROSEVEIEN 7                      VERKKOMAENTIE 35 35
HANOI, VN                                 SANDNES, 11 4315                      LEPSAMA, 17 01830
VIETNAM                                   NORWAY                                FINLAND




FRIEDE GOLDMAN LTD                        FRIEDEL TAYLOR GRANT                  FRIEDMAN ELI PHILIP LEVINE
3151 BRIARPARK DRIVE SUITE 800            ADDRESS ON FILE                       ADDRESS ON FILE
HOUSTON, TX 77042




FRIEDMAN ROY A                            FRIEND JR GEORGE PHILLIP              FRIENDS LIFE GROUP PLC
ADDRESS ON FILE                           ADDRESS ON FILE                       2ND FLOOR ANCHORAGE 1
                                                                                MANCHESTER, LA M50 3YL
                                                                                UNITED KINGDOM




FRIENDS PROVIDENT                         FRIES WOLFGANG WYSTAN                 FRITH
FRIENDS PROVIDENT LIFE OFFICES            ADDRESS ON FILE                       ADDRESS ON FILE
PIXHAM END DORKING, AB RH4 1QA
UNITED KINGDOM




FRITH BRYAN KEITH                         FRITSCH KANTOOR KOMPLEET              FRONTIER DRILLER CAYMAN LTD
ADDRESS ON FILE                           CORT VAN DER LINDENSTRAAT 19          13135 DAIRY ASHFORD ROAD
                                          RIJSWIJK, 12 2288 EV                  SUITE 800
                                          THE NETHERLANDS                       SUGAR LAND, TX 77478




FRONTIER DRILLER INC                      FRONTIER DRILLER KFT                  FRONTIER DRILLER LTD
13135 DAIRY ASHFORD ROAD                  13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                                 SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                      SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478
FRONTIER PROPERTY Case   20-33826
                    SERVICES PTE LTD   Document  89SUBSEA
                                          FRONTIER   FiledINCin TXSB on 08/03/20 FRONTLINE
                                                                                   Page 155   of 433
                                                                                           SAFETY UK LTD
1 RAFFLES PLACE 4402                       51 BREMIGENS BLVD                      230 PARKWAY POINT UNIT F
SINGAPORE, SG 048616                       PARADISE, NL A1L 4A2                   GLASGOW, RE G69 6GA
SINGAPORE                                  CANADA                                 UNITED KINGDOM




FROST INVESTMENT ADVISORS LLC              FRULLA GENE BRIAN                      FRYE LIONEL
PO BOX 1600                                ADDRESS ON FILE                        ADDRESS ON FILE
SAN ANTONIO, TX 78296




FSI EQUIPMENT LLC                          FT FARFAN LTD                          FUCHS DAVID W
16619 ALDINE WESTFIELD RD                  35 IBIS AVENUE IBIS ACRES              ADDRESS ON FILE
HOUSTON, TX 77032                          SAN JUAN, TT
                                           TRINIDAD AND TOBAGO




FUENTES CHRISTOPHER                        FUERST EDWARD C                        FUGRO DO BRASIL SERV SUBMARINOS
ADDRESS ON FILE                            ADDRESS ON FILE                        SILVA 2222 N CAVALEIROS
                                                                                  MACAE RJ, RJ 27930070
                                                                                  BRAZIL




FUGRO GB MARINE LIMITED                    FUGRO GB NORTH MARINE LIMITED          FUGRO GLOBAL ENVIRONMENTAL OCEAN
FUGRO HOUSE HITHERCROFT ROAD               FUGRO HOUSE DENMORE ROAD BRIDGE O      6100 HILLCROFT STE 500
WALLINGFORD, OX OX10 9RB                   ABERDEEN, AB AB23 8JW                  HOUSTON, TX 77081
UNITED KINGDOM                             UNITED KINGDOM




FUGRO MIDDLE EAST                          FUGRO NORWAY AS                        FUGRO SATELLITE POSITIONING INC
6TH ST                                     KARENSLYST ALLE 2                      6100 HILLCROFT
ABU DHABI, AE                              OSLO, 03 0278                          HOUSTON, TX 77081
UNITED ARAB EMIRATES                       NORWAY




FUGRO SEASTAR AS                           FUGRO SUBSEA SERVICES LTD              FUGRO SURVEY MEXICO SA DE CV
HOFFSVEIEN 1C                              FUGRO HOUSE DENMORE ROAD BRIDGE OF     PIP LAGUNA AZUL CRUAMIENTO ZOFE
SKOYEN, 03 0213                            ABERDEEN, AB AB23 8JW                  CIUDAD DEL CARMEN, CMP 24140
NORWAY                                     UNITED KINGDOM                         MEXICO




FUGRO SURVEY MIDDLE EAST LTD               FUGRO USA MARINE INC                   FUHRMAN DANIEL
6TH ST                                     200 DULLES DRIVE                       ADDRESS ON FILE
ABU DHABI, AE                              LAFAYETTE, LA 70508
UNITED ARAB EMIRATES




FUJI TRADING AMERICA INC                   FUJI XEROX ASIA PACIFIC PTE LTD        FUJI XEROX SINGAPORE PTE LTD
8515 KELSO DRIVE SUITE AB                  NO 10 JALAN BERSATU 134                ROBINSON RD POST OFFICE
BALTIMORE, MD 21221                        PETALING JAYA, SEL 46200               SINGAPORE, SG 902440
                                           MALAYSIA                               SINGAPORE




FUJISAN SURVEY SA DE CV                    FULBRIGHT                              FULKERSON RICHARD FIELDS
AVENIDA REVOLUCION NUMERO 1008             1301 MCKINNEY SUITE 5100               ADDRESS ON FILE
COATZALCOS, VER 96400                      HOUSTON, TX 77010
MEXICO
FULKS DUSTIN ALLENCase   20-33826 Document  89 Filed
                                     FULLER JOSEPH    in TXSB on 08/03/20 FULLER
                                                   BERNARD                  PageMICHAEL
                                                                                 156 ofE 433
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




FULLER THOMAS LANE                      FULLINGTON PAUL N                  FULLMORE EBONIE
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




FULMER TOMMY G                          FUNDERBURK MICHAEL                 FUNDERBURK STEVEN EMERY
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




FURGERSON JASON M                       FURMANITE AMERICA INC              FURMANITE AUSTRALIA PTY LTD
ADDRESS ON FILE                         2435 N CENTRAL EXPRESS SUITE 700   29 ROLLINGS CRESCENT
                                        RICHARDSON, TX 75080               KWINANA, WA 6167
                                                                           AUSTRALIA




FURNITURE ENTERPRISES OF ALASKA         FURUNO SINGAPORE PTE LTD           FUSELIER DARRELL WAYNE
940 EAST 38TH AVENUE                    17 LOYANG LANE                     ADDRESS ON FILE
ANCHORAGE, AK 99503                     SINGAPORE, SG 508917
                                        SINGAPORE




FUTRAL SHANE MELVIN                     FUTURE CONCERNS NIGERIA LIMITED    FUTURE CONCERNS NIGERIA LTD
ADDRESS ON FILE                         17 ROAD 21 A CLOSE                 3 CHRIS EFUYEMI ONANUGA
                                        PORT HARCOURT, LG                  LEKKI PHASE 1, LG
                                        NIGERIA                            NIGERIA




FUTURE DOMAIN INTERNATIONAL             FX ALLIANCE INTERNATIONAL LLC      FX ALLIANCE LIMITED
13 OHIA ADA LANE MGBUOBA                909 THIRD AVENUE                   909 THIRD AVENUE
PORT HARCOURT, RV                       10TH FLOOR                         10TH FLOOR
NIGERIA                                 NEW YORK, NY 10022                 NEW YORK, NY 10022




FX ALLIANCE LLC                         [NAME REDACTED]                    G S MARINE INC
909 THIRD AVENUE                        ADDRESS ON FILE                    134 MAIN ST
10TH FLOOR                                                                 INGLESIDE, TX 78362
NEW YORK, NY 10022




G T MICHELLI COMPANY INC                G4S RISK MANAGEMENT LTD            GAC ENERGY MARINE SERVICES LLC
130 BROOKHOLLOW ESPLANADE               2528 BUCKINGHAM GATE               16607 CENTRAL GREEN BLVD SUITE 200
HARAHAN, LA 70123                       LONDON, LD SW1E 6LD                HOUSTON, TX 77032
                                        UNITED KINGDOM




GAC LOGISTICS UK LIMITED                GAC MARINE LLC                     GAC NETHERLANDS LIMITED
UNIT 2A BEANCROSS ROAD                  SECTOR M41                         SLUISJESDIJK 155
GRANGEMOUTH, SV FK3 8WX                 ABU DHABI, AE                      ROTTERDAM, 12 3087 AG
UNITED KINGDOM                          UNITED ARAB EMIRATES               THE NETHERLANDS
                  Case 20-33826
GAC SHIPPING AND LOGISTICS           Document  89 Filed
                                        GAC SHIPPING UK LTDin TXSB on 08/03/20 GACHASSIN
                                                                                Page 157 INCof 433
59 LOMBARD STREET                        GAC HOUSE UNIT A                      956 S LEWIS ST
GEORGETOWN, GY                           GRANGEMOUTH, SV FK39XF                NEW IBERIA, LA 70560
GUYANA                                   UNITED KINGDOM




GADD SCOTT MICHAEL                       GADDIS ANTONIO M                      GAELI DIESEL SA DE CV
ADDRESS ON FILE                          ADDRESS ON FILE                       CROZ 1 AV2 ORIENTE NO 13 ENTRE
                                                                               CUIDAD DEL CARMEN, CMP 24130
                                                                               MEXICO




GAFFNEYKROESE SUPPLY CORPORATION         GAFFNEYKROESE ELECTRICAL              GAGE BRENT FRANKLIN
FZS1 AP09 JEBEL ALI FREE ZONE            50 RANDOLPH ROAD                      ADDRESS ON FILE
DUBAI, AE 261397                         SUMERSET, NJ 08873
UNITED ARAB EMIRATES




GAGNARD BRANDON                          GAGNEBIN MATTHEW                      GAINES COUNTY APPRAISAL DISTRICT
ADDRESS ON FILE                          ADDRESS ON FILE                       PO BOX 490
                                                                               SEMINOLE, TX 793600490




GAITRONICS A DIVISION OF HUBBELL L       GAITRONICS CORPORATION                GALAC ETHAN J
BRUNEL DRIVE STRETTON PARK               400 EASTAWYOMISSING AVENUE            ADDRESS ON FILE
BURTONONTRENT, ST DE13 0BZ               MOHNTON, PA 19540
UNITED KINGDOM




[NAME REDACTED]                          GALICIA ABOGADOS SC                   GALLAGHER HUGH FRANCIS
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




[NAME REDACTED]                          GALLAGHER PATRICK PHILLIP             GALLARDO BERNARDO
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




GALLARDO GEMMA                           GALLEGOS ERIKA                        GALLION CHADWICK DUNCAN
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




GALLOW TERENCE TREMAYNE                  GALLOWAY JOHNSON TOMPKINS BURR        GALLOWAY JOHNSON TOMPKINS BURR
ADDRESS ON FILE                          701 POYDRAS STREET 40TH FLOOR         701 POYDRAS STREET STE 4040
                                         NEW ORLEANS, LA 70139                 NEW ORLEANS, LA 70139




GALLUCCI JOSEPH                          GALLUP ROSS W                         GALVAN MARSHA L
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE
GAN ANTHENIA      Case 20-33826 Document 89 BUSINESS
                                   GANDAMAR   Filed inSOLUTIONS
                                                       TXSB on  CO08/03/20
                                                                   LT       PageAKASH
                                                                           GANDHI 158 of 433
ADDRESS ON FILE                       NO 1824 KUN GYAN ROAD AUNG SAN S    ADDRESS ON FILE
                                      YANGON, MM 11221
                                      MYANMAR




GANDY DEANDRE                         GANDY STEVENSON                     GANESAN VISWANATHAN
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




[NAME REDACTED]                       GANEY CALEB                         GANGISHETTI SAMPATH
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




GANNEXION BV                          GAR COMPANY DBA SPECIALTIES CO      GARCIA ANSELMO
TRANSISTORSTRAAT 71A                                                      ADDRESS ON FILE
ALMERE, 02 1322 CK
THE NETHERLANDS




GARCIA DANIEL                         GARCIA GUADALUPE GONZA              GARCIA JEANNETTE
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




GARCIA JOSE                           GARCIA MARCOS                       GARDERE WYNNE SEWELL LLP
ADDRESS ON FILE                       ADDRESS ON FILE                     1000 LOUISIANA SUITE 3400
                                                                          HOUSTON, TX 770025011




GARDNER MICHAEL                       GARDNER TAYLER A                    GARLAND BUSINESS CORP
ADDRESS ON FILE                       ADDRESS ON FILE                     1177 KAMATO ROAD
                                                                          MISSISSAUGA, ON L4W 1X4
                                                                          CANADA




GARNER BRIAN KEITH                    GARNES JESSE S                      GARRETT AUSTIN
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




GARRETT CHARLES D                     GARRETT DAVID WAYNE                 GARRETT MARCUS DEWAYNE
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




GARRICK DESTANI                       GARRICK MARTIN                      GARROTT JASON J
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE
GARVEY RONALD     Case 20-33826 Document  89 DUANE
                                   GARY CECIL Filed in TXSB on 08/03/20 GARY
                                                                         Page    159 of 433
                                                                             L SCOTT
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




GARY SCOTT                            GARZA ADRIA I                       GARZA ISMAEL
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




GARZA TELLO ASOCIADOS SC              GAS EQUIPMENT COMPANY               GAS AND OIL TECHNOLOGIES CO LTD
CAMINO A STA TERESA 187C PISO 5       11616 HARRY HINES BLVD              ALOTHMAN OFFICE TOWER KING SAUD RO
MEXICO, DF 14010                      ABU DHABI, AE                       AL KHOBAR, SA 31952
MEXICO                                UNITED ARAB EMIRATES                SAUDI ARABIA




GAS EQUIPMENT COMPANY INC             GAS UNLIMITED INC                   GASKIN JOSEPH BRENT
11510 NORTH PETRO PARK                15999 CITY WALK SUITE 200           ADDRESS ON FILE
HOUSTON, TX 77041                     SUGAR LAND, TX 77479




GASPARD BRITTANY NICOLE               GASPARD JOSHUA J                    GASTROINTESTINAL ASSOCIATES PA
ADDRESS ON FILE                       ADDRESS ON FILE                     1421 N STATE ST
                                                                          JACKSON, MS 39212




GATES ENGINEERING SERVICES PTE L      GATES BRYAN SCOTT                   GATES E S TRADING LLC
40 GUL CIRCLE                         ADDRESS ON FILE                     AL QUOZ
SINGAPORE, SG 629575                                                      12973
SINGAPORE                                                                 DUBAI, AE
                                                                          UNITED ARAB EMIRATES



GATES E S TRADING LLC                 GATES ENGINEERING SERVICES CJSC     GATES ENGINEERING SERVICES CO LLC
AL QUOZ                               WASEL 6682 AL YARMOK UNIT NO 88     90 58A ST
DUBAI, AE                             AL KHOBAR, SA 34423                 SHARJAH, AE
UNITED ARAB EMIRATES                  SAUDI ARABIA                        UNITED ARAB EMIRATES




GATES ENGINEERING SERVICES LLC        GATES ENGINEERING SERVICES UK LTD   GATES ENGINEERING SERVICES
90 58A ST                             BASSINGTON DRIVE                    43 WHITTENBERG DRIVE
DAMMAM, SA 31491                      CRAMLINGTON, NU NE23 8AS            CANNING VALE, WA 6155
SAUDI ARABIA                          UNITED KINGDOM                      AUSTRALIA




GATES ES NORTH AMERICA INC            GATES FLEXIMAK                      GATES PHILIP
1551 WEWATTA STREET                   INDUSTRIAL AREA STREET 11           ADDRESS ON FILE
DENVER, CO 80202                      DOHA, SQ
                                      QATAR




GATEWAY LAND LIMITED                  GATLIN MARCUS JAMES                 GATOR CRANE SERVICE LLC
220106 CLIFFORD CENTRE                ADDRESS ON FILE                     1512 VASSAR ST
SINGAPORE, SG 048621                                                      HOUMA, LA 70361
SINGAPORE
                 Case 20-33826
GATOR EQUIPMENT RENTALS OF IBERIA   Document  89 Filed in TXSB on 08/03/20 GAUNTT
                                       [NAME REDACTED]                      PageCODY
                                                                                  160ALLEN
                                                                                      of 433
1107 WEST TUNNEL BLVD                   ADDRESS ON FILE                      ADDRESS ON FILE
HOUMA, LA 70361




GAUTHIER CHADWICK NEAL                  GAUTHIER RYAN S                      GAVIS MICHAEL TYLER
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




GAY JONATHAN LEE                        GAY MARK LESLIE                      GAZELLE GLOBALIZATION GROUP LLC
ADDRESS ON FILE                         ADDRESS ON FILE                      116 EAST 27TH STREET FL 11
                                                                             NEW YORK, NY 10016




GBH TECHNICAL LTD                       GC MARITIME SERVICE                  GCHCOM INTERNATIONAL SDN BHD
UNIT 9 BRAEHEAD CENTRE                  8320 MILLET STREET                   LOT 2483 GROUND FLOOR
ABERDEEN, AB AB12 3PG                   HOUSTON, TX 77012                    MIRI, SAR 98000
UNITED KINGDOM                                                               MALAYSIA




GCI COMMUNICATION CORP                  GCOMEX OLEO E GAS LTDA               GDB SERVICES SDN BHD
2550 DENALI STREET SUITE 1000           RUA VICTOR CIVITA 66 BLO SALA 303    C18 MEGAN AVENUE 1
ANCHORAGE, AK 99503                     RIO DE JANEIRO, RJ 22775044          KUALA LUMPUR, PSK 50400
                                        BRAZIL                               MALAYSIA




GDF SUEZ                                GDS INTERNATIONAL LLC                GDS MIDDLE EAST FZE
                                        9841 WINDMILL PARK LANE              FZS1 BA04 JEBEL ALI FREE ZONE SOU
                                        HOUSTON, TX 77064                    DUBAI, AE 262263
                                                                             UNITED ARAB EMIRATES




GE DRILLING ASIA PTE LTD                GE ELECTRONICS LTD                   GE ENERGY MANUFACTURING INC
2 BENOI ROAD                            GENICS GIOVANNI PAPAFFY STREET       3300 NORTH SAM HOUSTON PARKWAY EAST
SINGAPORE, SG 629876                    BIRKIRKARA, MT BKR 4021              HOUSTON, TX 77032
SINGAPORE                               MALTA




GE ENERGY POWER CONVERSION UK LTD       GE ENERGY POWER CONVERSION USA INC   GE GEORGE
BOUGHTON ROAD                           100 EAST KENSINGER DRIVE STE 500     ADDRESS ON FILE
WARWICKSHIRE, AB CV21 1BU               CRANBERRY TOWNSHIP, PA 16066
UNITED KINGDOM




GE OIL GAS AUSTRALIA PTY LTD            GE OIL GAS DO BRASIL LTDA            GE OIL GAS PRESSURE CONTROL
631 KAREL AVENUE                        ESTRADA DA FAZENDA SJMUTUM 200       STONEYWOOD PARK NORTH DYCE
JANDAKOT, WA 6164                       MACAE, RJ 27973030                   ABERDEEN, AB AB21 7EA
AUSTRALIA                               BRAZIL                               UNITED KINGDOM




GE OIL GAS UK LIMITED TA VETCO G        GE POWER CONVERSION DO BRASIL LTDA   GE POWER CONVERSION USA INC
STONEYWOOD PARK NORTH                   AV ALVARO CABRAL 1345 LOURDES        100 EAST KENSINGER DRIVE STE 500
ABERDEEN, AB AB21 7EA                   BELO HORIZONTE, MG 30170001          CRANBERRY TOWNSHIP, PA 16066
UNITED KINGDOM                          BRAZIL
                 Case 20-33826
GEA MECHANICAL EQUIPMENT US INC       Document 89 Filed
                                         GEA WESTFALIA     in TXSB
                                                       SEPARATOR    on 08/03/20 GECKO
                                                                 NEDERLAND       PageME161 of 433
100 FAIRWAY COURT                         HOOGVELD 16                           DUBAI, AE
NORTHVALE, NJ 07647                       CUIJK, 07 5431 NW                     UNITED ARAB EMIRATES
                                          THE NETHERLANDS




GEDA USA ELEVATOR AND MATERIAL LIFT       GEDSON G BARRETO JUNIOR ME            GEE COLLIN L
1151 BUTLER ROAD                          RUA TENENTE CELIO 690                 ADDRESS ON FILE
LEAGUE CITY, TX 77573                     GRANJA DOS CAVALEIROS MACAE, RJ
                                          27930120
                                          BRAZIL



GEE RONALD                                GEE SABRIYA A                         [NAME REDACTED]
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




GEETUP ENERGY RESOURCES                   GEHEB CHRISTOPHER ALLEN               GEIS CORNELIA
302 C ABA EXPRESS WAY                     ADDRESS ON FILE                       ADDRESS ON FILE
PORT HARCOURT, RV 2348
NIGERIA




GEISENDORFF DARRELL                       GEKKO INC                             GELDERT JOSHUA DAY
ADDRESS ON FILE                           5201 MITCHELLDALE ST                  ADDRESS ON FILE
                                          HOUSTON, TX 77266




GELOVEN JOHANNES FRANCISCUS VAN           GEMACO BV                             GEMPORT GEMLIK LIMAN VE DEPOLAMA
ADDRESS ON FILE                           FRANSE AKKER 9                        ATA MAH SANAYI CAD NO6
                                          BREDA, 07 4824 AL                     GEMLIK, 16 16600
                                          THE NETHERLANDS                       TURKEY




GENEL ENERGY PETROLEUM SERVICES           GENERAL AUTHORITY OF CUSTOMS          GENERAL AUTHORITY OF ZAKAT TAX GAZT
LIMITED                                   GULF GOLDEN TOWER                     DAMMAM BRANCH
CO GENEL ENERGY SERVICES UK LIMITED       DAFNA                                 DAMMAM
FOURTH FLOOR                              QATAR                                 SAUDI ARABIA
ONE GRAFTON STREET
LONDON W1S 4FE UNITED KINGDOM


GENERAL AUTHORITY OF ZAKAT TAX GAZT       GENERAL AUTHORITY OF ZAKAT AND        GENERAL BINDING CORPORATION
GENERAL AUTHORITY OF ZAKAT AND TAX HQ     TAXATION                              PO BOX 71361
RIYADH PRINCE ABDULRAHMAN                 PRINCE ABDULRAHMAN BIN ABDULAZIZ ST   CHICAGO, IL 606941361
BIN ABDULAZIZ ST                          RIYADH 12628
RIYADH DAMMAM 12628 SAUDI ARABIA          SAUDI ARABIA



GENERAL EQUIPMENT GUYANA LIMITED          GENERAL ORGANIZATION OF SOCIAL        GENERAL PETROLEUM SERVICES DO LLC
ROME ACCESS ROAD EAST BANK DEMERAR        INSURANCE                             SHEIK RASHIN BIN SAEED AL MAKTOUM ST
GEORGETOWN, GY 592                        PO BOX 878                            ABUDHABI, AE
GUYANA                                    RIYADH 11421                          UNITED ARAB EMIRATES
                                          SAUDI ARABIA



GENERAL RETIREMENT SOCIAL                 GENERAL STEAMSHIP AGENCIES INC        GENERAL TAX AUTHORITY
BIN OMRAN AREA                            4341 B STREET SUITE 202               AL CORNICHE ST
MOHAMMED BIN THANI ST                     ANCHORAGE, AK 99503                   DOHA
NEXT TO HR DEPT OF HAMAD GENERAL                                                QATAR
HOSPITAL
QATAR
                Case
GENERAL TECHNICAL     20-33826
                  SAFETY TRAINING   Document 89IGSFiled
                                       GENERON    INC   in TXSB on 08/03/20 GENESIS
                                                                             Page ENGINEERING
                                                                                    162 of 433LLC
140 DAMMAM STREET                       16250 TOMBALL PARKWAY               3418 HIGHWAY 6 S PMB B346 SUITE B
DAMMAM, SA                              HOUSTON, TX 77086                   HOUSTON, TX 770824205
SAUDI ARABIA




GENESIS FOODS NIGERIA LIMITED           GENESIS PROMOTIONAL PRODUCTS FZE    GENRG POWER SOLUTIONS LLC
PLOT 198 199 RUMUOGBA ESTATE            AL KHALIDIYAHW9                     6106 MILWEE STREET
PORT HARCOURT, RV                       ABU DHABI, AE                       HOUSTON, TX 77092
NIGERIA                                 UNITED ARAB EMIRATES




GENTRY JEREMY MALLOY                    GEO CHEM MIDDLE EAST                GEO SEONG SHIPPING ENGINEERING
ADDRESS ON FILE                         PLOT NO TP010305 TECHNO PARK        689 JANGSEUNGPODONG
                                        DUBAI, AE 2209                      GEOJESI GYEONG NAM, 11 656210
                                        UNITED ARAB EMIRATES                SOUTH KOREA




[NAME REDACTED]                         GEORGE AMANDA                       GEORGE CHERUVATHOOR
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




GEORGE JOE                              [NAME REDACTED]                     GEORGE OTIS DAVIS
ADDRESS ON FILE                         ADDRESS ON FILE                     2407 LYNX STONE COURT
                                                                            HUMBLE, TX 77396




GEORGE R MAUS                           GEORGETOWN HOTELS APARTMENT         GEOTECHINVEST BV
ADDRESS ON FILE                         61 JOEL OGUNNAIKE STREET            KLOOSTERLAAN 12
                                        IKEJA, LG 234                       BERGEN, 08 1861 SE
                                        NIGERIA                             THE NETHERLANDS




GERALDINA MORAES DE OLIVEIRA            GERALDO LUIZ OZORIO                 GERBER BRANDON
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




GERBER NALBERT JOHN                     GERMAN GULF ENTERPRISES LTD         GERMANISCHER LLOYD OFFSHORE
ADDRESS ON FILE                         SHARJAH INDUSTRIAL AREA NO 7        X10 SIMPANG 350 JALAN MA LOT 4345
                                        SHARJAH, AE                         KUALA BELAIT, BN KA 2931
                                        UNITED ARAB EMIRATES                BRUNEI




GERMANISCHER LLOYD SINGAPORE            GERMANISCHER LLOYD                  GEROW PETER JOSEPH
16 SCIENCE PARK DRIVE                   SECOND FLOOR UPS BUILDING NO 274    ADDRESS ON FILE
SINGAPORE, SG 118227                    DOHA, SQ
SINGAPORE                               QATAR




GERRITSEN ON OFFSHORE SERVICES BV       GERRY JAMES JOHN                    GESCO GROUP
TT WASUMWEG 275                         ADDRESS ON FILE                     2033 ELMEERAG BUIDLINGS 2
AMSTERDAM, 08 1033 SJ                                                       QATAMEYA ROAD
THE NETHERLANDS                                                             CAIRO, EG 12728
                                                                            EGYPT
GESCO GROUP       Case 20-33826 Document
                                   GESCO II89
                                            LLC Filed in TXSB on 08/03/20 GESELLSCHAFT
                                                                           Page 163 of   433
                                                                                       FUR OELTECHNIK MBH
PO BOX 278                             6410 MAYFAIR                         LESSINGSTRASSE 32
MAADI, EG                              HOUSTON, TX 77087                    WAGHAUSEL, 08 68753
EGYPT                                                                       GERMANY




GET DISTILLED WATER SERVICE INC        GEVAERD ROEDEL LTDA                  GEVAUDAN DIEGO
4602 CHENNAULT BEACH ROAD C            RUA LAURO MULLER 10401201 FAZENDA    ADDRESS ON FILE
MUKILTEO, WA 982755016                 ITAJAA-, SC 88301401
                                       BRAZIL




GEVISA SA                              GEVISA SA                            GGD ENGINEERING LTD
AV REPUBLICA DO CHILE 330 27           RODOVIA SP 101 KM 38                 RASHIERIEVE BY NEWBURGH
RIO DE JANEIRO, RJ 20031170            CAMPINAS BOA VISTA, SP 13064654      ELLON, AB AB41 6AU
BRAZIL                                 BRAZIL                               UNITED KINGDOM




GHANA REVENUE AUTHORITY                GHANA REVENUE AUTHORITY              GHARISH IBRAHIM AL
ACCRA SPORTS STADIUM STARLETS 91 RD    ACCRA SPORTS STADIUM                 ADDRESS ON FILE
ACCRA                                  STARLETS 91 RD
GHANA                                  ACCRA
                                       GHANA



GHASHAM MARINE SERVICES                GHAZWI SADIQ ALI                     GHIGLIA ANDREW
BUILDING 10 OFFICE 41 BARWA VILLA      ADDRESS ON FILE                      ADDRESS ON FILE
DOHA, SQ
QATAR




GHX INDUSTRIAL LLC                     GIANNETTI TOMMASO L P                GIBB TOOLS LTD
500 MOUNTAIN VIEW                      ADDRESS ON FILE                      271 KING STREET
DALLAS, TX 75284                                                            ABERDEEN, AB AB24 5AN
                                                                            UNITED KINGDOM




GIBBONS AARON DUSTIN                   GIBBS CHARLES EDWARD                 [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




GIBBS JOHN STEVEN                      GIBBS MATTHEW THOMAS                 GIBBS NICHOLAS
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




GIBSON BONNIE JEAN                     GIBSON CHRISTOPHER LANCE             GIBSON DUNN CRUTCHER LLP
ADDRESS ON FILE                        ADDRESS ON FILE                      333 S GRAND AVENUE
                                                                            LOS ANGELES, CA 900713197




GIBSON ELECTRIC MOTOR SALES            GIBSON GARY ALLEN                    GIBSON HAMILTON BLAKE
5505 VETERANS BLVD                     ADDRESS ON FILE                      ADDRESS ON FILE
PASCAGOULA, MS 395681589
                 Case
GIBSON JOHN NICHOLAS    20-33826 Document
                                    GIDDENS89   Filed
                                            CLINT A   in TXSB on 08/03/20 GIDDENS
                                                                            Page RICHARD
                                                                                  164 of 433
                                                                                         D
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                        GIJON RAFAEL A                     GILARRANZ ROBERTO A
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




GILBERT CHRISTOPHER P                  [NAME REDACTED]                    GILES ANTHONY DWAIN
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                        GILL DANIEL WILLIAM                GILL MATTHEW
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




GILL SAMUEL LAWRENCE                   GILL SERVICES INCORPORATED         GILLARD TED J
ADDRESS ON FILE                        650 ALDINE BENDER                  ADDRESS ON FILE
                                       HOUSTON, TX 77060




GILLIKIN JASON                         [NAME REDACTED]                    GILLIS ALLAN
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




GILLIS DAVID JEROME                    GILMER GARY CHASE                  GILMORE JOHN EDWARD
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




GILPIN DALE EUGENE                     GIMNICH CLINTON                    GINILO DAVID GRANT
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




GINN KYLE RAMSEY                       GIONET MARK                        GIPSON BRENT DOUGLAS
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




GIPSON CHRISTOPHER M                   GIPSON NICHOLAS                    GIRO ENGINEERING LTD
ADDRESS ON FILE                        ADDRESS ON FILE                    DUNCAN ROAD PARK GATE UNIT 10
                                                                          SOUTHAMPTON, HA SO31 7GA
                                                                          UNITED KINGDOM
GIRON MIGUEL A    Case 20-33826 Document  89 Filed
                                   GIVENS BENJAMIN   in TXSB on 08/03/20 GKG
                                                   ALAN                   Page   165 of 433
                                                                             LAW PC
ADDRESS ON FILE                       ADDRESS ON FILE                     1054 THIRTYFIRST STREET SUITE 200
                                                                          WASHINGTON, DC 20007




GL NOBLE DENTON INC ENT               GL NOBLE DENTON                     GL NOBLE DENTON
1155 DAIRY ASHFORD SUITE 750          1400 RAVELLO RD KATY                DELMA STREET 13
HOUSTON, TX 77079                     DOHA, SQ                            ABU DHABI, AE 27510
                                      QATAR                               UNITED ARAB EMIRATES




GL SEAMAN CO OF HOUSTON               GLACIER ENERGY SERVICE LTD          GLAMOX AQUA SIGNAL CORPORATION
8020 KATY FREEWAY                     PETERSEAT DRIVE ALTENS INDUSTRIAL   1125 ALEXANDER COURT
HOUSTON, TX 77024                     ABERDEEN, AB AB12 3HT               CARY, IL 60013
                                      UNITED KINGDOM




GLASGOW MARITIME ACADEMY LLP          GLASS DONALD                        GLASS WEALTH MANAGEMENT
101 ABERCROMBY BUSINESS CENTRE        ADDRESS ON FILE                     1250 NE LOOP 410 STE 333
GLASGOW, LA G40 2DD                                                       SAN ANTONIO, TX 78209
UNITED KINGDOM




[NAME REDACTED]                       [NAME REDACTED]                     [NAME REDACTED]
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




GLAZE JAMES NORMAN                    GLAZE JEREMY LOUIS                  GLEASON REEL CORP
ADDRESS ON FILE                       ADDRESS ON FILE                     600 S CLARK STREET
                                                                          MAYVILLE, WI 53050




GLEIMICH SERV E TRANSP LTDA           GLENHIRE                            GLENN KENNETH L
RUA ANTENOR MACIEL DE AZEVEDO 284     HILL OF GOVAL                       ADDRESS ON FILE
MACAE RJ, RJ 27940530                 DYCE ABERDEEN, AB AB21 7NX
BRAZIL                                UNITED KINGDOM




GLOBAL COMPLIANCE LLC                 GLOBAL CROSSING COMUNICACOES DO     GLOBAL CROSSING LANDING MEXICANA
610 BELLE TERRE BLVD                  RUA EID MANSUR 666                  LAGO ZURICH 96
LA PLACE, LA 70068                    COTIA, SP 06708007                  CD DE MEXICO, DF 11529
                                      BRAZIL                              MEXICO




GLOBAL DRILLING SOLUTIONS INC         GLOBAL ENERGY CORPORATION LIMITED   GLOBAL ENERGY GROUP LTD
UNIT 602 AL SALMEEN GOLDEN TOWER      MARINE HOUSE                        8 AIRFIELD ROAD EVANTON IND ESTAT
ABU DHABI, AE                         DYCE, AB AB21 0BH                   EVANTON, RO IV16 9XJ
UNITED ARAB EMIRATES                  UNITED KINGDOM                      UNITED KINGDOM




GLOBAL FABRICATION SERVICES INC       GLOBAL HYDRAULICS PTE LTD           GLOBAL JOBS NETWORK LTD
9400 FOREST LANE                      115 NEYTHAL ROAD                    69 BUCHANAN STREET
CONROE, TX 77385                      SINGAPORE, SG 628602                GLASGOW, LN G1 3HL
                                      SINGAPORE                           UNITED KINGDOM
GLOBAL KNOWLEDGECase   20-33826
                  INTERMEDIATE        Document
                                         GLOBAL 89  FiledSDN
                                                MAJUSINAR in TXSB
                                                             BHD  on 08/03/20 GLOBAL
                                                                                PageMANUFACTURING
                                                                                     166 of 433 INC
9000 REGENCY PKWY                         LEVEL 231 PREMIER SUITE ONE MONT       106 ROW 1
CARY, NC 27518                            KUALA LUMPUR, SEL 50480                LAFAYETTE, LA 70508
                                          MALAYSIA




GLOBAL MARINE SAFETY SINGAPORE PT         GLOBAL MARITIME CONSULTANCY LTD        GLOBAL MARITIME SCOTLAND LTD
16 PENJURU CLOSE                          SADDLERS HOUSE                         2729 KING STREET
SINGAPORE, SG 608612                      LONDON, LD EC2V 6BR                    ABERDEEN, AB AB24 5AA
SINGAPORE                                 UNITED KINGDOM                         UNITED KINGDOM




GLOBAL MARITIME                           GLOBAL OFFSHORE AND MARINE PTE LTD     GLOBAL OFFSHORE APS
11767 KATY FREEWAY SUITE 660              10 SHIPYARD CRESCENT                   AMERIKAVEJ 3B
HOUSTON, TX 77079                         SINGAPORE, SG 627814                   ESBJERG, 005 6700
                                          SINGAPORE                              DENMARK




GLOBAL ONE SECURITY SERVICES SDN BH       GLOBAL PEST CONTROL AND ALLIED         GLOBAL PETROLEUM VALVES PTE LTD
NO 17 JALAN SRI PERKASA 218               72 TRANS AMADI IND LOUT                BLK 1001 TAI SENG AVENUE 01 2520
JOHOR BAHRU, JOH 81200                    PORT HARCOURT, RV                      SINGAPORE, SG 534420
MALAYSIA                                  NIGERIA                                SINGAPORE




GLOBAL PORT SERVICES SCOTLAND LTD         GLOBAL POWER SUPPLY LLC                GLOBAL RENT A CAR
13 HENDERSON ROAD                         136 W CANON PERDIDO ST SUITE 200       PO BOX 17750
INVERNESS, IN IV1 1SN                     SANTA BARBARA, CA 93101                DOHA, SQ
UNITED KINGDOM                                                                   QATAR




GLOBAL RESOURCES MANAGEMENT LIMITED       GLOBAL RISER SL                        GLOBAL SOLUTIONS ASIA SDN BHD
MARINE HOUSE 5B INTERNATIONAL AVEN        CALLE BUENOS AIRES NO 3 CP             23A02 UOA BANGSAR NO 5 JALAN BANG
DYCE, AB AB21 0BH                         LAS PALMAS DE GRAN CANARIA, 35 35002   KUALA LUMPUR, PSK 59000
UNITED KINGDOM                            SPAIN                                  MALAYSIA




GLOBAL STRATEGIC COMMUNICATIONS           GLOBAL TRANSPORTATION GROUP LLC        GLOBALTECH MOTOR CONTROLS INC
80 CHAMBERS STREET STE 14F                2211 NORFOLK SUITE 300                 525 MC CARTY STREET
NEW YORK, NY 10007                        HOUSTON, TX 77098                      HOUSTON, TX 77029




GLOBALTRADE LOGISTICA E CONSULTORIA       GLOBE LIFE INC                         GLOBEX UTILIDADES SA
RUA DAS MARRECAS                          3700 S STONEBRIDGE DRIVE               AV TENENTE REBELO 675 IRAJA¡
RIO DE JANEIRO, RJ 20031120               P O BOX 8080                           RIO DE JANEIRO, RJ 21241460
BRAZIL                                    MCKINNEY, TX 750708080                 BRAZIL




GLOBOMAR COMERCIAL LTDA                   GLOPRO SUPPLY LOGISTICS PTY LTD        GMC MARITIME AS
AV PREFEITO ARISTEU FERREIRA DA SI        TYGERVALLEY                            CLIPPERVEIEN 2
MACAE RJ, RJ 27930070                     CAPE TOWN, WC 7535                     STAVANGER, 11 4077
BRAZIL                                    SOUTH AFRICA                           NORWAY




GMMCO LIMITED                             GMS INSTRUMENTS BV                     GO OFFSHORE
SURVEY1290NEAR ULTRATECH CEMENT           DRIEMANSSTEEWEG 190                    PO BOX 209
PANVEL, 13 410206                         ROTTERDAM, 12 3084 CB                  SOUTH PERTH, WA 6151
INDIA                                     THE NETHERLANDS                        AUSTRALIA
GOBEL THORSEN Case 20-33826          Document 89MICHAEL
                                        GODEAUX    FiledDin TXSB on 08/03/20 GODINE
                                                                              PageKENDRALYN
                                                                                    167 of 433
BAGSVAERD HOVEDGADE 141                  ADDRESS ON FILE                         ADDRESS ON FILE
BAGSVAERD, 001 2880
DENMARK




GODWIN MARK ALLEN                        GOES MICHAEL                            [NAME REDACTED]
ADDRESS ON FILE                          ADDRESS ON FILE                         ADDRESS ON FILE




GOFORTH RYAN WILLIAM                     GOL A GOL FUTEBOL SOCIETY               [NAME REDACTED]
ADDRESS ON FILE                          ALAMEDA DA LAGOA 110                    ADDRESS ON FILE
                                         MACAE, RJ 27930300
                                         BRAZIL




GOLD DIAMOND ABERDEEN 2005 LTD           GOLD FINS AND WINGS                     GOLDEN CHRISTOPHER
OVERTON CIRCLE DYCE                      BLK 9010 TAMPINES ST 93 03119           ADDRESS ON FILE
ABERDEEN, AB AB21 7AZ                    SINGAPORE, SG 528844
UNITED KINGDOM                           SINGAPORE




GOLDEN LINE TELECOM LTDA                 GOLDING FRITZ STEPHEN                   GOLDMAN SACHS ASSET MGMT LP US
AV DAS AMERICAS SL 211 E 2 1155          ADDRESS ON FILE                         200 WEST ST
RIO DE JANEIRORJ, RJ 22631000                                                    NEW YORK, NY 10282
BRAZIL




GOLDSTAR CLEANING SERVICE                GOLDSTAR NORWICH LTD                    GOLFERS SCOTLAND LTD
SOUTH ESPLANADE WEST ABERDEEN            56 WHIFFLER RD                          INGLEWOOD RAMSAY ROAD
ABERDEEN, AB AB119AA                     NORWICH, NK NR2 2AY                     BANCHORY, AB AB31 STT
UNITED KINGDOM                           UNITED KINGDOM                          UNITED KINGDOM




[NAME REDACTED]                          GOLTENS DUBAI                           GOLTENS HOUSTON INC
ADDRESS ON FILE                          DUBAI MARITIME CITY SHIP DOCKING YARD   7214 CLINTON DRIVE
                                         DUBAI, AE                               HOUSTON, TX 77020
                                         UNITED ARAB EMIRATES




GOLTENS KOREA                            GOLTENS ROTTERDAM BV                    GOLTENS SERVICE CO INC
ROOM 1003 ACE HIGHTECH21 1470 UDON       LORENTZWEG 29                           2323 NE MIAMI COURT
BUSAN, 12 612021                         SPIJKENISSE, 12 3208 LJ                 MIAMI, FL 331374844
SOUTH KOREA                              THE NETHERLANDS




GOLTENS SINGAPORE PTE LTD                GOLTENS UK LTD                          GOMES GLENN RUSSELL
NO 6A BENOI ROAD                         CLYDEVIEW RIVERSIDE BUSINE SUITE 5      ADDRESS ON FILE
SINGAPORE, SG 629881                     GREENOCK, RE PA75 2UZ
SINGAPORE                                UNITED KINGDOM




GOMES JACK J                             [NAME REDACTED]                         GOMES RODRIGO MARIO
ADDRESS ON FILE                          ADDRESS ON FILE                         ADDRESS ON FILE
[NAME REDACTED]    Case 20-33826 Document 89 Filed
                                    GOMEZ CARLOS JOSEin TXSB on 08/03/20 GOMEZ
                                                                          PageEDUARDO
                                                                                168 of 433
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




GOMEZ LAN                              GOMEZ VERONICA                    GOMOLKA MATTHEW
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




GOMZ OFFSHORE SA DE CV                 GON PETRO COMERCIAL LTDA          GONSALVESYAN PETRULLA
EXPLORACION ST NO 6 18DE MARZO CD      AVGUADALAJARA 1900 PRAIA CAMPIS   ADDRESS ON FILE
DEL CARMEN, CMP 24157                  MACAE RJ, RJ 27923220
MEXICO                                 BRAZIL




GONZALES ELECTRICAL SYSTEMS LLC        GONZALES ELIZABETH A              GONZALES MARK R
4950 WASHINGTON BLVD                   ADDRESS ON FILE                   ADDRESS ON FILE
BEAUMONT, TX 77707




GONZALEZ DANTE G                       GONZALEZ EVELYN                   GONZALEZ FRANCISCO JAVIER
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




GONZALEZ GUZMAN DIEGO                  GONZALEZ HUGO A                   GONZALEZ JOSE JAVIER
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




GONZALEZ MARIA DE LOS ANGELES          [NAME REDACTED]                   [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




GONZALEZDULCHE NATALIE                 GOODEAUX CLIFTON G                [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




GOODFELLOW PAUL                        GOODIE JASON JILES                GOODIN SAMUEL RODNEY
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




GOODROW JAMES W                        GOODWIN JASON SEAN                GOODWIN JUSTIN RYAN
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE
                Case
GOOGINS MARK JOSEPH      20-33826 Document
                                     GOPAL S89   Filed in TXSB
                                             KRISHNAMURTHY      on 08/03/20
                                                           DBA VISUAL BI     Page B169
                                                                            GORDON     of 433 MD
                                                                                    MASSENGALE
ADDRESS ON FILE                         5600 TENNYSON PARKWAY SUITE 250    ADDRESS ON FILE
                                        PLANO, TX 75024




GORDON ENGINEERING SERVICES             GORDON ERIC DANE                   [NAME REDACTED]
SWIRE HOUSE SOUTER HEAD ROAD            ADDRESS ON FILE                    ADDRESS ON FILE
ABERDEEN, AB AB12 3LF
UNITED KINGDOM




[NAME REDACTED]                         GORDON STEVEN MATTHEW              GORDON T HALL
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




GORECKI THOMAS H                        GORHAM WAYNE JOEL                  GORMANSON JAMES W
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




GORODETSKY ALEXANDER                    GOSI                               GOSS AMANDA
ADDRESS ON FILE                         KING ABDULAZIZ ST 5TH FL           ADDRESS ON FILE
                                        PO BOX 878
                                        RIYADH, SA 11421




GOSS GLOBAL OILFIELD SUPPORT            GOSS JEFFREY DEWAYNE               GOSS JIMMY DALE
171 ARCH MAKARIOS III A 5TH FLOOR       ADDRESS ON FILE                    ADDRESS ON FILE
LIMASSOL, CY 3027
CYPRUS




GOSS JOHNNY W                           GOTCO INTERNATIONAL                GOTLAND VEICULOS LTDA
ADDRESS ON FILE                         11410 SPRING CYPRESS               AV MINISTRO IVAN LINS 240
                                        TOMBALL, TX 77377                  RIO DE JANEIRO, RJ 22620110
                                                                           BRAZIL




GOUDEIN VENTURES                        GOULDS PUMPS INC                   [NAME REDACTED]
5 LEKKI ADEBISI OYENOLA STREET          240 FALL STREET                    ADDRESS ON FILE
LAGOS, LG                               SENECA FALLS, NY 13148
NIGERIA




GOVERNOR CONTROL SYSTEMS INC            GOVT AUTHORITY OF ZAKAT TAX GAZT   GOWEN JOSEPH PATRICK
3101 S W 3RD AVE                        GENERAL AUTHORITY OF ZAKAT         ADDRESS ON FILE
FORT LAUDERDALE, FL 33315               AND TAX GAZT
                                        DAMMAM BRANCH
                                        DAMMAM SAUDI ARABIA



GOZIC VENTURES                          GP GROOT INZAMELING BV             GP GROOT INZAMELING BV
NO 9 AFAM STREET DLINE                  BOEKELERDIJK 13A                   PO BOX 76
PORT HARCOURT, RV                       ALKMAAR, 08 1812 LV                HEILOO, 08 1850 AB
NIGERIA                                 THE NETHERLANDS                    THE NETHERLANDS
                   Case 20-33826
GP RIO IMOVEIS EMPREENDIMENTOS   E   Document 89 Filed
                                        GPA GUARDIAN     in TXSB
                                                     PROTECTION SA on 08/03/20 GPI
                                                                                Page   170 of 433
                                                                                   DEVELOPMENT LTD
AVENIDA DAS AMERICAS 350 SALA 337        PLACE DU MANOIR 14                    2925 BRIARPARK
RIO DE JANEIRO, RJ 22640102              COLOGNY, SZ 1223                      SUITE 100
BRAZIL                                   SWITZERLAND                           HOUSTON, TX 77042




GPIM SUGAR CREEK LP DBA GRANITE          GPO HEAVYLIFT AS                      GPTRS II
5601 GRANITE PARKWAY STE 800             POSTKASSESTATIV FILIPSTAD BRYGGE 1    1707 W 20TH ST
PLANO, TX 75024                          OSLO, 03 0252                         LAUREL, MS 39440
                                         NORWAY




GR MARINER CONSULTANTS FZC               GR SA                                 GRADY DAVID
P5ELOB OFFICE NO E24F08                  RUA TUTOIA 119                        ADDRESS ON FILE
HAMRIYAH FREE ZONE                       SAO PAULO, SP 04007000
SHARJAH, AE 52015                        BRAZIL
UNITED ARAB EMIRATES



GRADY FLATTMANN                          GRADY TERRENCE O                         FICA SILVA SANTOS LTDA
                                                                               GRA
213 W 21ST AVENUE                        ADDRESS ON FILE                       RUA TEIXEIRA DE GOUVEIA 398 CENT
COVINGTON, LA 70433                                                            MACAE RJ, RJ 27913120
                                                                               BRAZIL




GRAHAM ANDRE EDWARD                      GRAHAM GEORGE G                       GRAHAM HUNTER
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




GRAHAM PAUL                              GRAHAM ROBERT AARON                   GRAHAM RONALD BRETT
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




GRAHAM STACY ROSS                        GRAHAM TIMOTHY                        GRAMPIAN TECHNICAL SERVICES
ADDRESS ON FILE                          ADDRESS ON FILE                       3RD FLOOR RIVERSIDE HOUSE
                                                                               ABERDEEN, AB AB11 7LH
                                                                               UNITED KINGDOM




GRAND PACIFIC INDUSTRIAL EQUIPMENT       GRANITE TELECOMMUNICATIONS LLC        GRANT CHARLES T
B 36 38 TAMAN TUNAS MANJA                100 NEWPORT AVENUE EXTENSION          ADDRESS ON FILE
KUANTAN, PAH 25300                       QUINCY, MA 02171
MALAYSIA




GRANT JAMES ALLEN                        GRANT KEVIN                           GRANT PRIDECO LP
ADDRESS ON FILE                          ADDRESS ON FILE                       10100 HOUSTON OAKS DRIVE
                                                                               PO BOX 202629
                                                                               HOUSTON, TX 77064




GRANT PRIDECO SINGAPORE PTE LTD          [NAME REDACTED]                       GRANT THORNTON ADVISORY AG
11 TUAS AVENUE 7                         ADDRESS ON FILE                       IM TIERGARTEN 7
SINGAPORE, SG 639266                                                           ZURICH, ZH 8055
SINGAPORE                                                                      SWITZERLAND
GRANT THORNTON LLP Case   20-33826 Document  89 FiledTAX
                                      GRANT THORNTON   in ACCOUNTING
                                                          TXSB on 08/03/20
                                                                     SA     Page 171
                                                                           GRANTHAM    of 433
                                                                                    GAVIN
700 MILAM ST SUITE 300                   13 RUE DE BITBOURG                   ADDRESS ON FILE
HOUSTON, TX 77002                        LUXEMBOURG 1273
                                         LUXEMBOURG




GRASS GUZZLERS LIMITED                   GRATEC LTD CO ROOKE ASSOCIATES LIM   [NAME REDACTED]
NORTHTON FARM CULLERLIE ECHT             20 FLORAL PARKWAY SUITE 201          ADDRESS ON FILE
WESTHILL, AB AB32 6US                    CONCORD, ON L4K 4R1
UNITED KINGDOM                           CANADA




GRAVES CHAD EVANS                        GRAVES CHRIS E                       GRAVES JUSTIN CHAD
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                          GRAY FORKLIFT SERVICES LIMITED       GRAY JOSEPH HANK
ADDRESS ON FILE                          MINTO DRIVE ALTENS INDUSTRIAL ESTA   ADDRESS ON FILE
                                         ABERDEEN, AB AB12 3LW
                                         UNITED KINGDOM




GRAY MICHAEL SHANE                       GRAY ROGER D                         GRAY STERLING R
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




GRAYBAR CANADA                           GRAYLOC PRODUCTS LLC                 GRAYSON GREGORY W
260 BROWNLOW AVENUE                      93425 TELGE ROAD                     ADDRESS ON FILE
DARTMOUTH, NS B3B 1V9                    HOUSTON, TX 77095
CANADA




GRAYSON MARK JACOB                       GREAT LAKES INSURANCE SE             GREAT LAKES REINSURANCE UK PLC
ADDRESS ON FILE                          KOENIGINSTRASSE 107                  CORPORATE INSURANCE PARTNER
                                         MUENCHEN 80802                       PLANTATION PLACE
                                         GERMANY                              30 FENCHURCH ST
                                                                              LONDON EC3M 3AJ UNITED KINGDOM



GREAT WEST LIFECANADA LIFE               GREAT WESTERN VALVE                  GREAT WHITE SHARK LIMITED
PO BOX 1053                              14247 BANDERA STREET                 2800 POST OAK BLVD SUITE 5450
WINNIPEG, MB R3C 2X4                     HOUSTON, TX 77015                    HOUSTON, TX 77056
CANADA




GREAT WORLD SERVICED APARTMENTS          GREAT YARMOUTH PORT COMPANY LTD      GREATER HOUSTON CLEANING LLC
2 KIM SENG WALK                          EASTPORT UK HOUSE                    6950 PORTWEST DR 110
SINGAPORE, SG 239404                     GREAT YARMOUTH, NK NR30 3GY          HOUSTON, TX 77024
SINGAPORE                                UNITED KINGDOM




[NAME REDACTED]                          [NAME REDACTED]                      [NAME REDACTED]
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE
[NAME REDACTED]   Case 20-33826 Document
                                   GREELY 89  FiledURBAN
                                          MATTHEW    in TXSB on 08/03/20 GREEN
                                                                          PageANDREW
                                                                                172 ofMARCUS
                                                                                       433
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                       GREEN BRADFORD                     GREEN CHAD D
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




GREEN CHRISTOPHER S                   GREEN CLINIC                       GREEN DANE
ADDRESS ON FILE                       1200 S FARMERVILLE ST              ADDRESS ON FILE
                                      RUSTON, LA 71270




GREEN HANDS COMPANY                   GREEN JERRY A                      GREEN JOE
NO 37 JLN 1510 TAMAN KOPERASI POLI    ADDRESS ON FILE                    ADDRESS ON FILE
KUALA LUMPUR, PSK 68100
MALAYSIA




GREEN MARINE AND INDUSTRIAL           GREEN PATRICK                      GREEN REGINALD S
340 GARDEN OAKS                       ADDRESS ON FILE                    ADDRESS ON FILE
HOUSTON, TX 77018




GREEN RICHARD L                       GREEN RUSSELL S                    GREEN SHERMAN MICHAEL
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




GREEN TEE JAY                         GREEN WILLIAM J                    GREEN ZACH WAYNE
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




GREENES ENERGY GROUP LLC              GREENHOUSE INEX MARK               GREENHOUSE ISAIAH
2021 B AMBASSADOR CAFFERY PARKWAY     ADDRESS ON FILE                    ADDRESS ON FILE
LAFAYETTE, LA 70503




GREENS PARKWAY MUD                    GREENTECH INTERNATIONAL PTE LTD    GREENWELL EQUIPMENT LIMITED
11500 NORTHWEST FREEWAY STE 150       136 JOO SENG ROAD 0301             11 GREENBANK ROAD GREENWELL HOUSE
HOUSTON, TX 77092                     SINGAPORE, SG 368360               ABERDEEN, AB AB12 3BQ
                                      SINGAPORE                          UNITED KINGDOM




GREEVES SEAN BRADNEY                  GREGORY JOHNATHAN CHASE            [NAME REDACTED]
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE
                 Case 20-33826
GREMILLION MARK RICHARD          Document  89 Filed in TXSB on 08/03/20 GRENKE
                                    [NAME REDACTED]                      PageLEASING
                                                                               173 ofLIMITED
                                                                                      433
ADDRESS ON FILE                      ADDRESS ON FILE                     2 LONDON SQUARE CROSS LANES
                                                                         GUILDFORD, SY GU1 1UN
                                                                         UNITED KINGDOM




GRENKE LEASING LIMITED               GRESSETT DUSTIN MICHAEL             [NAME REDACTED]
5TH FLOOR SAXON HOUSE 3 ONSLOW       ADDRESS ON FILE                     ADDRESS ON FILE
STREET
FUILDFORD, SURREY GU1 4SY
UNITED KINGDOM



GRIEG GREEN AS                       GRIFFIN ALLEN L                     GRIFFIN JAMES JACOB
BRYGGEGATA 6                         ADDRESS ON FILE                     ADDRESS ON FILE
OSLO, 03 0250
NORWAY




GRIFFIN JEFFERSON SIMMONS            GRIFFIN PAUL B                      GRIFFIN TIMOTHY LEO
ADDRESS ON FILE                      ADDRESS ON FILE                     ADDRESS ON FILE




GRIFFIS CHRISTOPHER J                GRIFFITH AHMAD JAMAICA              GRIFFITH MICHAEL D
ADDRESS ON FILE                      ADDRESS ON FILE                     ADDRESS ON FILE




GRIMES CHRISTOPHER WEBSTER           GRIMES COUNTY APPRAISAL DISTRICT    GRIMSHAW JONES STANLEY
ADDRESS ON FILE                      360 HILL ST                         ADDRESS ON FILE
                                     ANDERSON, TX 77830




GRINDSTAFF SAM                       [NAME REDACTED]                     GRINNELL DEREK CHRISTOPHER
ADDRESS ON FILE                      ADDRESS ON FILE                     ADDRESS ON FILE




GRIZZLE JAMES SUTHERLAND             GROCHOWSKI HUBERT S                 GRODECKI ALAN R
ADDRESS ON FILE                      ADDRESS ON FILE                     ADDRESS ON FILE




[NAME REDACTED]                      GROGAN DAVID ASPEN                  GROSS GEORGE W
ADDRESS ON FILE                      ADDRESS ON FILE                     ADDRESS ON FILE




GROUNDWATER LIFT TRUCKS LTD          GROUT BRENNAN JAMES                 GROVE KEVIN
SPURRYHILLOCK IND ESTATE             ADDRESS ON FILE                     ADDRESS ON FILE
STONEHAVEN, AB AB39 2NH
UNITED KINGDOM
                Case
GROVER JAMES DAVID      20-33826 Document
                                    GROVES89  Filed
                                          SUPPLY    in TXSB DBA
                                                 CORPORATION on 08/03/20 GRUAS
                                                                          PageMOVILES
                                                                               174 ofDEL
                                                                                      433GOLFO SA DE CV
ADDRESS ON FILE                        7301 PINEMONT DR                    CALLE TAMBORCITO 5N HM
                                       HOUSTON, TX 77040                   CD DEL CARMEN, CMP 24189
                                                                           MEXICO




GRUBB MAX W                            GRUBBS WILLIAM RICKY                GRUDZINSKI BRIAN S
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




GRUEHL ANTHONY CHRISTOPHER             GRUPO ELINOX                        GRUPO INDUSTRIAL DAYMAGA SA DE CV
ADDRESS ON FILE                        RUA VICTOR CIVITA 66 SALA 413       AVISLA DE TRIS SN COL PEDRO SAINZ
                                       RIO DE JANEIRO, RJ 22775044         CIUDAD DEL CARMEN, CMP 24195
                                       BRAZIL                              MEXICO




GRUPO MARLOGICS SA DE CV               GRUPO NAJAR DE MEXICO SA DE CV      GRUPO PROSUGOSA SA DE CV
AV JUSTO SIERRA NO 51                  CENTRO CALLE 35 NO 39A COL          CALLE 41 1 ENTRE 24 Y26
CD DEL CARMEN, CMP 24114               CIUDAD DEL CARMEN, CMP 24100        CUIDAD DEL CAARMEN, CMP 24100
MEXICO                                 MEXICO                              MEXICO




GRUPO STIER XXI                        GS FERRAMENTAS INDUSTRIAIS          GS HYDRO US INC
CO JUAN REJON 48                       AV HENRIQUE VALADARES 35 SLS205     16405 AIR CENTER BLVD SUITE 400
LAS PALMAS, 35 35008                   RIO DE JANEIRO, RJ 20231030         HOUSTON, TX 77032
SPAIN                                  BRAZIL




GSHYDRO UK LIMITED                     GSS DEVELOPMENTS ABERDEEN LIMITED   GSS DEVEOPMENTS ABERDEEN LIMITED
BROADFOLD ROAD UNIT A                  29 THE COACH HOUSE ALBYN PLACE      29 ALBYN PLACE
ABERDEEN, AB AB23 8EE                  ABERDEEN, AB AB10 1YL               ABERDEEN AB21 7HG
UNITED KINGDOM                         UNITED KINGDOM                      UNITED KINGDOM




GTI MARINE OFFSHORE                    GUAN TAO                            GUANGZHOU SALVAGE
SLUISJESDIJK 37                        ADDRESS ON FILE                     NO 536 BINJIANG ROAD EAST
ROTTERDAM, 12 3087 AD                                                      GUANGZHOU, 190 510220
THE NETHERLANDS                                                            CHINA




GUARAJUBA MODAS E COMERCIO LTDA        GUARDFIRE SINGAPORE PTE LTD         GUARDTEXAS INC
RUA UCA NO 300 JD GUANABARA            207 KALLANG BAHRU                   110 N BOWSER RD
RIO DE JANEIRO, RJ 21940480            SINGAPORE, SG 339343                RICHARDSON, TX 750850356
BRAZIL                                 SINGAPORE




GUENZEL JOSEPH                         GUERINGER JACOB                     GUERRERO KAREN
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




GUEST PATRICK                          GUIDANCE MARINE LLC                 GUIDANCE SOFTWARE INC
ADDRESS ON FILE                        1313 MACARTHUR AVE                  215 N MARENGO AVE 2 ND FLOOR
                                       HARVEY, LA 70058                    PASADENA, CA 91101
                 Case
GUIDROZ DERRICK SHANE    20-33826 Document  89 Filed
                                     GUIDRY COLIN      in TXSB on 08/03/20 GUIDRY
                                                  PATRICK                   PageDAVID
                                                                                  175 of 433
ADDRESS ON FILE                         ADDRESS ON FILE                   ADDRESS ON FILE




GUIDRY GEOFFREY SCOTT                   GUIDRY JADE MICHAEL               GUIDRY JOSEPH T
ADDRESS ON FILE                         ADDRESS ON FILE                   ADDRESS ON FILE




GUIDRY LOUIS GEORGE                     GUIDRY MARTY D                    GUIDRY QUENTIN
ADDRESS ON FILE                         ADDRESS ON FILE                   ADDRESS ON FILE




GUIDRY ROBERT DALE                      GUIDRY ROY A                      GUIDRY TREY JEFFREY
ADDRESS ON FILE                         ADDRESS ON FILE                   ADDRESS ON FILE




GUILLEN JAIME                           GUILLEVIN INTERNATIONAL INC       GUILLORY MICHAEL BLAKE
ADDRESS ON FILE                         87 OLEARY AVE                     ADDRESS ON FILE
                                        ST JOHNS, NL A1B 4B2
                                        CANADA




GUILLORY PAUL MITCHEAL                  GUIMARAES CALEBE CORREA           GUIMARAES CALEBE
ADDRESS ON FILE                         ADDRESS ON FILE                   ADDRESS ON FILE




GUIN LESTER KEITH                       GUL MOHAMMED                      GULF AGENCY CO BAHRAIN WLL
ADDRESS ON FILE                         ADDRESS ON FILE                   MANAMA KINGDOM OF BAHRAIN
                                                                          MUHARRAQ
                                                                          BAHRAIN




GULF AGENCY CO DUBAI LLC                GULF AGENCY CO OMAN LLC           GULF AGENCY COMPANY EGYPT LTD
AL KHALEDIA SUBURB                      PC 112 RUWI SULTANATE OF OMAN     VILLA 1 EL MOSHIER AHMED ISMAIL S
DUBAI, AE                               RUWI, OM 112                      CAIRO, EG 11799
UNITED ARAB EMIRATES                    OMAN                              EGYPT




GULF AGENCY COMPANY SA                  GULF AGENCY QATAR                 GULF AGENCY QATAR
PO BOX 72 KING SAUD STREET              AL MATAR ST JAIDHA SQUARE         AL MATAR ST
RAHIMA, SA 31941                        7TH FLOOR EAST WING               DOHA, SQ
SAUDI ARABIA                            DOHA                              QATAR
                                        QATAR



GULF AGENCY QATAR                       GULF AGENCY SHARJAH               GULF COAST INTERNATIONAL LLC
PO BOX 6534                             OPPOSITE LAYYAH POWER STATION     7608 HIGHWAY 90 WEST
DOHA, SQ                                SHARJAH, AE                       NEW IBERIA, LA 70560
QATAR                                   UNITED ARAB EMIRATES
GULF COAST MARINECase    20-33826
                    ASSOCIATES INC   Document  89 PATHOLOGY
                                        GULF COAST Filed in TXSB  on 08/03/20 GULF
                                                             ASSOCIATES        Page   176
                                                                                   COAST   of 433PARTNERS LLC
                                                                                         SURGICAL
7608 HIGHWAY 90 WEST                     6720 BERTNER AVE                      3610 SPRINGHILL MEMORIAL DRIVE NORT
NEW IBERIA, LA 70560                     HOUSTON, TX 77001                     MOBILE, AL 36608




GULF COPPER MANUFACTURING                GULF CRANE SERVICES                   GULF ELECTROQUIP LTD
9509 S HIGHWAY 69                        73413 BOLLFIELD DR                    425 NORTH WAYSIDE DRIVE
PORT ARTHUR, TX 77640                    COVINGTON, LA 70435                   HOUSTON, TX 77020




GULF EMERGENCY MANAGEMENT APMC           GULF ENERGY INTEGRATED SERVICES HOL   GULF ENGINEERING SERVICES GUYANA
4200 HOUMA BLVD                          801 8TH FLOOR ALJARBOU TOWER          TRACT G4G5 LAND OF CANAAN
DALLAS, TX 753919203                     ALKHOBAR, SA 31952                    EAST BANK DEMERARA, GY
                                         SAUDI ARABIA                          GUYANA




GULF ENGINEERING SERVICES LIMITED        GULF HELICOPTERS COMPANY              GULF IMAGING ASSOCIATES PA LLP
214MM SOUTH TRUNK HIGHWAY LA ROM         RAS ABOUD STREET                      DEPT 925
SAN FERNANDO, TT                         DOHA, SQ                              HOUSTON, TX 77253
TRINIDAD AND TOBAGO                      QATAR




GULF INCON WLL                           GULF INDIA                            GULF LABORATORY XRAY
SALWA ROAD NEAR TEYSEER SERVICE CE       FLAT 201 NARASHIMA GARDEN APTS        64 AL KINANA STREET AL NASR
DOHA, SQ 4076                            VISAKHAPATNAM, 01 530017              DOHA, SQ
QATAR                                    INDIA                                 QATAR




GULF LAND STRUCTURES LLC                 GULF MARINE CONTRACTORS               GULF POWER AND MARINE
4100 CAMERON ST                          21 WATERWAY AVENUE SUITE 319          AZIZIYAH STREET FOWZIYAH DISTRICT
LAFAYETTE, LA 70505                      THE WOODLANDS, TX 77380               AL KHOBAR, SA 31952
                                                                               SAUDI ARABIA




GULF SALES SUPPLY INC                    GULF SOUTH EYE ASSOCIATESS APMC       GULF SOUTH SERVICES INC
1909 KENNETH AVENUE                      4224 HOUMA BLVD SUITE 100             280 FORD INDUSTRIAL ROAD
PASCAGOULA, MS 39567                     METAIRIE, LA 70006                    MORGAN CITY, LA 70380




GULF SOUTH SERVICES INC                  GULF SPECIAL SERVICES INC             GULF SUPPLIES
PO BOX 1229                              7770 PADRE ISLAND HWY                 COL CAMARONERO CALLE 31
AMELIA, LA 70340                         BROWNSVILLE, TX 78521                 CIUDAD DEL CARMEN, CMP 24169
                                                                               MEXICO




GULF TECHNICAL SAFETY TRAINING           GULF TECHNICAL FACTORY GULFTEK SAU    GULF WELL SOLUTIONS FZCO
PO BOX 25159                             ROAD 85 STREET 134 UNIT 01 2ND I      LOB 8 OFFICE 8115 JEBEL ALI FREE Z
ABU DHABI, AE 25159                      DAMMAM, SA 34332                      DUBAI, AE
UNITED ARAB EMIRATES                     SAUDI ARABIA                          UNITED ARAB EMIRATES




GULFMARK AMERICAS INC                    GULFSTREAM AEROSPACEGENERAL           GULINO PHILIP JOHN
842 WEST SAM HOUSTON PAR SUITE 400       500 GULFSTREAM ROAD                   ADDRESS ON FILE
HOUSTON, TX 77024                        SAVANNAH, GA 31407
                Case
GUNASHEKAR PRABHU      20-33826 Document 89JOHNSON
                                   GUNNEBO    Filed CORPORATION
                                                    in TXSB on 08/03/20 GUNTER
                                                                         PageSHANNON
                                                                               177 of 433
                                                                                      SCOTT
ADDRESS ON FILE                       1240 N HARVARD AVENUE                 ADDRESS ON FILE
                                      TULSA, OK 74115




GUPTA RAJIV                           GURSHIP MANAGEMENT SERVICES PVT LTD   GUSSETT VICKY
ADDRESS ON FILE                       OFFICE NO 127 FWING 1ST FL KAML       ADDRESS ON FILE
                                      MUMBAI, 13 400093
                                      INDIA




GUSTOMSC BV                           GUSTOMSC US INC                       GUTHRIE JASON
PO BOX 687                            840 W SAM HOUSTON PKWY SUITE 420      ADDRESS ON FILE
SCHIEDAM, 12 3100 AR                  HOUSTON, TX 77024
THE NETHERLANDS




GUTIERREZ CHERISE                     GUTIERREZ SERVANDO                    GUYANA LOGISTICS AND SUPPORT
ADDRESS ON FILE                       ADDRESS ON FILE                       110 2ND FLOOR BARRACK AND DUKE ST
                                                                            GEORGETOWN, GY 05924
                                                                            GUYANA




GUYANA OIL AND GAS SUPPORT SERVICES   GUYANA REVENUE AUTHORITY              GUYANA SHORE BASE INC
1719 A WATER STREET                   200201 CAMP ST                        PLANTATION "A"
GEORGETOWN, GY                        GEORGETOWN                            HOUSTON DISTRICT
GUYANA                                GUYANA                                GEORGETOWN, REGION 4
                                                                            GUYANA



GUYANA SHORE BASE INC                 GUYANA TELEPHONE TELEGRAPH CO LTD     GUYANA TELEPHONE TELEGRAPH CO LTD
PLANTATION A HOUSTON DISTRICT         79 BRICKDAM ST                        79 BRICKDAM STABROEK
GEORGETOWN, GY                        GEORGETOWN                            GEORGETOWN, GY 592
GUYANA                                GUYANA                                GUYANA




GUYANA TELEPHONE TELEGRAPH CO LTD     GUYSONS ENGINEERING LTD               GVA CONSULTANTS AB
PO BOX 10628                          15 ORCHID STREET WEST RUIMVELDT       1080 ELDRIDGE PARKWAY
69 BRICKDAM                           GEORGETOWN, GY                        HOUSTON, TX 77077
GEORGETOWN                            GUYANA
GUYANA



GWS PTE LTD                           GYSIBETIMAG AG                        H E EQUIPMENT SERVICES INC
38 LOYANG DRIVE 0102                  PO BOX 253                            11100 MEAD ROAD SUITE 200
SINGAPORE, SG 508960                  6341 BAAR                             BATON ROUGE, LA 70816
SINGAPORE                             SWITZERLAND




H J CORPORATE SERVICES LTD            H B RENTALS LC                        H M REV CUSTOMS HMRC
PO BOX N3247                          5813 HWY 90 EAST                      LARGE BUSINESS SCOTLAND AND
NASSAU, BS                            BROUSSARD, LA 70518                   NORTHERN IRELAND S1192
THE BAHAMAS                                                                 NEWCASTLE NE98 1ZZ
                                                                            UNITED KINGDOM



H M REV CUSTOMS HMRC                  H M S TELECOM LLC                     HABER LEE
LARGE BUSINESS SCOTLAND               1 DISCOVERY PL                        ADDRESS ON FILE
AND NORTHERN IRELAND S1192            HOUSTON, TX 772701156
NEWCASTLE NE98 1ZZ
UNITED KINGDOM
HACKER JAMES N     Case 20-33826 Document 89 Filed
                                    HADCO RENTAL     inINC
                                                 TOOLS  TXSB on 08/03/20 HADCO
                                                                           PageSERVICES
                                                                                 178 of INC
                                                                                         433
ADDRESS ON FILE                         920 LE BESQUE RD                  920 LE BESQUE RD
                                        LAFAYETTE, LA 70507               LAFAYETTE, LA 70507




HADDOX GARRETT WADE                     HADI HAMMAD ALHAMMAM TRADING CO   HAFFNER DAVID JOSEPH
ADDRESS ON FILE                         PRINCE NAYEF BIN ABDULAZIZ ST     ADDRESS ON FILE
                                        DAMMAM, SA 31491
                                        SAUDI ARABIA




HAFFNER JARRET N                        HAFFNER JOSHUA HORACE             HAGEMAN RYAN JOSEPH
ADDRESS ON FILE                         ADDRESS ON FILE                   ADDRESS ON FILE




HAGEMEYER KEITH B                       HAGOPIAN JEFFREY BERJ             HAHN EQUIPMENT CO INC
ADDRESS ON FILE                         ADDRESS ON FILE                   5636 KANSAS STREET
                                                                          HOUSTON, TX 77007




HAHN HENRY H                            HAJI AHMAD AZIRULZULKAIRIN        HAJI DAUD ROSLEY
ADDRESS ON FILE                         ADDRESS ON FILE                   ADDRESS ON FILE




HAJI MORSIDI SOFFIAN BIN HAJI MORSIDI   HALL BOBBY R                      HALL CHARLES RICKEY
ADDRESS ON FILE                         ADDRESS ON FILE                   ADDRESS ON FILE




HALL CHRISTOPHER                        HALL DANIEL                       [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                   ADDRESS ON FILE




HALL GORDON T                           HALL JONATHAN THERON              HALL JOSHUA TODD
ADDRESS ON FILE                         ADDRESS ON FILE                   ADDRESS ON FILE




HALL MICHAEL                            HALL PLASTICS INC                 HALL WILLIAM J
ADDRESS ON FILE                         1519 HILL ROAD                    ADDRESS ON FILE
                                        HOUSTON, TX 77039




HALLIBURTON DE MEXICO                   HALLIBURTON ENERGY SERVICES INC   HALLIBURTON FAR EAST PTE LTD
MANZANA Q LOTE 3                        PO BOX 303143                     315 JALAN AHMAD IBRAHIM
CD DEL CARMEN, CMP 24121                DALLAS, TX 753031341              SINGAPORE, SG 639940
MEXICO                                                                    SINGAPORE
                  Case 20-33826
HALLMARK OFFICE PRODUCTS INC          Document  89 Filed
                                         HALO BRANDED     in TXSB
                                                      SOLUTIONS INC on 08/03/20 HALOGEN
                                                                                  Page 179  of 433
                                                                                        SECURITY COMPANY LIMITED
5650 GUHN RD 124                          8373 KING DRIVE                        49 ADEKUNLE FAJUYI WAY GRA
HOUSTON, TX 77040                         DENHAM SPRINGS, LA 70726               IKEJA, LG
                                                                                 NIGERIA




HAM PHILIP RYAN                           HAMBURG TRADING HOUSE FZE              HAMELMANN DUSTIN LYNN
ADDRESS ON FILE                           JLT JUMEIRAH LAKE TOWERS               ADDRESS ON FILE
                                          DUBAI, AE
                                          UNITED ARAB EMIRATES




[NAME REDACTED]                           HAMILTON COUNTY HOSPITAL DISTRICT      HAMILTON DAVID E
ADDRESS ON FILE                           400 NORTH BROWN                        ADDRESS ON FILE
                                          HAMILTON, TX 76531




[NAME REDACTED]                           HAMLIN KEVIN MURRAY                    HAMLINS LLP
ADDRESS ON FILE                           ADDRESS ON FILE                        273287 REGENT STREET
                                                                                 LONDON, LD W1B 2AD
                                                                                 UNITED KINGDOM




HAMMACK CASEY BARNETT                     HAMMOND CARROLL GENE                   HAMMOND PERRY J
ADDRESS ON FILE                           ADDRESS ON FILE                        ADDRESS ON FILE




HAMMONS JOSHUA RYAN                       HAMOND ALLEN                           HAMOUDA HATEM GAMAL ELDIN
ADDRESS ON FILE                           ADDRESS ON FILE                        ADDRESS ON FILE




HAMPCO LTD                                HAMPCO SERVICES INC                    HAMPDEN ENGINEERING CORPORATION
BLAIRS COLLEGE SOUTH DEESIDE ROAD         35002 COOPER ROAD                      99 SHAKER RD
ABERDEEN, AB AB12 5LF                     BROOKSHIRE, TX 77423                   EAST LONGMEADOW, MA 01028
UNITED KINGDOM




HAMPTON BY HILTON HUMBERSIDE AIRPOR       HAMSHIRE VOLUNTARY FIRE DEPARTMENT     HAMWORTHY PUMPS SINGAPORE PTE LTD
HUBMERSIDE AIRPORT GRIMSBY ROAD           12393 2ND STREET                       15 BENOI CRESCENT
KIRMINGTON, LI DN39 6YH                   HAMSHIRE, TX 77622                     JURONG, SG 629978
UNITED KINGDOM                                                                   SINGAPORE




HANAGRIFFS MACHINE SHOP INC               HAND WRIST CENTER OF HOUSTON           HAND BOADY
8728 HWY 182                              1200 BINZ 1390                         ADDRESS ON FILE
CENTERVILLE, LA 70522                     HOUSTON, TX 77004




HAND SURGICAL ASSOCIATES LTD              HANDELSREGISTERAMT                     HANDY DAVID WHEELER
4228 HOUMA BLVD SUITE600B                 AABACHSTRASSE 5                        ADDRESS ON FILE
METAIRIE, LA 70006                        ZUG 6301
                                          SWITZERLAND
HANEY BRETT ALAN   Case 20-33826 Document  89 CALVIN
                                    HANEY JOHN Filed in TXSB on 08/03/20 HANEY
                                                                           Page  180
                                                                               RAY     of 433
                                                                                   ELI ALLEN
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




HANEY RICHARD E                        HANEY SANONG                        HANGER PROSTHETICS AND
ADDRESS ON FILE                        ADDRESS ON FILE                     1104 SOUTH 28TH AVENUE
                                                                           HATTIESBURG, MS 394022609




HANKOOK ENGINEERING PTE LTD            HANLON WADE                         HANNA MICHAEL JAMES
300 BEACH ROAD 2905A THE CONCO         ADDRESS ON FILE                     ADDRESS ON FILE
SINGAPORE, SG 199555
SINGAPORE




HANNAFORD CHADRICK W                   HANNAFORD JOSHUA TYLER              HANNAY ASSOCIATES LTD
ADDRESS ON FILE                        ADDRESS ON FILE                     252 PRICE STREET
                                                                           BIRKENHEAD, LA CH41 3PS
                                                                           UNITED KINGDOM




[NAME REDACTED]                        HANNON HYDRAULICS LLC               HANNON HYDRAULICS
ADDRESS ON FILE                        13223 FM 529 ROAD                   11550 BRITTMOORE PARK DRIVE
                                       HOUSTON, TX 77041                   HOUSTON, TX 77041




HANS DEUL                              HANSZEN LAPORTE LLP                 HANZEKOVIC PARTNERS DOO
ADDRESS ON FILE                        11767 KATY FREEWAY SUITE 850        RADNICKA CESTA 22
                                       HOUSTON, TX 77079                   ZAGREB, 21 10000
                                                                           CROATIA




HARBISON JAMES BRITT                   HARBISON LARRY MATTHEW              HARDEE BRENDAN SAWYER
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




HARDEE DUSTIN TUCKER                   HARDEE JASE                         HARDEE STEVEN LLOYD
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




HARDING SAFETY SINGAPORE PTE LTD       HARDWICK LESLIE D                   HARDY THOMAS EUGENE
4 TUAS LOOP                            ADDRESS ON FILE                     ADDRESS ON FILE
SINGAPORE, SG 637342
SINGAPORE




HARGRAVE BRANDON PATRICK               HARLOW JACOB B                      [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE
                Case
HARMON DERRICK ALAN     20-33826 Document
                                    HARMON89   Filed
                                           MICHAEL H in TXSB on 08/03/20 HAROLD
                                                                           PageLEWIS
                                                                                181 RUNNELS
                                                                                     of 433 JR
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




HARPER ADAM J                          HARPER DAVID                       HARPER JASON D
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




HARPER PETER BRADFORD                  HARPER ROBERT                      HARRAN LIMITED
ADDRESS ON FILE                        ADDRESS ON FILE                    HARRAN BASE SOUTERHEAD ROAD
                                                                          ABERDEEN, AB AB12 3LF
                                                                          UNITED KINGDOM




HARRELL DARBY S                        HARRELL ELIJAH                     HARRINGTON GARY RAYMOND
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




HARRIS ROOME SUPPLY                    HARRIS CASANOBLE                   HARRIS COUNTY APPRAISAL DISTRICT
47 PIPPY PLACE 8626A                   ADDRESS ON FILE                    ANN HARRIS BENNETT PO BOX 4622
ST JOHNS, NL A1B 3T1                                                      HOUSTON, TX 772104622
CANADA




HARRIS COUNTY BUDGET MGMT DEPT         HARRIS COUNTY DEPARTMENT OF        HARRIS DANIEL SHEA
ANNIE YANG 1001 PRESTON ST SUITE 500   EDUCATION                          ADDRESS ON FILE
HOUSTON, TX 77002                      NA 6300 IRVINGTON BLVD
                                       HOUSTON, TX 770225618




HARRIS DOMINIQUE D                     HARRIS GORDON                      HARRIS JEFF RYAN
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




HARRIS JEREMY                          HARRIS MICHAEL STEVEN              HARRIS PAINT GUYANA LIMITED
ADDRESS ON FILE                        ADDRESS ON FILE                    1012 WATER STREET
                                                                          GEORGETOWN, GY 592
                                                                          GUYANA




HARRIS PYE BRASIL LTDA                 HARRIS REFRIGERATION SERVICE INC   HARRIS SALAM LLC
AV PROF ARISTEU F DA SILVA 1256        149 JUPITER STREET                 3RD FLOOR SALAM INTNL BUILDING
NOVO CAVALEIRO MACAE, RJ 27930070      MORGAN CITY, LA 70380              ALJAZERA ALARABIA STREET
BRAZIL                                                                    PO BOX 22658
                                                                          BIN OMAN AREA, DOHA QATAR



HARRISON ANA                           HARRISON BRAXTON                   HARRISON CONSUELLA FONTENET
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE
                  Case 20-33826
HARRISON ELECTROPOLISHING LP      Document  89 Filed in TXSB on 08/03/20 HARRISON
                                     [NAME REDACTED]                       Page 182
                                                                                  JOHNof
                                                                                       R 433
13002 BRITTMOORE PARK DR              ADDRESS ON FILE                     ADDRESS ON FILE
HOUSTON, TX 77041




HARRISON JOSEPH                       HARRISON JUSTIN                     HARRISON TONY R
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




HARRY GEE ASSOCIATES PLLC             HARRY M SWANSTON                    HARSCO INFRASTRUCTURE
5847 SAN FELIPE SUITE 2950            ADDRESS ON FILE                     DUIVELAND 2B
HOUSTON, TX 77057                                                         BEVERWIJK, 08 1948 RB
                                                                          THE NETHERLANDS




HART HEAT TRANSFER PRODUCTS           [NAME REDACTED]                     HART REGINALD JAMES
8226 KERR                             ADDRESS ON FILE                     ADDRESS ON FILE
HOUSTON, TX 77029




HART RICHARD F                        HARTLEY MELTON TODD                 HARTLEY TIM
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




HARTMAN CHRISTOPHER KEVIN             HARTMAN KARL                        HARTMANN WARREN WILLIAM
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




[NAME REDACTED]                       HARTZOG DANIEL EARL                 HARVEY GULF INTERNATIONAL MARINE I
ADDRESS ON FILE                       ADDRESS ON FILE                     701 POYDRAS STREET SUITE 3700
                                                                          NEW ORLEANS, LA 70139




[NAME REDACTED]                       [NAME REDACTED]                     HASSAN ABDUL AZIM ABU
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




HASSAN SALMAN AL SALEH ALI            [NAME REDACTED]                     HASTIKBAYMONT INC
ADDRESS ON FILE                       ADDRESS ON FILE                     220 DEERWOOD GLEN COURT
                                                                          DEER PARK, TX 77536




HATCHEL CHRIS MITCHELL                HATCHER JONATHON NICHOLAS           HATENBOERWATER B V
ADDRESS ON FILE                       ADDRESS ON FILE                     MERCURIUSWEG 8
                                                                          SCHIEDAMM, 12 3113 AR
                                                                          THE NETHERLANDS
HATENBOERWATER B Case
                   V       20-33826 Document 89JEFFREY
                                       HATHCOTE  Filed TYLER
                                                       in TXSB on 08/03/20 HATHORN
                                                                             Page 183  of 433
                                                                                   JOSEPH
PO BOX 6013                              ADDRESS ON FILE                       ADDRESS ON FILE
ROTTERDAM, 12 3002 AA
THE NETHERLANDS




HATTEN AARON M                           HATTEN DEREK D                        HATTIESBURG CLINIC PA
ADDRESS ON FILE                          ADDRESS ON FILE                       710 S 28TH AVE D
                                                                               TUPELO, MS 388033488




HATTIESBURG RADIOLOGY GROUP              HAVEN FIRE SAFETY LLC                 HAVIK SERVICES NIG LTD
5000 WEST FOURTH STREET                  AL QUOZ INDUSTRIAL 3                  49 IGWURUTA RD RUMUOKWURUSI
HATTIESBURG, MS 39402                    DUBAI, AE                             PORT HARCOURT, RV
                                         UNITED ARAB EMIRATES                  NIGERIA




HAWE NORTH AMERICA INC                   HAWK ASIA PACIFIC PTE LTD             HAWKINS JOHN L
9009K PERIMETER WOODS DRIVE              32A HILLVIEW TERENCE                  ADDRESS ON FILE
CHARLOTTE, NC 28216                      SINGAPORE, SG 669251
                                         SINGAPORE




HAWLEY THOMAS EUGENE                     HAWSEY JAMES L                        HAY ALAN
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




HAYDEN ELECTRIC MOTORS INC               HAYDUKE NATHAN                        HAYES JASON
4191 OLD SEWARD HWY                      ADDRESS ON FILE                       ADDRESS ON FILE
ANCHORAGE, AK 99503




HAYES TIMOTHY A                          HAYTREAD GRAHAM NEVILLE               HB RENTALS LIMITED
ADDRESS ON FILE                          ADDRESS ON FILE                       KIRKWOOD BUSINESS PARK
                                                                               SAUCHAN, AB AB51 7LE
                                                                               UNITED KINGDOM




HCA HEALTH CARE                          HCR GROUP HOLDINGS LIMITED            HCR LANDS END BV
15300 SW FREEWAY                         2 BASING VIEW                         HAVENPLEIN 1
SUITE 200                                BASINGSTOKE, HA RG21 4HG              DEN HELDER, 08 1781 AB
SUGAR LAND, TX 77478                     UNITED KINGDOM                        THE NETHERLANDS




HDI INSTRUMENTS LLC                      HDK ENTERPRISES INC                   HDM
7240 BRITTMORE SUITE 119                 7700 MAIN STREET SUITE 210            GOVERT VAN WIJNKADE 40
HOUSTON, TX 77041                        HOUSTON, TX 77030                     MAASSLUIS, 12 3144 EG
                                                                               THE NETHERLANDS




HEAD MICAH ANDREW                        HEADLAND MEDIA LIMITED                HEADRICK BRANDON MICHAEL
ADDRESS ON FILE                          RIVERSIDE BUSINESS CENTRE FORT ROAD   ADDRESS ON FILE
                                         TILBURY, ES RM18 7ND
                                         UNITED KINGDOM
                 Case
HEADRICK SCOTT RICHARD   20-33826 Document
                                     HEALTH 89  Filed
                                            SAFETY    in TXSB on 08/03/20 HEALTH
                                                   EXECUTIVE                PageOPTIONS
                                                                                 184 ofINC
                                                                                        433
ADDRESS ON FILE                        TOMLINSON HOUSE NORCROSS LANE        MAIL STOP 200
                                       THORNTONCLEVELEYS, LA FY5 3FW        PO BOX 1121
                                       UNITED KINGDOM                       LEWISTON, ME 04243




HEALTHCAREOFONTARIOPENSION PLAN        HEALTHFIRST TPA INC                  HEALTHLIFT PHARMACY SERVICES LLC
1 YORK ST STE 1900                     PO BOX 130187                        392 E WINCHESTER ST STE 400
TORONTO, ON M5J OB6                    TYLER, TX 757130187                  SALT LAKE CITY, UT 84152
CANADA




HEALTHPORT TECHNOLOGIES LLC            HEALY JOHN PATRICK                   HEARNE ANNA ELISA
PO BOX 409875                          ADDRESS ON FILE                      ADDRESS ON FILE
ATLANTA, GA 303849875




[NAME REDACTED]                        HEATHCOCK LONNIE L                   HEBERT CHARLIE SCOTT
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




HEBERT GERARD                          HEBERT KOTY                          HEBERT WILLIAM T
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




HECK JAMES E                           HEDDLE MARINE SERVICE NL INC         HEDGEPETH DAVID WADE
ADDRESS ON FILE                        30 DUNDEE AVE                        ADDRESS ON FILE
                                       MOUNT PEARL, NL A1N 4R7
                                       CANADA




HEEREMA ENGINEERING SERVICES BV        HEEREMA ENGINEERING SERVICES BV      HEES JASON
DF BLACKMON GENERAL COUNSEL            DF BLACKMON GENERAL COUNSEL          ADDRESS ON FILE
PAARDENMARKT 1A                        VONDELLAAN 47, AA LEIDEN 2332
DELFT 2611 PA                          THE NETHERLANDS
THE NETHERLANDS



HEFFERAN CHRISTOPHER MICHAEL           [NAME REDACTED]                      HEGWOOD CHRISTOPHER DANIEL
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                        HEISTAD PRISCILLA B                  HELEN NICOLL JAMES TAYLOR
ADDRESS ON FILE                        ADDRESS ON FILE                      28 GRANGE CRESCENT
                                                                            EDINBURGH, MD EH9 2EH
                                                                            UNITED KINGDOM




HELICOPTER SUPPORT INC                 HELIDECK CERTIFICATION AGENCY LTD    HELIFUEL AS
124 QUARRY ROAD                        UNIT 4 GRANDHOLM CRESCENT GRANDHOL   HANALEITE 1
TRUMBULL, CT 066110868                 ABERDEEN, AB AB22 8AA                SVEIO, 03 5550
                                       UNITED KINGDOM                       NORWAY
[NAME REDACTED]     Case 20-33826 Document 89ACCOMODATIE
                                     HELMERS    Filed in TXSB   on 08/03/20
                                                          INTERIEUR BV        Page INSURANCE
                                                                            HELSANA 185 of 433
                                                                                             COMPANY LTD
ADDRESS ON FILE                          DE VOSHOLEN 112                       BAARERSTRASSE 98
                                         SAPPEMEER, 05 9611 TG                 ZUG, ZUG 6300
                                         THE NETHERLANDS                       SWITZERLAND




HELSANA                                  HEMATOLOGY ONCOLOGY LIFE CENTER LLC   HEMINGWAY SARAH M
POSTFACH                                 605 B MEDICAL CENTER DRIVE            ADDRESS ON FILE
ZURICH 8081                              ALEXANDRIA, LA 71301
SWITZERLAND




HENDERSON BILLY W                        HENDERSON CAMERON                     HENDERSON DANIELLE
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




HENDERSON DYLAN                          HENDERSON EVAN                        HENDERSON GARY
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




HENDERSON MATTHEW COLE                   HENDERSON MATTHEW                     HENDRICKS COREY
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




HENDRIK VEDER BV                         [NAME REDACTED]                       HENDRIX DEVON
EEMHAVENWEG 131                          ADDRESS ON FILE                       ADDRESS ON FILE
ROTTERDAM, 12 3089 KA
THE NETHERLANDS




HENDRY IAIN JAMES                        HENRI HARSCH HH SA                    HENRY JUSTIN
ADDRESS ON FILE                          RUE BAYLON 10                         ADDRESS ON FILE
                                         CAROUGE, GE 1227
                                         SWITZERLAND




HENRY LATRELL C                          HENSLEY ALLEN                         [NAME REDACTED]
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




HEPBURN ENGINEERING INC                  HEPLERBROOM LLC                       HERC RENTALS INC
73 SIX POINT ROAD                        130 N MAIN STREET                     27500 RIVERVIEW CENTER BLVD STE 100
TORONTO, ON M8Z 2X3                      EDWARDSVILLE, IL 62025                BONITA SPRINGS, FL 34134
CANADA




HERCULES SLR INC                         HERCULES SLR INC                      HERNANDEZ CHRISTOPHER S
173 GLENCOE DRIVE                        520 WINDMILL ROAD                     ADDRESS ON FILE
MOUNT PEARL, NL A1N 4P6                  DARTMOUTH, NS B3B 1S3
CANADA                                   CANADA
HERNANDEZ JAVIER Case    20-33826 Document 89 LEE
                                     HERNANDEZ Filed in TXSB on 08/03/20 HERNANDEZ
                                                                           Page 186  of 433
                                                                                   MARIELA
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




HERNANDEZ OCEGUERA JUAN PABLO          HERNIS SCAN SYSTEMS AS             HERNIS SCAN SYSTEMS ASIA PTE LTD
ADDRESS ON FILE                        TANGEN ALLE 41                     100G PASIR PANJANG ROAD IN 0708
                                       ARENDAL, 03 4809                   SINGAPORE, SG 118523
                                       NORWAY                             SINGAPORE




HERRING MORGAN                         HERRING RANDALL MONROE             HERRINGTON CHARLES BRENTLY
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




HERRINGTON JUDSON PAUL                 HERRINGTON RANDY                   HERTZ AUSTALIA PTY LTD
ADDRESS ON FILE                        ADDRESS ON FILE                    L 15 636 KILDA ROAD
                                                                          REDCLIFFE, WA 6104
                                                                          AUSTRALIA




HESS CORPORATION                       HESTER BYRON DEAN                  HESTER DAVID PAUL
ATTN RICHARD LYNCH                     ADDRESS ON FILE                    ADDRESS ON FILE
1501 MCKINNEY STREET
HOUSTON, TX 77010




HESTER WESLEY STUART                   HEWITT ASSOCIATES LLC              HEWITT GILLIS MICHAEL
ADDRESS ON FILE                        100 HALF DAY ROAD                  ADDRESS ON FILE
                                       LINCOLNSHIRE, IL 60069




HEWLETT PACKARD COMPANY                HEXAGON INTERGRAPH CORPORATION     HEXT THOMAS DOUGLAS
300 HANOVER STREET                     DIVISION                           ADDRESS ON FILE
PALO ALTO, CA 94304                    305 INTERGRAPH WAY
                                       MADISON, AL 35758




HFS CORPORATE SERVICES INC             HH WELDING LLC                     HH WELDING LLC
62 HADFIELD CROSS SHEETS               5440 HWY 11 NORTH                  PO BOX 2206
GEORGETOWN, GY 0000                    ELLISVILLE, MS 39437               LAUREL, MS 394422206
GUYANA




HI AIR KOREA SERVICE CO LTD            HI OPERATIONS PTY LIMITED          HIBERNIA MANAGEMENT DEVELOPMENT CO
143211 DAMANRI JILLYEMYEON             PO BOX Z5285                       SUITE 1000 NEW GOWER STREET
GIMHAE, 11 621881                      PERTH, WA 6831                     ST JOHNS NEWFOUNDLAND, NL A1C 6K3
SOUTH KOREA                            AUSTRALIA                          CANADA




HIBLEY JESSIE CORY                     HICKMAN BRIAN T                    HICKS DUSTIN LEE
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE
HICKS THOMAS      Case 20-33826 Document  89 Filed
                                   HICKS THOMAS LLP in TXSB on 08/03/20 HIDALGO
                                                                          Page FRANCO
                                                                                187 of MEDINA
                                                                                       433
                                      700 LOUISIANA ST                     CALLE 31 276
                                      STE 2000                             CIUDAD DEL CARMEN, CMP 24190
                                      HOUSTON, TX 77002                    MEXICO




HIDALGOOUELLET HOLDINGS LLC           [NAME REDACTED]                      HIDRAMAR S L
1720 KALISTE SALOOM B7                ADDRESS ON FILE                      HARALD FLICK STREET ADDRESS 20
LAFAYETTE, LA 70508                                                        LAS PALMAS DE GRAN CANARIA, 35 35008
                                                                           SPAIN




HIDROPARTES COMERICAL LTDA            HIFORCE FZCO                         HIGGINBOTHAM JAMIE PRESTON
RIVIERA FLUMINENSE AV CARLOS 409      PLOT NO 0555 JEBEL ALI FREEZONE      ADDRESS ON FILE
MACAE RJ, RJ 27937990                 DUBAI, AE 17012
BRAZIL                                UNITED ARAB EMIRATES




[NAME REDACTED]                       HIGGINS NICHOLAS DARWIN              HIGHLAND CLINIC APMC DBA MID SOUTH
ADDRESS ON FILE                       ADDRESS ON FILE                      PO BOX 415000    LBX 410604
                                                                           NASHVILLE, TN 372415000




HIGHLAND COUNCIL COMMUNITY SERVICES   HIGHTAIL INC                         HIGHTOWERADVISORS LLC
THE HIGHLAND COUNCIL HQ               1919 SOUTH BASCOM AVENUE 3RD FLOOR   200 W MADISON 25TH FL
GLENURQUHART RD                       CAMPBELL, CA 95008                   CHICAGO, IL 60606
INVERNESS IV3 5NX
UNITED KINGDOM



HIKALIBRE EQUIPMENT LTD               HIKALIBRE EQUIPMENT USA INC          HILAL PARTNERS CHARTERED
9816 45 AVENUE                        10197 WINDFERN ROAD                  ACCOUNTANTS ADVISORS
EDMONTON, AB T6E 5C5                  HOUSTON, TX 77064                    NO 179 ZONE 34 FOURTH DISTRICT
CANADA                                                                     FIFTH SETTLEMENT
                                                                           NEW CAIRO EGYPT



HILAL PARTNERS COMPANY                HILAL PARTNERS                       HILAL COMPUTER TECHNICAL FOR TRAD
NO 179 ZONE 34                        NO 179 ZONE 34                       BLDG 7495 16TH CROSS
4TH DISTRICT 5TH SETTLEMENT           4TH DISTRICT 5TH SETTLEMENT          ALKHOBAR, SA
CAIRO, EG 11853                       CAIRO, EG 11853                      SAUDI ARABIA
EGYPT                                 EGYPT



[NAME REDACTED]                       HILL HILL EXT INC                    HILL HILL EXTERMINATORS INC
ADDRESS ON FILE                       PO BOX 16181                         6031A AIRLINE DRIVE
                                      HOUSTON, TX 77222                    HOUSTON, TX 77076




HILL JOEL DAVID                       HILL MARINE REFRIGERATION INC        HILL MICHAEL A
ADDRESS ON FILE                       608 SOUTH BROADSTREET                ADDRESS ON FILE
                                      MOBILE, AL 36603




HILL RANDY DEAN                       HILL ROBERT SHAN                     HILLAL HAZEM MOHAMAED
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE
HILLARD DENVER L   Case 20-33826 Document  89LIMOUSINE
                                    HILLCREST   Filed inSERVICES
                                                         TXSB on 08/03/20 HILLER
                                                                            Page   188 of 433
                                                                                 OFFSHORE SERVICES INC
ADDRESS ON FILE                         BLK 320 WOODLANDS STREET 3 03205         15255 GULF FREEWAY 134 A
                                        SINGAPORE, SG 730320                     HOUSTON, TX 77034
                                        SINGAPORE




HILLER OFFSHORE SERVICES INC            HILLS MEDICAL SERVICES LTD               HILMAN INC
PO BOX 91508                            16 CREEK STREET                          12 TIMBER LANE
MOBILE, TX                              PORT HOACOURT, RV                        MARLBORO, NJ 07746
                                        NIGERIA




HILONG PETROLEUM PIPE COMPANY LLC       HILTI INC                                HILTON AMSTERDAM AIRPORT SCHIPHOL
ABU DHABI INDUSTRIAL CITY               DEPT 0890 PO BOX 120001                  SCHIPHOL BOULEVARD 701
ABU DHABI, AE                           DALLAS, TX 753120890                     SCHIPHOL, 08 1118 BN
UNITED ARAB EMIRATES                                                             THE NETHERLANDS




HILTON RYAN C                           HILVERINK KOERIER TAXI BV DBA            HINKIE TIMOTHY RYAN
ADDRESS ON FILE                         HET ARENAAL 40H                          ADDRESS ON FILE
                                        DEN HELDER, 08 1781 XR
                                        THE NETHERLANDS




HINOJOSA JUAN                           HINOJOSA LEONARDO                        HINTON HAROLD RAY
ADDRESS ON FILE                         ADDRESS ON FILE                          ADDRESS ON FILE




HINTON LOUIE ADAM                       HINTON TIMOTHY GRADY                     HIREVUE INC
ADDRESS ON FILE                         ADDRESS ON FILE                          10876 SOUTH RIVER FRONT SUITE 600
                                                                                 SOUTH JORDAN, UT 84095




HISCOCKS DAVID T                        HISHAM ALAWI AL MOUSAWI TRADING EST      HITACHI CAPITAL ASIA PACIFIC PTE LT
ADDRESS ON FILE                         DAMMAM, SA 31972                         111 SOMERSET ROAD 1105
                                        SAUDI ARABIA                             SINGAPORE, SG 238164
                                                                                 SINGAPORE




HITMA INSTRUMENTATIE BV                 HITMA PROCESS BV                         HITT MICHAEL KEVIN
ANTON PHILIPSWEG 00001                  ANTON PHILLIPSWEG 1                      ADDRESS ON FILE
UITHOORN, 08 1422 AL                    1420 AD UITHOORN, 08 1422 AD
THE NETHERLANDS                         THE NETHERLANDS




HITT NICHOLAS WADE                      HITT SAWYER TODD                         HJ AHMAD NIZAM BIN PEHIN DATO HJ AB
ADDRESS ON FILE                         ADDRESS ON FILE                          NO 6 SIMPANG 39693117 KG JERUDO
                                                                                 BANDAR SERI BEGAWAN, BN BG3122
                                                                                 BRUNEI




HJ AHMAD NIZAM BIN PEHIN DATO           HJ JUMAT JANSON SOFIEAN BIN HAJI JUMAT   HLEDAN CENTRE MANAGEMENT COMPANY
HAJU ABDUL WAHAB                        ADDRESS ON FILE                          NO 3C3D CORNER OF PYAY AND HLEDAN
NO6 TAMAN ALMUQARRABIN                                                           YANGON, MM
SPG 39693117 KG JERUDONGBG3122                                                   MYANMAR
DARUSSALAM BRUNEI
HMC INTRUMENTATIONCase 20-33826
                    CONTOLS       Document 89 Filed
                                     HMD SEALLESS     inLTD
                                                  PUMPS  TXSB on 08/03/20 HNS
                                                                           Page   189 of
                                                                              TUBULARS LTD433
16940 GRANT ROAD                      HAMPDEN PARK INDUSTRIAL ESTATE       1345 TOPSAIL RD
CYPRESS, TX 77429                     EASTBOURNE, SE BN22 9AN              PARADISE, NL A1L 1P1
                                      UNITED KINGDOM                       CANADA




HO ROBERT LEYAN                       HOADLEY CHRISTOPHER ANTHONY          HOBBS ANTHONY DEVON
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




HOBBS CHRISTOPHER BRANDON             HOBBS KEVIN                          HOBKIRK DAVID MICHAEL
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




HODSONTHOMAS CURTIS                   [NAME REDACTED]                      HOELER CHRISTOPHER WILLIAM
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                       [NAME REDACTED]                      HOFFELDT JACOBUS LODEVICUS
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




HOFFELDT JOHN HERMAN                  HOFFELE DANIEL STEPHEN               HOFFMAN JAMES D
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




HOFFMAN WILLIAM C                     HOFFPAUIR DAVID                      HOFS HATS OFF FOR SAFETY
ADDRESS ON FILE                       ADDRESS ON FILE                      7 BRINKIE WAY
                                                                           MOUNT HELENA, WA 6082
                                                                           AUSTRALIA




[NAME REDACTED]                       [NAME REDACTED]                      HOHMANN GREG
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




HOJUARA ASBULT 3D LTDA                HOKE MICHAEL R                       [NAME REDACTED]
40 2 ANDAR CENTRO                     ADDRESS ON FILE                      ADDRESS ON FILE
MACAE RJ, RJ 27910000
BRAZIL




HOLIDAY INN ABERDEEN WEST             HOLIDAY INN ABERDEEN                 HOLIDAY INN AL KHOBAR CORNICHE
WESTHILL DRIVE WESTHILL               CLAYMORE DRIVE                       PO BOX 4547
ABERDEEN, AB AB32 6TT                 ABERDEEN, AB AB23 8BL                KHOBAR, SA 31952
UNITED KINGDOM                        UNITED KINGDOM                       SAUDI ARABIA
                 Case
HOLIDAY INN EXPRESS    20-33826
                    NORWICH       Document
                                     HOLIDAY89    Filed in
                                             INN RESORT    TXSB
                                                         BATAM IHG on 08/03/20 HOLIDAY
                                                                                Page INN
                                                                                       190 of 433
DRAYTON HIGH ROAD                     WATERFRONT CITY                        520 RODERICK STREET
NORWICH, NK NR6 5DU                   BATAM, 09 29422                        MORGAN CITY, LA 70381
UNITED KINGDOM                        INDONESIA




HOLLAND AIR PUMPS BV                  HOLLAND CHAD                           HOLLAND DIESEL MAASSLLUIS BV
DE SCHEPER 260                        ADDRESS ON FILE                        GOVERT VAN WIJNKADE 40
OIRSCHOT, 08 5688 HP                                                         MAASSLUIS, 08 3144 EG
THE NETHERLANDS                                                              THE NETHERLANDS




HOLLAND RONALD C                      HOLLAND SAFETY BV                      HOLLAND STORES OILFIELD SUPPLY
ADDRESS ON FILE                       ENERGIEWEG 2 C                         BUDAPESTER STRASSE 6
                                      DEN HELDER, 08 1785 AD                 BAD BENTHEIM GILDEHAUS, 03 48455
                                      THE NETHERLANDS                        GERMANY




HOLLAND STORES OILFIELD SUPPLY        HOLLER KEVIN MICHAEL                   HOLLEY BRIAN D
DE LANGE RING 24D                     ADDRESS ON FILE                        ADDRESS ON FILE
ANNA PAULOWNA, 08 1761 AS
THE NETHERLANDS




HOLLEY DAVID CHRISTOPHER              HOLLEY KENNETH                         HOLLINGSWORTH CHRISTOPHER ROY
ADDRESS ON FILE                       ADDRESS ON FILE                        ADDRESS ON FILE




HOLLINS ROBERT J                      HOLLJE CHARLIE AUGUSTUS                HOLLOWAY BILLY JOEL
ADDRESS ON FILE                       ADDRESS ON FILE                        ADDRESS ON FILE




HOLLOWAY DRILLING EQUIPMENT INC       HOLLOWAY GENE                          HOLLOWAY HOUSTON INC
206 RUE NAPOLEON                      ADDRESS ON FILE                        5833 ARMOUR DR
BROUSSARD, LA 70518                                                          HOUSTON, TX 77020




HOLLOWAY TRAVIS                       [NAME REDACTED]                        HOLM STEVEN CHARLES
ADDRESS ON FILE                       ADDRESS ON FILE                        ADDRESS ON FILE




HOLMAN MATTHEW CODY                   HOLMES ALAN D                          HOLMES FRED HOWARD
ADDRESS ON FILE                       ADDRESS ON FILE                        ADDRESS ON FILE




HOLMES JOSHUA RAY                     HOLMES MARITIME INC                    HOLSTER JEFFREY MICHAEL
ADDRESS ON FILE                       5450 KAYE STREET                       ADDRESS ON FILE
                                      HALIFAX, NS B3K 0G7
                                      CANADA
HOLWELL GLENN G   Case 20-33826 Document 89 LEASING
                                   HOMEGAURD Filed inLTD
                                                      TXSB on 08/03/20 HOMER
                                                                        PageBRANDON
                                                                             191 of T433
ADDRESS ON FILE                      115 ROSEMOUNT PLACE                 ADDRESS ON FILE
                                     ABERDEEN, AB AB25 2YG
                                     UNITED KINGDOM




HONEYCUTT MARVIN L                   HONEYWELL CAPITAL MANAGEMENT LLC    HONEYWELL INTERNATIONAL INC
ADDRESS ON FILE                      115 TABOR RD                        101 COLUMBIA ROAD
                                     MORRIS PLAINS, NJ 07950             MORRISTOWN, NJ 07962




HONEYWELL MARINE                     HONG YOUNGWAN                       HONSBERGER ERIC VON
BAT 59 RUE ISSAC NEWTON              ADDRESS ON FILE                     ADDRESS ON FILE
BOURGES, 59 18000
FRANCE




HONSBERGER STEPHANIE L               [NAME REDACTED]                     [NAME REDACTED]
ADDRESS ON FILE                      ADDRESS ON FILE                     ADDRESS ON FILE




HOOPER WILLIAM PEERLESS              HOOVER FERGUSON SINGAPORE PTE LTD   HOOVER JEREME CHARLES
ADDRESS ON FILE                      8 UBI ROAD 2 0403 ZERVEX BUILDING   ADDRESS ON FILE
                                     SINGAPORE, SG 508988
                                     SINGAPORE




HOOVER MICHAEL OLAN                  HOOVER NATHANIEL G                  HOPE DL VENTURES LLC
ADDRESS ON FILE                      ADDRESS ON FILE                     12550 REED RD
                                                                         STE 100
                                                                         SUGAR LAND, TX 77478




HOPE EUGENE WARREN                   HOPKINS ENTERPRISES LLC             HOPKINS JAKOB DANIEL
ADDRESS ON FILE                      30218 MESA VALLEY DRIVE             ADDRESS ON FILE
                                     SPRING, TX 77386




HOPPES SAM                           HOPSON JOSHUA PAUL                  HOPSTEIN JOEL BRANT
ADDRESS ON FILE                      ADDRESS ON FILE                     ADDRESS ON FILE




HORIGAN PAUL JAMES                   HORIZON MARINE INC                  HORN JUSTIN H
ADDRESS ON FILE                      15 CREEK ROAD                       ADDRESS ON FILE
                                     MARION, MA 02738




HORN SOLUTIONS INC                   HORN XAVIER                         HORNBECK OFFSHORE SERVICES INC
2415 TOWN CENTER DRIVE SUITE 200     ADDRESS ON FILE                     103 NORTHPARK BLVD SUITE 300
SUGAR LAND, TX 774784389                                                 COVINGTON, LA 70433
HORNBECK OFFSHORECase   20-33826
                    SERVICES INC    Document 89 Filed in TXSB on 08/03/20 [NAME
                                       HORNE TUPAC                          Page  192 of 433
                                                                                REDACTED]
PO BOX 54863                            ADDRESS ON FILE                    ADDRESS ON FILE
NEW ORLEANS, LA 701544863




HORROCKS ERIC D                         HORSTMAN PAUL CHRISTOPHER          HORTON JUSTIN BRADFORD
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




HORTON OMARU W R                        HORVATH CHARLES                    HOSE FITTINGS INC
ADDRESS ON FILE                         ADDRESS ON FILE                    DEPT 207
                                                                           HOUSTON, TX 772104346




HOSEA CONNOR GARRETT                    HOSHAN COMPANY LTD                 HOSPITAIS INTEGRADOS DA GßVEA SA
ADDRESS ON FILE                         11421 KING FAHD RD                 RUA JOA£O BORGES 204 GA¡VEA
                                        AL KHOBAR, SA 31952                RIO DE JANEIRO, RJ 22451100
                                        SAUDI ARABIA                       BRAZIL




HOSPITAL SERVICE DISTRICT NO 1 OF       HOSPITAL SERVICES DISTRICT 1 OF    HOSPITALIST GROUP OF NORTHEAST
27136 HIGHWAY 23                        15790 PAUL VEGA MD DRIVE           503 MCMILLAN ROAD
PORT SULPHUR, LA 70083                  HAMMOND, LA 70403                  WEST MONRO, LA 712915327




HOSPITALIST GROUP OF NORTHEAST          HOSPITALITY CENTRE                 HOSPITALITY SPORTS AND BUSINESS
PO BOX 678620                           152 KEMP HOUSE CITY ROAD           360 CHARMINSTER ROAD
DALLAS, LA 752678620                    LONDON, LO EC1V 2NX                BOURNEMOUTH, DO BH8 9RX
                                        UNITED KINGDOM                     UNITED KINGDOM




HOTEL AKERSLOOT                         HOTEL ANSGAR ESBJERG APS           HOTEL ANSGAR
GEESTERWEG 1A                           SKOLEGADE 36                       SKOLEGADE 36
AKERSLOOT, 08 1921 NV                   ESBJERG, 005 6700                  ESBJERG, 005 6700
THE NETHERLANDS                         DENMARK                            DENMARK




HOTEL BRITANNIA                         HOTEL FAZENDA ACALANTO DO          HOTEL HIPICO INN
TORVEGADE 24                            RODOV AMARAL PEIXOTO 1700          CARRETERA MEXICO TUXPAN KM 65
ESBJERG, 005 6700                       RIO DAS OSTRAS, RJ 28890000        TIHUATLAN, VER 92933
DENMARK                                 BRAZIL                             MEXICO




HOTEL MAISON ROUGE                      HOUGHTON BENELUX BV                HOUGHTON BRASIL LTDA
4 RUE DES FRANCSBOURGEOIS               MEERPAAL 12 A                      RUA ALPONT 170 CAPUAVA
COTONOU, BJ 08 BP 0847                  OOSTERHOUT, 07 4904 SK             MUAA¡, SP 09380908
BENIN                                   THE NETHERLANDS                    BRAZIL




HOUGHTON DANMARK AS                     HOUGHTON INTERNATIONAL INC         HOUGHTON OIL M SDN BHD
ENERGIVEJ 3                             24543 NETWORK PLACE                313 BLOCK E KELANA PARKVIEW
SORO, 004 4180                          CHICAGO, IL 606731245              PETALING JAYA, SEL 47301
DENMARK                                                                    MALAYSIA
HOUGHTON PLC    Case     20-33826 Document 89 SINGAPORE
                                     HOUGHTON   Filed in TXSB on 08/03/20 HOULDER
                                                                           Page 193
                                                                                  LTD of 433
BEACON ROAD                             22 BOON LAY WAY 0161                 22 COUSIN LANE
MANCHESTER, LA M17 1AF                  SINGAPORE, SG 609968                 LONDON, LO EC4R 3TE
UNITED KINGDOM                          SINGAPORE                            UNITED KINGDOM




HOULIHAN LOKEY FINANCIAL                HOUMA ARMATURE WORKS SUPPLY LLC      HOUMA ARMATURE WORKS SUPPLY LLC
10250 CONSTELLATION BLVD 5TH FLOOR      2534 CUMMINS ROAD                    401 WATERTOWN ROAD
LOS ANGELES, CA 90067                   HOUMA, LA 70363                      THOMASTON, CT 06787




HOUMA EMERGENCY MEDICINE                HOUMA ORTHOPEDIC CLINIC              HOUMA RADIOLOGY ASSOC P C
PO BOX 7338                             1001 SCHOOL STREET                   705 DUNN STREET PO BOX 3837
PHILADELPHIA, PA                        HOUMA, LA 703604691                  HOUMA, LA 703613837




HOUMA TRACTOR EQUIPMENT INC             HOUR MESSENGER SERVICE INC           HOUSE DANIEL MARK
165 SIMMONS DRIVE                       11767 KATY FRWY SUITE 630            ADDRESS ON FILE
HOUMA, LA 70363                         HOUSTON, TX 77079




HOUSE GENE V                            HOUSLEY ROBERT M                     HOUSTON AVIATION PARTNERS LLC
ADDRESS ON FILE                         ADDRESS ON FILE                      8501 TELEPHONE ROAD
                                                                             HOUSTON, TX 77061




HOUSTON CENTER VALVE FITTING LP         HOUSTON CHAPTER OF IADC              HOUSTON CHAPTER OF IADC
2301 PORTSMOUTH                         10370 RICHMOND SUITE 760             PO BOX 2945
PORTSMOUTH, TX 77098                    HOUSTON, TX 77042                    CONROE, TX 773052945




HOUSTON CHAPTER                         HOUSTON COUNTY HEALTHCARE            HOUSTON ELECTRIC CO PTE LTD
3333 RALEIGH ST                         AUTHORITY                            55 TOH GUAN ROAD EAST 0601
HOUSTON, TX 77218                       1108 ROSS CLARK CIRCLE               SINGAPORE, SG 608601
                                        DOTHAN, AL 36301                     SINGAPORE




HOUSTON GOLF ASSOCIATION                HOUSTON JOHN R                       HOUSTON METHODIST ST JOHN HOSPITAL
5810 WILSON ROAD SUITE 112              ADDRESS ON FILE                      6565 FANNIN ST
HUMBLE, TX 77396                                                             HOUSTON, TX 77210




HOUSTON MOTOR CONTROL INC               HOUSTON ORTHOPEDIC SURGICAL          HOUSTON PLATING COATING LLC
14400 HOLLISTER ST SUITE 100            5410 WEST LOOP SOUTH ST SUITE 3200   1301 GEORGIA ST
HOUSTON, TX 77066                       BELLAIRE, TX 77401                   HOUSTON, TX 77587




HOUSTON PRESSURE EQUIPMENT INC          HOUSTON PRINTING                     [NAME REDACTED]
7804 AIRLINE DRIVE                      7051 PORTWEST DRIVE SUITE 130        ADDRESS ON FILE
HOUSTON, TX 77037                       HOUSTON, TX 77024
                  Case 20-33826
HOUSTON STEEL EQUIPMENT CO        Document 89BURUMA
                                     HOUTHOFF  Filed COOPERATIEF
                                                     in TXSB onUA08/03/20 HOWARD
                                                                           Page BRANDON
                                                                                 194 of 433
                                                                                         WADE
1239 WEST 20TH STREET                 GUSTAV MAHLERPLEIN 50                ADDRESS ON FILE
HOUSTON, TX 77008                     AMSTERDAM, 08 1082 MA
                                      THE NETHERLANDS




HOWARD DONOVAN JERMAINE               HOWARD KAVONTE                       HOWARD PHILIP JOHN
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                       HOWARD RISK ADVISORS LLC             HOWELL JEREMY
ADDRESS ON FILE                       201 WEST VERMILION STREE SUITE 200   ADDRESS ON FILE
                                      LAFAYETTE, LA 70501




HOWELL NORMAN BRADLEY                         ULICA PNEUMA
                                      HP HIDRA             TICA DE        HP PIPING SOLUTIONS
ADDRESS ON FILE                       MACAA‰                               4311 HOLMES RD
                                      AV GUADALAJARA PRAIA CAMPIS 1640     HOUSTON, TX 77051
                                      MACAE RJ, RJ 27923220
                                      BRAZIL



HPC RECUBRIMIENTOS Y SERVICIOS        HPETROCONSULT LTDA                   HR SEARCH FIRM HOUSTON LLC
AV EDZNA NUM 43                       BARRA DA TIJUCA                      2859 UMATILLA STREET
CD DEL CARMEN, CMP 24153              RIO DE JANEIRO, RJ 22640102          DENVER, CO 80211
MEXICO                                BRAZIL




[NAME REDACTED]                       HRAI GROUP LTD                       HSBC AUSTRALIA
ADDRESS ON FILE                       HIGHLAND HOUSE                       ATTN BALAJI RAJGOPAL
                                      ABERDEEN, AB AB21 0GL                3050 POST OAK BOULEVARD
                                      UNITED KINGDOM                       600
                                                                           HOUSTON, TX 77056



HSBC BANK CANADA                      HSBC BANK EGYPT SAE                  HSBC BANK LONDON PLC
ATTN BALAJI RAJGOPAL                  ATTN BALAJI RAJGOPAL                 ATTN BALAJI RAJGOPAL
3050 POST OAK BOULEVARD               3050 POST OAK BOULEVARD              3050 POST OAK BOULEVARD
600                                   600                                  600
HOUSTON, TX 77056                     HOUSTON, TX 77056                    HOUSTON, TX 77056



HSBC BANK MALAYSIA BERHAD             HSBC BANK MIDDLE EAST LIMITED        HSBC BANK MIDDLE EAST LTD DOHA
ATTN BALAJI RAJGOPAL                  PO BOX 66                            BRANCH
3050 POST OAK BOULEVARD               DUBAI                                ATTN BALAJI RAJGOPAL
600                                   UNITED ARAB EMIRATES                 3050 POST OAK BOULEVARD
HOUSTON, TX 77056                                                          600
                                                                           HOUSTON, TX 77056


HSBC BANK MIDDLE EAST                 HSBC BANK NEW YORK                   HSBC BANK SINGAPORE
ATTN BALAJI RAJGOPAL                  ATTN BALAJI RAJGOPAL                 ATTN BALAJI RAJGOPAL
3050 POST OAK BOULEVARD               3050 POST OAK BOULEVARD              3050 POST OAK BOULEVARD
600                                   600                                  600
HOUSTON, TX 77056                     HOUSTON, TX 77056                    HOUSTON, TX 77056



HSBC BANK USA NA                      HSBC BANK USA                        HSBC MEXICO
1 CORPORATE DR STE 360                ATTN GLOBAL TRADE RECEIVABLES        ATTN BALAJI RAJGOPAL
LAKE ZUNICH, IL 600478945             FINANCE                              3050 POST OAK BOULEVARD
                                      452 FIFTH AVENUE                     600
                                      NEW YORK, NY 10018                   HOUSTON, TX 77056
                  CaseUNIT
HSBC OFFSHORE BANKING   20-33826
                           LABUAN   Document  89 Filed
                                       HSBC SECURITIES   inINC
                                                       USA   TXSB on 08/03/20 HUBBARD
                                                                               Page 195   of 433
                                                                                      ROBERT VANCE
ATTN BALAJI RAJGOPAL                    1 CORPORATE DR STE 360                ADDRESS ON FILE
3050 POST OAK BOULEVARD                 LAKE ZUNICH, IL 600478945
600
HOUSTON, TX 77056



HUBBARD TRAVIS                          HUBCARE PATHOLOGY PA                  HUCKABAA GREGORY RANDALL
ADDRESS ON FILE                         5052 WFOURTH STREET                   ADDRESS ON FILE
                                        HATTIESBURG, MS 39402




HUCKABAA JOSEPH MICHAEL                 HUDSON CONSULTING GROUP LIMITED       HUFFMASTER KENNETH BRYAN
ADDRESS ON FILE                         MOONRAKERS CRABBSWOOD LANE SWAY       ADDRESS ON FILE
                                        LYMINGTON, HA SO41 6EQ
                                        UNITED KINGDOM




HUGHES BEAU                             HUGHES BRADLEY PAUL                   HUGHES CA NIGEL
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




HUGHES FIELDS STOBY                     HUGHES FIELDS STOBY                   HUGHES JODY L
11707 CANYON SUN LANE                   62 HADFIELD CROSS STS WERKENRUST      ADDRESS ON FILE
TOMBALL, TX 77377                       GEORGETOWN
                                        GUYANA




HUGHES NAKEAL D                         HUGO PICHARDO                         HUISMAN EQUIPMENT BV
ADDRESS ON FILE                         ADDRESS ON FILE                       ADMIRAAL TROMPSTRAAT 2
                                                                              SCHIEDAM, 08 3100 AD
                                                                              THE NETHERLANDS




HUISMAN FAR EAST SERVICES PTE LTD       [NAME REDACTED]                       HUISMAN NORTH AMERICA SERVICES LLC
36 TUAS VIEW PLACE                      ADDRESS ON FILE                       2502 WEHRING ROAD
SINGAPORE, SG 637882                                                          ROSENBERG, TX 77471
SINGAPORE




HUISMAN US INC                          [NAME REDACTED]                       HULL DIVING SERVICES CO WLL
11931 WICKCHESTER LN SUITE 300          ADDRESS ON FILE                       AL HIDD
HOUSTON, TX 77043                                                             MANAMA, BH 953
                                                                              BAHRAIN




HULSEY MICHAEL ALLEN                    HUMBERSIDE OFFSHORE TRAINING ASSOC    HUMES LARRY D
ADDRESS ON FILE                         MALMO ROAD                            ADDRESS ON FILE
                                        HULL, AB HU7 0YF
                                        UNITED KINGDOM




HUMES LARRY                             HUMMINGBIRD RESEACH STUDIES           HUMMINGBIRD RESEARCH STUDIES INC
ADDRESS ON FILE                         5796 TOWER TERRACE                    5796 TOWER TERRACE
                                        5796 TOWER TERRACE                    5796 TOWER TERRACE
                                        HALIFAX, NS B3H 1R5                   HALIFAX, NS B3H 1R5
                                        CANADA                                CANADA
HUMPHREYS BOBBY Case
                JAMES   20-33826 Document 89 MATTHEW
                                    HUMPHREYS Filed in KYLE
                                                        TXSB on 08/03/20 HUMPHRIES
                                                                          Page 196   of 433
                                                                                   DAVID LANCE
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




HUMPHRIES KENNETH ANDREW               HUMPHRIES MATTHEW STEVEN              HUNT BARRY
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




HUNT CHARLES E                         HUNT CHARLES                          HUNT ENGINE INC
ADDRESS ON FILE                        ADDRESS ON FILE                       14805 MAIN STREET
                                                                             HOUSTON, TX 77035




HUNT GENE BRIAN                        HUNT JONATHAN LUKE                    HUNT OIL COMPANY OF BENIN SARL
ADDRESS ON FILE                        ADDRESS ON FILE                       1900 NORTH AKARD STREET
                                                                             DALLAS, TX 752012300




HUNT ROGER B                           HUNT ZACHARY                          [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




HUNTING ENERGY SERVICES BV             HUNTLEIGH ADVISORS INC                HUNTS TRANSPORT LIMITED
OLIEWEG 10                             7800 FORSYTH BLVD 5TH FL              31 SAGONA AVENUE
VELSEN NOORD, 08 1951 NH               CLAYTON, MO 63105                     MOUNT PEARL, NL A1N 4P9
THE NETHERLANDS                                                              CANADA




HURD SAMANTHA                          HURLEY AMANDA                         HURST WILLIAM BYRON
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




HUSA KYLE                              HUSSAIN ABDULLAH AL AJME CONTRACTIN   HUSSAIN SHAN
ADDRESS ON FILE                        PRINCE MOHAMMED STREET CROSS 10       ADDRESS ON FILE
                                       AL KHOBAR, SA 31952
                                       SAUDI ARABIA




[NAME REDACTED]                        HUTCHINS DAVID LEONIDAS               HUTCHINSON MARK T
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




HUTCHISON GREGORY                      HUTTO DAVID ALLEN                     HUTTO KEVIN LAINE
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE
HUTTO ROBERT D    Case 20-33826 Document  89 Filed in TXSB on 08/03/20 HVAC
                                   HUZAR STEPHEN                         Page 197 of 433ENGINEERING
                                                                            REFRIGERATION
ADDRESS ON FILE                       ADDRESS ON FILE                       UNIT A BROADFOLD ROAD BRIDGE OF DO
                                                                            ABERDEEN, AB AB23 8EE
                                                                            UNITED KINGDOM




HWANG JI MIN                          HYATT JAMES ALBERT                    HYCOM BV
ADDRESS ON FILE                       ADDRESS ON FILE                       ANTILLEN 43
                                                                            APELDOORN, 04 7333 PE
                                                                            THE NETHERLANDS




HYDAC TECHNOLOGY PTE LTD              HYDAC                                 HYDRA OFFSHORE CONSTRUCTION INC
2A SECOND CHIN BEE ROAD               ESTRADA FUKUTARO YIDA 225             17424 W GRAND PKWY S SUITE 409
SINGAPORE, SG 618781                  SAO BERNARDO DO CAMPO, SP 09852060    SUGAR LAND, TX 77479
SINGAPORE                             BRAZIL




HYDRAQUIP DISTRIBUTION INC            HYDRASSUN REMAQ INDUSTRIA E           HYDRASUN FZE
4723 PINEMONT DRIVE                   RODOVIA AMARAL PEIXOTO KM 177         WAREHOUSE NO RA008XA02
HOUSTON, TX 77092                     MACAE RJ, RJ 27930030                 DUBAI, AE
                                      BRAZIL                                UNITED ARAB EMIRATES




HYDRASUN INSTRUMENTATION BV           HYDRASUN LTD                          HYDRATECH INDUSTRIES FLUID
OVERWEGWACHTER 2                      MOSS ROAD                             22955 MCAULIFFE DRIVE
ROTTERDAM, 08 3034 KG                 ABERDEEN, AB AB12 3GQ                 ROBERTSDALE, AL 36567
THE NETHERLANDS                       UNITED KINGDOM




HYDRATIGHT EQUIPAMENTOS               HYDRAULIC EQUIPMENT SERVICE INC       HYDRAUVISION BV
AV NELSON CARVALHAES                  1021 NORTH SAN JACINTO                BUYS BALLOTSTRAAT 14
MACAE, RJ 27925490                    HOUSTON, TX 77002                     SCHOONDIJKE, 08 4507 DA
BRAZIL                                                                      THE NETHERLANDS




HYDRAUVISION BV                       HYDRAUVISION IJMOND BV                HYDRIL PCB CANADA INC
PO BOX 24                             POSTBUS 442                           1107 8A STREET
OOSTBURG, 08 4500 AA                  IJMUIDEN, 08 1970 AK                  NISKU, AB T9E 7R3
THE NETHERLANDS                       THE NETHERLANDS                       CANADA




HYDRIL PCB LIMITED                    HYDRIL USA DISTRIBUTION LLC           HYDRIL USA DISTRIBUTION LLC
CLAYMORE DRIVE                        3300 NORTH SAM HOUSTON PARKWAY EAST   PO BOX 841630
BRIDGE OF DON, AB AB23 8GD            HOUSTON, TX 770323411                 DALLAS, TX 752841630
UNITED KINGDOM




HYDRO MIDDLE EAST INCORPORATED        HYDROFIT FZE                          HYDROFIT TRADING COMPANY
TP010502 TECHNOPARK                   PLOT S30220 JEBEL ALI FREE ZONE       AL KHUDAREYA DAMMAMJUBAIL HIGHWAY
DUBAI, AE                             DUBAI, AE                             DAMMAM, SA 31493
UNITED ARAB EMIRATES                  UNITED ARAB EMIRATES                  SAUDI ARABIA




HYDROFLEX HYDRAULICS ROTTERDAM BV     HYLAND MICHAEL                        HYMAN COLTON
GEYSSENDORFFERWEG 63                  ADDRESS ON FILE                       ADDRESS ON FILE
RODDERDAM, 08 3088 GJ
THE NETHERLANDS
                Case
HYMAN WALTER DALE       20-33826 Document  89 Filed
                                    HYPAX FLEXIBLE    in TXSBPTE
                                                   ENGINEERING onLTD
                                                                  08/03/20 HYPER
                                                                             Page   198
                                                                                 LIFT   of 433E SERVICOS LTDA
                                                                                      COMERCIO
ADDRESS ON FILE                         7 SOON LEE STREET 0108                RUA TIM MAIA 01
                                        SINGAPORE, SG 627608                  MACAE, RJ 27910000
                                        SINGAPORE                             BRAZIL




HYTORC NEDERLAND BV                     HYTORC SOUTH PACIFIC PTY LTD          HYTORC UNEX LIMITED
PLATINAWERF 8                           6 ETON ROAD                           UNIT 25 MOORLAND WAY
BEUNINGEN, 04 6641 TL                   KESWICK, SA 5035                      CRAMLINGTON, NU NE23 1WE
THE NETHERLANDS                         AUSTRALIA                             UNITED KINGDOM




HYUNDAI GLOBAL SERVICE AMERICAS CO      HYUNDAI GLOBAL SERVICE CO LTD         HYUNDAI GLOBAL SERVICE EUROPE BV
7206 HARMS ROAD                         CENTUM SCIENCE PARK 79                SCHORPIOENSTRAAT 69
HOUSTON, TX 77041                       BUSAN, 11                             ROTTERDAM, 12 3067 GG
                                        SOUTH KOREA                           THE NETHERLANDS




HYUNDAI HEAVY INDUSTRIES CO LTD         I A D C NORTH SEA CHAPTER             IADC PUBLICATIONS
1000 BANGEOJIN SUNHWANDORO              ROWAN HOUSE PETERSEAT DRIVE           10370 RICHMOND AVE SUITE 760
ULSAN, 10 682792                        ABERDEEN, AB AB12 3HT                 HOUSTON, TX 77042
SOUTH KOREA                             UNITED KINGDOM




IADC SOUTHEAST ASIA CHAPTER             IAL ENGINEERING SERVICES LIMITED      IAN R JONES
60 PAYA LEBAR ROAD 0812 PAYA LEB        18 LADY HAILES AVENUE                 ADDRESS ON FILE
SINGAPORE, SG 409051                    SAN FERNANDO, TT
SINGAPORE                               TRINIDAD AND TOBAGO




IANKOV IVAN N                           IAS INTERNATIONAL CONSULTING          IASIS GLENWOOD REGIONAL MEDICAL
ADDRESS ON FILE                         MONTES URALES NO 505 FLOOR 2          503 MCMILLAN RD
                                        MEXICO CITY, DF 11000                 WEST MONROE, LA 71291
                                        MEXICO




IASIS GLENWOOD REGIONAL MEDICAL         IASIS OUACHITA COMMUNITY HOSPITAL L   IBARRA TRISTAN DAVID
PO BOX 402688                           1275 GLENWOOD DR                      ADDRESS ON FILE
ATLANTA, LA 30384                       ATLANTAWEST MONROE, LA 712915539




IBIS AMSTERDAM AIRPORT                  IBRAHIM AL SHAB TRADING EST           IBRAHIM AL UTHMAN FARIS JAFAR
SCHIPHOLWEG 181                         AL KHOBAR BUSINESS CENTER             ADDRESS ON FILE
BADHOEVEDORP, 08 1171 PK                AL KHOBAR, SA 31952
THE NETHERLANDS                         SAUDI ARABIA




IBRAHIM FADHLUL WAFI IBRAHIM            ICE SYSTEMS INC                       ICEES BV
ADDRESS ON FILE                         PO BOX 11126                          MOLENDIJK 70
                                        HAUPPAUGE, NY 11788                   OUDENHOORN, 12 3227 CD
                                                                              THE NETHERLANDS




ICM BENIN SARL                          ICM                                   ICM
AKPAKPA QUARTIER JAK VILLA 55           165 IMPASSA JUPITER                   MONTES URALES NO 505 PISO 2
COTONOU 09 BP 587                       ABIDJAN, CI 225                       CHAPULTEPEC 11000
BENIN                                   COTE DIVOIRE                          MEXICO
                   Case 20-33826
ICO ASIAPACIFIC SINGAPORE PTE LTD    Document  89 FiledPTY
                                        ICON ENGINEERING in LTD
                                                            TXSB on 08/03/20 ICON
                                                                               Page  199 ofINC
                                                                                  SOLUTIONS  433
25 LOYANG CRESCENT BLOCK 103 010         50 KINGS PARK ROAD LEVEL 1           1234 EAST 37TH ST NORTH
SINGAPORE, SG 508988                     PERTH, WA 6005                       WICHITA, KS 672193519
SINGAPORE                                AUSTRALIA




ICONENG PTE LTD                          ICS TRIPLEX INC                      ICSA SOFTWARE NORTH AMERICA INC
PO BOX 915                               4325 W SAM HOUSTON PARKWAY           99 HAWLEY LAND SUITE 1007
WEST PERTH, WA 6005                      HOUSTON, TX 77043                    STRATFORD, CT 06614
AUSTRALIA




ICSEL IND SERVICES ONSHORE               IDEAL BV                             IDENTROPY INC
BAIRRO COLA©GIO RUA COMANDANTE 559       JUPITERLAAN 98                       250 MOONACHIE RD 2ND FLOOR
RIO DE JANEIRO, RJ 21371490              BREDA, 07 4823 EP                    MOONACHIE, NJ 07074
BRAZIL                                   THE NETHERLANDS




IDS MAINTENANCE                          IDSPARINVEST FILIAL AF               IEC SYSTEMS LLC
14 ROBINSON RD 0801A FAR                 SPARINVEST SA LUXEMBOURG             4514 BRITTMOORE
EAST FINANCE BLDG                        28 BLVD ROYAL L2449                  HOUSTON, TX 77041
SINGAPORE 048545                         LUXEMBOURG
SINGAPORE                                LUXEMBOURG



IFG DE WIT BV                            IFS TRUST LABUAN LIMIITED            IFS TRUST LABUAN LIMITED
TRANSPORTWEG 1                           ADDRESS ON FILE                      UNIT 3I
RODEN, 08 9301 ZX                                                             MAIN OFFICE TOWER
THE NETHERLANDS                                                               FINANCIAL PARK LABUAN
                                                                              JALAN MERDEKA, LABUAN FT 87000
                                                                              MALAYSIA


[NAME REDACTED]                          IHS GLOBAL INC                       IHS GLOBAL INC
ADDRESS ON FILE                          15 INVERNESS WAY EAST                15 INVERNESS WAY WEST
                                         ENGLEWOOD, CO 801125710              ENGLEWOOD, CO 80112




IKM MEASUREMENT SERVICES AUSTRALIA       IMCA                                 IMCDIAGNOSTIC AND MEDICAL CLINIC P
33 KEWDALE ROAD                          52 GROSVENOR GARDENS                 1700 SPRINGHILL AVE SUITE 100
WELSHPOOL, WA 6106                       LONDON, LO SW1W 0AU                  MOBILE, AL 366041416
AUSTRALIA                                UNITED KINGDOM




IMENCO BAUER HYDRAULICS AS               IMENCO BAUER HYDRAULICS AS           IMENCO LLC
KOPHAUG 3                                PO BOX 2143                          212 JARED DR
5570 AKSDAL                              GRINDE, 11 5504                      BROUSSARD, LA 70518
GRINDE, 11 5570                          NORWAY
NORWAY



IMENCO UK LTD                            IMES INC                             IMEX FZE
BALGOWNIE ROAD                           470 SATELLITE BLVD NORTH EAST        MAIN BUSINESS CENTER RAK FREE TRAD
ABERDEEN, AB AB22 8GT                    SUWANEE, GA 30024                    DUBAI, AE
UNITED KINGDOM                                                                UNITED ARAB EMIRATES




IMI INSTITUTO DE METROLOGIA INDUS        IMMIGRATION DEPARTMENT OF MALAYSIA   IMPACT PLAYER PARTNERS INC
RUA NELSON DE CASTRO MONTEIRO 295        PRECINT 2                            707 AVENUE E
MACAE RJ, RJ 23071460                    62550 PUTRAJAYA                      STAFFORDTI, TX 77477
BRAZIL                                   MALAYSIA
                   Case INC
IMPACT PLAYER PARTNERS  20-33826     Document  89 Filed in TXSB on 08/03/20 IMPERIAL
                                        IMPEC FREEZONE                        Page HEALTH
                                                                                     200 ofLLP
                                                                                            433
PO BOX 531201                            PART B 47 ACER AREA EAST OF ELROU    501 DR MICHAEL DEBAKEY DRIVE
CINCINNATI, TX 45253                     CAIRO, EG 12111                      LAKE CHARLES, LA 706015724
                                         EGYPT




IMPERIAL HOTEL GREAT YARMOUTH LTD        IMPERIAL TRUST INSURANCE BROKERS     [NAME REDACTED]
1315 NORTH DRIVE                         PLOT 274 AJOSE ADEOGUN STREET        ADDRESS ON FILE
GREAT YARMOUTH NORFOLK, AB NR30 1EQ      LAGOS, LG
UNITED KINGDOM                           NIGERIA




IMPORT ON COMA‰RCIO INTERNACIONAL        IMPRINT SPECIALTY PROMOTIONS LTD     IMPULSE POINT LLC
RUA CONDE DE BONFIM 142 23               10 AIRPORT ROAD                      5650 BRECKENRIDGE PARK DR STE 201
RIO DE JANEIRO, RJ 20520053              ST JOHNS, NL A1A 5A1                 LAKELAND, FL 338043160
BRAZIL                                   CANADA




IMTECH MARINE MALAYSIA SDN BHD           IMTECH MARINE USA INC                IN GRID DESIGN SDN BHD
NO 832 JALAN MAHOGANI 5 BANDAR BO        8943 GULF FRWY                       NO 622 JALAN PJU 716 MUTIARA DAM
KLANG, SEL 41200                         HOUSTON, TX 77017                    PETALING JAYA, SEL 47800
MALAYSIA                                                                      MALAYSIA




INAVCO LLC                               INCE CO LLP                          INCEED LLC
11111 KATY FREEWAY SUITE 910             1 SAINT KATHERINES WAY               907 S DETROIT AVENUE SUITE 1300
KATY, TX 77079                           LONDON, LO E1W 1AY                   TULSA, OK 74120
                                         UNITED KINGDOM




INCISIVE LAW LLC                         INCREATIVE GROUP                     INDAPP BV
16 COLLYER QUAY 19 00                    509 WOODLANDS DRIVE 14 0303          WETHOUDER OHMANNSTRAAT 10
SINGAPORE, SG 049318                     SINGAPORE, SG 730509                 STAPHORST, 09 7951 SB
SINGAPORE                                SINGAPORE                            THE NETHERLANDS




INDEPENDENT DATA SERVICES HOLDINGS       INDEPENDENT DATA SERVICES            INDEPENDENT HOSE EXPANSION
203 JALAN BUKIT BINTANG                  2500 WILCREST DRIVE SUITE 339        9411 WALLISVILLE ROAD
KUALA LUMPUR, KUL 55100                  HOUSTON, TX 77042                    HOUSTON, TX 77013
MALAYSIA




INDEPENDENT OIL TOOLS IOT LIMITED        INDEPENDENT OIL TOOLS MALAYSIA SDN   INDUSTRIAL AIR TOOL
SIR WILLIAM SMITH ROAD                   SUITE 3402 LEVEL 34 MENARA CITIB     1305 WEST JACKSON
ARBROATH, AN DD11 3RD                    KUALA LUMPUR, KUL 50450              PASADENA, TX 77506
UNITED KINGDOM                           MALAYSIA




INDUSTRIAL AUDIOVIDEO INC                INDUSTRIAL BOILER CONTROLS INC       INDUSTRIAL FOUNDATION FOR ACCIDENT
2617 BISSONNET ST                        106 E DOWLING RD B                   128 FARRINGTON RD NORTH LAKE
HOUSTON, TX 772655127                    ANCHORAGE, AK 995091418              PO BOX 339
                                                                              WILLETTON, WA 6955
                                                                              AUSTRALIA



INDUSTRIAL SCALE CO INC                  INDUSTRIAL SERVICES ONLINE CO LTD    INDUSTRIAL SOLUTIONS GROUP LLC
7424 WALLISVILLE RD                      PO BOX 10314                         600 JEFFERSON STREET SUITE 1200
HOUSTON, TX 77020                        JUBAIL INDUSTRIAL CITY, SA 31961     LAFAYETTE, LA 70501
                                         SAUDI ARABIA
                  Case
INDUSTRIAL WELLNESS     20-33826
                     REHAB INC       Document  89 DISEASE
                                        INFECTIOUS Filed in TXSB onAPMC
                                                          ASSOCIATES 08/03/20 INFINGER
                                                                                Page 201
                                                                                       BILLY of
                                                                                             DON433
2048A SOUTH BROAD STREET                 4315 HOUMA BLVD STE 305                ADDRESS ON FILE
MOBILE, AL 366151285                     METAIRIE, LA 70006




INFINITY MARINE BRASIL                   INFO MARINE SP ZOO                     INFOR US INC
RUA TEIXEIRS DE GOUVEIA 1326 SALA        J KAMROWSKIEGO 16                      13560 MORRIS ROAD SUITE 4100
MACAE, RJ 27916000                       GDYNIA, POM 81603                      ALPHARETTA, GA 30004
BRAZIL                                   POLAND




INFOR                                    INFOSTAT SYSTEMS INC                   INGALDSON FITZGERALD PC
13560 MORRIS ROAD                        1545 RIVER PARK DRIVE SUITE 350        813 WEST THIRD AVENUE
STE 4100                                 SACRAMENTO, CA 95815                   ANCHORAGE, AK 995012001
ALPHARETTA, GA 30004




[NAME REDACTED]                          INITIAL WASHROOMS SOLUTIONS            INITIAL WASHROOMS SOLUTIONS
ADDRESS ON FILE                          HARLAN ROAD INDUSTRIAL ESTA UNIT 6     PO BOX 4975
                                         ABERDEEN, AB AB51 4SG                  DUDLEY, AB DY1 9FA
                                         UNITED KINGDOM                         UNITED KINGDOM




INJURED WORKERS PHARMACY LLC             INJURY MANAGEMENT SERVICES             INLAND REVENUE AUTHORITY OF
300 FEDERAL ST                           3446 MASONIC DRIVE                     SINGAPORE
BOSTON, MA 02284                         ALEXANDRIA, LA 71301                   55 NEWTON ROAD REVENUE HOUSE
                                                                                SINGAPORE 307987
                                                                                SINGAPORE



INLAND REVENUE AUTHORITY OF              INLAND REVENUE BOARD OF MALAYSIA       INLET PETROLEUM COMPANY
SINGAPORE                                MENARA HASIL                           459 W BLUFF DRIVE
55 NEWTON ROAD                           PERSIARAN RIMBA PERMAI                 ANCHORAGE, AK 99501
REVENUE HOUSE                            CYBER 8
SINGAPORE 307987                         CYBERJAYA 63000 MALAYSIA
SINGAPORE


INMAN TEXAS COMPANY                      INMARSAT SOLUTIONS US INC              INMOBILIARIA PEGAIS SA DE CV
8505 SOUTH LOOP EAST                     1101 CONNECTICUT AVENUE SUITE 1200     PASEODE LOS LAURELES 458404
HOUSTON, TX 77017                        WASHINGTON, DC 20036                   CIUDAD DE MEXICO, DF 05120
                                                                                MEXICO




INMOBILIARIA PUERTA MAYA SA DE CV        INMOBILIARIA PUERTO REAL SA            INMOBILIARIA RECREO LAGUNERO SA
CARRVHSAAPTOKM12800 RA                   FRANCISCO PETRARCA 223503              CALLE 31 NO 274 ENTRE
DOSMONTES CENTRO, TAB 86280              DISTRITO FEDERAL, DF 11570             CUIDAD DEL CARMEN, CMP 24180
MEXICO                                   MEXICO                                 MEXICO




INNOCOM TECHNOLOGIES PTE LTD             INNOCOM TECHNOLOGIES                   INNOVATIVE SURFACE PREP RENTALS
55 KAKI BUKIT VIEW INNOCOM BUILDIN       55 KAKI BUKIT VIEW INNOCOM BUILDING    216 VENTURE BLVD
SINGAPORE, SG 415976                     SINGAPORE, SINGAPORE 415976            HOUMA, LA 70360
SINGAPORE                                SINGAPORE




INOV8 SYSTEMS LTD                        INOVAR4 LDA                            INOX SURFACE TREATMENT BV
6 EDGEWATER ROAD                         3720232 OLIVEIRA DE AZEMEIS            INDUSTRIEWEG 9B
BELFAST, NI BT3 9JQ                      DARWIN, NT 0821                        KLAASWAAL, 12 3286 BW
UNITED KINGDOM                           AUSTRALIA                              THE NETHERLANDS
                 Case 20-33826
INOX SURFACE TREATMENT   BV            Document  89CONSULTANTS
                                          INPATIENT  Filed in TXSB   on 08/03/20 INPATIENT
                                                               OF ALABAMA          Page 202   of 433 OF TX PLLC
                                                                                           CONSULTANTS
PO BOX 1044                                LOS ANGELES, CA 900844919             PO BOX 92729
OUDBEIJERLAND, 12 3260 AA                                                        LOS ANGELES, CA 90009
THE NETHERLANDS




INQUEST INC                                INRADA GROUP                          INSIDE DESIGN HOUSE AS
16203 PARK ROW SUITE 125                   ADMIRAAL DE RUYTERSTRAAT 2            EGTVEDVEJ 1
HOUSTON, TX 77084                          SCHIEDAM, 12 3115 HB                  KOLDING, 005 6000
                                           THE NETHERLANDS                       DENMARK




INSIMA SA DE CV                            INSITE OBJECTS INC                    INSPECCIONES Y PRUEBAS NO
COL AMP SAN JOSE DE LOS LEONES             12810 WILLOW CENTRE DRIVE SUITE A     LAUREL 977 ENTRE COLORINES Y
NAUCALPAN, MEX 53760                       HOUSTON, TX 77066                     VERACRUZ, VER 91697
MEXICO                                                                           MEXICO




INSPIRUS LLC                               INSTITUTE OF HEALTH SAFETY LTD        INSTITUTO DE CIENCIAS NAUTICAS IC
100 N RUPERT STREET                        99 MILL STREET                        AVENIDA RIO BRANCO 18 30 14 15 ADAR
FORT WORTH, TX 76107                       QORMI, MT QRM 3100                    RIO DE JANEIRO, RJ 20090000
                                           MALTA                                 BRAZIL




INSTRUMENTS AND CONTROLS INC               INSURANCE AUSTRALIA LTD TA CGU INS    INSURANCE CO OF THE STATE OF PA
271 EAST GREEN STREET                      181 WILLIAM ST                        175 WATER ST 18TH FLOOR
WESTMINSTER, MD 21157                      MELBOURNE, VIC 3000                   NEW YORK, NY 10038
                                           AUSTRALIA




INTAN ELECTRIC CO SDN BHD                  INTEGRAL OILFIELD SOLUTIONS LLC       INTEGRATED MAINTENANCE SERVICE LTD
72 KM JALAN TUTONG SPG 574 10              10375 RICHMOND AVENUE SUITE 975       BOURTIE INDUSTRIAL PARK
BANDAR SERI BEGAWAN, BN BF1320             HOUSTON, TX 77042                     INVERURIE, AB AAB51 OHN
BRUNEI                                                                           UNITED KINGDOM




INTEGRATED TECHNOLOGIES                    INTEGRATED TELECOM COMPANY LTD        INTEGRICERT LLC
CORPORATION                                PO BOX 8732                           608 HANGAR DRIVE
5138 MOBILE SOUTH STREET                   AL KHOBAR, SA 31952                   NEW IBERIA, LA 70560
MOBILE, AL 36582                           SAUDI ARABIA




INTEGRITY INVESTIGATIONS                   INTEGRITY OFFSHORE LLC                INTEGRO
SLIDELL, LA 70459                          12320 BARKER CYPRESS SUITE 600 21     RUA ALCIDES RICARDINI NEVE CJTO 208
                                           CYPRESS, TX 77429                     SAO PAULO, SP 04575050
                                                                                 BRAZIL




INTELISIS SOFTWARE SA DE CV                INTELLIGIZE                           INTELS WEST AFRICA LTD
AV PASEO DE LA REFORMA 2654 PH             1920 ASSOCIATION DR SUITE 200         19 PEEL ROAD
MIGUEL HIDALGO, DF                         RESTON, VA 20191                      DOUGLAS, AB SW1X7EE
MEXICO                                                                           UNITED KINGDOM




INTER JAPAN VEICULOS LTDA                  INTERCALL INC                         INTERCALL INC
RUA GENERAL SEVERINO 62                    8420 W BRYN MAWR AVE SUITE 1100       PO BOX 281866
BOTAFOGO RIO DE JANEIRO, RJ 22290040       CHICAGO, IL 60631                     ATLANTA, IL 303841866
BRAZIL
INTERCITY BELMONTCase   20-33826
                  PTY LTD           Document  89 FiledMALTA
                                       INTERCONTINENTAL in TXSB on 08/03/20 INTERENVIRONMENTS
                                                                              Page 203 of 433 LIMITED
249269 GREAT EASTERN HIGHWAY            ST GEORGES BAY                        RUMUODARA
BELMONT, WA 6104                        ST JULIANS, MT STJ 3310               PORT HARCOURT, RV
AUSTRALIA                               MALTA                                 NIGERIA




INTERFACE EAP                           INTERGRAPH CORPORATION                INTERHOUSE COMPANY
PO BOX 671411                           305 INTERGRAPH WAY                    SERI COMPLEX
DALLAS, TX 752671411                    MADISON, AL 35758                     BANDAR SERI BEGAWAN, BN BF1779
                                                                              BRUNEI




INTERIM COMPENSATION SOURCE INC         INTERMOOR DO BRASIL SERVICOS OFFSHO   INTERMOOR INC
PO BOX 4652 DEPT 994                    AVENIDA DAS AMERICAS NO 350 BLOC      101 YOUNGSWOOD ROAD
HOUSTON, TX 772104652                   RIO DE JANEIRO, RJ 22640102           MORGAN CITY, LA 70380
                                        BRAZIL




INTERMOOR LIMITED                       INTERMOOR PTE LTD                     INTERNAL MEDICINE ASSOCIATES OF
TERN PLACE BRIDGE OF DON                25 LOYANG CRESCENT BLK 103 0602       7616 BRANFORD PLACE SUITE 120
ABERDEEN, AB AB23 8JX                   SINGAPORE, SG 508988                  SUGAR LAND, TX 77479
UNITED KINGDOM                          SINGAPORE




INTERNAL MEDICINE CONSULTANTS LLC       INTERNAL MEDICINE CONSULTANTS LLC     INTERNAL REVENUE DEPARTMENT
1704 MILAM ST                           PO BOX 73701                          PANSODAN STREET
NEW ORLEANS, LA 70115                   METAIRIE, LA 700333701                YANGON
                                                                              MYANMAR




INTERNAL REVENUE SERVICE                INTERNAL REVENUE SERVICE              INTERNAL REVENUE SERVICE
324 25TH ST                             CENTRALIZED INSOLVENCY OPERATION      CENTRALIZED INSOLVENCY OPERATION
OGDEN, UT 842010059                     2970 MARKET ST                        PO BOX 7346
                                        MAIL STOP 5 Q30 133                   PHILADELPHIA, PA 191017346
                                        PHILADELPHIA, PA 191045016



INTERNAL REVENUE SERVICE                INTERNATIONAL AERADIO EMIRATES LLC    INTERNATIONAL BUSINESS MACHINES
INTERNAL REVENUE SERVICE CENTER         AL NABOODAH BUILDING SH 1ST FLOOR     NORTH CASTLE DRIVE
OGDEN, UT 84201                         DUBAI, AE                             ARMONK, NY 10504
                                        UNITED ARAB EMIRATES




INTERNATIONAL CLAMPS INC                INTERNATIONAL COATINGS LTD            INTERNATIONAL DRILLING EQUIPMENT
4401 FM 359 ROAD                        STONEYGATE LANE                       73 75 REGENT QUAY
RICHMOND, TX 77406                      TYNE AND WEAR, AB NE10 0JY            ABERDEEN, AB AB11 5AR
                                        UNITED KINGDOM                        UNITED KINGDOM




INTERNATIONAL ENVIRONMENTAL CONSULT     INTERNATIONAL FARVEFABRIK AS          INTERNATIONAL HEALTH CARE
PLOT 100A BIMKOL CRESCENT GRA PHA       BALDERSBUEN 31                        RUA JOA£O BORGES 204 GA¡VEA
PORT HARCOURT, RV                       HEDEHUSENE, 001 2640                  RIO DE JANEIRO, RJ 22451100
NIGERIA                                 DENMARK                               BRAZIL




INTERNATIONAL INSPECTION INC            INTERNATIONAL MARITIME ORGANIZATION   INTERNATIONAL MEDICAL CLINIC LAGOS
3229 SOUTH 148TH ST                     4 ALBERT EMBANKMENT                   23A TEMPLE ROAD OFF
SEATAC, WA 98168                        LONDON, LO SE1 7SR                    LAGOS, LG 101233
                                        UNITED KINGDOM                        NIGERIA
                 Case
INTERNATIONAL NAVAL     20-33826
                    WORKS            Document  89 Filed
                                        INTERNATIONAL      in TXSB
                                                      OILFIELD        on 08/03/20 INTERNATIONAL
                                                               TRAINING             Page 204 of   433LLC
                                                                                                PAINT
801 AL FERDOUS TOWER SA 8TH FLOOR        138 50TH AVENUE SOUTHEAST                6001 ANTOINE DRIVE
ABU DHABI, AE                            CALGARY, AB T2G 2A8                      HOUSTON, TX 77091
UNITED ARAB EMIRATES                     CANADA




INTERNATIONAL PAINT LTD UK               INTERNATIONAL PAINT LTDAAKZO NOBEL       INTERNATIONAL PAINT NEDERLAND BV
STONEGATE LANE FELLING                   AVENIDA PAIVA 999                        KLEIDIJK 88
GATESHEAD, AB NE10 0JY                   SA£O GONA§ALO, RJ 24426148               RHOON, 08 3160 AB
UNITED KINGDOM                           BRAZIL                                   THE NETHERLANDS




INTERNATIONAL PAINT SDN BHD              INTERNATIONAL PAINT SINGAPORE PTE        INTERNATIONAL PAINT
PLO 335 JALAN TEMBAGA SATU               3 NEYTHAL ROAD                           250 BROWNLOW AVENUE SUITE NO 2
PASIR GUDANG, JOH 81700                  SINGAPORE, SG 628570                     DARTMOUTH, NS B3B 1W9
MALAYSIA                                 SINGAPORE                                CANADA




INTERNATIONAL PAINT                      INTERNATIONAL PEINTURE SA                INTERNATIONAL PETROLEUM CENTER
OFFICE 6001 ANTOINE DR                   12 RUE THEODORE MAILLART BP1291          CITY OF LIGHTS ADDAX TOWER 2401
SPEARWOOD, WA 6163                       LE HAVRE, 76 76068                       ABU DHABI, AE
AUSTRALIA                                FRANCE                                   UNITED ARAB EMIRATES




INTERNATIONAL RELIABILITY SERVICES       INTERNATIONAL SAFETY TRAINING            INTERNATIONAL SOS AMERICAS BV
LOT 4608 SPG 433 W412 JALAN MA           HALFAR ROAD                              600 TRAVIS STREET
KUALA BELAIT, BN KA2931                  HALFAR, MT BBG 3000                      HOUSTON, TX 77002
BRUNEI                                   MALTA




INTERNATIONAL SOS AMERICAS BV            INTERNATIONAL SOS ASSISTANCE INC         INTERNATIONAL SOS ASSISTANCE UK LIM
JOHN M KEYNESPLEIN 3                     PO BOX 11568                             566 CHISWICK HIGH ROAD
AMSTERDAM, 08 1066 EP                    PHILADELPHIA, PA 19116                   LONDON, LO W4 5YE
THE NETHERLANDS                                                                   UNITED KINGDOM




INTERNATIONAL SOS ASSISTANCE             INTERNATIONAL SOS AUSTRALASIA            INTERNATIONAL SOS GULF ABU DHABI
1600 SMITH STREET STE 4900               45 CLARENCE STREET LEVEL 3               ABU DHABI AIRPORT ALITIHAD SQ STR
HOUSTON, TX 77002                        SYDNEY, NSW 2000                         ABU DHABI, AE 2621
                                         AUSTRALIA                                UNITED ARAB EMIRATES




INTERNATIONAL SOS GULF WLL               INTERNATIONAL SOS GULF WLL               INTERNATIONAL SOS MALAYSIA
DUBAI AIRPORT FREEZONE DA BLDG 7W        BUILDING 7W DUBAI AIRPORT FEEZONE        UNIT 12A1 MENARA UOA BANGSAR
DUBAI, AE                                DUBAI, AE                                BANGSAR, KUL 59000
UNITED ARAB EMIRATES                     UNITED ARAB EMIRATES                     MALAYSIA




INTERNATIONAL SOS OVERSEAS SA            INTERNATIONAL SOS PTE LTD                INTERNATIONAL SOS QATAR LIMITED
ROUTE FRANCOIS PEYROT 12                 331 NORTH BRIDGE ROAD 1700               OFFICE 3403 34TH FLOOR PALM TOWER
LE GRANDSACONNEX, GE 1215                SINGAPORE, SG 188720                     DOHA, SQ 31940
SWITZERLAND                              SINGAPORE                                QATAR




INTERNATIONAL SOS SOUTHERN AFRICA        INTERNATIONAL SOS TRAVEL ASSISTANCE      INTERNATIONAL SOS
PO BOX 4561 HALFWAY HOUSE                3 HONGGIAO ROAD XU HUI DISTRICT          3600 HORIZON BLVD
MIDRAND, GP 1685                         SHANGHAI, 020                            300
SOUTH AFRICA                             CHINA                                    FEASTERVILLETRAVEROSE, PA 19053
INTERNATIONAL SOSCase    20-33826 Document  89 Filed
                                     INTERNATIONAL     in TXSB on 08/03/20
                                                   TELECOMMUNICATION AND     Page 205 of
                                                                           INTERNATIONAL   433
                                                                                         TESS SINGAPORE PTE LT
4 ABERCROMBIE COURT                      BUILDING NO 82682 AL MUARRAKJ IBN    123 PIONEER RD
ABERDEEN, AB AB32 6FE                    AR RIYADH, SA 12813                  SINGAPORE, SG 639596
UNITED KINGDOM                           SAUDI ARABIA                         SINGAPORE




INTERNATIONAL TUBULAR SERVICES LTD       INTERNATIONAL TUBULARS FZE           INTERNATIONAL WELL CONTROL FORUM
GREENBANK CRESCENT EAST TULLOS           PLOT 34 HAMRIYAH FREE ZONE SHARJAH   SOUTH QUAY
ABERDEEN, AB AB12 3BG                    DUBAI, AE                            MONTROSE, AB DD10 9SL
UNITED KINGDOM                           UNITED ARAB EMIRATES                 UNITED KINGDOM




INTERNET FOR BUSINESS LTD                INTEROCEAN MARINE SERVICES CANADA    INTEROCEAN MARINE SERVICES LIMITED
54 HARENESS ROAD                         1247B KENMOUNT RD                    STEADFAST HOUSE
ABERDEEN, AB AB12 3LE                    PARADISE, NL A1L 0V8                 ABERDEEN, AB AB12 3AX
UNITED KINGDOM                           CANADA                               UNITED KINGDOM




INTEROCEAN SYSTEMS INC                   INTERSEL FZE                         INTERTANK LOCAA§A£O EQUIPAMENTOS
4241 PONDEROSA AVENUE                    JEBEL ALI FREE ZONE PLOT MO 0626     VINHEDO RUA MANOEL MATHEUS 623 S
SAN DIEGO, CA 92123                      DUBAI, AE                            S PAULO, SP 13280000
                                         UNITED ARAB EMIRATES                 BRAZIL




INTERTEK CONSULTING TRAINING             INTERTEK SURVEYING SERVICES          INTERTRUST SINGAPORE CORPORATE
UNIT 5 THE ALTEC CENTRE MINTO DRIV       16441 SPACE CENTER BOUL SUITE D100   77 ROBINSON ROAD 1300
ABERDEEN, AB AB12 3 LW                   HOUSTON, TX 77058                    SINGAPORE, SG 068896
UNITED KINGDOM                                                                SINGAPORE




INTERTUG MEXICO SAPI DE CV               INTERVENTION RENTALS LIMITED         INTERVENTION RENTALS UK LTD
PROLONGACION LEANDRO VALLE SN            CORROSION CENTRE LUNAN BAY           CORROSION CENTRE LUNAN BAY
PARAISO, TAB 86600                       MONTROSE, AN DD10 9TG                MONTROSE, AN DD10 9TG
MEXICO                                   UNITED KINGDOM                       UNITED KINGDOM




INTERVENTION SOLUTIONS WLL               INTRADO DIGITAL MEDIA LLC            INTREPID OF LOUISIANA
GATE 39 STREET 51 SALAWA INDUSTRI        OFFICE OF GENERAL COUNSEL            913 S COLLEGE RD
DOHA, SQ                                 11808 MIRACLE HILLS DRIVE            DALLAS, TX 75265
QATAR                                    OMAHA, NE 68154




INVENTORY FOR ENERGY                     INVERSIONES PERLA DEL GOLFO S DE     INVESCO ADVISERS INC
RUA MARIO AGOSTINELLI 1009 BLOCO 2       NUMERO 170 COL CENTRO 26             CO DST SYSTEMS INC
RIO DE JANEIRO, RJ 22775046              CIUDAD DEL CARMEN, CMP 24100         430 W 7TH ST
BRAZIL                                   MEXICO                               KANSAS CITY, MO 641051407




INVESHARE INC                            IOANNOU GEORGE                       IOB INFORMAΤ⌡ES OBJETIVAS PUBLICA
950 E PACES FERRY ROAD 2195              ADDRESS ON FILE                                                      GU
                                                                              RUA ANTONIO NAGIB ILBRAHIM 350 A
ATLANTA, GA 30326                                                             SA£O PAULO, SP 05036060
                                                                              BRAZIL




IOD INCORPORATED                         IOM CONSULTING LTD                   IOT GROUP AUSTRALIA PTY LTD
1030 ONTARIO ROAD                        49 RESEARCH AVENUE NORTH RICCARTON   640 KAREL AVE
GREEN BAY, WI 54311                      EDINBURGH, MD EH144AP                BIBRA LAKE DC, WA 6163
                                         UNITED KINGDOM                       AUSTRALIA
IOT HOLLAND      Case   20-33826 Document   89 Filed in TXSB on 08/03/20 IPHPage
                                    IPEX INVESTMENTS                              206 COMERCIO
                                                                             DO BRASIL of 433 E REPRESENTA
BOEKEL 36                              4F GRANGE ROAD HOUSTON INDUSTRIAL   RUA NOVA 110
AKERSLOOT, 10 1921 CE                  LIVINGSTON, WK EH54 5DW             ITAPEVI, SP 06696100
THE NETHERLANDS                        UNITED KINGDOM                      BRAZIL




IPREO LLC                              IQ EQ CONSULTANTS SINGAPORE PTE L   IQ LABORATORY BV
450 WEST 33RD STREET 5TH FLOOR         9 RAFFLES PLACE 2700 REPUBLIC PL    HET NIEUWE DIEP 34AA
NEW YORK, NY 10001                     SINGAPORE, SG 048619                DEN HELDER, 08 1781 AD
                                       SINGAPORE                           THE NETHERLANDS




IRASEMA DEL CARMEN BURGOS BUENFIL      IRBY JEREMY CHAROEM                 IRE OIL AND GAS FZE
PRIVADA MANGLE NO1COLONIA MIAMI        ADDRESS ON FILE                     PLOT NO M00673A STREET NO N201
CIUDAD DEL CARMEN, CMP 24115                                               DUBAI, AE
MEXICO                                                                     UNITED ARAB EMIRATES




IREDIA OBEHI                           IRFAN MUHAMMAD                      IRIS MIDIA COMERCIO E SERVICOS LTDA
ADDRESS ON FILE                        ADDRESS ON FILE                     RUA JESUS SOARES PEREIRA NO 466
                                                                           MACAE RJ, RJ 27923370
                                                                           BRAZIL




IRISH NICHOLAS                         IRISLOGIC INC                       IRM SERVICES GROUP PTE LTD
ADDRESS ON FILE                        2354 WALSH AVENUE                   207A THOMSON ROAD
                                       SANTA CLARA, CA 95051               SINGAPORE, SG 307640
                                                                           SINGAPORE




IRON MOUNTAIN RECORDS MANAGEMENT       IRON MOUNTAIN UK LIMITED            [NAME REDACTED]
1000 CAMPUS DRIVE                      WHITELAW HOUSE                      ADDRESS ON FILE
COLLEGEVILLE, PA 753915004             LIVINGSTON, WK EH54 7DF
                                       UNITED KINGDOM




ISE INTERNATIONAL PTE LTD              ISENHOWER LAKESHIA                  ISG SUISSESA
99 SECOND LOK YANG ROAD                ADDRESS ON FILE                     LAVATERSTRASSE 40
SINGAPORE, SG 628171                                                       ZURICH, ZH 8002
SINGAPORE                                                                  SWITZERLAND




ISGITT RICHARD LAVON                   ISKANDAR ROSMAINI BIN MOHAMMAD      ISLAND OFFICE FURNITURE
ADDRESS ON FILE                        ISKANDAR                            59 MEWS PLACE
                                       ADDRESS ON FILE                     ST JOHNS, NL A1B 4N2
                                                                           CANADA




ISMAIL MOHAMMAD ALISMAN                ISMAIL MUNER HASSAN                 ISMAIL NOR FADHLINA BTE ISMAIL
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




ISN SOFTWARE CORPORATION               ISN SOFTWARE CORPORATION            ISOLAMIN AB
3232 MCKINNEY AVENUE STE 1500          3232 MCKINNEY AVENUE SUITE 1500     INDUSTRIVAGEN 5
DALLAS, TX 75204                       DALLAS, TX 75204                    OVERKALIX, 019 956 32
                                                                           SWEDEN
                  Case
ISOLATIE COMBINATIE     20-33826
                    BEVERWIJK BV    Document 89ISMFiled
                                       ISOMONTE         in TXSB
                                                   USINAGEM       on 08/03/20 ISRPage
                                                            E SERVICOS                 207THERAPY
                                                                                  PHYSICAL of 433 OF HOUMA LLC
BIESLAND 22 24                          RUA VIA DO SOL 511A                    478 CORPORATE DRIVE
BEVERWIJK, 08 1948 RJ                   MACAE, RJ 27930090                     HOUMA, LA 70360
THE NETHERLANDS                         BRAZIL




ISS CORPORATE SOLUTIONS INC             ISS CORPORATE SOLUTONS INC             ISS MACHINERY SERVICES
702 KING FARM BOULEVARD STE 400         702 KING FARM BLVD STE 400             238 MAIN STREET
ROCKVILLE, MD 20850                     ROCKVILLE, MD 20850                    HACKENSACK, NJ 07601




ISSGR                                   IST MARINE SERVICE GROUP               IT AND INSPECTION LTD
6611 PORTWEST DRIVE SUITE 190           KOTTERSTRAAT 2                         3RD FLOOR RIVERSIDE HOUSE
HOUSTON, TX 77024                       VLAARDINGEN, 12 3133 KW                ABERDEEN, AB AB11 7LH
                                        THE NETHERLANDS                        UNITED KINGDOM




ITAG INTERNATIONAL WLL                  ITAG VALVES OILFIELD PRODUCTS          ITAMAR APARECIDO DE SOUZA MOVEIS
ST 24 NEW INDUSTRIAL AREA PINK ZO       ITAGSTRASSE 517                        LOJA D EDIFICIO CENTRO COMERCIAL
DOHA, SQ                                CELLE, 06 29221                        RIO DE JANEIRO, RJ 23900310
QATAR                                   GERMANY                                BRAZIL




ITC OIL GAS LTDA                        ITC SHIP HOLDING BV                    ITH GMBH CO KG
RUA VISCONDE DE ITABORAL                HERENWEG 133                           STEINWIESE 8
NITEROI RJ, RJ 24030092                 HEEMSTEDE, 08 2105 MG                  MESCHEDE, 05 59872
BRAZIL                                  THE NETHERLANDS                        GERMANY




ITHACA ENERGY PARTNERS INC              ITISID LLC                             ITS ARABIA LTD
LOT 112 BONASIKA AVENUE                 9300 JAMAICA BEACH                     OFFICE 101
GEORGETOWN, GY                          GALVESTON, TX 77554                    PO BOX 2526
GUYANA                                                                         AL KHOBAR, SA 31952
                                                                               SAUDI ARABIA



ITS TESTING SERVICES M SDN BHD          ITS WORLDWIDE LTD                      [NAME REDACTED]
NO 7 JALAN TEKNOLOGI 35A PUSAT T        10 EAST LANE                           ADDRESS ON FILE
PETALING JAYA, SEL 47810                PAISLEY, RE PA1 1QA
MALAYSIA                                UNITED KINGDOM




[NAME REDACTED]                         IVANTI INC                             IVC TECHNOLOGIES
ADDRESS ON FILE                         698 WEST 10000 SOUTH                   210 S WEST STREET
                                        SOUTH JORDAN, UT 84095                 LEBANON, OH 45036




J B FASTENERS LP                        J B ROSALINO FERREIRA RESTAURENTE      J C FRAGOSO REPAROS
6121 GRIGGS ROAD                        AVDRGERALDO M DE OLIVEIRA 50           RUA JOSE CIRIARCON JUNIOR 149 PRAI
HOUSTON, TX 77023                       MACAE, RJ 27950010                     MACAE RJ, RJ 27923130
                                        BRAZIL                                 BRAZIL




J C INTERNATIONAL LTD                   J C MARITIMA COMERCIO E SERVICOS       J C MENDES INFORMATICA ME
PLOT 5 JC STREET TAMADI IND             RUA SV 4 NR 104 LINDA VISTA            R MARECHAL DEOGORO 300
PORT HARCOURT, RV 50010                 MACAE, RJ 27945580                     MACAE, RJ 27910310
NIGERIA                                 BRAZIL                                 BRAZIL
J D MARINE LLC    Case    20-33826 Document   89 ELETRONICA
                                      J E MIRANDA Filed in TXSB
                                                            ME  on 08/03/20 J FRANK
                                                                              PageASSOCIATES
                                                                                    208 of 433
                                                                                             LLC
11777 KATY FREEWAY 4345                  R SONIA MARIA FIGUEIREDO FR NO 122   622 THIRD AVENUE 36TH FLOOR
HOUSTON, TX 77079                        CASIMIRO DE ABREU, RJ 28860000       NEW YORK, NY 10017
                                         BRAZIL




J TYLER SERVICES INC                     J VAN DER GAAG BV                    J W ALLAN CO LTD
5290 MILWEE                              GOUDSTRAAT 30                        1 BISHOPS COVE RD
HOUSTON, TX 77092                        ZOETERMEER, 12 2718 RC               ST JOHNS, NL A1C 5M5
                                         THE NETHERLANDS                      CANADA




J2 GLOBAL COMMUNICATIONS INC             JA TESKE SERVICOS                    JAANTICORROSAOMANUTENCAO
700 S FLOWER ST STE 1500                 RUA JEQUITIBA NO 98 QUADRA E         R RIO DUNA SN LOTE 20 PAL 19375
LOS ANGELES, CA 900516173                MACAE, RJ 27930730                   RIO DE JANEIRO, RJ 23028300
                                         BRAZIL                               BRAZIL




[NAME REDACTED]                          [NAME REDACTED]                      JACKSON CHRISTOPHER RYAN
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




JACKSON CLIFFORD TIMOTHY                 JACKSON COUNTY ANESTHESIA ASSOC      JACKSON DARRYL KEITH
ADDRESS ON FILE                          PO BOX 789                           ADDRESS ON FILE
                                         OCEAN SPRINGS, MS 39566




JACKSON JAMES MATTHEW                    JACKSON JOSHUA ELLIOTTE              JACKSON MACIO JAVAN
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




JACKSON MARSHA                           JACKSON NEUROLOGY ASSOCIATES PA      JACKSON NEUROSURGERY CLINIC PLLC
ADDRESS ON FILE                          971 LAKELAND DRIVE SUITE 1151        1080 RIVER OAKS DR SUITE B103
                                         JACKSON, MS 392164609                FLOWOOD, MS 39232




JACKSON ROBERT ANDREW                    JACKSON ROY A                        [NAME REDACTED]
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




JACKUP STRUCTURES ALLIANCE INC           JACOB FALCK ANS                      JACOBS CHRISTOPHER BRIAN
10850 RICHMOND AVENUE SUITE 205          PRINSENSGATE 12                      ADDRESS ON FILE
HOUSTON, TX 77042                        STAVANGER, 18 4008
                                         NORWAY




[NAME REDACTED]                          JACOBS MICHAEL                       JACOBS TRAVIS
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE
                Case
JACOBSEN DONALD E          20-33826 Document 89 ARMSTRONG
                                       JACQUELINE Filed in TXSB on 08/03/20 JAFFAL
                                                                              PageSAEED
                                                                                    209 ALI
                                                                                         of A433
ADDRESS ON FILE                           ARMSTRONG ASSOCIATES                  ADDRESS ON FILE
                                          440 LOUISIANA ST STE 900
                                          HOUSTON, TX 77002




JAGGI ANJALI                              JAGUAR OILFIELD SERVICES GUYANA INC   JAHNKE KARL R
ADDRESS ON FILE                           LOT Q1 PROVIDENCE EAST BANK DEMER     ADDRESS ON FILE
                                          GEORGETOWN, GY
                                          GUYANA




JAIDAH MOTORS AND TRADING COMPANY         JAIN ASHISH                           JAKE D LOCKLEAR
JAIDAH FLYOVER                            ADDRESS ON FILE                       ADDRESS ON FILE
DOHA, SQ
QATAR




JALIL M BARADARAN                         JAMALUDDIN MOHAMMAD KHAZRIQ           JAMES BOSS
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




JAMES BOYLAN SAFETY NI LTD                JAMES BRADLEY ROSS                    JAMES BRYAN TAYLOR JR
1D CAMPSIE REAL ESTATE MCLEAN ROAD        ADDRESS ON FILE                       ADDRESS ON FILE
EGLINTON, LD BT37 3PF
UNITED KINGDOM




JAMES CHRISTOPHER L                       JAMES D BARTON INC DBA FOX PLUMBING   JAMES DANA
ADDRESS ON FILE                           12902 HAYES RD SUITE D                ADDRESS ON FILE
                                          HOUSTON, TX 77066




JAMES DOMENGEAUX                          JAMES DWIGHT                          JAMES E SAXTON MD PA
DOMENGEAUX WRIGHT ROY                     ADDRESS ON FILE                       ADDRESS ON FILE
556 JEFFERSON ST STE 500
PO BOX 3668
LAFAYETTE, LA 70502



JAMES FISHER OFFSHORE LTD                 JAMES FISHER OFFSHORE MALAYSIA SDN    [NAME REDACTED]
NORTH MEADOWS                             LOT 7 BLOCK F SAGUKING COMMERCIAL     ADDRESS ON FILE
OLDMELDRUM, AB AB51 0GQ                   LABUAN, LAB 87000
UNITED KINGDOM                            MALAYSIA




JAMES FITZPATRICK                         JAMES JACK LIFTING SERVICES A DIV     JAMES JACOBY LEE
FORMERLY GRAMPIAN REGIONAL COUNCIL        BRADLEY LANE                          ADDRESS ON FILE
76 THE AVENUE HARPFIELDS                  STANDISH NR WIGAN, LA WN6 0XQ
STROKEONTRENT, STAFFORDSHIRE ST4          UNITED KINGDOM
6DA
UNITED KINGDOM


JAMES JESSE                               JAMES JUSTIN                          JAMES MARVIN ROWE IV
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE
JAMES MUTCH LTD Case     20-33826 Document
                                     JAMES R89  Filed
                                             WATSON MDin TXSB on 08/03/20 JAMES
                                                       ORTHOPEDIC           Page  210 of
                                                                                RONALD L 433
105 KING ST                             1800 12TH ST 1ST FL                ADDRESS ON FILE
ABERDEEN, AB AB24 5SN                   MERIDIAN, MS 393020127
UNITED KINGDOM




JAMES RONALD                            JAMES STEPHEN GARTH                JAMES W WIGHT
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




JAMESON THOMAS D                        JAMIE BOSS                         JAMIE COCHRAN
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




JANART DEVELOPMENT LLC                  JANATSCH THOMAS EDWARD             JANG SUNHO
41 UNION SQ W STE 1423                  ADDRESS ON FILE                    ADDRESS ON FILE
ANCHORAGE, AK 99510




JANOUSEK PERRY WAYNE                    [NAME REDACTED]                    JANSSEN DARRELL
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




JARDINE LLOYD THOMPSON PTY LTD          JARED SMITH                        JARMAN MARK ALAN
CLARENCE ST                             ADDRESS ON FILE                    ADDRESS ON FILE
AUSTRALIA SQUARE, NSW 1215
AUSTRALIA




JARO INGENIERIA Y CONSULTORIA           JARRELL JASON                      JASON ELECTRONICS PTE LTD
ENTRE JOSEFA CAPDEPON                   ADDRESS ON FILE                    BLK 194 PANDAN LOOP 0605
CIUDAD DEL CARMEN, CMP 24118                                               SINGAPORE, SG 128383
MEXICO                                                                     SINGAPORE




JASON ELLIOTT                           JASON M COUSINS                    JASON STRINGER
PERKINS COIE LLP                        604 CR 297                         ADDRESS ON FILE
COUNSEL FOR OIL                         JASPER, TX 75951
500 NORTH AKARD ST STE 3300
DALLAS, TX 75201



JASS CHRISTOPHER                        JAVAD GNSS INC                     JAWAD MUHAMMAD HASSAN
ADDRESS ON FILE                         900 ROCK AVE                       ADDRESS ON FILE
                                        SAN JOSE, CA 951311615




JAY WEBSTER MARINE COMPLIANCE           JAYME TRAHAN MD PROFESSIONAL LLC   JBS FABRICATION LIMITED
2300 EDENBORN AVENUE 365                1000 WEST PINHOOK ROAD SUITE 305   SOUTH VIEW DALES INDUSTRIAL ESTATE
METAIRIE, LA 70001                      LAFAYETTE, LA 70503                PETERHEAD, AB AB42 3GZ
                                                                           UNITED KINGDOM
JCI TRANSPORTES Case 20-33826   Document  89SYSTEMS
                                   JDR CABLE  Filed in
                                                    INCTXSB on 08/03/20 JEANE
                                                                          Page  211 CLAY
                                                                              WILLIAM of 433
RUA CRISANTO CARVALHO NO 21         11330 CHARLES RD                     ADDRESS ON FILE
MACAE, RJ 27975040                  HOUSTON, TX 77041
BRAZIL




JEDLICKA VACLAV D                   JEEREDDI INVESTMENTS LP              JEFF ANDERSON REG MED CTR
ADDRESS ON FILE                     6430 SUNSET BLVD STE 1575            2124 14TH STREET
                                    LOS ANGELES, CA 90028                MERIDIAN, MS 39301




JEFF COREIL NEUNER PATE             JEFFERIES LLC BROKER                 JEFFERSON PARISH SHERIFFS OFFICE
ONE PETROLEUM CNTR                  520 MADISON AVE                      1233 WESTBANK EXPRESSWAY
1001 WEST PINHOOK RD STE 200        NEW YORK, NY 10022                   HARVEY, LA 70058
LAFAYETTE, LA 70503




JEFFERSON PARISH                    JEFFERSON PARISH                     JEFFERSON PARISH
200 DERBIGNY STREET                 JOSEPH LOPINTO SHERRIF               PO BOX 10007
GRETNA, LA 70053                    AND EX OFFICIO TAX COLLECTOR         JEFFERSON, LA 701810007
                                    PO BOX 130
                                    GRETNA, LA 700540130



JEFFERSON PATHOLOGY LLC             JEFFERSON RADIOLOGY ASSOCIATES INC   JEFFERY MCILWAIN
DEPT AT BOX 952474                  PO BOX 6750                          ADDRESS ON FILE
ATLANTA, GA 311922474               PORTSMOUTH, NH 038026750




JELEC USA INC                       JEM ASSOCIATES                       JENKINS BILLY
16901 PARK ROW                      BLOCK 13A ROAD2 FEDERAL HOUSING      ADDRESS ON FILE
HOUSTON, TX 77084                   PORT HARCOURT, RV
                                    NIGERIA




JENKINS REUBEN C                    JENKINS ROGER W                      JENKINSON WILLIAM
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




JENNIFER BRUNET                     JENNIFER SPENCER                     JENNINGS AMERICAN LEGION HOSPITAL
ADDRESS ON FILE                     JACKSON SPENCER LAW                  1634 ELTON ROAD
                                    12221 MERIT DRIVE STE 160            JENNINGS, LA 70546
                                    DALLAS, TX 75251




JEONG YOUNG TAE                     [NAME REDACTED]                      JEPPESEN SANDERSON INC
ADDRESS ON FILE                     ADDRESS ON FILE                      55 INVERNESS DRIVE EAST
                                                                         ENGLEWOOD, CO 80112




JERAISH ASHRAF MAKKI                JEREMY A COCHRAN                     JEREMY DAVIS
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE
JERLOW ADAM W     Case 20-33826 Document  89 Filed
                                   JERRY PITTMAN     in TXSB on
                                                 AND ASSOCIATES INC08/03/20 JERRY
                                                                              Page  212 of
                                                                                  W HICKL SR 433
                                                                                             DBA LAWNS
ADDRESS ON FILE                         12504 HIGHWAY 57                       20519 STONEROSES TRAIL
                                        VANCLEAVE, MS 12504                    RICHMOND, TX 77407




JESKY KEVIN JOSEPH                      JESSE L WIED PT PHYSICAL THERAPY C     JESUS DAVID MANDUJANO RAMIREZ
ADDRESS ON FILE                         1815 ROSELAWN AVE                      ADDRESS ON FILE
                                        MONROE, LA 701274151




JET AVIATION AG                         JETER JASON WAYNE                      JETER JOSEPH
ROUTE DE PREBOIS                        ADDRESS ON FILE                        ADDRESS ON FILE
GENEVA AIRPORT, GE 1215
SWITZERLAND




JETER JOSHUA W                          JETER MATTHEW LEE                      JETER MICHAEL PAUL
ADDRESS ON FILE                         ADDRESS ON FILE                        ADDRESS ON FILE




JETON PETROL COM E SERV LTDA            JETT ANTHONY RAY                       [NAME REDACTED]
AV RUI BARBOSA 2237LJ 3                 ADDRESS ON FILE                        ADDRESS ON FILE
MACAE RJ, RJ 27915011
BRAZIL




JEVI AS                                 JEVIN COMA©RCIO E SERVICOS LTDA        JGT ACQUISITION COMPANY LLC DBA
GODTHABSVEJ 7                           GRACIA 1766 SOL Y MAR                  2350 CRESTVIEW STREET
VEJLE, 005 7100                         MACAE RJ, RJ 27940370                  KENNER, LA 70062
DENMARK                                 BRAZIL




JHUMP ASSOCIATES LLC                    JI JING                                JIANGMEN POURIN WELDING ENGINEERING
16000 MEMORIAL DRIVE SUITE 250          ADDRESS ON FILE                        JIANGHAI THREE ROAD
HOUSTON, TX 77079                                                              JIANGMEN CITY, 190 529051
                                                                               CHINA




JIANGSU HUAIYIN MARINE MACHINERY        JIM FIRST ENTERPRISES NIG              JIN WOO LEE
2 XINGYE                                10 D HARBOUR ROAD                      ADDRESS ON FILE
HUAIAN, 100 223005                      PORT HARCOURT, RV
CHINA                                   NIGERIA




JINDAL DRILLING INDUSTRIES LTD          JINKS DOYLE MARCUS                     JIREH CONSULTING LLC
PLOT NO30 INSTITUTIONAL SECTOR 44       ADDRESS ON FILE                        11210 STEEPLECREST DRIVE
GURGAON 122002, 07                                                             HOUSTON, TX 77065
INDIA




JIREH CONSULTING LLC                    JJ MM MARITIME SAFETY SL               JL MARINE ENGINEERING PTE LTD
PO BOX 2752                             AVENIDA DE LAS PETROLIFERAS            1 KIAN TECK DRIVE
CYPRESS, TX 774102752                   LAS PALMAS DE GRAN CANARIA, 35 35008   SINGAPORE, SG 628818
                                        SPAIN                                  SINGAPORE
                  Case
JL WOOD ELECTRIC CO INC   20-33826 Document   89 Filed in TXSB on 08/03/20 JLTPage
                                      JLA LIMITED                                  213LTD
                                                                               BERMUDA of 433
5415 YALE STREET                         MEADOWCROFT LANE SOWERBY BRIDGE       CEDAR HOUSE 41 CEDAR AVENUE
HOUSTON, TX 77091                        HALIFAX, YW HX6 AAJ                   HAMILTON HMIZ
                                         UNITED KINGDOM                        BERMUDA




JLT CANADA                               JLT SPECIALTY INSURANCE SERVICES IN   JLT SPECIALTY LIMITED
55 UNIVERSITY AVENUE SUITE 1200          300 SOUTH WACKER DR SUITE 2424        38 HOUNDSDITCH
TORONTO, ON M5J 2H7                      CHICAGO, IL 60606                     LONDON, LO EC3A 7AW
CANADA                                                                         UNITED KINGDOM




JOBELUV INDUSTRIA E COMERCIO LTDA        JOBSCAN EXECUTIVE SEARCH              JOCYS CRISTIANE
AVENIDA 80 A 599                         JOBSCAN HAMDAN STREET                 ADDRESS ON FILE
RIO CLARO, SP 13506095                   ABU DHABI, AE 44023
BRAZIL                                   UNITED ARAB EMIRATES




JOELE FRANK WILKENSON BRIMMER            JOHANNES SAM                          JOHANSON FAIRLESS LLP
KATCHER                                  ADDRESS ON FILE                       1456 FIRST COLONY BLVD
J FRANK ASSOCIATES LLC                                                         SUGAR LAND, TX 77479
622 THIRD AVENUE
36TH FLOOR
NEW YORK, NY 10017


JOHN BELL PIPELINE EQUIPMENT             JOHN HAYWOOD                          JOHN J REGIS
UNITS 34 THAINSTONE INDUSTRIAL PAR       ADDRESS ON FILE                       ADDRESS ON FILE
ABERDEEN, AB AB51 5GT
UNITED KINGDOM




JOHN JASON                               JOHN RICHARD DEGAYNOR JR              JOHN S BREED
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




JOHN T HARRIS III                        JOHN T RENNIE SONS                    JOHN W STONE OIL DISTRIBUTOR LLC
ADDRESS ON FILE                          NO 1 THIBAULT SQUARE 19TH FLOOR       1601 BELLE CHASSE HWY 3RD FLOOR
                                         CAPE TOWN, WC 8001                    TERRYTOWN, LA 70056
                                         SOUTH AFRICA




JOHNNIE KENNETH EARL                     JOHNNYS GAUGE METER REPAIRS           [NAME REDACTED]
ADDRESS ON FILE                          718 DUNWOODY                          ADDRESS ON FILE
                                         HOUSTON, TX 770761914




JOHNS KRISTOPHER J                       JOHNS NATHAN KYLE                     JOHNSON AARON K
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




JOHNSON ALBERT DAVID                     JOHNSON ALEXANDER SCOTT               JOHNSON ANDREW JAMES
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE
                Case 20-33826
JOHNSON ANTONIO TRAVELL         Document 89AUBREY
                                   JOHNSON    Filed in TXSB on 08/03/20 JOHNSON
                                                  ALLEN                   Page 214
                                                                                BRIANof 433
                                                                                      KEITH
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




JOHNSON CARLL DERNBACH              JOHNSON CHARLES R                    JOHNSON DAVID ALLEN
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




JOHNSON DAVID K                     JOHNSON JACOBY EARL                  JOHNSON JAMES GUILLORY
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




JOHNSON JAMES RAY                   JOHNSON JAY DEE                      JOHNSON JEFFREY SCOTT
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




JOHNSON JEMARKO RASHAD              JOHNSON JUSTIN LEE                   JOHNSON KAMUELA CHRISTOPHER
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




JOHNSON KENNETH E                   JOHNSON KENNETH LAWAYNE              JOHNSON MARK
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




JOHNSON MARY ELIZABETH              JOHNSON OMA LYNN                     JOHNSON ROBERT WAYNE
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




JOHNSON SEAN THOMAS                 JOHNSON SETH PARKER                  JOHNSON SHERRY LYNNE
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




JOHNSON SIMON                       JOHNSON STEPHEN H                    JOHNSON SUSAN C
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE




JOHNSON TRAVIS PAUL                 JOHNSTON DAVID                       JOHNSTON JACOB WAYNE
ADDRESS ON FILE                     ADDRESS ON FILE                      ADDRESS ON FILE
                Case
JOHNSTON STEVEN PAUL   20-33826 Document  89 Filed in TXSB on 08/03/20 JOINER
                                   [NAME REDACTED]                       PageAMANDA
                                                                              215 of 433
ADDRESS ON FILE                      ADDRESS ON FILE                   ADDRESS ON FILE




JOLIET EQUIPMENT CO                  JOLIET EQUIPMENT CO               JOLIET TECHNOLOGIES LLC
1 DORIS AVENUE                       PO BOX 940070                     1724 TOMICH COURT
JOLIET, IL 60434                     HOUSTON, IL 77094                 CREST HILL, IL 60403




[NAME REDACTED]                      JON A MARSHALL                    JON MCNEELY
ADDRESS ON FILE                      ADDRESS ON FILE                   NEWTON JONES MCNEELY
                                                                       COUNSEL FOR SPENCER OGDEN
                                                                       3405 MARQUART ST
                                                                       HOUSTON, TX 77027



JONAS PESSANHA GOMES                 [NAME REDACTED]                   JONATHAN JOHNSON
ADDRESS ON FILE                      ADDRESS ON FILE                   ADDRESS ON FILE




JONES ADAM W                         JONES ALANNAH                     JONES BRANDON WAYNE
ADDRESS ON FILE                      ADDRESS ON FILE                   ADDRESS ON FILE




JONES CASEY LEE                      JONES CHARLES DOUGLAS             JONES CHRISTOPHER DANIEL
ADDRESS ON FILE                      ADDRESS ON FILE                   ADDRESS ON FILE




JONES DARRYL WILLIAM                 JONES DAVID SHAY                  JONES DAVY LEE
ADDRESS ON FILE                      ADDRESS ON FILE                   ADDRESS ON FILE




JONES DONALD W                       [NAME REDACTED]                   JONES JESSE A
ADDRESS ON FILE                      ADDRESS ON FILE                   ADDRESS ON FILE




JONES JOSHUA SHANE                   JONES JUSTIN R                    JONES MARC MILAM
ADDRESS ON FILE                      ADDRESS ON FILE                   ADDRESS ON FILE




JONES PHILIP                         JONES RACHEL                      JONES REGINALD SCOTT
ADDRESS ON FILE                      ADDRESS ON FILE                   ADDRESS ON FILE
                Case
JONES ROBERT BENJAMIN     20-33826 Document  89 Filed
                                      JONES ROBERT J  in TXSB on 08/03/20 [NAME
                                                                            Page  216 of 433
                                                                                REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




JONES THOMAS                            JONES WILLIAM C                      JONES WILLIE BERNARD
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                         [NAME REDACTED]                      [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                         JORDAN BRANDON MICHAEL               JORDAN DEREK
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




JORDAN JESSIE R                         JORDAN MICHAEL C                     JORDAN NICHOLAS
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




JORDAN TIMOTHY DAVID                    JORGE LUIS HERNANDEZ CANTARELL       JOSE MANUEL GARCIA LOPEZ DBA
ADDRESS ON FILE                         ADDRESS ON FILE                      37 NO 290 COL 1 DE MAYO
                                                                             CIUDAD DEL CARMEN, CMP 24110
                                                                             MEXICO




JOSEF SCOTT                             JOSEF SCOTT                          JOSEPH M CONBOY
ADDRESS ON FILE                         ADDRESS ON FILE                      13202 BRIAR FOREST DRIVE UNIT 5389
                                                                             HOUSTON, TX 77077




JOSEPH STUTES                           JOSEPH WILFORD MILLER                JOSEY SCOTT D
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




JOSHUA L SEIFERT PLLC                   JOTRON AS                            JOTRON USA INC
175 VARICK STREET                       OSTBYVEIEN 1                         10645 RICHMOND AVENUE SUITE 170
NEW YORK, NY 10014                      TJODALYNG, 07 3280                   HOUSTON, TX 77042
                                        NORWAY




JOTUN AUSTRALIA PTY LTD                 JOTUN BRASIL IMPORTACAO EXPORTACAO   JOTUN PAINTS INC
15 SUCCESS WAY                          AV SANTA LUZIA 2084                  9203 HIGHWAY 23
HENDERSON, WA 6166                      SAO GONCALO, RJ 24722315             BELLE CHASSE, LA 70037
AUSTRALIA                               BRAZIL
                 Case
JOTUN PAINTS QATAR      20-33826 Document  89 CO
                                    JOTUN SAUDI Filed
                                                   LTD in TXSB on 08/03/20 JOTUN
                                                                             Page   217 of 433
                                                                                 SINGAPORE PTE LTD
PO BOX 24373                           PO BOX 34698                          37 TUAS VIEW CRESCENT
DOHA, SQ                               JEDDAH, SA 21478                      SINGAPORE, SG 637236
QATAR                                  SAUDI ARABIA                          SINGAPORE




JOTUN UAE LTD LLC                      JOWA HOLLAND BV                       JOWA USA INC
AL QUOZ INDUSTRIAL AREA DUBAI          EBWEG 61                              59 PORTER ROAD
PO BOX 3671                            BARENDRECHT, 08 2991 LS               LITTLETON, MA 01460
DUBAI, AE 0000                         THE NETHERLANDS
UNITED ARAB EMIRATES



JOWERS KODY A                          JOYNER JOSHUA                         JP MORGAN INVESTMENT MANAGEMENT INC
ADDRESS ON FILE                        ADDRESS ON FILE                       430 W 7TH ST STE 219143
                                                                             KANSAS CITY, MO 641051407




JP MORGAN SECURITIES LLC               JP MORGAN SWITZERLAND                 JPM 2017 CREDIT FACILITY
277 PARK AVE                           ATTN BRANNON J ALBRITTON              JPMORGAN CHASE BANK NA
NEW YORK, NY 10172                     712 MAIN STREET                       GLOBAL TRADE SVSS 131 SOUTH DEARBORN
                                       5TH FLOOR EAST                        6TH FLOOR MAIL CODE IL10236
                                       HOUSTON, TX 77002                     CHICAGO, IL 606035506



JPMORGAN CHASE BANK NA LONDON          JPMORGAN CHASE BANK NA                JPMORGAN CHASE BANK NA
ATTN BRANNON J ALBRITTON               383 MADISON AVE FLOOR 24              ATTN GREGORY N ROSTICK
712 MAIN STREET                        NEW YORK, NY 101790001                712 MAIN STREET
5TH FLOOR EAST                                                               5TH FLOOR
HOUSTON, TX 77002                                                            HOUSTON, TX 77002



JPMORGAN CHASE BANK NA                 JPMORGAN CHASE CANADA BRANCH          JPMORGAN CHASE
JPM LOAN AGENCY SERVICES               ATTN BRANNON J ALBRITTON              ATTN BRANNON J ALBRITTON
500 STANTON CHRISTIANA ROAD            712 MAIN STREET                       712 MAIN STREET
NCC 5 1ST FLOOR                        5TH FLOOR EAST                        5TH FLOOR EAST
NEWARK, DE 197132107                   HOUSTON, TX 77002                     HOUSTON, TX 77002



JSL INTERNATIONAL GUYANA INC           JSL INTERNATIONAL TRINIDAD LIMITE     JSL INTERNATIONAL TRINIDAD
LOT 35 DELHI STREET PRASHAD NAGAR      109 ABERCROMBY STREET                 VERLENGDE GEMENELANDSWEG 20A
GEORGETOWN, GY                         PORT OF SPAIN, TT                     PARAMARIBO, SR
GUYANA                                 TRINIDAD AND TOBAGO                   SURINAME




JSL INTERNATIONAL                      JTS MEDICAL CENTRE LLC                JUAREZ BENITO
11757 KATY FREEWAY                     2ND DECEMBER STREET JUMERIA 1         ADDRESS ON FILE
SUITE 900                              DUBAI, AE 33662
HOUSTON, TX 77079                      UNITED ARAB EMIRATES




JUAREZ MIGUEL                          JUCKETT ALEX                          [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




JUFFAIR GRAND HOTEL WLL                JUGRASA LLP                           JULIE H EDWARDS
NEAR GRAND MOSQUE BLDG 676             3000 NORTH EXPRESSWAY                 ADDRESS ON FILE
ROAD 4015 PO BOX 15412                 BROWNSVILLE, TX 78526
MANAMA, BH 340
BAHRAIN
JUMA AL MAJID EST Case   20-33826 Document
                                     JUMEIRA89  Filed
                                             ROTANA   in TXSB on 08/03/20 JUNE
                                                    HOTEL                   Page  218
                                                                               JAMES   of 433
                                                                                     KALEB
PO BOX 4145                             2ND DECEMBER ST 3A STREET             ADDRESS ON FILE
ABU DHABI, AE                           AL BADAA
UNITED ARAB EMIRATES                    DUBAI, AE 33640
                                        UNITED ARAB EMIRATES



JUNI BENNET SUNANG                      JUNIOR ACHIEVEMENT OF SOUTHEAST       JUNIPER HOTELS PVT LTD DBA
ADDRESS ON FILE                         2115 E GOVERNORS CIRCLE               OFF WESTERN EXPRESS HIGHWAY
                                        HOUSTON, TX 77092                     MUMBAI, 13 400055
                                                                              INDIA




JURAN ANDREW                            JURE KAI                              JURONG SHIPYARD PTE LTD
ADDRESS ON FILE                         ADDRESS ON FILE                       29 TANJONG KLING RD
                                                                              SINGAPORE, SG 628054
                                                                              SINGAPORE




JUTAL ENGINEERING COMPANY LIMITED       JUTLANDIA TERMINAL AS                 JUTLANDIA TERMINAL AS
NO 161 XIGANG DISTRICT JINHAI DON       AMERIKAVEJ 1                          EUROPAKAJ
DALIAN, 070 116021                      ESBJERG, 005 6700                     6700 ESBJERG
CHINA                                   DENMARK                               DENMARK




[NAME REDACTED]                         JVB FINANCIAL GROUP LLC               JVM HOTEL LLC
ADDRESS ON FILE                         3 COLUMBUS CIR 24TH FL                1801 US HWY 181
                                        NEW YORK, NY 10019                    PORTLAND, TX 78374




JVS ENGINEERS PTE LIMITED FZE           JVS INDUSTRIES PRIVATE LIMITED        JW TOUPS INC
PLOT NO OLG 1920 HAMRIYA FREE           A13SGIDC BANK OF BARODA LANE          1422 TIGER DRIVE
ZONE SHARJAH UAE                        VADODARA, 06 390010                   THIBODAUX, LA 70301
HAMRIYAH, AE 1377                       INDIA
UNITED ARAB EMIRATES



JX NIPPON OIL GAS EXPL QATAR LTD        JYL TRADING DIVISION OF JONES YARRE   K D PRATT GROUP
MASAHIRO KOYAMA TECH OPS MANAGER        UNIT E TWELVETREES IND ESTATE         126 GLENCOE DRIVE
AL GASSAR TOWER 6TH FL                  LONDON, LD E3 3JH                     MOUNT PEARL, NL A1N 4S9
WEST BAY PO BOX 27333                   UNITED KINGDOM                        CANADA
DOHA QATAR



K L GATES LLP                           K L OFFSHORE ENGINEERING PTE LTD      K N SERVICE INC
ONE NEW CHANGE                          1 BUKIT BATOK CRESCENT 0303 WCEGA     3004 YALE STREET SUITE C
LONDON, LO EC4M 9AF                     SINGAPORE, SG 658064                  HOUSTON, TX 77018
UNITED KINGDOM                          SINGAPORE




K LUND DO BRASIL EQUIP                  K Y L TRANSPORTES MULTIMODALES        KA PETRA SDN BHD
ESTRADA SA£O JOSA© SN IMBOASSICA        CALLE 55 ENTRE 66 Y 62 214            NO 451
MACAE RJ, RJ 27925540                   CD DEL CARMEN, CMP 24115              SUBANG JAYA, SEL 47650
BRAZIL                                  MEXICO                                MALAYSIA




KABEL SCHLEPP AMERICA                   KACHUROVSKYY VITALIY                  [NAME REDACTED]
7100 WEST MARCIA ROAD                   ADDRESS ON FILE                       ADDRESS ON FILE
MILWAUKEE, WI 53223
KADHEM ALI SAEED    Case 20-33826 Document
                                     KAEFER 89   Filed in TXSB
                                            INTERNATIONAL MARINE on
                                                                 AND08/03/20
                                                                    OFF        Page
                                                                             KAHN    219
                                                                                  MARIO   of 433
                                                                                        ANTONIO
ADDRESS ON FILE                          SUITE 314 INTERNATIONAL BASE GREENW   ADDRESS ON FILE
                                         ABERDEEN, AB AB12 3AX
                                         UNITED KINGDOM




KAIZEN ENVIRONMENTAL SERVICES GUYA       KAL TRANSPORT PTE LTD                 KALLSTROM BRENT L
58 HIGH STREET KINGSTON                  GHIM MOH ESTATE                       ADDRESS ON FILE
GEORGETOWN, GY                           SINGAPORE, SG 912731
GUYANA                                   SINGAPORE




KAMINSKI AARON JONATHAN                  KANA LAWRENCE EUGENE                  KANCHUGA STEVEN WAYNE
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




KANE AMY FRANKLIN                        KANJI AZIM                            KANOO GROUP THE
ADDRESS ON FILE                          ADDRESS ON FILE                       PO BOX 290
                                                                               DUBAI, AE
                                                                               UNITED ARAB EMIRATES




KANT STEUERVERWALTUNG                    KANTON ZUG STEUERVERWALTUNG           KANTON ZUG STEUERVERWALTUNG
ABTEILUNG STEUERBEZUG                    BAHNHOFSTRASSE 26                     BAHNHOFSTRASSE 26
BAHNHOFSTRASSE 26                        POSTFACH ZUG 6301                     POSTFACH
ZUG 6301                                 SWITZERLAND                           ZUG 6301
SWITZERLAND                                                                    SWITZERLAND



KAPLAN RICE LLP                          [NAME REDACTED]                       KARIN KNAPP DBA
142 W 57TH STREET SUITE 4A               ADDRESS ON FILE                       2112 MILFORD
NEW YORK, NY 10019                                                             HOUSTON, TX 77098




KARLIN JOHN LEWIS                        KASHIF KRIM ABDEL                     KASSING DAVID MICHAEL
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




KATEC INC                                KATHY A SPAHR                         KAUFMAN ELIZABETH LAURA
1728 VIRGINIA BEACH BLVD SUITE 100       ADDRESS ON FILE                       ADDRESS ON FILE
VIRGINIA BEACH, VA 23454




KAWAJA JOEY M                            [NAME REDACTED]                       KAY JAIME MICHEAL
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




KAYSER WOLFGANG                          KAZI SADAF                            KCA DEUTAG DRILLING GMBH
ADDRESS ON FILE                          ADDRESS ON FILE                       DEILMANNSTRASSE 1
                                                                               BAD BENTHEIM, 05 48455
                                                                               GERMANY
KCMB RECRUITMENTCase
                  LTD TA20-33826   Document  89 FiledBVin TXSB on 08/03/20 KDPage
                                      KD INTERNATIONAL                        PRATT 220 ofINC
                                                                                    GROUP  433
173A ASHLEY ROAD ALTRINCHAM            POSTBUS 69237                        126 GLENCOE DRIVE
HALE, CH WA15 9SD                      AMSTERDAM, 08 1060 CE                MOUNT PEARL, NL A1N 4S9
UNITED KINGDOM                         THE NETHERLANDS                      CANADA




KEAIS RECORDS SERVICE INC              KEAN MILLER HAWTHORNE DARMOND        KEE ROBIN CHEOK
1010 LAMAR STREET STE 300              301 MAIN STREET                      ADDRESS ON FILE
HOUSTON, TX 77002                      BATON ROUGE, LA 70801




KEELSON MARINE ASSURANCE LLC           KEESALYOUNG LOGAN                    KEETER TYREL MURPHY BLAKE
13501 KATY FREEWAY SUITE 1660          400 OCEANGATE STE 1400               ADDRESS ON FILE
HOUSTON, TX 77079                      LONG BEACH, CA 90802




KEETON CHRISTOPHER B                   KEETON JONATHAN BRYAN                KEFCO OFFSHORE INC
ADDRESS ON FILE                        ADDRESS ON FILE                      7007 STEARNS
                                                                            HOUSTON, TX 77021




KEITH DAVID ALAN                       KEITH MATTHEW A                      [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




KELAKIOS EMMANUEL EVANGELOS            KELLAM ASSOCIATES PC                 KELLER ARMANDO BENJAMIN
ADDRESS ON FILE                        7619 SOLUTION CENTER                 ADDRESS ON FILE
                                       CHICAGO, IL 606777006




KELLEY BRAD ALAN                       KELLEY CLAYTON                       KELLEY FRIEDMAN JOHANSON FAIRLESS
ADDRESS ON FILE                        ADDRESS ON FILE                      1456 FIRST COLONY BLVD
                                                                            SUGAR LAND, TX 77479




KELLEY JERAMIE KYLE                    KELLEY MATTHEW KIRK                  KELLIS DORMAN
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




KELLUM DAVID DAWAYNE                   KELLY DYLAN                          KELLY MICHAEL A
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




KELLY MICHAEL E                        KELLY ROY W                          KELLY STEVE AUSTIN
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE
                  Case
KELSEY SEBOLD CLINIC      20-33826 Document  89 Filed
                                      KELSEY SEBOLD     in TXSB on 08/03/20 KELSO
                                                    CLINIC                    Page  221 ofWALKER
                                                                                  KAMERON  433
8900 LAKES AT 610                        PO BOX 840786                       ADDRESS ON FILE
HOUSTON, TX 77054                        DALLAS, TX 75284




KELSO KELLY                              KELVIN CATERING SERVICES            KELVIN J CONTREARY MD LLC
ADDRESS ON FILE                          20TH STREET                         4224 HOUMA BLVD SUITE 310
                                         ABU DHABI, AE                       METAIRIE, LA 70006
                                         UNITED ARAB EMIRATES




[NAME REDACTED]                          KEMP LEONARD DARRELL                KENDRICK JONATHAN CHAISE
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




KENDRION BINDER MAGNETE UK LTD           KENNEDY DOUGLAS J                   KENNETH G BERLINER MD PA
171 LOW MOOR HUDDERSFIELD ROAD           ADDRESS ON FILE                     ADDRESS ON FILE
BRADFORD, YW BD12 0TQ
UNITED KINGDOM




KENNETH P HOLLEY                         KENNSCOTT LIMITED                   KENNY CHRISTOPHER
ADDRESS ON FILE                          168 SOUTHERN MAIN ROAD              ADDRESS ON FILE
                                         LA ROMAINE, TT
                                         TRINIDAD AND TOBAGO




KENSOFT SOLUTIONS SDN BHD                KENSTEEL INDUSTRIES PTE LTD         KENTUCKY SKINNER
65B JALAN SS2137 DAMANSARA UTAMA         6 CHANGI SOUTH STREET 1             230 AUDUBON DR
PETALING JAYA, SAR 47400                 SINGAPORE, SG 486792                MANDEVILLE, LA 70471
MALAYSIA                                 SINGAPORE




KENTWOOD SPRINGS                         KENZ CRANE SERVICES BV              KENZ CRANES BV
PO BOX 660579                            ZUIDDIJK 400 350                    ZUIDDIJK 400 350
DALLAS, TX 752660579                     ZAANDAM, 08 1505 HE                 ZAANDAM, 08 1505 HE
                                         THE NETHERLANDS                     THE NETHERLANDS




KENZFIGEE BV DBA KENZ OFFSHORE           KENZFIGEE BV DBA KENZ OFFSHORE      KEPNER TODD
PO BOX 235                               ZUIDDIJK 400 1505 HE                ADDRESS ON FILE
ZAANDAM, 08                              ZAANDAM, 08
THE NETHERLANDS                          THE NETHERLANDS




KEPPEL AMFELS INC                        KEPPEL FELS LIMITED                 KEPPEL OFFSHORE MARINE USA INC
20000 S HWY 48                           50 GUL ROAD                         5177 RICHMOND AVENUE SUITE 1065
BROWNSVILLE, TX 785233107                SINGAPORE, SG 629351                HOUSTON, TX 77056
                                         SINGAPORE




KEPPEL SHIPYARD LIMITED                  KEPPEL VEROLME BV                   KERGER CO BV
51 PIONEER SECTOR 1                      PO BOX 1001                         FOKKERSTRAAT 515
SINGAPORE, SG 628437                     ROZENBURG, 12 3180 AA               SCHIEDAM, 12 3125 BD
SINGAPORE                                THE NETHERLANDS                     THE NETHERLANDS
KERGER CO BV     Case    20-33826 Document
                                     KERGER89  Filed
                                           MARINE    in TXSB
                                                  ELECTRIC INC on 08/03/20 KERONITE
                                                                             Page 222
                                                                                    INC of 433
PO BOX 11131                            4350 SOUTH WAYSIDE DR                 2121 SOUTHTECH DRIVE SUITE 220
ROTTERDAM, 12 3004 EC                   HOUSTON, TX 77087                     GREENWOOD, IN 46143
THE NETHERLANDS




KERRY T THIBODEAUX MD APMC              KERSS CRAIG MATHEW                    KESTER KYLE
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




KETCHESIDE JOHN ROBERT                  KETUA PENGARAH KASTAM MALAYSIA        KETUA PENGARAH KASTAM MALAYSIA
ADDRESS ON FILE                         JABATAN KASTAM DIRAJA MALAYSIA        MALAYSIAN CUSTOM JABATAN KASTAM
                                        PUSAT PEMPROSEAN GST KOMPLEKS         DIRAJA
                                        KASTAM                                MALAYSIA PUSAT PEMPROSEAN GST
                                        KELANA JAYA NO 22 JALAN SS63 KELANA   KOMPLEKS
                                        JAYA SELANGOR PETALING JAYA 47301     KASTAM KELANA JAYA NO 22 JALAN SS63
                                        MALAYSIA                              KELANA JAYA SELANGOR PETALING JAYA
                                                                              47301 MALAYSIA

KEULL WARREN WESTBROOK                  KEVIN GROS CONSULTING MARINE          KEY IMAGING SOLUTIONS PTY LTD
ADDRESS ON FILE                         13080 WEST MAIN STREET                83A MAIN STREET OSBORNE PARK
                                        LAROSE, LA 70373                      PERTH, WA 6017
                                                                              AUSTRALIA




KEYS TORIAN                             KEYS WILLIE DAVIS                     KEZERLE JAMES AUSTIN
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




KEZERLE JOSEPH COLBY                    KH STUDIO LLC                         [NAME REDACTED]
ADDRESS ON FILE                         1113 VINE STREET SUITE 211            ADDRESS ON FILE
                                        HOUSTON, TX 77002




KHALID ALFARDAN EST                     KHALIL AL AQOUL MAYTHAM               KHAN KAMRAN
STREET NO 06 CROSS 93                   ADDRESS ON FILE                       ADDRESS ON FILE
DAMMAM, SA 31481
SAUDI ARABIA




KHAN MUHAMMAD                           KHAN MUKHTIAR                         [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




KHAN ZEESHAN ZEIB                       KHARIDAH ALI YOUSEF                   KHATEM ALI MOHAMMAD
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




KHATIB YASIRAMIN                        KHATTOUSH KHALID Z                    KHENG CHEONG CO PTE LTD
ADDRESS ON FILE                         ADDRESS ON FILE                       2 CAVAN ROAD
                                                                              SINGAPORE, SG 209843
                                                                              SINGAPORE
                 Case
KHONG LIENG TRADING      20-33826
                     CO PTE LTD       Document 89VAKIL
                                         KHURSHID  Filed in TXSB on 08/03/20 KIAT
                                                                               Page
                                                                                  IVAN 223  of 433
                                                                                       TAN BOON
102 NEYTHAL ROAD                          PO BOX 1166                          ADDRESS ON FILE
SINGAPORE, SG 628590                      DUBAI
SINGAPORE                                 UNITED ARAB EMIRATES




KIBODEAUX CARL JOSEPH                     KIDD JAMES                           KIEBOOM TRANSPORT SYSTEM
ADDRESS ON FILE                           ADDRESS ON FILE                      WIJKERMEERWEG 43
                                                                               BEVERWIJK, 08 1948 NT
                                                                               THE NETHERLANDS




KIEFF MATTHEW MCLEOD                      KIERSTED SYSTEMS LP                  KIESMAN RICHARD B
ADDRESS ON FILE                           1301 FANNIN STREET STE 750           ADDRESS ON FILE
                                          HOUSTON, TX 77002




KIFER LEE P                               KILBRIDE RYAN                        KILCHRIST PAUL JUNIUS
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE




KILGETTY STATUTORY SERVICES PTY LTD       KILGORE COLBY RYAN                   KILGORE MICHAEL J
7 MARTIN HAMMERSCHLAG WAY                 ADDRESS ON FILE                      ADDRESS ON FILE
CAPE TOWN, WC 8000
SOUTH AFRICA




KILGORE TYLER WAYNE                       KILPATRICK RICHARD D                 KIM CREQUEJENKINS
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE




KIM ESTES                                 KIM HENG MARINE OILFIELD PTE LTD     KIM HONG K
ADDRESS ON FILE                           NO 4 PENJURU LANE                    ADDRESS ON FILE
                                          SINGAPORE, SG 609185
                                          SINGAPORE




KIM HUAT ENGINEERING PTE LTD              KIM HYOJOO                           KIMBERLY RENEE LEWIS
37 TANNERY LANE 0102                      ADDRESS ON FILE                      ADDRESS ON FILE
SINGAPORE, SG 347790
SINGAPORE




KIMRAY INC                                KIMS ASSOCIATES PTE LTD              KING CHRISTIAN ROBERT
52 NORTH WEST 42ND STREET                 18 TUAS AVENUE 9                     ADDRESS ON FILE
OKLAHOMA CITY, OK 73118                   SINGAPORE, SG 639177
                                          SINGAPORE




KING JAMES THOMAS                         KING JOSHUA P                        KING SCOTT
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE
                 Case
KING STREET CAPITAL     20-33826
                    MANAGEMENT LP   Document  89 Filed in TXSB on 08/03/20 KINGALE
                                       KING TYLER                            PageNIG
                                                                                   224 of 433
                                                                                     ENTERPRISE
65 E 55TH ST                            ADDRESS ON FILE                     EDDYANG ROAD IWUOKPOM
NEW YORK, NY 10022                                                          IBENO, AI 520001
                                                                            NIGERIA




KINGHAM DALTON                          KINGS DAUGHTERS MEDICAL CENTER      KINGS SCHOOL DUBAI
5858 WESTHEIMER SUITE 150               PO BOX 5440                         PO BOX 38199
HOUSTON, TX 77057                       BROOKHAVEN, MS 396035440            DUBAI, AE
                                                                            UNITED ARAB EMIRATES




KINGSTON JASON ALLEN                    KINGSTON JONATHAN                   KINNEY JUSTIN BENJAMIN
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




KINSAUL SETH                            KINSER LLOYD BRUCE                  KIPP KEVIN
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




KIRANAT HASSAN JASSIM                   KIRBOW CHRISTOPHER LYNN             KIRBOW DAKOTA L
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




KIRCHHARR JOHN R                        KIRKLAND ELLIS LLP                  KIRKLAND JASON
ADDRESS ON FILE                         300 NORTH LA SALLE STREET           ADDRESS ON FILE
                                        CHICAGO, IL 606543413




KIRKWOOD LISA B                         [NAME REDACTED]                     KISIELEWSKI JUSTIN ALEXANDER
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




KISWIRE TRADING INC                     KITCHENS ANDREW KEVIN               [NAME REDACTED]
460 BERGEN BLVD SUITE 120               ADDRESS ON FILE                     ADDRESS ON FILE
PALISADES PARK, NJ 07650




KITTNER JERRY W                         KITTRELL KENNETH KYLE               KITTRELL STEVEN ADAM
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




KIZZIE JAMES                            KL ENERGY PUBLISHING LTD            KL GATES LLP
ADDRESS ON FILE                         152 KEMP HOUSE CITY RO SUITE 1636   ONE NEW CHANGE
                                        LONDON, LO EC1V 2NX                 LONDON EC4M 9AF
                                        UNITED KINGDOM                      UNITED KINGDOM
                  Case
KL NEXUS SHIPS AGENTS TA20-33826   Document
                                      KLAUS W89  Filed in TXSB on 08/03/20 KLEEN
                                              BACKSTROM                      Page  225SDN
                                                                                 MAIDS of BHD
                                                                                          433
THEOBEN GURIRAB                        ADDRESS ON FILE                     13B JALAN NIRWANA 35 TAMAN NIRWANA
PO BOX 4731 ERONGO                                                         AMPANG, SEL 68000
WALVIS BAY, NA 9000                                                        MALAYSIA
NAMIBIA



KLEIN ADAM LUTON                       KLEIN ISD                           [NAME REDACTED]
ADDRESS ON FILE                        NA 7200 SPRING CPRESS ROAD          ADDRESS ON FILE
                                       KLEIN, TX 773793299




KLEIN JUSTIN                           KLEIN NICHOLAS WILLIAM              [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




KLITZKE JEFFERY A                      KLM HEALTH SERVICES                 KLONDIKE ADVERTISING INC
ADDRESS ON FILE                        PO BOX 7700                         1900 W BENSON BLVD SUITE 200
                                       SCHIPHOL AIRPORT, 08 1117 ZL        ANCHORAGE, AK 99517
                                       THE NETHERLANDS




KLUBER LUBRICATION NA LP               KLUG BRYCE                          KMST SDN BHD
32 INDUSTRIAL DRIVE                    ADDRESS ON FILE                     LOT 4267 SPG 3814 W8 JALAN MAUL
LONDONDERRY, NH 03053                                                      KUALA BELAIT, BN KA1931
                                                                           BRUNEI




KNAPE ASSOCIATES                       KNAPP SHANNON                       KNIGHT DANIEL
9219 KATY FREEWAY SUITE 200            ADDRESS ON FILE                     ADDRESS ON FILE
HOUSTON, TX 77024




KNIGHT ERIC KYLE                       KNIGHT GEORGE JOSEPH                KNIGHT GREGORY JAMES
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




KNIGHT JEFFREY                         KNIGHT JOSEPH A                     KNIGHT OIL TOOLS
ADDRESS ON FILE                        ADDRESS ON FILE                     PO BOX 53883
                                                                           LAFAYETTE, LA 705053883




KNIGHTHAWK ENGINEERING                 KNIGHTON STEPHEN                    KNOWLEDGENET ENTERPRISES LLC
17625 EL CAMINO REAL SUITE 412         ADDRESS ON FILE                     309 WEST ELLIOT ROAD SUITE 113
HOUSTON, TX 77058                                                          TEME, AZ 85284




KNUSTSBD PTE LTD                       KOCIAN ANNE MARIE                   KOCSIS TECHNOLOGIES INC
14 GUL STREET 3                        ADDRESS ON FILE                     11755 SOUTH AUSTIN AVENUE
SINGAPORE, SG 629268                                                       ALSIP, IL 60803
SINGAPORE
KOFFIEBRANDERIJ GCase
                   PEEZE 20-33826
                         BV           Document 89 Filed in TXSB on 08/03/20 KOHS
                                         KOHN KRISTOPHER                      Page  226 of 433
                                                                                 VENDING
RINGOVEN36                                ADDRESS ON FILE                      14662E PERTHSHIRE ROAD
ARNHEM, 04 6826 TR                                                             HOUSTON, TX 77079
THE NETHERLANDS




KOJAC                                     KOLBY STEVISON                       KOMAKECH KRISALYN
LOT 140 B QUAMINA STREET SOUTH CUMM       ADDRESS ON FILE                      ADDRESS ON FILE
GEORGETOWN, GY
GUYANA




KONDRATSKI VINCE E                        KONECRANES AMERICA INC               KONECRANES INC
ADDRESS ON FILE                           7300 CHIPPEWA BLVD                   5318 S EMMER DRIVE
                                          HOUSTON, TX 77086                    NEW BERLIN, WI 53151




KONECRANES TALHAS PONTES ROLANTES         KONGSBERG MARITIME AS                KONGSBERG MARITIME DO BRASIL SA
RUA SABURO SUMIYA 211                     STRANDPROMENADEN 50                  AVENIDA RIO BRANCO 173
BARUERI, SP 06440110                      HORTEN, 03 3183                      RIO DE JANEIRO, RJ 20040007
BRAZIL                                    NORWAY                               BRAZIL




KONGSBERG MARITIME HOLLAND BV             KONGSBERG MARITIME INC               KONGSBERG MARITIME LIMITED
EDISONWEG 10                              5373 WEST SAM HOUSTON PA SUITE 200   THERMOPYLAE HOUSE PROSPECT ROAD
SPIJKENISSE, 12 3208 KB                   HOUSTON, TX 77040                    ABERDEEN, AB AB32 6FE
THE NETHERLANDS                                                                UNITED KINGDOM




KONGSBERG MARITIME MIDDLE EAST DMC        KONGSBERG MARITIME POLAND SP ZOO     KONGSBERG MARITIME PTE LTD
GF FALCON HOUSE BUILDING                  UL ZIEMOWITA 10D                     81 TOH GUAN ROAD EAST
DUBAI, AE 361023                          SZCZECIN WEST POMERANIA, SWK 71717   SINGAPORE, SG 608606
UNITED ARAB EMIRATES                      POLAND                               SINGAPORE




KONGSBERG MARITIME PTY LTD                KONGSBERG MARITIME SIMULATION INC    KONGSBERG SEATEX AS
22 MOUNT STREET LEVEL 1                   70 ESSEX ST                          NO7462
PERTH, WA 6000                            MYSTIC, CT 063553315                 TRONDHEIM, 16 7462
AUSTRALIA                                                                      NORWAY




KONGSBERG                                 KONICA MINOLTA BUSINESS SOLUTIONS    KONICA MINOLTA BUSINESS SOLUTIONS
AV HILDEBRANDO ALVES BARBOSA 3700         MILES GRAY ROAD                      SCHIPHOLWEG 343
MACAE, RJ 27950010                        BASILDON, ES SS14 3AR                BADHOEVEDORP, 08 1171 PL
BRAZIL                                    UNITED KINGDOM                       THE NETHERLANDS




KONICA MINOLTA BUSINESS                   KONORYEZOVA OLENA                    [NAME REDACTED]
LOT 1 JALAN 136                           ADDRESS ON FILE                      ADDRESS ON FILE
PETALING JAYA SELANGOR, SEL 46200
MALAYSIA




[NAME REDACTED]                           KOONCE BOBBY LYNN                    [NAME REDACTED]
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE
KORPAK CORPORATION Case 20-33826   Document  89 Filed in TXSB on 08/03/20 KOSURI
                                      [NAME REDACTED]                       PageVIJAY
                                                                                  227 of 433
27864 IRMA LEE CIRCLE UNIT 106         ADDRESS ON FILE                     ADDRESS ON FILE
LAKE FOREST, IL 60045




KOWA AMERICAN CORP                     KOWARSCH LEORE JAMES                KPMG ADVISORY LIMITED
55 E 59TH STREET 19                    ADDRESS ON FILE                     THE LUMINARY 2ND FLOOR
NEW YORK, NY 10022                                                         HAILE SELASSIE ROAD MASAKI
                                                                           PO BOX 1160
                                                                           DAR ES SALAAM, TZ TANZANIA



KPMG AFRIQUE CENTRALE GABON            KPMG CANADA                         KPMG LLP
IMMEUBLE FILAO B 1ER ETAGE FACE        TD WATERPLACE 1401 WATER STREET     3 CHESTNUT RIDGE ROAD
RENOVATION                             SUITE 1001                          MONTVALE, NJ 07645
LIBREVILLE, GA 4568                    ST JOHNS, NL A1C646
GABON                                  CANADA



KPMG LLP                               KPMG LLP                            KPMG PROFESSIONAL SERVICES KPMG
333 BAY STREET SUITE 4600              58 CLARENDON ROAD                   BISHOP ABOYADE COLE STREET
TORONTO, ON M5H 2S5                    WATFORD, HT WD17 1DE                VICTORIA ISLAND, LG 101241
CANADA                                 UNITED KINGDOM                      NIGERIA




KPMG PROFESSIONAL SERVICES             KPMG UK                             KPMG US
84 KWAME NKRUMAH CRESCENT              20 CASTLE TERRACE                   811 MAIN STREET
ASOKORO ABUJA FCT                      EDINBURGH EH1 2EG                   HOUSTON, TX 77002
ASOKORO, AB                            UNITED KINGDOM
NIGERIA



KPMG                                   KPMG                                [NAME REDACTED]
1 STOKES PLACE ST STEPHENS GREEN       811 MAIN STREET                     ADDRESS ON FILE
DUBLIN, DB D02 DE03                    HOUSTON, TX 77002
IRELAND




KRAMARENKO VLADIMIR                    KRAMER LEVIN NAFTALIS FRANKEL LLP   KRAMER LEVIN NAFTALIS FRANKEL LLP
ADDRESS ON FILE                        1177 AVENUE OF THE AMERICAS         ATTN THOMAS MOERS MAYER STEPHEN
                                       NEW YORK, NY 10036                  ZIDE
                                                                           ANDREW POLLACK MARK CHASS
                                                                           1177 AVENUE OF THE AMERICAS
                                                                           NEW YORK, NY 10036


KREBS RODNEY SCOTT                     [NAME REDACTED]                     [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




[NAME REDACTED]                        [NAME REDACTED]                     [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




[NAME REDACTED]                        KRIESEL ANDREW CHARLES              KRISHNAMACHARY GIRIDHARAN
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE
KRISHNAN RON      Case 20-33826 Document  89 PRITHVI
                                   KRISHNARAO Filed in TXSB on 08/03/20 KRISTOF
                                                                          PageKEVIN
                                                                                228 Cof 433
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




KROLL ONTRACK INC                     KRUGGEL YVETTE                     KRZYNOWEK MICHAEL
9023 COLUMBINE RD                     ADDRESS ON FILE                    ADDRESS ON FILE
EDEN PRAIRIE, MN 55347




KS FLOW CONTROL PTE LTD               KSB NEDERLAND BV                   KSF ORTHOPAEDIC CENTER PA
19 JURONG PORT ROAD                   WILGENLAAN 68                      PO BOX 4396
SINGAPORE, SG 619093                  ZWANENBURG, 08 1161 JN             HOUSTON, TX 772104396
SINGAPORE                             THE NETHERLANDS




KSHATRIYA SHAKSHI                     KSKJ LIFE AMERICAN                 KTL OFFSHORE MIDDLE EAST FZC
ADDRESS ON FILE                       SLOVENIAN CATHOLIC UNION           PLOT 2M09
                                      2439 GLENWOOD AVE                  HAMRIYAH FREE ZONE, AE
                                      JOILET, IL 60435                   UNITED ARAB EMIRATES




KTL OFFSHORE PTE LTD                  KUEHNE NAGEL INC                   KUI SUA YEONG KUI
71 TUAS BAY DRIVE                     15450 DIPLOMATIC PLAZA DR          ADDRESS ON FILE
SINGAPORE, SG 637430                  HOUSTON, TX 77032
SINGAPORE




[NAME REDACTED]                       KULAS TYLER                        KULL ANTONIO
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




KUMAR INDRESH                         KUMAR NK                           KUMPULAN DEVELOPMENT S PTE LTD
ADDRESS ON FILE                       ADDRESS ON FILE                    15 TAI SENG DRIVE 0202
                                                                         SINGAPORE, SG 535220
                                                                         SINGAPORE




KURT B ARNOLD                         [NAME REDACTED]                    KVC CO LTD
ARNOLD ITKIN LLP                      ADDRESS ON FILE                    462 NISHINAKACHO NISHINOSHO
6009 MEMORIAL DRIVE                                                      KYOTO, 26 6018303
HOUSTON, TX 77007                                                        JAPAN




KVC UK LIMITED                        KYLE ENERGY SERVICES LTD           KYODO CORPORATION USA
6 BEARDMORE WAY                       LILYBANK AQUITHIE INVERURIE        1701 POLLITT DRIVE
CLYDEBANK, DT G81 4HT                 ABERDEENSHIRE, AB AB51 5NY         FAIR LAWN, NJ 07410
UNITED KINGDOM                        UNITED KINGDOM




L L OIL AND GAS SERVICES              L M RADIATOR INC                   L N ALLES VOOR UW KANTOOR
3421 NORTH CAUSEWAY BOULEVARD SUIT    1414 E 37TH STREET                 SPOORSINGEL 47
METAIRIE, LA 77002                    HIBBING, MN 55746                  BEVERWIJK, 08 1947 LB
                                                                         THE NETHERLANDS
                  CaseBV20-33826
L N PRINTING SOLUTIONS               Document   89 Filed
                                        L C ELDRIDGE       in TXSB on 08/03/20 L DPage
                                                     SALES COMPANYINC                   229LPof 433
                                                                                   SYSTEMS
SPOORSINGEL 47                           9800 RICHMOND AVENUE SUITE 325         PO BOX 10620
BEVERWIJK, 08 1947 LB                    HOUSTON, TX 77042                      HOUSTON, TX 772060620
THE NETHERLANDS




L THOMAS CASHIO MD AND MARK JUNEAU       L3 COMMUNICATIONS DYNAMIC              LA CENTRALE INFORMATIQUE LCI SARL
920 AVENUE B                             12131 COMMUNITY ROAD                   140 STREET DOBELLE AKWA
MARRERO, LA 70072                        POWAY, CA 92064                        DOUALA, CM 2770
                                                                                CAMEROON




LA MADRID MARCO                          LA RECRUITMENT WLL                     LA SALLE DARRELL JAMES
ADDRESS ON FILE                          45TH FLOOR PALM B TOWER                ADDRESS ON FILE
                                         WEST BAY
                                         DOHA, SQ
                                         QATAR



LA SALLE PARISH HOSPITAL SERVICE         LAB RESOURCES INC                      [NAME REDACTED]
1102 N PINE RD                           325 SOUTH PERSIMMON STREET SUITE B     ADDRESS ON FILE
OLLA, LA 71465                           TOMBALL, TX 77375




LABODIESEL RETIFICA DE PRECISA£O         LABODIESEL                             LABORATORY COLLECTIONS
RODOVIA SP 62 KM 225 TRES BARRAS         RODOVIA SP 62KM 225                    2510 ALEX PLAISANCE BLVD
BANANAL, SP 12850000                     BANANAL, SP 12850000                   GOLDEN MEADOW, LA 70357
BRAZIL                                   BRAZIL




LABORATORY CORPORATION OF AMERICA        LABORDE GARRET P                       LABORDE MARINE MANAGEMENT LLC
1447 YORK CT                             ADDRESS ON FILE                        601 POYDRAS STREET SUITE 1725
BURLINGTON, NC 27215                                                            NEW ORLEANS, LA 70130




LABRADOR PETROMANAGEMENT PTY LTD         LABSY SOUFIANE                         LABUAN GAS MACHINERY SDN BHD
ODBORNE PARK                             ADDRESS ON FILE                        NO 0459 KG SG KELING JLN RANCHARA
PERTH, WA 6916                                                                  WP LABUAN, LAB 87010
AUSTRALIA                                                                       MALAYSIA




LABUAN PORT AUTHORITY                    LACAYO YOALMO                          LACAZE PHILIP C
PO BOX243 MARINE DEPARTMENT              ADDRESS ON FILE                        ADDRESS ON FILE
87008 LABUAN
LABUAN 87008
MALAYSIA



LACO HANDELSONDERNEMING BV               LACOMB RYAN PAUL                       LACY PATRICK M
GROTE TOCHT 22                           ADDRESS ON FILE                        ADDRESS ON FILE
ZAANDAM, 08 1507 CG
THE NETHERLANDS




LADDER AUTOMACAO INDUSTRIAL LTDA         LADNER CHARLES                         LADNER KELBY AARON
AV LEMOS MONTEIRO 415417                 ADDRESS ON FILE                        ADDRESS ON FILE
SAO CAETANO DO SUL, SP 09540500
BRAZIL
LADOL INTEGRATED Case   20-33826
                 LOGISTICS FREE     Document  89 Filed
                                       LADUE DANIEL      in TXSB on 08/03/20 LAFAVE
                                                    WRIGHT                     PageHUNTER
                                                                                    230 of 433
WESTMINISTER HOUSE                      ADDRESS ON FILE                     ADDRESS ON FILE
LAGOS, LG
NIGERIA




LAFAYETTE GENERAL MEDICAL CTR           LAFAYETTE PARISH TAX COLLECTOR      LAFAYETTE PARISH TAX COLLECTOR
PO BOX 53247                            316 WEST MAIN STREET                NA PO BOX 52667
LAFAYETTE, LA 70505                     LAFAYETTE, LA 70501                 LAFAYETTE, LA 70505




LAFAYETTE POWER SPORTS                  LAFAYETTE POWER SPORTS              LAFAYETTE SURGICAL SPECIALTY
612 BEAU PRE RD                         PO BOX 530                          PO BOX 25943
LAFAYETTE, LA 70508                     BROUSSARD, LA 70518                 OKLAHOMA CITY, OK 73125




LAFFITTE PAUL D                         LAFOND TECHNICAL SOLUTIONS LLC      LAFOSSE STANLEY P
ADDRESS ON FILE                         19205 CROOKED LANE                  ADDRESS ON FILE
                                        LUTZ, FL 33548




LAFOURHCE PARISH SHERRIFFS OFFICE       LAGAAY INTERNATIONAL BV             LAGOS STATE BIR PAYE AC
NA PO BOX 679538                        VAN HELMONTSTRAAT 99                16 BILLINGS WAY
DALLAS, TX 752679538                    ROTTERDAM, 12 3029 AA               OREGUNIKEJA, LG
                                        THE NETHERLANDS                     NIGERIA




LAGOS STATE BIR WHT ACCOUNT             LAGOSCAR TRANSPORTES                LAGRANGE PAUL
LG                                      RUA ANTENOR MACIEL DE AZEVEDO 284   ADDRESS ON FILE
NIGERIA                                 MACAE, RJ 27940530
                                        BRAZIL




LAGUARDIA IRENE                         LAHEJ SULTAN                        LAKE CHARLES MEMORIAL HOSPITAL
ADDRESS ON FILE                         NEAR GENERAL POST OFFICE            1701 OAK PARK BOULEVARD
                                        DUBAI, AE                           LAKE CHARLES, LA 70601
                                        UNITED ARAB EMIRATES




LAKE WILLIAM JOSEPH                     LAKELAND RADIOLOGISTS PA            LAM CHIN BUS SERVICE
ADDRESS ON FILE                         PO BOX 55589                        11 GUL DRIVE 0300
                                        JACKSON, MS 39296                   SINGAPORE, SG 629462
                                                                            SINGAPORE




LAM TIMOTHY                             LAMALO TECHNOLOGY INC               LAMAR MATT
ADDRESS ON FILE                         1935 12TH STREET SW                 ADDRESS ON FILE
                                        CALGARY, AB T2T 3N3
                                        CANADA




LAMARCUS J WASHINGTON                   LAMASTUS MICHAEL                    LAMB ALAN C
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE
LAMB MICHAEL N      Case 20-33826 Document  89 Filed
                                     LAMB SERVICES INC in TXSB on 08/03/20 LAMB
                                                                             Page  231Mof 433
                                                                                WILLIAM
ADDRESS ON FILE                         2801 SE EVANGELINE THRUWAY         ADDRESS ON FILE
                                        LAFAYETTE, LA 70508




LAMBERT BRIAN ELI                       LAMBERT GABRIEL BLAKE              LAMBERT JAMIE LAVOY
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




LAMEY LYNETTE A                         LAMINAA§A£O GUANABARA LTDA         LAMINATING UNLIMITED LLC
ADDRESS ON FILE                         RUA WASHINGTON LUIZ 4028           11221 RICHMOND AVENUE STE C100B
                                        DUQUE DE CAXIAS, RJ 25055009       HOUSTON, TX 770822672
                                        BRAZIL




LAMONT BRANDS INC                       LAMOUREUX JEFFERY SCOTT            LAMPRELL ENERGY LIMITED
920 GEMINI ROAD                         ADDRESS ON FILE                    JEBEL ALI FREE ZONE GATE 4
HOUSTON, TX 77058                                                          33455
                                                                           DUBAI, AE
                                                                           UNITED ARAB EMIRATES



LAMPRELL ENERGY LIMITED                 LAMPTON KELLY TAKYLE               LANCE ARRON DAVID
JEBEL ALI FREE ZONE GATE 4              ADDRESS ON FILE                    ADDRESS ON FILE
DUBAI, AE
UNITED ARAB EMIRATES




LANCLOS PATRICK                         LAND SEA INSTRUMENTATION LTD       LANDMARK SPECIALTIES INC
ADDRESS ON FILE                         25 ESTATES ROAD                    431 COOPERFIELD WAY
                                        DARTMOUTH, NS B2Y 4K3              YOUNGSVILLE, LA 70592
                                        CANADA




LANDRUM LARRY KEITH                     LANDRY KYLE ANDERSON               LANDSCAPE IMAGES OF TEXAS
ADDRESS ON FILE                         ADDRESS ON FILE                    17225 GROESCHKE RD
                                                                           HOUSTON, TX 77084




LANDSCAPE MANAGEMENT SERVICES           LANE EQUIPMENT COMPANY             LANG GARRETT MASON
11721 N GARDEN ST                       2030 RICHMOND AVENUE               ADDRESS ON FILE
HOUSTON, TX 77071                       HOUSTON, TX 77098




[NAME REDACTED]                         LANG STEVEN WILLIAM                [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




LANGENHOVEN JOHANNES JACOBUS            LANGLEY MARK EDWARD                LANGLOIS MARK ROYER
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE
LANGSTANE PRESS Case      20-33826 Document 89GERALD
                                      LANGSTON  FiledRICHARD
                                                      in TXSB on 08/03/20 LANGSTON
                                                                            Page 232   of 433
                                                                                   RICHARD WILLIAM
1 LINKS PLACE                            ADDRESS ON FILE                    ADDRESS ON FILE
ABERDEEN, AB AB11 5DY
UNITED KINGDOM




LANGSTON YOLANDA                         LANGUAGE SERVICES BY ARTS AND      LANKHORST ENGINEERED PRODUCTS BV
ADDRESS ON FILE                          2626 PERSA STREET                  PO BOX 203
                                         HOUSTON, TX 77098                  SNEEK, 03 8600 AE
                                                                            THE NETHERLANDS




LANKHORST ROPES                          LANSLEY DARRYL                     LANTRO S PTE LTD
PO BOX 203                               ADDRESS ON FILE                    8 AYER RAJAH CRESCENT
SNEEK, 03 8600 AE                                                           SINGAPORE, SG 139939
THE NETHERLANDS                                                             SINGAPORE




LANZINI NEAL ANDREW                      LAPENE TINA L                      LAPEYRE STAIR INC
ADDRESS ON FILE                          ADDRESS ON FILE                    5117 TOLER STREET
                                                                            HARAHAN, LA 70123




LAPRARIE RICHARD A                       LARENFEST LLC                      LARENFEST LLC
ADDRESS ON FILE                          46468 RIVER ROAD                   PO BOX 220
                                         HAMMOND, LA 70401                  ROBERT, LA 70455




LARGE LISA ANN                           LARIMER RYAN                       LARIS INSURANCE AGENCY LLC
ADDRESS ON FILE                          ADDRESS ON FILE                    810 CRESCENT AVE
                                                                            LOCKPORT, LA 70374




LARIVIERE THOMAS JOSEPH                  LARKIN DERRICK D                   LARSEN NATALIE
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE




LARTIGUE KYLE                            LASIE SERVICES                     LASKOWSKI CURTIS LEE
ADDRESS ON FILE                          CQ 312 TCHIMBAMBOUKA               ADDRESS ON FILE
                                         POINTE NOIRE, CG PB 484
                                         REPUBLIC OF THE CONGO




LATORRE ISMAEL                           LAURA HB SILVA ME DBA FROMAGE      [NAME REDACTED]
ADDRESS ON FILE                          RUA CUSTODIO DA SILVA JUNIOR 99    ADDRESS ON FILE
                                         MACAE, RJ 27913360
                                         BRAZIL




LAVANGRA LAVANDERIA LTDA                 LAVASTICA INTERNATIONAL BV         LAVERENZ BRIAN
AV JOSE ELIAS RABHA 764                  WEG EN BOS 132 B                   ADDRESS ON FILE
ANGRA DOS REIS, RJ 23906000              BERGSCHENHOEK, 08 2661 GX
BRAZIL                                   THE NETHERLANDS
                Case
LAVERGNE JOSHUA KADE    20-33826 Document  89 Filed in TXSB on 08/03/20 LAW
                                    [NAME REDACTED]                       Page  233
                                                                            OFFICE OF of 433R COLE PC
                                                                                      BRENT
ADDRESS ON FILE                        ADDRESS ON FILE                       821 "N" STREET SUITE 208
                                                                             ANCHORAGE, AK 99501




LAW OFFICE OF ERIC SANDERS             LAW OFFICE OF JONATHAN R HOWDEN PC    LAW OFFICES OF JOHN COX PC
1127 WEST 7TH AVENUE                   201 CALIFORNIA STREET SUITE 450       3030 HOLYROOD DRIVE
ANCHORAGE, AK 99501                    SAN FRANCISCO, CA 94111               OAKLAND, CA 94611




LAWHORN JASON TODD                     LAWRENCE CURTIS                       LAWRENCE DANIEL WESLEY
ADDRESS ON FILE                        LAWRENCE CURTIS LTD                   ADDRESS ON FILE




LAWRENCE J CHAZEN                      LAWRENCE RICHARD MACLAUGHLIN          LAWRENCE STEPHEN GERALD
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




LAWRENCY CURTIS                        LAWSON ANTHONY OWEN                   LAWSON CHAD PAUL
300 RUE BEAUREGARD BLDG C              ADDRESS ON FILE                       ADDRESS ON FILE
PO BOX 80247
LAFAYETTE, LA 70598




LAWSON PRODUCTS INC                    LAWSON STEPHEN P                      LAWTON COREY
1666 E TOUHY AVE                       ADDRESS ON FILE                       ADDRESS ON FILE
DES PLAINES, IL 60018




LAYHER FZE                             LAYHER LTD                            LAYHER PTE LTD
ADDRESS ON FILE                        WORKS ROAD                            NO 4 UBI VIEW FOCUS ONE 0404
                                       LETCHWORTH ENGLAND, HT SG6 1WL        SINGAPORE, SG 408555
                                       UNITED KINGDOM                        SINGAPORE




LAZARD DENIS E                         LAZARINI CORREA LTDA                  LCMH HEART VASCULAR CENTER
ADDRESS ON FILE                        AV RUI BARBOSA 1980                   DEPT 2152 PO BOX 122152
                                       ALTO DO CAJUEIRO MACAE, RJ 27915010   DALLAS, TX 75312
                                       BRAZIL




LE GROVE SERVICED APARTMENTS           LE MARTIN QUANG                       LE MONDE ADMINISTRACAO
ROBINSON ROAD                          ADDRESS ON FILE                       AVENIDA DAS AMERICAS 350 SALA 337
SINGAPORE, SG 902247                                                         RIO DE JANEIRO, RJ 22640102
SINGAPORE                                                                    BRAZIL




LE QUYNH H                             LEA JOSHUA                            LEACH CHRISTOPHER M
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE
                 Case
LEACH NICHOLAS ADAM       20-33826 Document  89 COLLECTION
                                      LEAD UNIQUE Filed in TXSB on 08/03/20
                                                            VENTURES LTD      PageGENERAL
                                                                            LEADER 234 of TRANSPORT
                                                                                          433
ADDRESS ON FILE                          9 ADEOLA ADEOYE STREET SUITE 6     MUSSAFAH INDUSTRIAL M15
                                         IKEJA, LG 2341                     ABU DHABI, AE
                                         NIGERIA                            UNITED ARAB EMIRATES




LEADERSHIP RESOURCES AND                 LEADING OIL AND GAS INDUSTRY       LEAHY MICHAEL RICHARD
1549 E US HIGHWAY 84                     6TH FLOOR EAST PORTLAND HOUSE      ADDRESS ON FILE
PALESTINE, TX 758011410                  LONDON, SW SW1E 5BH
                                         UNITED KINGDOM




LEAL ADREA CHOW                          [NAME REDACTED]                    LEARMAN CHRISTOPHER
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE




LEARY KENDRICK RASHAD                    LEASECALCS INC                     LEASECALCS
ADDRESS ON FILE                          36 DISCOVERY SUITE 160             36 DISCOVERY SUITE 160
                                         IRVINE, TX 92618                   IRVINE, TX 92618




LEATHERMAN DARRELL LEE                   LEBLANC DEREK L                    LEBO JORDAN SCOTT
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE




LEBUS INTERNATIONAL INC                  LECAMU DAVID LEE                   LEDBETTER THOMAS W
215 INDUSTRIAL DRIVE                     ADDRESS ON FILE                    ADDRESS ON FILE
LONGVIEW, TX 75602




LEDET DARRYL P                           LEDET JADE                         LEDET TIMOTHY
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE




LEDINGHAM CHALMERS LLP                   [NAME REDACTED]                    LEDOUX BISHOP LYNN
5254 ROSE STREET                         ADDRESS ON FILE                    ADDRESS ON FILE
ABERDEEN, AB AB10 1HA
UNITED KINGDOM




LEE ANTHONY                              LEE CAMRYN MATTHEW                 LEE CHARLES
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE




LEE DAVID ADDISON                        LEE DUSTIN LANE                    LEE DUSTIN
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE
                  CaseCO
LEE ENGINEERING SUPPLY 20-33826
                         INC      Document  89 Filed
                                     LEE ENGINEERING   in TXSB
                                                     SUPPLY CO INCon 08/03/20 LEE
                                                                                Page
                                                                                  GARY235
                                                                                      L   of 433
6200 HUMPHREYS ST                     PO BOX 23340                           ADDRESS ON FILE
HARAHAN, LA 70123                     NEW ORLEANS, LA 70183




LEE HENRY                             LEE JIN WOO （이진우）                      LEE KEVIN EARL
ADDRESS ON FILE                       ADDRESS ON FILE                        ADDRESS ON FILE




LEE ROBERT PETER                      LEE RONALD ALAN                        LEE RONALD J
ADDRESS ON FILE                       ADDRESS ON FILE                        ADDRESS ON FILE




LEE RONALD                            [NAME REDACTED]                        LEE TILLOUS R
ADDRESS ON FILE                       ADDRESS ON FILE                        ADDRESS ON FILE




LEE WARRICK J                         LEE WILLIAM                            LEE YAP SIT
ADDRESS ON FILE                       ADDRESS ON FILE                        ADDRESS ON FILE




LEECYN COMPANY LLC                    LEEDEN NATIONAL OXYGEN LTD             LEEDEN SAFETY
4306 YOAKUM BLVD                      1 SHIPYARD ROAD                        1 1 SHIPYARD ROAD
HOUSTON, TX 77006                     SINGAPORE, SG 628128                   SINGAPORE, SG 628128
                                      SINGAPORE                              SINGAPORE




LEEDEN SDN BHD                        LEES COURT ESTATE                      LEFEVRE KATHERINE C
PLOT 5074 JIN JANGUR 2843             STRINGMANS FARM BADLESMERE             ADDRESS ON FILE
SHAH ALAM, SEL 40400                  FAVERSHAM, KE ME13 0LA
MALAYSIA                              UNITED KINGDOM




LEGACY LEADER LLC                     LEGER EARL J                           LEGGE DAVID SHAWN
16201 EAST MAIN STREET                ADDRESS ON FILE                        ADDRESS ON FILE
CUT OFF, LA 70345




LEI INC                               [NAME REDACTED]                        [NAME REDACTED]
PO BOX 2962                           ADDRESS ON FILE                        ADDRESS ON FILE
HAMMOND, LA 70404




LEJEUNE BRYAN                         LEJEUNE COBY BRENNEN                   LEJEUNE DERRICK
ADDRESS ON FILE                       ADDRESS ON FILE                        ADDRESS ON FILE
LEJEUNE KENNETH   Case 20-33826 Document 89HASIL
                                   LEMBAGA    Filed  in NEGERI
                                                 DALAM  TXSBMALAYSIAN
                                                               on 08/03/20 LEMBAGA
                                                                             Page 236
                                                                                   HASILof 433NEGERI
                                                                                        DALAM
ADDRESS ON FILE                        INLAND REVENUE LABUAN ENTITY BRANCH    MALAYSIAN INLAND REV LABUAN ENTITY BR
                                       UNIT E004 E005 FIRST FL PODIUM LEVEL   UNIT E004 E005 FIRST FLOOR PODIUM
                                       FINANCIAL PARK LABUAN JALAN MERDEKA    LEVEL FIN PARK LABUAN JALAN MERDEKA
                                       LABUAN FEDERAL TERRITORY 87000         LABUAN FEDERAL TERRITORY 87000
                                       MALAYSIA                               MALAYSIA


LEMBAGA HASIL DALAM NEGERI             LEMBAGA HASIL DALAM NEGERI             LEMON RYAN MICHAEL
MALAYSIAN INLAND REV LEVEL 18 MENARA   MALAYSIAN INLAND REVENUE               ADDRESS ON FILE
HASIL PERSIARAN RIMBA PERMAI           LEVEL 18 MENARA HASIL PERSIARAN
CYBER 8 CYBERJAYA                      RIMBA PERMAI CYBER 8
SELANGOR 63000 MALAYSIA                CYBERJAYA SELANGOR 63000 MALAYSIA



LENARD JORDAN                          LENGEFELD PRESTON L                    LEON MORGAN
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




LEONARD DEVIN                          LEONARD JASON JAMES                    LEONARD JOEY DEWAYNE
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




LEONARDI ELIZABETH ANN                 LEONEL E MARCOS BAHIENSE CONSUL        LERSCH KYLE D
ADDRESS ON FILE                        RUA PRESIDENTE BACKER 175 COM 1501     ADDRESS ON FILE
                                       NITEROI RJ, RJ 24220045
                                       BRAZIL




LERSCH TRADUA§AµES                     LESLEY M WARSHAW JR MD APMC            LESLEY M WARSHAW JR MD APMC
AVENIDA CARLOS AUGUSTO TINOCO CENTR    ADDRESS ON FILE                        ADDRESS ON FILE
RIO DE JANEIRO, RJ 20020100
BRAZIL




LESLIE IVAN                            LETOURNEAU TECHNOLOGIES ASIA           LETOURNEAU TECHNOLOGIES MIDDLE EAST
ADDRESS ON FILE                        45 TUAS VIEW CLOSE                     RA08 BLUESHED AREA JEBE JA05 JA06
                                       SINGAPORE, SG 637476                   DUBAI, AE
                                       SINGAPORE                              UNITED ARAB EMIRATES




LEUTHOLD KALTEKLIMAWARME AG            LEVEL 3 FINANCING INC DBA              LEVICK STRATEGIC COMMUNICATIONS
BURGGACHERSTRASSE 18                   1025 ELDORADO BLVD                     1900 M STREET NW SUITE 400
FALLANDEN 8117                         BROOMFIELD, CO 80021                   WASHINGTON, DC 20036
SWITZERLAND




LEVINE KRISTIN                         LEVITT SAFETY LIMITED                  LEWALLEN JUSTIN
ADDRESS ON FILE                        20 DRISCOLL CRES                       ADDRESS ON FILE
                                       MONCTON, NB E1E 3R8
                                       CANADA




LEWING JUSTIN                          LEWIS ANTHONY                          LEWIS BENJAMIN
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE
LEWIS DAMON D     Case 20-33826 Document  89 Filed in TXSB on 08/03/20 LEWIS
                                   LEWIS JEREMY                          Page  237 GARRISON
                                                                             JOHNNY of 433
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE




LEWIS MARINE SUPPLY LLC               LEWIS PALMER C                        LEWIS SARAH
220 SW 32ND STREET                    ADDRESS ON FILE                       ADDRESS ON FILE
FT LAUDERDALE, FL 33315




LEWIS WENDY LANELL                    LEWISGOETZ AND COMPANY INC            LEXISNEXIS BUTTERWORTHS
ADDRESS ON FILE                       3550 WEST 12TH STREET                 QUADRANT HOUSE THE QUADRANT
                                      HOUSTON, TX 77008                     SUTTON, SY SM2 5AS
                                                                            UNITED KINGDOM




LFF SCOTLAND LTD                      LG BALL VALVES LTD                    LG INFORMATICA LTDA
PEREGRINE ROAD WESTHILL BUSINESS P    3 MINTO PLACE                         RUA DA ASSEMBLEIA NO 11
WESTHILL, AB AB32 6JL                 ABERDEEN, AB AB12 3SN                 RIO DE JANEIRO, RJ 20011001
UNITED KINGDOM                        UNITED KINGDOM                        BRAZIL




LHR MARINE AUSTRALIA PTY LTD          LHR SERVICES EQUIPMENT INC            LHR SERVICOS E EQUIPAMENTOS LTDA
UNIT 1 25 MORDAUNT CIRCUIT CANNIN     4200 FM 1128                          AVENIDA PREFEITO ARI DA SILVA 2697
PERTH, WA 6155                        PEARLAND, TX 77584                    MACAE, RJ 27930070
AUSTRALIA                                                                   BRAZIL




LI JIE                                LIAM MIKE ORBISON MAKENAN ANAK LIAM   LIAN HUAT LEASING PTE LTD
ADDRESS ON FILE                       ADDRESS ON FILE                       53 KAKI BUKIT TECHPARK II
                                                                            SINGAPORE, SG 415975
                                                                            SINGAPORE




LIBERIAN INTL SHIP CORP REGISTRY      LIBERIAN REGISTRY                     LIBERTY MUTUAL GROUP
22980 INDIAN CREEK DRIVE SUITE 200    22980 INDIAN CREEK DR                 175 BERKELEY ST
DULLES, VA 20166                      DULLES, VA 20166                      BOSTON, MS 02116




LIBERTY MUTUAL INSURANCE GROUP        LIBERTY SERVICES LLC                  LIBRA MULTITECH PTE LTD
1 N FRANKLIN ST STE 305               313 SAFETY RD HOUMA                   50 TUAS AVENUE 11 0139
CHICAGO, IL 60606                     BOURG, LA 70343                       SINGAPORE, SG 639107
                                                                            SINGAPORE




LIBRAPLAST AS                         LIBRESTREAM TECHNOLOGIES INC          LIBROD CHEMICALS LTD
RAFFELNESET 12                        WAVERLEY STREET STE110895             PLOT 199 MASIBEL AVENUE OFF PETER O
HAREID, 15 6060                       WINNIPEG, MB R3T 5P4                  TRANS AMADI PORT HARCOURT
NORWAY                                CANADA                                RV NIGERIA




LICONSOLIS FRANCISCO JAVIER           LIDAN ENGINEERING AB                  LIDER MATERIAIS ELETRICOS LTDA
ADDRESS ON FILE                       JAKOBSTORP                            RUA AURANTINA 51
                                      LIDKOPING, 019 531 98                 SAO PAULO, SP 04248050
                                      SWEDEN                                BRAZIL
                   Case 20-33826
LIDIA NELLY SOLIS HERRERA SATAB    Document
                                      LIEBELT 89
                                              JESSEFiled
                                                    R    in TXSB on 08/03/20 LIEBHERR
                                                                               Page 238   ofGUINDASTES
                                                                                      BRASIL 433       E MAQ
AVENUE ADOLFO RUIZ CORTINES            ADDRESS ON FILE                        VILA BELA RUA DR HANS LIEBHERR 1
VILLAHERMOSA, TAB 86050                                                       GUARATINGUETA¡, SP 12522635
MEXICO                                                                        BRAZIL




LIEBHERR NENZING CRANE CO              LIEBHERRSINGAPORE PTE LTD              LIEBHERRWERK NENZING GMBH
11801 NW 100TH ROAD                    8 PANDAN AVENUE                        DR HANS LIEBHERR STRASSE
MIAMI, FL 33178                        SINGAPORE, SG 609384                   NENZING 6710
                                       SINGAPORE                              AUSTRIA




LIEPINS OTTO MARCELINO                 LIESER KATHRYNE BRAYTON                LIEW JUN JIE
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




LIFE CYCLE ENGINEERING INC             LIFE INSURANCE COMPANY OF NORTH AME    LIFE SAFETY COMERCIO MANUTENCAO E
4360 CORPORATE ROAD                    900 COTTAGE GROVE ROAD                 RUA BARBOSA LIMA SOBRINHO 95
NORTH CHARLESTON, SC 29405             HARTFORD, CT 06152                     RIO DAS OSTRAS, RJ 28897166
                                                                              BRAZIL




LIFTING MARINE SERVICES LTD            LIFTING ASSISTENCIA TECNICA            LIFTOW LTD
UNIT A NETHERCLOSE FARM                RUA ALAMEDA PERU SN LOTE 21            5 HALLET CRES
FOSTON, LI DE655PX                     S GONA§ALO, RJ 24410540                ST JOHNS, NL A1B 4A4
UNITED KINGDOM                         BRAZIL                                 CANADA




LIGHTFOOTRHONE DALEON T                LILE KEVIN LEE                         LILE TERENCE EDWARD
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




LILO LIONEL TEVITA AUHE                LIM ANNA                               LIM KIM HAI ELECTRIC CO S PTE LTD
ADDRESS ON FILE                        ADDRESS ON FILE                        53 KALLANG PLACE
                                                                              SINGAPORE, SG 339177
                                                                              SINGAPORE




[NAME REDACTED]                        LIME FLOWCABLE WIRELESS                LIMPOPO SPRINGS HOTEL
ADDRESS ON FILE                        PO BOX 293                             BOSKEL ROAD INTELS CAMP
                                       GRAND CAYMAN KY11104                   PORT HARCOURT, RV
                                       CAYMAN ISLANDS                         NIGERIA




LIN LEANNA                             LIN YAWEN                              LINCE ASSESSORIA AERONAUTICA LTDA
ADDRESS ON FILE                        ADDRESS ON FILE                        RUA URUGUAINA 10 SALA 905
                                                                              RIO DE JANEIRO, RJ 20150090
                                                                              BRAZIL




LINCOLN DEVICE INC                     LINCOLN FINANCIAL GROUP                LINDE GASES LTDA
22820 INTERSTATE 45 N                  150 N RADNORCHESTER RD                 ROD A PEIXOTO KM 187 L 1 E 2 QD E
BUILDING 4 SUITE C                     RADNOR, PA 19087                       MACAE, RJ 27970020
SPRING, TX 77373                                                              BRAZIL
LINDIO ALEXANDER   Case 20-33826 Document
                                    LINDNER89   Filed
                                            REGINE    in TXSB on 08/03/20 LINDSAY
                                                   KARIN                    PageDAVID
                                                                                  239 Rof 433
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




LINDY COMPUTER CONNECTION              [NAME REDACTED]                     LINKEDIN CORPORATION
26469 NICK DAVIS ROAD SUITE B          ADDRESS ON FILE                     2029 STIERLIN COURT
ATHENS, AL 35613                                                           MOUNTAIN VIEW, CA 94043




LINKEDIN                               [NAME REDACTED]                     LINRICH SOLUTIONS LLC
605 W MAUDE AVENUE                     ADDRESS ON FILE                     8906 LILAC SPRINGS
SUNNYVALE, CA 94085                                                        HOUSTON, TX 77095




LINVILLE HEATH RAY                     LIONG ANTHONY                       LIQUID ENVIRONMENTAL SOLUTIONS LLC
ADDRESS ON FILE                        ADDRESS ON FILE                     PO BOX 733372
                                                                           DALLAS, TX 753733372




LIQUID ENVIRONMENTAL SOLUTIONS         LIQUIDITY SERVICES UK LTD           LISA CAMERON
7651 ESTERS BOULEVARD                  69 LEADENHALL STREET                ADDRESS ON FILE
SUITE 200                              LONDON, LO EC3A 2BG
IRVING, TX 75063                       UNITED KINGDOM




LISENBY CORY ETHAN                     LISITSA VALERIY IVANOVICH           LITIGATION TRUST MANAGEMENT
ADDRESS ON FILE                        ADDRESS ON FILE                     ALAN CARR
                                                                           DRIVETRAIN LLC
                                                                           410 PARK AVENUE STE 900
                                                                           NEW YORK, NY 10014



[NAME REDACTED]                        LITTLEFIELD TANNER                  LITTLEPAGE NICOLAS PAUL
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




[NAME REDACTED]                        LITTRELL JESSE                      LIVELY ERIC NEAL
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




LIVING QUARTER TECHNOLOGY INC          LIVINGSTON JOSEPH                   LIVIT AG
7939 HWY 167 SOUTH                     ADDRESS ON FILE                     RUE JACQUESGROSSELIN 8
ABBEVILLE, LA 70510                                                        CAROUGE, GE 1227
                                                                           SWITZERLAND




LJR LLC                                LLEWELLYN ALBION CASSIUS            LLOG EXPLORATION COMPANY LLC
1660 TOWNHURST DRIVE SUITE H           ADDRESS ON FILE                     MANAGER OF DRILLING OPERATIONS
HOUSTON, TX 77043                                                          1001 OCHSNER BOULEVARD
                                                                           SUITE 200
                                                                           COVINGTON, LA 70433
                Case
LLOYD JOSHUA HONORE     20-33826 Document  89 Filed
                                    LLOYD WARWICK     in TXSB on
                                                  INTERNATIONAL   08/03/20 LLOYDS
                                                                HOUSTO       PageCOMPANIES
                                                                                  240 of 433
ADDRESS ON FILE                        14511 KATY FREEWAY SUITE 600        101 S REID ST 201
                                       HOUSTON, TX 77079                   SIOUX FALLS, SD 57103




LLOYDS OF LONDON LIMITED               LLOYDS REGISTER CONSULTING          LLOYDS REGISTER DRILLING INTEGRITY
ONE LIME STREET                        STRANDVEJEN 104A 1                  1330 ENCLAVE PARKWAY SUITE 200
LONDON EC3M 7HA                        HELLERUP, 001 2900                  HOUSTON, TX 77077
UNITED KINGDOM                         DENMARK




LLOYDS REGISTER DRILLING INTEGRITY     LLOYDS REGISTER EMEA                LLOYDS REGISTER GROUP LIMITED
219 CANNING HIGHWAY LEVEL 1            KP VAN DE MANDELELAAN 41A           71 KINGSWELLS CAUSEWAY PRIME FOUR
PERTH, WA 6151                         ROTTERDAM, 12 3062 MB               ABERDEEN, AB AB15 8PU
AUSTRALIA                              THE NETHERLANDS                     UNITED KINGDOM




LLOYDS REGISTER NEDERLAND BV           LLOYDS REGISTER NORTH AMERICA INC   LLYODS REGISTER ENERGY DRILLING
KP MANDELELAAN 41                      2450 SEVERN                         GAPINGSEWEG 1A
ROTTERDAM, 12 3062 MB                  METAIRIE, LA 70001                  SEROOSKERKE, 11 4353 JA
THE NETHERLANDS                                                            THE NETHERLANDS




LM INDUSTRIA E COM VEDAA§AµES LTDA     LM SMITH                            LMCHH PCP LLC
AV GENRAL VENANCIO FLORES 34           UNIT 5 NOVAR PLACE                  64030 HWY 434
DUQUE DE CAXIAS, RJ 25071230           ABERDEEN, AB AB25 3LG               LACOMBE, LA 70445
BRAZIL                                 UNITED KINGDOM




LMI TRIAL SERVICES                     LOADMASTER DERRICK EQUIPMENT INC    LOBEC FABRICATION SERVICES LTD
1602 WASHINGTON                        1084 CRUSE AVENUE                   ARMULTRA HOUSE HEWITT ROAD
HOUSTON, TX 77007                      BROUSSARD, LA 70518                 GREAT YARMOUTH, NK NR31 0RB
                                                                           UNITED KINGDOM




LOBEC FABRICATIONS LTD                 LOCHINVER HOUSE SCHOOL              LOCKHART MEDICAL SERVICES PA
UNIT R EUROCENTRE NORTH RIVER ROAD     HEATH ROAD POTTORS BAR              8307 KNIGHT RD
GREAT YARMOUTH, NK NR30 1TE            HERTFORDSHIRE, HT EN6 1LW           HOUSTON, TX 77054
UNITED KINGDOM                         UNITED KINGDOM




[NAME REDACTED]                        LODDERSKM ADMINISTRATIES EN         LOFTHUS SIGNS LTD
ADDRESS ON FILE                        MATHENESSERLAAN 271                 WHITEMYRES AVENUE
                                       ROTTERDAM, 12 3021 HE               ABERDEEN, AB AB16 6HQ
                                       THE NETHERLANDS                     UNITED KINGDOM




LOFTIN GARY P                          LOFTON RYAN COLE                    LOGAN DAVID LEE
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




LOGAN FARMS HONEY GLAZED HAMS MAR      LOGAN INDUSTRIES INTERNATIONAL      LOGAN INDUSTRIES
10560 WESTHEIMER ROAD                  1000 BLASINGAME RD                  1000 BLASINGAME RD
HOUSTON, TX 77042                      HEMPSTEAD, TX 77445                 HEMPSTEAD, TX 77445
                  Case
LOGAN OIL TOOLS INC      20-33826 Document  89Y COMERCIALIZADORA
                                     LOGISTICA   Filed in TXSB on  08/03/20 LOKE
                                                                 OLMECA       Page  241 of 433
                                                                                 ARTHUR
11006 LUCERNE ST                        MZA 1 LOTE 2 PUERTO DE CAMPECHE     ADDRESS ON FILE
HOUSTON, TX 77016                       CD DEL CARMEN, CMP 24150
                                        MEXICO




LOKSEVA INC                             LONDON EXECUTIVE OFFICES LIMITED    LONDON OFFSHORE CONSULTANTS INC
925 LADY CLAIRE ST                      28 GROSVENOR STREET                 1575 SAWDUST ROAD SUITE 280
ROCKPORT, TX 78382                      LONDON, LO W1K 4QR                  THE WOODLANDS, TX 77380
                                        UNITED KINGDOM




LONE STAR COLLEGE SYSTEM                LONE STAR COLLEGE                   LONE STAR DIVING INC
TREASURY DEPT 500 RESEARCH FOREST       5000 RESEARCH FOREST DRIVE          5321 AVENUE E
DRIVE                                   THE WOODLANDS, TX 77381             SANTA FE, TX 77510
THE WOODLANDS, TX 773814356




LONESTAR TECHNICAL INDUSTRIAL           LONG ASHLEY ANN                     LONG AUSTIN ZACHARY
ICAD CITY BLDG 505                      ADDRESS ON FILE                     ADDRESS ON FILE
MUSAFA ABU DHABI, AE
UNITED ARAB EMIRATES




LONG ETHAN                              LONG JONATHAN PATRICK               LONG LIFE CONSULTORIA PLANEJAMENTO
ADDRESS ON FILE                         ADDRESS ON FILE                     RUA ALCEBA-ADES DE MORAES 101 CENTR
                                                                            RIO BONITO, RJ 28800000
                                                                            BRAZIL




LONG PHILLIP MATTHEW                    LONG VIEW SYSTEMS CORPORATION USA   LONGLEAF PINES EMERGENCY PHYSICIANS
ADDRESS ON FILE                         1221 MCKINNEY STREET STE 4150       LAS VEGAS, NV 89193
                                        HOUSTON, TX 77010




LONGMIRE ROBERT R                       LONGO THOMAS JOHN                   LONGO TRAVIS CHARLES
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




LONGORIA PHILIP ADRIAN                  LONQUIST CO LLC                     [NAME REDACTED]
ADDRESS ON FILE                         3345 BEE CAVE ROAD SUITE 201        ADDRESS ON FILE
                                        AUSTIN, TX 78746




LOOMIS SAYLES COMPANY LP                LOOP INTERIORS LTD                  LOPEZ ANGIE
1 FINANCIAL CENTER                      25 BEAK STREET                      ADDRESS ON FILE
BOSTON, MA 02111                        LONDON, LO W1F9 RT
                                        UNITED KINGDOM




LOPEZ DAVID                             LOPEZ DESTRY                        LOPEZ JR CARLOS
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE
LOPEZ ROBERT      Case 20-33826 Document  89 Filed in TXSB on 08/03/20 LORANGULF
                                   [NAME REDACTED]                       Page 242  of 433
                                                                                 COAST HOLDING COMPANY IN
ADDRESS ON FILE                       ADDRESS ON FILE                       2650 MATILDA DRIVE
                                                                            HOUSTON, TX 77032




LORD MANCEJONATHAN HUGH MANCE         [NAME REDACTED]                       LORETTO SCHOOL LIMITED
7 KINGS BENCH WALK                    ADDRESS ON FILE                       17 LINKFIELD ROAD
7 KINGS BENCH WALK TEMPLE                                                   MUSSELBURGH, EL EH21 7RE
LONDON EC4Y 7DS                                                             UNITED KINGDOM
UNITED KINGDOM



LOSIER FRANCOIS                       LOTT CASEY GARRETT                    LOTT CHRISTOPHER G
ADDRESS ON FILE                       ADDRESS ON FILE                       ADDRESS ON FILE




LOTT SHIP AGENCY INC                  LOUCEL LAUREN                         LOUIE ADAM HINTON
259 NORTH CONCEPTION STREET           ADDRESS ON FILE                       ADDRESS ON FILE
MOBILE, AL 36603




LOUIS JOHN ROBERT COWAN               LOUISIANA ATTORNEY GENERAL            LOUISIANA CRANE CONSTRUCTION LLC
ADDRESS ON FILE                       ATTN JEFF LANDRY                      1045 HIGHWAY 190 WEST
                                      1885 NORTH THIRD STREET               EUNICE, LA 70535
                                      BATON ROUGE, LA 70802




LOUISIANA CRANE ELECTRICAL            LOUISIANA CUSTOM COTE CO INC          LOUISIANA DEPARTMENT OF REVENUE
137 MILLSTONE ROAD                    PO BOX 2667                           PO BOX 3138
BROUSSARD, LA 70518                   MORGAN CITY, LA 703812667             BATON ROUGE, LA 708213138




LOUISIANA DEPARTMENT OF REVENUE       LOUISIANA DEPT OF ENVIRONMENTAL       LOUISIANA ELECTRIC RESOURCE SUPPL
PO BOX 91011                          QUALITY                               4903B W SAM HOUSTON PKWY N
BATON ROUGE, LA 708219011             602 N FIFTH ST                        HOUSTON, TX 77041
                                      BATON ROUGE, LA 70802




LOUISIANA ENVIRONMENTAL               LOUISIANA INTERNATIONAL MARINE LLC    LOUISIANA MACHINERY COMPANY LLC
301 TURN ROW                          1423 WHITNEY AVENUE                   3799 WEST AIRLINE HWY BOX 536
LAFAYETTE, LA 70508                   GRETNA, LA 70056                      RESERVE, LA 700845717




LOUISIANA MACHINERY COMPANY LLC       LOUISIANA OCCUPATIONAL MEDICINE AND   LOUISIANA WORKFORCE COMMISSION
PO BOX 54942                          15481 AIRLINE HWY                     1001 N 23RD ST
NEW ORLEANS, LA 70154                 BATON ROUGE, LA 70817                 BATON ROUGE, LA 70802




LOUISIANA WORKFORCE COMMISSION        LOUSIANA REHAB PRODUCTS INC           LOUVIERE BRIAN JOSEPH
OFFICE OF UNEMPLOYMENT INSURANCE      2424 WILLIAMS BLVD SUITE C            ADDRESS ON FILE
ADMIN                                 KENNER, LA 70062
PO BOX 94094
ROOM 386
BATON ROUGE, LA 70804 9096
LOVE ALAN MARCUS Case     20-33826 Document  89 Filed in TXSB on 08/03/20 [NAME
                                      LOVE SAMMY                            Page  243 of 433
                                                                                REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




[NAME REDACTED]                         LOWE BRANNON L                        [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




LOWE JOSHUA                             LOWE PARKER CORP                      LOWE ROBERT ANTHONY
ADDRESS ON FILE                         3841 1ST AVE S                        ADDRESS ON FILE
                                        SEATTLE, WA 98134




LOWLAND INTERNATIONAL                   LOWRANCE COREY LEE                    LOWTHER MICHAEL M
LIREWEG 14                              ADDRESS ON FILE                       ADDRESS ON FILE
NIEUWVENNEP, 12 2153 PH
THE NETHERLANDS




LQT INDUSTRIES LLC                      LRN CORPORATION                       LRN CORPORATION
5845 HWY 90 E                           1100 GLENDON AVENUE 800               745 FIFTH AVENUE
BROUSSARD, LA 70518                     LOS ANGELES, CA 90024                 8TH FLOOR
                                                                              NEW YORK, NY 10015




LS MANAGEMENT LLC                       LSU SCHOOL OF MEDICINE IN N O FACUL   LTI POWER SYSTEMS INC
2301 MAITLAND CENTER PAR SUITE 100      1901 PERDIDO ST                       10800 MIDDLE AVENUE BLDG B
MAITLAND, FL 32751                      NEW ORLEANS, LA 70112                 ELYRIA, OH 44035




LUB ENTERPRISE                          LUBCON LUBRICANTS UK LTD              LUBETECH SALES SERVICES LIMITED
SPG6 B1 1ST FLOOR DESA ESTATE JALAN     UNIT 2 WILMOT HALL                    SADDLE ROAD PO BOX 6547
BATU BERSURAT                           ILKLEY, YW LS29 8HS                   MARAVEL, TT 00129
BANDAR SERI BEGAWAN BRUNEI BE3519       UNITED KINGDOM                        TRINIDAD AND TOBAGO
GADONG, BN 3978
BRUNEI


LUBOJACKY DENNIS                        LUBRICANTES DE CALIDAD DEL GOLFO      LUCAS JAMES TERRY
ADDRESS ON FILE                         ORIENTE SN 4                          ADDRESS ON FILE
                                        CD DEL CARMEN, CMP 24129
                                        MEXICO




LUCAS JOEL                              LUCAS LOGAN                           LUCAS RONNIE LEWAYNE
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




LUCIANI REBECCA ANN                     LUCIUS RODNEY DARWIN                  LUCUS MITCHELL
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE
LUDMUN ZACHARY    Case 20-33826 Document  89 Filed in TXSB on 08/03/20 LUIS
                                   [NAME REDACTED]                       Page   244LONA
                                                                            ARTURO  of 433
                                                                                        ARGUELLES
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




LUIS ENRIQUE CAMPOS FERRERA            [NAME REDACTED]                    LULLO RICHARD
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




LUMEN DIGITAL CORPORATION              LUMPKIN LEVI CONNOR                LUMPKINS KENNETH E
1670 GOAR RD                           ADDRESS ON FILE                    ADDRESS ON FILE
HOUSTON, TX 77077




LUNA NOE                               LUNA TONY                          LUNA VALERO JORGE LUIS
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




LUNDBERG CARL G                        LUNDIN RICHARD PAUL                LUNDSGAARD JEFFREY
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




LUNSFORD JAMMIE                        LUNSKI ROGER J                     LUPATECH EQUIPAMENTOS E SERVICOS
ADDRESS ON FILE                        ADDRESS ON FILE                    RUA DO PLATAFORMISTA SN
                                                                          RIO DAS OSTRAS, RJ 28890000
                                                                          BRAZIL




LUPER PATRICK NEAL                     LUSINGER JOSHUA LUCAS              LUSINGER KYLE
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




LUSINGER ZACHARY B                     LUTHER WILLIAM PHILLIPS            LUTON ITALA PAZ
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




LUXEMBOURG INL REV                     LUXEMBOURG INL REV                 LYLE CARL J
ADMIN DES CONTRIBUTIONS DIRECTES ACD   ADMINISTRATION DES                 ADDRESS ON FILE
111 RUE DE HOLLERICH                   CONTRIBUTIONS DIRECTES ACD
LUXEMBOURG 1741                        111 RUE DE HOLLERICH
LUXEMBOURG                             LUXEMBOURG 1741 LUXEMBOURG



LYLE ORLAN M                           LYLES RODNEY                       LYNCH CALEB
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE
                 Case
LYNCH DANIEL ANTHONY    20-33826 Document  89 Filed
                                    LYNCH DANIEL MURRYin TXSB on 08/03/20 LYNCH
                                                                            Page  245 ofPHILLIP
                                                                                MATTHEW  433
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




LYNDEN AIR FREIGHT INC                 LYNDEN AIR FREIGHT INC               LYNX MARINE
6441 SOUTH AIRPARK PLACE               PO BOX 84167                         PLOT NO 168 PRATAP BHUVAN
ANCORAGE, AK 99502                     SEATTLE, AK 98124                    MUMBAI, 13 400022
                                                                            INDIA




LYRECO A G                             LYRECO A G                           LYRECO OFFICE SUPPLIES MALAYSIA
PO BOX POSTFACH                        RIEDSTRASSE 4                        PLO 111 JALAN CYBER 5 KAWASAN PERI
ZURICH, ZH 8010                        DIETIKON, ZH 8953                    SENAI, JOH 81400
SWITZERLAND                            SWITZERLAND                          MALAYSIA




LYTLE PHILLIP WILLIAM                  M A SAFETY SERVICES LLC              M I ELECTRIC INDUSTRIESINC
ADDRESS ON FILE                        512 VIAULET ROAD                     6410 LONG DRIVE
                                       YOUNGSVILLE, LA 70592                HOUSTON, TX 77087




M M INTERNATIONAL INC                  M HAMEL SMITH CO                     M HAMEL SMITH CO
1249 SE EVANGELINE THRUWAY             CORNER DERE ALBION STREETS           CORNER DERE ALBION STREETS
BROUSSARD, LA 70518                    PORT OF SPAIN                        PORT OF SPAIN, TT
                                       TRINIDAD AND TOBAGO                  TRINIDAD AND TOBAGO




M HUSAIN AND BROTHER LLC               M J EXECUTIVE CARS                   M KEATING MOTOR SALES
PO BOX 1816                            SUNNYHILL ROAD                       83 SHORE ROAD
DEIRA                                  HEMEL HEMPSTEAD, HT HP1 1S2          DARTMOUTH, NS B3A 1A5
DUBAI, AE                              UNITED KINGDOM                       CANADA
UNITED ARAB EMIRATES



M POINT LIFE STYLE CENTER COMM VENN    M SQUARED ASSOCIATES PTY LTD         M SQUARED ASSOCIATES PTY LTD
GADDIJK 43                             35 HAY STREET                        PO BOX 2845
SPIJKENISSE, 12 3205 LA                SUBIACO, WA 6008                     WEST PERTH, WA 6872
THE NETHERLANDS                        AUSTRALIA                            AUSTRALIA




MAAN CHRISTOPHER                       MAATTA RYAN RANDAL                   MAC LAREN OIL
ADDRESS ON FILE                        ADDRESS ON FILE                      RUA MIGUEL LEMOS SN LO 616 PARTE
                                                                            NITEROI RJ, RJ 24040260
                                                                            BRAZIL




MACAA© AGENCIA DE VIAGENS E TURISMO    MACAE MA PREST DE SERVICOS           MACAE NAUTICA COMERCIO SERVICOS
RUA DR JULIO OLIVIER 588 LJ 08         RUA JUPITER 171                      RUA BENTO MARTINS DA COST CAJUEIROS
MACAE RJ, RJ 27916212                  MACAE, RJ 27930150                   MACAE, RJ 27916170
BRAZIL                                 BRAZIL                               BRAZIL




MACARAIG ANACLETO MILLAR               MACARAIG DINDO                       MACCOLL ANDREW
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE
MACDERMID OFFSHORECase  20-33826
                     SOLUTIONS LLC   Document 89 GREGORY
                                        MACDONALD Filed in EUGENE
                                                           TXSB on 08/03/20 [NAME
                                                                              Page  246 of 433
                                                                                  REDACTED]
504 NORTH RICHEY STREET                  ADDRESS ON FILE                       ADDRESS ON FILE
PASADENA, TX 77506




MACDONALD MCEWAN LTD                     MACDONALD NIALL                       MACFADYEN JOHN KEITH
54B HIGH STREET                          ADDRESS ON FILE                       ADDRESS ON FILE
LINLITHGOW, WK EH49 7AE
UNITED KINGDOM




MACFARLANE JOSHUA                        MACGREGOR ARE LLC                     MACGREGOR BRA LTDA
ADDRESS ON FILE                          SHED 145A 145B DUBAI                  RUA PRIMEIRO DE MARCO
                                         DUBAI, AE                             RIO DE JANEIRO, RJ 20010000
                                         UNITED ARAB EMIRATES                  BRAZIL




MACGREGOR PCS MEXICO S DE RL DE CV       MACGREGOR PLIMSOLL OFFSHORE           MACGREGOR PTE LTD
ADOLFO LOPEZ MATEOS MANZANA D            48 TUAS ROAD                          NO 15 TUKANG INNOVATION DRIVE
CUIDAD DEL CARMEN, CMP                   SINGAPORE, SG 638500                  SINGAPORE, SG 618299
MEXICO                                   SINGAPORE                             SINGAPORE




MACGREGOR USA INC                        MACHINERY RENTAL ALTERNATIVES COMPA   MACHMER WILLIAM C
10723 ROCKLEY ROAD                       AL KHALIDIYYAH AL JANUBIYYAH DAMMAM   ADDRESS ON FILE
HOUSTON, TX 77099                        32224
                                         DAMMAM, SA 31421
                                         SAUDI ARABIA



MACIAS ALEXANDER R                       [NAME REDACTED]                       [NAME REDACTED]
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




MACKAY COMMUNICATIONS INC                MACKAY COMMUNICATIONS INC             MACKAY MARINE SINGAPORE PTE LTD
3691 TRUST DRIVE                         PO BOX 60925                          21 BUKIT BATOK CRESCENT 0773
RALEIGH, NC 276162955                    CHARLOTTE, NC 28260                   SINGAPORE, SG 658065
                                                                               SINGAPORE




MACKAY SHIELDS LLC                       MACKE MICHAEL CORIDON                 [NAME REDACTED]
1345 AVE OF THE AMERICAS                 ADDRESS ON FILE                       ADDRESS ON FILE
NEW YORK, NY 10105




MACKENZIE BERNARD JOSEPH                 MACKENZIE PARTNERS INC                MACKENZIE PARTNERS INC
ADDRESS ON FILE                          105 MADISON AVENUE 17TH FLOOR         1407 BROADWAY
                                         NEW YORK, NY 10016                    NEW YORK, NY 10018




[NAME REDACTED]                          MACKINNONS SOLICITORS                 MACLEAN ELECTRICAL GROUP LIMITED
ADDRESS ON FILE                          14 CARDEN PLACE                       PETERSEAT PARK PETERSEAT DRIVE AL
                                         ABERDEEN, AB AB10 1XX                 ABERDEEN, AB AB12 3HT
                                         UNITED KINGDOM                        UNITED KINGDOM
                Case
MACLENNAN JAMES A      20-33826 Document 89 ROSS
                                   MACLENNAN Filed in TXSB on 08/03/20 [NAME
                                                                         Page  247 of 433
                                                                             REDACTED]
ADDRESS ON FILE                      ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                      [NAME REDACTED]                    [NAME REDACTED]
ADDRESS ON FILE                      ADDRESS ON FILE                    ADDRESS ON FILE




MACMULLIN TIMOTHY                    MACROBERTS LLP                     MADDEN THOMAS M
ADDRESS ON FILE                      60 YORK STREET                     ADDRESS ON FILE
                                     GLASGOW, GW G28JX
                                     UNITED KINGDOM




MADDEN THOMAS                        MADDEN TOM M                       MADDISOFT LLC
ADDRESS ON FILE                      ADDRESS ON FILE                    2900 WILCREST SUITE 405
                                                                        HOUSTON, TX 77042




MADDOX CODY                          MADEIREIRA OLIGRAN DE MACAE LTDA   MADER THOMAS
ADDRESS ON FILE                      AVENIDA FABIO FRANCO NO 1176       ADDRESS ON FILE
                                     MACAE, RJ
                                     BRAZIL




MAERSK H2S SAFETY SERVICES AS        MAERSK SUPPLY SERVICE AS           MAERSK TRAINING ABERDEEN LIMITED
RAVNEVEJ 12                          1800 HAY STREET LEVEL 1            PRIME FOUR BUSINESS PARK
ESBJERG, 005 6705                    PERTH, WA 6000                     KINGSWELLS, AB AB15 8PU
DENMARK                              AUSTRALIA                          UNITED KINGDOM




MAERSK TRAINING AS                   MAERSK TRAINING DWC LLC            MAERSK TRAINING NORWAY AS
RAVENVEJ 12                          101 1ST FLOOR BUILDING B           KOPPHOLEN 20
JUTLAND, 002 6705                    DUBAI, AE                          SANDNES, 11 4313
DENMARK                              UNITED ARAB EMIRATES               NORWAY




MAERSK TRAINING SVENDBORG AS         MAERSK TRAINING UK LIMITED         MAERSK
DYREKREDSEN 4                        2 MERCURY COURT                    3100 BROADWAY BLVD
SVENDBORG, 005 5700                  ORION BUSINESS PARK                KANSAS CITY, MO 64111
DENMARK                              NEWCASTLE, NU NE29 7SN
                                     UNITED KINGDOM



MAFRAQ HOTEL                         [NAME REDACTED]                    MAGDALENA HERNANDEZ RUIZ
SHEIKH MAKTOUM BIN RASHID RD         ADDRESS ON FILE                    ADDRESS ON FILE
SHAKHBOUT CITYAL MAFRAQ ABU DHABI
ABU DHABI, AE 49153
UNITED ARAB EMIRATES



[NAME REDACTED]                      MAGEE JAMES E                      MAGEE MATTHEW LOUIS
ADDRESS ON FILE                      ADDRESS ON FILE                    ADDRESS ON FILE
MAGEE TRELYS LEE Case    20-33826 Document 89 Filed in TXSB on 08/03/20 MAGNETO
                                     MAGEE TYLER                         Page 248   of INJECTOR
                                                                                DIESEL  433     SERVICE
ADDRESS ON FILE                         ADDRESS ON FILE                    7902 FM 1960 BYPASS WEST RD
                                                                           HUMBLE, TX 77338




MAGNOLIA INN INC DBA RAMADA INN         MAGNUM FABRICATIONS INC            MAGNUM MUD EQUIPMENT CO INC
1400 W TUNNEL BOULEVARD                 6648 GULFWAY DR                    1973 HIGHWAY 182
HOUMA, LA 70360                         PORT ARTHUR, TX 77642              HOUMA, LA 70364




MAHFOOZ AQEEL NAJI                      MAHFOOZ MUJTABA NAJI               MAHMUD KASH
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




MAHNKE MICHAEL                          MAIA C≤PIAS SERVIΤOS LTDA          MAIN BV
ADDRESS ON FILE                         RUA FERREIRA VIANA 122 CENTRO      PETROLEUMHAVENWEG 48
                                        MACAE RJ, RJ 27910030              AMSTERDAM, 08 1041 AC
                                        BRAZIL                             THE NETHERLANDS




[NAME REDACTED]                         MAINTENANCE RESELLER CORPORATION   MAINTICARE LTD SPAIN BRANCH
ADDRESS ON FILE                         400 W CUMMINGS PARK                CO SANTALO 101
                                        SUITE 4650                         BARCELONA, 08 08021
                                        WOBURN, MA 01801                   SPAIN




[NAME REDACTED]                         [NAME REDACTED]                    [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                         MAJOR PAUL ANTHONY                 MAJULAH OFFICE EQUIPMENT PTE LTD
ADDRESS ON FILE                         ADDRESS ON FILE                    2 ALEXANDRA ROAD
                                                                           SINGAPORE, SG 159919
                                                                           SINGAPORE




MAKO OILFIELD SERVICES LLC              [NAME REDACTED]                    MAKSIMOV VLADISLAV
12249A FM 529                           ADDRESS ON FILE                    ADDRESS ON FILE
HOUSTON, TX 77041




MALAGA DRILLING SCHOOL                  MALAYSIA MARINE DEPARTMENT         MALAYSIAN INLAND REVENUE BOARD
EDIF ENTREPLAZAS 198                    PO BOX 12                          CIMB BANK BERHAD
TORREMOLINOS, 29 29620                  42007 PORT KLANG                   KUALA LUMPUR, KUL
SPAIN                                   MALAYSIA                           MALAYSIA




MALCOLM LANDON KING                     MALLET DAVID A                     MALLOY JONATHAN
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE
MALMAISON HOTEL Case    20-33826 Document
                                    MALMAY89  Filed
                                          KENNY D   in TXSB on 08/03/20 MALONE
                                                                         PageJOHN
                                                                               249JOSEPH
                                                                                   of 433
4953 QUEENS ROAD                      ADDRESS ON FILE                     ADDRESS ON FILE
ABERDEEN, AB AB15 4YP
UNITED KINGDOM




MALONE JOSEPH ADAM                    MALONE SCOTT KEITH                  MALONE TITUS JACOB
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MALOY CHARLES GLEN                    MALOY JARON BROCK                   [NAME REDACTED]
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MALWAREBYTES                          MALWITZ JONATHON R                  MAMEROW DALE BLAINE
3979 FREEDOM CIRCLE BOU 12TH FLOOR    ADDRESS ON FILE                     ADDRESS ON FILE
SANTA CLARA, CA 95054




MAMEROW JOSEPH VINCENT                MAMMOET NEDERLAND BV                MANAGED PRESSURE OPERATIONS
ADDRESS ON FILE                       KAREL DOORMANWEG 47                 30 BIDEFORD ROAD 1801
                                      SCHIEDAM, 12 3115 JD                SINGAPORE, SG 229922
                                      THE NETHERLANDS                     SINGAPORE




MANAGEMENT RESOURCES GROUP INC        MANAP MOHAMMAD FADILPUTRA           MANCHA BRENDA LEE
27 GLEN ROAD                          ADDRESS ON FILE                     ADDRESS ON FILE
SANDY HOOK, CT 064821193




MANCHA MICHAEL ANDREW                 MANCHESTERS COMERCIO E SERVICOS     MANDIGO STEVEN GARY
ADDRESS ON FILE                       RUA R 5 110 NOVO CAVALEIROS         ADDRESS ON FILE
                                      MACAE, RJ 27933379
                                      BRAZIL




MANE SHILPA                           MANIFOLD SYSTEMS INTERNATINAL FZC   [NAME REDACTED]
ADDRESS ON FILE                       HAMRIYAH FREE ZONE PHASE 2          ADDRESS ON FILE
                                      SHARJAH, AE
                                      UNITED ARAB EMIRATES




MANNAI AIR TRAVEL WLL                 MANNAKEE DYLAN M                    MANNING DEREK
SHOWROOM NO 2 BUILDING NO 69 ZONE     ADDRESS ON FILE                     ADDRESS ON FILE
NO26 NAJMA STREEN NO33 B RING ROAD
DOHA, SQ
QATAR



MANNING PATRICK                       MANNS RONNIE A                      MANSA KL ENTERPRISE
ADDRESS ON FILE                       ADDRESS ON FILE                     39 JALAN KUKIT SEMENYIH 7
                                                                          SEMENYIH, SEL 43500
                                                                          MALAYSIA
MANSBACH GREGORYCase 20-33826
                 ALEXANDER           Document 89COFiled in TXSB on 08/03/20 MANTTO
                                        MANSOUR                              PageOFFSHORE
                                                                                   250 of 433
                                                                                           SA DE CV
ADDRESS ON FILE                          PRICEWATERHOUSECOOPERS               ALAMO 10
                                         PLOT NO 211 SECOND SECTOR            ALTAMIRA, TMS 89603
                                         CAIRO, EG 11835                      MEXICO
                                         EGYPT



MANUEL BYRON O                           MANUEL JOSHUA KEITH                  MANUFACTURING TECHNOLOGY
ADDRESS ON FILE                          ADDRESS ON FILE                      39500 HIGH POINTE BLVD
                                                                              NOVI, MI 48375




MANULI FLUICONNECTO PTE LTD              MANULIFE INVESTMENT MGMT US LLC      MANULIFE
53 GUL DRIVE                             197 CLARENDON ST                     2000 MANSFIELD
SINGAPORE, SG 629497                     BOSTON, MA 02116                     SUITE 1410
SINGAPORE                                                                     MONTREAL, QC H3A32A
                                                                              CANADA



MANUTAN BV                               MANWEIR WLL                          MAPLES AND CALDER LUXEMBOURG SARL
ELANDLAAN 00002 A                        MANNAI COMPLEX SALWA EAST INDUSTRI   24 RUE EUGENE RUPPERT
DEN DOLDER, 10 3734 CP                   DOHA, SQ                             LUXEMBOURG, LU 2453
THE NETHERLANDS                          QATAR                                LUXEMBOURG




MAPLES AND CALDER                        MAPLES FIDUCIARY SERVICES IRELAND    MAPLES FIDUCIARY SVS IREL LTD
121 SOUTH CHURCH STREET                  32 MOLESWORTH STREET                 2ND FLOOR
GEORGETOWN, KY KY11104                   DUBLIN 2, DB D02 Y512                BEAUX LANE HOUSE
CAYMAN ISLANDS                           IRELAND                              MERCER STREET LOWER
                                                                              DUBLIN 2 IRELAND



MAPLO CENTRO DE APERF CONS TEC           MAPLO TRAINING CENTER                MAPS OFFSHORE SERVICES PTE LTD
RUA PADRE ANGELO SIQUEIRA 84             AVENIDA PELINCA 362 PARQUE TAMANDA   3 BENOI ROAD LEVEL 5
CAMPOS DOS GOITACAZES, RJ 28013090       CAMPOS DOS GOYTACAZES, RJ 28035053   SINGAPORE, SG 629877
BRAZIL                                   BRAZIL                               SINGAPORE




MARATHON LATER ROCKROSE                  MARC KLEIN THOMPSON KNIGHT           MARC KLEIN THOMPSON KNIGHT
                                         98 SAN JACINTO BLVD SUITE 1900       ONE ARTS PLAZA
                                         AUTSIN, TX 78701                     1722 ROUTH STREET SUITE 1500
                                                                              DALLAS, TX 75201




MARCEAUX BOBBY O                         MARCI A MCGILL                       MARCIO BERBAT DE BRITO
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




MARCLIFFE HOTEL LTD                      MARCUS SPAGNOLETTI                   MARELLI MA³VEIS PESCRITA³RIO LTDA
NORTH DEESIDE ROAD PITTODELS             SPAGNOLETTI LAW FIRM                 RUA 116 KM 142 NR 11760
ABERDEEN, AB AB15 9YA                    401 LOUISIANA ST 8TH FLOOR           CAXIAS, RS 95059520
UNITED KINGDOM                           HOUSTON, TX 77002                    BRAZIL




MAREM MEXICO SA DE CV                    MARES JOSUE                          MARGARET GIBSON BURNESS PAULL
CALLE CORAL NO 7                         ADDRESS ON FILE                      120 BOTHWELL ST
CIUDAD DEL CARMEN, CMP 24114                                                  G2 7JL DX GW154
MEXICO                                                                        GLASGOW
                                                                              UNITED KINGDOM
                Case 20-33826
MARGARET GIBSON BURNESS   PAULL     Document 89 GIBSON
                                       MARGARET   FiledBURNESS
                                                        in TXSB  on 08/03/20 MARGARET
                                                               PAULL          Page 251   of 433
                                                                                      GRIBBON QUANTUM CLAIMS
50 LOTHIAN RD                           UNION PLAZA 1 UNION WYND              40 CARDEN PLACE ABERDEEN AB10 1UP
EDINBURGH EH3 9WJ DX ED73               ABERDEEN AB10 1SL DX AB35             ABERDEEN
UNITED KINGDOM                          UNITED KINGDOM                        UNITED KINGDOM




MARGARET GRIBBON QUANTUM CLAIMS         MARIA AIDA CAZARES INIGUEZ            [NAME REDACTED]
70 WEST REGENT ST GLASGOW G2 2QZ        ADDRESS ON FILE                       ADDRESS ON FILE
GLASGOW
UNITED KINGDOM




MARICLE JEREMY                          MARINA RIO BOAT LTDA                  MARINE CHEMISTS INC OF TEXAS
ADDRESS ON FILE                         AV BRASIL 8556 RAMOS                  500 WEST BLACK GUM DRIVE
                                        RIO DE JANEIRO, RJ 21030001           VILLAGE MILL, TX 77663
                                        BRAZIL




MARINE CYBERNETICS AS                   MARINE EQUIPMENT INC                  MARINE LLOYD A
VESTRE ROSTEN 77                        11133 INTERSTATE 45 SOUTH             ADDRESS ON FILE
TILLER, 16 7075                         CONROE, TX 77302
NORWAY




MARINE MEDICAL INC                      MARINE OFFSHORE DESIGNERS 1987 LT     MARINE OFFSHORE MANAGEMENT LIMITED
1102 DICKINSON AVE                      MAGELLAN HOUSE JAMES WATT CLOSE       2022 WENLOCK ROAD
DICKINSON, TX 77539                     GREAT YARMOUTH, NK NR31 0NX           LONDON, LO N1 7GU
                                        UNITED KINGDOM                        UNITED KINGDOM




MARINE POWER SERVICOS E REPAROS         MARINE PRODUCTION SYSTEM DO BRASIL    MARINE PRODUCTIONS SYSTEMS
RUA VISCONDE DE ITAUNA NR 260           AV RIO BRANCO 123 14 FLOOR            PRACA ALCIDES PEREIRA 03
SAO GONCALO, RJ 24431005                RIO DE JANEIRO, RJ 20040005           RIO DE JANEIRO, RJ 24050 350
BRAZIL                                  BRAZIL                                BRAZIL




MARINE RESCUE TECHNOLOGIES LTD          MARINE SAFETY EQUIPMENT SERVICE       MARINE SALVAGE SERVICES INC
GROVEHILL ROAD                          CORNER OF AIRWAYS AND TUCKER          416 W SOUTH SHORE DR
BEVERLEY, YE HU17 0JG                   CHAGUARAMAS, TT                       PORT ISABEL, TX 785780416
UNITED KINGDOM                          TRINIDAD AND TOBAGO




MARINE STRUCTURE CONSULTANTSMSCBV       MARINE SYSTEMS INC                    MARINE SYSTEMS INC
KAREL DOORMANWEG 66                     116 CAPITOL BLVD                      PO BOX 201825
SCHIEDAM, 12 3115 JD                    HOUMA, LA 70360                       HOUSTON, LA 772161825
THE NETHERLANDS




MARINE VENTURES LTD                     MARINO SUZANNE ELIZABETH              MARINSA DE MEXICO SA DE CV
1 FIELD ROAD                            ADDRESS ON FILE                       AV ADOLFO LOPEZ MATEOS NO 179
READING, BK RG1 6AP                                                           CAMPECHE, CMP 24140
UNITED KINGDOM                                                                MEXICO




MARIO FORTUNATO DE ALMEIDA              MARIO STOPPELLO                       MARITIEME OFFSHORE SERVICES BV
ADDRESS ON FILE                         ADDRESS ON FILE                       BOSLANDWEG 50
                                                                              RHENEN, 10 3911 VE
                                                                              THE NETHERLANDS
                 Case DEPARTMENT
MARITIME ADMINISTRATION 20-33826     Document  89CONSULTING
                                        MARITIME    Filed in SERVICES
                                                              TXSB on INC08/03/20 MARITIME
                                                                                   Page 252    of 433SERVICES CO
                                                                                           INDUSTRIAL
1200 NEW JERSEY AVE SE                    16850 SATURN LANE SUITE 100             OSC COMPOUND B27
WASHINGTON, DC 20590                      HOUSTON, TX 77058                       DUBAI, AE
                                                                                  UNITED ARAB EMIRATES




MARITIME MANAGEMENT SERVICES INC          MARITIME RESEARCH INSTITUTE             MARITIME TRANSPORT SERVICES BV
19600 INTERNATIONAL BLVD SUITE 102        HAAGSTEEG 2                             NOORDEINDE 124 E
SEA TAC, WA 98188                         WAGENINGEN, 08 6708 PM                  LANDSMEER, 08 1121 AL
                                          THE NETHERLANDS                         THE NETHERLANDS




MARK AND JACINTA DUFFY TA PALMYRA         MARK BURTON SLAUGHTER                   MARK C PRESCOTT
ADDRESS ON FILE                           ADDRESS ON FILE                         ADDRESS ON FILE




MARK DAVID ROBBINS                        MARK LYN SAVOY                          MARK MULLANEY
ADDRESS ON FILE                           ADDRESS ON FILE                         ADDRESS ON FILE




MARKHAM JENNIFER                          MARKING SERVICES IDENTIFICACAO DO B     MARKING SERVICES INC S PTE LTD
ADDRESS ON FILE                           RUA OSASCO 949GALPAO E                  196 PANTECH BUSINESS HUB
                                          CAJAMAR, SP 07750000                    SINGAPORE, SG 128384
                                          BRAZIL                                  SINGAPORE




MARKING SERVICES INSTALLATION INC         MARKING SERVICES KOREA CO LTD           MARKING SERVICES MIDDLE EAST FZE
8265 NORTH FAULKNER ROAD                  1344 DAMJEONDONG SASANGGU               JEBEL ALI FREEZONE SOUTH
MILWAUKEE, WI 53224                       BUSAN, 12                               ABU DHABI, AE
                                          SOUTH KOREA                             UNITED ARAB EMIRATES




MARKING SERVICES WEST AFRICA              MARKLIN ANDREW                          MARKS SCOTT WARREN
1 B COMMUNITY LANE OFF COMMUINITY         ADDRESS ON FILE                         ADDRESS ON FILE
IKEJA, LG
NIGERIA




MARKS SCOTT                               MARLINK AS                              MARLINK SA
ADDRESS ON FILE                           LYSAKER TORG 45 1366 LYSAKER NORWAY     RUE DE STALLESTRAAT 140
                                          LYSAKER, 02 1327                        BRUSSELS 1180
                                          NORWAY                                  BELGIUM




MARNOY INTERESTS LTD DBA                  MARPOL TRAINING INSTITUTE INC           MARQUETTE MARCEL
10030 BENT OAK DRIVE                      16000 ROBERTS RD                        ADDRESS ON FILE
HOUSTON, TX 77040                         MIDDLETOWN, CA 95461




MARRIOTT ABERDEEN                         MARS PETROCHEM PVT LTD                  MARSERVE BRASIL SERVICOS E
OVERTON CIRCLE                            INDUSTRIAL HOUSE 25 JACKERIA BUND       RUA VISCONDE DE PIRAJA 41 SALA 520
ABERDEEN, AB AB21 7AZ                     MUMBAI, 13 400033                       RIO DE JANEIRO, RJ 22410002
UNITED KINGDOM                            INDIA                                   BRAZIL
MARSH AND MCLENNANCase   20-33826
                      AGENCY  LLC   Document 89 Filed
                                       MARSH CANADA      in TXSB on 08/03/20 MARSH
                                                    LIMITED                   PageJARRETT
                                                                                    253 ofL 433
8144 WALNUT HILL LANE 16TH FLOOR        120 BREMNER BLVD STE 800             ADDRESS ON FILE
DALLAS, TX 75231                        TORONTO, ON M5J 0A8
                                        CANADA




MARSH JLT SPECIALTY                     MARSH LIMITED LONDON                 MARSH PTY LTD
1200 CORPORATE SYSTEMS CENTER           1 TOWER PLACE WEST                   PO BOX W2025
AMARILLO, TX 79102                      LONDON, LD EC3R 5BU                  PERTH, WA 6001
                                        UNITED KINGDOM                       AUSTRALIA




MARSH USA INC                           MARSHALL LEWIS LLP                   MARSHALL JON A
1000 MAIN STREET                        1010 LAMAR ST STE 450                ADDRESS ON FILE
HOUSTON, TX 77002                       HOUSTON, TX 770026322




MARTA RAMOS DBA AXXIA                   MARTEL JESSIE JAMES                  MARTIN BENNY MATTHEW LEE
300 CENTER DR G319                      ADDRESS ON FILE                      ADDRESS ON FILE
SUPERIOR, CO 80027




MARTIN CODY RANDALL                     MARTIN CODY SCOTT                    MARTIN DEREK
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




MARTIN FRANK LEON                       MARTIN GARRICK DWAYNE                MARTIN HOLDINGS LLC
ADDRESS ON FILE                         ADDRESS ON FILE                      120 17TH STREET
                                                                             GOLDEN MEADOW, LA 70357




MARTIN INTERNATIONAL INC                MARTIN JAKE                          MARTIN JAMTOYA QUARDRA
133 WOODLAND DR                         ADDRESS ON FILE                      ADDRESS ON FILE
LA PLACE, LA 70068




MARTIN JEREMY CODY                      MARTIN JOHN H                        MARTIN KENNETH
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




MARTIN MIKAYLA KIRSTEN                  MARTIN RESOURCE MANAGEMENT CORP      MARTIN ROBERT BRUCE
ADDRESS ON FILE                         3 RIVERWAY SUITE 400                 ADDRESS ON FILE
                                        HOUSTON, TX 77056




MARTIN RYAN                             MARTIN SANCHEZ PEREZ                 MARTIN TERRY
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE
MARTIN THERALD J   Case 20-33826 Document  89 Filed in TXSB on 08/03/20 MARTIN
                                    MARTIN THERALD                       PageTREVOR
                                                                               254 ofA 433
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




MARTINEAU ERIC JAMES                   MARTINEZ DYLON LEE                 MARTINEZ MARINE DESIGN INC
ADDRESS ON FILE                        ADDRESS ON FILE                    1120 E NASA PKWY 220I
                                                                          HOUSTON, TX 77085




[NAME REDACTED]                        MARTINS MARTINS ADVOGADOS          [NAME REDACTED]
ADDRESS ON FILE                        RUA MEXICO 90 80 ANDAR8TH FLOOR    ADDRESS ON FILE
                                       RIO DE JANEIRO, RJ 20031141
                                       BRAZIL




MARUBENI OIL GAS USA INC               MARVAL OFARRELL MAIRAL             MARY P RICCIARDELLO
MANAGER OF DRILLING OPERATIONS         AV LEANDRO N ALEM 928              ADDRESS ON FILE
777 NORHT ELDRIDGE PARKWAY             BUENOS AIRES, 00 1001
SUITE 900                              ARGENTINA
HOUSTON, TX 77079



MARY SHADDOCK JONES LLC                MASON GARRETT                      MASON STREET ADVISORS LLC
1508 HODGES STREET                     ADDRESS ON FILE                    780 E WISCONSIN AVE
LAKE CHARLES, LA 70601                                                    MILWAUKEE, WI 53202




MASRY MOHAMED                          MASSACHUSETTS GENERAL PHYSICIANS   MASSEY JOHN ROBERT
ADDRESS ON FILE                        CHARLESTOWN, MA 021299142          ADDRESS ON FILE




[NAME REDACTED]                        MASTER ENERGY SERVICOS DE          MASTER RIG INTERNATIONAL LLP
ADDRESS ON FILE                        MANUTENCA                          6400 ROMONA
                                       RUA JOAO DE SOUZA COELHO 96        HOUSTON, TX 77086
                                       CAMPINAS, SP 13065703
                                       BRAZIL



MASTER SERVICOS                        MASTER SYSTEMS MARINE PTE LTD      MASTERMATE ZWAGER BEVERWIJK BV
AVENIDA PREFEITO DA SILVA NO 1256C     0521 VERTEX BLDG TOWER B           ZUIDERKADE 29
MACAE, RJ 27930 070                    33 UBI AVENUE 3                    BEVERWIJK, 08 1948 NG
BRAZIL                                 SINGAPORE, SG 408868               THE NETHERLANDS
                                       SINGAPORE



MASTERS TYLER                          MATAL TIMOTHY                      MATHEMA PREMIUM APARTHOTEL
ADDRESS ON FILE                        ADDRESS ON FILE                    WEST BAY DAFNA QSHIELD HEAD OFFICES
                                                                          DOHA QATAR
                                                                          DOHA, SQ
                                                                          QATAR



MATHERNE INSTRUMENTATION SPECIALIST    MATHERS LOGISTICS LTD              MATHESON NICHOLAS
128 CAPITAL BLVD                       1525 BIRMINGHAM STREET             ADDRESS ON FILE
HOUMA, LA 70360                        HALIFAX, NS B3J 2J6
                                       CANADA
MATHEWS ANISHA    Case 20-33826 Document  89 Filed in TXSB on 08/03/20 [NAME
                                   [NAME REDACTED]                       Page  255 of 433
                                                                             REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




MATHIEU BRHIAN                          MATO UNIPESSOAL LDA                MATRIX COMPOSITES ENGINEERING LTD
ADDRESS ON FILE                         DILI TIMOR LESTE                   150 QUILL WAY
                                        DILI, TL                           HENDERSON, WA 6166
                                        TIMORLESTE                         AUSTRALIA




MATRIX COMPOSITES ENGINEERING LTD       MATRIX COMPOSITES ENGINEERING US   MATRIX OFFSHORE SERVICES ENGINEER
PO BOX 87                               4541 BRITTMORE ROAD                185 CAMDEN ROAD
WATTLEUP, WA 6147                       HOUSTON, TX 77041                  MALAGA, WA 6090
AUSTRALIA                                                                  AUSTRALIA




MATRIX PL LLC                           MATTCO MANUFACTURING INC           MATTE PATRICK ELMER
803 LEVEL 8 DUSSELDORF BUSINESS P       12000 EASTEX FREEWAY               ADDRESS ON FILE
AL BARSHA 1, AE 454487                  HOUSTON, TX 77039
UNITED ARAB EMIRATES




MATTHEWS DANIEL INTERNATIONAL           MATTHEWS DOUGLAS                   MATTHEWS ZACK
80 ANSON ROAD 30 01                     ADDRESS ON FILE                    ADDRESS ON FILE
SINGAPORE, SG 079907
SINGAPORE




MATTHEWSDANIEL COMPANY                  MATTHEWSDANIEL SERVICES BERMUDA    MATTOS FILHO VEIGA FILHO
4544 POST OAK PLACE SUITE 160           112 FLOWER OF GARHOUD BUILDING     ADDRESS ON FILE
HOUSTON, TX 77027                       DUBAI, AE
                                        UNITED ARAB EMIRATES




MAULDIN JOSHUA WAYNE                    MAULUCCI EUGENE A                  MAURER TECHNOLOGY INCORPORATED
ADDRESS ON FILE                         ADDRESS ON FILE                    13135 DAIRY ASHFORD ROAD
                                                                           SUITE 800
                                                                           SUGAR LAND, TX 77478




MAURICE PRIESTLEY OFFICEOF THE          MAX MARINE CO SAE SHIPPING         MAXHCM INC
REVENUECOMMISSIONERS                    14 EDMOND FERMOND ST               12218 JONES ROAD STE D184
DUBLIN CONSTRUCTION 2ND TIER DISTRICT   ALEXANDRIA, EG                     HOUSTON, TX 77070
915 UPPER OCONNELL STREET               EGYPT
DUBLIN 1 IRELAND



MAXIE SETH                              MAXIM EVAPORATORS OF AMERICA LLC   MAXIM SILENCERS INC
ADDRESS ON FILE                         6702 LINWOOD AVENUE                10635 BRIGHTON LANE
                                        SHREVEPORT, LA 71106               STAFFORD, TX 77477




MAXWELL KENNETH                         MAY NICK ANTHONY                   [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE
MAYARD JOHNATHANCase 20-33826
                 EDWARD         Document  89 Filed in TXSB on 08/03/20 MAYDON
                                   [NAME REDACTED]                      Page PAUL
                                                                              256 of 433
ADDRESS ON FILE                     ADDRESS ON FILE                       ADDRESS ON FILE




MAYER BROWN LLP                     MAYFIELD CHRISTOPHER                  MAYFLOWER CAR RENTAL SDN BHD
71 SOUTH WACKER DRIVE               ADDRESS ON FILE                       18 JALAN SEGAMBUT PUSAT
CHICAGO, IL 60606                                                         KUALA LUMPUR, PSK 51200
                                                                          MALAYSIA




MAYHALL SAWYER CANE                 MAYNARD BOBBY RANDALL                 MAYNARDREECE ENGINEERED SOLUTIONS
ADDRESS ON FILE                     ADDRESS ON FILE                       60 THORNHILL DRIVE UNIT 7
                                                                          DARTMOUTH, NS B3B 1S1
                                                                          CANADA




MAYO EVERETTE D                     MAYORGA JASON MATTHEW                 MAYSON BLACKHOUSE GUYANA INC
ADDRESS ON FILE                     ADDRESS ON FILE                       LOT 34 NORTON STREET
                                                                          GEORGETOWN, GY
                                                                          GUYANA




MAZERES JONATHAN L                  MAZINGO WILLIAM ERIC                  MAZURKIEWICZ NICHOLAS JOHN
ADDRESS ON FILE                     ADDRESS ON FILE                       ADDRESS ON FILE




[NAME REDACTED]                     MB AIR SYSTEMS LTD                    MC CALLUM WATER HEATING
ADDRESS ON FILE                     WELLHEADS ROAD FARBURN INDUSTRIAL     GLEN WORKS 4 PAISLEY ROAD
                                    DYCE, AB AB21 7GH                     GLASGOW, FI G78 1ND
                                    UNITED KINGDOM                        UNITED KINGDOM




MC ELECTRIC INC                     MC FORKLIFT TRUCK SERVICE INC         MC GRIFF SEIBELS WILLIAMS OF
326 DEGRAVELLE ROAD                 PO BOX 3563                           818 TOWN AND COUNTRY BLVD STE 500
AMELIA, LA 70340                    HOUMA, LA 703613563                   HOUSTON, TX 770244549




MC GRIFF SEIBELS WILLIAMS OF        MC WARE MECHANICAL LTD                MCADAM ANDREW
PO BOX 11407                        UNIT S1E TURNSDALE INDUSTRIAL ESTAT   ADDRESS ON FILE
BIRMINGHAM, TX 352460001            DURHAM, DU DH6 5PG
                                    UNITED KINGDOM




MCALLISTER TREVOR                   MCAUGHAN DEAVER PLLC                  MCCAIN JAMES N
ADDRESS ON FILE                     550 WESTCOTT DR STE 375               ADDRESS ON FILE
                                    HOUSTON, TX 77007




MCCALLUM LYLE                       MCCANN JOSEPH C                       MCCANN NICHOLAS JASON
ADDRESS ON FILE                     ADDRESS ON FILE                       ADDRESS ON FILE
MCCARTHY JOHN M   Case 20-33826 Document 89CHELSEA
                                   MCCARTY    FiledOSBORN
                                                    in TXSB on 08/03/20 MCCARTY
                                                                         Page 257    of 433
                                                                                WILLIAM CHADDRICK
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MCCLASKEY RONALD C                    MCCLENNY JAMES ANDY                 MCCLINTON NICOLAS J
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MCCLURE ROBERT E                      MCCOLLUM ROBERT CHAD                MCCOMBS STEVEN D
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MCCOMIC JACOB DUSTIN                  MCCONNELL MARK                      MCCONNELL SOVANY LLP
ADDRESS ON FILE                       ADDRESS ON FILE                     2418 SUNSET BOULEVARD SUITE B
                                                                          HOUSTON, TX 77005




MCCORMICK MORGAN JESSE                MCCOY BRANDON THOMPSON              MCCOY CURTIS L
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MCCOY DAMON L                         MCCOY GARRETT DWAYNE                MCCOY GLOBAL FZE
ADDRESS ON FILE                       ADDRESS ON FILE                     WAREHOUSE FZS01 BJ03 JEBEL ALI FRE
                                                                          DUBAI, AE
                                                                          UNITED ARAB EMIRATES




MCCOY GLOBAL UK LTD                   MCCOY GLOBAL USA INC                MCCOY SEAN C
MINTO AVENUE                          4225 HWY 90 EAST                    ADDRESS ON FILE
ABERDEEN, AB AB12 3JZ                 BROUSSARD, LA 70518
UNITED KINGDOM




MCCREARY ADRIAN RAY                   MCCULLOUGH TAYLOR                   MCCURLEY MEAGAN ELIZABETH
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MCDANIEL ANTHONY BLAKE                MCDANIEL CHRISTOPHER RAY            MCDANIEL DAVID GRANT
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MCDANIEL THOMAS MORRIS                MCDANIEL TOBY EDWARD                MCDAVID BRIAN K
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE
                Case
MCDENNON ROY THOMAS    20-33826 Document 89 WILL
                                   MCDERMOTT FiledEMERY
                                                    in TXSB
                                                        LLP on 08/03/20 MCDERMOTT
                                                                         Page 258WILL
                                                                                   of AND
                                                                                      433EMERY LLP
ADDRESS ON FILE                       444W LAKE STR                       444 W LAKE STR
                                      SUITE 4000                          SUITE 4000
                                      CHICAGO, IL 60606                   CHICAGO, IL 60606




MCDILL SAMUEL KYLE                    MCDONALD BRIAN                      MCDONALD LUCAS
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MCDONALD RALPH LEWIS                  MCDONALD SCAFFOLDING SERVICES LTD   MCDONALD WILLIAM DAN
ADDRESS ON FILE                       ROSSKEEN OLD MANSE                  ADDRESS ON FILE
                                      INVERGORDON, RO IV18 OPR
                                      UNITED KINGDOM




MCDONELD KEVIN ALAN                   MCDONNELL DUSTY ROBERT              MCDONNELL JOSEPH C
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MCDONOUGH MARINE SERVICE              MCDONOUGH PROJECT SERVICES LP       MCDORR THOMAS DEAN
17500 MARKET STREET                   1750 CLEARVIEW PARKWAY              ADDRESS ON FILE
CHANNELVIEW, TX 77530                 METAIRIE, LA 700012470




MCELHOE GEORGE                        MCELLIN MELISSA M                   MCELLIN MELISSA
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MCELROY BRIAN W                       MCELROY PHYSICAL THERAPY            MCELROY RANDALL LEE
ADDRESS ON FILE                       101 E 3RD AVE                       ADDRESS ON FILE
                                      CROSSETT, AR 71635




MCFALL SEAN G                         MCFARLANE SCOTT A                   MCFEGOR NIGERIA LTD
ADDRESS ON FILE                       ADDRESS ON FILE                     GEODETIC RD RUMUOBIAKANI
                                                                          PORT HARCOURT, RV
                                                                          NIGERIA




MCGAY ARREN                           MCGEE AILEEN Z                      MCGEE DURWELL FABIAN
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




[NAME REDACTED]                       MCGEEHAN RYAN                       MCGEHEE CHRISTY SPANKY
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE
MCGEHEE JOSEPH     Case 20-33826 Document
                                    MCGHEE89  Filed
                                           WENTON   in TXSB on 08/03/20 [NAME
                                                  RYAN                    Page  259 of 433
                                                                              REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                  ADDRESS ON FILE




MCGINNIS WILLIAM                        MCGLONE STEPHANIE                MCGOVERN MARIA
ADDRESS ON FILE                         ADDRESS ON FILE                  ADDRESS ON FILE




MCGOVERN TAYLOR KEVIN                   MCGRATH ANDREW M                 MCGRATH DENNIS C
ADDRESS ON FILE                         ADDRESS ON FILE                  ADDRESS ON FILE




MCGRATH MATTHEW                         MCGRAW CAROL B                   MCGRAW MICHAEL JOHN
ADDRESS ON FILE                         ADDRESS ON FILE                  ADDRESS ON FILE




MCGRAW PHILIP R                         MCGREW TIMOTHY JASON             [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                  ADDRESS ON FILE




MCHENRY GARRETT                         MCI ELECTROTECHNICS              MCILWAIN JEFFERY CARL
ADDRESS ON FILE                         E26 WELLHEADS IND CENTRE         ADDRESS ON FILE
                                        ABERDEEN, AB AB21 7GA
                                        UNITED KINGDOM




MCINNES COOPER                          [NAME REDACTED]                  MCINTOSH ORBERT JAMES
46 MILLTOWN BLVD SAINT STEPHEN NB E3L   ADDRESS ON FILE                  ADDRESS ON FILE
1G3 CANADA
ST JOHNS, NL A1C 5X1
CANADA



MCINTOSH SAM                            MCINTOSH SEAN LEVERN             MCINTURFF DONOVAN
ADDRESS ON FILE                         ADDRESS ON FILE                  ADDRESS ON FILE




MCINTYRE DYLAN                          MCINTYRE HOWELL C                MCISAAC ROBERT
ADDRESS ON FILE                         ADDRESS ON FILE                  ADDRESS ON FILE




MCKAY NORMAN KEVIN                      [NAME REDACTED]                  MCKELVEY TERENCE J
ADDRESS ON FILE                         ADDRESS ON FILE                  ADDRESS ON FILE
[NAME REDACTED]   Case 20-33826 Document 89LONG
                                   MCKENNA    Filed in TXSB
                                                 ALDRIDGE LLP on 08/03/20 MCKENNA
                                                                           Page 260   of 433
                                                                                  MICHAEL JOHN
ADDRESS ON FILE                        303 PEACHTREE STREET NE SUITE 5300   ADDRESS ON FILE
                                       ATLANTA, GA 30308




MCKENNEY ERNEST                        MCKENZIE DONALD L                    MCKENZIE QUALITY PRINT LTD
ADDRESS ON FILE                        ADDRESS ON FILE                      UNIT 2 SAXBONE CENTRE
                                                                            DYCE, AB AB21 OGN
                                                                            UNITED KINGDOM




MCKENZIE RODERICK M                    MCKERCHIE ERIC S                     MCKINLEY CHRISTOPHER MICHEAL
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




MCKINNEY KELSEY                        [NAME REDACTED]                      MCKNIGHT SCOTT VINCENT
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




MCKONE LIONEL W                        MCLAIN JACOB AARON                   MCLAIN JASON DION
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




MCLAREN SIMON                          MCLAUGHLIN HOLLY CHRISTINE           MCLEMORE MARY HELEN
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




MCLENDON ROBERT DALE                   MCLEOD MICHAEL LYNN                  MCLOUGHLAN SUPPLIES LIMITED
ADDRESS ON FILE                        ADDRESS ON FILE                      2224 BLACKMARSH ROAD
                                                                            ST JOHNS, NL A1C 5L7
                                                                            CANADA




MCLOUGHLAN SUPPLIES LTD                MCLUCAS WILLIAM PATRICK              MCMAHON BRIAN ADAM
2224 BLACKMARSH ROAD                   ADDRESS ON FILE                      ADDRESS ON FILE
ST JOHNS, NL A1E 1S3
CANADA




MCMAHON WILLIAM JAMES                  MCMANUS JUSTIN                       MCMANUS TONY LYNN
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




MCMC LLC                               MCMELLON SHERMAN LANE                [NAME REDACTED]
3100 SOUTH GESSNER ROAD SUITE 225      ADDRESS ON FILE                      ADDRESS ON FILE
HOUSTON, TX 77063
MCMORRIS DARYL D Case   20-33826 Document 89RIAN
                                    MCMORRIS  Filed  in TXSB on 08/03/20 MCMULLEN
                                                 ADAIRE                   Page 261   of 433
                                                                                  JASON
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




MCMURRAY JOEY MICHAEL                  MCNABB JOE L                         MCNABB TOMMY G
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




MCNAIR ENGINEERING LIMITED             MCNEAL BENNETT HENRY                 MCNEELY TIMOTHY G
11 LOVAT PLACE                         ADDRESS ON FILE                      ADDRESS ON FILE
GLASGOW, LN G52 4XE
UNITED KINGDOM




MCPC INC                               MCPHERSON STEPHEN PRESTON            MCQUEEN BRADLEY ALLEN
1801 SUPERIOR AVENUE SUITE 300         ADDRESS ON FILE                      ADDRESS ON FILE
CLEVELAND, OH 44114




MCQUEEN JODY                           MCQUEEN STEVEN RAY                   MCQUILLIN CHRISTOPHER LANE
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




MCQUILLIN JERRY WAYNE                  MCQUILLIN KENNETH ALLEN              MCQUILLIN MICHAEL
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




MCRAE DENNIS                           MCROBERTS KELLEN WILLIAM             MCWHINEY GREGORY S
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




MD JALI ABDUL QAYUM                    MDOSERVICES SARL                     MEADERS CHRISTOPHER STEVEN
ADDRESS ON FILE                        AVENUE DES PALMIERS                  ADDRESS ON FILE
                                       BONAPRISO, CM 2241
                                       CAMEROON




MEADOWS STEVEN FRANK                   MEASUREMENT TECHNOLOGY NORTHWEST     MEAUX JERRID
ADDRESS ON FILE                        4211 24TH AVE WEST                   ADDRESS ON FILE
                                       SEATLLE, WA 981991214




MEAUX JONATHON LEE                     MECHANICAL INSULATION SERVICES INC   MECHDYNE CORPORATION
ADDRESS ON FILE                        6130 NIELSON WAY                     11 EAST CHURCH STREET 4TH FLOOR
                                       ANCHORAGE, AK 99518                  MARSHALLTOWN, IA 50158
                  Case
MECHTEC CORPORATION        20-33826 Document
                                       MECOMB89   Filed in
                                              SINGAPORE    TXSB on 08/03/20 MEDAIRE
                                                         LTD                 Page INC
                                                                                    262 of 433
7017 GLASGOW DRIVE                        6 JURONG PIER ROAD                   1250 W WASHINGTON STREE SUITE 442
CORPUS CHRISTI, TX 78413                  SINGAPORE, SG 619158                 TEMPE, AZ 85281
                                          SINGAPORE




MEDGULF                                   MEDIANT COMMUNICATIONS INC           MEDIANT COMMUNICATIONS LLC
KING ABD AL AZIZ STR                      3 COLUMBUS CIRCLE                    109 NORTH 5TH STREET
KHOBAR, SA 31492                          NEW YORK, NY 10019                   SADDLE BROOK, NJ 07663
SAUDI ARABIA




MEDIBANK                                  MEDICAL ARTS SURGICAL GROUP          MEDICAL DIRECT SOLUTIONS PTY LTD
720 BOURKE ST                             2111 14TH STREET                     LEVEL 4 BUILDING B PINNACLE OFFICE
DOCKLANDS, VIC 3008                       MERIDIAN, MS 39301                   MACQUARIE PARK, NSW 2113
AUSTRALIA                                                                      AUSTRALIA




MEDICAL IMAGING ASSOCIATES                MEDICHEST INC                        MEDITOUT SADE CV
PO BOX 53134                              812 JEFFERSON TERRACE                CALLE 35 NUM 106 INT 2
LAFAYETTE, LA 70505                       NEW IBERIA, LA 70560                 CD DEL CARMEN, CMP 24170
                                                                               MEXICO




MEDIWERK BV                               MEDLIN DANIEL T                      MEEREBOER VERHUURMAAT
LUCHTHAVENWEG 6F                          ADDRESS ON FILE                      AALBOS
DEN HELDER, 08 1786 PP                                                         BROEK OP LANGEDIJK, 08 1721 PL
THE NETHERLANDS                                                                THE NETHERLANDS




[NAME REDACTED]                           MEGA REPAIRING MACHINERY EQUIPMENT   MEGA SISTEMAS CORPORATIVOS LTDA
ADDRESS ON FILE                           OFFICE 320 PB6396                    AV TIRADENTES 451
                                          DUBAI, AE                            ITU, SP 13302320
                                          UNITED ARAB EMIRATES                 BRAZIL




MEGALIFT SDN BHD                          MEGAMAS TRAINING CO SDN BHD          MEGAMAS TRAINING COMPANY SDN BHD
LTS 5383 JLN MUMONGKUALA BALAI            TOL 3593 JALAN MUMONGKUALA BALAI     LOT 3593 SIMPANG 26 JALAN MUMONG
KUALA BELAIT, BN KA 1189                  KUALA BELAIT, BN KA1132              KUALA BELAIT, BN KA1132
BRUNEI                                    BRUNEI                               BRUNEI




MEGAMOVES LOGISTICS SERVICES              MEGAWATTS ENGINEERING SERVICES       [NAME REDACTED]
LOT 4189 SIMPANG 42 JALAN MAULANA         10 KIAN TECK AVENUE                  ADDRESS ON FILE
KUALA BELAIT, BN KA1931                   SINGAPORE, SG 628747
BRUNEI                                    SINGAPORE




[NAME REDACTED]                           [NAME REDACTED]                      MEITEC INC
ADDRESS ON FILE                           ADDRESS ON FILE                      4625 AIRLINE DRIVE
                                                                               METAIRIE, LA 70001




MEL AEROFLIGHT INC                        MELANIE WALKER                       MELIKIAN RANA
433 MAIN STREET                           ADDRESS ON FILE                      ADDRESS ON FILE
GRUVER, TX 79040
                   Case 20-33826
MELLO MARTINS ADVOGADOS            Document
                                      MELLON 89   Filed inCORPORATION
                                             INVESTMENTS   TXSB on 08/03/20 MELO
                                                                             PageAND263
                                                                                     MELOof 433
RUA MA‰XICO 8O ANDAR 90                BNY MELON CENTER                     RIO HUDSON 8
RIO DE JANEIRORJ, RJ 20031141          THE BOSTON PLACE                     MEXICO, DF 06500
BRAZIL                                 201 WASHINGTON ST                    MEXICO
                                       BOSTON, MA 021084408



MELO RAFAEL LEANDRO                    [NAME REDACTED]                      MELOUN PAUL JOSEPH
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




MELOUN PRESTON GRAY                    MELTON AARON JAMES                   MELTON ELECTRIC INC
ADDRESS ON FILE                        ADDRESS ON FILE                      2309 KARBACK
                                                                            HOUSTON, TX 77092




MELTWATER NEWS US INC                  MELVILLE SHIPPING INCORPORATED       MEMORIAL HERMANN HEALTH SYSTEM
50 FREMONT STREET SUITE 200            1820 LONDON STREET                   909 FROSTWOOD
SAN FRANCISCO, CA 94105                PORT OF SPAIN, TT 118269             HOUSTON, TX 77024
                                       TRINIDAD AND TOBAGO




MEMORIAL HERMANN SURGERY CENTER        MEMORIAL PATHOLOGY CONSULTANTS PA    MEMORIAL PATHOLOGY CONSULTANTS PA
1120 BUSINESS CENTER DRIVE 110         11902 JONES ROAD SUITE W             PO BOX 910
HOUSTON, TX 77043                      HOUSTON, TX 77070                    GREENVILLE, TX 754030910




MENARD DANIEL L                        MENCAST MARINE PTE LTD               MENCAST OFFSHORE MARINE PTE LTD
ADDRESS ON FILE                        42E PENJURU ROAD                     42E PENJURU ROAD
                                       SINGAPORE, SG 609161                 SINGAPORE, SG 609161
                                       SINGAPORE                            SINGAPORE




MENDENHALL STEVEN LARRY                MENDES VIANNA ADVOGADOS ASSOCIADOS   MENDEZ MONTSERRAT
ADDRESS ON FILE                        AVENIDA RIO BRANCO 25 1Aº ANDAR      ADDRESS ON FILE
                                       RIO DE JANEIRO, RJ 20093900
                                       BRAZIL




MENDOZA CHRISTOPHER                    MENDOZA ONEIL J                      MENTON MARK
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




MENTOR AVIATION SERVICES LTD           MENZIE DYCE ABERDEEN AIRPORT HOTEL   MEP PELLEGRINI MARINE EQUIPMENTS SR
UNIT 1 SITE 4 HOWE MOSS DRIVE          FARBURN TERRACE DYCE                 VIA F BUSONI 9
ABERDEEN, AB AB210GL                   ABERDEEN, AB AB21 7DW                VALLESE DI OPPEANO, VR 37050
UNITED KINGDOM                         UNITED KINGDOM                       ITALY




MERCADO CHRISTOPHER S                  MERCER HUMAN RESOURCE CONSULTING     MERCER LIMITED
ADDRESS ON FILE                        1000 MAIN STREET SUITE 2900          TITHEBARN STREET
                                       HOUSTON, TX 77002                    LIVERPOOL, LA L2 2QH
                                                                            UNITED KINGDOM
MERCER NEDERLAND  Case
                   BV   20-33826     Document
                                        MERCER89   Filed in
                                               NEDERLAND  BVTXSB on 08/03/20 MERCER
                                                                              Page 264 of 433
STARTBAAN 6 1185 XR AMSTELVEEN           STARTBAAN 6                          TITHEBARN STREET
NETHERLANDS                              AMSTELVEEN, 08 1185 XR               LIVERPOOL, LA L2 2QH
AMSTELVEEN, 08 1100 EG                   THE NETHERLANDS                      UNITED KINGDOM
THE NETHERLANDS



MERCURE ARDOE HOUSE HOTEL SPA            MEREDITH SETH P                      MERIDIAN ANESTHESIOLOGY GROUP PA
BLAIRS                                   ADDRESS ON FILE                      4700 26TH AVE
ABERDEEN, AB AB12 5YP                                                         MERIDIAN, MS 39305
UNITED KINGDOM




MERIDIAN COMPENSATION PARTNERS LLC       MERIDIAN CRNA LLC                    MERIDIAN MEDICAL ASSOCIATION PA
100 FIELD DRIVE SUITE 300                2107 NORTH HILLS ST                  2024 15TH STREET 2ND FLOOR
LAKE FOREST, IL 60045                    MERIDIAN, MS 39305                   MERIDIAN, MS 39301




MERIDIAN OCEAN SERVICES LLC              MERIDIAN ORTHOPAEDICA CLINIC         MERINO JUAN CARLOS
1 MARITIME DRIVE                         PO BOX 5378                          ADDRESS ON FILE
PORTSMOUTH, RI 02871                     MERIDIAN, MS 39302




MERINO RAMON                             MERIPLEX COMMUNICATIONS LTD          MERKLE JONATHAN DAVID
ADDRESS ON FILE                          10111 RICHMOND AVENUE SUITE 500      ADDRESS ON FILE
                                         HOUSTON, TX 77042




MERRILL COMMUNICATIONS LLC               MERRITT WILLIAM E                    MERSEY MEDICAL CENTRE
ONE MERRILL CIRCLE                       ADDRESS ON FILE                      MANN ISLAND PIER HEAD
ST PAUL, MN 55108                                                             LIVERPOOL, AB L3 1BZ
                                                                              UNITED KINGDOM




MESH GLOBAL LTD                          MESSINA MICHAEL V                    MET OFFICE
UNIT 4 12 BEAUFIGHTER ROAD               ADDRESS ON FILE                      LORD CULLEN HOUSE FRASER PLACE
WESTONSUPERMARE, SO BS248EE                                                   ABERDEEN, AB AB25 3UB
UNITED KINGDOM                                                                UNITED KINGDOM




METAIRIE PHYSICIAN SERVICES INC          METALCALD COM E SERV LTDA            METALFLUX METAIS E ACESSORIOS
4200 HOUMA BLVD                          S JOSA© BARRETO RUA 6 QD 27 LOTE     BOA VISTA AV NOSSA SENHORA DA S 23
METAIRIE, LA 70006                       MACAE RJ, RJ 27970010                SERRA, ES 29161030
                                         BRAZIL                               BRAZIL




METALIS ENERGY LIMITED                   METALLIC ENGINEERING FE PTE LTD      METALOCK BRASIL LTDA
1 BIRCHWOOD WAY ASHWOOD BUSINESS P       NO 8 LOYANG WALK LOYANG INDUSTRIAL   RUA VISCONDE DO RIO BRANCO 22
ASHINGTON, NU NEG3 0XD                   SINGAPORE, SG 508791                 SA£O PAULO, SP 11013030
UNITED KINGDOM                           SINGAPORE                            BRAZIL




METALS USA PLATES AND SHAPES             METCOMATERIALS EVALUATIONS           METEOGROUP IRELAND LIMITED
1251 WOODLAND AVENUE                     10980 METRONOME                      BLOCK 1 BALLYMALLEY BUSINESS PK
MOBILE, AL 36610                         HOUSTON, TX 77043                    ENNIS, CL
                                                                              IRELAND
METHODIST HEALTH Case 20-33826
                 CENTERS             Document 89 PATHOLOGY
                                        METHODIST Filed in TXSB  on 08/03/20 METHVIN
                                                           ASSOCIATES         Page WILLIAM
                                                                                     265 of 433
HOUSTON, TX 772104755                    PO BOX 4701                           ADDRESS ON FILE
                                         HOUSTON, TX 772104701




METLIFE INVESTMENT MANAGEMENT LLC        METOS PTE LTD                         METREEL LTD
ONE METLIFE WAY                          803 KING GEORGES AVENUE 02164         COSSALL INDUSTRIAL ESTATE
WHIPPANY, NJ 07081                       SINGAPORE, SG 200803                  ILKESTON, DB DE7 5UA
                                         SINGAPORE                             UNITED KINGDOM




METRO MARINE DESIGN ASSOCIATES INC       METRO OFFICE AND COMPUTER SUPPLIES    METROMAC AUTOMATION CALIBRATION W
3773C VICTORY BLVD                       LOT 127A QUAMINA ST CUMMINGSBURG      BUILDING NO5 SHOP NO8 BARWA VILLAGE
STATEN ISLAND, NY 10314                  GEORGETOWN, GY 592                    AL WAKRAH DOHAQATAR
                                         GUYANA                                DOHA, SQ
                                                                               QATAR



METROPOLITAN GASTROENTEROLOGY            METROPOLITAN LIFE SEGUROS E PREVIDΩ   METROPOLITAN WEST ASSET MANAGEMENT
2820 NAPOLEON AVENUE SUITE 720           AV ENGENHEIRO LUIS CARLOS BERRINI     LLC
NEW ORLEANS, LA 70115                    SA£O PAULO, SP 05000000               865 SOUTH FIGUEROA ST STE 1800
                                         BRAZIL                                LOS ANGELES, CA 90017




METTING RYAN                             METZ TRAVIS                           [NAME REDACTED]
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




MEYER DANE B                             MEYER RANDY LOUIS                     MGM MANUT E INSP NAVAL
ADDRESS ON FILE                          ADDRESS ON FILE                       VENDA DA CRUZ AL DOM PEDRO II 55
                                                                               SA£O GONA§ALO, RJ 24410150
                                                                               BRAZIL




MH REEVES CONSULTING                     MH WIRTH AS                           MH WIRTH AS
536 RUE NOVEMBRE                         PO BOX 2005                           SERVICEBOKS 413
SCOTT, LA 70583                          STORD, 10 5409                        KRISTIANSAND, 10 4604
                                         NORWAY                                NORWAY




MHF CONTRACTING BV                       MHWIRTH GMBH                          MHWIRTH INC
SCHEELHOEKWEG 1                          KOLNER STRASSE 7173                   3010 BRIARPARK DRIVE SUITE 500
STELLENDAM, 12 3251 LZ                   ERKELENZ, 05 41812                    HOUSTON, TX 770423755
THE NETHERLANDS                          GERMANY




MHWIRTH SINGAPORE PTE LTD                MHWIRTH UK LTD                        MI AUSTRALIA PTY LTD
25 BENOI LANE                            HOWE MOSS AVENUE                      256 ST GEORGES TERRACE LEVEL 5
SINGAPORE, SG 627800                     DYCE ABERDEEN, AB AB21 0NA            PERTH, WA 6000
SINGAPORE                                UNITED KINGDOM                        AUSTRALIA




MI DRILLING FLUIDS UK LTD                MI LLC TA MI SWACO                    MI NIGERIA LIMITED
POCRA QUAY                               1310 RANKIN ROAD                      6TH FLOOR THE OCTAGON
ABERDEEN, AB AB11 5DQ                    HOUSTON, TX 770734802                 VICTORIA ISLAND ANNEXE, LG LAGOS
UNITED KINGDOM                                                                 NIGERIA
MI NIGERIA LTD    Case 20-33826    Document  89 Filed
                                      MI OVERSEAS LIMITEDinEGYPT
                                                            TXSB   on 08/03/20 MIPage
                                                                 BRANCH               266LIMITED
                                                                                 OVERSEAS  of 433
6TH FLOOR THE OCTAGON                  4 EL SAHA EL SHABIA STREET             HAMDAN STREET AL MASSOUD 12TH FL
VICTORIA ISLAND ANNEXE, LG LAGOS       MAADI CAIRO, EG 11431                  ABU DHABI, AE
NIGERIA                                EGYPT                                  UNITED ARAB EMIRATES




MI SWACO DENMARK APS                   MI SWACO DO BRASIL COMERCIO            MIAMI DIVER LLC
TRAFIKHAVNSKAJ 7 1                     RUA JESUS SOARES PEREIRA 507           2994 NORTH MIAMI AVE
ESBJERG, 005 6700                      MACAE, RJ 27923370                     MIAMI, FL 33127
DENMARK                                BRAZIL




MICAH WOODS                            [NAME REDACTED]                        MICHAEL A CAWLEY
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




MICHAEL BARNES DBA BARNES              MICHAEL DALE EAGLIN                    MICHAEL DAMON EDWARDS
8 PROFESSIONAL DRIVE                   ADDRESS ON FILE                        ADDRESS ON FILE
HOUMA, LA 70360




MICHAEL EAGLIN                         MICHAEL EAGLIN                         MICHAEL G MARTIN
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




MICHAEL MATTHIESEN                     [NAME REDACTED]                        MICHAELS ASSOCIATES DOCNTRAIN LTD
ADDRESS ON FILE                        ADDRESS ON FILE                        11639 EAST WETHERSFIELD ROAD
                                                                              SCOTTSDALE, AZ 85259




MICHELET CO ADVOKATFIRMA AS            MICHELUTTI CONSULTORIA IMOBILIARIA     MICKAN TOOL SUPPLY LLC
POSTBOKS 1747                          RUA JOSE ALEXANDRE BUAIZ 190           1646 BLAISDALE RD SUITE 1100
OSLO, 03 0121                          VITORIA, ES 29050545                   RICHMOND, TX 77406
NORWAY                                 BRAZIL




MICROCOM                               MICRON EAGLE HYDRAULICS INC            MICRON EAGLE HYDRAULICS
129 W 53RD AVE                         1291 NORTH POST OAK SUITE 170          KINELLAR BLACKBURN INDUSTRIAL ESTA
ANCHORAGE, AK 99518                    HOUSTON, TX 77055                      ABERDEEN, AB AB21 0RX
                                                                              UNITED KINGDOM




MICROSOFT CORPORATION                  MICROSOFT LICENSING GP                 MICROSOFT LICENSING
ONE MICROSOFT WAY                      6100 NEIL ROAD                         1950 NORTH STEMMONS FWY SUITE 5010
REDMOND, WA 980526399                  RENO, NV 89511                         DALLAS, TX 75207




MICROSOFT LICENSING                    MID JEFFERSON HOSPITAL                 MID LOUISIANA ANESTHESIA
6100 NEIL ROAD                         PO BOX 846365                          PO BOX 5887
RENO, NV 89511                         DALLAS, TX 752846365                   ALEXANDRIA, LA 71307
MIDAS REF LIMITED Case 20-33826      Document 89 Filed
                                        MIDCONTINENT     in TXSB
                                                     ABERDEEN LTD on 08/03/20 [NAME
                                                                                Page  267 of 433
                                                                                    REDACTED]
OFFICE 103 UBORA MANAGEMENT OFFICE       BLACKNESS ROAD                       ADDRESS ON FILE
DUBAI, AE 9275                           ABERDEEN, AB AB12 3LH
UNITED ARAB EMIRATES                     UNITED KINGDOM




[NAME REDACTED]                          MIDO M HASSAN HOSSNEY                MIDSTATE ORTHOPAEDIC
ADDRESS ON FILE                          LLOYDS INTERNATIONAL DIVISION        3444 MASONIC DRIVE
                                         GUERNSCY, AB                         ALEXANDRIA, LA 71301
                                         UNITED KINGDOM




MIDSTATE ORTHOPAEDIC                     MIDWEST HOSE SPECIALTY INC           MIERAS SEAN G
PO BOX 11894                             3312 S I35 SERVICE ROAD              ADDRESS ON FILE
BELFAST, LA 049154009                    OKLAHOMA CITY, OK 73143




[NAME REDACTED]                          MIGUES RYAN KEITH                    MIJARES ANGOITIA CORTES Y FUENTES
ADDRESS ON FILE                          ADDRESS ON FILE                      JAVIER BARROS SIERRA NORTH 540304
                                                                              MEXICO CITY, DF 01210
                                                                              MEXICO




[NAME REDACTED]                          MIKROPUL LLC                         MIL LTD DBA MYREX INDUSTRIES
ADDRESS ON FILE                          4433 CHESAPEAKE DRIVE                9119 WEEDY LANE
                                         CHARLOTTE, NC 28216                  HOUSTON, TX 77093




MILAHA INTEGRATED MARITIME               MILBANK LLP                          MILES JEFFREY MORRIS
PO BOX 153                               55 HUDSON YARDS                      ADDRESS ON FILE
DOHA, SQ                                 NEW YORK, NY 10001
QATAR




MILES LEE MICHAEL                        [NAME REDACTED]                      [NAME REDACTED]
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




MILLARD REFRIGERATED SERVICES INC        MILLENNIUM ADVISORS LLC              MILLENNIUM WIRELINE DIVISION OF TMI
13030 PIERCE STREET                      CALHOUN BLDG N COMMUNITY             305 SE 11TH STREET
OMAHA, NE 68144                          NHOUSE RD STE 550                    WAGONER, OK 74467
                                         CHARLOTTE, NC 28277




MILLER BRYCE ALAN                        MILLER CHARLES R                     MILLER CHRISTOPHER A
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




MILLER DENVER ALLEN                      [NAME REDACTED]                      MILLER J B
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE
MILLER JAMES LEE   Case 20-33826 Document   89 Filed
                                    MILLER JAMES      in TXSB on 08/03/20 MILLER
                                                 MARTIN                     PageJASON
                                                                                  268 of 433
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




MILLER JEFFREY                         MILLER JOE MELVIN                  MILLER JOHN JAY
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




MILLER JOHN                            MILLER JOHNATHON A                 MILLER JON GABRIEL
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




MILLER JONES INC                       [NAME REDACTED]                    MILLER KEVIN LEE
5930 LBJ FREEWAY SUITE 401             ADDRESS ON FILE                    ADDRESS ON FILE
DALLAS, TX 75240




MILLER MARK A                          MILLER RUSSELL                     MILLER STEPHEN
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




MILLER THOMAS CADE                     MILLER TORI M                      MILLERS FAMILY PHARMACY GIFTS
ADDRESS ON FILE                        ADDRESS ON FILE                    119 5TH ST SUITE B
                                                                          IOTA, LA 70543




MILLIGAN CHRISTOPHER PAUL              [NAME REDACTED]                    MILLIMAN INC
ADDRESS ON FILE                        ADDRESS ON FILE                    10000 N CENTRAL EXPRES SUITE 1500
                                                                          SUITE 1500
                                                                          DALLAS, TX 75231




MILLIMAN                               MILLIS JOSH                        MILLS DOUGLAS LANCE
10000 N CENTRAL EXPRESSWAY             ADDRESS ON FILE                    ADDRESS ON FILE
SUITE 1500
DALLAS, TX 75231




MILLS ESTRUTURAS E SERV ENGENHARIA     MILLS JAMES FLOYD                  MILLS JEREMY CLIETT
CURICICA ESTRADA DO GUERENGUAª 1381    ADDRESS ON FILE                    ADDRESS ON FILE
RIO DE JANEIRO, RJ 22713002
BRAZIL




MILLS MICHAEL P                        MILLS ROY LEE                      [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE
MILNE DAVID       Case 20-33826 Document  89 Filed in TXSB on 08/03/20 MINES
                                   MILNE KEVIN                           Page  269 ofLIMITED
                                                                             SERVICES  433
ADDRESS ON FILE                            ADDRESS ON FILE                         Q1 PROVIDENCE EAST BANK DEMERARA
                                                                                   GEORGETOWN, GY
                                                                                   GUYANA




MINGS PRODUCTS SERVICES LTD                MINI WAREHOUSE 2 LTD                    MINICH DOUGLAS WILLIAM
6 URQUHART STREET                          PO BOX 11637                            ADDRESS ON FILE
GEORGETOWN, GY                             GRAND CAYMAN KY11009
GUYANA                                     CAYMAN ISLANDS




MINISTRY OF ADMINISTRATIVE                 MINISTRY OF COMMERCE INDUSTRY           MINISTRY OF COMMERCE
DEVELOPMENT                                1ST FL MINISTRY OF COMMERCE AND         KING ABDUL AZIZ RD
AL HUDA TOWER                              INDUSTRY                                RIYADH 11162
LABOR SECTOR AND SOCIAL AFFAIRS            LUSAIL CITY                             SAUDI ARABIA
SECTOR                                     QATAR
QATAR


MINISTRY OF FINANCE EGYPTIAN TAX AUTH      MINISTRY OF FINANCE EGYPTIAN TAX AUTH   MINISTRY OF FINANCE TAX DEPARTMENT
MINISTRY OF FINANCE TOWERS NASR CITY       MINISTRY OF FINANCE TOWERS              GRIGORI AFZENTIOU
EXTENSION OF RAMSIS STREET ABBASSIYA       NASR CITY                               NICOSIA 1439
CAIRO                                      EXTENSION OF RAMSIS STREET              CYPRUS
EGYPT                                      CAIRO, ABBASSIYA EGYPT



MINISTRY OF FINANCE TAX DEPARTMENT         MINISTRY OF FINANCE                     MINISTRY OF FINANCE
GRIGORI AFZENTIOU                          AL WALEED ST                            KING FAHD RD
NICOSIA 1439                               CORNICHE                                TOWN CENTER
CYPRUS                                     PO BOX 83                               AL BAHAH 65526
                                           DOHA QATAR                              SAUDI ARABIA



MINISTRY OF FOREIGN AFFAIRS UAE            MINISTRY OF FOREIGN AFFAIRS             MINISTRY OF FOREIGN AFFAIRS
1 ABU DHABI                                ALMIRQAB TOWER                          PO BOX 11544
KING ABDULLAH BIN ABDUL AZIZ               WEST BAY                                55937
AL SAUD ST AL BATEEN                       DOHA                                    SAUDI ARABIA
ABU DHABI UNITED ARAB EMIRATES             QATAR



MINISTRY OF HEALTH                         MINISTRY OF HEALTH                      MINISTRY OF HEALTH
11TH FL DUSIT THANI HOTEL                  138A GIANG VO ST                        AIRPORT RD
AL MUROOR RD                               BA DINH DISTRICT                        RIYADH 11176
PO BOX 848                                 HA NOI                                  SAUDI ARABIA
ABU DHABI UNITED ARAB EMIRATES             VIETNAM



MINISTRY OF HUMAN RESOURCE                 MINISTRY OF HUMAN                       MINISTRY OF INTERIOR
2535 AL MURSILAT RIYADH 12461 7033 SAUDI   RESOURCE EMIRATISATION                  CORNICHE ROAD 8895 QATAR CITY
ARABIA                                     SULTAN BIN ZAYED THE FIRST ST           QATAR
RIYADH                                     ABU DHABI
SAUDI ARABIA                               UNITED ARAB EMIRATES



MINISTRY OF INTERIOR                       MINISTRY OF INTERIOR                    MINISTRY OF INVESTMENT
KING FAHAD RD 1261                         ZAYED SPORT CITY ARAB GULF ST           IMAM SAUD BIN ABDULAZEEZ BI
RIYADH 11431                               NEAR TO SHAIKH ZAYED MOSQUE             MOHAMED RD BLDG 3966
SAUDI ARABIA                               PO BOX 389                              NAKIL DISTRICT
                                           UNITED ARAB EMIRATES                    RIYADH 12382 SAUDI ARABIA



MINISTRY OF JUSTICE                        MINISTRY OF LABOR                       MINISTRY OF LABOUR IMMIGRATION
UNIVERSITY ST                              KING ABDUL AZIZ RD                      POPULATION
RIYADH                                     RIYADH 21110                            1 THITSAR RD YANKIN TOWNSHIP
SAUDI ARABIA                               SAUDI ARABIA                            YANGON
                                                                                   MYANMAR
                  Case 20-33826
MINISTRY OF MUNICIPAL                Document  89
                                        MINISTRY    Filed in TXSB
                                                 OF MUNICIPALITY     on 08/03/20 MINISTRY
                                                                 ENVIRONMENT       Page 270    of 433
                                                                                          OF PUBLIC HEALTH
MINISTRY OF MUNICIPALITIES                PO BOX 22332                            PO BOX 42
AND RURAL AFFAIRS BLDG                    QATAR                                   DOHA
RIYADH 11136                                                                      QATAR
SAUDI ARABIA



MINISTRY OF TRANSPORT                     MINISTRY OF TRANSPORT                   MINSHEW RICHARD ALAN
CONFERENCE CENTER ST                      KING ABDUL AZIZ RD                      ADDRESS ON FILE
WEST BAY                                  AL MALAZ DISTRICT
DOHA                                      RIYADH 11178
QATAR                                     SAUDI ARABIA



MINTRA TRAINING PORTAL LIMITED            MIRACLE DYNAMIC SOLUTIONS LTD           MIRANDA CORREIA AMENDOEIRA
OFFSHORE HOUSE CLAYMORE DRIVE             12 MILLER CT                            RUA SOEIRO P GOMES L1 2ND FL
ABERDEEN, AB AB23 8GD                     TEWKESBURY, GL GL20 8DN                 196 LISBON, 31 1600
UNITED KINGDOM                            UNITED KINGDOM                          PORTUGAL




MIRGLIOTTA PHILIP JAMES                   MIROS AS                                MIRZA ASHOOR ABBAS
ADDRESS ON FILE                           SOLBRAVEIEN 20                          ADDRESS ON FILE
                                          ASKER, 02 1372
                                          NORWAY




MISSISSIPPI BAPTIST MED CENTER INC        MISSISSIPPI COAST ENDOSCOPY             MISSISSIPPI FAMILY MEDICINE PC
PO BOX 23090                              2406 CATALPA AVE                        940 MATTHEW DR STE 2
JACKSON, MS 39202                         PASCASGOULA, MS 39567                   WAYNESBORO, MS 39367




MISTRAS GROUP INC                         [NAME REDACTED]                         MITCHELL DUSTIN S
195 CLARKSVILLE RD                        ADDRESS ON FILE                         ADDRESS ON FILE
PRINCETON JUNCTION, TX 08550




[NAME REDACTED]                           MITCHELL INTERNATIONAL INC              MITCHELL JAMIE D
ADDRESS ON FILE                           480 E WINCHESTER ST                     ADDRESS ON FILE
                                          SALT LAKE CITY, UT 84107




MITCHELL JASON DALE                       MITCHELL MATTHEW                        MITCHELL THOMAS L
ADDRESS ON FILE                           ADDRESS ON FILE                         ADDRESS ON FILE




[NAME REDACTED]                           MITCHELL TYLER BLAINE                   MITCHUM TYLER LEE
ADDRESS ON FILE                           ADDRESS ON FILE                         ADDRESS ON FILE




MITIGATION TECHNOLOGIES                   [NAME REDACTED]                         MIX SHAN CHRISTOPHER
1100 WICOMICO ST STE 330                  ADDRESS ON FILE                         ADDRESS ON FILE
BALTIMORE, MD 21230
                 Case
MIZELL JOHNATHAN WAYNE   20-33826 Document  89 Filed
                                     MIZELL MEMORIAL   in TXSB on 08/03/20 MIZUHO
                                                     HOSPITAL                PageBANK
                                                                                  271LTD
                                                                                      of NEW
                                                                                         433YORK BRANCH
ADDRESS ON FILE                         702 NORTH MAIN ST                  ATTN CAROLYN POLLARD
                                        OPP, AL 36467                      1251 AVE OF THE AMERICAS
                                                                           NEW YORK, NY 10020




MLC CAD SYSTEMS LLC                     MLC CAD SYSTEMS                    MM GARDINER
4625 WILLIAM CANNON DR BLDG 5           1730 SPECTRUM DR                   7 CORNHILL TERRACE
AUSTIN, TX 78749                        LAWRENCEVILLE, GA 30043            ABERDEEN, AB AB2 5YP
                                                                           UNITED KINGDOM




MM INDUSTRIAL SERVICES INC              MMH ACADEMY LTD                    MMH MALTA LTD
7064 PATILLO ROAD                       XATT ILMOLLIJIET                   XATT ILMOLLIJIET
BEAUMONT, TX 77705                      MARSA, MT MRS 1152                 MARSA, MT MRS 1152
                                        MALTA                              MALTA




MMR CONSTRUCTORS INC                    MNKS                               MOAK CHRISTOPHER DANIEL
15961 AIRLINE HWY                       6 RUE EUGENE RUPPERT               ADDRESS ON FILE
BATON ROUGE, LA 70817                   LUXEMBOURG, LU 2453
                                        LUXEMBOURG




MOAK JAMES D                            MOAK MARSHALL                      MOBILE SC LTD
ADDRESS ON FILE                         ADDRESS ON FILE                    6144 A AIRPORT BLVD
                                                                           MOBILE, AL 36608




MOBILE BAY WOODCHIP CENTER              MOBILE INSTRUMENT CO INC           MOBILITY SAINTHONORE
7875 DAUPHIN ISLAND PKWY                745 LAKESIDE DR                    18 RUE DE COURCELLES
THEODORE, AL 36582                      MOBILE, AL 36693                   PARIS, 75 75384
                                                                           FRANCE




MOBITECH SOLUTIONS COMPANY              MOCZYGEMBA REBECCA                 MODERN ELECTRICAL SUPPLIES CO WLL
B1 MOTILAL CENTER NR SALES INDIA        ADDRESS ON FILE                    23 ALASMAK ST
ASHRAM ROAD AHMEDABAD GJ 380009 IN                                         DOHA, SQ 4646
BANDAR SERI BERGWAN, BN BE 3978                                            QATAR
BRUNEI



MODERN VENDING MACHINES LLC             MODEX AS                           MODEX AUSTRALIA PTY LTD
WH NO B19SOUGHAT WAREHOUSEAL            NORDLYSVEGEN 2                     GUILFORD
QUSAISE                                 BRYNE, 11 4340                     PERTH, WA 6935
AL QUASAISE                             NORWAY                             AUSTRALIA
DUBAI, AE 120691
UNITED ARAB EMIRATES


MODEX ENERGY RENTALS SINGAPORE PTE      MODEX LLC                          MODURESOURCES AP PTE LTD
140 CECIL ST PIL BLDG 09                4100 N E EVANGELINE THRWY          1 BUKIT BATOK ST 22 0301
SINGAPORE, SG 069540                    CARENCRO, LA 70520                 SINGAPORE, SG 659592
SINGAPORE                                                                  SINGAPORE




MODUSPEC CONSULTORES DE RISCO           MOFFAT CLAYTON                     MOHAMAD ROSNAH BINTI
RUA DA GLORIA 344 7 ANDAR SA 703        ADDRESS ON FILE                    ADDRESS ON FILE
RIO DE JANEIRO, RJ 20241180
BRAZIL
                CaseAL
MOHAMED ABDUL RAHMAN 20-33826
                       BAHAR    Document 89ABDULRAHMAN
                                   MOHAMED   Filed in TXSB  on 08/03/20 MOHAMED
                                                       ALBAHAR           Page 272
                                                                                SANI of 433BIN
                                                                                     ROSLI
ADDRESS ON FILE                     ADDRESS ON FILE                       ADDRESS ON FILE




MOHAMMAD ISA MOHAMMAD ISMINI        MOHAMMAD MOHAMMAD ALIUDDIN BIN        MOHAMMED AL HULAYLI JEHAD
ADDRESS ON FILE                     MOHAMMAD                              ADDRESS ON FILE
                                    ADDRESS ON FILE




MOHAMMED AL NASSER ABDULLAH         MOHAMMED ALANAZI ABDULLAH             MOHAMMED ALOJAIMI INDUSTRIAL SERVI
ADDRESS ON FILE                     ADDRESS ON FILE                       1427 HIJRI
                                                                          DAMMAM, SA 31431
                                                                          SAUDI ARABIA




MOHAN DINESH                        MOHIDDIN ROSDEY HAJI MOHIDDIN         MOISE REMPS
ADDRESS ON FILE                     ADDRESS ON FILE                       ADDRESS ON FILE




MOLINA THIAGO CASTRO                MOLLAEI MEGAN TOURGOLY                [NAME REDACTED]
ADDRESS ON FILE                     ADDRESS ON FILE                       ADDRESS ON FILE




MOMEC AB                            MONAGHAN DIANA V                      [NAME REDACTED]
STRA…KENVA„GEN 2                    ADDRESS ON FILE                       ADDRESS ON FILE
BOTTNARYD, 007 560 25
SWEDEN




MONCEAUX COLLIN                     MONCEAUX DONALD RAY                   MONCEAUX TYLER SETH
ADDRESS ON FILE                     ADDRESS ON FILE                       ADDRESS ON FILE




[NAME REDACTED]                     MONDAY SHAWN ARDEL                    MONDRAGON FELIPE
ADDRESS ON FILE                     ADDRESS ON FILE                       ADDRESS ON FILE




MONG GRAFX ENTERPRISE               MONITOR SYSTEMS SCOTLAND LIMITED      MONJARAS JOSE JAVIER
UNIT NO 8 BLK 8 LEE CHAI            3 MERKLAND RD EAST                    ADDRESS ON FILE
GADONG, BN BE3719                   ABERDEEN, AB AB24 5PS
BRUNEI                              UNITED KINGDOM




MONJARAS ONESIMO                    MONROE ENVIRONMENTAL CORP             MONROE SURGICAL HOSPITAL LLC
ADDRESS ON FILE                     810 W FRONT ST                        2408 BROADMOOR BLVD
                                    MONROE, LA 48161                      MONROE, LA 71201
MONS MICHAEL      Case 20-33826 Document 89SHIPMANAGEMENT
                                   MONSOON    Filed in TXSB on 08/03/20 MONTECILLO
                                                          LTD            Page 273VIDA
                                                                                   of 433
ADDRESS ON FILE                       AL KHAN RD                          ADDRESS ON FILE
                                      SHARJAH, AE
                                      UNITED ARAB EMIRATES




[NAME REDACTED]                       MONTEIRO ROGERIO                    MONTERDE JR PACIFICO
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MONTGOMERY BRANDT DAVID               MONTOYA GILBERT                     MOODY INTERNATIONAL INC
ADDRESS ON FILE                       ADDRESS ON FILE                     24900 PITKIN RD STE 200
                                                                          THE WOODLANDS, TX 77386




MOODY JONATHAN HERBERT                MOODY ROBERT AUSTIN                 MOODYS INVESTORS SERVICE INC
ADDRESS ON FILE                       ADDRESS ON FILE                     PO BOX 102597
                                                                          ATLANTA, GA 303680597




MOON SAMUEL LUCAS                     MOONEY MATTHEW M                    MOORE COY WAYNE
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MOORE GARRETT WAYNE                   MOORE JEFFERY B                     MOORE JEREMY GLEN
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MOORE JOSHUA                          [NAME REDACTED]                     MOORE PERRY
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MOORE VERNON A                        MOOREAST ASIA PTE LTD               MOORLINK AB
ADDRESS ON FILE                       25 LOYANG CRESCENT MAILBOX NO 515   BROR NILSSONS GATA 5
                                      SINGAPORE, SG 508988                GOTHENBURG, 019 417 55
                                      SINGAPORE                           SWEDEN




MOORMAN BRIAN MICHAEL                 MORA FEDERICO E                     MORAND DE OLIVEIRA BRUNO
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




MOREAU TYLER                          MOREE JAMES L                       MOREIRA CORDEIRO LTDA
ADDRESS ON FILE                       ADDRESS ON FILE                     RUA MARECHAL DEODORO 147 CENTRO
                                                                          MACAE RJ, RJ 27910310
                                                                          BRAZIL
                  Case 20-33826
MOREIRA PINHO E DECORACOES LTDA     Document
                                       MORGAN89   Filed
                                              ALLEN      in TXSB
                                                     SHELTON          on 08/03/20 MORGAN
                                                                                   Page DANNY
                                                                                         274 ofRAY
                                                                                                433
RUA VEREADPR MANOEL BRAGA N106 LOJA    ADDRESS ON FILE                           ADDRESS ON FILE
MACAE, RJ 27910350
BRAZIL




MORGAN JOSHUA                         MORGAN MARINE PTY LTD                      MORGAN MARK L
ADDRESS ON FILE                       UNIT12 RISELEY STREET APPLECROSS           ADDRESS ON FILE
                                      PERTH, WA 6153
                                      AUSTRALIA




MORGAN STANLEY INV MGMT LTD UK        MORGAN STANLEY SMITH BARNEY                MORGAN STEVEN MICHAEL
25 CABOT SQ                           1300 THAMES ST WHARF 4TH FL                ADDRESS ON FILE
CANARY WHARF E14 4QA                  BALTIMORE, MD 21231
UNITED KINGDOM




MORIN CHARLA                          [NAME REDACTED]                            MORITZ PAULO BERNARDO ROS ESPINDOLA
ADDRESS ON FILE                       ADDRESS ON FILE                            ADDRESS ON FILE




MORNEAU SHEPELL HUB INTERNATIONAL     MORNEAU SHEPELL LTD                        MORRIS CHRISTOPHER JORDAN
LTD                                   895 DON MILLS RD TOWE STE 700              ADDRESS ON FILE
7071 BAYERS RD                        TORONTO, ON M3C 1W3
STE 3007                              CANADA
HALIFAX, NS B3L2C2
CANADA


MORRIS MASON HEATH                    MORRIS STEPHEN KEITH                       [NAME REDACTED]
ADDRESS ON FILE                       ADDRESS ON FILE                            ADDRESS ON FILE




[NAME REDACTED]                       MORRISON JERAD ALAN                        MORRISON NATHANIEL
ADDRESS ON FILE                       ADDRESS ON FILE                            ADDRESS ON FILE




[NAME REDACTED]                       MORTON JAMES                               MOSELEY KEENUM WADE
ADDRESS ON FILE                       ADDRESS ON FILE                            ADDRESS ON FILE




MOSER PETER J                         MOSIER TAMMI L                             MOSLEY DANGELO
ADDRESS ON FILE                       ADDRESS ON FILE                            ADDRESS ON FILE




MOSLEY JESSE                          MOSQUERA RICHARD RYAN                      MOSS JOHN ANTHONY
ADDRESS ON FILE                       ADDRESS ON FILE                            ADDRESS ON FILE
MOTION INDUSTRIESCase  20-33826
                  CANADA INC        Document
                                       MOTION 89   Filed INC
                                              INDUSTRIES  in TXSB on 08/03/20 MOTION
                                                                               PagePICTURE
                                                                                     275 ofLICENSING
                                                                                            433
8985 FRASERWOOD CT                      4810 N SAM HOUSTON PKWY WEST          5455 CENTINELA AVE
BURNABY, BC V5J 5E8                     HOUSTON, TX 77086                     LOS ANGELES, CA 90066
CANADA




MOTIVE FZE                              MOTIVE OFFSHORE SERVICES LTD          MOTIVE RENTALS LTD
P6039 SAIF ZONE                         FREIGHT HOUSE KIRKHILL PL             CAIRNTON RD BOYNIDE DROME
SHARJAH, AE                             DYCE, AB AB21 0GU                     BANFF, AB AB45 2LR
UNITED ARAB EMIRATES                    UNITED KINGDOM                        UNITED KINGDOM




MOTIWALA YUSUF M                        MOTLEY ERNEST                         MOTORSERVICES HUGO STAMP INC
ADDRESS ON FILE                         ADDRESS ON FILE                       3190 SOUTHWEST 4TH AVE
                                                                              FORT LAUDERDALE, FL 33315




MOTTIB SALMAN ABDULLAH                  MOUDY DANIEL JUSTIN                   MOULTON JAMES LAMAR
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




MOUTON JIMMY J                          MOVIMEC AUTOMACAO INDUSTRIAL LTDA     MOWRY TYLER
ADDRESS ON FILE                         LJ 45 BAIRRO RODOVIA NORT NO 88       ADDRESS ON FILE
                                        SERRA, ES 29164044
                                        BRAZIL




MOYA PETE                               MPL LABORATORIES                      MPS IT LTD
ADDRESS ON FILE                         1618 HAYDEN COURT                     AXE BOTTLE CT 70 NEWCOMEN
                                        MYAREE BC, WA 6960                    LONDON, LO SE1 1YT
                                        AUSTRALIA                             UNITED KINGDOM




MR ELEVATOR                             MRDS MARK ROBERTSON DRILLING SERV     MRMARINE SPARES BV
WALENBURGERPLEIN 106                    UNIT 15A MINTO DR ALTENS INDUST       WALENBURGERPLEIN 00106
ROTTERDAM, 12 3039 AN                   ABERDEEN, AB AB12 3LW                 ROTTERDAM, 12 3039 AN
THE NETHERLANDS                         UNITED KINGDOM                        THE NETHERLANDS




MROZ SARAH                              [NAME REDACTED]                       [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




[NAME REDACTED]                         MS ASHOR CONTRACTING                  MS INDUSTRIAL SERVICES LIMITED
ADDRESS ON FILE                         GATE 10 SALIYAH                       KIRKWOOD COMMERCIAL PARK THAINSTO
                                        DOHA, SQ 10                           ABERDEEN, IN AB51 5NR
                                        QATAR                                 UNITED KINGDOM




MS SUBSEA PRO ENGINEERING PVT LTD       MSDSONLINE INC                        MSE ENTERPRISES INC
E WING CRYSTAL PLAZA 203                350 N ORLEANS ST 950                  5213 OAKHURT DRIVE
MUMBAI, 13 400053                       CHICAGO, IL 60654                     CORPUS CHRISTI, TX 78411
INDIA
MSH PARTNERS LLC Case     20-33826 Document  89SDNFiled
                                      MSTS ASIA    BHD in TXSB on 08/03/20 MSTS
                                                                            PageASIA276 of PTE
                                                                                     SPORE 433LTD
2727 E LEMMON AVE                        606607 JALAN MELAKA                  67 TUAS SH AVE 1
DALLAS, TX 75204                         MELAKA, MEL 75000                    SINGAPORE, SG 637579
                                         MALAYSIA                             SINGAPORE




MTQ ENGINEERING PTE LTD                  MTQ OILFIELD SERVICES WLL            MUCKER DON J
182 PANDAN LOOP                          BLDG 498 RD 1508                     ADDRESS ON FILE
SINGAPORE, SG 128373                     MANAMA
SINGAPORE                                BAHRAIN




MUEHLHAN BV                              MUEHLHAN INDUSTRIAL SERVICES LTD     [NAME REDACTED]
JAMES WATTWEG 26                         9 KIRKHILL PL KIRKHILL INDUSTRI      ADDRESS ON FILE
VLAARDINGEN, 12 3133 KK                  ABERDEEN, AB AB21 0GU
THE NETHERLANDS                          UNITED KINGDOM




MUHA THOMAS ANDREW                       MUHAMMAD JUMAT MUHAMMAD ASROL        MUIRHEAD CRAIG M
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




MUIRHEAD CRAIG                           MUKUL ADVANI                         MULGRAVE MACHINE WORKS LIMITED
ADDRESS ON FILE                          ADDRESS ON FILE                      34 ENGLAND AVE
                                                                              MULGRAVE, NS B0E 2G0
                                                                              CANADA




MULKEY JACOB                             MULLA MULLA CRAIGIE BLUNT            MULLANEY MARK
ADDRESS ON FILE                          MAHATMA GANDHI RD 51                 ADDRESS ON FILE
                                         FORT MUMBAI MAHARASHTRA, 30 400001
                                         INDIA




MULLENIX JOSHUA L                        [NAME REDACTED]                      MULLINS JERRY LEE
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




MULLINS KIRK BRIAN                       MULLINS RYAN EDWARD                  MULTI SERVICES MAT INDUS
ADDRESS ON FILE                          ADDRESS ON FILE                      ZONE INDUSTRIELLE BASSA
                                                                              DOUALA LITTORAL, CM BP7584DLA
                                                                              CAMEROON




MULTICLEAN INDUSTRIA COMERCIO E          MULTICONSULT ASIA PTE LTD            MULTICOPY IJMOND
RUABLUMENAU NO31                         0200 TRITECH BLDG 2 KAKI BUK         PARALLELWEG 124 UNIT 49
MACAE, RJ                                SINGAPORE, SG 416180                 BEVERWIJK, 08 1948 NN
BRAZIL                                   SINGAPORE                            THE NETHERLANDS




MULTICOPY SCHIEDAM VOF NELEMAN           MULTIFORCE FOR PETROLEUM SERVICES    MULYANA NANA
JAN VAN GALENSTRAAT 27AB                 168 NILE ST AGOUZAGIZA               ADDRESS ON FILE
SCHIEDAM, 12 3115 JG                     CAIRO, EG 12654
THE NETHERLANDS                          EGYPT
                Case
MUMBANG JOE STEVEN    20-33826
                   ANAK MUMBANG    Document  89 SERVICOS
                                      MUNDIVISAS Filed inLTDA
                                                          TXSB on 08/03/20 [NAME
                                                                             Page  277 of 433
                                                                                 REDACTED]
ADDRESS ON FILE                        RUA SAO PEDRO 154 GRUPO 1006         ADDRESS ON FILE
                                       NITEROI RJ, RJ 24020058
                                       BRAZIL




[NAME REDACTED]                        MUNTZ HAMISH                         MURCHISON RON CHRISTOPHER
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                        MURPHY ANGELA                        MURPHY EXPLORATION PRODUCTION CO
ADDRESS ON FILE                        ADDRESS ON FILE                      USA
                                                                            ATTN CHRIS LORINO
                                                                            DRILLING MANAGER US OFFSHORE
                                                                            9805 KATY FREEWAY G200
                                                                            HOUSTON, TX 77024


MURPHY JOANNE N                        MURPHY JON R                         MURPHY MICHEAL LEE
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




MURPHY OIL CORPORATION                 MURPHY PAUL KENNETH                  MURPHY ROGERS SLOSS GAMBEL APLC
                                       ADDRESS ON FILE                      701 POYDRAS ST STE 400
                                                                            NEW ORLEANS, LA 70139




MURPHY ROGERS SLOSS GAMBEL             MURPHY SHIPPING COMMERCIAL           MURPHY SHIPPING AND COMMERCIAL
701 POYDRAS ST                         6 FATAI ATEREWAY MATORI INDUS ESTA   ORDINANCE ROAD PMB 5694 PLOT 51B
NEW ORLEANS, LA 70139                  LAGOS, LG PMB01079                   PORT HARCOURT, RV
                                       NIGERIA                              NIGERIA




MURRAY AND CURRIE LTD                  MURRAY LARRY DELTON                  MURRAY RESOURCES
28 THISTLE ST                          ADDRESS ON FILE                      800 GESSNER RD 170
EDINBURGH, EL EH2 1EN                                                       HOUSTON, TX 770244257
UNITED KINGDOM




MURRAY SHENQUA                         MURRELL JOSEPH GRANT                 MURTA GOYANES ADVOGADOS
ADDRESS ON FILE                        ADDRESS ON FILE                      RUA DEZENOVE DE FEVEREIRO 30 5º ANDAR
                                                                            BOTAFOGO
                                                                            RIO DE JANEIRO, RJ 22280030
                                                                            BRAZIL



MURTA GOYANES                          MUSABH ALI HABIB                     MUSALLAM MOHAMMED SAEED
RUA DEZENOVE DE FEVEREIRO 30 5º        ADDRESS ON FILE                      ADDRESS ON FILE
ANDAR BOTAFOGO RIO DE JANEIRO RJ
BRASIL
RIO DE JANEIRO
BRASIL


[NAME REDACTED]                        [NAME REDACTED]                      MUSCULOSKELETAL INSTITUTE OF LA
ADDRESS ON FILE                        ADDRESS ON FILE                      1500 LINE AVE STE 204
                                                                            SHREVEPORT, LA 711014648
                Case
MUSE ANTHONY BLAYNE       20-33826 Document 89 Filed
                                      MUSE DONALD RAYNEin TXSB on 08/03/20 MUSED
                                                                            PageBASEM
                                                                                  278 ABDULSALAM
                                                                                      of 433
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




MUSIC CHARISSE MICHELLE                 MUSKE JED                          MUSTANG POWER SYSTEMS
ADDRESS ON FILE                         ADDRESS ON FILE                    PO BOX 4346 DEPT 144
                                                                           HOUSTON, TX 772104346




MUSUMECI ROCCO ANDREW                   [NAME REDACTED]                    MUTZ CHRISTOPHER WAYNE
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                         MV AMYANMAR                        MYANMAR INTERNATIONAL SERVICES CO
ADDRESS ON FILE                                                            NO 37 INYA LAKE HOTEL KABA AYE PA
                                                                           YANGON, MM 11061
                                                                           MYANMAR




MYANMAR VIGOUR AND ASSOCIATES LIMIT     MYERS DANIEL CAMPBELL              MYERS NOAH STEPHEN
411 412 LEVEL 4 NO 53 STRAND            ADDRESS ON FILE                    ADDRESS ON FILE
YANGON, MM
MYANMAR




MYLAMANNIL KARUNAKARAN NAIR PRAKASH     N R KOELING                        NABATAT CONTRACTING CO
ADDRESS ON FILE                         GRIENDSTRAAT 13                    GOLD TOWER JUBAIL SAUDI ARABIA 31451
                                        KRIMPEN AD IJSSEL, 12 2921 LA      DAMMAM, SA 31555
                                        THE NETHERLANDS                    SAUDI ARABIA




NACOGDOCHES NEUROSURGERY PA             NADELL MATTHEW                     NAG LLC DBA
5500 N ST                               ADDRESS ON FILE                    2511 WALMER AVE STE B
NACOGDOCHES, TX 75965                                                      NORFOLK, VA 235132604




NAHIDA NABULSI                          NAIK MANOHAR N                     NAKA AUTOMACAO E INST IND LTDA
13927 OLD VILLAGE LN                    ADDRESS ON FILE                    AV RUI BARBOSA SL 105 1860
SUGAR LAND, TX 77498                                                       MACAE RJ, RJ 27915012
                                                                           BRAZIL




NALLEY HUNTER NELSON                    NAMESCAPE CORPORATION              NAMO ROGELIO II
ADDRESS ON FILE                         11811 N TATUM BLVD SUITE P153      ADDRESS ON FILE
                                        PHOENIX, AZ 85028




NANCE INTERNATIONAL INC                 NAPIER TREVOR                      NAPROSERVICE SERV E REPAROS LTDA
2915 MILAM                              ADDRESS ON FILE                    ILHA DA CONCEIA§A£O
BEAUMONT, TX 77701                                                         NITEROI RJ, RJ 24050170
                                                                           BRAZIL
                 Case
NARYMAL PTY LTD TA     20-33826
                   DUXTON HOTEL      Document
                                        NASDAQ89  Filed in
                                              CORPORATE    TXSB on
                                                         SOLUTIONS LLC08/03/20 NASDAQ
                                                                                 PageINC
                                                                                      279 of 433
1 SAINT GEORGES TERRACE                  ONE LIBERTY PLAZA                    ONE LIBERTY PLAZA 49TH FL
PERTH, WA 6000                           NEW YORK, NY 10006                   NEW YORK, NY 10006
AUSTRALIA




NASH BAKER                               NASH JAMES R                         NASH LEONARD S
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




NASH WILLIAM ALLEN                       NASIF KHANSAHEB ABDULHUSEIN AND      NASSER BU DARIS NAIF
ADDRESS ON FILE                          PO BOX 60676                         ADDRESS ON FILE
                                         DAMMAM, SA 31555
                                         SAUDI ARABIA




NATCHITOCHES ANESTHESIA ASSOCM LL        NATCHITOCHES REGIONAL MEDICAL        NATEKAR JAYANAND RAGHOBA
BUILDING NO 10 ROAD NO 120               501 KEYSER AVE                       ADDRESS ON FILE
ALKHARJIA AREA 606                       NATCHITOCHES, LA 71457
MANAMA, BH
BAHRAIN



NATHAN DEAVER                            NATHAN DEMARY                        NATIONAL ARABIAN PETROLEUM SERVICES
ADDRESS ON FILE                          ADDRESS ON FILE                      18KM FROM BAHRAIN CAUSEWAY
                                                                              AL KHOBAR, SA 31952
                                                                              SAUDI ARABIA




NATIONAL ECONOMIC RESEARCH ASSOCIAT      NATIONAL GUARDIAN LIFE INSURANCE     NATIONAL HARDWARE GUYANA LIMITED
1166 AVENUE OF THE AMERICAS              COMPANY                              1719A WATER STREET
NEW YORK, NY 10036                       2 E GILMAN ST                        GEORGETOWN, GY
                                         MADISON, WI 53703                    GUYANA




NATIONAL HYPERBARIC CENTRE               NATIONAL INDUSTRIAL GAS PLANTS       NATIONAL INDUSTRIAL GASES PTE LTD
123 ASHGROVE RD W                        INDUSTRIAL AREA STREET 45 GATE 75    NO 1 SHIPYARD ROAD
ABERDEEN, AB AB16 5FA                    DOHA, SQ                             SINGAPORE, SG 628128
UNITED KINGDOM                           QATAR                                SINGAPORE




NATIONAL MS SOCIETY                      NATIONAL OCEAN INDUSTRIES            NATIONAL OFFSHORE PETROLEUM SAFETY
PO BOX 4585                              1120 G STREET NW SUITE 900           ENV MGMT AUTHORITY AKA NOPSEMA
HOUSTON, TX 772104585                    WASHINGTON, DC 20005                 LEVEL 8 58 MOUNTS BAY RD
                                                                              PERTH, WA 6000 AUSTRALIA




NATIONAL OFFSHORE PETROLEUM SAFETY       NATIONAL OIL SOLUTIONS TRADING EST   NATIONAL OILWELL MISSION
GPO BOX 2568                             HAJI ALI REZA BUILDING KING KHALID   11300 WINDFERN
PERTH, WA 6001                           DAMMAM, SA 31481                     HOUSTON, TX 77064
AUSTRALIA                                SAUDI ARABIA




NATIONAL OILWELL DUBAI                   NATIONAL OILWELL NORWAY AS           NATIONAL OILWELL PTE LTD
PO BOX 570                               LAGERVEIEN 8                         161 PIONEER ROAD
501 KEYSER AVE                           STAVANGER, 03 4034                   SINGAPORE, SG 639604
LAKE FOREST, IL 60045                    NORWAY                               SINGAPORE
UNITED ARAB EMIRATES
                 Case
NATIONAL OILWELL PTE LTD 20-33826   Document  89OILWELL
                                       NATIONAL    FiledPTY
                                                         in LTD
                                                            TXSB on 08/03/20 NATIONAL
                                                                               Page 280   of 433
                                                                                      OILWELL VARCO   BRANDT
NO 4 TUAS AVE 11                        LEVEL 2 22 MOUNT STREET               2800 NORTH FRAZIER STREET
SINGAPORE, SG 639070                    PERTH, WA 6107                        CONROE, TX 77303
SINGAPORE                               AUSTRALIA




NATIONAL OILWELL VARCO CRANES           NATIONAL OILWELL VARCO DHT LP         NATIONAL OILWELL VARCO DHT LP
73765 PENN MILL ROAD                    7909 PARKWOOD CIRCLE                  PO BOX 201224
COVINGTON, LA 70435                     HOUSTON, TX 77036                     DALLAS, TX 753201224




NATIONAL OILWELL VARCO DO BRASIL        NATIONAL OILWELL VARCO EGYPT FREEZO   NATIONAL OILWELL VARCO EGYPT LLC
70 N CAVALEIROS AV PREF ARISTE          5TH SETTLEMENT                        INDUSTRIAL ZONE 5
MACAE RJ, RJ 27930070                   CAIRO, EG 11835                       CAIRO, EG
BRAZIL                                  EGYPT                                 EGYPT




NATIONAL OILWELL VARCO GRIFFITH         NATIONAL OILWELL VARCO KOREA CO LTD   NATIONAL OILWELL VARCO LP DBA
IM BULLOH 29                            211 HWASANRO ONSANEUP ULJUGUN         1200 CYPRESS CREEK RD
LACHENDORF, 03 29331                    ULSAN, 12 689896                      CEDAR PARK, TX 786133614
GERMANY                                 SOUTH KOREA




NATIONAL OILWELL VARCO LP DBA           NATIONAL OILWELL VARCO LP             NATIONAL OILWELL VARCO LP
PO BOX 201153                           10000 RICHMOND AVE                    10353 RICHMOND AVENUE
DALLAS, TX 753201153                    HOUSTON, TX 77042                     HOUSTON, TX 77042




NATIONAL OILWELL VARCO LP               NATIONAL OILWELL VARCO LP             NATIONAL OILWELL VARCO LP
119 EAST INTERSTATE DRIVE               1ST FLOOR AKRUTI TRADE CENTER         5100 NORTH SAM HOUSTON PARKWAY WEST
JENNINGS, LA 70546                      MUMBAI, 13 400093                     HOUSTON, TX 77086
                                        INDIA




NATIONAL OILWELL VARCO LP               NATIONAL OILWELL VARCO LP             NATIONAL OILWELL VARCO LP
743 NORTH ECKHOFF STREET                7909 PARKWOOD CIRCLE DRIVE            JEBEL ALI FREE ZONE NORTH
ORANGE, CA 92868                        HOUSTON, TX 77036                     DUBAI, AE
                                                                              UNITED ARAB EMIRATES




NATIONAL OILWELL VARCO LP               NATIONAL OILWELL VARCO MUSCAT LLC     NATIONAL OILWELL VARCO NORWAY AS
PO BOX 61490                            6426 WAY                              LAGERVEIEN 8
JEBEL ALI DUBAI, AE                     AL AZAIBA GHALA MUSCAT, OM 130        8181
UNITED ARAB EMIRATES                    OMAN                                  STAVANGER, 03 4034
                                                                              NORWAY



NATIONAL OILWELL VARCO NORWAY AS        NATIONAL OILWELL VARCO PTE LTD        NATIONAL OILWELL VARCO PTE LTD
LAGERVEIEN 8                            161 PIONEER ROAD                      29 TUAS BAY DRIVE
STAVANGER, 03 4034                      SINGAPORE, SG 639604                  SINGAPORE, SG 637429
NORWAY                                  SINGAPORE                             SINGAPORE




NATIONAL OILWELL VARCO PTE LTD          NATIONAL OILWELL VARCO PTE LTD        NATIONAL OILWELL VARCO PTY LTD
39 GUL AVENUE                           8 SIXTH LOK YANG ROAD                 JEBEL ALI PO BOX 61490
SINGAPORE, SG 629679                    SINGAPORE, SG 628106                  DUBAI, AE 61490
SINGAPORE                               SINGAPORE                             UNITED ARAB EMIRATES
                  CaseTHAILAND
NATIONAL OILWELL VARCO   20-33826 L   Document  89OILWELL
                                         NATIONAL    FiledVARCO
                                                           in TXSB   on 08/03/20 NATIONAL
                                                                UK LTD             Page 281   of 433
                                                                                          OILWELL VARCO
555 RASA TOWER 2 15TH F UNIT 1503         PORTLETHEN                             1824 GRAND CAILLOU ROAD
BANGKOK, 17 10900                         ABERDEEN, AB AB12 4YD                  HOUMA, LA 70363
THAILAND                                  UNITED KINGDOM




NATIONAL OILWELL VARCO                    NATIONAL OILWELL VARCO                 NATIONAL OILWELL VARCO
500 INDUSTRIAL BOULEVARD                  5100 NORTH SAM HOUSTON PARKWAY WEST    CALLE 50 6COLONIA HECTOR
SUGAR LAND, TX 77478                      HOUSTON, TX 77086                      CIUDAD DEL CARMEN, CMP 24110
                                                                                 MEXICO




NATIONAL OILWELL VARCO                    NATIONAL OILWELL VARCO                 NATIONAL OILWELL VARCO
GRANFJAERA 24                             MUSSAFAH                               PO BOX 1349
MOLDE, 03 6415                            ABU DHABI, AE                          AMELIA, LA 70340
NORWAY                                    UNITED ARAB EMIRATES




NATIONAL OILWELL                          NATIONAL OILWELL                       NATIONAL OILWELLNETHERLANDS BV
7909 PARKWOOD CIRCLE DR                   PO BOX 200838                          DE HULTEWEG 3B
HOUSTON, TX 77036                         DALLAS, TX 753200838                   COEVORDEN, 01 7741 LA
                                                                                 THE NETHERLANDS




NATIONAL PUMP COMPRESSOR LTD              NATIONAL RESPONSE CORPORATION          NATIONAL REV AGENCY OF THE
3365 WEST CARDINAL DRIVE                  3500 SUNRISE HIGHWAY B SUITE 200       REPUBLIC OF BULGARIA
BEAUMONT, TX 77705                        GREAT RIVER, NY 11739                  52 KNYAZ ALEXANDER DONDUKOV BLVD
                                                                                 1000
                                                                                 SOFIA
                                                                                 BULGARIA


NATIONAL REV AGENCY OF THE                NATIONAL SERVICE ALLIANCE              NATIONAL SERVICE ALLIANCE
REPUBLIC OF BULGARIA                      6410A LANGFIELD ROAD                   PO BOX 186
52 KNYAZ ALEXANDER DONDUKOV BLVD          HOUSTON, TX 77092                      NEW LENOX, TX 60451
1000 SOFIA
BULGARIA



NATIONAL SHIPPING GULF AGENCY CO          NATIONAL UNION FIRE                    NATIONS CODY LAMAR
PLOT 211 MINA PORT WAREHOUSE              INSURANCE CO OF PITTSBURGH PA          ADDRESS ON FILE
ABU DHABI, AE                             625 LIBERTY AVE
UNITED ARAB EMIRATES                      PITTSBURGH, PA 15222




NATIONWIDE ASSET MANAGEMENT LLC           NATRON INDUSTRIES PTE LTD              NATRON INTERNATIONAL PTE LTD
1 NATIONWIDE PLZ                          BLK 18 SIN MING LANE 0402              26 SIN MING LANE 04120
COLUMBUS, OH 43215                        SINGAPORE, SG 573960                   SINGAPORE, SG 573971
                                          SINGAPORE                              SINGAPORE




NAUDIN KRISANNE E                         NAUTADUTILH NV                         NAUTICAL CONTROL SOLUTIONS LP
ADDRESS ON FILE                           STRAWINSKYLAAN 1999                    20358 WHITEWOOD DRIVE
                                          AMSTERDAM, 08 1077 XV                  SPRING, TX 77373
                                          THE NETHERLANDS




NAUTILUS RIGGING UK LTD                   NAUTRONIX LIMITED                      NAVAL DOME LTD
23E BURNSIDE DRIVE DYCE                   HOWE MOSS AVENUE                       15 HATIDHAR ST
ABERDEEN, AB AB21 0HW                     ABERDEEN, AB AB21 0GP                  RAANANA, 01
UNITED KINGDOM                            UNITED KINGDOM                         ISRAEL
                  Case 20-33826
NAVALTEC MARINE ENGINERING           Document 89 PRISCILA
                                        NAVARRETE Filed in TXSB on 08/03/20 NAVEX
                                                                              Page  282 of
                                                                                  GLOBAL INC433
KARDOENHOF 1                             ADDRESS ON FILE                       6000 MEADOWS ROAD SUITE 200
HOOGVLIET, 12 3193 JD                                                          LAKE OSWEGO, OR 97035
THE NETHERLANDS




NAVIGANT CONSULTING INC                  NAVITAS INSPECOES E ENSAIOS LTDA      NAVYMEX SA DE CV
150 N RIVERSIDE SUITE 2100               RUA JAIME FIGUEIREDO S 202 1867       CALLE 47 NO 2 COL PALLAS CP 24140
CHICAGO, IL 606061598                    SAO GONCALO, RJ 24435260              CD CARMEN, CMP 24140
                                         BRAZIL                                MEXICO




NAWAT ALKHAIR TRAD SERVICES EST          NAWI KHAIRUN HASIM                    NC POWER SYSTEMS CO
WALEED STREET RAKAH                      ADDRESS ON FILE                       17900 WEST VALLEY HIGHWAY
DAMMAM, SA 34225                                                               SEATTLE, WA 981885533
SAUDI ARABIA




NDIVISION SERVICES INC                   NDIVISION                             NDT TECHNOLOGIES INC
4925 GREENVILLE AVE SUITE 200            4925 GREENVILLE AVE                   345A NUTMEG ROAD
DALLAS, TX 75206                         DALLAS, TX 75206                      SOUTH WINDSOR, CT 06074




NE DO BRASIL PARTICIPACOES E             NE DRILLING SERVICOS DO BRASIL LTDA   NEAL CHARLES J
INVESTIMENTOS LTDA                       13135 DAIRY ASHFORD ROAD              ADDRESS ON FILE
13135 DAIRY ASHFORD ROAD SUITE 800       SUITE 800
SUGAR LAND, TX 77478                     SUGAR LAND, TX 77478




NECH AND WORLD HOTELS LTD DBA            NEDDERMAN WILLIAM H                   NEDERMAN NEDERLAND BV
KM 16 PH                                 ADDRESS ON FILE                       WIEKENWEG 00033
PORT HARCOURT, RV                                                              AMERSFOORT, 10 3815 KL
NIGERIA                                                                        THE NETHERLANDS




NEDERMAN NORCLEAN BV                     NEELY JAMES E                         NEESE JOSHUA STEWART
INDUSTRIESTRAAT 15 3E                    ADDRESS ON FILE                       ADDRESS ON FILE
VLAARDINGEN, 12 3133 EJ
THE NETHERLANDS




NEFF RENTAL LLC                          NEIL DIPAOLA                          [NAME REDACTED]
400 RAILROAD AVENUE                      ADDRESS ON FILE                       ADDRESS ON FILE
MORGAN CITY, LA 70380




NEIVA MARK LEONARDO GOMES                NELSEN KELLY                          NELSON COLIN RICHARD
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




NELSON DANIEL                            NELSON GREGORY G                      NELSON HOGAN
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE
                Case
NELSON JAMES PRESTON    20-33826 Document
                                    NELSON 89
                                           JOHNFiled
                                               D     in TXSB on 08/03/20 NELSON
                                                                           PageJUSTIN
                                                                                283 of  433
                                                                                      LUKE
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




NELSON SHARON EVELYN                   NELSON ZACHARY DERWIN                 NELVIA COMERCIO E SERVIA§OS LTDA
ADDRESS ON FILE                        ADDRESS ON FILE                       AV GUADALAJARA 1046 LOJA 02
                                                                             MACAE RJ, RJ 27923220
                                                                             BRAZIL




NEMAD BV                               NEMESIS EQUIPMENT LIMITED             NEMZETI ADO ES VAMHIVATAL
PLESMANSTRAAT 60                       STATION YARD CARSEVIEW ROAD           SZECHENYI UTCA 2
SCHIEDAM, 12 3125 BG                   FORFAR, AN DD8 3BT                    BUDAPEST 1054
THE NETHERLANDS                        UNITED KINGDOM                        HUNGARY




NEMZETI ADO ESVAMHIVATAL               NEPTUNE ENERGY                        NEPTUNE SOFTWARE US INC
SZECHENYI UTCA 2                       ATTN ANNE MARIE FERRO                 850 NW FEDERAL HWY SUITE 204
BUDAPEST 1054                          16 PL DE LLRIS                        STUART, FL 34994
HUNGARY                                SCOTLAND




NEPTUNE UNDERWATER SERVICES            NEPTUNUS POWER PLANT SERVICES PVT     NES EQUIPMENT SERVICES CORPORATION
123 SENTRY DRIVE                       A554555 TTC INDUSTRIAL AREA           8420 WEST BRYAN MAWR AVE SUITE 310
MANSFIELD, TX 76063                    NAVI MUMBAI, 13 400710                CHICAGO, IL 60631
                                       INDIA




NES GLOBAL PTE LTD                     NES GLOBAL TECHNICAL CONSULTANTS SD   NESSCOINVSAT LIMITED
3 PHILLIP STREET 0803                  15TH FLOOR MENARA WELD SUITE 151      ARNHALL BUSINESS PARK
COMMERCE POINT, SG 048693              KUALA LUMPUR, KUL 50200               WESTHILL, AB AB32 6FG
SINGAPORE                              MALAYSIA                              UNITED KINGDOM




NESSMITH JOHN DAVID                    NESTER ALLEN JACOB                    NESTER JOHN RAYBURN
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




NESTLE BRASIL LTDA DBA NESPRESSO       NESTLER TANNER                        NETCOM COMPUTER HOUSE
ESTRADA DOS ALVARENGAS 630             ADDRESS ON FILE                       UNIT 2A SETIA KENANGAN COMPLEX
SAO BERNARDO DO CAMPO, SP 09850550                                           BANDAR SERI BEGAWAN, BN BE1518
BRAZIL                                                                       BRUNEI




NETSYNC NETWORK SOLUTIONS              NETWORK INNOVATIONS EN INC            NETWORK SECURITAS LLC
2500 WEST LOOP SOUTH SUITE 510         5906 BROADWAY                         5019 BROWER CREST DRIVE
HOUSTON, TX 77027                      PEARLAND, TX 77581                    PASADENA, TX 77504




NEUGENT JAMES E                        NEUNERPATE TRUST ACCOUNT              NEUNERPATE
ADDRESS ON FILE                        1001 W PINHOOK RD STE 200             1001 W PINHOOK RD STE 200
                                       LAFAYETTE, LA 70503                   LAFAYETTE, LA 70503
NEURO DIAGNOSTIC Case   20-33826
                  MONITORING  LLC   Document  89 Filed in TXSB on 08/03/20 NEW
                                       [NAME REDACTED]                       Page 284 ASSET
                                                                               ENGLAND of 433
                                                                                            MANAGEMENT INC
850 KALISTE SALOOM RD STE 217           ADDRESS ON FILE                     POND VIEW CORPORATE CTR
LAFAYETTE, LA 70508                                                         74 BATTERSON PARK RD
                                                                            FARMINGTON, CT 06032




NEW JAMES RANDOLPH                      NEW KHOON FEN COMPANY               NEW SKY MOON LOGISTICS SERVICES CO
ADDRESS ON FILE                         12 GLENTANNA STREET                 KAMARKYI RD
                                        KEDRON, QLD 4031                    YANGON, MM 11231
                                        AUSTRALIA                           MYANMAR




NEW WAVE WELDING TECHNOLOGY LP          NEW YORK DEPT OF FINANCE            NEW YORK DEPT OF FINANCE
7102 PATILLO RD                         BANKRUPTCY SECTION                  WA HARRIMAN CAMPUS B8
BEAUMONT, TX 77705                      PO BOX 5300                         BLDG 9 RM 449
                                        ALBANY, NY 122050300                ALBANY, NY 12227




NEW YORK DEPT OF FINANCE                NEW YORK DEPT OF LABOR              NEW YORK DEPT OF LABOR
WA HARRIMAN CAMPUS B8                   PO BOX 15130                        UNEMPLOYMENT INSURANCE DIV
RM 700                                  ALBANY, NY 122125130                BLDG 12
ALBANY, NY 12227                                                            WA HARRIMAN CAMPUS
                                                                            ALBANY, NY 12240



NEW YORK STATE DEPARTMENT OF            NEW YORK STOCK EXCHANGE AKA NYSE    NEWELL BRANDON RYAN
ENVIRONMENTAL CONSERVATION              11 WALL ST                          ADDRESS ON FILE
625 BROADWAY                            NEW YORK, NY 10005
ALBANY, NY 122330001




NEWELL NICOLE M                         NEWFOUNDLAND LABORADOR SAFETY       NEWFOUNDLAND LABRADOR OIL GAS
ADDRESS ON FILE                         1076 TOPSAIL ROAD                   215 BOX 44 ATLANTIC PLA SUITE 602
                                        MOUNT PEARL, NL A1N 5E7             ST JOHNS, NL A1C 6C9
                                        CANADA                              CANADA




NEWFOUNDLAND DISTRIBUTORS LIMITED       NEWFOUNDLAND HARDWOODS              NEWFOUNDLAND PERSONNEL INC
68 MULLALY STREET                       2 HARDWOODS ROAD                    3 QUEEN STREET 2ND FLOOR
ST JOHNS, NL A1B 4M9                    CLARENVILLE, NL A5A 1H2             ST JOHNS, NL A1C 5R2
CANADA                                  CANADA                              CANADA




NEWFOUNDLAND SERVICES ALLIANCE          NEWHOUSE ROBERT BASIL               [NAME REDACTED]
24 SOUTHERN CROSS ROAD SUITE 203        ADDRESS ON FILE                     ADDRESS ON FILE
MOUNT PEARL, NL A1N 5A2
CANADA




NEWMACHAR GOLF CLUB                     NEWMAN BRIAN T                      NEWSON CARLOS
SWAILEND                                ADDRESS ON FILE                     ADDRESS ON FILE
ABERDEEN, AB AB21 7UU
UNITED KINGDOM




NEXUS PEOPLE MANAGEMENT                 NFLD LAB EMPLOYERS COUNCIL          NFLD OCEAN INDUSTRIES ASSOCIATION
SAUDI COMMISSION FOR HEALTH             129 GLENCOE DR                      215 WATER ST BOX 44 STE 602
DAMMAM, SA                              MOUNT PEARL, NL A1B 1H3             ST JOHNS, NL A1C 6C9
SAUDI ARABIA                            CANADA                              CANADA
NG RICHARD L      Case 20-33826 Document  89 Filed in TXSB on 08/03/20 NGUYEN
                                   NGO VINH                             PageHUNG
                                                                              285 of 433
ADDRESS ON FILE                      ADDRESS ON FILE                   ADDRESS ON FILE




NGUYEN HUNG                          NGUYEN LONG KIM PHUOC             NGUYEN NIKKY
ADDRESS ON FILE                      ADDRESS ON FILE                   ADDRESS ON FILE




NI SAT TELECOMUNICACOES LTDA         NIARA INC                         NIBC BANK NV
RUA ALAN KARDEC LOJA 06 E 07 10      1196 BORREGAS AVE SUITE 101       CARNEGIEPLEIN 4
MACAE RJ, RJ 27915080                SUNNYVALE, CA 94089               THE HAGUE, 12 2517 KJ
BRAZIL                                                                 THE NETHERLANDS




NICHE PRODUCTS LIMITED               NICHOLAS JUSTIN TAYLOR            NICHOLS DANNY L
WALTER LEIGH WAY                     ADDRESS ON FILE                   ADDRESS ON FILE
LEIGH, LA WN7 3PT
UNITED KINGDOM




NICHOLS DRU                          NICHOLS GERALD W                  NICHOLS GERRICK
ADDRESS ON FILE                      ADDRESS ON FILE                   ADDRESS ON FILE




NICHOLS MILES ADDISON                NICHOLS RANDALL WAYNE             [NAME REDACTED]
ADDRESS ON FILE                      ADDRESS ON FILE                   ADDRESS ON FILE




NICHOLSON SOLUTIONS LTD              NICKCERY GROUP INTERNATIONAL      NICO MIDDLE EAST LIMITED
WESTHILL BUSINESS CENTRE             BP 18750                          BLDG 14A
WESTHILL, AB AB32 6UF                DONALA, CM                        JEBELAU FREE ZONE DUBAI, AE
UNITED KINGDOM                       CAMEROON                          UNITED ARAB EMIRATES




[NAME REDACTED]                      NIDA CORPORATION                  NIELSEN GERALD
ADDRESS ON FILE                      300 S JOHN RODES BLVD             ADDRESS ON FILE
                                     MELBOURNE, FL 32904




NIELSEN JASON ADAM                   NIELSEN RYAN                      NIGERIA UNION OF PETROLEUM AND
ADDRESS ON FILE                      ADDRESS ON FILE                   9 JIBOWU STREET
                                                                       YABA, LG
                                                                       NIGERIA




NIGHTEL LTD                          NIHISER MATTHEW                   [NAME REDACTED]
THE HESSLEWOOD COUNTRY PRK           ADDRESS ON FILE                   ADDRESS ON FILE
HESSLE, YW HU13 OLH
UNITED KINGDOM
                  Case 20-33826
NILS INDUSTRIA E COMERCIO E          Document
                                        NIMSOFT89
                                                INC Filed in TXSB on 08/03/20 NIPPON
                                                                                PageGASES
                                                                                     286 OFFSHORE
                                                                                          of 433 LIMITED
RUA TEIXEIRA DE GOUVEIA 1829 CAJ         1919 SOUTH BASCOM AVENUE SUITE 600    HOWE MOSS AVENUE KIRKHILL
MACAE RJ, RJ 27916000                    CAMPBELL, CA 95008                    DYCE, AB AB21 0GP
BRAZIL                                                                         UNITED KINGDOM




NIXON MICHAEL                            NJF GLOBAL HOLDINGS LTD               NOBLE ASSET MEXICO LLC
ADDRESS ON FILE                          43 BERKELEY SQUARE MAYFAIR            13135 DAIRY ASHFORD ROAD
                                         LONDON, LD W1J 5AP                    SUITE 800
                                         UNITED KINGDOM                        SUGAR LAND, TX 77478




NOBLE BILL JENNINGS LLC                  NOBLE BOUDREAUX LIMITED               NOBLE CAMPECHE LIMITED
13135 DAIRY ASHFORD ROAD                 13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                                SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                     SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE CONTRACTING OFFSHORE               NOBLE DAVE BEARD LIMITED              NOBLE DEEPWATER B SDN BHD
DRILLING M SDN BHD                       13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
13135 DAIRY ASHFORD ROAD SUITE 800       SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                     SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE DEEPWATER LTD                      NOBLE DENTON E ASSOCIADOS             NOBLE DENTON MIDDLE EAST LTD
13135 DAIRY ASHFORD ROAD                 RUA ARAUJO PORTO ALEGRE 36 5 ANDAR    LOT 7421 JALAN JAYA
SUITE 800                                RIO DE JANEIRO, RJ 20030013           NEGARA, BN BS8672
SUGAR LAND, TX 77478                     BRAZIL                                BRUNEI




NOBLE DO BRASIL LTD                      NOBLE DOWNHOLE TECHNOLOGY LTD         NOBLE DRILLING ARABIA COMPANY LTD
ALAMEDA DO ACUDE 175                     13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
MACAE, RJ 27930400                       SUITE 800                             SUITE 800
BRAZIL                                   SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE DRILLING ARABIA SERVICES LLC       NOBLE DRILLING CARMEN LIMITED         NOBLE DRILLING CONTRACTING EGYPT LLC
13135 DAIRY ASHFORD ROAD                 13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                                SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                     SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE DRILLING DOHA LLC                  NOBLE DRILLING EGYPT LLC              NOBLE DRILLING GHANA LIMITED
13135 DAIRY ASHFORD ROAD                 13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                                SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                     SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE DRILLING HOLDINGS CYPRUS           NOBLE DRILLING JIM THOMPSON LLC       NOBLE DRILLING LAND SUPPORT LIMITED
LIMITED                                  13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
13135 DAIRY ASHFORD ROAD                 SUITE 800                             SUITE 800
SUITE 800                                SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478
SUGAR LAND, TX 77478



NOBLE DRILLING LUXEMBOURG SA RL          NOBLE DRILLING MEXICO S DE RL DE CV   NOBLE DRILLING MYANMAR LIMITED
13135 DAIRY ASHFORD ROAD                 13135 DAIRY ASHFORD RD                13135 DAIRY ASHFORD ROAD
SUITE 800                                SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                     SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478
                  Case 20-33826
NOBLE DRILLING NEDERLAND II BV    Document  89 Filed
                                     NOBLE DRILLING    in TXSB
                                                    NORWAY AS  on 08/03/20 NOBLE
                                                                            Page   287 ofOFFSHORE
                                                                                 DRILLING 433     LABUAN PTE
13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD              LTD
SUITE 800                             SUITE 800                             13135 DAIRY ASHFORD RD
SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478                  SUITE 800
                                                                            SUGAR LAND, TX 77478



NOBLE DRILLING OFFSHORE LIMITED       NOBLE DRILLING PAUL WOLFF LTD         NOBLE DRILLING SERVICES 2 LLC
13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                             SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE DRILLING SERVICES 3 LLC         NOBLE DRILLING SERVICES 6 LLC         NOBLE DRILLING SINGAPORE PTE LTD
13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                             SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE DRILLING SVS CANADA CORP        NOBLE DRILLING WEST AFRICA LIMITED    NOBLE DRILLSHIPS 2 SA RL
13135 DAIRY ASHFORD RD                13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                             SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE DRILLSHIPS HOLDINGS 2 LTD       NOBLE DRILLSHIPS HOLDINGS LTD         NOBLE DRILLSHIPS SA RL
13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                             SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE EAGLE CORPORATION               NOBLE EARL FREDERICKSON LLC           NOBLE ENG DEV DE VENEZUELA CA
13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD RD
SUITE 800                             SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE FINANCE LUXEMBOURG SARL         NOBLE FINANCING SERVICES LIMITED      NOBLE GENE ROSSER LIMITED
13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                             SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE HOLDING EUROPE SA RL            NOBLE HOLDING LAND SUPPORT LIMITED    NOBLE HOLDING LUXEMBOURG SARL
13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                             SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE HOLDING SWITZERLAND GMBH        NOBLE HOLDING US EAGLE CORPORATION    NOBLE INTERNATIONAL SERVICES LLC
13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                             SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE JOHN SANDIFER LLC               NOBLE JOHNNIE HOFFMAN LLC             NOBLE MEXICO LIMITED
13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                             SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478
                  CaseLIMITED
NOBLE MEXICO SERVICES   20-33826     Document  89 CAYMAN
                                        NOBLE NBD  Filed LP
                                                         in TXSB on 08/03/20 NOBLE
                                                                              Page   288
                                                                                   NBD    of 433
                                                                                       GP HOLDING
13135 DAIRY ASHFORD ROAD                 13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                                SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                     SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE NBD LP HOLDING                     NOBLE NDC CAYMAN LIMITED              NOBLE NDC HOLDING CYPRUS LIMITED
13135 DAIRY ASHFORD ROAD                 13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                                SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                     SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE NEC HOLDINGS LIMITED               NOBLE NORTH AFRICA LIMITED            NOBLE OFFSHORE CONTRACTING LIMITED
13135 DAIRY ASHFORD ROAD                 13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                                SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                     SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE OFFSHORE IRELAND LIMITED           NOBLE OFFSHORE MEXICO LIMITED         NOBLE OFFSHORE NORTH SEA LTD
13135 DAIRY ASHFORD ROAD                 13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                                SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                     SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE OFFSHORE SVS DE                    NOBLE RIG HOLDINGS LIMITED            NOBLE SA LLC
MEXICO S DE RL DE CV                     13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
13135 DAIRY ASHFORD ROAD SUITE 800       SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                     SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLE SCS CAYMAN LP                      NOBLE SCS HOLDING LIMITED             NOBLE SERVCO UK LIMITED
13135 DAIRY ASHFORD ROAD                 13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD ROAD
SUITE 800                                SUITE 800                             SUITE 800
SUGAR LAND, TX 77478                     SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




NOBLES THOMAS D                          NOEL ADREAN                           NOGALES JOSE L
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




NOISE CONTROL ENGINEERING INC            NOLAN POWER GROUP LLC                 NOLFE JR WILLIAM
799 MIDDLESEX TNPK                       21448 MARION LANE                     ADDRESS ON FILE
BILLERICA, MA 01821                      MANDEVILLE, LA 70471




NOMURA CORPORATE RESEARCH                NOMURA SECURITIES INTERNATIONAL INC   NOORDHOEK SURVEY BV
AND ASSET MGMT INC US                    191 NIHONBASHI                        INDUSTRIEWEG 2329
WORLDWIDE PLZ 309 W 49TH ST              CHUOKU                                ZIERIKZEE, 08 4300 RS
NEW YORK, NY 100197316                   TOKYO                                 THE NETHERLANDS
                                         JAPAN



NORCO GROUP LTD                          NORDANA LINE USA INC                  NORDIC FLOW CONTROL PTE LTD
NORCO HOUSE PITMEDDEN ROAD               5200 HOLLISTER ROAD 200               2 TUAS AVENUE 10
ABERDEEN, AB AB21 0DT                    HOUSTON, TX 77040                     SINGAPORE, SG 639126
UNITED KINGDOM                                                                 SINGAPORE
[NAME REDACTED]   Case 20-33826 Document
                                   NORMAN89   Filed
                                          HILLARY   in TXSB on 08/03/20 NORMAN
                                                  LUCIA                  Page ROBERT
                                                                               289 ofJEFFREY
                                                                                      433
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




NORRELL JODY PAUL                     NORRIS CALEB AUGHT                 NORRIS DAVID ALAN
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




NORRIS DEMETRIA                       NORRIS GREGORY ROBERT              NORRIS RAYMOND M
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




NORRIS WESTON EVANS                   NORSAFE AS                         NORSAFE DO BRAZIL
ADDRESS ON FILE                       TYBAKKEN 90                        RUA MONSENHOR RAEDER 25
                                      FAERVIK, 09 4818                   NITEROI RJ, RJ 24110814
                                      NORWAY                             BRAZIL




NORSAFE MARINE OFFSHORE SERVICES      NORSAFE SINGAPORE PTE LTD          NORSE LTD
1301 EDWARDS AVE SUITE C              91 TUAS BAY DRIVE                  BROADFOLD ROAD BRIDGE OF DON
JEFFERSON, LA 70123                   SINGAPORE, SG 637307               ABERDEEN, AB AB23 8EE
                                      SINGAPORE                          UNITED KINGDOM




NORSON POWER LIMITED                  NORSON SERVICES LLC                NORSWORTHY PERRY
GREENWELL PLACE EAST TULLOS           8030 LEGHORN STREET SUITE C1       ADDRESS ON FILE
ABERDEEN, AB AB12 3AY                 HOUSTON, TX 77040
UNITED KINGDOM




NORTH ATLANTIC MARINE SUPPLIES        NORTH ATLANTIC SUPPLIES INC        NORTH CAROLINA BAPTIST HOSPITAL
8 HALLETT CRESCENT                    500 WATER STREET                   MEDICAL CENTER BOULEVARD
ST JOHNS, NL A1B 3N7                  ST JOHNS, NL A1E 1B6               WINSTONSALEM, NC 27157
CANADA                                CANADA




NORTH CAROLINA BAPTIST HOSPITAL       NORTH COAST ELECTRIC COMPANY       NORTH EAST CENTRE FOR OFFSHORE MED
PO BOX 751730                         5410 FAIRBANKS STREET              FRONT STREET
CHARLOTTE, NC 282751730               ANCHORAGE, AK 99518                CHESTERLESTREET, AB DH3 4LE
                                                                         UNITED KINGDOM




NORTH EAST TELECOMMUNICATIONS LIMIT   NORTH GRUMMAN SPERRY MARINE BV     NORTH OAKS MEDICAL CENTER
133A VICTORIA STREET DYCE             118 BURLINGTON ROAD                15790 PAUL VEGA MEDICAL DRIVE
ABERDEEN, AB AB21 7BJ                 NEW MALDEN SURREY, AB KT3 4NR      HAMMOND, LA 70403
UNITED KINGDOM                        UNITED KINGDOM




NORTH SAFE DO BRASIL DBA              NORTH SEA COMPACTORS LTD           NORTH SEA POWER SOLUTIONS LTD
RUA FERNANDO DE ARAUJO GOES 01        UNITS 7 9 LOGMAN CENTRE            37 DEAN GARDENS
SALVADOR, BA 41100200                 ABERDEEN, AB AB12 3BG              WESTHILL, AB AB32 6TF
BRAZIL                                UNITED KINGDOM                     UNITED KINGDOM
                 Case
NORTH SEA WELD LIMITED      20-33826 Document 89 TRUST
                                        NORTHERN   Filed in TXSB on
                                                       INVESTMENTS INC 08/03/20 NORTHROP
                                                                                 Page 290   of 433SYSTEMS CORP
                                                                                         GRUMMAN
21 CRAWTON NESS                            50 S LA SALLE ST                      143 MALLARD STREET STE A
ABERDEEN, AB AB12 3SP                      CHICAGO, IL 60603                     SAINT ROSE, LA 70087
UNITED KINGDOM




NORTHRUP LARRY DEMP                        NORTHSTAR ALARM SUPPRESSION           NORTHWEST HARRIS COUNTY MUD NO 24
ADDRESS ON FILE                            46162 W HOWARD LN SUITE 400           ESTHER BUENTELLO FLORES RTA
                                           AUSTIN, TX 78728                      12841 CAPRICORN STREET
                                                                                 STAFFORD, TX 77477




NORTHWEST PUMP EQUIPMENT COMPANY           NORTHWEST SECURITY SERVICES           NORTON ROSE FULBRIGHT US LLP
22914 64TH AVENUE                          14824 WESTMINISTER WAY NORTH          1301 MCKINNEY SUITE 5100
KENT, WA 98032                             SHORELINE, WA 98133                   HOUSTON, TX 770103095




NORWAY NEXT AS                             NORWOOD DUSTIN                        NORWOOD PATRICK KEITH
DRONNINGENS GATE 38                        ADDRESS ON FILE                       ADDRESS ON FILE
KRISTIANSSAND S, 10 4608
NORWAY




NOTO CRYSTAL A                             NOV BLM                               NOV BRANDT EUROPE NOV FLUID
ADDRESS ON FILE                            15 RUE DE LA METALLURGIE              DE HULTEWEG 14
                                           CARQUEFOU CEDEX, 75 44482             COEVORDEN, 01 7741 LE
                                           FRANCE                                THE NETHERLANDS




NOV BRANDT OILFIELD SERVICES ME L          NOV DO BRASIL LTDA                    NOV DOWNHOLE COM DE EQUIP PARA
JEBEL ALI FREE ZONE SOUTH ZONE 5           AVPREFEITO ARISTEU FERREIRA DA SIL    RUA JOSE RECODER 600
DUBAI, AE                                  MACAE, RJ 27901000                    MACAE, RJ 27963844
UNITED ARAB EMIRATES                       BRAZIL                                BRAZIL




NOV DUBAI                                  NOV GRANT PRIDECO DRILLING PRODUCTS   NOV INDIA PRIVATE LIMITED CMC DIVIS
1201 12TH FLOOR                            PLOT M00320 JEBEL ALI FREE ZONE       NORTH PHASE 1ST STREET SECTOR 11A2
WHITE CROWN BUILDING SHEIKH ZAYED RD       DUBAI, AE                             CHENNAI, 22 600098
TRADE CENTER 1                             UNITED ARAB EMIRATES                  INDIA
DUBAI, AE 12541 UNITED ARAB EMIRATES



NOV INDIA PRIVATE LIMITED                  NOV OIL GAS SERVICES NIGERIA          NOV OIL GAS SERVICES SOUTH AFRICA
R619 TTC INDUSTRIAL AREA                   NO 99 RIVOC ROAD                      8 KENDLE STREET
NAVI MUMBAI, 13 400701                     PORT HARCOURT, RV                     PORT ELIZABETH, EC 6001
INDIA                                      NIGERIA                               SOUTH AFRICA




NOV OIL AND GAS SERVICE NIGERIA            NOV PROCESS FLOW TECHNOLOGIES US      NOV RIG SOLUTIONS PTE LTD
NO 99 RIVOC ROAD                           103 VENTURE BLVD                      22 JALAN TERUSAN
PORT HARCOURT, RV                          HOUMA, LA 70360                       SINGAPORE, SG 619299
NIGERIA                                                                          SINGAPORE




NOV RIG SOLUTIONS PTE LTD                  NOV SAUDI ARABIA TRADING CO           NOV SAUDI ARABIA TRADING CO
29 TUAS BAY DRIVE                          PO BOX 52681                          PO BOX 61490
SINGAPORE, SG 637429                       DAMMAM, SA 20745                      JEBEL ALI DUBAI, AE
SINGAPORE                                  SAUDI ARABIA                          UNITED ARAB EMIRATES
                  Case 20-33826
NOV SAUDI ARABIA TRADING CO          Document  89 Filed
                                        NOV TUBOSCOPE    in TXSB
                                                      MIDDLE       on 08/03/20 NOV
                                                             EAST LLC           Page   291 of
                                                                                   WELLBORE   433
                                                                                            TECHNOLOGIES NORWAY
THE BUSINESS GATE CTR BLDG NO 3648       ICADII PLOT 67 AR17                   LL
UNIT 20                                  ABU DHABI, AE                         DAMMAM 2ND INDUSTRIAL CITY 120
DAMMAM, SA 34332 7358                    UNITED ARAB EMIRATES                  CROSS 73
SAUDI ARABIA                                                                   DAMMAM, SA 20745
                                                                               SAUDI ARABIA


NOV WELLBORE TECHNOLOGIES NORWAY         NOV WILSON CANADA ULC                 NOVA HEALTHCARE PA
LL                                       715 5TH AVENUE SW SUITE 1700          110 CYPRESS STATION SUITE 152
PO BOX 8181                              CALGARY, AB T2P 2X6                   HOUSTON, TX 77090
STAVANGER, 11 4069                       CANADA
NORWAY



NOVA HEALTHCARE PA                       NOVA MACAE ACADEMIA DE GINASTICA LT   NOVA PARCERIA SERVIA§OS LTDA
PO BOX 840066                            RUA FRANKLIN DELANO ROOSEVELT         RUA MARFIM 35 SOL E MAR
DALLAS, TX 752840066                     MACAE, RJ 27920240                    MACAE RJ, RJ 27940225
                                         BRAZIL                                BRAZIL




NOVA RIO SERVI╟OS LTDA                   NOVA SCOTIA BUSINESS INCORPORATED     NOVA TRONICS LTD
436 S FRANCISCO XAVIER                   1800 ARGYLE STREET                    167 TRIDER CRESCENT
RIO DE JANEIRO, RJ 20960015              HALIFAX, NS B3J 3E4                   DARTMOUTH, NS B3B 1V6
BRAZIL                                   CANADA                                CANADA




NOVALLIANCE DO BRASIL LTDA               NOW NETHERLANDS BV                    NOW SAUDI ARABIA
AVPREFEITO ARISTEU FERREIRA DA SIL       GOOILAND 00012                        HAMMAREN 9 B
MACAE RJ, RJ 27901000                    BEVERWIJK, 08 1948 RC                 4056 TANANGER
BRAZIL                                   THE NETHERLANDS                       STAVANGER, 11 4069
                                                                               NORWAY



NRC ENVIRONMENTAL SERVICES UK LTD        NREC POWER SYSTEMS                    NRG ENERGY INC DBA RELIANT
50 LOTHIAN ROAD FESTIVAL SQUARE          5222 HWY 311                          211 CARNEGIE CENTER
EDINBURGH, EB EH3 9WJ                    HOUMA, LA 70361                       PRINCETON, NJ 08540
UNITED KINGDOM




NRG ENERGY INC DBA RELIANT               NRG ENERGY INC DBA RELIANT            NSCA ENGINE SERVICES INC
PO BOX 650475                            RELIANT                               523 GARDEN OAKS BLVD
DALLAS, NJ 752650475                     PO BOX 650475                         HOUSTON, TX 77018
                                         DALLAS, TX 752650475




NSEA OFFSHORE BV                         NSL AMERICA                           NSOEM INC
INDUSTRIEWEG 29                          3522 BACOR ROAD                       33427 MAYER ROAD
ZIERIKZEE, 05 4301 RS                    HOUSTON, TX 77084                     WALLER, TX 77484
THE NETHERLANDS




NSSL LTD UK                              NTAFACE VENTURES NIG LTD              NUDRAULIX INC
6 WELLS PLACE                            56 CHIEF AMADI OKOCHA AVE OFF OBI     311 ARI CT
REDHILL SURREY, AB RH1 3DR               PORT HARCOURT, RV                     MOBILE, AL 36607
UNITED KINGDOM                           NIGERIA




NUELL SOUNDRA                            NUGENT BLAKE ALAN                     NUGENT BRYCE
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE
                 Case
NUGENT DANIEL ZANE         20-33826 Document
                                       NUGENT89
                                             LUKEFiled in TXSB on 08/03/20 NUGENT
                                                 CHESTON                    PageMICHAEL
                                                                                  292 of STEVEN
                                                                                          433
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                          NUNES MICHAEL D                    [NAME REDACTED]
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE




NUNEZ JONATHON                           NUNEZ YULIANA                      [NAME REDACTED]
ADDRESS ON FILE                          ADDRESS ON FILE                    ADDRESS ON FILE




NUTEC MACAE TREINEM SEGMARITLTDA         NUTEC MACHINE MANUFACTURING LLC    NVD BEVEILIGINGEN
RUA PREFARISTEU FERREIRA DA S 1277       4800 HWY 90 EAST                   DELFTLAAN 325
MACAE, RJ 27930070                       LAKE CHARLES, LA 70615             HAARLEM, 08 2024 CH
BRAZIL                                                                      THE NETHERLANDS




NW AMBULATORY SURGERY CENTER LLP         NYKREDIT ASSET MANAGEMENT AS       NYSE GOVERNANCE SERVICES INC
5215 HOLLISTER STREET                    KALVEBOD BRYGGE 1                  2355 CAMELBACK ROAD SUITE 700
HOUSTON, TX 77040                        KOBENHAVN V                        PHOENIX, AZ 85016
                                         CAPITAL REGION 01560
                                         DENMARK



NYSE MARKET INC                          NYSINGH ADVOCATENNOTARISSEN        O L NAVAL LTDA
BOX 223695                               VOSSELMANSTRAAT 260                AV AUGUSTO SEVERO NO 85 AN GLORIA
PITTSBURGH, PA 152512695                 APELDOORN, 08 7311 CL              RIO DE JANEIRO, RJ 20021040
                                         THE NETHERLANDS                    BRAZIL




O S WALKER CO INC                        O2 UK LTD                          OAASIS GROUP LTD
20 ROCKDALE STREET                       SUITE XY ARLINGTON BUSINESS CTR    MERCHANTS HOUSE GAPTON HALL ROAD
WORCESTER, MA 01606                      LEEDS, AB LS11 ONE                 GREAT YARMOUTH, NK NR31 0NL
                                         UNITED KINGDOM                     UNITED KINGDOM




OAKES OLIVIA                             OAKTREE CAPITAL MANAGEMENT LP      OAKWELL DO BRASIL COMERCIO DE
ADDRESS ON FILE                          333 S GRAND AVE 28TH FL            AV DAS AMERICAS 3500 SALA 529
                                         LOS ANGELES, CA 90071              RIO DE JANEIRO, RJ 22640102
                                                                            BRAZIL




[NAME REDACTED]                          OBANION REAL ESTATE RELOCATION     OBERLIN ERIK S
ADDRESS ON FILE                          3350 MIDTOWN PLACE                 ADDRESS ON FILE
                                         ANCHORAGE, AK 99503




OBJET GEOMETRIES INC                     OBRIANT KATHERINE                  OBRIENS RESPONSE MANAGEMENT LLC
5 FORTUNE DRIVE                          ADDRESS ON FILE                    2929 E IMPERIAL HWY SUITE 290
BILLERICA, MA 01821                                                         BREA, CA 928216729
                  Case 20-33826
OBSERVATOR INSTRUMENTS  BV           Document 89 Filed
                                        OBSERVATOR LTD in TXSB on 08/03/20 OBSERVATOR
                                                                            Page 293VISION
                                                                                      of 433
                                                                                           BV
RIETDEKKERSTRAAT 6                       MILAN HOUSE WHITECROSS STREET         RIETDEKKERSTRAAT 6
RIDDERKERK, 11 2984 BM                   MONMOUTH, MM NP25 3BY                 RIDDERKERK, 12 2984 BM
THE NETHERLANDS                          UNITED KINGDOM                        THE NETHERLANDS




OBSERVATORY CAPITAL MANAGEMENT LLP       OBSIDIAN TECHNICAL COMMUNICATIONS     OCCUPATIONAL MEDICINE SERVICES LLC
31 MADDOX ST                             3522 WHITE OAK DRIVE                  144 VALHI LAGOON CROSSING
LONDON W1S 2PB                           HOUSTON, TX 77007                     HOUMA, LA 70360
UNITED KINGDOM




OCEAN HARBOR CASUALTY INSURANCE          OCEAN MOTIONS COMPANY                 OCEAN OILFIELD DRILLING RIGS MARI
COMPANY                                  9582 FLEMING GRANT ROAD               PLOT HD 33 34
                                         MICCO, FL 32976                       SHARJAH, AE
                                                                               UNITED ARAB EMIRATES




OCEAN OILFIELD DRILLING SERVICES B       OCEAN OILFIELD DRILLING SERVICES CO   OCEAN OILFIELD DRILLING SERVICES LT
SIMPANG TALAN TUTONG KPG MADE 628        17TH FL TWO PACIFIC PLA ROOM 1703     NO 148B DHAMMA ZEDI ROAD BAHAN T
BANDAR SERI BEGAWAN, BN BF 1120          BANGKOK, 17 10110                     YANGON, MM
BRUNEI                                   THAILAND                              MYANMAR




OCEAN OILFIELD DRILLING SERVICES         OCEAN OILFIELD SERVICES FZE           OCEAN OILFIELD TRADING EST
NO 8 PERSIARAN MELOR AWANA KIJAL         PLOT 3234                             1 PENN PLZ SUITE 4409
KEMAMAN, TRE 24100                       SHARJAH, AE 50034                     NEW YORK, NY 10119
MALAYSIA                                 UNITED ARAB EMIRATES




OCEAN OILFIELD TRADING EST               OCEAN OILFIELD TRADING EST            OCEAN SUCCESS SDN BHD
KING SOUDH ST CROSS 7                    PO BOX 150                            11 LINTANG BERINGIN 1
ABA HUSSAIN BUILDING OFFICE 8            DAMMAM 31411                          BATU MUANG, PIN 11960
AL KHOBAR 31952                          SAUDI ARABIA                          MALAYSIA
SAUDI ARABIA



OCEAN VANTAGE B SDN BHD                  OCEAN VANTAGE ENGINEERING SDN BHD     OCEAN VANTAGE ENGINEERING SDN BHD
LOT 3819 KUALA BALAI JALAN MUMONG        UNIT F0103 LEVEL 3 BLOCK F            UNIT F0103 LEVEL 3 BLOCK FSETIAWALK
KUALA BELAIT, BN KA1189                  PUSAT BANDAR PUCHONG, SEL 47100       PERSIARAN WAWASAN
BRUNEI                                   MALAYSIA                              PUSAT BANDAR PUCHONG
                                                                               PUCHONG SELANGOR MALAYSIA



OCEAN1 MARINE PRODUCTS LTD               OCEANEERING AUSTRALIA PTY LTD         OCEANEERING CANADA LTD
2121 BRITTMOORE ROAD SUITE 5000          634 KAREL AVE                         23 DUNDEE AVENUE
HOUSTON, TX 77043                        JANDAKOT, WA 6164                     MOUNT PEARL, NL A1N 4R6
                                         AUSTRALIA                             CANADA




OCEANEERING INTERNATIONAL GMBH           OCEANEERING INTERNATIONAL INC         OCEANEERING INTERNATIONAL INC
1 KWONG MIN ROAD                         5004 RAILROAD AVENUE                  730 EAST KALISTE SALOOM ROAD
JURONG, SG 628704                        MORGAN CITY, LA 70380                 LAFAYETTE, LA 70508
SINGAPORE




OCEANEERING INTERNATIONAL SERVICES       OCEANEERING MARINE PRODUCTION         OCEANEERING SOLUS MALAYSIA SDN BH
PITMEDDEN ROAD                           PRACA ALCIDES PEREIRA 03              LEVEL 15 WISMA GOLDHILL NO 67
DYCE, AB AB21 0DP                        NITEROI RJ, RJ 24050350               KUALA LUMPUR, PSK 50200
UNITED KINGDOM                           BRAZIL                                MALAYSIA
                  Case 20-33826
OCEANEERING UNDERWATER    GMBH       Document
                                        OCEANIC89  Filed ENGINEERING
                                                OFFSHORE in TXSB onPTE
                                                                     08/03/20 OCEANMASTER
                                                                               Page 294 of  433
                                                                                          ENGINEERING PTE LTD
CO LEVEL 15 WISMA GOLDHILL               15 JOO YEE ROAD                       11 TUAR BAY CLOSE 0801 WEST STAR
KUALA LUMPUR, KUL 50200                  SINGAPORE, SG 619200                  SINGAPORE, SG 636996
MALAYSIA                                 SINGAPORE                             SINGAPORE




OCEANSIDE EQUIPMENT LIMITED              OCEANVISION PTE LTD                   [NAME REDACTED]
12181 JOSEPH ZATZMAN DR                  15 CHANGI NORTH STREET 1 013334       ADDRESS ON FILE
DARTMOUTH, NS B3B 1R5                    SINGAPORE, SG 498765
CANADA                                   SINGAPORE




OCHSNER CLINIC FOUNDATION                OCHSNER CLINIC NEW ORLEANS            OCHSNER MEDICAL CENTER KENNER
PO BOX 60981                             PO BOX 54851                          200 WEST ESPLANADE AVENU SUITE 703
NEW ORLEANS, LA 70160                    NEW ORLEANS, LA 70154                 KENNER, LA 70065




[NAME REDACTED]                          OCONNOR JAMES                         OCONOR MASON BONE PC
ADDRESS ON FILE                          ADDRESS ON FILE                       1616 SOUTH VOSS SUITE 200
                                                                               ROBERT OCONOR
                                                                               HOUSTON, TX 77057




OCS LIMITED SECURITY DIVISION            ODESSA PUMPS AND EQUIPMENT            ODFJELL WELL SERVICES EUROPE AS
FREDERICK HOUSE BREWER STREET            3209 WEST COUNTY ROAD                 DE HULTEWEG 3A
MAIDSTONE KENT, AB ME14 1RY              MIDLAND, TX 79764                     COEVORDEN, 01 7741 LE
UNITED KINGDOM                                                                 THE NETHERLANDS




ODOM CAYLON                              ODOM KENDRICK WAYNE                   ODOM ORICE WAYNE
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




ODOM SAM                                 [NAME REDACTED]                       ODONTOPREV SA
ADDRESS ON FILE                          ADDRESS ON FILE                       AL TOCANTINS 125 15O ANDAR
                                                                               ALPHAVILLE BARUERI SP, TO 06455020
                                                                               BRAZIL




ODS INTERNATIONAL PTE LTD                OEG LLC                               OEG OFFSHORE INC
21 BUKIT BATOK CRESCENT                  15120 NORTHWEST FREEWAY SUITE 140     1260 PETROLEUM PARKWAY
SINGAPORE, SG 658065                     HOUSTON, TX 77040                     BROUSSARD, LA 70518
SINGAPORE




OEG OFFSHORE INC                         OEG OFFSHORE LIMITED                  OEG OFFSHORE LLC
LOT 106 LAMAHA STREET NORTH CUMMIN       COTHAL VIEW                           10375 RICHMOND AVENUE SUITE 1300
GEORGETOWN, GY                           ABERDEEN, AB AB21 OBA                 HOUSTON, TX 77042
GUYANA                                   UNITED KINGDOM




OEM GROUP SCOTLAND LTD                   OES BRASIL LTDA                       OES EQUIPMENT UAE LTD
BADENTOY AVENUE BADENTOY PARK            RUA MARIA FRANCISCA BORGES REID 151   SUITE 202 PALACE TOWER
ABERDEEN, AB AB12 4YB                    MACAE, RJ 27933260                    DUBAI, AE
UNITED KINGDOM                           BRAZIL                                UNITED ARAB EMIRATES
                  Case
OES OILFIELD SERVICES    20-33826
                      UK LIMITED      Document  89 Filed
                                         OES OILFIELD       in TXSB
                                                      SERVICES USA INC on 08/03/20 OES
                                                                                    Page    295SERVICES
                                                                                       OILFIELD of 433
3RD FLOOR MAP HOUSE                       8615 JACKRABBIT ROAD SUITE H             115A COMMONWEALTH DRIVE 052021
STOCKTON ON TEES, YN TS18 3TG             HOUSTON, TX 77095                        SINGAPORE, SG 149596
UNITED KINGDOM                                                                     SINGAPORE




OESTERBAAI BV                             OFFICE DEPOT INC                         OFFICE DEPOT INTERNATIONAL BV TA
HONGKONGSTRAAT 5                          6225 WEST BY NORTHWEST BLVD              COLUMBUSWEG 33
ROTTERDAM, 12 3047 BR                     HOUSTON, TX 77040                        VENLO, 06 5928 LA
THE NETHERLANDS                                                                    THE NETHERLANDS




OFFICE FITOUT PROFESSIONALS               OFFICE OF THE NY STATE COMPTROLLER       OFFICE OF THE REVENUE COMMISSIONERS
5 PADDINGTON STREET                       OFFICE OF UNCLAIMED FUNDS                MAURICE PRIESTLEY
BAYSWATER, WA 6053                        110 STATE ST                             DUBLIN CONSTRUCTION 2ND TIER DISTRICT
AUSTRALIA                                 ALBANY, NY 12236                         915 UPPER OCONNELL STREET
                                                                                   DUBLIN 1 IRELAND



OFFICE OF THE UNITED STATES TRUSTEE       OFFSHORE ACCOMMODATION                   OFFSHORE AIR REFRIGERATION INC
ATTN STEPHEN STATHAM HECTOR DURAN         CONTRACTORS                              MINA PORT
515 RUSK STREET SUITE 3516                RIDDERKERKSTRAAT 24                      PO BOX 150
HOUSTON, TX 77002                         ROTTERDAM, 12 3076 JW                    AL KHOBAR, SA 31411
                                          THE NETHERLANDS                          SAUDI ARABIA



OFFSHORE CLEANING SYSTEMS LLC             OFFSHORE COMMISSIONING SOLUTIONS         OFFSHORE ELECTRICAL PRODUCTS LLC
9525 HWY 167 NORTH                        NO 2 INTERNATIONAL BUSINESS PARK         4811 ORCHARD AVENUE
ABBEVILLE, LA 70510                       SINGAPORE, SG 609930                     PASCAGOULA, MS 39581
                                          SINGAPORE




OFFSHORE ENERGY SERVICES INC              OFFSHORE EQUIPMENT SERVICES APS          OFFSHORE HANDLING SYSTEMS LIMITED
124 TRAHAN ST                             HAVDIGEVEJ 7                             UNIT 6L UNIT A1SMITHSTOWN INDUSTR
LAFAYETTE, LA 70501                       ESBJERG, 005 6700                        SHANNON, CL
                                          DENMARK                                  IRELAND




OFFSHORE INLAND MARINE OILFIELD           OFFSHORE INLAND MARINE                   OFFSHORE MAINTENANCE SERVICES S DE
640 S BARRACKS ST                         2735 MIDDLE ROAD                         CALLE EMILIANO ZAPATA NO 6 COL FRAN
PENSACOLA, FL 32502                       MOBILE, AL 36605                         CD DEL CARMEN, CMP 24190
                                                                                   MEXICO




OFFSHORE MARINE CONTRACTORS BV            OFFSHORE MARINE SERVICES LIMITED         OFFSHORE MEDICALS LAEGERNE
VERLAAT 6                                 DUN KARM STREET BIRKIRKARA BY PASS       INGEMANNS ALL 175 C
STEENWIJK, 01 8331 VA                     BIRKIRKARA, MT BKR 9035                  ESBJERG, 005 6700
THE NETHERLANDS                           MALTA                                    DENMARK




OFFSHORE OIL SERVICES INC                 OFFSHORE OILFIELD SERVICES PTE LTD       OFFSHORE RIG MOVERS INTERNATIONAL
1608 OLD ANGLETON ROAD                    22 PANDAN ROAD                           2739 LAWRENCE ROAD
CLUTE, TX 77531                           SINGAPORE, SG 609274                     KEMAH, TX 77565
                                          SINGAPORE




OFFSHORE RIG MUSEUM INC                   OFFSHORE SAFETY SERVICES                 OFFSHORE SERVICE VESSELS LLC
5555 SAN FELIPE ST STE 2119               CALLE 41B 33A COL CENTRO                 16201 EAST MAIN STREET
HOUSTON, TX 77056                         CIUDAD DEL CARMEN, CMP 24100             CUT OFF, LA 70345
                                          MEXICO
                 Case
OFFSHORE TECHNICAL     20-33826
                    COMPLIANCE LLC    Document 89TECHNOLOGY
                                         OFFSHORE  Filed in TXSB  on 08/03/20 OFFSHORE
                                                             DEVELOPMENT       Page 296   of 433
                                                                                       TELECOM INC
1598 OCHSNER BOULEVARD SUITE 100          PTE                                  11 SHAFFLEBURG RUN
COVINGTON, LA 70433                       50 GUL ROAD                          BEDFORD, NS B4A 4L5
                                          SINGAPORE, SG 629351                 CANADA
                                          SINGAPORE



OFFSHORE TOWING INC                       OFFSHORE TRAINING FOUNDATION DBA     OFFSHORE WATER MANAGEMENT LTD
11812 HIGHWAY 308                         MINERVA HOUSE BRUNTLAND ROAD         TEEKAY HOUSE PROSPECT ROAD ARNHAL
LAROSE, LA 70373                          PORTLETHEN, AB AB12 4QL              ABERDEEN, AB AB326FJ
                                          UNITED KINGDOM                       UNITED KINGDOM




OFI TESTING EQUIPMENT INC                 OFSHAR PTY LTD                       OG MYANMAR CO LTD
11302 STEEPLECREST DRIVE                  5900 US HWY 90 EAST                  NO 15B DHAMMAZEDI ROAD 1ST FLOOR
HOUSTON, TX 77065                         BEOUSSARD, LA 70505                  YANGON, MM 11111
                                          AUSTRALIA                            MYANMAR




OGENUS OFFSHORE LTD                       OGIER                                OGLAEND SYSTEMS US LLC
PROVENDER HOUSE 37 WATERLOO               44 ESPLANADE                         283 LOCKHAVEN DR SUITE 201
ABERDEEN, AB AB11 5BS                     ST HELIER, JE JE4 9WG                HOUSTON, TX 77073
UNITED KINGDOM                            JERSEY




OGLESBY ALFRED ELIASE                     OGLESBY LINFIELD LENNOX              OGP FRANCE
ADDRESS ON FILE                           ADDRESS ON FILE                      ZONE EUROPA 3 RUE JOHANNES KEPLER
                                                                               PAU, 75 64000
                                                                               FRANCE




OGRE PRIVATE LIMITED                      [NAME REDACTED]                      OHLER MAURICE MOSES
31 JURONG PORT ROAD 021011                ADDRESS ON FILE                      ADDRESS ON FILE
SINGAPORE, SG
SINGAPORE




OHT EAGLE AS                              OHT FALCON AS                        OHT HAWK AS
HAAKON VIIS GATE 1                        HAAKON VIIS GATE 1                   HAAKON VIIS GATE 1
OSLO, 03 0161                             OSLO, 03 0161                        OSLO, 03 0161
NORWAY                                    NORWAY                               NORWAY




OHT OSPREY AS                             OIL GAS INNOVATION CENTER INC        OIL GAS INTERNATIONAL FZC
HAAKON VIIS GATE 1                        530 LYTTON AVENUE 2ND FLOOR          PHASE 1 HAMRIYAH FREE ZONE
OSLO, 03 0161                             PALO ALTO, CA 94301                  SHARJAH, AE 49743
NORWAY                                                                         UNITED ARAB EMIRATES




OIL STATES ENERGY SERVICES SA DE CV       OIL STATES INDUSTRIES DO BRASIL      OIL STATES INDUSTRIES INC
CALLE SAN LORENZO MZA1 LT 6 B 2           RUA J 1 NR 205 NOVO CAVALEIROS       7701 A SOUTH COOPER STREET
VILLAHERMOSA, TAB 86280                   MACAE RJ, RJ 27930490                ARLINGTON, TX 76001
MEXICO                                    BRAZIL




OIL STATES INDUSTRIES UK LIMITED          OIL STATES INDUSTRIES                OIL STATES SKAGIT SMATCO
MOSS ROAD                                 42H PENJURU ROAD                     1180 MULBERRY ROAD
ABERDEEN, AB AB12 3GQ                     SINGAPORE, SG 609158                 HOUMA, LA 70363
UNITED KINGDOM                            SINGAPORE
                  CaseINC
OILFIELD AUDIT SERVICES 20-33826   Document
                                      OILFIELD89   FiledMANAGEMENT
                                               INTEGRITY in TXSB on 08/03/20 OILFIELD
                                                                               Page INTERNATIONAL
                                                                                      297 of 433 EQUIPMENT
12827 CAPRICORN DRIVE                  JAMES GREGORY CENTRE BRIDG UNIT 2     39 ROBINSON ROAD 130104
STAFFORD, TX 77477                     ABERDEEN, AB AB22 8GU                 SINGAPORE, SG 068911
                                       UNITED KINGDOM                        SINGAPORE




OILFIELD MOTOR AND CONTROL INC         OILFIELD SERVICES SUPPLIES PTE LT     OILFIELD SERVICES BULGARIA EOOD
10035 TANNER ROAD                      NO 20 TUAS AVENUE 10                  KRASNO SELO BULGARIA BOULEVARD
HOUSTON, TX 77041                      SINGAPORE, SG 639144                  SOFIA, 08 1680
                                       SINGAPORE                             BULGARIA




OILFIELD SUPPLY CENTER LTD             OILFIELDS SERVICES COMPANY LIMITED    OILSTATES ENERGY SERVICES SA DE CV
39 MCDANIEL ROAD                       KING FAHAD ROAD KHOBAR GATE TOWER     CALLE SAN LORENZO MZA 1 LT 6 B 2
BROOME, WA 6725                        KHOBAR, SA 34326                      VILLAHERMOSA, TAB 86280
AUSTRALIA                              SAUDI ARABIA                          MEXICO




OILWELL TUBULAR CONSULTANTS            OKTA INC                              OKTA
5511 FM ROAD 2100                      301 BRANNAN STREET SUITE 100          PO BOX 743620
CROSBY, TX 77532                       SAN FRANCISCO, CA 94107               LOS ANGELES, CA 90074




OLAVARRIA LEOPOLDO                     OLD SOUTH FABRICATORS LLC             OLDHAM SAMANTHA
ADDRESS ON FILE                        8229 HWY 71 SOUTH                     ADDRESS ON FILE
                                       LECOMPTE, LA 71346




OLEA KIOSKS INC                        OLIEHANDEL KLAAS DE BOER BV           OLIO B SDN BHD
13845 ARTESIA BLVD                     TRAWLERKADE 58                        NO 1 LOT 7857 SPG 1062710 RPN
CERRITOS, CA 90703                     IJMUIDEN, 02 1976 CB                  KUALA BELAIT, BN KA3131
                                       THE NETHERLANDS                       BRUNEI




OLIO OILFIELD SERVICES SDN BHD         OLIO RESOURCES SDN BHD                OLIVAREZ HOMAR H
LOT CG 205002026 KAMPUNG SUNGAI        LEVEL 3A WORK CLEARWATER              ADDRESS ON FILE
LABUAN, LAB 87000                      KUALA LUMPUR, KUL 50490
MALAYSIA                               MALAYSIA




[NAME REDACTED]                        [NAME REDACTED]                       OLIVER JAY
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




OLIVER JIMMY                           OLMSTED PRODUCTS CO                   OLSEN ROY WARREN
ADDRESS ON FILE                        1424 INTERNATIONAL DRIVE              ADDRESS ON FILE
                                       TRAVERSE CITY, MI 49686




OLSEN ROY                              OLSON DOUGLAS CLYDE                   OLYMPUS MARINE SERVICES DMCC
ADDRESS ON FILE                        ADDRESS ON FILE                       UNIT NO 784 DMCC BUSINESS CENTRE
                                                                             DUBAI, AE
                                                                             UNITED ARAB EMIRATES
                  Case 20-33826
OLYMPUS MARINE SERVICES   LLC      Document 89 Filed in TXSB on 08/03/20 OMAN
                                      OMAN CHRIS                          PageTAX298  of 433
                                                                                  AUTHORITY
OFFICE 207 AL JAHARA BUILDING KH       ADDRESS ON FILE                     PO BOX 285 PC 100
DUBAI, AE                                                                  MUSCAT RUWI
UNITED ARAB EMIRATES                                                       OMAN




OMAN TAX AUTHORITY                     OMEGA HOSPITAL LLC                  OMEGA WASTE MANAGEMENT INC
PO BOX 506                             2525 SEVERN AVE                     1900 HWY 90 WEST
MUSCAT 100                             METAIRIE, LA 70002                  PATTERSON, LA 70392
OMAN




OMNES DO BRASIL LTDA                   OMNIVERE ACQUISITIONS LLC           OMNIVERE LLC
DA SILVA 2600 N CAVALEIROS             6400 ARLINGTON BLVD                 PO BOX 1518
MACAE RJ, RJ 27930070                  STE 750                             DUBAI, AE
BRAZIL                                 FALLS CHURCH, VA 22042              UNITED ARAB EMIRATES




OMS OILFIELD SERVICES AUSTRALIA        OMS OILFIELD SERVICES THAILAND LT   ON INVESTMENT MANAGEMENT COMPANY
208 S SALLE ST SUITE 1550              1606 MOO 1 TAMBOL HUAKAO            ONE FINANCIAL WAY
CHICAGO, IL 606941727                  SONGKHLA, 01 90280                  CINCINNATI, OH 45242
                                       THAILAND




ONABOWALE OLU                          ONEILL PATRICK K                    ONGISAC INC
ADDRESS ON FILE                        ADDRESS ON FILE                     12020 SUNRISE VALLEY DRI SUITE 230
                                                                           RESTON, VA 20191




ONOFF MANUFATURA E COMERCIO            ONSITE TREATMENT TECHNOLOGIES AS    ONWARD LLC
RODOVIA AMARAL PEIXOTO KM 1645         SKVADRONVEIEN 22                    2506 ANDERS LN
MACAE, RJ 27925290                     SOLA, 11 4050                       KEMAH, TX 77565
BRAZIL                                 NORWAY




ONYX INTERNET PART OF ONYX GROUP       OPELOUSAS GENERAL HEALTH SYSTEM     OPEN TEXT INC
PORTRACK INTERCHANGE                   539 E PRUDHOMME LN                  951 MARINERS ISLAND BLVD SUITE 700
STOCKTONONTEES, DU TS18 2AD            OPELOUSAS, LA 70570                 SAN MATEO, CA 94404
UNITED KINGDOM




OPERADORS TURISTICA RABATTE            OPS                                 OPSWAT INC
CALLE SIN NOMBRE NO 100                3307 AJUDONG                        398 KANSAS STREET
PARAISO, TAB 86600                     GEOJESI, 11 656902                  SAN FRANCISCO, CA 94103
MEXICO                                 SOUTH KOREA




OPSWAT                                 OPTIMARIN AS                        OPTIMIZED MICRO TECH LIMITED
398 KANSAS STREET                      SJOVEIEN 34                         27 MARTINS STREET
SAN FRANCISCO, CA 94103                SJOVEIEN 34, 11 4315                LAGOS, LG 234
                                       NORWAY                              NIGERIA




OPTIMIZED MICRO TECH LIMITED           OPTIMUM CONSULTANCY SERVICES LLC    OPTIMUM
PO BOX 725                             5100 WESTHEIMER RD SUITE 200        2101 CITYWEST BLVD BLDG 1 GROUND
IPAJA, LG 234                          HOUSTON, TX 77056                   FLOOR
NIGERIA                                                                    HOUSTON, TX 77042
OPTIV SECURITY INCCase 20-33826     Document
                                       ORACLE 89  Filed
                                              AMERICA INCin TXSB on 08/03/20 ORACLE
                                                                              PageAMERICA
                                                                                    299 of 433
1125 17TH STREET SUITE 1700             500 ORACLE PARKWAY                    500 ORACLE PARKWAY
DENVER, CO 80202                        2 ORACLE PLAZA                        2 ORACLE PLAZA
                                        REDWOOD SHORES, CA 94065              REDWOOD SHORES, CA 94065




ORACLE SERVICES PTY LTD                 ORACLE                                [NAME REDACTED]
CLOISTERS SQUARE                        PO BOX 203448                         ADDRESS ON FILE
PERTH, WA 6000                          500 ORACLE PARKWAYRED
AUSTRALIA                               DALLAS, TX 753203448




ORAZULIKE TRADING COMPANY LIMITED       ORCHARD GRAND COURT PTE LTD           [NAME REDACTED]
204205 RUMUOGBA ESTATE                  131 KILLINEY ROAD                     ADDRESS ON FILE
PORT HARCOURT, RV                       SINGAPORE, SG 239571
NIGERIA                                 SINGAPORE




ORE CONSULTING SDN BHD                  ORGA BV                               ORGERON LOUIS
UNIT 3I MAIN OFFICE TOWER               STRICKLEDEWEG 13                      ADDRESS ON FILE
LABAUN, LAB 87000                       SCHIEDAM, 12 3125 AT
MALAYSIA                                THE NETHERLANDS




ORIGEN FINANCIAL SERVICES LTD           ORION PROJECT SERVICES PTE LTD        ORLANDO JOSE DE SOUZA
LAKESIDE ROAD                           60 ALBERT STREET 13                   AV LUIZ LYRIO 847
FARNBOROUGH, HA GU14 6XP                SINGAPORE, SG 189969                  BARRA DE MACAE, RJ 27901000
UNITED KINGDOM                          SINGAPORE                             BRAZIL




[NAME REDACTED]                         ORME MICHAEL CODY                     ORONTIDE INDUSTRIAL SERVICES
ADDRESS ON FILE                         ADDRESS ON FILE                       54 SPARKS ROAD
                                                                              HENDERSON, WA 6166
                                                                              AUSTRALIA




ORS OFFSHORE RETAIL SERVICE             ORTHOFIX INC                          ORTHOPAEDIC CLINIC OF MONROE
KELZERSTRAAT 35                         PO BOX 849806                         1501 LOUISVILLE AVENUE
DEN HELDER, 08 1781 GD                  DALLAS, TX 752849806                  MONROE, LA 71201
THE NETHERLANDS




ORTHOPEDIC CENTER FOR SPORTS            ORTHOPEDIC CENTER OF LOUISIANA        ORTHOPEDIC HOSPITAL LTD
4921 AIRLINE DRIVE                      500 SOUTH SIXTH STREET                7401 SOUTH MAIN STREET
METARRIE, LA 70001                      LEESVILLE, LA 71445                   HOUSTON, TX 77030




ORTHOPEDIC HOSPITAL LTD                 ORTHOPEDIC REHAB ASSOCIATES PA        ORTHOWILMINGTON PA
PO BOX 406313                           300 OAK STREET SUITE 450              LOT 1702 MCKINNON RD
ATLANTA, TX 303846313                   PEMBROKE, MA 02359                    BERRIMAH, NT 828
                                                                              AUSTRALIA




ORTIZ ABOGADOS TRIBUTARIOS SC           ORTIZ SAINZ Y ERREGUEERENA ABOGADOS   ORYX ROTANA HOTEL
COL LOMAS DE CHAPULTEPEC                SIERRA CANDELA 111                    AL NAHDA SCHOOL STREET
MEXICO DF, CMP 11000                    LOMAS DE CHAPULTEPEC                  DOHA, SQ
MEXICO                                  MIGUEL HIDALGO                        QATAR
                                        11000 CIUDAD DE MEXICO, CDMX MEXICO
                Case
ORZECHOWSKI BRUCE C     20-33826 Document   89 Filed in TXSB on 08/03/20 OSBORNE
                                    OSAYI IRENE                           Page 300   ofCONSTRUCTION
                                                                                 COSTA  433         LTD
ADDRESS ON FILE                        ADDRESS ON FILE                       RUA NOSSA SENHORA DE COPACABANA 1
                                                                             RIO DE JANEIRO, RJ 22070011
                                                                             BRAZIL




OSC HOLDINGS LLP DBA                   OSI SOFT                              OSMUN TIMOTHY D
1900 WEST LOOP SOUTH SUITE 350         1600 ALVARADO STREET                  ADDRESS ON FILE
HOUSTON, TX 77027                      SAN LEANDRO, CA 09457




OSNAR PAINTS AND CONTRACTS PRIVATE     OSPREY HOLDINGS LTD                   OSTEEN ROBERT L
T K INDUSTRIAL ESTATE                  PO BOX 2583                           ADDRESS ON FILE
MUMBAI, 13 400015                      ST JOHNS, NL
INDIA                                  CANADA




OSTEEN ROBERT P                        OSULLIVAN                             [NAME REDACTED]
ADDRESS ON FILE                        6 KNOCKLYON HEIGHTS                   ADDRESS ON FILE
                                       TEMPLEOGUE
                                       DUBLIN 16
                                       IRELAND



OTHMAN AK MD SAFWAN BIN PG HJ OTHMAN   OTHMAN MOHAMMED FAISAL WAIE           OTHMAN RUDEY IRAWAN BIN OTHMAN
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




OTIS ELEVATOR COMPANY                  [NAME REDACTED]                       OTOOLE RYAN PATRICK
9001 JAMEEL ROAD SUITE 100             ADDRESS ON FILE                       ADDRESS ON FILE
HOUSTON, TX 77040




OTTO RICHARD BLAKE                     OUANO MARINA F                        OUIMET STEVEN
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




OUR FINE INTERIOR SOLUTIONS LP         OUR LADY OF LOURDES REGIONAL MEDICA   OUTPATIENT SPECIALTY SURGERY
7110 OLD KATY ROAD SUITE 200           4801 AMBASSADOR CAFFERY PKWY          9180 OLD KATY FRWY SUITE 202
HOUSTON, TX 77024                      LAFAYETTE, LA 70508                   HOUSTON, TX 77055




OUTREACH OFFSHORE LIMITED              OVERSEAS COURIER SERVICE ABU DHAB     OVERSEAS COURIER SERVICE
ABBOTS ROAD MIDDLEFIELD                ECRIGLAL                              3787 SHIPYARD BLVD
FALKIRK, SV FK2 9AR                    ABU DHABI, AE                         WILMINGTON, NC 28403
UNITED KINGDOM                         UNITED ARAB EMIRATES                  QATAR




OVERSTREETWEEKS LUCAS CONDY            OVERTON CHICAGO GEAR CORPORATION      OVERTOOM INTERNATIONAL NEDERLAND BV
ADDRESS ON FILE                        530 WESTGATE DRIVE                    TOLHUISLAAN 4785
                                       ADDISON, IL 60101                     DEN HELDER, 08 3734 GK
                                                                             THE NETHERLANDS
OVINTIV CANADA ULCCase   20-33826
                    FKA ENCANA CORP   Document
                                         OVINTIV 89  Filed
                                                 CANADA ULCin TXSB on 08/03/20 OVINTIV
                                                                                PageCANADA
                                                                                       301 ofULC
                                                                                              433
SUITE 700 FOUNDERS SQUARE                 FORMERLY ENCANA CORP                  SUITE 700 FOUNDERS SQUARE
1701 HOLLIS STREET                        SUITE 700 FOUNDERS SQUARE             1701 HOLLIS STREET
HALIFAX, NS B3J 3M8                       1701 HOLLIS STREET                    HALIFAX, NOVA SCOTIA B3J 3M8
CANADA                                    HALIFAX, NS B3J 3M8 CANADA            CANADA



OW BUNKER TRADING DO BRASIL               OWEN BRETT                            OWENS DAVID
RUA SAO JOSE 902006                       ADDRESS ON FILE                       ADDRESS ON FILE
RIO DE JANEIRO, RJ 20010020
BRAZIL




OWENS DEVIN                               OWENS SPECIALTY CO INC                OYETADE PETER
ADDRESS ON FILE                           16014 BEAR BAYOU DR                   ADDRESS ON FILE
                                          CHANNELVIEW, TX 77530




OZKAN LEVENT                              OZUNA MARLEN                          P S SURGERY CENTER LLC
ADDRESS ON FILE                           ADDRESS ON FILE                       312 GRAMMONT STREET SUITE 101
                                                                                MONROE, LA 71201




P S SURGERY CENTER LLC                    P SMIT BV VH FA                       PAC STAINLESS LTD
PO BOX 4869 450                           SCHRIJNWERKERSWEG 7                   5259 BRITTMOORE RD
HOUSTON, LA 772104869                     DEN HELDER, 08 1786 PC                HOUSTON, TX 77041
                                          THE NETHERLANDS




[NAME REDACTED]                           PACE RICHARD DWAYNE                   PACE STEVEN D
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




[NAME REDACTED]                           PACIFIC ENGINEERING SERVICES PTE      PACIFIC GULF WIRE ROPE INC
ADDRESS ON FILE                           130 PIONEER ROAD                      1504 ENGINEERS ROAD
                                          SINGAPORE, SG 639587                  BELLE CHASSE, LA 70037
                                          SINGAPORE




PACIFIC INDUSTRIAL SUPPLY CO INC          PACIFIC INTERNATIONAL MARITIME MEDI   PACIFIC RECURSOS HUMANOS LTDA
1231 S DIRECTOR ST                        SHOP 46 BLDG 11                       AVENIDA DOS JESUITAS 37 IMBETIBA
SEATTLE, WA 981084802                     BARWA VILLAGE                         MACAE RJ, RJ 27951113
                                          DOHA, SQ                              BRAZIL
                                          QATAR



PACKARD INTERNATIONAL INC                 PACKIMPEX LTD                         PADILLA ANTONIO JOSE
22397 WHITE OAK DRIVE                     BRUNNMATTSTRASSE 5                    ADDRESS ON FILE
CONROE, TX 77306                          THONSHAUS, ZH 3174
                                          SWITZERLAND




PAFER COM REPRES LTDA                     PAFFORD AIR ONE                       PAGE WILLIAM J
AV PARIS 549 BONSUCESSO                   1300 COMMERCE STREET                  ADDRESS ON FILE
RIO DE JANEIRO, RJ 21041020               RUSTON, LA 71270
BRAZIL
                Case 20-33826
PAGUAGA DERICK ORLANDO           Document   89 GEBHARDT
                                    PAIGE JACOB Filed in TXSB on 08/03/20 PAIN
                                                                            Page  302 of 433
                                                                               CONSULTANTS OF S MS
ADDRESS ON FILE                      ADDRESS ON FILE                       PO BOX 17529
                                                                           HATTIESBURG, MS 39404




PAIN TREATMENT CENTER                PAINTS AND COATINGS MANUFACTURERS     PALACIOSSALAZAR JESSICA TRINA
PO BOX 17529                         18 24 AJISEGIRI STREET OFF LADIPO     ADDRESS ON FILE
HATTIESBURG, MS 39404                OSHODI, LG
                                     NIGERIA




PALAFOX CHRISTOPHER                  PALAGBO NIG ENTERPRISES               PALANISAMY PARY
ADDRESS ON FILE                      1 OKPORO LANE                         ADDRESS ON FILE
                                     PORT HARCOURT, RV
                                     NIGERIA




PALERMO ANDREW                       PALERMO JUSTIN JOSEPH                 PALFINGER ASIA PACIFIC PTE LTD
ADDRESS ON FILE                      ADDRESS ON FILE                       79 JOO KOON CIRCLE
                                                                           SINGAPORE, SG 629107
                                                                           SINGAPORE




PALFINGER MARINE CANADA INC          PALFINGER MARINE EUROPE BV DUBAI B    PALFINGER MARINE SAFETY AS
12020575 LANGLEY BYPASS              5555 N CHANNEL AVE STE 72             SEIMSVEGEN 116
LANGLEY, BC V3A 5E8                  PORTLAND, OR 97296                    SEIMSFOSS, 12 5472
CANADA                               UNITED ARAB EMIRATES                  NORWAY




PALFINGER MARINE UK LIMITED          PALFINGER MARINE UK LIMITED           PALFINGER MARINE USA INC
HAVENSTRAAT 18                       MUMBY ROAD                            912 HIGHWAY 90 EAST
SCHIEDAM, 12 3315 HD                 GOSPORT, AB PO12 1AE                  NEW IBERIA, LA 70560
THE NETHERLANDS                      UNITED KINGDOM




PALFREY MARK TRACE                   PALIENCAR RAVI SRIPAD                 PALLETIZED TRUCKING INC
ADDRESS ON FILE                      ADDRESS ON FILE                       701 DMC MAIN BUILDING
                                                                           DUBAI, AE 122236
                                                                           UNITED ARAB EMIRATES




PALLITTO JAMES CHRIS                 PALLITTO MATTHEW RAY                  PALMER JOHN LOUIS
ADDRESS ON FILE                      ADDRESS ON FILE                       ADDRESS ON FILE




PALMER MARC                          PALOMA PARTNERS MANAGEMENT            PALOMA SECURITIES LLC
ADDRESS ON FILE                      COMPANY                               2 AMERICAN LN
                                     2 AMERICAN LN                         GREENWICH, CT 06831
                                     GREENWICH, CT 06831




PALUMBO MALTA SHIPYARD LIMITED       PAMELA PRINTING COMPANY               PAN BRIGHT TRANSPORTATION SERVICES
THE DOCKS GHAJN DWIELI ROAD          550 JULIE RIVERS DRIVE SUITE 310      2001 COLLINGSWORTH
PAOLA, MT PLA 9056                   SUGAR LAND, TX 77478                  HOUSTON, TX 77249
MALTA                                                                      BRUNEI
                 Case
PAN TECH CORPORATION    20-33826 Document  89 Filed in TXSB on 08/03/20 PANAMSAT
                                    [NAME REDACTED]                       Page 303   of 433S DE RL DE CV
                                                                                 DE MEXICO
804 PARK TWO DRIVE                     ADDRESS ON FILE                      PASEO DE LOS TAMARINDOS 400
SUGAR LAND, TX 77478                                                        CUAJIMALPA EDO, CMP 05120
                                                                            MEXICO




PANG KHANG NING                        PANGKAS HAZERUL                      PANSTINGEL MICHAEL TODD
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




PAR AVION LTD                          PAR SERVICES LLC                     PARA BALASUBRAMANIAM
1415 SOUTH VOSS ROAD NO 110446         2635 NEVADA AVE                      ADDRESS ON FILE
HOUSTON, TX 77057                      NORFORK, VA 235132000




PARADISE RESTAURANTS MGMT LLC          PARAGON INDUSTRIES INC               PARAGON LITIGATION TRUST
FIBBER MAGEES SHEIK ZAYED RD           2025 RAILROAD AVE                    CO ALAN CARR AND TIM DAILEADER
BEHIND SAEED TOWER 1                   MORGAN CITY, LA 70380                DRIVETRAIN LLC
DUBAI, AE 115944                                                            410 PARK AVE SUITE 900
UNITED ARAB EMIRATES                                                        NEW YORK, NY 10022



PARAGON LITIGATION TRUST               PARAGON LITIGATION TRUST             PARAGON OFFSHORE PLC
CO ALAN CARR AND                       KIRKLAND ELLIS LLP                   3151 BRIARPARK DRIVE SUITE 700
TIM DAILEADER DRIVETRAIN LLC           300 NORTH LASALLE                    HOUSTON, TX 77042
630 THIRD AVENUE 21ST FLOOR            CHICAGO, IL 60654
NEW YORK, NY 10017



PARAOCCDOCS LLC                        [NAME REDACTED]                      PARCERIA CONSULTORIA EMPRESARIAL
3649 SOUTH BEGLIS PARKWAY              ADDRESS ON FILE                      RUA URUGUAIANA 10 SALA 2206
SULPHUR, LA 70665                                                           RIO DE JANEIRO, RJ 20050090
                                                                            BRAZIL




PAREMSKI KATHERINE ELIZABETH           PARETO OFFSHORE AS                   PARISH OF TERREBONNE
ADDRESS ON FILE                        DRONNING MAUDS GATE 3                JERRY J LARPENTER
                                       OSLO, 03 0115                        SHERRIFF AND EX OFFICIO TAX COLLECTOR
                                       NORWAY                               PO DRAWER 1670
                                                                            HOUMA, LA 70361



PARK BROWN INTERNATIONAL HOLDINGS      PARK INN BY RADISSON HOTEL AL KHO    PARK ROTANA HOTEL
46 CARDEN PLACE                        NO 37 JALAN PRETTY KUALA BELAIT      AL RAWABI DISTRICT
ABERDEEN, AB AB10 1UP                  BANDAR SERI BEGAWAN, BN BS8670       KING FAISAL
UNITED KINGDOM                         BRUNEI                               AL KHOBAR, SA 31952
                                                                            SAUDI ARABIA



PARKER ERIC                            PARKER HANNIFIN CORPORATION HYDRAU   PARKER HANNIFIN IND COM LTDA
ADDRESS ON FILE                        5177 RICHMOND AVENUE SUITE 1145      RUA B3 98 POLO INDUSTRIAL DE CABIUN
                                       HOUSTON, TX 77056                    MACAE, RJ 27977310
                                                                            BRAZIL




PARKER JOHN ROSS                       PARKER JONATHAN DAVID                PARKER KALE AUSTIN
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE
                 Case
PARKER MICHAEL JAMES    20-33826 Document
                                    PARKER 89  Filed
                                           STEVE      in TXSB on 08/03/20 PARKERRHODES
                                                 DANIEL                     Page 304 ofWILLIAM
                                                                                        433 DAVID
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




PARMER CLINT JAMES                     PARR JEREMY WILLIAM                   PARRIE JAMES P
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




PARROTT VERNON LEE                     PARSONS CARL                          PARSONS HYDRAULICS INC
ADDRESS ON FILE                        ADDRESS ON FILE                       132 MCWILLIAM RD
                                                                             CENTRAL ONSLOW, NS B6L 5H6
                                                                             CANADA




PARSONS JAMES SCOTT                    PARTIN LTD PARTNERSHIP                PARTRIDGE ANDREW ROBERT
ADDRESS ON FILE                        PO BOX 23147                          ADDRESS ON FILE
                                       HOUSTON, TX 77228




PASCAGOULA BAR PILOTS                  PASCOAL E COUTO REFEIΤ⌡ES E LANCHES   PASON SYSTEMS USA CORP
AL SALAM ST                            RUA ACAD PAULO S VASCONCELOS 352      7701 W LITTLE YORK SUITE 800
EASTERN RING ROAD                      MACAE RJ, RJ 27930310                 HOUSTON, TX 77040
NEAR KHALIFA PARK                      BRAZIL
ABU DHABI, AE 43377 UNITED ARAB
EMIRATES


PASSIFLORA                             PATE JAMES                            PATEL CHANDRESH V
HORTON ROAD STANWELL MOOR              ADDRESS ON FILE                       ADDRESS ON FILE
STAINES, MX TW19 6BD
UNITED KINGDOM




PATENTED SYSTEMS INC                   [NAME REDACTED]                       PATHOLOGY ASSOCIATES OF ALEXANDRIA
16810 BARKER SPRINGS ROAD              ADDRESS ON FILE                       DEPT 09022
STE 210                                                                      PO BOX 9600
HOUSTON, TX 77084                                                            TEXARKANA, TX 75505




PATLAN ABRAHAM                         PATOUT LAUREN ELIZABETH               PATRICK CHAD RICHEY
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




PATRICK NASH                           PATRICK R LYONS                       PATSIOS JORDAN VALERIE
KIRKLAND ELLIS LLP                     ADDRESS ON FILE                       ADDRESS ON FILE
300 NORTH LASALLE
CHICAGO, IL 60654




PATT JAMES KEITH                       PATTERSON DENNIS BENARD               [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE
                Case
PATTERSON SHANE A       20-33826 Document  89 Filed in TXSB on 08/03/20 PAUGAS
                                    [NAME REDACTED]                       PageJEREMY
                                                                               305 ofRENNOCK
                                                                                      433
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




PAUL AARON                            PAUL B GRIFFIN                      PAUL JUSTIN
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




PAUL MARCUS SHANE                     PAUL MAXIMILIAN                     PAUL R DAIGLE CONSULTING LLC
ADDRESS ON FILE                       ADDRESS ON FILE                     1022 LIVE OAK CIRCLE
                                                                          BREAUX BRIDGE, LA 70517




PAUL STEVEN WAYNE                     PAULA MAITLAND TA INGRAMS FLORIST   PAULK KRISTOPHER S
ADDRESS ON FILE                       435 GEORGE ST                       ADDRESS ON FILE
                                      ABERDEEN, AB AB25 1ER
                                      UNITED KINGDOM




PAULL WILLIAMSONS                     PAULS INSURANCE SERVICES LLC        PAVEL KHIMENKO
6 UNION ROW                           3309 FREDERIC ST                    ADDRESS ON FILE
ABERDEEN, AB AB10 1DQ                 PASCAGOULA, MS 395692156
UNITED KINGDOM




PAVILLION TRUSTEES LIMITED            PAYNE KASANDRIA                     PAYTON SCOTT C
90 LONG ACRE                          ADDRESS ON FILE                     ADDRESS ON FILE
LONDON, MX WC2E 9RA
UNITED KINGDOM




PB SERVICES SDN BHD                   PBI                                 PC RODRIGUES TRANSPOTES E
2ND FLOOR BLOCK A B C                 333 SOUTH 7TH ST                    RUA ACADEMICO P S VASCONCELOS 213
BANDAR SERI BEGAWAN, BN BS8711        MINNEAPOLIS, MN 55402               MACAE, RJ 27930260
BRUNEI                                                                    BRAZIL




PC WEATHER PRODUCTS                   PEACE JODY NICKOLLE                 PEACO MICHAEL RYAN
130 EAST BLACKLAND CT                 ADDRESS ON FILE                     ADDRESS ON FILE
MARIETTA, GA 30067




PEAKES ADAM CHRISTOPHER               PEARL CLINICS AND MATERNITY LTD     PEARL MEYER PARTNERS LLC
ADDRESS ON FILE                       4A MANILLA PEPPLE ST                445 PARK AVE 2ND FLR
                                      PORT HARCOURT, LG                   NEW YORK, NY 10022
                                      NIGERIA




PEARSON FRANK E                       PEAVEY CONELY WAYNE                 PEAVY DUSTIN CHANCE
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE
PEAVY III JOHN W   Case 20-33826 Document 89 COLBY
                                    PEBSWORTH Filed in TXSB on 08/03/20 PEC
                                                                          Page  306SAFETY
                                                                            PREMIER of 433MANAGEMENT INC
ADDRESS ON FILE                        ADDRESS ON FILE                       233 GENERAL PATTON AVE
                                                                             MANDEVILLE, LA 70471




PECOFACET HOLLAND BV                   PECOFACET HOLLAND BV                  [NAME REDACTED]
DAMSLUISWEG 40A                        DAMSLUISWEG 40A                       ADDRESS ON FILE
ALMERE, 02 1132 ED                     ALMERE, 08 1332 ED
THE NETHERLANDS                        THE NETHERLANDS




PEEK JOSH M                            PEEK TOMMY CRAIG                      PEELE JAMES DARRIN
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




PEEPLES RUSTY                          PEGASUS TRAINING CAPACITACAO          PEKIN PEKIN LAW FIRM
ADDRESS ON FILE                        AVENIDA GETULIO VARGAS 169            LAMARTIME CADDESI 10
                                       MUQUI, ES 29480000                    ISTANBUL, 34 34437
                                       BRAZIL                                TURKEY




PELICAN STATE INDUSTRIAL MEDICINE      PELICAN STATE OUTPATIENT CENTER       PELLERIN ALEX
1525 DICKORY AVENUE                    1525 DICKORY AVE                      ADDRESS ON FILE
HARAHAN, LA 70123                      HARAHAN, LA 70123




PEMAC PTE LTD                          [NAME REDACTED]                       PENCAK ANDREW JOHN
182 PANDAN LOOP                        ADDRESS ON FILE                       ADDRESS ON FILE
SINGAPORE, SG 128373
SINGAPORE




PENDENT LINE SALVATAGEM E MATERIALS    PENGIRAN HAJI MURAH AWANGKU ABDUL     PENKOV MARKOV PARTNERS
RUA JUVENAL BARRETO 119AROEIRA         HAKIM                                 IZTOK DSTR 13B TINTYAVA STREET
MACAE, RJ 27946430                     ADDRESS ON FILE                       SOFIA, 08 1113
BRAZIL                                                                       BULGARIA




PENKOV MARKOV AND PARTNERS             PENN MUTUAL LIFE INSURANCE CO ASSET   PENNECON ENERGY HYDRAULIC
IZTOK DSTR 13B TINTYAVA STREET         MGMT                                  2 MAVERICK PL
SOFIA, 08 1113                         600 DRESHER RD STE 100                PARADISE, NL A1L 0H6
BULGARIA                               HORSHAM, PA 19044                     CANADA




PENNECON ENERGY TECHNICAL SERVICES     PENNECON ENERGY TECHNICAL             PENNICK BRANDON
650 WATER ST                           650 WATER ST                          ADDRESS ON FILE
ST JOHNS, NL A1C 5M5                   ST JOHNS, NL A1C 5M5
CANADA                                 CANADA




PENNINGTON JOSEPH A                    PENSACOLA RADIOLOGY CONS              PENSION BENEFIT INFORMATION
ADDRESS ON FILE                        PO BOX 9210                           PO BOX 111
                                       PENSACOLA, FL 32513                   TIBURON, CA 94920
PENSIONSKASSE SBB Case   20-33826 Document
                                     PENTON89  Filed
                                           HOLLAND B in TXSB on 08/03/20 PENTON
                                                                           PageJOSHUA
                                                                                307 ofKELSON
                                                                                       433
HILFIKERSTRASSE 4                      ADDRESS ON FILE                      ADDRESS ON FILE
BERN 03014
SWITZERLAND




PEOPLE HAULERS INC                     PEOPLE HAULERS INC                   PEOPLEWORKS INTERNATIONAL LLC
932 HUGH WALLIS RD S                   932 HUGH WALLIS RD S                 14555 DALLAS PARKWAY
LAFAYETTE, LA 70508                    LAFAYETTE, LA 70598                  DALLAS, TX 75254




PEPPER HAMILTON LLP                    PEPPER MICHAEL T                     PEPPERL FUCHS GB LTD
1313 N MARKET ST                       ADDRESS ON FILE                      77 RIPPONDEN RD
STE 5100                                                                    OLDHAM, AB OL1 4EL
WILMINGTON, DE 19899                                                        UNITED KINGDOM




PERALTA SIMOUN                         PERDUE HOLLI MARIE                   PERE JOSEPH
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                        PEREIRA LUIS AUGUSTO                 PEREZ BRIAN ANTHONY
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




PEREZ DOUGLAS M                        PERFECTION SERVICES LIMITED          PERFICIENT INC
ADDRESS ON FILE                        2 FOREST GATE NOEL TRACE             555 MARYVILLE UNIVERSITY SUITE 600
                                       ST AUGUSTINE, TT 0000                ST LOUIS, MO 63141
                                       TRINIDAD AND TOBAGO




PERFICIENT INC                         PERFIL NEGOCIOS E SERVI╟OS           PERFORMANCE FABRICS INC DBA
PO BOX 207094                          AVENIDA RUI BARBOS CENTRO SALA 210   640 LEFFINGWELL AVE NE
DALLAS, TX 753207094                   MACAE, RJ 27910362                   GRAND RAPIDS, MI 49505
                                       BRAZIL




PERFORMANCE THERAPY LLC                PERIDOT SALES LTD                    PERKINS BRIAN
180 CANAL PL                           57 OLD PENNEYWELL RD                 ADDRESS ON FILE
PHILADELPHIA, MS 393508908             UNIT 3 4
                                       ST JOHNS, NL A1B 1A7
                                       CANADA



PERKINS DRILLING TOOLS INC             PERKINS EMILY                        PERKINS III EDWIN
11626 TANNER RD                        ADDRESS ON FILE                      ADDRESS ON FILE
HOUSTON, TX 77041




PERKINS JOSHUA C                       PERKINS STEPHEN J                    PERMENTER CONTROLS SERVICE INC
ADDRESS ON FILE                        ADDRESS ON FILE                      943 THREE FORKS
                                                                            KATY, TX 77450
[NAME REDACTED]   Case 20-33826 Document  89 Filed
                                   PERRIN RHINE J  in TXSB on 08/03/20 PERRINS
                                                                         Page LAWN
                                                                               308 CARE
                                                                                   of 433
ADDRESS ON FILE                       ADDRESS ON FILE                       1208 OLDE OAKS DR
                                                                            WESTWEGO, LA 70094




PERRINS LAWNCARE                      PERRODIN QUINTON                      PERRY JUSTIN LEE
1208 OLDE OAKS DR                     ADDRESS ON FILE                       ADDRESS ON FILE
WESTWEGO, LA 70094




PERRY RICHARD                         PERSOLIT AS                           PERSONAL COMPUTER COMPANY INC
ADDRESS ON FILE                       TARP BYVEJ 147                        4901 MILWEE
                                      ESBJERG, 005 6715                     STE 101
                                      DENMARK                               HOUSTON, TX 77092




PESAKA INSPECTION SERVICES SDN BHD    PESECO PETROLEUM EQUIPMENT SUPPLY     PESTALOZZI LACHENAL PATRY
321 BAYOU GARDENS BLVD                SUITE L1 BADENTOY AVENUE PORTLETHE    LOWENSTRASSE 1
PO BOX 1599                           ABERDEEN, AB AB12 4YB                 ZURICH, ZH 8001
GRAY, LA 70359                        UNITED KINGDOM                        SWITZERLAND
MALAYSIA



PETANS LTD                            PETCHSAITIP SRAWUT                    PETER DYLAN
HORSHAM ST FAITH                      ADDRESS ON FILE                       ADDRESS ON FILE
NORWICH, AB NR10 3HT
UNITED KINGDOM




PETER TOMPKINS MURPHY ROGERS          PETERS ZACHARY                        PETERSON PATRICK JAMES
JLN PATAU PATAU ASIAN SUPPLY BASE     ADDRESS ON FILE                       ADDRESS ON FILE
LABUAN
LABUAN, LAB 87017
MALAYSIA



PETERSON SBS DEN HELDER BV            PETERSON SBS IJMUIDEN BV              PETERSON SUPPLY BV
ONE SHELL SQUARE                      WESTERDUINWEG 10                      PALEISKADE 00100
701 POYDRAS STREET                    IJMUIDEN, 08 1976 BV                  DEN HELDER, 08 1781 AR
SUITE 400                             THE NETHERLANDS                       THE NETHERLANDS
NEW ORLEANS, LA 701397909 THE
NETHERLANDS


PETERSON SUPPLY                       [NAME REDACTED]                       PETMECKY PAUL J
PALEISKADE 00100                      ADDRESS ON FILE                       ADDRESS ON FILE
DEN HELDER, 08 1781 AR
THE NETHERLANDS




PETRIN CORPORATION                    PETRO PIPE OILFIELD EQUIPMENT RENTA   PETROCOOL INDUSTRIES LLC
1405 COMMERCIAL DR                    OFFICE 37 CAPITAL BUSINESS CENTRE     NO 42 INDUSTRIAL AREA 13
PORT ALLEN, LA 70767                  ABU DHABI, AE 25200                   SHARJAH, AE
                                      UNITED ARAB EMIRATES                  UNITED ARAB EMIRATES




PETROFAC FACILITIES MANAGEMENT LIMI   PETROFAC TRAINING SERVICES BV         PETROFAC
BRIDGE VIEW 1 NORTH ESPLANADE WEST    BARGELAAN 200 LEVEL 12TH FLR          ATTN MICHAELA NICHOLSON
ABERDEEN, AB AB11 5QF                 LEIDEN, 12 2333 JV                    PETROFAC FACILITIES MGTM
UNITED KINGDOM                        THE NETHERLANDS                       LIMITEDBRIDGE VIEW 1 NORTH ESPLANADE
                                                                            W
                                                                            ABERDEEN, ABERDEENSHIRE AB11 5QF
                                                                            UNITED KINGDOM
                  Case
PETROLEO BRASILEIRO      20-33826 Document
                    SA PETROBRAS               89 HELICOPTERS
                                        PETROLEUM    Filed in TXSB
                                                                INC   on 08/03/20 PETROLEUM
                                                                                    Page 309  of 433
                                                                                            LABORATORIES INC
GERENCIA EX DE EXPLORACAO E             PO BOX 95012                              109 CLEVELAND ST
PRODUCAO SVS                            NEW ORLEANS, LA 70195                     HOUMA, LA 70363
GERENCIA SETORIAL DE CONTRATOS
EPSERVCNT
AVENIDA REPUBLICA DO CHILE 65 SALA 1101
RIO DE JANEIRO RJ BRAZIL

PETROLEUM PARTS SUPPLY PTE LTD          PETROLEUM TECHNOLOGY CO PETROTECH         PETROLIFT OIL SERVICES
1 KAKI BUKIT AVE 3 1003                 JAIDAH SQUARE AIRPORT SUITE 203D          PLOTS 196148 FIRST INDUSTRIAL ARE
SINGAPORE, SG 416087                    DOHA, SQ                                  CAIRO, EG 11829
SINGAPORE                               QATAR                                     EGYPT




PETRONAS CARIGALI SDN BHD               PETRONAVAL SA DE CV                       PETRONET ENGINEERING SERVICES
MANAGER OF DRILLING OPS                 AV ADOLFO LOPEZ MATEOS NO 179             PO BOX 13462
LEVEL 21 TOWER 1 PETRONAS TWIN          CIUDAD DELCARMEN, CMP 24140               DOHA, SQ
TOWERS                                  MEXICO                                    QATAR
KUALA LUMPUR CITY CENTER 50088
MALAYSIA


PETROPOWER COM E SUPRIMENTOS            PETROSANTOS LTDA                          PETROSCAN LIMITED
RUA CARLOS AUGUSTO TINOCO GAR 1972      356 JD SANTENSEVICENTE CARVALHO           NO59 ABA ROAD PMB 072
MACAE, RJ 27940290                      GUARUJA¡, SP 11450450                     PORT HARCOURT, RV 084
BRAZIL                                  BRAZIL                                    NIGERIA




PETROSERVICIOS DEL GOLFO SA DE CV       PETROSTEM ASIA PTE LTD                    PETROSTEM INTERNATIONAL LTD
CARMEN BIBALVO                          25 LOYANG CRESCENT BLK 103 UNIT 0         LOB 14 OFFICE 526 529
CIUDAD DEL CARMEN, CMP 24158            SINGAPORE, SG 508988                      JEBAL ALI DUBAI, AE 262511
MEXICO                                  SINGAPORE                                 UNITED ARAB EMIRATES




PETROSTEM MALAYSIA SDN BHD              PETROTEC OFFSHORE LTDA                    PETROVALVE INC
SOHO SUITE KLCC JALA STE B113A          754 LOJA 2 IMBETIBA RUA DA IGUALD         11248 EAST HARDY ST
KUALA LUMPUR, KUL 50450                 MACAE RJ, RJ 27913140                     HOUSTON, TX 77093
MALAYSIA                                BRAZIL




PETROVIETNAM                            [NAME REDACTED]                           PETRUSTECH
18 LANG HA ST                           ADDRESS ON FILE                           RUA VISCONDE DE ITABORAI
BA DINH DISTRICT                                                                  NITEROI RJ, RJ 24030 092
HA NOI                                                                            BRAZIL
VIETNAM



PEYTON PATRICK E                        PEYTON WAYNE TREMELL                      PF COLLINS CUSTOM BROKER LTD
ADDRESS ON FILE                         ADDRESS ON FILE                           251 EAST WHITE HILLS ROA SUITE 100
                                                                                  ST JOHNS, NL A1C 5W4
                                                                                  CANADA




PF COLLINS CUSTOMS BROKER LTD           PFA ASSET MANAGEMENT AS                   PFC ENERGY INC
251 EAST WHITE HILLS RD                 SUNDKROGSGADE 4                           1300 CONNECTICUT AVE
ST JOHNS, NL A1C 5W4                    KOEBENHAVN OE 02100                       STE 800
CANADA                                  DENMARK                                   WASHINGTON, DC 20036




PFEIFER THERON                          PFEIFER WIRE ROPE LIFTING                 PFEIFFER HELEN JILL
ADDRESS ON FILE                         600 INDUSTRY DRIVE                        ADDRESS ON FILE
                                        HAMPTON, VA 23661
                Case
PFENNINGER STEPHANIE     20-33826 Document
                                     PFH FIRE89  Filed inCOMPANY
                                              PROTECTION  TXSB onSDN08/03/20
                                                                     BHD       Page
                                                                             PGIM INC 310 of 433
ADDRESS ON FILE                         NO 21 SIMPANG 99 LORONG SETIA DI R   180 N STETSON AVE
                                        KUALA BELAIT, BN 1131                CHICAGO, IL 60601
                                        BRUNEI




PGIPROTECTION GROUP INTERNATIONAL       PH HYDRAULICS ENGINEERING PTE LTD    PHAM JENNIFER
MILLFIELD LANE COSTWOLD BU UNIT 8       23 TUAS ROAD                         ADDRESS ON FILE
CADDINGTON, BE LU1 4AJ                  SINGAPORE, SG 638490
UNITED KINGDOM                          SINGAPORE




PHAM VI                                 PHELAN KYLE ODELL                    PHILIP G PARATORE III
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




PHILIP H HILDER PC DBA HILDER           PHILLIPS BROCK JUSTIN                PHILLIPS CHAD TENEL
819 LOVETT BLVD                         ADDRESS ON FILE                      ADDRESS ON FILE
HOUSTON, TX 77006




PHILLIPS DOKKEN LEE                     PHILLIPS GRAEME                      PHILLIPS RUSSELL
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




PHILLIPS STEVEN RAY                     PHILPOT GRAHAM EDWARD                PHISHME INC
ADDRESS ON FILE                         ADDRESS ON FILE                      25055 RIDING PLAZA
                                                                             STE 260
                                                                             CHANTILLY, VA 20152




PHOENIX DIGITAL CORPORATION             PHOENIX INVESTOR RELATIONS SCRL      PHOENIX OFFSHORE SOLUTIONS LLC
7650 EAST EVANS RD                      AVENUE DES SCARABEES 11              121 PARK CENTER DR
BLDG A                                  BRUSSELS 1000                        BROUSSARD, LA 70518
SCOTTSDALE, AZ 85260                    BELGIUM




PHONOSCOPE ENTERPRISES GROUP LLC        PHONOSCOPE GLOBAL INC                PHONOSCOPE INC
6105 WESTLINE DR                        6105 WESTLINE DR                     6105 WESTLINE DR
HOUSTON, TX 77036                       HOUSTON, TX 77036                    HOSTON, TX 77036




PHONOSCOPE INC                          PHS GROUP LTD                        PHUNG VAN THI THANH
6105 WESTLINE DR                        WESTERN INDUSTRIAL ESTATE            ADDRESS ON FILE
HOUSTON, TX 770363515                   CAERPHILLY, AB CF83 1XH
                                        UNITED KINGDOM




PHYSICAL THERAPY SERVICE OF W LA        PHYSICIANS ANESTHESIA GROUP          PHYSICIANS SURGICAL SPECIALTY
301 W FERTITTA BOULEVARD SUITE 4        PO BOX 4608                          PO BOX 5041
LEESVILLE, LA 714464665                 JACKSON, MS 39296                    HOUMA, LA 703615041
                 Case
PICKETT CHRIS EDMOND    20-33826 Document
                                    PICKETT89  Filed in TXSB on 08/03/20 PIERCE
                                           MATTHEW                         PageALLAN
                                                                                 311Gof 433
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




PIERCE CURTIS ALLEN                    PIERCE ISIAH                      PIERCE JOHN
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




PIERCE JONATHON ANDREW                 PIERCE LUCAS DANIEL               PIERCE ROBERT LONNIE
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




PIERCE WESLEY                          PIERRE ALEXIS R                   PIERRE SETH
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




PIERSON CATHY LOUISE                   PIERSON JUSTIN R                  PIETROPAOLO ALEX
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




PIKE BRANDON                           PILBARA ACCESS PTY LTD            PILLING JAMES
ADDRESS ON FILE                        77 CLEAVER TCE                    ADDRESS ON FILE
                                       BELMONT, WA 6104
                                       AUSTRALIA




PILLIOD JAMES HERMAN                   PILOT PORT ISABEL LOGISTICAL      PIMCO PACIFIC INVESTMENT MGMT CO
ADDRESS ON FILE                        1401 MCKINNEY ST                  650 NEWPORT CENTER DR
                                       STE 2400                          NEWPORT BEACH, CA 92660
                                       HOUSTON, TX 77010




PIMENTEL ARMAND                        PINEBRIDGE INVESTMENTS LLC        PINHEIRO REBELO BIBIANA
ADDRESS ON FILE                        PALEISKADE 41                     ADDRESS ON FILE
                                       DEN HELDER, AN 1780 AX
                                       THE NETHERLANDS




[NAME REDACTED]                        PINNACLE FILMS INC                PINNACLE INFOTECH INC
ADDRESS ON FILE                        3127 PENNEYWELL LANE              6161 SAVOY DRIVE 1125
                                       KATY, TX 77494                    HOUSTON, TX 77036




PINSENT MASONS LLP TRUST ACCOUNT       PINSENT MASONS LLP                PINSENT MASONS LLP
30 CROWN PL                            30 CROWN PL                       LEVEL 8 THE H HOTEL
LONDON, LO EC2A 4ES                    LONDON, LO EC2A 4ES               OFFICE TOWER
UNITED KINGDOM                         UNITED KINGDOM                    ONE SHEIKH ZAYED ROAD
                                                                         DUBAI UNITED ARAB EMIRATES
PINSENT MASONS LLPCase 20-33826     Document  89 Filed
                                       PINTER THOMAS M in TXSB on 08/03/20 PIPAVAV
                                                                             PageDEFENCE
                                                                                   312 of 433
                                                                                          AND OFFSHORE
LEVEL 8 THE OFFICES 1 ONE CENTRAL       ADDRESS ON FILE                      PIPAVAV PORT POST UCCHAIYA
DUBAI, AE                                                                    RAJULA, 06 365560
UNITED ARAB EMIRATES                                                         INDIA




PIPE FLOW                               [NAME REDACTED]                      PIRTEK ASIA PTE LTD
SPRINGFIELD HOUSE                       ADDRESS ON FILE                      101A PIONEER RD
WATER LANE                                                                   SINGAPORE, SG 639606
WILMSLOW CHESHIRE SK9 5BG                                                    SINGAPORE
UNITED KINGDOM



PIRTEK KENT                             PITNEY BOWES GLOBAL FINANCIAL        PITNEY BOWES LTD
22018 68TH AVENUE SOUTH                 65 E 55TH STE 6                      THE PINNACLES
BLDG A                                  NEW YORK, NY 10022                   HARLOW ESSEX, AB CM19 5BD
KENT, WA 98032                                                               UNITED KINGDOM




PITNEY BOWES                            PITRE DAVID SCOTT                    PITRE KENNETH RAY
THE PINNACLES                           ADDRESS ON FILE                      ADDRESS ON FILE
HARLOW ESSEX, AB CM19 5BD
UNITED KINGDOM




PITSILLIDEKATRIS CHRYSTALLA             PITTMAN BERTRAND GORDON              PITTMAN CARY DEWAYNE
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




PITTMAN JON DOUGLAS                     PITTMAN KENNETH RAY                  PITTMAN TERRELL DUANE
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




PITTS JULIAN C                          PIXELMATION MEDIA                    PIXLEY JAMIE ROYCE
ADDRESS ON FILE                         212 JALAN BUKIT TEMBOK TAMAN BUKIT   ADDRESS ON FILE
                                        SEREMBAN, SER 70300
                                        MALAYSIA




PJT PARTNERS LP                         PLAISANCE CAMERON                    PLAMEL SERVICOS DE SAUDE E APOIO
280 PARK AVE                            ADDRESS ON FILE                      RUA FRANCISCO PEREIRA
17TH FLOOR                                                                   MACAE, RJ 27915290
NEW YORK, NY 10017                                                           BRAZIL




PLANER MICHAEL                          PLANT INTERSCAPES INC                PLAQUEMINES PARISH GOVERNMENT
ADDRESS ON FILE                         6436 BABCOCK RD                      3706 MAIN STREET LOT A
                                        SAN ANTONIO, TX 78249                BELLE CHASSE, LA 70037




PLAUCHE DAVID RUE                       PLESNER ADVOKATFIRMA                 PLESNER ADVOKATPARNERSELSKAB PS
ADDRESS ON FILE                         AMERIKA PLADS 37                     AMERIKA PLADS 37
                                        KOBENHAVN, 001 2100                  COPENHAGEN, 001 2100
                                        DENMARK                              DENMARK
PLUMMER GUS E       Case 20-33826 Document  89 Filed inTRADING
                                     PLUTO INTERNATIONAL TXSB on 08/03/20 PMC
                                                                           Page   313 of 433
                                                                              TECHNOLOGY AS
ADDRESS ON FILE                         105 GAMMA DR STE 100                LAMMEFJORDSVEJ 2
                                        PITTSBURGH, PA 152507887            ESBJERG, 005 6715
                                        QATAR                               DENMARK




PMTECHPRO LLC                           PNEUMATIC AND HYDRAULIC LLC         POCHE RICHARD BRYAN
2211 STEAMBOAT RUN                      15811 TUCKERTON RD                  ADDRESS ON FILE
SUGAR LAND, TX 774784337                HOUSTON, TX 77095




POINT WALTER MEDICAL CENTRE             POISSON MATHIEU GREGORY             POLAND CHRISTOPHER CHANTZ
322324 CANNING HWY                      ADDRESS ON FILE                     ADDRESS ON FILE
BICTON, WA 6157
AUSTRALIA




POLAR COMPONENTES E SISTEMAS            POLAR RIG SPECIALTIES INC           POLARIS ELECTRONICS AS
1395 CAVALEIROS AV NOSSA SENHORA        18915 PHILLIP WAY                   KAERHOLT 1
RIO DE JANEIRO, RJ 27920360             NEW CANEY, TX 77357                 AALBORG SO, 003 9210
BRAZIL                                                                      DENMARK




POLARIS LABORATORY LLC                  POLARIS LEARNING LTD                POLICLΦCA SERVIΤOS MΘDICOS LTDA
7898 ZIONSVILLE RD                      12 MEADOWS INDUSTRIAL ESTATE        RUA DR LUIZ BELEGARD 148 CENTRO
INDIANAPOLIS, IN 46268                  OLDMELDRUM INVERURIE, AB AB51 0EZ   MACAE RJ, RJ 27913260
                                        UNITED KINGDOM                      BRAZIL




POLISHCHUK KONSTANTIN                   POLK PAUL J                         [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




PON POWER AS                            PON POWER AS                        PON POWER BV
ORESUNDSVEJ 9                           POSTBOKS 133 VOLLEBEKK              KETELWEG 20
ESBJERG, 005 6715                       OSLO, 02 0520                       PAPENDRECHT, 12 3356 LE
DENMARK                                 NORWAY                              THE NETHERLANDS




[NAME REDACTED]                         PONTEGADEA UK LIMITED               PONTON MITCHELL LYNN
ADDRESS ON FILE                         11 HILLS PL                         ADDRESS ON FILE
                                        1ST FLR
                                        LONDON, LO W1F 7SE
                                        UNITED KINGDOM



POOLE ALEX                              POOLE CHARLES MALCOLM               POOLE DONOVAN MARK
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




POOLE GARRICK LYNN                      POOLE JACOB                         POPE BRADFORD D
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE
POPE HERMAN S      Case 20-33826 Document 89
                                    POPULAR    Filed
                                            BOOK     in LTD
                                                 CO PTE TXSB on 08/03/20 PORCHE
                                                                           PageLANCE
                                                                                314 of 433
                                                                                     MICHAEL
ADDRESS ON FILE                        20 OLD TOH TUCK ROAD                  ADDRESS ON FILE
                                       SINGAPORE, SG 597655
                                       SINGAPORE




PORT AUTHORITY OF NY NJ NEWARK         PORT ISABEL LOGISTICAL                PORT ISABEL LOGISTICAL
PO BOX 90264                           70 BREWSTER RD                        OFFSHORE TERMINAL INC
DOHA, SQ                               NEWARK, NJ 191951517                  SCOTT BROWN PRESIDENT
QATAR                                                                        1401 MCKINNEY ST STE 2400
                                                                             HOUSTON, TX 77010



PORT LOGISTIC AGENCIA MARITIMA LTDA    PORT OF DUQM                          PORT OF HOUSTON AUTHORITY
AV VENEZUELA 27 10                     3RD FL AL MASHAREQ BLDG               111 EAST LOOP NORTH
RIO DE JANEIRO, RJ 20081311            18 NOVEMBER ST                        HOUSTON, TX 77029
BRAZIL                                 AZAIBA NORTYH
                                       MUSCAT OMAN



PORT OF IBERIA DISTRICT                PORT SERVICES INVERGORDON LTD         [NAME REDACTED]
PO BOX 9986                            SHORE ROAD                            ADDRESS ON FILE
NEW IBERIA, LA 705629986               INVERGORDON, RO IV18 0EX
                                       UNITED KINGDOM




PORTER HEDGES LLP                      PORTER DONALD S                       [NAME REDACTED]
1000 MAIN STREET 36TH FLOOR            ADDRESS ON FILE                       ADDRESS ON FILE
HOUSTON, TX 77002




POSCO INTERNATIONAL AMARA              POSH SEMCO PTE LTD                    POSH TERASEA OFFSHORE PTE LTD
NO 82 SIN PHYUSHIN YEIK THAR           1 KIM SENG PROMENADE 0601             NO 1 KIM SENG PROMENADE 0601
YANGON, MM 11041                       SINGAPORE, SG 237994                  SINGAPORE, SG 237994
MYANMAR                                SINGAPORE                             SINGAPORE




POST CH AG                             [NAME REDACTED]                       [NAME REDACTED]
POSTFACH 2677 4002                     ADDRESS ON FILE                       ADDRESS ON FILE
BASEL
SWITZERLAND




POST TELECOM                           [NAME REDACTED]                       POSTMASTER
1 RUE EMILE BIAN                       ADDRESS ON FILE                       225 MATLAGE WAY
LUXEMBOURG 1235                                                              SUGAR LAND, TX 77478
LUXEMBOURG




[NAME REDACTED]                        POSTO CANCELA SERVIΤOS E COMΘRCIO L   POSTO IMBOASSICA COMΘRCIO E SERVIΤO
ADDRESS ON FILE                        ESTRADA DA CANCELA PRETA 60 BAIR      RODOVIA AMARAL PEIXOTO KM 164 7 I
                                       MACAE RJ, RJ 27901000                 MACAE RJ, RJ 27920340
                                       BRAZIL                                BRAZIL




POTENCIAL 2007 COMERCIO E SERVICOS     POU LIBAR                             POUNCY TYMENISHA
NITEROI 1442                           DRAGA 1                               ADDRESS ON FILE
JARDIM MARILEIA RIO DAS OSTRAS, RJ     SIBENIK, 12 22000
28890000                               CROATIA
BRAZIL
POWDRILL STEPHENCase
                T       20-33826 Document
                                    POWELL89  Filed in RAY
                                          CHRISTOPHER  TXSB on 08/03/20 POWELL
                                                                          PageJAMES
                                                                               315 of
                                                                                    A 433
ADDRESS ON FILE                       ADDRESS ON FILE                   ADDRESS ON FILE




POWER DAVID JASON                     POWER JASON                       POWER SPECIALTIES LLC
ADDRESS ON FILE                       ADDRESS ON FILE                   325 CHENNAULT STREET
                                                                        MORGAN CITY, LA 70342




POWER SYSTEMS SPECIALISTS INC         POWERQ TECHNOLOGY PTE LTD         POWERS DONALD LATAFT
2064 BONN ST                          21 BUKIT BATOK CRESCENT           ADDRESS ON FILE
HARVEY, LA 70058                      SINGAPORE, SG 658065
                                      SINGAPORE




POZSONYI ADRIAN                       PPM AMERICA INC                   PR NEWSWIRE ASSOCIATION LLC
ADDRESS ON FILE                       225 W WACKER DR STE 1200          806 PLAZA III
                                      CHICAGO, IL 60606                 JERSEY CITY, NJ 07311




PR NEWSWIRE ASSOCIATION LLC           PRATER ZACHERY LAMAR              PRATT WHITNEY CANADA LEASING LP
PO BOX 5897                           ADDRESS ON FILE                   1000 MARIEVICTORIN
NEW YORK, NY 100875897                                                  LONGUEUIL, QC J4G 1A1
                                                                        CANADA




PRATT CHARLES                         PRAXAIR MEXICO S DE RL DE CV      PRECISION DYNAMICS INC
ADDRESS ON FILE                       LOTE 1 MANZANA C                  402 N COMMERCE ST
                                      CD DEL CARMEN, CMP 24170          BURLESON, TX 76097
                                      MEXICO




PRECISION GRAPHICS INC                PRECISION PRESSURE CONTROL LLC    PRECISION TASK GROUP INC
7051 PORTWEST DRIVE SUITE 130         11702 GRANT RD SUITE B NO 119     9801 WESTHEIMER STE 803
HOUSTON, TX 77024                     CYPRESS, TX 77429                 HOUSTON, TX 77042




PREHEAT INC                           PREIS ROY PLC                     PREIS AND ROY
4500 N E EVANGELINE THRUWAY           PO BOX R 94C                      102 VERSAILLES BLVD SUITE 400
CARENCRO, LA 70520                    LAFAYETTE, LA 70509               LAFAYETTE, LA 70501




PREMIER INN                           PREMIER SEA LAND PTE LTD          PREMIER WORLDWIDE INC
1 TRINITY COURT THE BROADLANDS        54 LOYANG WAY                     11875 W LITTLE YORK RD SUITE 503
WOLVERHAMPTON, ST WV10 6UH            SINGAPORE, SG 508747              HOUSTON, TX 77041
UNITED KINGDOM                        SINGAPORE




PREMIUM OILFIELD TECHNOLOGIES LLC     PRENG ASSOCIATES LLC              PRESBYTERIAN HEALTHCARE SERVICES
5727 BRITTMORE ROAD                   2925 BRIARPARK DRIVE              1301 MCKINNEY ST STE 3105
HOUSTON, TX 77041                     HOUSTON, TX 77042                 HOUSTON, TX 77010
                CaseE 20-33826
PRESCOTT CHRISTOPHER                Document 89MARK
                                       PRESCOTT  Filed
                                                    C in TXSB on 08/03/20 PRESIDIO
                                                                            Page 316   of 433
                                                                                   HOLDINGS
ADDRESS ON FILE                         ADDRESS ON FILE                     1300 W SAM HOUSTON PKWY SUITE 200
                                                                            HOUSTON, TX 77042




PRESIDIO                                PRESSERV AS                         PRESSLEY DAVID A
1300 W SAM HOUSTON PKWY SUITE 200       KJELVENE                            ADDRESS ON FILE
HOUSTON, TX 77042                       STAVANGER, 11 4093
                                        NORWAY




PRESSURE CONTROL SYSTEMS LTD            PRESTIGE SCALE SDN BHD              PRESTON DELANCE MARIO
HOWEMOSS DRIVE                          NO 6 CHANGKAT SEMANTA DAMANSARA H   ADDRESS ON FILE
DYCE ABERDEEN, AB AB21 0GL              KUALA LUMPUR, KUL 50490
UNITED KINGDOM                          MALAYSIA




PRESTON MARCUS                          PREWITT ANNETTE MARIE               PRICE COMPRESSOR CO INC
ADDRESS ON FILE                         ADDRESS ON FILE                     7752 BRANIFF AVENUE
                                                                            HOUSTON, TX 770615102




PRICE JAMES                             PRICE JASON                         PRICE JOSHUA JAMES
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




PRICE MICHAEL BRIAN                     PRICE RODNEY J                      PRICEWATERHOUSE COOPERS PLT
ADDRESS ON FILE                         ADDRESS ON FILE                     LEVEL 10 1 SENTRAL
                                                                            KUALA LUMPUR, PSK 50470
                                                                            MALAYSIA




PRICEWATERHOUSECOOPERS AG ZUG           PRICEWATERHOUSECOOPERS AG           PRICEWATERHOUSECOOPERS AUDIT OOD
GRAFENAUWEG 8                           DAMMSTRASSE 21                      MARIA LUISEA BLVD 911
ZUG, ZG 6304                            ZUG, ZUG 6300                       SOFIA, 08 1000
SWITZERLAND                             SWITZERLAND                         BULGARIA




PRICEWATERHOUSECOOPERS DA               PRICEWATERHOUSECOOPERS LIMITED      PRICEWATERHOUSECOOPERS LLP
POSTBOKS 150                            3 THEMISTOCLES DERVIS STREET        PO BOX 952282
STAVANGER, 03 4065                      NICOSIA, CY 1066                    DALLAS, TX 753952282
NORWAY                                  CYPRUS




PRICEWATERHOUSECOOPERS MALTA            PRICEWATERHOUSECOOPERS SARL         PRICEWATERHOUSECOOPERS SERVICES
78 MILL STREET                          400 ROUTE DESCH                     1 HAYS LANE
QORMI, MT 0RM 1301                      LUXEMBOURG, LU 1471                 LONDON, LD SE1 2RD
MALTA                                   LUXEMBOURG                          UNITED KINGDOM




PRICEWATERHOUSECOOPERS                  PRICEWATERHOUSECOOPERS              PRICEWATERHOUSECOOPERS
125 ST GEORGES TERRACE LEVEL 15         8 CROSS STREET 1700                 AL HUGAYET TOWER FLOOR 15 19
PERTH, WA 6840                          SINGAPORE, SG 048424                DHAHRAN AIRPORT, SA 31932
AUSTRALIA                               SINGAPORE                           SAUDI ARABIA
                   Case 20-33826
PRICEWATERHOUSECOOPERS             Document 89 Filed in TXSB on 08/03/20 PRICEWATERHOUSECOOPERS
                                      PRICEWATERHOUSECOOPERS               Page 317 of 433
BAY TOWER II 8TH FLOOR UNIT 841        EMAAR SQUARE BUILDING 4 LEVEL 8     MARIANO ESCOBEDO 573
DOHA, SQ                               DUBAI, AE                           COL RINCON DEL BOSQUE, DF 11580
QATAR                                  UNITED ARAB EMIRATES                MEXICO




PRICEWATERHOUSECOOPERS                 PRICEWATERHOUSECOOPERS              PRICEWATERHOUSECOOPERS
NO12 AIRPORT CITY UNA HOME             ONE SPENCER DOCK NORTH WALL QUAY    PLOT 252 E MURI OKUNOLA STREET
ACCRA, GH 233                          DUBLIN, DB                          VICTORIA ISLAND, LG
GHANA                                  IRELAND                             NIGERIA




PRICEWATERHOUSECOOPERS                 PRICEWATERHOUSECOOPERS              [NAME REDACTED]
PO BOX 2419                            THOMAS R MALTHUSSTRAAT 00005        ADDRESS ON FILE
LAGOS, LG                              AMSTERDAM, 12
NIGERIA                                THE NETHERLANDS




PRIMACY IDIOMAS LTDA                   PRIMAVERA LANDSCAPING INC           PRIMAVERA LANDSCAPING
AVENIDA TREZE DE MAIO 8O ANDA 44       4105 CLARBLAK LN                    4105 CLARBLAK LN
RIO DE JANEIRORJ, RJ 20031910          HOUSTON, TX 77080                   HOUSTON, TX 77080
BRAZIL




PRIME ELECTRICAL SERVICES LLC          PRIME EVENTS SCOTLAND LTD           PRIME INSURANCE BROKERS LLC
6155 HIGHWAY 347                       204 ROSEMOUNT PLACE                 ABU DHABI MALL ST
BEAUMONT, TX 77705                     ABERDEEN, AB AB25 2XQ               ABU DHABI, AE 32380
                                       UNITED KINGDOM                      UNITED ARAB EMIRATES




PRIME LEASING WA LTD                   PRINCIPLE DIAGNOSTICS               PRINCIPLE SERVICES LIMITED
PLOT 54 TRANS AMADI                    1450 W GRAND PKWY G466              PRINCIPLE HOUSE UNIT 6 7
PORT HARCOURT, LG                      KATY, TX 77494                      LONDON, LD N8 7PN
NIGERIA                                                                    UNITED KINGDOM




PRIOR MATTHEW ROY                      PRIVAT BRANDON                      PRIVATE DIAGNOSTIC CLINIC PLLC
ADDRESS ON FILE                        ADDRESS ON FILE                     1719 E 19TH AVE
                                                                           DENVER, CO 802911570




PRIVATE DIAGNOSTIC CLINIC PLLC         PRIVATE KLINIC OF OCCUPATIONAL      PRO FLOAT PTY LTD
PO BOX 63362                           MEDOVICEVA 35                       UNIT 3 SYCAMORE PARK ATLAS GARDENS
CHARLOTTE, NC                          RIJEKA, 11 51000                    CAPE TOWN, WC 7550
                                       CROATIA                             SOUTH AFRICA




PRO MEMORIA SERVICOS LTDA              PROBE OIL TOOLS LTD                 PROCEANIC LTD
RUA INTERVENTOR DOS SANTOS NEVES       UNIT 1 GAWAIN ROAD                  712 MAIN STREET SUITE 2150
FUNDAO, ES 29185000                    GREAT YARMOUTH, NK NR31 7DU         HOUSTON, TX 77002
BRAZIL                                 UNITED KINGDOM




PROCELL RYAN                           PROCESS COMPONENTS LIMITED          PROCHANOV DMYTRO
ADDRESS ON FILE                        COUVA AMAZON DRIVE                  ADDRESS ON FILE
                                       POINT LISAS INDUSTRIAL ESTATE, TT
                                       TRINIDAD AND TOBAGO
PROCLAD ACADEMY Case 20-33826        Document 89SALES
                                        PROCTOR    Filed
                                                      INC in TXSB on 08/03/20 PROFESSIONAL
                                                                                Page 318 of   433 SERVICES
                                                                                           JANITORIAL
NATIONAL INDUSTRIES PARK JEBEL ALI       20715 50TH AVENUE WEST              2303 NANCE STREET
DUBAI, AE 123776                         LYNNWOOD, WA 980465887              HOUSTON, TX 77020
UNITED ARAB EMIRATES




PROFESSOR EMILIE R FELDMAN               [NAME REDACTED]                     PROFISSIONAIS ASSOCIADOS DE SAUDE
ADDRESS ON FILE                          ADDRESS ON FILE                     RUA JOAO BORGES 204 ANEXO GAVEA
                                                                             RIO DE JANEIRO, RJ 22451100
                                                                             BRAZIL




PROFIT IMPROVERS LTD                     PROGRESS MACHINE INC                PROGRESSIVE A TRADING DIVISION OF
85 ARGYLL PLACE                          PO BOX 883                          ROYAL MINT COURT
ABERDEEN, AB AB25 2HU                    MORGAN CITY, LA 70381               LONDON, KE EC3N 4QN
UNITED KINGDOM                                                               UNITED KINGDOM




PROGRESSIVE MACHINE WORKS LTD            PROGRESSIVE PUMPS CORPORATION       PROGRESSIVE SYSTEMS ENGINEERING
19515 OIL CENTER BOULEVARD               PO BOX 63362                        BLK 1008 EUNOS AVE 7 0105
HOUSTON, TX 77073                        CHARLOTTE, NC                       SINGAPORE, SG 409579
                                                                             SINGAPORE




PROIMSA PROTECCION INVESTIGACION         PROJECT SALES CORPORATION           PROLOG INC
CALLE 53 NO11                            FOUNTA PLAZA SURYBAGH 28            4500 EAST HWY 90
CIUDAD DEL CARMEN, CMP 24190             VISAKHAPATNAM, 01 530020            NEW IBERIA, LA 70560
MEXICO                                   INDIA




PROMATRA BV                              PROMOTORA TURISTICA KAN PECH        PROOFPOINT INC
NIJENBURG 2G                             AV PERIFERICA NORTE SN ESQUINA      892 ROSS DR
AMSTERDAM, 08 1081 GG                    CD DE CARMEN, CMP 24170             SUNNYVALE, CA 94089
THE NETHERLANDS                          MEXICO




PROOFPOINT                               PROPHECY AMERICAS INC               PROSEGUR BRASIL TREINAMENTOS EM
892 ROSS DR                              8480 E ORCHARD RD SUITE 4350        RUA FLANKLIN DELANO ROOSEVELT NO 7
SUNNYVALE, CA 94089                      GREENWOOD VILLAGE, CO 80111         MACAE, RJ 27920240
                                                                             BRAZIL




PROSERV CRANE AND EQUIPMENT INC          PROSERV EGYPT                       PROSERV GILMORE VALVE LLC
20108 KRAHN RD                           B9 199 STREET DEGLA NEW MAADI       1231 LUMPKIN ROAD
SPRING, TX 772733108                     MAADI CAIRO, EG                     HOUSTON, TX 77043
                                         EGYPT




PROSERV OPERATIONS INC                   PROSERV UK LIMITED                  PROSHEE LANCE ALEXANDER
12235 FM 529                             PROSERV HOUSE PROSPECT ROAD         ADDRESS ON FILE
HOUSTON, TX 77041                        ABERDEEN, AB AB32 6XL
                                         UNITED KINGDOM




PROSPANCE INC                            PROSSER THOMAS A                    PROSUGOSA SA DE CV
46705 FREMONT BLVD                       ADDRESS ON FILE                     CALLE 41 1 POR 24 COL CENTRO
FREMONT, CA 94538                                                            CIUDAD DEL CARMEN, CMP 24100
                                                                             MEXICO
                  Case
PROTCAP ARTIGOS PARA    20-33826
                      PROTECAO        Document 89 LIFE
                                         PROTECTIVE Filed in ASSET
                                                       CORP  TXSBMGMT
                                                                   on 08/03/20 [NAME
                                                                                 Page  319 of 433
                                                                                     REDACTED]
RUA R7 NUMERO 62 A PROLONGAMENTO          455 ALDINE BENDER RD                      ADDRESS ON FILE
MACAE, RJ 27933382                        HOUSTON, TX 772670965
BRAZIL




PROVEEDORA DE SEGURIDAD INDUSTRIAL        PROVEEDORA MAISA SA DE CV                 PROWLER SUPER HOLDING CORP
BLVD ADOLFO LOPEZ MATEOS 4000             COL JUSTO SIERRA                          200 WEST ST
TAMPICO, TMS 89336                        CIUDAD DE CARMEN, CMP 24114               NEW YORK, NY 10282
MEXICO                                    MEXICO




PROWLER SUPER HOLDING CORP                PROYECTOS PROCAR SAPI DE CV               PROZONE INTERNATIONAL LLC
PSS INDUSTRIAL GRP                        AV ISLA DE TRIS 28 A KM 5 ESQ BLV         D 64 DAMSCUS STREET
2656 S LOOP W STE 600                     CIUDAD DEL CARMEN, CMP 24157              AL QUSAIS, AE 19994
HOUSTON, TX 770545618                     MEXICO                                    UNITED ARAB EMIRATES




[NAME REDACTED]                           PRUFTECHNIK LTD                           PRUITT ROY DOUGLAS
ADDRESS ON FILE                           CITY WHARF DAVIDSON ROAD                  ADDRESS ON FILE
                                          LICHFIELD, ST WS14 9DZ
                                          UNITED KINGDOM




PRUITT TIVIS                              PRUSS THOMAS A                            PRYNE SCHUYLER K
ADDRESS ON FILE                           ADDRESS ON FILE                           ADDRESS ON FILE




PSC PRESSURE SYSTEMS COMPANY INC          PST SERVICES INC                          PT OILFIELD CO LTD
3300 STEELES AVE W                        2801 HGWY 280 S                           6010 MOO 10 KHAORUPCHANG
CONCORD, ON L4K 2Y4                       BIRMINGHAM, AL 35223                      MUANG, 01 90000
CANADA                                                                              THAILAND




PTAS SENDIRIAN BERHAD                     PTC INC                                   PTT EXPLORATION AND PRODUCTION
LOT NO 1 2 TAPAK PERINDUSTRIAL            140 KENDRICK STREET                       PUBLIC COMPANY LIMITED
KUALA BELAIT, BN KA 3131                  NEEDHAM, MA 02494
BRUNEI




PTTEP AUSTRALASIA                         PTTEP INTERNATIONAL LTD                   PTTEP INTERNATIONAL LTD
ASHMORE CARTIER PTY LTD                   CHATCHAI KINGDACHUDOMKUL DO               KAMOLCHAI PATTANSPONG VP MYANMAR
ED LINTOTT DRILLING WELL SERVICES MGR     MANAGER                                   WELL OP
LEVEL 1 162 COLIN STREET                  5551 ENERGY COMPLEX BUILDING A            5551 ENERGY COMPLEX BLDG A FLOOR 6TH
WEST PERTH, WA 6005 AUSTRALIA             FL 6TH 19TH–36TH FL VIBHAVADIRANGSIT RD   19TH – 36TH FLOOR VIBHAVADIRANGSIT RD
                                          CHATUCHAK CHATUCHAK, BANGKOK 10900        CHATUCHAK CHATUCHAK, BANGKOK 10900
                                          THAILAND                                  THAILAND

PTTEP INTERNATIONAL LTD                   PUBLIC COMPANY ACCOUNTING OVERSITE        PUBLIC COMPANY ACCOUNTING OVERSITE
KANISARA SIDTHIWONG PC MANAGER            1666 K STREET NORTHWEST 8TH FLOOR         PO BOX 418631
5551 ENERGY COMPLEX BUILDING A            WASHINGTON, DC 20006                      BOSTON, DC 022418631
FL 6TH 19TH–36TH FL VIBHAVADIRANGSIT RD
CHATUCHAK CHATUCHAK, BANGKOK 10900
THAILAND


PUBLIC INVESTMENT FUND                    PUDDESTER LAURIE                          PUFFER SWEIVEN LP
ALRAIDAH DIGITAL CITY                     ADDRESS ON FILE                           4230 GREENBRIAR DR
PO BOX 6847                                                                         STAFFORD, TX 77477
ALNAKHEEL RIYADH 11452
SAUDI ARABIA
PUGH GEORGE R     Case 20-33826 Document 89 Filed
                                   PUGH WARREN ALLENin TXSB on 08/03/20 PUGLISEVICH
                                                                          Page 320CREWS
                                                                                    of 433
                                                                                         AND SERVICES LIMI
ADDRESS ON FILE                        ADDRESS ON FILE                      611 TORBAY ROAD SUITE 1
                                                                            ST JOHNS, NL A1A 5J1
                                                                            CANADA




PUGLISEVICH CREWS AND SERVICES         PUGLISEVICH                          PULKKINEN PATRIK G
611 TORBAY ROAD                        611 TORBAY ROAD                      ADDRESS ON FILE
ST JOHNS, NL A1A 5J1                   ST JOHNS, NL A1A 5J1
CANADA                                 CANADA




PUMP ENERGY INC                        PURA FLO CORPORATION                 PURAN BROS DISPOSAL INC
3000 E 14TH AVE                        4000 WESLEY ST SUITE B               7 BELLA STREET
COLUMBUS, OH 43219                     GREENVILLE, TX 75402                 POUDEROYEN, WEST BANK DEMERARA
                                                                            GUYANA




PURAN BROS DISPOSAL INC                PURCELL JOEL H                       PURDY DAVID KEITH
LOT 7 BELLA STREET POUDEROYN           ADDRESS ON FILE                      ADDRESS ON FILE
GEORGETOWN, GY
GUYANA




PURSE JAMES EDWARD                     PUSTAKA REMAJA SDN BHD               PUTHIYA VEEDU SAJESH BABU
ADDRESS ON FILE                        6717 KLEIN CEMENTERY ROAD            ADDRESS ON FILE
                                       BUILDING G
                                       SPRING, TX 772690447
                                       BRUNEI



[NAME REDACTED]                        PUTNAM INVESTMENT MANAGEMENT LLC     PUVOGEL PATRICK
ADDRESS ON FILE                        430 W 7TH ST STE 219697              ADDRESS ON FILE
                                       KANSAS CITY, MO 641051407




PUZYK JESSICA CHAVERA                  PVD OFFSHORE SERVICES COMPANY        PVG GLOBAL LLC
ADDRESS ON FILE                        NO 43A 304 STREET WARD 09            1230 PETROLEUM PARKWAY
                                       VUNG TAU, VN                         BROUSSARD, LA 70518
                                       VIETNAM




PWC AUSTRALIA                          PWC UK                               PWCABU DHABI UAE
125 ST GEORGE TERRACE                  1 EMBARKMENT PLACE                   AL KHATEM TOWER 25TH FLOOR
PERTH, WA 6840                         LONDON WC2N 6RH                      JAZEERAT AL MARYAHSOWWAH SQUARE
AUSTRALIA                              UNITED KINGDOM                       ABU DHABI
                                                                            UNITED ARAB EMIRATES



PWCBULGARIA                            PWCCYPRUS                            PWCEGYPT
911 MARIA LOUISA BLVD 8TH FLOOR        43 DEMOSTHENI SEVERI AVENUE CY1080   PLOT NO 211 SECOND SECTOR
SOFIA 1000                             NICOSIA                              CITY CENTER
BULGARIA                               CYPRUS                               NEW CAIRO 11835
                                                                            EGYPT



PWCGHANA                               PWCHUNGARY                           PWCIRELAND
NO 117 JOMO KENYATTA RD                HUNYADI U 14 LEIER CITY CENTER       ONE SPENCER DOCK NORTH WALL
FREETOWN                               GYOR H9024                           QUAY
SIERRA LEONE                           HUNGARY                              DUBLIN 1
                                                                            IRELAND
PWCMALAYSIA     Case    20-33826 Document 89 Filed in TXSB on 08/03/20 PWCMEXICO
                                    PWCMALTA                            Page 321 of 433
BANGUNAN KWSP 10050                   78 MILL STREET                     AV 31 PONIENTE 4128 PISO 8 PUEBLA
GEORGE TOWN                           ZONE 5 CENTRAL BUSINESS DISTRICT   AMPLIACION REFORMA SUR
PENANG                                QORMI CBD 5090                     PUEBLA CP 72160
MALAYSIA                              MALTA                              MEXICO



PWCNETHERLANDS                        PWCNIGERIA                         PWCNORWAY
BURGEMEESTER ROELENWEG 13G            LANDMARK TOWER 5B WATER            DRONNING EUFEMIAS GATE 71
8021 EV ZWOLLE                        CORPORATION RD                     OSLO N0194
THE NETHERLANDS                       VICTORIA                           NORWAY
                                      LAGOS
                                      NIGERIA


PWCQATAR                              PWCSAUDI ARABIA                    PWCSINGAPORE
TORNADO TOWER 41ST FLOOR              KINGDOM TOWER 21ST FLOOR           7 STRAITS VIEW MARINA ONE
DOHA                                  KING FAHD HIGHWAY                  EAST TOWER LEVEL 12
QATAR                                 RIYADH 11414                       SINGAPORE
                                      SAUDI ARABIA                       SINGAPORE



PWCSWITZERLAND                        PWCTANZANIA                        PWCUAE
BIRCHSTRASSE 260                      PEMBA HOUSE 369 TOURE DR           AL KHATEM TOWER 25TH FLOOR
ZURICH CH 8050                        DAR ES SALAAM                      JAZEERAT AL MARYAHSOWWAH SQUARE
SWITZERLAND                           TANZANIA                           ABU DHABI
                                                                         UNITED ARAB EMIRATES



PWCUK                                 PWCUSA                             PY OILTOOLS SDN BHD
1 EMBARKMENT PLACE                    300 MADISON AVENUE                 LIGHT INDUSTRIAL AREA LOT 3440
LONDON WC2N 6RH                       NEW YORK, NY 10017                 SERIA, BN KB2133
UNITED KINGDOM                                                           BRUNEI




PYE LEGAL GROUP LLC                   PYEATT STACY MICHELLE              [NAME REDACTED]
520 POST OAK BOULEVARD SUITE 310      ADDRESS ON FILE                    ADDRESS ON FILE
HOUSTON, TX 77027




PYNE PADRIAC                          Q4 LONDON LIMITED                  Q4 WEB SYSTEMS INC
ADDRESS ON FILE                       5 NEW STREET SQUARE                219 DUFFERIN STREET
                                      LONDON EC4A 3TW                    TORONTO, ON M6K 3J1
                                      UNITED KINGDOM                     CANADA




Q4                                    QAPEX WLL                          QATAR CLEANING COMPANY WLL
469A KING STREET WEST                 STREET NO 5 GATE 100               45 AL MATAR STREET ROOM 4
TORONTO, ON M5V 1K4                   DOHA, SQ 55732                     DOHA, SQ
CANADA                                QATAR                              QATAR




QATAR COMMUNICATIONS COMPANY WLL      QATAR FUEL WOQOD                   QATAR INSURANCE COMPANY
AL MISHAAL ST NO 850 VILLA NO 148     WOQOD TOWER WEST BAY               TAMIN ST WEST BAY
DOHA, SQ                              DOHA, SQ                           PO BOX 666
QATAR                                 QATAR                              DOHA
                                                                         QATAR



QATAR INTERNATIONAL SAFETY CENTER     QATAR MAID SERVICE                 QATARGAS OPERATING COMPANY LIMITED
45 STREET SALWA INDUSTRIAL AREA       MUNTAZAH IBN SEENA ST              ATTN LEAD OF CONTRACTS
DOHA, SQ                              DOHA, SQ                           PO BOX 22666
QATAR                                 QATAR                              DOHA
                                                                         STATE OF QATAR
                Case
QATARGAS OPERATING     20-33826
                    COMPANY LIMITED   Document 89 Filed in TXSB on 08/03/20 QBE
                                         QATARGAS                            Page   322 ofGROUP
                                                                                INSURANCE  433 LIMITED
ATTN MANAGER DRILLING COMPLETIONS         ATTN JAMES SAYERS                   LEVEL 27 8 CHIFLEY SQUARE
PO BOX 22666                              PO BOX 22666                        SYDNEY, NSW 2000
DOHA                                      DOHA                                AUSTRALIA
STATE OF QATAR                            QATAR



QED INTERNATIONAL LTD                     QED INTERNATIONAL UK LTD            QIQIHAER NORTH MACHINERY CO LTD
BLOCK 13                                  SALVESEN TOWER BLAIKIES QUAY        210 LONGHUA ROAD
DUBAI, AE                                 ABERDEEN, AB AB11 5PW               QUQIHAER, 090 161000
UNITED ARAB EMIRATES                      UNITED KINGDOM                      CHINA




QMI SCOTLAND LIMITED                      QMN GETAO E TREINAMENTOS LTDA       QP MANAGEMENT PTY LTD
22 CRIMON PLACE                           RUA CONDE BONFIM 246 SALA 403       221 ADELAIDE TERRACE
ABERDEEN, AB AB10 1RX                     RIO DE JANEIRO, RJ 20520054         PERTH, WA 6000
UNITED KINGDOM                            BRAZIL                              AUSTRALIA




QP MANAGEMENT PTY LTD                     QUADCO INC                          QUAIL TOOLS LP
PO BOX 6323                               BANGUNAN WARISAN PHN                PO BOX 10739
EAST PERTH, WA 6892                       BABDAR SERI BEGAWAN                 NEW IBERIA, LA
AUSTRALIA                                 BRUNEIMUARA DISTRICT
                                          BANDAR SERI BEGAWAN, BN BS 8673
                                          BRUNEI


QUALITY COATINGS INC                      QUALITY FACILITY SPECIALISTS INC    QUALITY HOTEL BY JEC
LOT 31 ECCLES INDUSTRIAL ESTATE           4106 DUVAL STREET                   2 HILL OCHIPS
GEORGETOWN, GY                            HOUSTON, TX 77087                   ST JOHNS, NL A1C 6B1
GUYANA                                                                        CANADA




QUALITY MATTERS INC                       QUALITY OIL TOOLS INC               QUALITY PREHEAT PRESSURE WASHERS
16 FOREST ROAD                            15 B S TRADE CENTER PARKWAY         56620 BEHRMAN STREET
ST JOHNS, NL A1E 0A5                      CONROE, TX 77385                    SLIDELL, LA 70458
CANADA




QUALITY PROCESS SERVICES LLC              QUANTUM CLAIMS                      QUARLES DAPHNE PLUMMER
292A EQUITY BLVD                          MARGARET GRIBBON EMPLOYMENT         ADDRESS ON FILE
HOUMA, LA 70360                           SOLICITOR
                                          70 WEST REGENT STREET
                                          GLASGOW G2 2QZ
                                          UNITED KINGDOM


QUAYSIDE PUBLICATIONS UK LTD              QUEBEDEAUX RONALD J                 QUEPOS COASTERS USED HEAVY
THE CORN EXCHANGE DRURY SUITE 427         ADDRESS ON FILE                     EQUIPMEN
LIVERPOOL, LA L2 7QL                                                          802 BASELINE PI UNIT 2
UNITED KINGDOM                                                                BRIGHTON, CO 80601
                                                                              UNITED ARAB EMIRATES



QUERCUS TECHNICAL SERVICES BV             QUEST DIAGNOSTICS INC               QUETUA ERWIN DASAS
BAILEYSTRAAT 3                            PO BOX 822510                       ADDRESS ON FILE
ZWOLLE, 09 8013 RV                        PHILADELPHIA, PA
THE NETHERLANDS




QUICK HEATH B                             QUICKSILVER CHAUFFEUR DRIVE         QUINN ARTHUR J
ADDRESS ON FILE                           AIRPORT RD                          ADDRESS ON FILE
                                          NORTH RAS AL KHAIMAH
                                          RAS AL KHAMAIH, AE
                                          UNITED ARAB EMIRATES
[NAME REDACTED]    Case 20-33826 Document  89 Filed in TXSB on 08/03/20 QUINN
                                    QUINN DILLON                         Page   323 of 433
                                                                              HAROLD
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




QUINT DALTYN SCOTT                     QUIRK DAVID JORDAN                     R AND R SCAFFOLD ERECTORS INC
ADDRESS ON FILE                        ADDRESS ON FILE                        1150 E 68TH AVENUE
                                                                              ANCHORAGE, AK 99518




R B ROSS STEEL FABRICATIONS LIMITED    R CARTER ASSOCIATES INC                R CARTER ASSOCIATES INC
ROSS HOUSE                             507 DIAZ STREET                        PO BOX 902
ABERDEEN, AB AB217AS                   PRICHARD, AL 36610                     MOBILE, AL 36601
UNITED KINGDOM




R J BRANIFF CORPORATION                R M DONALDSON LTD                      R MCCONNELL GROUP PLLC
5300 HOLLISTER ST SUITE 100            THE HARLANDS                           2418 SUNSET BLVD
HOUSTON, TX 77040                      ALLOA, CN FK10 1TB                     SUITE B
                                       UNITED KINGDOM                         HOUSTON, TX 77005




R MCCONNELL GROUP PLLC                 R P FILHO SERVIA§OS HIDRAULICOS LTDA   R WILLIALM JUNIUS III MD LLC
2418 SUNSET BOULEVARD SUITE B          VASCONCELOS 08 N CAVALEIROS            3434 HOUMA BLVD SUITE 301
HOUSTON, TX 77005                      MACAE RJ, RJ 27930310                  METAIRIE, LA 70006
                                       BRAZIL




R WILLIALM JUNIUS III MD LLC           [NAME REDACTED]                        [NAME REDACTED]
PO BOX 9795                            ADDRESS ON FILE                        ADDRESS ON FILE
BELFAST, LA 049159795




RACHAL RYAN H                          RACKLEY CHRISTOPHER                    RADAR TANK GAUGING LTD
ADDRESS ON FILE                        ADDRESS ON FILE                        UNIT 4A WELLER DRIVE
                                                                              WOKINGHAM, BK RG40 4QZ
                                                                              UNITED KINGDOM




RADIO HOLLAND BV MIDDLE EAST           RADIO HOLLAND CANADA INC               RADIO HOLLAND CONTENT SEA BV
201 AL BUHAIRAH INSURANCE TOWER        498 MCQUADE LAKE CRE                   GAFFELVOORDE 14
SHARJAH, AE                            HALIFAX, NS B3S 1C4                    SPIJKENISSE, 12 3204 EB
UNITED ARAB EMIRATES                   CANADA                                 THE NETHERLANDS




RADIO HOLLAND CONTENT SEA              RADIO HOLLAND NETHERLANDS BV           RADIO HOLLAND SINGAPORE PTE LTD
GAFFELVOORDE 14                        PO BOX 215 BURSWOOD WA 6100            8A TUAS AVE 12
SPIJKENISSE, 12 3204 EB                BURSWOOD, WA 6100                      SINGAPORE, SG 639030
THE NETHERLANDS                        AUSTRALIA                              SINGAPORE




RADIO HOLLAND TRINIDAD AND             RADIO HOLLAND UK LTD                   RADIO HOLLAND USA INC
ATLANTIC PLAZA UNIT B 201              NOVUS BUSINESS CENTRE SPECTRUM 7       9191 GULF FREEWAY BUILD SUITE 100
POINT LISAS, TT                        SEAHAM, DU SR7 7TT                     HOUSTON, TX 77017
TRINIDAD AND TOBAGO                    UNITED KINGDOM
                 Case
RADIOLOGICAL GROUP  PA 20-33826      Document  89 INTERVENTIONAL
                                        RADIOLOGY  Filed in TXSB on 08/03/20 RADIOLOGY
                                                                               Page 324   of 433 OF SW
                                                                                       ASSOCIATES
1107 HIGHLAND COLONY PAR SUITE 209       3000 34TH STREET                     DROOGDOKWEG 71
RIDGELAND, MS 39157                      METAIRIE, LA 70001                   ROTTERDAM, 12 3087 AB
                                                                              THE NETHERLANDS




RADIOLOGY CONSULTANTS                    RADIOLOGY PARTNERS                   RADIOMAR INDUSTRIA E COMERCIO LTDA
PO BOX 1339                              PO BOX 4346                          RUA CONDE DE LAGES 441203
WEST MONROE, LA 712941339                DEPT 8083                            CENTRO RIO DE JANEIRO, RJ 20241080
                                         HOUSTON, TX 77210                    BRAZIL




RADISSON BLU HOTEL DOHA                  RADISSON HOTEL BRUNEI DARUSSALAM     [NAME REDACTED]
PO BOX 1768 SALWA ROAD                   BANDAR SERI BEGAWAN, BN BS 8211      ADDRESS ON FILE
DOHA, SQ                                 BRUNEI
QATAR




RADTKE KENNETH WAYNE                     RAE INDUSTRIAL ELECTRONICS LIMITED   RAFAEL A GIJON
ADDRESS ON FILE                          10311 MORRIS DR                      ADDRESS ON FILE
                                         DARTMOUTH, NS B3B 1M0
                                         CANADA




[NAME REDACTED]                          RAILROAD COMMISSION OF TEXAS         RAILROAD COMMISSION OF TEXAS
ADDRESS ON FILE                          1701 N CONGRESS AVE                  PO BOX 12967
                                         AUSTIN, TX 78701                     AUSTIN, TX 787112967




RAINBOW CARS LTD                         RAINBOW NET RIGGING LTD              RAINEY ADAM PHILLIP
CRAIGSHAW ROAD WEST TULOS                109 SIMMONDS DRIVE                   ADDRESS ON FILE
ABERDEEN, AB AB123AR                     DARTMOUTH, NS B3B 1N7
UNITED KINGDOM                           CANADA




RAINEY COURTNEY G                        RAINEY HOUSTON CORDELLE              RAISEPOWER LIMITED
ADDRESS ON FILE                          ADDRESS ON FILE                      GEMINI HOUSE
                                                                              MONTROSE, AN DDE10 9PB
                                                                              UNITED KINGDOM




[NAME REDACTED]                          RAJA AHMAD S                         RAJA AHMAD SHAFI
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




RALLY SOFTWARE DEVELOPMENT CORP          RALPH MICHAEL BENJAMIN               RALPH TRUSTEES LTD
3333 WALNUT STREET                       ADDRESS ON FILE                      CHANDLERS CROSS
BOULDER, CO 80301                                                             RICKMANSWORTH, HT WD3 4TG
                                                                              UNITED KINGDOM




RALPH W NASH                             RAM DESIGN LLC                       RAM WINCH HOIST LTD
3110 GREENBRIAR 8                        108 JARED DRIVE                      14603 CHRISMAN ROAD
HOUSTON, TX 77098                        BROUSSARD, LA 70518                  HOUSTON, TX 77039
RAMADA HOTEL ANDCase
                   SUITES20-33826
                          AJMAN     Document
                                       RAMBOD89  Filed inPRACTICE
                                              OPTOMETRY    TXSB on 08/03/20 RAMEES
                                                                              PageKHAN
                                                                                   325 AHMED
                                                                                        of 433GANY
SHEIKH KHALIFA BIN ZAYED STREET         17 AGUDAMA STREET DLINE BOX 8362     ADDRESS ON FILE
AJMAN, AE                               PORT HARCOURT, RV
UNITED ARAB EMIRATES                    NIGERIA




RAMIREZ GUTIERREZAZPE RODRIGUEZ         RAMIREZ GUTIERREZAZPE                RAMIREZ MATEO
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




RAMIREZPOWELL MIA                       RAMOS DAIANE COELHO                  RAMPS LOGISTICS LIMITED
ADDRESS ON FILE                         ADDRESS ON FILE                      33 METHUEN STREET WOODBROOK
                                                                             PORTOFSPAIN, TT
                                                                             TRINIDAD AND TOBAGO




RAMSDEN BLAKE                           RAMTECH MARINE SYSTEMS LLC           RANDALL GREGORY K
ADDRESS ON FILE                         373 COLUMBIA MEMORIAL PARKWAY        ADDRESS ON FILE
                                        KEMAH, TX 77565




RANDELL SCOTT                           RAPID MARINE HVAC ASIA PACIFIC       RAPIDES HEALTHCARE SYSTEM LLC DBA
ADDRESS ON FILE                         30 GUL LANE                          211 4TH STREET
                                        SINGAPORE, SG 629424                 ALEXANDRIA, LA 71301
                                        SINGAPORE




RAPIDES HEALTHCARE SYSTEM LLC DBA       RAPIDTORC INC                        [NAME REDACTED]
PO BOX 402934                           715 BRADFIELD ROAD                   ADDRESS ON FILE
ATLANTA, LA 303842934                   HOUSTON, TX 77060




RAPITTA ERIC                            [NAME REDACTED]                      RASBERRY CHARLES JACKSON
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




RATLIFF ERIC S                          RAVICHANDRAAN E                      RAY BRAD CLENNETH
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




RAY JOHN                                RAY WILLIAM SEAY                     RAYBORN MICHAEL LEE
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                         RAYNER JONATHAN AARON                RAYNER LUKE DAMION
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE
[NAME REDACTED]   Case 20-33826 Document  89 Filed
                                   RAZALI MOHD       in TXSB
                                               SHAH ALIFF RAZALIon 08/03/20 RAZEEN
                                                                              PageTIBA
                                                                                   326INTERNATIONAL
                                                                                        of 433      CONTRACTI
ADDRESS ON FILE                         ADDRESS ON FILE                      AL FAISALIYYA
                                                                             DAMMAM, SA 31453
                                                                             SAUDI ARABIA




RB RECURSOS HUMANOS LTDA                RBC CAPITAL MARKETS LLC              RBK FITNESS COM ART ESP LTDA
CALIFORNIA 322 STREET                   200 BAY ST                           AV ARMANDO LOMBARDI 505 LOJA B
RIO DAS OSTRAS, RJ 28890000             TORONTO, ON M5J 2W7                  RIO DE JANEIRO, RJ 22640020
BRAZIL                                                                       BRAZIL




RCAP LEASING INC                        RCL MACAENSE COMERCIO E SERVICOS     RCPAT PTE LTD
5575 NORTH SERVICE RD SUITE 300         ESTRADA VIRGEM SANTA 400 VIR SANTA   12 PIONEER SECTOR 1
BURLINGTON, ON L7L 6M1                  MACAE, RJ 27946830                   SINGAPORE, SG 628423
CANADA                                  BRAZIL                               SINGAPORE




RCS LLC                                 RDSI INC DBA RAPID DELIVERY          READ TERRY
435 INDUSTRIAL PARKWAY                  1434 W SAM HOUSTON PRKWY N 120       ADDRESS ON FILE
LAFAYETTE, LA 70508                     HOUSTON, TX 77043




READ ZACHARY TERRENCE                   READS ELECTRIC CO PTY LTD            REAID BRANDON SCOTT
ADDRESS ON FILE                         JALAN TASEK 2203                     ADDRESS ON FILE
                                        BANDAR SERI BEGAWAN, BN BS 8211
                                        BRUNEI




REAID ODELL                             REAL SAP APS                         REALM FIRE AND SECURITY LTD
ADDRESS ON FILE                         AUKTIONSGADE 30 1                    GROVE LODGE MUGGIEMOSS ROAD
                                        ESBJERG, 005 6700                    ABERDEEN, AB AB21 9NP
                                        DENMARK                              UNITED KINGDOM




REAVELY JAREHT ANTHONY                  REBELLO PRAFULLA                     REBELLO RONALD
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




REBORSE LEE ROY                         [NAME REDACTED]                      RECALL CALLS BV
ADDRESS ON FILE                         ADDRESS ON FILE                      JAMES WATTSTRAAT 14
                                                                             ALKMAAR, 08 1817 DC
                                                                             THE NETHERLANDS




RECEITA FEDERAL DO BRASIL               RECEITA FEDERAL DO BRASIL            RECHTER SARAH MARGARET
AVENIDA PRESIDENTE ANTONIO CARLOS       AVENIDA PRESIDENTE ANTONIOCARLO      ADDRESS ON FILE
NO 375 TERREOCENTRO                     NO 375TERREOCENTRO
RIO DE JANEIRO 20020090                 RIO DE JANEIRO 20020090
BRAZIL                                  BRAZIL



RECON PROPELLER ENGINEERING             RECOVERED ENERGY INC                 RECRUITMENT PARTNERS LP
NO 39 TUAS AVENUE 13                    11455 N RIO VISTA ROAD               4615 S W FREEWAY SUITE 700
SINGAPORE, SG 638999                    POCATELLO, ID 83202                  HOUSTON, TX 77027
SINGAPORE
                  Case
RECRUITMENT PARTNERS     20-33826 Document
                                     RED FOX89   Filed in TXSB
                                             ENVIRONMENTAL      on 08/03/20
                                                           SERVICES INC       Page
                                                                            RED RIVER327 of 433
                                                                                      SURGERY CENTER LLC
3000 RICHMOND AVENUE                     1513B CHEMIN AGREABLE ROAD            1A BURTON HILLS BLVD
SUITE 440                                YOUNGSVILLE, LA 70592                 NASHVILLE, TN 37215
HOUSTON, TX 77098




RED STICK ARMATURE WORKS INC             RED TIGER SECURITY LLC                RED WING SHOE COMPANY INC
25 STRANG STREET                         24010 NORTHCREST DR                   314 MAIN STREET
SOUTH FREMANTLE, WA 6162                 SPRING, TX 77389                      RED WING, MN 55066
AUSTRALIA




REDA TRADING AND DEVELOPMENT COMP        REDCO FZE                             REDCUBE SYSTEMS LLC
4110 US HIGHWAY 61                       PVAXX BUILDING JEBEL AL SUITE 210     KHOBAR DAMMAM EXPRESSWAY
ST FRANCISVILLE, LA 70775                DUBAI, AE                             PO BOX 2923
SAUDI ARABIA                             UNITED ARAB EMIRATES                  AL KHOBAR, SA 31952
                                                                               SAUDI ARABIA



REDDINGTON MULTISPECIALIST               REDMON AMANDA M                       REDUAN ABDUL HASMIRUL BIN REDUAN
12 IDOWU MARTINS STREET                  ADDRESS ON FILE                       ADDRESS ON FILE
VICTORIA ISLAND, LG
NIGERIA




REDWAVE ABERDEEN LIMITED                 REDWAVE BV                            REECE SAFETY PRODUCTS LTD
REGENT ROAD 5TH FLOOR                    HANDELSKADE 6                         PREMIER HOUSE MANCHESTER ROAD
ABERDEEN, AB AB11 5NS                    BEVERWIJK, 08 1948 NA                 MOSSLEY, LA 0L5 9AA
UNITED KINGDOM                           THE NETHERLANDS                       UNITED KINGDOM




REED ALLEN CAMERON                       [NAME REDACTED]                       REED JOSHUA ALLEN
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




REED JUSTIN DALE                         REEL DO BRASIL INSPECAO E MANUTENCA   REEL GROUP INC
ADDRESS ON FILE                          RUA S5 NUMERO 289 NOVO CAVALEIROS     15740 PARK ROW SUITE 450
                                         MACAE, RJ 27933400                    HOUSTON, TX 77084
                                         BRAZIL




REEL GROUP                               REEL LIMITED                          REEL POWER INTERNATIONAL INC
KHOBAR HIGHWAY                           INSPEC HOUSE WELLHEADS DRIVE          913 NORTH WHEELING AVENUE
DAMMAM, SA 31411                         ABERDEEN, AB AB21 7GQ                 TULSA, OK 74110
SAUDI ARABIA                             UNITED KINGDOM




REEL POWER OIL GAS INC                   REESE BENJAMIN                        REEVES CHRISTOPHER
8780 WEST ROAD                           ADDRESS ON FILE                       ADDRESS ON FILE
HOUSTON, TX 77064




REEVES JAMES MICHAEL                     REEVES MICHAEL SETH                   REFINITIV ALSO KNOWN AS FX ALLIANCE LLC
ADDRESS ON FILE                          ADDRESS ON FILE                       PO BOX 416499
                                                                               BOSTON, MA 022416499
REFLEX MARINE LTDCase 20-33826        Document  89 Filed
                                         REFRIGERATION FOR in TXSB
                                                           MARINE   on 08/03/20 REGENCY
                                                                  OFFSHORE        Page 328   of 433
                                                                                        OILS LTD
OLD SCHOOL HOUSE SCHOOL HILL              RIVIERLAAN 94                         MARINE PLACE
SHORTLANESEND, CO TR4 9DU                 SPIJKENISSE, 12 3207 BM               BUCKIE, AB AB56 1UT
UNITED KINGDOM                            THE NETHERLANDS                       UNITED KINGDOM




REGIONAL ASSET MAINTENANCE SERVICES       REGIONAL MARINE ENGINEERING           REGIONAL STEEL PRODUCTS INC
PO BOX 47645                              16 PIONEER                            108 PRUEN ROAD
AL QUASAIS, AE                            SINGAPORE, SG 628427                  BERRIMAH, NT 0828
UNITED ARAB EMIRATES                      SINGAPORE                             AUSTRALIA




REGIONAL UROLOGY AMBULATORY               REGIONAL UROLOGY LLC                  REGIS JOHN J
PO BOX 6270                               255 BERT KOUNS                        ADDRESS ON FILE
SHREVEPORT, LA 71136                      SHREVEPORT, LA 71108




REGNIER MARK ROBERT                       REGS4SHIPS LTD                        REGUS MANAGEMENT GROUP LLC
ADDRESS ON FILE                           QUAYSIDE ROAD DIGITAL HOUSE KEMPS     1701 HOLLIS STREET
                                          SOUTHAMPTON, HA SO18 1AD              HALIFAX, NS B3J 3M8
                                          UNITED KINGDOM                        CANADA




REGUS                                     REI CRAIG                             REICHARDT TREVOR ANTHONY KURT
1701 HOLLIS STREET                        ADDRESS ON FILE                       ADDRESS ON FILE
HALIFAX, NS B3J 3M8
CANADA




[NAME REDACTED]                           [NAME REDACTED]                       [NAME REDACTED]
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




REIHER KIRK                               [NAME REDACTED]                       [NAME REDACTED]
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




RELEVANT SOLUTIONS                        RELIABILITY SOLUTIONS INC             RELIABLE HOSE SOLUTIONS
14910 HENRY ROAD                          2003 BLOOMSBURY RD                    5097 ASHLEY CT
HOUSTON, TX 77060                         GREENVILLE, NC 27858                  HOUSTON, TX 77041




RELIANT                                   RELIANT                               RELLUM AND PARTNERS NV
15220 MONTFORT ROAD                       PO BOX 650475                         DR JF NASSYLAAN 65 BOVEN
DALLAS, TX 75248                          DALLAS, TX 752650475                  PARAMARIBO, SR
                                                                                SURINAME




RELLUM AND PARTNERS                       RELYON NUTEC CANADA INC               RELYON NUTEC DENMARK AS
DR JF NASSYLAAN 65 BOVEN                  20 ORION COURT                        UGLVIGGARDSVEJ 3
PARAMARIBO, SR                            DARTMOUTH, NS B2Y 4W6                 ESBJERG, 005 6705
SURINAME                                  CANADA                                DENMARK
                 Case
RELYON NUTEC DIGITAL     20-33826
                     LIMITED           Document
                                          RELYON 89  Filed
                                                 NUTEC     in AND
                                                       SAFETY TXSB on 08/03/20 RELYON
                                                                                 PageNUTEC
                                                                                      329 of 433 SERVICES LLC
                                                                                           SAFETY
37 ABERCROMBIE COURT WESTHILL              BLDG 1059 ZONE 55 STREET 363 AL        DUBAI INDUSTRIAL PARK UNIT J01
ABERDEEN, AB AB32 6FE                      DOHA, SQ 24330                         DUBAI, AE 122206
UNITED KINGDOM                             QATAR                                  UNITED ARAB EMIRATES




RELYON NUTEC UK LIMITED                    REMAQ INDUSTRIA COMERCIO E             REMEDIES KENNETH DALE
HAVERTON HILL INDUSTRIAL ESTATE            ROD AMARAL PEIXOTO 1775                ADDRESS ON FILE
BILLINGHAM CLEVELAND, AB TS23 1P2          MACAE, RJ 27973030
UNITED KINGDOM                             BRAZIL




REMM OIL SERVICES LTD                      REMOLQUES Y CONSTRUCCIONES REYNA       REMOTEMD LLC
PLOT 57 TRANS AMADI IND PMB 001            CARR VILLAHERMOSACARDENAS KM 158       880 W COMMERCE RD STE 101
PORT HARCOURT, RV                          VILLAHERMOSA, TAB 86280                NEW ORLEANS, LA 70123
NIGERIA                                    MEXICO




REMOTEMD MEDICAL SERVICES LLC              REMOTEMD                               RENE JACOME GIL
1302 WAUGH DRIVE 822                       880 W COMMERCE ROAD                    HERNAN CORTES 1370
HOUSTON, TX 77019                          SUITE 101                              VERACRUZ, VER 91700
                                           NEW ORLEANS, LA 70123                  MEXICO




RENOT CHARLES MICHAEL                      RENOT MATTHEW GILBERT                  RENT A PLANT LANDSCAPE SDN BHD
ADDRESS ON FILE                            ADDRESS ON FILE                        NO 37 JALAN BK 41 BANDAR KINRARA
                                                                                  PUCHONG, SEL 47100
                                                                                  MALAYSIA




RENTALL SAFETY                             RENTANK MACROGALPOES INDUSTRIA E       RENTOKIL INITIAL BV
AVENIDA ALOISIO DA SILA G PARTE 2          RUE ISLANDIA 280                       PO BOX 52
MACAE, RJ 27930560                         TABOAO DA SERRA, SP 06785390           RIJSWIJK, 12 2280 AB
BRAZIL                                     BRAZIL                                 THE NETHERLANDS




RENTOKIL INITIAL BV                        RENTOKIL INITIAL PEST CONTROL          RENTSYS RECOVERY SERVICE INC
STRIJKVIERTEL 70                           GARLAND COURT ROAD                     6700 HOLLISTER ROAD
DE MEERN, 12 3454 PP                       EAST GRINSTEAD, AB RH19 2JY            HOUSTON, TX 77040
THE NETHERLANDS                            UNITED KINGDOM




RENTZ WILLIAM ADAIR                        RENZO ALBERTO ALLEGRONE JASSO          REOPELL BARRY THOMAS
ADDRESS ON FILE                            CALLE 47 NO 811                        ADDRESS ON FILE
                                           CD DEL CARMEN, CMP 24120
                                           MEXICO




REPARACIONES NAVALES CANARIAS SA           REPUB GABONAISE MINISTERE DE           REPUB GABONAISE MINISTERE
CALLE CUZCO 61                             LECONOMIE                              DELECONOMIE
LAS PALMAS DE GRAN CANARIA, 35 35008       DU COMMERCE DE LINDUSTRIE ET DU        DU COMMERCE DELINDUSTRIE
SPAIN                                      TOURISME                               ET DU TOURISME
                                           DIRECTION GENERALE DES IMPOTS BP3745   DIRECTION GENERALE DES IMPOTS BP3745
                                           LIBREVILLE                             LIBREVILLE GABON
                                           GABON

REPUBLIC BANK GUAYANA LIMITED              REPUBLIC PAIN ANESTHESIA CONSULTA      REPUBLIC SERVICES
ATTN FIDEL CAMERON                         8305 KNIGHT ROAD                       13630 FONDREN RD
3840 WATER STREET                          HOUSTON, TX 77054                      HOUSTON, TX 77085201212
GEORGETOWN
GUYANA
                  Case
RESATO INTERNATIONAL BV 20-33826     Document 89
                                        RESERVE    Filed in TXSB on 08/03/20 RESIDENCE
                                                ACCOUNT                        Page 330INN of
                                                                                           BY 433
                                                                                              MARRIOTT ABERDEEN
ENERGIEWEG 13 1E                         4534 MCCRARY RD                       GUESTROW
RODEN, 08 9301 LK                        SEMMES, AL 36575                      ABERDEEN, AB AB10 1AS
THE NETHERLANDS                                                                UNITED KINGDOM




RESOLUTION CONSULTING LLC                RESOR REBECCA                         RESOURCE LAW LLC
6727 TRAVIS ST                           ADDRESS ON FILE                       10 COLLYER QUAY 0601
MANVEL, TX 77578                                                               SINGAPORE, SG 049315
                                                                               SINGAPORE




RESOURCES AFRICANA CONCEPT LIMITED       RESOURCES GLOBAL PROFESSIONALS        REVEL DIGITAL
PLOT 71 STADIUM ROAD OPPOSITE            17101 ARMSTRONG AVENUE                503 NORTH 7TH STREET SUITE 102
PORT HARCOURT, RV                        IRVINE, CA 92614                      FARGO, ND 58102
NIGERIA




REVEL SOLUTIONS LLC                      REVELS BRIAN                          REVELSEC
5535 MEMORIAL DR F105                    ADDRESS ON FILE                       7102 N SAM HOUSTON PKWY W SUITE 100
HOUSTON, TX 77007                                                              HOUSTON, TX 77064




REVETTE RUSTON NEAL                      REVIVE OFFSHORE LTD                   REXEL ATLANTIC
ADDRESS ON FILE                          25 ALBYN PLACE                        161 WILLIAMS AVE
                                         ABERDEEN, AB AB10 1UL                 DARTMOUTH, NS B3B 0B4
                                         UNITED KINGDOM                        CANADA




REXEL INC                                REXEL INC                             REYM BV
14951 DALLAS PARKWAY                     8042 KATY FREEWAY                     NIJVERHEIDSWEG 50
DALLAS, TX 75254                         HOUSTON, TX 77024                     BEVERWIJK, 10 1948 PV
                                                                               THE NETHERLANDS




REYNARD CLINTON GREGORY                  REYNOLDS ANTHONY S                    REYNOLDS MATTHEW T
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




RF HATZEL CO INC                         RF HATZEL CO INC                      RH MARINE NETHERLANDS BV
6454 SYCAMORE STREET SUITE 200           PO BOX 571938                         SLUISJESDIJK 155
KATY, TX 77493                           HOUSTON, TX 772571938                 ROTTERDAM, 12 3087 AG
                                                                               THE NETHERLANDS




RH PROJECT MANAGEMENT AND SURVEY         RHINE J PERRIN                        RHODE ISLAND SPORTSWEAR TRADING LLC
15 CHURCH HILL                           ADDRESS ON FILE                       ELITE BUSINESS CENTRE OFFICE 6061
ST JOHNS, NL A1C 3Z8                                                           DUBAI, AE
CANADA                                                                         UNITED ARAB EMIRATES




RHODES JAMIE CLINTON                     RHULE PHILIP K                        RHYMES DAVID WILLIAM
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE
RIALS MICHAEL E   Case 20-33826 Document
                                   RIAZ ALI 89 Filed in TXSB on 08/03/20 [NAME
                                                                           Page  331 of 433
                                                                               REDACTED]
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




RICARDO ALEXANDRE VICENTE ALVES       RICARDO ASCENCIO VELARDE           RICCIARDELLO MARY P
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




RICE CLINT                            RICE DANIEL M                      RICE ELECTRONICS LP
ADDRESS ON FILE                       ADDRESS ON FILE                    8935 ALMEDA GENOA ROAD
                                                                         HOUSTON, TX 77075




RICHARD A FAGIN                       RICHARD A FAGIN                    RICHARD A STANFORD DBA
ADDRESS ON FILE                       ADDRESS ON FILE                    10205 WESTHEIMER ROAD SUITE 500
                                                                         HOUSTON, TX 77042




RICHARD DOUGLAS BURTON                RICHARD IRVIN SERVICES GROUP       RICHARD JIM RAY
ADDRESS ON FILE                       HARENESS ROAD IRVIN HOUSE          ADDRESS ON FILE
                                      ABERDEEN, AB AB12 3LE
                                      UNITED KINGDOM




[NAME REDACTED]                       RICHARDS DANIEL NNAMADIM           RICHARDS DON M
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




RICHARDS SYLAS MICHAEL                RICHARDS WILLIAM HEATH             RICHARDSON ANTHONY L
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                       RICHARDSON MICHAEL JAMES           RICHARDSON PETER
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




RICHFORM ENGINEERS CONSTRUCTORS       RICKS DARYL RAY                    RICOH CANADA INC
22 BAIHE ROAD TEDA                    ADDRESS ON FILE                    STREESVILLE PRO
TIANJIN, 030 300457                                                      MISSISSAUGA, ON L5M 0M6
CHINA                                                                    CANADA




RICOH SCHWEIZ AG                      RICOH SINGAPORE PTE LTD            RICOH USA INC
EINSIEDLERSTRASSE 533                 4 LENG KEE ROAD                    300 EAGLEVIEW BLVD STE 200
HORGEN, ZH 8810                       SINGAPORE, SG 159088               EXTON, PA 19341
SWITZERLAND                           SINGAPORE
RICOH USA INC    Case 20-33826       Document  89INCFiled in TXSB on 08/03/20 RICOH
                                        RICOH USA                               Page  332
                                                                                    USA INC of 433
70 VALLEY STREAM PARKWAY                 PO BOX 532530                         VALLEY STREAM PARKWAY
MALVERON, PA 193551407                   ATLANTA, PA 303532530                 MALVERON, PA 193551407




RICOH                                    [NAME REDACTED]                       RIDEOUT TOOL MACHINE INC
1400 S HWY DR                            ADDRESS ON FILE                       222 KENMOUNT ROAD
FENTON, MO 63026                                                               ST JOHNS, NL A1B 3R2
                                                                               CANADA




RIDEOUT TOOL AND MACHINE INC             RIDER SHAWN MICHAEL                   RIG CONTROL PRODUCTS LTD
170 AKERLEY BLVD UNIT 1                  ADDRESS ON FILE                       EXCALIBUR HOUSE WOODBURN ROAD
DARTMOUTH, NS B3B 1Z5                                                          BLACKBURN, AB AB21ORX
CANADA                                                                         UNITED KINGDOM




RIG MACHINERY CONSULTANTS SA DE CV       RIG REPAIRS INTERNATIONAL             RIG RESOURCES AP PTE LTD
CALLE ANTONIO RULLAN FERRER 521          ATTABONG ENTERPRISE BUILDING          61A TUAS SOUTH AVENUE1
VILIAHERMOSA, TAB 86098                  LIMBE SOUTH WEST, CM                  SINGAPORE, SG 637326
MEXICO                                   CAMEROON                              SINGAPORE




RIG SURVEYS LIMITED                      RIGDON JACOB HURON                    RIGDON MATT
MARINE HOUSE 5B INTERNATIONAL            ADDRESS ON FILE                       ADDRESS ON FILE
ABERDEEN, AB AB21 0BH
UNITED KINGDOM




RIGFIT INTERNATIONAL LLC                 RIGFIT OFFSHORE LIMITED               RIGFIT OFFSHORE LIMITED
AW ROSTAMANI BUILDING OFFICE 205         KIRKTON DRIVE                         MARINE HOUSE ABZ BUSINESS HOUSE
DUBAI, AE                                DYCE, AB AB21 OBG                     ABERDEEN, AB AB21 0BH
UNITED ARAB EMIRATES                     UNITED KINGDOM                        UNITED KINGDOM




RIGFIT7SEAS LIMITED                      RIGFORCE PTY LTD                      RIGFORCE TIMOR UNIPESSOAL LDA
INSPEC HOUSE WELLHEADS DRIVE             99 TO 101 FRANCIS STREET SUITE 8      99101 FRANCIS STREET SUITE 8
DYCE, AB AB21 7GQ                        PERTH, WA 6000                        NORTHBRIDGE, WA 6003
UNITED KINGDOM                           AUSTRALIA                             AUSTRALIA




RIGGS ROBERT L                           RIGHT MANAGEMENT INC                  RIGMAR SERVICES LTD
ADDRESS ON FILE                          1617 JOHN F KENNEDY BLVD SUITE 800    STEADFAST HOUSE GREENWELL ROAD
                                         PHILADELPHIA, PA 19103                ABERDEEN, AB AB12 3AX
                                                                               UNITED KINGDOM




RIGNET AS                                RIGNET AS                             RIGNET AS
15115 PARK ROW                           MASKINVEIEN 24                        MASKINVEIEN 24
SUITE 300                                STAVANGER, 11 4033                    STAVANGER, 12 4033
HOUSTON, TX 77084                        NORWAY                                NORWAY




RIGNET AUSTRALIA PTY LTD                 RIGNET INC ABU DHABI                  RIGNET INC ABU DHABI
8 CO KALLANG AVENUE APERIA TOWER 1       MOHAMME BIN HAMOUDA ALI BIN           PO BOX 35003
SINGAPORE, SG 339509                     ABU DHABI, AE                         DOHA, AE
SINGAPORE                                UNITED ARAB EMIRATES                  UNITED ARAB EMIRATES
                  CaseBRANCH
RIGNET INC SAUDI ARABIA 20-33826     Document  89 Filed in TXSB on 08/03/20 RIGNET
                                        RIGNET INC                            PageINC
                                                                                    333 of 433
PO BOX 223648                            15115 PARK ROW BLVD SUITE 300           1880 SOUTH DAIRY ASHFORD
PITTSBURG, PA 152502648                  HOUSTON, TX 77084                       SUITE 505
SAUDI ARABIA                                                                     HOUSTON, TX 77077




RIGNET PTE LTD                           RIGNET QATAR WLL                        RIGNET SDN BHD
BLOCK 161 0718                           5TH FLOOR AL FALAK BLDG ABDUL AZIZ ST   LEVEL 32 MENARA PRESTIGE 1 JALAN P
SINGAPORE, SG 349247                     AL KHOBAR, SA                           KUALA LUMPUR, SEL 50450
SINGAPORE                                SAUDI ARABIA                            MALAYSIA




RIGNET SERVICOS DE TELECOMUNICACOES      RIGNET UK LTD                           RIGQUIP DRILLING SERVICES LIMITED
AV ATLANTICA 1764 CAVALEIROS             EXPLORATION DRIVE UNIT 12               UNIT 2 KIRKTON AVENUE
MACAE, RJ 27920390                       BRIDGE OF DON, AB AB23 8GX              ABERDEEN, AB AB21 0BF
BRAZIL                                   UNITED KINGDOM                          UNITED KINGDOM




RIGRUN EUROPE LTD                        RIGSTAT LP                              RIGSTATLP
KINTORE BUSINESS PARK                    13003 SOUTHWEST FRWY                    13003 SOUTHWEST FRWY
ABERDEEN, AB AB51 OYQ                    STE 120                                 STE 120
UNITED KINGDOM                           STAFFORD, TX 77477                      STAFFORD, TX 77477




RIGTOOLS APS                             RIGZONE OILFIELD SERVICE LLC            RIGZONECOM INC
PARKBOULEVARDEN 31                       MUBARAK RASHID AL JAFLA WAREHOUSE       12150 MEREDITH DRIVE
RANDER NV, 002 8920                      AL QUOZ DUBAI, AE 233186                URBANDALE, IA 50323
DENMARK                                  UNITED ARAB EMIRATES




RILEY JARED NATHANIEL                    RILEY TYLER                             RIMAL ROTANA SUITES
ADDRESS ON FILE                          ADDRESS ON FILE                         MURAQQABAT ROAD
                                                                                 DEURA DUBAI, AE
                                                                                 UNITED ARAB EMIRATES




RIMES JOSHUA BO                          RIMINI STREET INC                       RIMINI STREET
ADDRESS ON FILE                          3993 HOWARD HUGHES PKWY                 3993 HOWARD HUGHES PKWY
                                         STE 500                                 STE 500
                                         LAS VEGAS, NV 89169                     LAS VEGAS, NV 89169




RINEHART JEFFERY N                       RING ERIN B                             RINGERS TECHNOLOGIES LLC
ADDRESS ON FILE                          ADDRESS ON FILE                         8846 N SAM HOUSTON PKWY SUITE 110
                                                                                 HOUSTON, TX 77064




RIO DAY EQUIPMAMENTOS LTDA               RIOS ARI                                RIOS CHRISTIAN LOUIS
MARIA DA GRAA§A AV DOM HELDER 2611       ADDRESS ON FILE                         ADDRESS ON FILE
RIO DE JANEIRO, RJ 21050453
BRAZIL




RIOTEC DE MACAA‰ FILTROS E               RIPLEY MICHAEL                          RISER MEDICAL ASSOCIATES PLLC
AVENIDA EVALDO COSTA 590 IJ03            ADDRESS ON FILE                         2274 HIGHWAY 43 S
MACAE, RJ 27940410                                                               PICAYUNE, MS
BRAZIL
                 Case 20-33826
RISER MEDICAL ASSOCIATES PLLC       Document
                                       RISHABH89   Filed in TXSB on 08/03/20 RISKTEC
                                               ENTERPRISES                     PageSOLUTIONS
                                                                                     334 of 433
                                                                                             DMCC
PO BOX 23404                            ADDITIONAL AMBERNATH MIDC B20       3006 LIWA HEIGHTS JLT
DOHA, SQ                                THANE, 13 421501                    DUBAI, AE
QATAR                                   INDIA                               UNITED ARAB EMIRATES




RISKTEC SOLUTIONS INC                   RISKTEC SOLUTIONS LTD               [NAME REDACTED]
1110 NASA PARKWAY SUITE 203             WILDERSPOOL PARK GREENALLS AVENUE   ADDRESS ON FILE
HOUSTON, TX 77058                       WARRINGTON, CH WA4 6HL
                                        UNITED KINGDOM




RITCHIE MACKENZIE CO LTD                [NAME REDACTED]                     RIVEL RESEARCH GROUP INC
BROOMHILL INDUSTRIAL ESTATE             ADDRESS ON FILE                     2690 POST ROAD
KIRKINTILLOCH, DT G66 1TQ                                                   SOUTHPORT, CT 06890
UNITED KINGDOM




RIVENBARK EDWARD DUSTIN                 RIVER OAKS COUNTRY CLUB             RIVERA ANTHONY GEORGE
ADDRESS ON FILE                         1600 RIVER OAKS DRIVE               ADDRESS ON FILE
                                        HOUSTON, TX 77019




RIVERA JORGE Q                          RIVERA LUIS                         RIVERS CALEB
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




RIVERS JACOB RYAN                       RIVERS LEXINGTON TRAES              RIVERS STATE IR WHT AC
ADDRESS ON FILE                         ADDRESS ON FILE                     PO BOX 1038
                                                                            PICAYUNE, MS
                                                                            NIGERIA




RIVERSTATE BIR PAYE ACCOUNT             RIVERTRACE ENGINEERING LTD          RIVERTRACE LIMITED
RV                                      UNIT P KINGSFIELD BUSINESS CENTRE   UNIT P KINGSFIELD BUSINESS CENTRE
NIGERIA                                 REDHILL, SY RH1 4DP                 REDHILL, SY RH1 4DP
                                        UNITED KINGDOM                      UNITED KINGDOM




RIVES JOHN DEE                          RIYADH GEOTECHNIQUE FOUNDATIONS     RIZZO JASPER A
ADDRESS ON FILE                         NEAR INDIAN INTERNATIONAL SCHOOL    ADDRESS ON FILE
                                        ALKHOBAR, SA 31952
                                        SAUDI ARABIA




RIZZQ ALI HUSSAIN                       RLW ENTERPRISES LLC                 RMB CAPITAL MANAGEMENT LLC
ADDRESS ON FILE                         20770 HWY 281 NORTH                 1251 AVE OF THE AMERICAS 8TH FL
                                        SAN ANTONIO, TX 78258               NEW YORK, NY 10020




RME HOLDINGS S A R L DUBAI BRANCH       ROACH MARTIN G                      ROBB ERIC LAWRENCE
DUBAI DOWNTOWN                          ADDRESS ON FILE                     ADDRESS ON FILE
DUBAI, AE 35482
UNITED ARAB EMIRATES
                Case
ROBB STEVEN MICHAEL     20-33826 Document
                                    ROBBINS89
                                            EVANFiled in TXSB on 08/03/20 ROBBINS
                                                                           Page KEITH
                                                                                  335 of 433
                                                                                      WAYNE
ADDRESS ON FILE                        ADDRESS ON FILE                          ADDRESS ON FILE




ROBBINS MARK DAVID                     ROBBINS MATTHEW WADE                     ROBBINS RICHARD FREDERICK
ADDRESS ON FILE                        ADDRESS ON FILE                          ADDRESS ON FILE




ROBERIE JOHN                           ROBERSON BRANDON                         ROBERSON MATTHEW
ADDRESS ON FILE                        ADDRESS ON FILE                          ADDRESS ON FILE




ROBERT ANTHONY LOWE                    ROBERT AUSTIN MOODY                      ROBERT BASIL NEWHOUSE
ADDRESS ON FILE                        ADDRESS ON FILE                          ADDRESS ON FILE




ROBERT DAVISON                         ROBERT KILLEEN                           ROBERT L FLEMING JR PT INC
ADDRESS ON FILE                        KILLEEN STERN PC                         709 DOWNTOWER LOOP W
                                       COUNL FOR OFFSHORE INLAND MARINE         MOBILE, AL 36609
                                       NOBLE
                                       DRILLING US LLC 1811 BERING DR STE 120
                                       HOUSTON, TX 77057


ROBERT OCONOR                          ROBERT R IPPOLITO MD PA DBA              ROBERT R IPPOLITO MD PA DBA
OCONOR MASON BONE PC                   9 MIDEIAL PARKWAY SUITE 101              PO BOX 835638
1616 SOUTH VOSS SUITE 200              DALLAS, TX 75234                         RICHARDSON, TX 75083
HOUSTON, TX 77057




ROBERT STACY                           ROBERT TRAVIS DAVISON                    ROBERTS DANNY
ADDRESS ON FILE                        ADDRESS ON FILE                          ADDRESS ON FILE




ROBERTS DYLAN                          ROBERTS JAMES CODY                       ROBERTS JEREMY WAYNE
ADDRESS ON FILE                        ADDRESS ON FILE                          ADDRESS ON FILE




ROBERTS JOEY BYRON                     ROBERTS PAUL DAVID                       [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                          ADDRESS ON FILE




ROBERTS SHANNON DWIGHT                 ROBERTS TIMOTHY                          ROBERTS VINCENT
ADDRESS ON FILE                        ADDRESS ON FILE                          ADDRESS ON FILE
                Case
ROBERTSON ANTHONY      20-33826 Document  89 Filed in TXSB on 08/03/20 ROBERTSON
                                   [NAME REDACTED]                      Page 336   of 433
                                                                                 DONALD
ADDRESS ON FILE                      ADDRESS ON FILE                    ADDRESS ON FILE




ROBERTSON JULIE J                    ROBERTSON JULIE JOHNSON            ROBERTSON LOUIS NATHANIEL
ADDRESS ON FILE                      ADDRESS ON FILE                    ADDRESS ON FILE




ROBICHEAUX WAYNE JOSEPH              ROBIN CHEOK VAN KEE                ROBIN HAGAN COMPANY INC
ADDRESS ON FILE                      ADDRESS ON FILE                    10721 BOARDWALK STREET
                                                                        HOUSTON, TX 77042




ROBINSON JIMMY J                     ROBINSON KELDRIC D                 ROBINSON PATRICK SANTEL
ADDRESS ON FILE                      ADDRESS ON FILE                    ADDRESS ON FILE




ROBINSON ROBERT KENNETH              ROBINSON THOMAS EVAN               ROBINSON TODD DEWAYNE
ADDRESS ON FILE                      ADDRESS ON FILE                    ADDRESS ON FILE




ROBISON TAYLOR LANE                  ROBLON AS                          ROBRASA ROLAMENTOS ESPECIAIS
ADDRESS ON FILE                      NORDHAVNSVEJ 1                     RUA LIDIA BLANK 48
                                     FREDERIKSHAVN, 003 9900            DIADEMA, SP 09913010
                                     DENMARK                            BRAZIL




[NAME REDACTED]                      ROCHE KEVIN                        ROCKLEY INTERESTS INC
ADDRESS ON FILE                      ADDRESS ON FILE                    10418 ROCKLEY ROAD
                                                                        HOUSTON, TX 77099




ROCKOILFIELD GROUP LP                ROCKPORT WIFI INC                  ROCKROSE UKCS 8 LLC
23314 ENCHANTED LANDING LANE         1913 HIGHWAY 35 N                  DOUGLAS NOBLE DC MANAGER
KATY, TX 77494                       ROCKPORT, TX 78382                 CHARTER BUILDING
                                                                        ANDERSON DRIVE
                                                                        ABERDEEN AB15 6FZ SCOTLAND



ROCKTEK PAVING                       ROCKWELL AUTOMATION INC            ROCKWELL AUTOMATION LIMITED
6223 THEALL RD                       1201 SOUTH SECOND STREET           MILLENIUM HOUSE CAMPUS 1
HOUSTON, TX 77066                    MILWAUKEE, WI 53204                BRIDGES OF DON ABERDEEN, AB AB228GT
                                                                        UNITED KINGDOM




ROCKWOOD DAREN JOHN                  RODA DEACO VALVE                   RODEN JUSTIN WAYNE
ADDRESS ON FILE                      3230 97TH STREET                   ADDRESS ON FILE
                                     EDMONTON, AB T6N 1K4
                                     CANADA
                 Case
RODERICK SEAN WILLIAMS   20-33826 Document 89DE Filed
                                     RODOMAC    MACAA©inRODO
                                                         TXSB   on 08/03/20 RODRIGUES
                                                             LTDA            Page 337   of 433
                                                                                      ANSLEM
ADDRESS ON FILE                         VASCONCELOS 08 N CAVALEIROS         ADDRESS ON FILE
                                        MACAE RJ, RJ 27930310
                                        BRAZIL




RODRIGUES DANIEL                        RODRIGUEZ ADRIAN                    RODRIGUEZ ERIC LEE
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




RODRIGUEZ LUIS FERNANDO                 [NAME REDACTED]                     ROGER W JENKINS
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




ROGERS BRETT M                          ROGERS BUSINESS SOLUTIONS           ROGERS BUSINESS SOLUTIONS
ADDRESS ON FILE                         2235 SHEPPARD AVE E SUITE 600       PO BOX 2000
                                        TORONTO, ON M2J 5G1                 SCARBOROUGH, ON M1R 5P4
                                        CANADA                              CANADA




ROGERS ENTERPRISES LIMITED              ROGERS JOSEPH LEON SONG             ROGERS THOMAS EARL
10 MAVERICK PLACE                       ADDRESS ON FILE                     ADDRESS ON FILE
PARADISE, NL A1L OJ1
CANADA




ROGERS TIMOTHY WADE                     ROGERS TREVOR                       ROHDE ROBERT WYATT
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




ROLIARD LESLIE K                        ROLLINS CHRISTOPHER P               [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




ROLLOOS DATA SERVICES BV                ROLLOOS OIL GAS BV                  ROLLOOS
RADARSTRAAT 12                          RADARSTRAAT 12                      RADARSTRAAT 12 2901 AV
CAPELLE AAN DEN IJSSEL, 12 2901 AV      CAPELLE AD IJSSEL, 08 2901 AV       CAPELLE AAN DEN IJSSEL
THE NETHERLANDS                         THE NETHERLANDS                     THE NETHERLANDS




ROLLOOS                                 ROLLS ROYCE BRASIL LTDA             ROLLS ROYCE MARINE BRASIL LTDA
RADARSTRAAT 12 2901 AV                  ILHA DO CAJU 131 PONTA DA AREIA     ILHA DO CAJAº 131 PONTA DA´AREIA
CAPELLE AAN DEN IJSSEL, 12 2901 AV      NITEROI RJ, RJ 24040005             NITEROI RJ, RJ 24040005
THE NETHERLANDS                         BRAZIL                              BRAZIL




ROLLSROYCE DEUTSCHLAND LTD CO           ROLLSROYCE DEUTSCHLAND LTD CO       ROLLSROYCE MARINE AS DM SEISMIC
ESCHENWEG 11 15827                      PO BOX 31                           BORGUNDVEGEN 340
BLANKENFELDE MAHLOW, 02 15827           DERBY, 02 DE24 8BJ                  ULSTEINVIK, 15 6065
GERMANY                                 GERMANY                             NORWAY
ROLLSROYCE MARINE Case
                   NORTH20-33826
                         AMERICA I    Document 89 Filed
                                         ROLLSROYCE OY AB in TXSB on 08/03/20 ROLLSROYCE
                                                                               Page 338SINGAPORE
                                                                                         of 433 PTE LTD
1880 SOUTH DAIRY ASHFORD                  SUOJANTIE 5                         NO 6 TUAS DRIVE 1
SUITE 545                                 RAUMA, 001 26101                    SINGAPORE, SG 638673
HOUSTON, TX 77077                         FINLAND                             SINGAPORE




ROLLSTUD LTD                              ROLLSTUD MIDDLE EAST INC            ROMAR INTERNATIONAL LIMITED
UNIT 5 DENMORE INDUSTRIAL ESTATE          JEBEL ALI FREEZONE, AE              NEWMILL FOVERAN NEWBURGH
ABERDEEN, AB AB23 8JW                     UNITED ARAB EMIRATES                ABERDEEN, AB AB41 6BP
UNITED KINGDOM                                                                UNITED KINGDOM




ROMAR OFFSHORE WELDING SERVICES LLC       [NAME REDACTED]                     ROMSON OIL FIELD SERVICES LTD
6524 SHORTCUT RD                          ADDRESS ON FILE                     36 TRANS AMADI ROAD
MOSS POINT, MS 39563                                                          PORT HARCOURT, RV
                                                                              NIGERIA




RONALD J GILSON                           RONALD W CULBERTSON                 RONQUILLO ROBERTO G
ADDRESS ON FILE                           ADDRESS ON FILE                     ADDRESS ON FILE




ROOD BOVEN GROEN                          [NAME REDACTED]                     [NAME REDACTED]
OSINGASTRAAT 00001                        ADDRESS ON FILE                     ADDRESS ON FILE
FRANEKER, 03 8801 AH
THE NETHERLANDS




ROSALES NORMA IRENE                       ROSARY TRADING COMPANY LLC          ROSCO PETROAVANCE LIMITED
ADDRESS ON FILE                           JEBEL ALI FREE ZONE                 24 RODRIGUEZ AVENUE CROSS CROSSIN
                                          JEBEL ALI FREEZONE, AE 18348        SAN FERNANDO, TT 00000
                                          UNITED ARAB EMIRATES                TRINIDAD AND TOBAGO




ROSE ERIC SEAN                            ROSE JEFFREY M                      ROSEN CANADA LTD
ADDRESS ON FILE                           ADDRESS ON FILE                     2915 10TH AVENUE NORTH EAST SUITE
                                                                              CALGARY, AB T2A 5L4
                                                                              CANADA




ROSETTA STONE DBA                         ROSETTA STONE LTD                   ROSIER BRANDON
AVENIDA DAS NACOES UNIDAS 12 CJ 33A       135 W MARKET STREET                 ADDRESS ON FILE
SAO PAULO, SP 04578000                    HARRISONBURG, VA 22801
BRAZIL




ROSIER CHAD                               ROSIER CODY                         ROSNEFT VIETNAM BV
ADDRESS ON FILE                           ADDRESS ON FILE                     ATTN HIEU TRUONG MINH
                                                                              SINGEL 250
                                                                              AMSTERDAM 1010AB
                                                                              THE NETHERLANDS



ROSNEFT VIETNAM BV                        ROSNEFT VIETNAM BV                  ROSS CONSULAR SERVICES LTD
CHARLES DUNNE DRILLING MANAGER            TRUONG MINH HIEU PSCM MANAGER       29 SUMMERS ROAD
VILLA A15 AN PHU COMPOUND                 36 THAO DIEN STREET DISTRICT 2      BURNHAM BUCKS, AB SL17EP
36 THAO DIEN STREET DISTRICT 2            HO CHI MINH CITY                    UNITED KINGDOM
HO CHI MINH CITY VIETNAM                  VIETNAM
                Case
ROSS GREGORY LLOYD      20-33826 Document  89 Filed in TXSB on 08/03/20 ROSS
                                    [NAME REDACTED]                      Page   339 of 433
                                                                             JUSTIN
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                       ROSS REPORTING SERICES INC           ROSS SAFETY AND SURVIVAL LTD
ADDRESS ON FILE                       11706 PLAYA COURT                    GATEWAY DRIVE GATEWAY
                                      HOUSTON, TX 77034                    ABERDEEN, AB AB12 3GW
                                                                           UNITED KINGDOM




ROSS SCOTT                            ROSS WARREN                          ROSSART ERICKA LYNN
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                       ROSSOMANDO ANTHONY                   ROTARY DRILLING TOOLS
ADDRESS ON FILE                       ADDRESS ON FILE                      OFFICE3
                                                                           OPPOSITE NATIONAL TAXI STATION
                                                                           AL ASAYEL STREET
                                                                           DUBAI, AE UNITED ARAB EMIRATES



ROTOCRAFT LEASING COMPANY LLC         ROUND ROCK ADVISORY AN LLC           ROUND ROCK ADVISORY LLC
430 N EOLA RD                         6423 ADOBE TRAILS DR                 6423 ADOBE TRAILS DR
BROUSSARD, LA 70518                   SUGAR LAND, TX 77479                 SUGAR LAND, TX 77479




[NAME REDACTED]                       [NAME REDACTED]                      ROWE JAMES M
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




ROWELL AARON LAVON                    ROWLAND DUSTIN LEE                   ROY A FRIEDMAN
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




ROY E HANSON JR MFG                   ROY OLSEN                            [NAME REDACTED]
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




ROY WARREN OLSEN                      ROYAL CUP INC                        ROYAL GREEN FLOWERS PLANTS LLC
ADDRESS ON FILE                       160 CLEAGE DRIVE                     BUILDING 8 OFFICE 1 AL JADEEDA
                                      BIRMINGHAM, AL 35217                 ABU DHABI, AE
                                                                           UNITED ARAB EMIRATES




ROYAL MACAE PALACE HOTEL              ROYAL MAIL GROUP LIMITED             ROYAL MALAYSIAN CUSTOMS DEPARTMENT
AV ATLANTICA 1642 PRAIA DOS CAV       BLOCK A ROWLAND HILL HOU ROOM AT24   9022 VINCIK EHLERT RD
MACAE RJ, RJ 27920390                 CHESTERFIELD, DB S49 1HQ             BEASLEY, TX 77417
BRAZIL                                UNITED KINGDOM                       MALAYSIA
ROYAL OMAN POLICECase 20-33826 Document     89 Filed
                                     [NAME REDACTED]    in TXSB on 08/03/20 RPS
                                                                              Page  340PTY
                                                                                ENERGY   ofLTD
                                                                                            433
JALAN P2Y 62100                      ADDRESS ON FILE                        LEVEL 3 38 STATION STREET
PUTRAJAYA FEDERAL TERRITORY OF KUALA                                        SUBIACO
LUMPUR                                                                      PERTH, WA 6008
MALAYSIA                                                                    AUSTRALIA



RPS ENERGY SERVICES PTY LTD         RPS GROUP INC                           RPS SOLUTIONS
LEVEL 3 38 STATION STREET           12405 TOMBALL PARKWAY SUITE 200         726 DONALD PRESTON DRIVE
SUBIACO                             HOUSTON, TX 77070                       WOLFFORTH, TX 79382
PERTH, WA 6008
AUSTRALIA



RR DONNELLEY SONS COMPANY           RRC MIDDLE EAST                         RS MARINE ENGINEERING TRADING
35 WEST WACKER DRIVE                OFFICE 504 5TH FLOOR BUSINESS VENUE     12 KIAN TECK WAY
CHICAGO, IL 60601                   DUBAI, AE                               SINGAPORE, SG 628748
                                    UNITED ARAB EMIRATES                    SINGAPORE




RSB SOLUTIONS LTD CO                RSC BIO SOLUTIONS                       RST GLOBAL SOLUTIONS GROUP PTE LTD
6001 SAVOY DR SUITE 110             9609 JACKSON ST                         315 OUTRAM ROAD 1202
HOUSTON, TX 77036                   MENTOR, OH 440604517                    SINGAPORE, SG 169074
                                                                            SINGAPORE




RST GLOBAL SOLUTIONS GULF OF        RST GLOBAL SOLUTIONS HOLDINGS LTD       RST TRAINING CONSULT WA LTD
12411 DAIRY ASHFORD BUILDING 3      BATCHWORTH HOUSE BATCHWORTH PLACE       20 MARKET LAND RUMUOMASI
SUGAR LAND, TX 77478                RICKMANSWORTH, HT WD31JE                PORT HARCOURT, RV 8689
                                    UNITED KINGDOM                          NIGERIA




RUBI ELENA PUGA KOYOC               RUBY INVESTMENTS INC                    [NAME REDACTED]
ADDRESS ON FILE                     3000 "C" STREET SUITE 105               ADDRESS ON FILE
                                    ANCHORAGE, AK 99503




RUDDICK TYSON                       RUDHRAKUMAR ASSOCIATES                  [NAME REDACTED]
ADDRESS ON FILE                     MANGESH STREET 11                       ADDRESS ON FILE
                                    CHENNAI, 22 600017
                                    INDIA




RUEGER INSTRUMENTS S PTE LTD        RUEHLEN JAMES J                         RUGBY TRAVEL HOSPITALITY LIMITED
67 UBI ROAD 0603 OOCLEY BISHUB      ADDRESS ON FILE                         WEBB ELLIS HOUSE RUGBY ROAD
SINGAPORE, SG 408730                                                        TWICKENHAM, MX TW1 1DZ
SINGAPORE                                                                   UNITED KINGDOM




[NAME REDACTED]                     RUIZ ANDRES E                           RUMERY KYLE MORGAN
ADDRESS ON FILE                     ADDRESS ON FILE                         ADDRESS ON FILE




RUMION LANI W                       RUMOX AG                                RUMOX
ADDRESS ON FILE                     RAFFELSTRASSE 11 8045                   RAFFELSTRASSE 11 8045
                                    ZURICH 8045                             ZURICH 8045
                                    SWITZERLAND                             SWITZERLAND
[NAME REDACTED]    Case 20-33826 Document
                                    RUNION 89  Filed
                                           DANNY RYANin TXSB on 08/03/20 RUNNELS
                                                                          Page 341   of LEWIS
                                                                                 HAROLD 433
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




RUNNELS THERON                         RUSH FAMILY PRACTICE LAKE           RUSH FOUNDATION
ADDRESS ON FILE                        24489 HWY 80 P O BOX 190            1314 19TH AVENUE
                                       LAKE, MS 39092                      MERIDIAN, MS 39301




RUSH FOUNDATION                        RUSH MEDICAL GROUP INC              RUSH MEDICAL GROUP INC
PO BOX 638460                          1800 12TH STREET                    PO BOX 638465
CINCINNATI, MS 452638460               MERIDIAN, MS 39301                  CINCINNATI, MS 452638465




RUSSEL METALS INC                      RUSSEL METALS INC                   RUSSELL DAVID
11 PANTHER PLACE                       28 LAKESIDE PARK DRIVE              ADDRESS ON FILE
MOUNT PEARL, NL A1B 5C7                LAKESIDE, NS B3T 1A3
CANADA                                 CANADA




RUSSELL FINEX INC                      RUSSELL JONATHAN D                  RUSSELL JOSHUA D
625 EAGLETON DOWNS                     ADDRESS ON FILE                     ADDRESS ON FILE
PINEVILLE, NC 28134




RUSSELL MICKEY D                       RUSSELL OILFIELD EQUIPMENT CO       RUSSELL RAMIE WATTS
ADDRESS ON FILE                        1910 HUMBLE PLACE DR                ADDRESS ON FILE
                                       HUMBLE, TX 77338




RUSTON LOUISIANA HOSPITAL CO LLC       RUTLEDGE PENNY L                    RUVALD RYAN M
401 E VAUGHN AVE                       ADDRESS ON FILE                     ADDRESS ON FILE
RUSTON, LA 71270




RV FULLER CO INC                       RV SAO CONRADO ADMINISTRADORA       RVET OPERATING LLC
5500 BERRY BROOK DR                    AV AMA‰RICAS BLOCO 16 500           422 WEST LOVELAND AVENUE
HOUSTON, TX 77017                      RIO DE JANEIRO, RJ 22640100         LOVELAND, OH 45140
                                       BRAZIL




RYALS JUSTIN RANDALL                   RYALS MARK ANTHONY                  RYAN CHRISTOPHER J
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




RYAN HAROLD                            RYAN KATHLEEN M                     RYAN LANS
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE
RYAN LLC         Case 20-33826        Document  89 Filed
                                         RYAN RUSSELL      in TXSB
                                                      MUIR MYLES     on 08/03/20 RYAN
                                                                 LAVERTY           Page  342 of 433
                                                                                      WALSH
13155 NOEL ROAD SUITE 100                 MUSCAT                                ADDRESS ON FILE
DALLAS, TX 75240                          OMAN




[NAME REDACTED]                           RYGH JAHN                             RYLAND ERIC DALE
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




RYLEE WILLIAM D                           RYSTAD ENERGY INC                     S N PUMP COMPANY INC
ADDRESS ON FILE                           9811 KATY FREEWAY STE 650             8002 BREEN ROAD
                                          HOUSTON, TX 77024                     HOUSTON, TX 77064




S C INDUSTRIAL GAS MANUFACTURERS          S M ALHAJJI HUSSAIN                   SABAH AL AMEER SULAIMAN
ELEME JUNCTION                            ADDRESS ON FILE                       ADDRESS ON FILE
PORT HARCOURT, RV 00234
NIGERIA




SABAH ELECTRICITY LABUAN MGMT             SABAT MARIA                           SABINE SURVEYORS LTD
WISMA SESB JALAN TUNKU ABDUL RAHMAN       ADDRESS ON FILE                       5700 PROCTER STREET EXTENSION
KOTA KINABALU SABAH 88673                                                       PORT ARTHUR, TX 77642
MALAYSIA




SABINE UNIVERSAL PRODUCTS INC             [NAME REDACTED]                       SABRE SAFETY LTD
945 HOUSTON AVENUE                        ADDRESS ON FILE                       SABRE HOUSE CUPAR TRADING ESTATE
PORT ARTHUR, TX 77640                                                           CUPAR, FI KY15 4SX
                                                                                UNITED KINGDOM




SABRE SAFETY SERVICES LTD                 SACOR SIDEROTECNICA SA                SACRED HEART HOSPITAL
STRATHMORE HOUSE CHARLES BOWMAN AV        RODOVIA WASHINGTON LUIZ 6000          PO BOX 2728
DUNDEE, PR DD4 9UB                        RIO DE JANEIRO, RJ 25055009           PENSACOLA, FL 325132728
UNITED KINGDOM                            BRAZIL




SADE CHRISTIE WATT                        SADIQ MADANI NADA ALI                 SAEED BIN MASOUD INTERNATIONAL LLC
ADDRESS ON FILE                           ADDRESS ON FILE                       LOOTHA WAREHOUSE 25
                                                                                DUBAI, AE
                                                                                UNITED ARAB EMIRATES




SAENZ BRANDON                             SAFA INTERNATIONAL CO WLL             SAFAR OILFIELD SERVICES
ADDRESS ON FILE                           ST 49 GATE 84 SALWA IND AREA          MUROOR ROAD
                                          DOHA, SQ                              ABU DHABI, AE
                                          QATAR                                 UNITED ARAB EMIRATES




SAFAR OILFIELD SUPPLIES FZCO              SAFE HARBOR POLLUTION                 SAFE MANAGEMENT FOR INDUSTRIAL WAST
WAREHOUSE NO FZS1 BB02 S103               66 WHITECAP DR                        SILVER TOWER BUILDING 10TH FL
DUBAI, AE                                 NORTH KINGSTOWN, RI 02852             KHOBAR, SA 31952
UNITED ARAB EMIRATES                                                            SAUDI ARABIA
                 Case INC
SAFE SEAS INTERNATIONAL 20-33826     Document  89 Filed
                                        SAFE TRANSFER AS in TXSB on 08/03/20 SAFEGUARD
                                                                               Page 343  of 433 INC
                                                                                       TECHNOLOGY
24 VILLAGE WAY                           FISKERIHAVNSGADE 3032                1460 MILLER PARKWAY
DUXBURY, MA 02332                        ESBJERG, 005 6700                    STREETSBORO, OH 442414640
                                         DENMARK




SAFEGUARD WORLD INTERNATIONAL LLC        SAFETY TECHNICAL HYDRAULICS LTD      SAFETY CENTRE INTERNATIONAL LTD
110 WILD BASIN ROAD SOUT SUITE 200       UNIT 3 BADENTOY PLACE                OPPPOR HARCOURT AIRPORT HOTEL
AUSTIN, TX 78476                         ABERDEEN, AB B12 4YF                 PORT HARCOURT, RV
                                         UNITED KINGDOM                       NIGERIA




SAFETY HOUR CENTER CO FOR TRAINING       SAFETY INNOVATORS INTERNATIONAL      SAFETY OFFSHORE OF MEXICO SA DE CV
GWHART ALOLAYA BLDG BASHAR IBNBRD ST     90 92 TUAS AVENUE 11                 CARRETERA TAMPICO MANTE 408
1ST FLOOR OFFICE 101                     SINGAPORE, SG 639101                 TAMPICO, TMS 89348
AL KHOBAR, SA 31952                      SINGAPORE                            MEXICO
SAUDI ARABIA



SAFETY RX SERVICES SUPPLY                SAFETYGRIP SOLUTIONS LTD             SAFEWORKS LLC
2835 E SAM HOUSTON PKWY S                11 BADENTOY PLACE BADENTOY IND EST   365 UPLAND DRIVE
PASADENA, TX 77503                       ABERDEEN, AB AB12 4YF                TUKWILA, WA 98188
                                         UNITED KINGDOM




[NAME REDACTED]                          SAFRA SECURITIES LLC                 SAGA GABON
ADDRESS ON FILE                          546 5TH AVE                          ADDRESS ON FILE
                                         NEW YORK, NY 10036




SAGERIAN AUSTIN WALTER                   SAGERIAN GORDON W                    SAGERIAN STEPHEN B
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




SAHARA NET CO LTD                        SAHARA NET                           SAIA MOTOR FREIGHT LINE INC
PO BOX 5480                              AL AMAMRAH                           104 E WOODLAWN RANCH RD
DAMMAM 31422                             DAMMAM 32415                         HOUMA, LA 70363
SAUDI ARABIA                             SAUDI ARABIA




SAINT FRANCIS MEDICAL CENTER             SAIZAN LEONARD G                     SAKO CORPORATION
309 JACKSON STREET                       ADDRESS ON FILE                      1327 GAMJEONDONG SASANG
MONROE, LA 71210                                                              BUSAN, 12 617731
                                                                              SOUTH KOREA




SAKPAL PRAMOD                            SAKROOH AHMED FAWZY                  SALAM GLOBEX CO
ADDRESS ON FILE                          ADDRESS ON FILE                      THE GATE TOWER 2 7TH AND 8TH FL
                                                                              WEST BAY PO BOX 14023
                                                                              DOHA, SQ 14023
                                                                              QATAR



SALAS BJORN                              SALDANA ANTONIO L                    SALEH AL MAYAD HOSSEN
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE
[NAME REDACTED]   Case 20-33826 Document  89 Filed in TXSB on 08/03/20 SALINAS
                                   [NAME REDACTED]                       PageCATERING
                                                                               344 of 433
                                                                                      INC
ADDRESS ON FILE                        ADDRESS ON FILE                  2515 LEOPARD ST
                                                                        CORPUS CHRISTI, TX 78408




SALL ANDREW                            SALMAN AL ABDULAAL NAZIR         SALOMON SMITH BARNEY INC
ADDRESS ON FILE                        ADDRESS ON FILE                  NOW MORGAN STANLEY SMITH BARNEY
                                                                        388 GREENWICH STREET
                                                                        NEW YORK, NY 10013




SALSBURY MICHAEL JASON                 SALTIRE ENERGY LIMITED           SALTIRE ENERGY LLC
ADDRESS ON FILE                        BADENTOY ROAD BADENTOY PARK      BADENTOY CRESCENT BADENTOY
                                       ABERDEEN, AB AB12 4YA            INDUSTRIAL ESTATE
                                       UNITED KINGDOM                   PORTLETHEN
                                                                        ABERDEEN AB12 4YD
                                                                        UNITED KINGDOM


SALTIRE PRESSURE CONTROL LIMITED       SALUNDA LIMITED                  SALVADOR VERNON
PORTLETHEN BADENTOY ROAD BADENTOY      6 AVONBURY BUSINESS PARK         ADDRESS ON FILE
ABERDEEN, AB AB12 4YA                  BICESTER, OX OX26 UA
UNITED KINGDOM                         UNITED KINGDOM




SALWA AHMED ALI KHALIFA BIN GHULAITA   [NAME REDACTED]                  SAM ELECTRONICS NEDERLAND BV
THE BASE REAL ESTATE                   ADDRESS ON FILE                  IJZERWERKERKADE 36
ABU BAKER AL SIDDIQUE RD AL KHABAISI                                    ROTTERDAM, 12 3077 MC
DUBAI                                                                   THE NETHERLANDS
UNITED ARAB EMIRATES



SAMMONS ANDREW JORDAN                  [NAME REDACTED]                  SAMPSON MATTHEW
ADDRESS ON FILE                        ADDRESS ON FILE                  ADDRESS ON FILE




SAN TUCK FATT ELECTRICAL               SANCHEZ BRIAN                    SANCHEZ KEITH
BLK 16                                 ADDRESS ON FILE                  ADDRESS ON FILE
SINGAPORE, SG 339156
SINGAPORE




SANCHEZ RUBEN ZUNIGA                   SANDERS MARK G                   SANDERS MAURICE
ADDRESS ON FILE                        ADDRESS ON FILE                  ADDRESS ON FILE




SANDERS RICHARD SCOTT                  SANDERSON JOHN RILEY             SANDLER COMERCIAL ELA‰TRICA
ADDRESS ON FILE                        ADDRESS ON FILE                  RUA MARQUES DE OLIVEIRA 352 RAMO
                                                                        RIO DE JANEIRO, RJ 21031710
                                                                        BRAZIL




SANDOVAL ARTURO                        SANDRA L STROUD                  SANISLOW JAMES R
ADDRESS ON FILE                        ADDRESS ON FILE                  ADDRESS ON FILE
                Case
SANISLOW JAMES ROBERT     20-33826 Document
                                      SANMAR89  Filed
                                            SUPPLY    in TXSB on 08/03/20 [NAME
                                                   COMPANY                  Page  345 of 433
                                                                                REDACTED]
ADDRESS ON FILE                         13771 ROSWELL AVE SUITE E            ADDRESS ON FILE
                                        CHINO, CA 91710




SANT JONATHAN ANDREW                    SANTA CRUZ SUBSEA LTDA               SANTA EXPRESS OILFIELD SERVICES
ADDRESS ON FILE                         RUA IRMA MARIA DEMETRIA KUFRI        BANGUNAN MJJR BLOCK A UNIT 5
                                        SAO JOSE DOS CAMPOS, SP 12242500     KUALA BELAIT, BN KA1189
                                        BRAZIL                               BRUNEI




SANTA SEDE NIGERIA LIMITED              SANTAMARINA Y STETA SC               SANTON CIRCUIT BREAKER SERVICES BV
PLOT 207 TRANS AMADI IND LAYOUT         CAMPOS ELISEOS 345                   HEKENDORPSTRAAT 69
PORT HARCOURT, RV                       COL CHAPULTEPEC POLANCO, DF 11560    ROTTERDAM, 12 3079 DX
NIGERIA                                 MEXICO                               THE NETHERLANDS




SANTON INTERNATIONAL BV                 SANTOS WA ENERGY LIMITED             SAP AMERICA INC
HEKENDORPSTRAAT 69                      MANAGER OF DRILLING OPERATIONS       PO BOX 7780824024
ROTTERDAM, 12 3079 DX                   LEVEL 7100 ST GEORGES TERRACE        PHILADELPHIA, PA 191824024
THE NETHERLANDS                         PERTH, WA 6000
                                        AUSTRALIA



SAPP VICTOR                             SARAH MARGARET RECHTER               SARAVANAN KARTHIKEYAN
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




SARKAR PARTHA                           SARMENTO PROMOCIONAL LTDA            SARVA RAMESH CPA PC
ADDRESS ON FILE                         RUA IBIRAPUERA 620 JD IPIRANGA       10917 72ND ROAD SUITE 6R
                                        AMERICANDA, SP 13468490              FOREST HILLS, NY 11375
                                        BRAZIL




SAS CAMERON FRANCE                      SAS VAM DRILLING FRANCE              SASSER JONATHAN
PLAINE ST PIERRE CS620                  7 RUE DES FRERES LUMIERE             ADDRESS ON FILE
BEZIERS CEDEX, 75 34535                 COSNE COURS SUR LOIRE, 75 58200
FRANCE                                  FRANCE




SASSER MICHAEL                          SAT OCEAN                            [NAME REDACTED]
ADDRESS ON FILE                         53 BD DE LA REINE                    ADDRESS ON FILE
                                        VERSAILLES, 78 78000
                                        FRANCE




SATCHER JEREMY                          SATCHER WILLIAM RALPH                SATULURI BALA KESAVA
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




SATURLEY ROBERT                         SAUDI ARABIAN DRILLING ACADEMY SAD   SAUDI ARAMCO OIL COMPANY
ADDRESS ON FILE                         DAMMAM HASA EXPRESS WAYAL            ATTN OMAR S ALHUSAINI CONTRACTING
                                        AL BASATIN DISTRICT                  DEPT
                                        ABQAIQ, SA                           NORTH PARK 2
                                        SAUDI ARABIA                         DHAHRAN ROAD
                                                                             DHAHRAN SAUDI ARABIA
SAUDI ARAMCO    Case 20-33826         Document  89 Filed in TXSB on 08/03/20 SAUDI
                                         SAUDI ARAMCO                          Page  346 of 433
                                                                                   ARAMCO
DWO OPERATIONS DEPARTMENTBUILDING         NA OIL DRILLING DEPARMTENT R102          OFFSHORE DRILLING DEPT
3193                                      BLDG 3193                                R R132A BLDG 3193
DHAHRAN 31311                             DHAHRAN 31311                            DHAHRAN 31311
SAUDI ARABIA                              SAUDI ARABIA                             SAUDI ARABIA



SAUDI ARAMCO                              SAUDI BRITISH BANK                       SAUDI COMPANY FOR ENVIRONMENTAL
WORKOVER DEPARTMENTR103 BLDG 2535         ATTN BALAJI RAJGOPAL                     RIYAD TOWER KING ABDUL AZIZ STREET
DHAHRAN 31311                             3050 POST OAK BOULEVARD                  AL KHOBAR, SA 31952
SAUDI ARABIA                              600                                      SAUDI ARABIA
                                          HOUSTON, TX 77056



SAUDI CUSTOMS AUTHORITY                   SAUDI CUSTOMS                            SAUDI ELECTRIC COMPANY SEC
SAUDI CUSTOMS AUTHORITY KING              AL BAATAHA DISTRICT NEAR MINISTEY OF     7074 PRINCE HUMUD ST
ABDUL AZIZ RD AL MALAZ                    FINANCE                                  AL AQRABIYAH
RIYADH 12641                              RIYADH                                   AL KHOBAR 34442
SAUDI ARABIA                              SAUDI ARABIA                             SAUDI ARABIA



SAUDI FAL CO LTD                          SAUDI GULF COMPANY                       SAUDI LIFTING EQUIPMENT MANUFACTURI
PO BOX 3070                               FIRST GULF COMPANY BLDG 1ST FLOOR        PO BOX 3669
AL KHOBAR, SA 31952                       MAKKAH AL MUKARRAMAH BRANCH ROAD         DAMMAM, SA 31481
SAUDI ARABIA                              DAMMAM, SA 31431                         SAUDI ARABIA
                                          SAUDI ARABIA



SAUDI PETROLEUM SERVICES POLYTECHNI       SAUDI POST                               SAUDI TOURISM DEVELOPMENT COMPANY
PRINCE MITEB BIN ABDULAZIZ RD             SAUDI POST BUILDING KING ABDULAIZ ROAD   KING ABDUILAH ST
DAMMAM, SA 31451                          AL AMAL DISTRICT 8228                    ALKHOBAR, SA 31952
SAUDI ARABIA                              RIYADH 12643                             SAUDI ARABIA
                                          SAUDI ARABIA



SAUER COMPRESSOR USA INC                  [NAME REDACTED]                          SAVAGE DESIGN GROUP INC
245 LOG CANOE CIRCLE                      ADDRESS ON FILE                          4203 YOAKUM BLVD 4TH FLOOR
STEVENSVILLE, MD 21666                                                             HOUSTON, TX 77006




SAVAGE GLENN PATRICK                      SAVAGE RYAN JAMES                        SAVILLS UK LIMITED
ADDRESS ON FILE                           ADDRESS ON FILE                          5 QUEENS TERRACE
                                                                                   ABERDEEN, AB AB10 1XL
                                                                                   UNITED KINGDOM




SAWAFI ALJAZEERA OILFIELD PRODUCTS        SAXON ENGINEERING INC                    SAXTON KIMBERLY
BUILDING 1 3RD FLOOR ALMUTAWA HO          6946 SIGNAT DRIVE                        ADDRESS ON FILE
ALKHOBAR, SA 31775                        HOUSTON, TX 77041
SAUDI ARABIA




SAYEED OMER BHAKUWASAH TRADING EST        SAYERS GRANT                             SAYES PATRICK NEIL
NO 103 DAMMAM CLOCK TOWER                 ADDRESS ON FILE                          ADDRESS ON FILE
DAMMAM, SA 31547
SAUDI ARABIA




SBM ATLANTIA INC                          SCAIFE TIMOTHY AUSTIN                    SCANA OFFSHORE SERVICES SINGAPORE
1255 ENCLAVE PARKWAY                      ADDRESS ON FILE                          21 BUKIT BATOK CRESCENT 1873
HOUSTON, TX 77077                                                                  SINGAPORE, SG 658065
                                                                                   SINGAPORE
SCANDPOWER AS     Case 20-33826 Document 89KYLE
                                   SCANNELL  Filed
                                                R  in TXSB on 08/03/20 SCANTECH
                                                                         Page 347  of 433LTD
                                                                                OFFSHORE
OS ALLE 9                             ADDRESS ON FILE                     SCANTECH HOUSE MORTON PETO ROAD
HALDEN, 02 1777                                                           GREAT YARMOUTH, NK NR31 0LT
NORWAY                                                                    UNITED KINGDOM




SCARBOROUGH CLINT DEE                 SCAVES BV                           [NAME REDACTED]
ADDRESS ON FILE                       WENDAKKER 5A                        ADDRESS ON FILE
                                      SCHOONEBEEK, 01 7761 PX
                                      THE NETHERLANDS




[NAME REDACTED]                       SCHALLER AUTOMATION LP              [NAME REDACTED]
ADDRESS ON FILE                       811 SHOTGUN RD                      ADDRESS ON FILE
                                      SUNRISE, FL 33326




[NAME REDACTED]                       [NAME REDACTED]                     SCHEXNAYDER DENNIS JUDE
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




SCHIEFERSTEIN JOHN                    SCHIFFER HICKS JOHNSON PLLC         SCHINDLER LIFTEN BV
ADDRESS ON FILE                       700 LOUISANA SUITE 2650             VERHEESKADE 4
                                      HOUSTON, TX 77002                   DEN HAAG, 08 2521 BN
                                                                          THE NETHERLANDS




SCHLUMBERGER CANADA LIMITED           SCHLUMBERGER LOGELCO INC            SCHLUMBERGER OIL AND GAS
5003 93 STREET                        TOWER E DIAMOND CONDOMI 6TH FLOOR   PANNEKEETWEG 17
EDMONTON, AB T6E 5S9                  KAMAYUT, MM 11041                   HEERHUGOWAARD, 08 1704 PL
CANADA                                MYANMAR                             THE NETHERLANDS




SCHLUMBERGER OILFIELD UK PLC          SCHLUMBERGER OVERSEAS SA            SCHLUMBERGER SERVICOS DE PETROLEO L
POCRA QUAY FOOTDEE                    45TH FLOOR TORNADO TOWER WEST BAY   AV PRESIDENTE WILSON NO 2318 13
ABERDEEN, AB AB11 5DQ                 DOHA, SQ 8746                       RIO DE JANEIRO, RJ 20030021
UNITED KINGDOM                        QATAR                               BRAZIL




SCHLUMBERGER                          SCHMIDT KARI                        SCHMITT TIMOTHY
GHUBA ROAD PLOT NO 344                ADDRESS ON FILE                     ADDRESS ON FILE
DAR ES SALAAM, TZ 0701
TANZANIA




SCHNEIDER ELECTRIC IT USA INC         SCHNEIDER THOMAS C                  SCHOENROCK HYDRAULIK MARINE SYSTEM
132 FIARGROUNDS ROAD                  ADDRESS ON FILE                     HASSELBINNEN 11
WEST KINGSTON, RI 02892                                                   SCHENEFELD, 01 22869
                                                                          GERMANY




SCHOETTLIN COLLIN S                   SCHRAEDER JOSEPH CHAD               SCHRAVEN MARTINA
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE
SCHREINER EDWARDCase
                 J        20-33826 Document 89CALEB
                                      SCHRYER    Filed in TXSB on 08/03/20 SCHRYER
                                                                             Page 348  of 433
                                                                                   THOMAS A
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                          SCHULENBERG STEVEN G                 SCHULTE CULLIN C
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




SCHULTZ DANIEL EDWARDRICHARD             SCHULTZ JACOB LYNN                   SCHUMACHER KEVIN LANE
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




SCHUMAN ANDREW MICHAEL                   SCHWEYEN WILLIAM NICHOLAS            SCI IT SOLUTIONS PVT LTD
ADDRESS ON FILE                          ADDRESS ON FILE                      8229 BOONE BOULEVARD SUITE 325
                                                                              VIENNA, VA 22193




SCIALDONE LAW FIRM PLLC                  SCIALDONE LAW FIRM PLLC              SCICHILONE VINCENT
1319 24TH AVENUE                         400 POYDRAS ST                       ADDRESS ON FILE
GULFPORT, MS 39501                       SUITE 1680
                                         NEW ORLEANS, LA 70130




SCIENCOFAST INC                          SCIVITA INC                          SCL GUYANA INC
12977 MAURER INDUSTRIAL DRIVE            BOYA INTERNATIONAL CENT SUITE A305   LOT 1 RUIMVELDT
SUNSET HILLS, MO 631271515               010 100102                           GEORGETOWN, GY
                                         CHINA                                GUYANA




SCL TRINIDAD LTD                         SCOBEL MARINE INC                    SCOFIELD GERARD POHORELSKY
LP 45 SADDLE ROAD SAN JUAN               138 KEATING DR                       901 LAKESHORE DRIVE SUITE 900
PORT OF SPAIN, TT                        BELLE CHASE, LA 70037                LAKE CHARLES, LA 70601
TRINIDAD AND TOBAGO




SCOFIELD GERARD POHORESKY                SCORPION ONE OILFIELD LLC            SCOTGRIP UK LIMITED
GALLAUGHER LANDRY                        9525 KATY FREEWAY SUITE 445          NORTH DEESIDE ROAD
901 LAKESHORE DRIVE SUITE 900            HOUSTON, TX 77024                    BANCHORY KINCARDINESHIRE, AB AB31 5YR
LAKE CHARLES, LA 70601                                                        UNITED KINGDOM




SCOTIA INSPECTION                        SCOTIA INSTRUMENTATION LTD           SCOTT ADAM CORY
U2 22 COHN STREET                        CAMPUS 1 BALGOWNIE RD BRIDGE OF DO   ADDRESS ON FILE
CARLISLE, WA 6101                        ABERDEEN, AB AB22 8GT
AUSTRALIA                                UNITED KINGDOM




SCOTT ADAM                               SCOTT DAVID WAYNE                    SCOTT DWAYNE JOSEY
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE
SCOTT GARY L       Case 20-33826 Document  89 Filed
                                    SCOTT JOSEPH CORYin TXSB on 08/03/20 SCOTT
                                                                           Page  349 of
                                                                               JOSEPH L 433
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




SCOTT MAXWELL                          SCOTT MCKENZIE O                      SCOTT SAVOSKI DANTELL
3064 E CORNELL AVE                     ADDRESS ON FILE                       ADDRESS ON FILE
GILBERT, AZ 85234




SCOTTECH OILFIELD SERVICES             SCOTTISH AND SOUTHERN ENERGY          SCOTTISH RIG REPAIRERS
32 REMISKO DRIVE FORRESTDALE           PO BOX 13                             CRAIGSHAW DRIVE
PERTH, WA 6112                         HAVANT, AB PO9 5JB                    ABERDEEN, AB AB12 3TH
AUSTRALIA                              UNITED KINGDOM                        UNITED KINGDOM




SCOTTISH WATER BUSINESS STREAM LTD     SCOUT CCTV AS                         SCREW CONVEYOR LIMITED
7 LOCHSIDE VIEW                        BREIMYRA 18                           UNIT 11 DENMORE INDUSTRIAL ESTATE
EDINBURGH, DU EH12 9DH                 BRYNE, 11 4344                        ABERDEEN, AB AB23 8JW
UNITED KINGDOM                         NORWAY                                UNITED KINGDOM




SCRIBBER OSCAR J                       SCRIBNER RUSSELL A                    SCUDO OPTICO INDUSTRIAL LTD
ADDRESS ON FILE                        ADDRESS ON FILE                       AV PREFEITO ALVERTO MOUR 6400 LTA
                                                                             SETE LAGOAS, MG 35701970
                                                                             BRAZIL




SDV USA INC                            SEA DEEP SHIPYARD PTE LTD             SEA LAUNCH NV
15490 VICKERY DRIVE                    NO 6 PIONEER SECTOR 1                 FORT NASSAUWEG ZN
HOUSTON, TX 77032                      JURONG, SG 628418                     WILLEMSTAD
                                       SINGAPORE                             CURACAO




SEA SAFETY MARINE SERVICES CO LLC      SEA SITE INTERNATIONAL TRADING        SEA SURVEY LTDA
PO BOX 2840                            PO BOX 15108                          APTO 701 RUA CARLOS PEREIRA FALCA£O
AL KHOBAR, SA 34626                    DOHA, SQ 15108                        RECIFE, PE 51021350
SAUDI ARABIA                           QATAR                                 BRAZIL




SEA2CRADLE BV                          SEA2SEA INTERNATIONAL PTE LTD         SEABROOK CARTER
SCHEEPMAKERSHAVEN 59                   103 NEYTHAL ROAD                      ADDRESS ON FILE
ROTTERDAM, 12 3011 XV                  SINGAPORE, SG 628591
THE NETHERLANDS                        SINGAPORE




SEACON ADVANCED PRODUCTS LLC           SEACON EUROPE LTD                     SEACON
1321 NELIUS ROAD                       SEACON HOUSE HEWETT ROAD              1700 GILLESPIE WAY
BELLVILLE, TX 77418                    GREAT YARMOUTH, NK NR31 0RB           EL CAJON, CA 92020
                                       UNITED KINGDOM




SEACOR MARINE LLC                      SEACROFT MARINE CONSULTANTS LIMITED   SEACURUS
7910 MAIN STREET 2ND FLOOR             ROUNDHOUSE POCRA QUAY FOOTDEE         PLANTATION PLACE SOUTH
HOUMA, LA 70360                        ABERDEEN, AB AB11 5DQ                 60 GREAT TOWER ST
                                       UNITED KINGDOM                        LONDON EC3R 5AZ
                                                                             UNITED KINGDOM
SEAFER COMERCIALCase
                  LTDA 20-33826       Document 89MARINE
                                         SEAFLOAT  FiledSERVICES
                                                          in TXSB   on 08/03/20 SEAFLUX
                                                                 LIMITED          Page COMERCIO
                                                                                        350 of 433
                                                                                                E SERVICOS LTDA
PRAIA CAMPISTA AV GUADALAJARA 117         PLOT A89 FIDDIL COMMERCIAL AVENUE     ROD AMARAL PEIXOTO 6000 KM 187
MACAE RJ, RJ 27923220                     PORT HARCOURT, RV                     MACAE, RJ 27910971
BRAZIL                                    NIGERIA                               BRAZIL




SEAFORTH GENERAL AGENCIES LTD             SEAFOX TLQ BV                         SEAL JASON L
MISSION TO SEAMEN ANNEXE 1ST FLOOR        TAURUSAVENUE 23 ZUIDTOREN 2132 LS     ADDRESS ON FILE
DAR ES SALAAM, TZ                         HOOFDDORP, 08 2130 AT
TANZANIA                                  THE NETHERLANDS




SEAL WILLIAM J                            SEALTITE LLC                          SEAMANS RAYNA
ADDRESS ON FILE                           500 DEER CROSS DR                     ADDRESS ON FILE
                                          MADISONVILLE, LA 70447




SEAMAR DIVERS LLC                         SEAMAR DIVERS MEXICO S DE RL          SEAMAR HOLDINGS LLC
8000 SW 117TH AVE STE 206                 5730 CLAREWOOD DR                     PO BOX 740976
MIAMI, FL 33194                           HOUSTON, TX 77274                     HOUSTON, TX




SEAMASTERS SERVICES LIMITED               SEAN C HANKO                          SEAPORT GLOBAL HOLDINGS
647 WINDMILL ROAD                         ADDRESS ON FILE                       360 MADISON AVENUE 22ND FL
DARTMOUTH, NS B3B 1B7                                                           NEW YORK, NY 10017
CANADA




SEAPORT STEEL CO                          SEARCH TECHNOLOGY LLC                 SEASIDE MARINE SURVEYS SERV
3660 EAST MARGINAL WAY S                  6575 WEST LOOP SOUTH SUITE 180        CENTRO RUA DA CONCEIA§A£O 188 GRUPO
SEATTLE, WA 98134                         BELLAIRE, TX 77401                    1
                                                                                MACAE RJ, RJ 24020087
                                                                                BRAZIL



SEATAG AUSTRALAUSIAN SERVICES PTE L       SEATEK INDIA                          SEATON ANTHONY
420 NORTH BRIDGE ROAD 0503 NORTH          C1314ANTOP HILL WAREHOUSING COMP      ADDRESS ON FILE
SINGAPORE, SG 188727                      MUMBAI, 13 400037
SINGAPORE                                 INDIA




SEATRAX INC                               SEATRAX UK LTD                        SEATRONICS INC
PO BOX 840687                             SOUTHTOWN ROAD                        719 HIGHWAY 90 EAST
HOUSTON, TX 77284                         GREAT YARMOUTH, NK NR31 0JJ           NEW IBERIA, LA 70560
                                          UNITED KINGDOM




SEAWARD SAFETY INC                        SEBRIGHT MATTHEW RYAN                 SECORP INDUSTRIES
1614 W SAM HOUSTON PKWY N                 ADDRESS ON FILE                       2101 JEFFERSON STREET
HOUSTON, TX 77043                                                               LAFAYETTE, LA 70501




SECORP INDUSTRIES                         SECORP INDUSTRIES                     SECRETARIA DA RECEITA FEDERAL SRF
PLOT 35 SECTOR M46 MUSSAFAH               STREET 41 GATE 77 SALWA INDUSTRIA     AV THIRTYONE MARCH 2595
ABU DHABI, AE                             DOHA, SQ                              SIQUEIRA CAMPOS
UNITED ARAB EMIRATES                      QATAR                                 ARACAJU 49075080
                                                                                BRAZIL
                 Case 20-33826
SECRETARIA DA RECEITAFEDERAL SRF      Document 89 DE
                                         SECRETARIA Filed in TXSB
                                                      FAZENDA      on 08/03/20
                                                              ESTADUAL SEFAZ     Page 351
                                                                               SECRETARIA DEof 433
                                                                                             FAZENDAESTADUAL      SEFAZ
AV THIRTYONE MARCH 2595                   RUA REGENTE FIJO Nº 7                  RUA REGENTE FIJONº 7 1º
SIQUEIRA CAMPOSARACAJU 49075080           1º ANDAR                               ANDARCENTRO, CEP 20070021
BRAZIL                                    RIO DE JANEIRO 20070021                BRAZIL
                                          BRAZIL



SECRETARIA MUNICIPAL DE FAZENDA           SECRETARIA MUNICIPAL DEFAZENDA         SECTION CREDIT MOTOR LEASING
RUA AFONSO CAVALCANTI                     RUA AFONSO CAVALCANTI 455              5 BENOI PLACE
455ANEXO                                  ANEXO CIDADE NOVA                      SINGAPORE, SG 629926
CIDADE NOVA                               BRAZIL                                 SINGAPORE
RIO DE JANEIRO BRAZIL



SECUREWEST INTERNATIONAL INC              SECURITIES AND EXCHANGE COMMISSION     SECURITIES AND EXCHANGE COMMISSION
43 ESTOVER CLOSE                          100 F ST NE                            100 F STREET NE
PLYMOUTH, DV PL6 7PL                      WASHINGTON, DC 20549                   WASHINGTON, DC 20549
UNITED KINGDOM




SECURITIES AND EXCHANGE COMMISSION        SECURITIES AND EXCHANGE COMMISSION     SEDCO DUBAI LLC
200 VESEY STREET                          FORT WORTH REGIONAL OFFICE             13135 DAIRY ASHFORD ROAD
SUITE 400                                 ATTN SHAMOIL SHIPCHANDLER REG DIR      SUITE 800
NEW YORK, NY 10281                        801 CHERRY ST STE 1900 UNIT 18         SUGAR LAND, TX 77478
                                          FORT WORTH, TX 76102



[NAME REDACTED]                           SEEL MATTHEW GARY                      SEGER EDWARD H
ADDRESS ON FILE                           ADDRESS ON FILE                        ADDRESS ON FILE




SELECT PHYSICAL THERAPY HOLDINGS IN       SELECTED FUNERAL LIFE INSURANCE CO     SELETAR SHIPPING LTD
1015 N CARROL AVE STE 100                 119 CONVENTION BLVD                    ASCO MARINE BASE SOUTH DENES ROAD
DALLAS, TX 75267                          HOT SPRINGS NATIONAL PARK, AR 71901    GREAT YARMOUTH, AB NR30 3LX
                                                                                 UNITED KINGDOM




SELF CHARLES C                            [NAME REDACTED]                        SELLERS CHRISTOPHER BRANDON
ADDRESS ON FILE                           ADDRESS ON FILE                        ADDRESS ON FILE




SELLERS SALES COMPANY INC                 SELLERS TYLER W                        SEMBCORP MARINE INTEGRATED YARD PTE
1904 S LOOP DR                            ADDRESS ON FILE                        29 TANJONG KLING ROAD
WACO, TX 76703                                                                   SINGAPORE, SG 628054
                                                                                 SINGAPORE




SEMBCORP MARINE REPAIRS UPGRADES          SEMCO MARITIME AS                      SEMCO MARITIME INC
ADMIRALTY ROAD WEST                       STENHUGGERVEJ 1214                     3151 BRIARPARK DRIVE SUITE 225
SINGAPORE, SG 759956                      ESBJERG V, 005 6710                    HOUSTON, TX 77042
SINGAPORE                                 DENMARK




SEMCO MARITIME INC                        SEMETRE PREST SERVICOS LTDA            SEND WORD NOW
TERN PLACE DENMORE INDUSTRIAL             RUA ELOY ALONSO 530                    SWN COMMUNICATIONS INC
ABERDEEN, AB AB23 8JX                     PRAIA DO IMPERADOR MAGE, RJ 25900000   ATTN PAT WEESNER
UNITED KINGDOM                            BRAZIL                                 224 W 35H ST SUITE 500
                                                                                 NEW YORK, NY 10001
                  CasePTE
SENG HENG ENGINEERING  20-33826
                          LTD        Document
                                        SENNER89  Filed in TXSB on 08/03/20 SENTRY
                                              LANCE                           PageINVESTMENT
                                                                                    352 of 433
                                                                                             MANAGEMENT LLC
NO 29 JOO KOON CIRCLE                    ADDRESS ON FILE                          15 YORK ST 2ND FL
SINGAPORE, SG 629058                                                              TORONTO, ON M5J 0A3
SINGAPORE




SENTRY SUPPLY INC DBA                    SENYAR REAL ESTATE ONE PERSON CO LLC     SENYAR REAL ESTATE ONE PERSON COMPA
318 CITIES SERVICE HWY                   OFFCIE 103 UBORA MGMT OFFICE TOWER       OFFCIE 103 UBORA MGMT OFFICE TOWE
SULPHUR, LA 70663                        BUSINESS BAY                             BUSINESS BAY
                                         DUBAI 9275                               DUBAI 9275
                                         UNITED ARAB EMIRATES                     UNITED ARAB EMIRATES



SEPARATOR SPARES AND EQUIPMENT LLC       SEPULVADO CHARLES WAYLON                 SEPULVADO CHRISTOPHER
144 INTRACOASTAL DRIVE                   ADDRESS ON FILE                          ADDRESS ON FILE
HOUMA, LA 70363




SEPULVADO DARRELL ALLEN                  SEPULVADO DEXTER ALLYN                   SEPULVADO JOSEPH LEE
ADDRESS ON FILE                          ADDRESS ON FILE                          ADDRESS ON FILE




SEPULVADO MICHAEL A                      SEPULVADO TIMOTHY R                      SEQU OFFSHORE SAFETY SDN BHD
ADDRESS ON FILE                          ADDRESS ON FILE                          33 JALAN YAP AH SHAK SUITE 83
                                                                                  KUALA LUMPUR, KUL 50300
                                                                                  MALAYSIA




SERASA SA                                SERCK SERVICES COMPANY LLC               SERCK SERVICES GULF LTD
RUA DA CONCEICAO 12O ANDAR 95            M 15 NUMBER 2 BUILDING MASFAH BUILDING   INDUSTRIAL AREA NO 12
NITEROI RJ, RJ 24020085                  AL MUSSFFAH ZONE                         SHARJAH, AE
BRAZIL                                   ABU DHABI, AE                            UNITED ARAB EMIRATES
                                         UNITED ARAB EMIRATES



SERI SENTOSA MARKETING MANAGEMENT        SERIKANDI OILFIELD SERVICES SDN BHD      SERMAP COMERCIO E SERVIA§OS LTDA
LOT Q33 Q34 Q35 LAMBAK KANAN             LOT 4223 NO 16 JALAN MENTERI             161 GR DOS CAVALEIROS RUA ALOISI
BANDAR SERI BEGAWAN, BN BB1714           KUALA BELAIT, BN KA 1189                 MACAE RJ, RJ 27930560
BRUNEI                                   BRUNEI                                   BRAZIL




SERTEC BR SERVIA§OS TA©CNICOS LTDA       SERV RIO E C E CULTURAIS LTDA            SERVICE MEDICAL INTERNATIONAL LTD
GARDENIA AZUL AV DAS LAGOAS 1973         RUA CORONEL GUIMARAES 121                KM12 ABA PORT HARCOURT
RIO DE JANEIRO, RJ 22765455              NITEROI RJ, RJ 24110137                  PORT HARCOURT, RV
BRAZIL                                   BRAZIL                                   NIGERIA




SERVICE PUMP COMPRESSOR                  SERVICENOV MISSION PRODUCTS UK LIM       SERVICENOW INC
PO BOX 26390                             UNIT 4 5 KIRKTON AVENUE                  4810 EASTGATE
OKLAHOMA CITY, OK 731260390              ABERDEEN, AB AB21 0BF                    SAN DIEGO, CA 92109
                                         UNITED KINGDOM




SERVICIOS MARINOS DEL SURESTE            SERVICIOS TECNICOS ESPECIALIZADOS        SERVICIOS Y ALIMENTOS BISTRO SA DE
AV CUATRO ORIENTE NO6 1RA DARSENA        AVENUE 56 NO 273                         CALLE 47 33 COL PALLAS
CD DEL CARMEN, CMP 24140                 CIUDAD DEL CARMEN, CMP 24180             CIUDAD DEL CARMEN, CMP 24140
MEXICO                                   MEXICO                                   MEXICO
                  Case 20-33826
SERVICIOS Y ARRENDAMIENTO  DE      Document
                                      SERVRX 89
                                             INC Filed in TXSB on 08/03/20 SERVRX
                                                                             PageINC
                                                                                  353 of 433
CALLE 68 NO 115B COL MORELOS           14400 NORTH 87TH STREET SUITE 120   PO BOX 654151
CD DEL CARMEN, CMP 24115               SCOTTSDALE, AZ 85260                DALLAS, AZ 752654151
MEXICO




SES CANADA ULC                         SETCORE ARABIA PETROLEUM SERVICES   SETH BILLIOT
106 CLYDE AVENUE                       LAND HM2 OLD ABQAIQ ROAD            423 CHARLOTTE DRIVE
MOUNT PEARL, NL A1N 4S2                DAMMAM, SA 31451                    PATTERSON, LA 70392
CANADA                                 SAUDI ARABIA




SEVEN SEAS INSPECTION S PTE LTD        SEVEN SEAS SHIP MAINTENANCE REPAI   SEVIN JERRY EDWARD
1 SOON LEE STREET 0303 PIONEER C       SHED NO 94 AL JADAF                 ADDRESS ON FILE
SINGAPORE, SG 627605                   DUBAI, AE
SINGAPORE                              UNITED ARAB EMIRATES




SEWARD KISSEL LLP                      SG AMERICAS SECURITIES LLC          SGS AUSTRALIA PTY LTD
ONE BATTERY PARK PLAZA                 245 PARK AVE                        5 YELLAND WAY
NEW YORK, NY 10004                     NEW YORK, NY 10167                  BASSENDEAN, WA 6054
                                                                           AUSTRALIA




SGS CARIBBEAN NV FORMER MIAMI          SGS US GULF COAST DIVING LLC        SH GROUP AS
FORT NASSAUWEG ZN                      811 BAY STAR BLVD                   KUOPIOVEJ 20
WILLEMSTAD                             WEBSTER, TX 77598                   SVENDBORG, 005 5700
CURACAO                                                                    DENMARK




SHAEENA AKRAM                          SHAFIE NOR AISHAH BINTE             SHAH MAUNIL
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




SHAIKH FAIZAN                          SHAIKH HAROON                       SHAIKH MOHAMED SALIM IBRAHIM
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




SHAKSY INTERNATIONAL LLC               SHAMROCK MARINE SERVICES            SHANAF NASSER AHMED
JEBEL ALI FREE ZONE AREA               942 HARPSWELL NECK ROAD             ADDRESS ON FILE
DUBAI, AE                              HARPSWELL, ME 04079
UNITED ARAB EMIRATES




SHANAFELT SHANE ANTHONY                SHANCO EQUIPMENT SPECIALISTS        SHANCO EQUIPMENT SPECIALISTS
ADDRESS ON FILE                        4914 GASSNER                        PO BOX 845
                                       BROOKSHIRE, TX 77423                FULSHEAR, TX 77441




SHANE M DAVENPORT                      SHANKER IYER CO                     SHANKS WASTE MANAGEMENT LTD
3614 WALKER FALLS LANE                 80 RAFFLES PLACE                    UNIT 22 NURSLING INDUSTRIAL ESTATE
FULSHEAR, TX 77441                     SINGAPORE, SG 048624                SOUTHAMPTON, AB SO16 0YU
                                       SINGAPORE                           UNITED KINGDOM
                 Case
SHANLEY MICHAEL STEVEN   20-33826 Document  89 Filed in TXSB on 08/03/20 SHANNON
                                     [NAME REDACTED]                       Page 354  of 433
                                                                                 JONATHAN DEMARCUS
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




SHAREPOINTXPERTS                       SHARP ALTON                            SHARP CHADWICK H
12110 SUNSET HILLS ROAD SUITE 600      ADDRESS ON FILE                        ADDRESS ON FILE
RESTON, VA 20191




[NAME REDACTED]                        SHARP STEVEN                           SHARPLEY CHRISTOPHER BRYAN
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




SHAUN BURKEEN                          SHAVER JOHN CLARK                      SHAVLIK
ADDRESS ON FILE                        ADDRESS ON FILE                        698 WEST 10000 SOUTH STR SUITE 500
                                                                              SOUTH JORDAN, UT 84095




[NAME REDACTED]                        SHAW KARA                              [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




SHAW WESTON MCCOY                      SHAW WILLIAM ARTIE                     [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                        ADDRESS ON FILE




SHEBAS INTERGRATED SERVICES LTD        SHEEHY LOVELACE MAYFIELD PC            SHEFFIELD JUSTIN
7B ADA GEORGE ROAD                     510 N VALLEY MILLS DRIV SUITE 500      ADDRESS ON FILE
PORT HARCOURT, RV                      WACO, TX 76710
NIGERIA




SHELDON BARACHO DBA                    SHELDON ISD                            SHELITE HEATH LEWIS
814 OYSTER CREEK DRIVE                 11411 CE KING PARKWAY SUITE A          ADDRESS ON FILE
SUGAR LAND, TX 77478                   HOUSTON, TX 770447192




SHELL BG TANZANIA LTD TANZANIA BR      SHELL BRASIL PETROLEO LTDA             SHELL BRUNEI PETROLEUM COMPANY SDN
MANAGER OF DRILLING OPS                MANAGER OF DRILLING OPS REF PTWDBR     BHD
1ST FLOOR KILWA HOUSE                  AVENIDA DAS AMERICAS                   MANAGER OF DRILLING OPERATIONS
PLOT 369 TOURE DR OYSTER BAY           4200 BL6                               JALAN UTARA PANAGA
DAR ES SALAAM TANZANIA                 RIO DE JANEIRO 22640102 BRAZIL         KB2933
                                                                              SERIA KB2933 NEGARA BRUNEI
                                                                              DARUSSALAM

SHELL DEV AUSTRALIA PROPRIETARY LTD    SHELL EP WELLS EQUIPMENT SERVICES BV   SHELL EP WELLS EQUIPMENT SERVICES BV
LUIS BACARREZA                         KLAAS VAN DER PLAS                     MANAGER OF DRILLING OPERATIONS
2 VICTORIA AVENUE                      LANGE KLEIWEG 40                       KESSLER PARK 1
PERTH, WA 6000                         RIJSWIJKZH 2288 GK                     RIJSWIJKZH 2288 GS
AUSTRALIA                              THE NETHERLANDS                        THE NETHERLANDS
                  Case 20-33826
SHELL EP WELLS EQUIPMENT SERVICES BV Document  89
                                        SHELL EP    Filed
                                                 WELLS     in TXSB
                                                       EQUIPMENT    on 08/03/20
                                                                 SERVICES BV      Page
                                                                                SHELL EP 355
                                                                                          WELLSofEQUIPMENT
                                                                                                  433      SVS BV
NORBERT VAN BEELAN                      TRACY PAGE                              CURRENTLY ASSIGNED TO SHELL
KESSLER PARK 1                          LANGE KLEIWEG 40                        OFFSHORE INC
RIJSWIJKZH 2288 GS                      RIJSWIJKZH 2288 GK                      KESSLER PARK 1 POSTBUS 60
THE NETHERLANDS                         THE NETHERLANDS                         RIJSWIJK, 12 2280 AB
                                                                                THE NETHERLANDS


SHELL EP WELLS EQUIPMENT                 SHELL EXPLORATION PRODUCTION             SHELL EXPLORATION AND PRODUCTION
KESSLER PARK 1                           PO BOX 4749                              COMPANY
POSTBUS 60                               HOUSTON, TX 772104749                    MANAGER OF DRILLING OPERATIONS
RIJSWIJK, 12 2280 AB                                                              200 N DAIRY ASHFORD
THE NETHERLANDS                                                                   HOUSTON, TX 77057



SHELL GLOBAL SOLUTIONS                   SHELL INTERNATIONAL EASTERN TRADING      SHELL INTERNATIONAL EXPLORATION
CAREL VAN BYLANDTLAAN 23                 9 NORTH BUONA VISTA DRIVE 0701           DEV ITALIA SPA BULGARIA BRANCH
THE HAGUE, 12 2596 HR                    SINGAPORE, SG 138588                     MANAGER DRILLING OP 48 SITNYAKOVO
THE NETHERLANDS                          SINGAPORE                                BLVD
                                                                                  SERKIKA OFFICES 8TH FLOOR
                                                                                  SOFIA 1505 BULGARIA


SHELL OFFSHORE CENTRAL GABON LTD         SHELL OFFSHORE INC                       SHELL OFFSHORE INC
MANAGER OF DRILLING OPS                  701 PYDRAS ST STE 2720                   ALEXIS ROLLIER
CAREL VAN BYLANDTLAAN 5                  NEW ORLEANS, LA 701611933                150 DAIRY ASHFORD ROAD
SGRAVENHAGE 2596HP                                                                HOUSTON, TX 77079
THE NETHERLANDS



SHELL OFFSHORE INC                       SHELL OFFSHORE INC                       SHELL OFFSHORE INC
GM CP DEEPWATER WELLS GOM                MANAGER OF DRILLING OPERATIONS           MANAGER OF DRILLING OPERATIONS
701 POYDRAS STREET                       1 ALTENS FARM ROAD                       200 N DAIRY ASHFORD
NEW ORLEANS, LA 70139                    NIGG                                     HOUSTON, TX 77057
                                         ABERDEEN AB12 3FY SCOTLAND



SHELL OFFSHORE INC                       SHELL OIL PRODUCTS US                    SHELL OIL PRODUCTS US
MARLENE GERGES                           16010 GREENWOOD PINES DR                 3800 NW ST HELENS RD
701 POYDRAS STREET                       HOUSTON, TX 77210                        PORTLAND, OR 97210
NEW ORLEANS, LA 70139




SHELL OIL PRODUCTS US                    SHELL UPSTREAM TURKEY                    SHELL
PO BOX 4749                              MANAGER OF DRILLING OPERATIONS           ATTN CHRIS SISTRUNK
HOUSTON, TX 77210                        TANKVEIEN POSTBOKS 40                    2596 HR THE HAGUE
                                         TANANGER 4098                            THE NETHERLANDS
                                         NORWAY



SHELLEY TERRY LYNN                       SHEPARD MARK FREDERICK                   SHEPHERD BRADLEY
ADDRESS ON FILE                          ADDRESS ON FILE                          ADDRESS ON FILE




SHEPHERD CODY LEE                        [NAME REDACTED]                          [NAME REDACTED]
ADDRESS ON FILE                          ADDRESS ON FILE                          ADDRESS ON FILE




SHERIDAN GARY THOMAS                     SHERMCO INDUSTRIES INC                   SHERMCO INDUSTRIES INC
ADDRESS ON FILE                          2425 EAST PIONEER DRIVE                  PO BOX 540545
                                         IRVING, TX 75061                         DALLAS, TX 753540545
                Case
SHERRY R HENDERSON       20-33826 Document 89 BENJAMIN
                                     SHERWOOD  Filed inJOHN
                                                        TXSB on 08/03/20 SHERWOOD
                                                                           Page 356 of LANE
                                                                                  GARY 433
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




SHI INTERNATIONAL CORP                 SHIELDS NICHOLAS LAVEARN            SHIMMER INSPECTION REPAIR AND
290 DAVIDSON AVENUE                    ADDRESS ON FILE                     PARQUE ALPHAVILLE RUA EDILCE ODI 95
SOMERSET, NJ 08873                                                         CAMPOS DOS GOYTACAZES, RJ 28024440
                                                                           BRAZIL




SHIN PROPERTY SERVICES PTE LTD         SHINE JUSTIN DAVID                  SHIP MODELLING SIMULATION
545 ORCHARD ROAD 1302                  ADDRESS ON FILE                     LADEHAMMERVEIEN 4
SINGAPORE, SG 238882                                                       TRONDHEIM, 16 7041
SINGAPORE                                                                  NORWAY




SHIPA€™S EQUIPMENT CENTRE GRONINGEN    SHIPMAN BRIAN HEATH                 SHIPS CHANDLER COMERCIO DE
DUINKERKENSTRAAT 40                    ADDRESS ON FILE                     RUA FERREIRA VIANA NO 3 CENTRO
GRONINGEN, 5 9723 BT                                                       MACAE, RJ 27910030
THE NETHERLANDS                                                            BRAZIL




SHIRLEY JAMEY L                        SHISLER CHARLES                     SHOCK MATTHEW MICHAEL
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




SHOOK LIN BOK LLP                      SHORELINE MARINE INC DBA SAFETECH   SHORT KLINTON DAVID
1 ROBINSON ROAD                        1230 WILSON COURT                   ADDRESS ON FILE
SINGAPORE, SG 048542                   HUMBLE, TX 77396
SINGAPORE




SHOURES PTY LTD TA FASTA COURIERS      SHOUSE EDWARD B                     SHOWIKHAT MAITHAM ALI
35B SARICH CT                          ADDRESS ON FILE                     ADDRESS ON FILE
OSBORNE PARK, WA 6916
AUSTRALIA




SHOWS ROBERT                           SHRADER WILLIAM                     SHREDIT LIMITED
ADDRESS ON FILE                        ADDRESS ON FILE                     FORESTERS GREEN UNIT 1
                                                                           MANCHESTER, LA M171EJ
                                                                           UNITED KINGDOM




SHREDIT USA INC                        SHRIVES ADAM J                      SHRIVES NATHALIA DOS SANTOS
10560 BISSONNET STREET SUITE 190       ADDRESS ON FILE                     ADDRESS ON FILE
HOUSTON, TX 77099




SHRM CATERING SERVICES DBA             SHRULL JACOB                        SHU JESSICA
91337 COLLECTIONS DRIVE                ADDRESS ON FILE                     ADDRESS ON FILE
CHICAGO, IL 60693
SHUEY NICHOLAS D   Case 20-33826 Document
                                    SHUMAN89  Filed inSERVICES
                                           CONSULTING  TXSB on LP 08/03/20 SHUTE
                                                                             Page  357 of
                                                                                 WESLEY   433
                                                                                        PHALLON
ADDRESS ON FILE                         2625 BAY AREA BLVD 301                ADDRESS ON FILE
                                        HOUSTON, TX 77058




SHUWAIKHAT HASSAN AHMED                 SIBILLE KEVIN M                       SIBREL MATTHEW
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




SIDLEY AUSTIN LLP                       SIDUS SOLUTIONS LLC                   [NAME REDACTED]
ONE SOUTH DEARBORN ST                   PO BOX 420698                         ADDRESS ON FILE
CHICAGO, IL 60603                       SAN DIEGO, CA 921420698




SIEMENS AS                              SIEMENS ENERGY INC                    SIEMENS ENERGY INC
OESTRE AKER VEI 90 P B 1                4400 ALAFAYA TRAIL                    PO BOX 121057
OSLO, 03 0613                           ORLANDO, FL 328262399                 DALLAS, TX 753121057
NORWAY




SIEMENS FINANCIAL SERVICES LTD          SIEMENS INDUSTRIAL TURBOMACHINERY     SIEMENS NEDERLAND N V
SEFTON PARK BELLS HILL                  PO BOX 1 WATERSIDE SOUTH              PRINSES BEATRIXLAAN 800
STOKE POGES, BU SL2 4JS                 LINCOLN, LI LN5 7FD                   DEN HAAG, 08 2595 BN
UNITED KINGDOM                          UNITED KINGDOM                        THE NETHERLANDS




SIEMENS PLC                             SIEMENS PTE LTD                       SIGMA ENGINEERING WORKS
SIR WILLIAM SIEMENS HOUSE               60 MACPHERSON ROAD                    NEAR QUEENEX CO MUNICIPALITY BLDG
MANCHESTER, YW M20 2UR                  SINGAPORE, SG 348615                  PLOT NO 4954 W4 AL MUSSAFAH
UNITED KINGDOM                          SINGAPORE                             INDUSTRIAL AREA
                                                                              ABU DHABI, AE
                                                                              UNITED ARAB EMIRATES


SIGMA RELIABILITY SOLUTIONS LLC         SIGMA SPECIALISED INSPECTION CO LLC   SIGMAN ALBERT L
1637 SOUTH LEWIS AVENUE                 NO 50 7TH STREET ZONE 6 MUSSAFAH      ADDRESS ON FILE
TULSA, OK 74104                         ABU DHBAI, AE
                                        UNITED ARAB EMIRATES




SIGNET MARITIME CORPORATION             SIKES JUSTIN KYLE                     [NAME REDACTED]
1300 POST OAK BOULEVARD SUITE 600       ADDRESS ON FILE                       ADDRESS ON FILE
HOUSTON, TX 77056




SILVA GEORGE PATRICK                    SILVA OSCAR                           SILVERDOT LTD
ADDRESS ON FILE                         ADDRESS ON FILE                       BURN OBENNIE ROAD
                                                                              BANCHORY, AB AB31 5ZU
                                                                              UNITED KINGDOM




[NAME REDACTED]                         SILVIA SPECIALIST CLINIC AND          [NAME REDACTED]
ADDRESS ON FILE                         1 EZIMBU CRESCENT                     ADDRESS ON FILE
                                        PORT HARCOURT, RV
                                        NIGERIA
SIM JOHN            Case 20-33826 Document  89 Filed
                                     SIMAR ZACHERY K in TXSB on 08/03/20 SIME
                                                                           Page  358
                                                                              DARBY   of A433
                                                                                    RENT   CAR SDN BHD
ADDRESS ON FILE                          ADDRESS ON FILE                      LOG 1A G2 WISMA MPL JALAN RAJA
                                                                              KUALA LUMPUR, KUL 50250
                                                                              MALAYSIA




SIMIEN KEVIN JORDAN BRACY                SIMMONS COMPANY INTERNATIONAL        SIMMONS DEBRA ANN
ADDRESS ON FILE                          700 LOUISIANA SUITE 1900             ADDRESS ON FILE
                                         HOUSTON, TX 77002




SIMMONS LEONARD ROBERT                   SIMMONS MICHAEL DEWAYNE              SIMMONS RAYFORD S
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




SIMON JOSEPH RYAN                        SIMON MICHAEL EDWARD                 SIMON SHAWN PATRICK
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




SIMONS PHARMACY                          SIMPLE SOLUTIONS TRADING INDUSTRIA   SIMPLEX AMERICAS LLC
3303 NMAIN ST                            20 ST DAMMAM 2ND INDUSTRIAL CITY     20 BARTLES CORNER RD
HOUSTON, TX 77009                        CROSS 39 STREET                      FLEMINGTON, NJ 08822
                                         DAMMAM, SA 32442
                                         SAUDI ARABIA



SIMPSON BARRY ALAN                       SIMPSON GRIERSON                     SIMPSON THACHER BARTLETT LLP
ADDRESS ON FILE                          195 LAMBTON QUAY HSBC TOWER          425 LEXINGTON AVENUE
                                         WELLINGTON, WLG 6011                 NEW YORK, NY 10017
                                         NEW ZEALAND




SIMPSON THACHER BARTLETT LLP             SIMS DAVID LEE                       SIMS MARTY
900 G STREET NW                          ADDRESS ON FILE                      ADDRESS ON FILE
WASHINGTON, DC 20001




SIMS NOAH                                SIMS NOLAN DEAN                      SIMS PATRICK LABARON
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




SINALARTE COMA‰RCIO E SERVIA‡OS LTDA     SINCLAIR VOICENET LTD                SING HENG INDUSTRIAL SUPPLIES PTE
RUA ALFREDO BACKER NO 525 CENTRO         2 ORBITAL COURT PEEL PARK            BLK 25 PIONEER ROAD NORTH 01123
MACAE, RJ 27910190                       GLASGOW, AB G74 5PH                  SINGAPORE, SG 628469
BRAZIL                                   UNITED KINGDOM                       SINGAPORE




SINGH VIMLESH K                          SINGING RIVER HEALTH SYSTEM          SINGING RIVER HEALTH SYSTEM
ADDRESS ON FILE                          2809 DENNY AVENUE                    PO BOX 26627
                                         PASCAGOULA, MS 39581                 SALT LAKE CITY, MS 841260627
                  Case GROUP
SINGING RIVER RADIOLOGY 20-33826    Document   89 Filed OPERATIONS
                                       SINGLE INTEGRATED in TXSB on  08/03/20 SINGLETON
                                                                   PORTAL       Page 359   of 433 PA
                                                                                        ASSOCIATES
1365 MARKET STREET                      9310 MAX CONRAD DRIVE SUITE 175       DEPT 808 POB 4346
PASCAGOULA, MS 39567                    SPRING, TX 77379                      HOUSTON, TX 77210




SIRAMEX NIGERIA LIMITED                 SIRIUS SOLUTIONS LLP                  SISTAC SISTEMAS DE ACESSO LTDA
TRANS AMADI IND LAYOUT                  1233 WEST LOOP SOUTH SUITE 1800       RUA 14 LOTE 1999 CIDADE GEBARA
PORT HARCOURT, RV                       HOUSTON, TX 77027                     ITABORAI, RJ 24800000
NIGERIA                                                                       BRAZIL




SIX TEE ENGINEERING GROUP PTE LTD       SJ MEDICAL CENTER LLC                 SK CORPORATION
10 TOH GUAN ROAD                        1401 ST JOSEPH PARKWAY                906 CR 225
SINGAPORE, SG 608838                    HOUSTON, TX 77002                     FALFURRIAS, TX 78355
SINGAPORE




SKADDEN                                 SKAGGS JOSEPH GENO                    SKATES BARRY ALAN
                                        ADDRESS ON FILE                       ADDRESS ON FILE




SKATTESTYRELSEN                         SKATTESTYRELSEN                       SKELTON RAYMOND TRACY
NYKOBINGVEJ 76 BYGNING 45               NYKOBINGVEJ 76 BYGNING 45             ADDRESS ON FILE
4990 SAKSKOBING                         SAKSKOBING 4990
DENMARK                                 DENMARK




SKF RELIABILITY SYSTEMS                 SKILLED INTERNATIONAL FZLLC           SKILLED INTERNATIONAL PTE LIMITED
890 FORTY FOOT RD                       KNOWLEDGE VILLAGEBLOCK 2B             8 EU TONG SENG STREET 1984
LANSDALE, PA 19446                      DUBAI, AE                             SINGAPORE, SG 059818
                                        UNITED ARAB EMIRATES                  SINGAPORE




SKILLED INTERNATIONAL UK LIMITED        SKILLED OFFSHORE AUSTRALIA PTY LT     SKILLED OFFSHORE NZ LIMITED
11 RUBISLAW TERRACE                     LEVEL 2 600 MURRAY STREET             LEGALIS LIMTED TA PETER ANSLEY LEGAL
ABERDEEN, AB AB10 1XE                   PERTH, WA 6112                        LEVEL 1 21 DEVON STREET WEST
UNITED KINGDOM                          AUSTRALIA                             NEW PLYMOUTH, TAR 4342
                                                                              NEW ZEALAND



SKILLPEOPLE LIMITED                     SKINNER GARY STEPHEN                  SKIPPER JOSHUA TRAVIS
2A BYRON AVENUE TAKAPUN SUITE 231       ADDRESS ON FILE                       ADDRESS ON FILE
AUCKLAND, AKL 0622
NEW ZEALAND




SKOV NICHOLAS                           SKRINE                                SKULD MUTUAL PROTECTION AND
ADDRESS ON FILE                         50 JALAN DUNGUN 8TH FLOOR             INDEMNITY
                                        KUALA LUMPUR, PSK 50490               ASSOCIATION BERMUDA LTD
                                        MALAYSIA                              46 REID ST INNOVATION HOUSE
                                                                              HM12 HAMILTON
                                                                              BERMUDA


SKYACCESS BV                            [NAME REDACTED]                       SLATER DANIEL M
WEERTERVELD 69                          ADDRESS ON FILE                       ADDRESS ON FILE
MEERSSEN, 06 6231 NC
THE NETHERLANDS
                 Case 20-33826
SLATON MARINE CONSULTANTS            Document 89 BRETT
                                        SLAUGHTER FiledNICHOLAS
                                                        in TXSB on 08/03/20 SLAWSON
                                                                              Page 360  ofM433
                                                                                    SYLVIA
PO BOX 73046                             ADDRESS ON FILE                     ADDRESS ON FILE
DUBAI, AE
UNITED ARAB EMIRATES




SLECA SOUTH LA ELECTRIC COOP ASSN        SLECA SOUTH LA ELECTRIC COOP ASSN   SLEIPNIR LOGISTICS INC
2028 COTEAU RD                           PO BOX 4037                         43 SAGONA AVENUE UNIT 3
HOUMA, LA 70364                          HOUMA, LA 703614037                 MOUNT PEARL, NL A1N 4P9
                                                                             CANADA




SLIFE ANTHONY                            SLING ALONG LTD                     SLINGER LUCY
ADDRESS ON FILE                          4 HOLIDAY PARK                      ADDRESS ON FILE
                                         DIEGO MARTIN, TT 00000
                                         TRINIDAD AND TOBAGO




SLOAN THOMAS B                           [NAME REDACTED]                     SLOT RECLAME VOF
ADDRESS ON FILE                          ADDRESS ON FILE                     NIJVERHEIDSWEG 00002 A
                                                                             DEN HELDER, 08 1785 AA
                                                                             THE NETHERLANDS




SLOT ZEEFDRUK BV                         SLOVER MATTHEW                      SLS BEARINGS S PTE LTD
NIJVERHEIDSWEG 2A                        ADDRESS ON FILE                     31 TUAS AVE 11
DEN HELDER, 08 1785 AA                                                       SINGAPORE, SG 639105
THE NETHERLANDS                                                              SINGAPORE




[NAME REDACTED]                          [NAME REDACTED]                     SMALL STEPS NURTURING CENTER
ADDRESS ON FILE                          ADDRESS ON FILE                     2902 JENSEN DRIVE
                                                                             HOUSTON, TX 77026




SMALLWOOD SHAWN MICHAEL                  SMART BILLY R                       SMART FABRICATORS OF TEXAS
ADDRESS ON FILE                          ADDRESS ON FILE                     6830 S 1ST AVE
                                                                             SABINE PASS, TX 77655




[NAME REDACTED]                          [NAME REDACTED]                     SMARTYBT OILFIELD SERVICES PTE LTD
ADDRESS ON FILE                          ADDRESS ON FILE                     80 TUAS AVE 11
                                                                             SINGAPORE, SG 639096
                                                                             SINGAPORE




SMC SHIP MOTION CONTROL                  SMEAD LEVI                          [NAME REDACTED]
203 RUE DARGENS AREA 2A                  ADDRESS ON FILE                     ADDRESS ON FILE
GZIRA, MT GZR1368
MALTA




SMIT INTERNATIONAL AMERICAS INC          SMIT SALVAGE BV                     SMIT SINGAPORE PTE LTD
15402 VANTAGE PARKWAY EA SUITE 316       ROSMOLENWEG 20                      23 GUL ROAD
HOUSTON, TX 77032                        PAPENDRECHT, 12 3356 LK             SINGAPORE, SG 629356
                                         THE NETHERLANDS                     SINGAPORE
SMITH ALEXANDER   Case 20-33826 Document  89 Filed
                                   SMITH ANDRE      in TXSB on 08/03/20 SMITH
                                               LARNELL                   Page   361 ofLACHEON
                                                                              ANTHONY   433
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




SMITH AUSTIN A                        SMITH BARRY M                       SMITH BENJAMIN CIEVE
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




SMITH BLAKE KARRINGTON                SMITH BRADLEY GEORGE                SMITH BRANDON ALLEN
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




SMITH CHARLES EDWARD                  SMITH CHRISTOPHER DOYLE             [NAME REDACTED]
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




SMITH ERIC MAURICE                    SMITH ERIC MICHAEL                  SMITH EVAN
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




SMITH EVENTS LTD                      SMITH FLETCHER LEON                 SMITH GORDON JAMIE
BANCHORY BUSINESS CENTRE BURN OBE     ADDRESS ON FILE                     ADDRESS ON FILE
ABERDEEN, AB AB31 5ZU
UNITED KINGDOM




SMITH HUNTER                          SMITH INTERNATIONAL CANADA LTD      SMITH INTERNATIONAL DO BRASIL
ADDRESS ON FILE                       396 11TH AVENUE SW SUITE 1600       RUA ALUA-SIO DA SILVA GOMES SN LOT
                                      CALGARY, AB T2R 0C5                 MACAE RJ, RJ 27930560
                                      CANADA                              BRAZIL




SMITH INTERNATIONAL GULF SERVICES     SMITH INTERNATIONAL INC             SMITH INTERNATIONAL INC
OILFIELD SUPPLY CENTER BUILDING NO    1310 RANKIN ROAD                    PO BOX 732136
DUBAI, AE                             HOUSTON, TX 77073                   DALLAS, TX 753732136
UNITED ARAB EMIRATES




SMITH INTERNATIONAL NORTH SEA LIM     SMITH JACE                          SMITH JAMES KENNETH
WOODSIDE ROAD                         ADDRESS ON FILE                     ADDRESS ON FILE
ABERDEEN, AB AB23 8EF
UNITED KINGDOM




SMITH JARED DALTON                    SMITH JARED                         SMITH JEFFREY KYLE
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE
[NAME REDACTED]    Case 20-33826 Document  89WAYNE
                                    SMITH JOE  Filed in TXSB on 08/03/20 SMITH
                                                                          Page   362
                                                                               JOHN   of 433
                                                                                    CHARLES
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




SMITH JOHN DONNELLY                    SMITH JOHN L                       SMITH JOHNNY TALER
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




SMITH JONATHAN COLE                    SMITH JOSHUA TODD                  SMITH KEVIN ANDREW
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




SMITH KEVIN M                          SMITH KRIS A                       SMITH LARKIN
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




SMITH LARRY WAYNE                      SMITH LUTHER ONEAL                 SMITH MARK W
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




SMITH MATTHEW RYAN                     SMITH MAX DANIEL                   SMITH MAXWELL
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




SMITH MICHAEL W                        SMITH MICKTRIC ROSS                SMITH NICHOLAS
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




SMITH PATRICK ROBERT                   SMITH RANDALL J                    SMITH RANDY DWAYNE
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




SMITH REGINALD R                       SMITH ROBERT NICHOLAS              SMITH RODNEY A
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




SMITH RODNEY SAWYER                    SMITH RYAN THOMAS                  SMITH SHELDON DWIGHT
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE
                Case
SMITH STEVEN GREGORY   20-33826 Document  89 Filed
                                   SMITH STEVEN      in TXSB on 08/03/20 [NAME
                                                MICHAEL                    Page  363 of 433
                                                                               REDACTED]
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




SMITH TRAVIS SHAYNE                   SMITH WILBUR E                     SMITH WILLIAM A
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                       SMITH ZACKERY                      SMITHHOLLAND BV
ADDRESS ON FILE                       ADDRESS ON FILE                    RA–NTGENWEG 8
                                                                         SPIJKENISSE, 12 3208 KG
                                                                         THE NETHERLANDS




SMOLIK NICHOLAS JOHN                  SMS KOREA CO LTD                   SMSO ANESTHESIA LLC
ADDRESS ON FILE                       56 MYEONGCHON 10GIL BUKGU          312 GRAMMONT STREET SUITE 101
                                      ULSAN, 11 683390                   MONROE, LA 71201
                                      SOUTH KOREA




SMST DESIGNERS CONSTRUCTORS BV        SMTC GLOBAL SINGAPORE PLE LTD      SMYSER KAPLAN VESELKA LLP
DE STEVEN 53                          50 WEST COST FERRY ROAD            700 LOUISIANA STREET STE 2300
DRACHTEN, 12 9206 AX                  SINGAPORE, SG 126980               HOUSTON, TX 77002
THE NETHERLANDS                       SINGAPORE




[NAME REDACTED]                       SN PUMP REWIND LTD                 SNIG NIGERIA LIMITED
ADDRESS ON FILE                       SWANSTONS ROAD GREAT YARMOUTH      56 ONUMINI AHIA
                                      NORFOLK, NK NR30 3NQ               OGINIGBA PORT HARCOURT, RV
                                      UNITED KINGDOM                     NIGERIA




SNOOKS GRANT                          SNOWBERGER DAVID                   SNOWDEN ALAN L
ADDRESS ON FILE                       ADDRESS ON FILE                    ADDRESS ON FILE




SNYDER EON MICAH                      SNYPES JESSE RYAN                  SOCIETE GENERAL EQUIPMENT FINANCE L
ADDRESS ON FILE                       ADDRESS ON FILE                    PARKSHOT HOUSE 5 KEW ROAD
                                                                         RICHMOND, SY TW9 2PR
                                                                         UNITED KINGDOM




SOCO CONGO BEX LIMITED                [NAME REDACTED]                    SODEXHO MEXICO DE SA DE CV
CO PHAROS ENERGY HEAD OFFICE          ADDRESS ON FILE                    COLONIA MIAMI CALLE 56 780
48 DOVER STREET                                                          CIUDAD DEL CARMEN, CMP 24120
LONDON W1S 4FF                                                           MEXICO
UNITED KINGDOM



SODEXO AS                             SODEXO BENIN                       SODEXO CONGO SA
ODENBURG ALLE 1 1                     LOT 23 PARCELLE G                  APPARTEMENT 31 B TOUR MAYOMBE
TAASTRUP, 001 2630                    COTONOU                            POINTE NOIRE, CG
DENMARK                               BENIN                              REPUBLIC OF THE CONGO
                  Case 20-33826
SODEXO DO BRASIL COMERCIAL SA       Document
                                       SODEXO89
                                             FOODFiled in TXSB
                                                  SOLUTIONS INDIA on
                                                                  PVT 08/03/20
                                                                      LTD        PageMALAYSIA
                                                                               SODEXO 364 of 433
                                                                                              SDN BHD
INDIANOPOLIS 1196                       WESTERN EDGE KANAKIA SPACES 405       UNIT 1101 LEVEL 11 PJ TOWER
SAO PAULO, SP 04028000                  MUMBAI, 13 400066                     PETALING JAYA, SEL 46050
BRAZIL                                  INDIA                                 MALAYSIA




SODEXO MYANMAR ONSITE SERVICES CO       SODEXO REMOTE SITES AUSTRALIA PTY L   SODEXO REMOTE SITES AUSTRALIA PTY LTD
NO 617B PYAY LAN THWE                   247 BALCATTA ROAD                     247 BALCATTA ROAD
YANGON, MM                              PERTH, WA 6021                        PERT, WA 6021
MYANMAR                                 AUSTRALIA                             AUSTRALIA




SODEXO REMOTE SITES PARTNERSHIP         SODEXO REMOTE SITES PARTNERSHIP       SODEXO REMOTE SITES SCOTLAND LTD
5749 SUSITNA DRIVE                      PO BOX 843753                         62 MARKET STREET
HARAHAN, LA 70123                       DALLAS, LA 752843753                  ABERDEEN, AB AB11 5PJ
                                                                              UNITED KINGDOM




SODEXO REMOTE SITES SCOTLAND            SODEXO REMOTE SITES THE NETHERLANDS   SODEXO SERVICES OF TEXAS LLP
JOHN TRANUMS VEJ 20                     NIEUWE STEEN 2A                       9801 WASHINGTON BLVD
ESBJERG O, 005 6705                     HOORN, 08 1625 HV                     GAITHERSBURG, MD 20878
DENMARK                                 THE NETHERLANDS




SODEXO SINGAPORE PTE LTD                SODEXO TIMOR UNIPESSOAL LDA           [NAME REDACTED]
NO 1 GENTING LINK 0801                  MARTIRES DA PATRIA AVENUE HOTEL TI    ADDRESS ON FILE
SINGAPORE, SG 349518                    DILI, TL
SINGAPORE                               TIMORLESTE




SOESETYO BOEDHI                         SOFAST OFFSHORE SERVICES SDN BHD      SOFIA HOTEL BALKAN AD
ADDRESS ON FILE                         UNIT 1101 LEVEL 11 PJ TOWER           SVETA NEDELYA SQUARE 5
                                        PETALING JAYA, SEL 46050              SOFIA, 08 1000
                                        MALAYSIA                              BULGARIA




SOFTWARE CONSULTANTS INC                SOFTWARE ONE INC                      SOFTWAY SOLUTIONS INC
8229 BOONE BLVD SUITE 100               15700 W CLEVELAND AVE                 7322 SOUTHWEST FREEWAY SUITE 1025
VIENNA, VA 22182                        NEW BERLIN, WI 53151                  HOUSTON, TX 77074




SOGETI CAPGEMINI                        SOILEAU JASON WADE                    SOILEAU JOEL MICHAEL
28309 NETWORK PLACE                     ADDRESS ON FILE                       ADDRESS ON FILE
CHICAGO, IL 60673




SOKOL ADAM WILLIAM                      [NAME REDACTED]                       SOL GUYANA INC
ADDRESS ON FILE                         ADDRESS ON FILE                       LOT BB ROME AGRICOLA
                                                                              GEORGETOWN, GY
                                                                              GUYANA




SOLARWINDS INC                          SOLARWINDS                            SOLAS MARINE SERVICES EST
PO BOX 730720                           PO BOX 730720                         BEHIND EMIRATES STREET
DALLAS, TX 75373                        DALLAS, TX 75373                      SHOP NUMBER 24681012 AND 14
                                                                              SHARJAH, AE
                                                                              UNITED ARAB EMIRATES
                 CaseWLL
SOLAS MARINE SERVICES    20-33826     Document  89 Filed in TXSB
                                         SOLAS REPRESENTAA§AµES    on 08/03/20
                                                                TA©CNICAS E      Page
                                                                               SOLID    365SOLUTIONS
                                                                                     SAFETY of 433
GATE NO 236 STREET NO 4 INDUSTRIA         RUA DOM BOSJCO 54 SANTA ROSA          JUPITERLAAN 98
DOHA, SQ 207420                           NITEROI RJ, RJ 24220390               BREDA, 07 4823 EP
QATAR                                     BRAZIL                                THE NETHERLANDS




SOLIDS CONTROL SVS ENVIRONMENTAL BV       SOLIUM HOLDINGS USA INC               SOLIZ RAMON DAVID
OOSTOEVERWEG 19                           TWO ENTERPRISE DRIVE SUITE 402        ADDRESS ON FILE
DEN HELDER, 08 1786 PS                    SHELTON, CT 06484
THE NETHERLANDS




SOLIZ RENE ROEL                           SOLLAXNEWS SHIPS SERVICE LTDA         SOLUTIONS DRIVEN LTD DBA CNA
ADDRESS ON FILE                           377 N CAVALEIROS AV PREF ARIST        810 PANORAMA BUSINESS VILLAGE
                                          MACAE RJ, RJ 27930070                 GLASGOW, LN G33 4EN
                                          BRAZIL                                UNITED KINGDOM




SOMA EXPLOITATIE BV                       SOMERS MATTHEW                        SOMERS PAUL ALBERT
CEINTUURBAAN 2 3847 LG                    ADDRESS ON FILE                       ADDRESS ON FILE
HARDERWIJK, 04 3840 AH
THE NETHERLANDS




[NAME REDACTED]                           SONA ASSET MANAGEMENT LTD             SONARDYNE ASIA PTE LTD
ADDRESS ON FILE                           11 BERKLEY ST                         34 LOYANG CRESCENT BLOCK "B"
                                          LONDON W1J 8DS                        SINGAPORE, SG 508993
                                          UNITED KINGDOM                        SINGAPORE




SONARDYNE BRASIL LTDA                     SONARDYNE INC                         SONARDYNE INTERNATIONAL LTD
1365 SL 301 E 302 AV NOSSA                8280 WILLOW PLACE SUITE 130           CLAYMORE DRIVE THE TEC UNITS1214
MACAE RJ, RJ 27920360                     HOUSTON, TX 77070                     ABERDEEN, AB AB23 8GD
BRAZIL                                                                          UNITED KINGDOM




SONCO PARKING                             SONIC HEALTHPLUS PTY LTD              SONNIER ANTHONY C
1 CLIFFS BAIRDS COVE                      71 WALTERS DRIVE LEVEL 1              ADDRESS ON FILE
ST JOHNS, NL A1C 6M8                      OSBORNE PARK, WA 6017
CANADA                                    AUSTRALIA




SONNIER CARL J                            SONNIER GREGORY PAUL                  SONNIER MARJORIE MONIQUE
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




SONNIER VERNON L                          SONNTAG KARISSA KAYE                  SONS OF AHMED MOHD AL SOWAIDI
ADDRESS ON FILE                           ADDRESS ON FILE                       PO BOX 6900
                                                                                DOHA, SQ
                                                                                QATAR




SOPETRA ROLAMENTOS E PEA§AS LTDA          [NAME REDACTED]                       SOSA EDGAR
RUA LOPES CHAVES 137                      ADDRESS ON FILE                       ADDRESS ON FILE
SA£O PAULO, SP 01154010
BRAZIL
SOTREQ CV        Case 20-33826       Document
                                        SOTREQ89
                                              SA Filed in TXSB on 08/03/20 SOTREQ
                                                                             PageSA
                                                                                  366 of 433
WTD AMSTEDAM TOWER C11                   RUA S3 NO 233QDR W12 PARTE            RUA S3 QUADRA W LOTE 12233
AMSTERDAM, 08 1143 XX                    MACAE, RJ                             MACAE, RJ
THE NETHERLANDS                          BRAZIL                                BRAZIL




SOURCE ATLANTIC                          SOURCE ONE SUPPLIES                   SOUSSAN KAREEM
331 CHESLEY DRIVE                        38 CROAL STREET STABROEK              ADDRESS ON FILE
SAINT JOHNS, NB E2L 4E4                  GEORGETOWN, GY 4
CANADA                                   GUYANA




SOUTH AFRICAN BUNKERING TRADING          SOUTH CENTRAL REGIONAL MEDICAL CTR    SOUTH LA ELECTRIC COOP ASSOCIATION
101 LAGOON BEACH STUDIOS                 PO BOX 607                            PO BOX 4037
CAPE TOWN, WC 7441                       LAUREL, MS 39441                      HOUMA, LA 70361
SOUTH AFRICA




SOUTH LA ELECTRIC COOP                   SOUTH ROBERT                          SOUTH SAFETY COMERCIO SERV
PO BOX 4037                              ADDRESS ON FILE                       SL 3 CENTRO RUA PEDRO DE TOLEDO
HOUMA, LA 70361                                                                GUARAREMA, SP 08900000
                                                                               BRAZIL




SOUTH SEAS INSPECTION S PTE LTD          SOUTH STAR EMERGENCY PHYSICIANS PLL   SOUTH THERON S
161 PIONEER ROAD                         100A E ALTON GLOOR BLVD               ADDRESS ON FILE
SINGAPORE, SG 639604                     BROWNSVILLE, TX 785260000
SINGAPORE




SOUTH TYNESIDE COLLEGE                   SOUTHAMPTON SOLENT UNIVERSITY         SOUTHCO AVIATION LLC
ST GEORGES AVENUE                        NEWTOWN ROAD                          205 AVIATION ROAD
TYNE AND WEAR, AB NE34 6ET               SOUTHAMPTON, AB SO31 9ZL              HOUMA, LA 70363
UNITED KINGDOM                           UNITED KINGDOM




SOUTHEAST POWER SYSTEMS OF TAMPA I       SOUTHERLAND MATTHEW GLEN              SOUTHERN ANESTHESIA INC
3750 HACIENDA BLVD SUITE E               ADDRESS ON FILE                       PO BOX 63362
DAVIE, FL 33312                                                                MOUNT OLIVE, MS 391190006




SOUTHERN AVIONICS COMPANY INC            SOUTHERN BONE JOINT SPECIALISTS       SOUTHERN BRAIN SPINE LLC
5055 BELMONT STREET                      3688 VETERANS MEMORIAL DRIVE STE200   3798 VETERANS MEMORIAL B 2ND FLOOR
BEAUMONT, TX 77707                       HATTIESBURG, MS 39401                 METAIRIE, LA 70002




SOUTHERN INSPECTION SERVICES             SOUTHERN MAINE HEALTH CARE            SOUTHERN MARINE
10613 HIGHWAY 63                         1 MEDICAL CENTER DRIVE                3RD FLOOR LA CAPITAINERIE QUAY D
MOSS POINT, MS 39562                     BIDDEFORD, ME 04005                   PORT LOUIS, MU
                                                                               MAURITIUS




SOUTHERN NEUROLOGIC SPINAL               SOUTHERN SUN IKOYI HOTEL LTD          SOUTHERN SURGERY CENTER
1 LINCOLN PARKWAY SUITE 300              47 ALFRED REWANE ROAD                 3688 VETERANS MEMORIAL DR
HATTIESBURG, MS 39402                    IKOYI, LG                             HATTIESBURG, MS 39401
                                         NIGERIA
SOUTHERN TELECOM  Case  20-33826
                   OF LOUISIANA LLC   Document 89 ELECTRIC
                                         SOUTHWEST Filed inSUPPLY
                                                            TXSBINC
                                                                  on 08/03/20 SOUTHWEST
                                                                                Page 367  of 433
                                                                                        GLASS OF HOUSTON
1471 EVERGREEN AVE                        3615 SOUTH M L KING JR PKWY           3020 GREENS RD
MORGAN CITY, LA 70381                     BEAUMONT, TX 77705                    HOUSTON, TX 77032




SOUTHWEST MATERIALS HANDLING CO           SOUTHWEST MISSISSIPPI REGIONAL MEDI   SOUTHWEST MISSISSIPPI REGIONAL
4719 ALMOND STREET                        PO BOX 1307                           PO BOX 490
DALLAS, TX 752473061                      MCCOMB, MS 39649                      MCCOMB, MS 39649




SOUTHWEST OILFIELD PRODUCTS FZCO          SOUTHWEST OILFIELD PRODUCTS INC       SOUTHWEST PROPERTIES PARTNERSHIP
JEBEL ALI FREE ZONE                       10340 WALLISVILLE ROAD                215 WATER ST SUITE 800
DUBAI, AE 17235                           HOUSTON, TX 77013                     ST JOHNS, NL A1C 6C9
UNITED ARAB EMIRATES                                                            CANADA




SOUTHWEST WIRE ROPE HAYNES CABLES         SOUZA DE CARVALHO RUBEVAL             SOWELL GAYDON S
1902 FEDERAL ROAD                         ADDRESS ON FILE                       ADDRESS ON FILE
HOUSTON, TX 77015




SPACE EXPLORATION TECHNOLOGIES CORP       SPACETEC PARTNERS INC                 SPANGLER BRANDTLY T
1 ROCKET ROAD                             7099 N ATLANTIC AVE SUITE 300         ADDRESS ON FILE
HAWTHORNE, CA 90250                       CAPE CANAVERAL, FL 32920




SPANN PHILIP                              SPARROWS FZE                          SPARROWS OFFSHORE DO BRASIL LTDA
ADDRESS ON FILE                           JEBEL ALI                             RUA 4 LOTE 25 E 27 NOVO CAVALEIROS
                                          DUBAI, AE 18694                       MACAE RJ, RJ 27940260
                                          UNITED ARAB EMIRATES                  BRAZIL




SPARROWS OFFSHORE LLC                     SPARROWS OFFSHORE LLC                 SPARROWS OFFSHORE SERVICES LIMITED
10235 W LITTLE YORK SUITE 100             PO BOX 845789                         SETON HOUSE DENMORE ROAD
HOUSTON, TX 77040                         BOSTON, TX 02284                      ABERDEEN, AB AB23 8JW
                                                                                UNITED KINGDOM




SPARROWS OFFSHORE SERVICES                SPARROWS SAUDI ARABIA LLC             SPARROWS SERVICES AUSTRALIA PTY LTD
1 SUNGEI KADUT                            205206 ADDAR CENTRE HAJAR DISTRIC     82 CHISHOLM CRESCENT
SINGAPORE, SG 729680                      DAMMAM, SA                            KEWDALE, WA 6105
SINGAPORE                                 SAUDI ARABIA                          AUSTRALIA




SPARTA CONSULTING INC                     SPARTAN ACQUISITION CORPORATION       SPARTAN ATHLETIC PRODUCTS LIMITED
111 WOODMERE ROAD SUITE 200               1697 GRAND CAILOU RD                  10 MORRIS DR UNIT 13
FOLSOM, CA 95630                          HOUMA, LA 70361                       DARTMOUTH, NS B3B 1K8
                                                                                CANADA




SPARTAN INDUSTRIAL MARINE                 SPEAR TIMOTHY W                       SPECIAL COUNSEL INC
520 WINDMILL ROAD                         ADDRESS ON FILE                       10151 DEERWOOD PARK BLVD SUITE 400
DARTMOUTH, NS B3B 1S3                                                           JACKSONVILLE, FL 32256
CANADA
                 CaseAND
SPECIALISED EQUIPMENT  20-33826
                         BEARING    Document  89 PETROLEUM
                                       SPECIALISED Filed in TXSB  on 08/03/20 SPECIALIST
                                                             MANUFACTURING      Page 368    of 433RESOURCES
                                                                                         SERVICES
68 CROAL STREET STABROEK                SPM HOUSE BADENTOY CRESCENT            7TH FLOOR TAMEEN HOUSE TECOM
GEORGETOWN, GY                          ABERDEEN, AB AB12 4YD                  DUBAI, AE 2752
GUYANA                                  UNITED KINGDOM                         UNITED ARAB EMIRATES




SPECIALIST SERVICES RESOURCES           SPECIALISTS SERVICES LLC               SPECIALTIES COCOPPER STATE RUBBER
PO BOX 3917                             7TH FLOOR FLOOR TAMEEM OFFICE AL BA    14141 SOUTH WAYSIDE
ABU DHABI, AE                           DUBAI, AE 2752                         HOUSTON, TX 77048
UNITED ARAB EMIRATES                    UNITED ARAB EMIRATES




SPECIALTY METALS CORPORATION            SPECIFIC EQUIPMENT COMPANY             SPECTRO SCIENTIFIC INC
8300 S 206TH                            9046 LONG POINT ROAD                   1 EXECUTIVE DRIVE SUITE 101
KENT, WA 98032                          HOUSTON, TX 77055                      CHELMSFORD, MA 018242563




SPECTROL ENERGY SERVICES INC            SPECTROSCAN                            SPECTRUM SECURITY FIRE LTD
20 MAVERICK PLACE                       109 CLEVELAND ST                       HAVERLOCK ROAD UNIT 2
PARADISE, NL A1L 0J1                    HOUMA, LA 70363                        MAIDENHEAD, BK SL6 5FH
CANADA                                                                         UNITED KINGDOM




SPEED BENNY RANSON                      SPEED JERRY ANTHONY                    SPEEDBIRD DEVELOPMENTS LTD
ADDRESS ON FILE                         ADDRESS ON FILE                        187 CLERMISTON ROAD
                                                                               EDINBURGH, EB EH12 6UG
                                                                               UNITED KINGDOM




SPEEDBIRD INN                           SPEEDCAST AUSTRALIA PTE LTD            SPEEDCAST AUSTRALIA PTY LTD
ARGYLL ROAD                             UNIT 4F LEVEL 1 12 LORD STREET         49 PORT RD
ABERDEEN, AB AB21 0AF                   BOTANY, NSW 2019                       THEBARTON, SA 5031
UNITED KINGDOM                          AUSTRALIA                              AUSTRALIA




SPEEDCAST CANADA LIMITED                SPEEDCAST CANADA LIMITED               SPEEDCAST CANADA LIMITED
4400 S SAM HOUSTON PARKWAY E            595 BURRAD STREET PO BOB 49314         595 THREE BENTALL CENTER STE 2600
HOUSTON, TX 77048                       STE 2600 THREE BENTAL CENTRE           VANCOUVER, BC V7X 1L3
                                        VANCOUVER, BC V7X 1L3                  CANADA
                                        CANADA



SPEEDCAST COMMUNICATION EGYPT LLC       SPEEDCAST COMMUNICATION EGYPT LLC      SPEEDCAST COMMUNICATIONS INC
5TH FLOOR BLDG 2 ELSAWRA STREET         UNIT 4F LEVEL 1                        4400 S SAM HOUSTON PKWY E
GIZA, EG                                LAKES BUSINESS PARK                    HOUSTON, TX 77048
EGYPT                                   12 LORD STREET
                                        BOTANY, NSW 2019 AUSTRALIA



SPEEDCAST COMMUNICATIONS INC            SPEEDCAST SAUDI ARABIA LIMITED CORP    SPEEDCAST SAUDI ARABIA LTS
4400 S SAM HOUSTON PKWY EAST            UNIT 11 2ND FLOOR REGUS AL REASH       UNIT NO 11 2ND FLOOR 6300 ADH DHAHRAN
HOUSTON, TX 77048                       AL KHUBAR, SA 34483                    AL ULAYA, AL KHUBAR 344483206
                                        SAUDI ARABIA                           SAUDI ARABIA




SPEEDCAST SINGAPORE PTE LTD             SPEEDCAST SINGAPORE PTE LTD            SPEEDCAST SINGAPORE PTE LTD
5A TOH GUAN ROAD EAST 0601 CWT          5A TOH GUAN ROAD EAST 0601             5A TOH GUAN ROAD EAST 0601
JURONG EAST LOGISTICS CENTRE            CWT JURONG EAST LOGISTICS CENTRE       SINGAPORE, SG 608830
SINGAPORE                               SINGAPORE 608830                       SINGAPORE
SINGAPORE                               SINGAPORE
SPEEDCAST        Case 20-33826          Document 89 Filed in TXSB on 08/03/20 SPEEDCAST
                                           SPEEDCAST                            Page 369 of 433
3RD FLOOR SALAM INTERNATIONAL               CAPROCK COMMUNICATIONS PTE LTD      CCI SERVICES CORP
DOHA, SQ 22658                              23D LOYANG CRESCENT                 4400 S SAM HOUSTON PARKWAY E
QATAR                                       LOSB UNIT NO 601 TOPS ST 61         HOUSTON, TX 77048
                                            SINGAPORE 509020 SINGAPORE



SPEEDCAST                                   [NAME REDACTED]                     SPENCE WILLIAM M
HARRIS SALAM LLC 3RD FLOOR                  ADDRESS ON FILE                     ADDRESS ON FILE
SALAM INTL BLDG AIJAZEERA ALARABIA ST
BIN OMRAN AREA PO BOX 22658
DOHA QATAR



SPENCER COMPOSITES CORPORATION              SPENCER OGDEN INC                   SPERRE INDUSTRI AS
4550 PELL DRIVE                             811 MAIN STREET SUITE 2150          ELLINGSOYVEGEN 740
SACRAMENTO, CA 95838                        HOUSTON, TX 77002                   ELLINGSOY, 15 6057
                                                                                NORWAY




SPILLERS JASON C                            SPILLMAN AUSTIN                     SPINDLETOP CHARITIES INC
ADDRESS ON FILE                             ADDRESS ON FILE                     4646 WEST SAM HOUSTON PARKWAY NORTH
                                                                                HOUSTON, TX 77041




SPINNEYS ABU DHABI LLC                      SPIRAL MARINE PTE LTD               SPIRIT ENERGY NORTH SEA LTD
BUILDING 70A70B 9TH STREET                  2 SIXTH LOK YANG ROAD               ATTN SCM WELLS SUBSURFACE
MEENA PORT AREA 243                         SINGAPORE, SG 628100                EXPLORATION
ABU DHABI, AE                               SINGAPORE                           5TH FLOOR IQ BLDG 15 JUSTICE MILL LN
UNITED ARAB EMIRATES                                                            ABERDEEN
                                                                                SCOTLAND


SPIRIT MARINE SERVICE COMPANY INC           SPIRIT MARINE SERVICE COMPANY INC   SPIRITO RYAN ANTHONY
200 THRUWAY PARK RD                         PO BOX 80184                        ADDRESS ON FILE
BROUSSARD, LA 70518                         LAFAYETTE, LA 70598




SPM FLOW CONTROL INC DUBAI                  SPM INSTRUMENT BV                   SPM MARINE OFFSHORE BV
OSC CENTRE 22 JEBEL ALI FREE ZONE           THOMAS EDINSON WEG 10               THOMAS EDISONWEG 10
DUBAI, AE 1518                              DRUNEN, 07 5150 AB                  DRUNEN, 07 5151 DJ
UNITED ARAB EMIRATES                        THE NETHERLANDS                     THE NETHERLANDS




SPOTLESS COMMERCIAL CLEANING                SPRAY JAMES DAVID                   SPRAYBERRY MARLIN DARRIN
HARBOUR POINT NEWHAILES ROAD                ADDRESS ON FILE                     ADDRESS ON FILE
MUSSELBURGH, EL EH21 6QD
UNITED KINGDOM




SPRIGGS PAULA R                             SPRING BRANCH ISD                   SPRING CONNER LEE
ADDRESS ON FILE                             PROPERTY TAX DEPARTMENT             ADDRESS ON FILE
                                            PO BOX 190307
                                            HOUSTON, TX 772249037




SPRINGFIELD HOTELS HALIFAX                  SPRINGHILL MEDICAL SERVICES INC     SPRINGHILL MEMORIAL HOSPITAL
200 PRATT 8 WHITNEY DRIVE                   2001 DOCTORS DRIVE                  3719 DAUPHIN STREET
ENFIELD, NS B2T 0A2                         SPRINGHILL, LA 71075                MOBILE, AL 36608
CANADA
SPRUFERA ANTHONYCase    20-33826 Document
                                    SPURLIN89    Filed
                                            WILLIAM D in TXSB on 08/03/20 SPURLOCK
                                                                            Page 370  of 433
                                                                                   MICHAEL
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




SPX CLYDEUNION PUMPS                   SPX FLOW OIL AND GAS EQUIPMENTS      SPX FLOW OIL AND GAS EQUIPMENTS
149 NEWLANDS ROAD                      PLOT NO 29 ALI KHALIFAN RASHED AL    PLOT NO 29 ALI KHALIFAN RASHED AL
GLASGOW, GW G44 4EX                    6539                                 ABU DHABI, AE
UNITED KINGDOM                         ABU DHABI, AE                        UNITED ARAB EMIRATES
                                       UNITED ARAB EMIRATES



SPX INTERNATIONAL LTD                  SPX PROCESS EQUIPMENT LIGHTNIN       SRC MATERIALS TESTING LLC
3 INTERNATIONAL VIEW ABZ BUSINESS      135 MT READ BLVD                     100 CARDINAL DRIVE
ABERDEEN, AB AB21 0BJ                  ROCHESTER, NY 14611                  LAFAYETTE, LA 70508
UNITED KINGDOM




SRCL AMBIENTAL SA DE CL                SRI ENERGY INC                       SRIBIMA MARITIME TRAINING CENTRE SD
AV ADOLFO LOPEZ MATEOS 179             12565 W AIRPORT BLVD                 LOT 102 MILE1 KUALA BARAM ROAD
CIUDAD DEL CARMEN, CMP 24140           SUGAR LAND, TX 77478                 MIRI, SAR 98000
MEXICO                                                                      MALAYSIA




SRS HOTELS LIMITED                     SSE DO BRASIL                        SSE INTERNATIONAL
SOUTERHEAD ROAD                        AV RUI BARBOSA 1725 SALAS 16         UGLAND HOUSE
ABERDEEN, AB AB12 3LF                  MACAE, RJ 27915012                   GRAND CAYMAN, KY KY1 1104
UNITED KINGDOM                         BRAZIL                               CAYMAN ISLANDS




SSE MARINE LOGISTICS PTE LTD           SSE OFFSHORE AMERICA INC             SSE SCOTTISH HYDRO
23 SHIPYARD ROAD                       14526 OLD KATY ROAD STE 206          INVERALMOND HOUSE 200 DUNKELD ROAD
SINGAPORE, SG 628129                   KATY, TX 77079                       PERTH PH1 3AQ
SINGAPORE                                                                   SCOTLAND




SSH SERVICE DBA                        SSI US INC                           ST CHARLES SURGICAL HOSPITAL LLC
JOAO ALVES JOBIM SALDANHA NO 164       353 N CLARK ST STE 2500              1717 ST CHARLES AVENUE
MACAE, RJ 27933160                     CHICAGO, IL 60693                    NEW ORLEANS, LA 70130
BRAZIL




ST CHARLES SURGICAL HOSPITAL LLC       ST DOMINIC AMBULATORY SURGERY CENT   ST DOMINIC EMERGENCY ROOM
PO BOX 8770                            970 LAKELAND DR STE 15               969 LAKELAND DRIVE
METAIRIE, LA 70011                     JACKSON, MS 39225                    JACKSON, MS 392164606




ST DOMINIC HOSPITAL                    ST DOMINIC MEDICAL ASSOCIATES LLC    ST FRANCIS CABRINI HOSPITAL
969 LAKELAND DRIVE                     728 CLINTON PKWY STE B               3311 PRESCOTT RD SUITE 110A
JACKSON, MS 392164669                  CLINTON, MS 390565227                ALEXANDRIA, LA 71301




ST JOHN AMBULANCE                      ST JOHN K MABER                      ST JOHNS PREPARATORY SENIOR SCH
112 FORREST ROAD                       ADDRESS ON FILE                      NORTH LODGE THE RIDGEWAY
ST JOHNS, NL A1C 5W4                                                        ENFIELD, MX EN2 8BE
CANADA                                                                      UNITED KINGDOM
ST LUKES LIMITED TACase  20-33826
                    THE GORDON      Document  89REGIONAL
                                       ST LUKES    Filed MEDICAL
                                                         in TXSB   on 08/03/20 STPage
                                                                 CENTER          MARYS371 of 433 AUX
                                                                                      OF MICHIGAN
ST LUKES VIEWFIELD ROAD                 190 E BANNOCK ST                      3267 SOLUTION CENTER
ABERDEEN, AB AB15 7XH                   BOISE, ID 83712                       CHICAGO, IL 60677
UNITED KINGDOM




ST MARYS PARISH SHERRIFFS OFFICE        ST TAMMANY PARISH HOSPITAL            STABIL DRILL SPECIALTIES LLC
PO BOX 610                              1202 SOUTH TYLER                      110 CONSOLIDATED
PATTERSON, LA 703920610                 COVINGTON, LA 70433                   LAFAYETTE, LA 70508




STACEY LINDA MARY                       STACEY SUPPLY CO DBA HUFCO            STAGG MACKIE
ADDRESS ON FILE                         14020 ASTON                           ADDRESS ON FILE
                                        HOUSTON, TX 77040




STALLION OFFSHORE QUARTERS INC          STALLOP SLATTERY AND ASSOCIATES       STAMPER JOHN ALLEN
950 CORBINDALE SUITE 300                5000 PLAZA ON THE LAKE SUITE 175      ADDRESS ON FILE
DALLAS, TX 752842364                    AUSTIN, TX 78746




STANART DEREK STEVEN                    STANBIC IBTC PENSION MANAGERS LTD     STANDARD POOR´S FINANCIAL
ADDRESS ON FILE                         OLAKUNLE BAKARE CLOSE OFF             2542 COLLECTION CENTRE DRIVE
                                        VICTORIA ISLAND, LG                   CHICAGO, IL 606930025
                                        NIGERIA




STANDARD CHARTERED BANK BRUNEI          STANDARD CHARTERED BANK               STANDARD CHARTERED BANK
ATTN LIM CHEE BOON                      JOHANNESBURG                          1 BASINGHALL AVENUE
1ST FLR 5155                            ATTN ELIZABETH THERON                 LONDON, AB EC2V 5DD
JALAN SULTAN BS8811                     2ND FLOOR                             UNITED KINGDOM
BRUNEI                                  115 WEST STREET
                                        GAUTENG, SANDTON 2196 SOUTH AFRICA


STANDARD OFFSHORE SOLUTIONS PTE LTD     STANFORD JOE WARREN                   STANFORD JOSEPH CLINT
460 ALEXANDRA RD 2603 PSA BUIL          ADDRESS ON FILE                       ADDRESS ON FILE
SINGAPORE 119963
SINGAPORE




STANFORD PAUL HOUSTON                   STANLEY JASON                         STANQUEEN INVESTMENT LIMITED
ADDRESS ON FILE                         ADDRESS ON FILE                       1A MOJIDI ST OPPOSITE FUMMAN
                                                                              IKEJA, LG
                                                                              NIGERIA




STAPLES AUSTRALIA PTY LIMITED           STAR ANALYTICS INC                    STARD CHARTERED BANK SINGAPORE
PRIVATE BAG 16 ALEXANDRIA               303 TWIN DOLPHIN DR SUITE 600         BRANCH
SYDNEY, NSW 1435                        REDWOOD CITY, CA 94065                ATTN THO LEONG CHYE
AUSTRALIA                                                                     NO1 KIM SENG PROMENADE
                                                                              0701 GREAT WORLD CITY
                                                                              SINGAPORE 237994 SINGAPORE


STARD LIFE CASUALTY INSURANCE CO        STARDON NORWICH LTD TAS HOLIDAY       STARK LINDSEY
68 S MAIN ST                            CROMER RD                             ADDRESS ON FILE
SALT LAKE CITY, UT 84101                NORWICH, AB NR6 6JA
                                        UNITED KINGDOM
                  Case
STARR SURPLUS LINES      20-33826
                     INSURANCE      Document  89 STREAM
                                       STAT WASTE Filed in TXSB INC
                                                         SERVICES on 08/03/20 STAT
                                                                                Page  372
                                                                                   WASTE   of 433
                                                                                         STREAM SERVICES INC
COMPANY                                 1809 GRAND CAILLOU RD                  1809 GRAND CAILLOU ROAD
399 PARK AVE 8TH FLR                    HOUMA, LA 703637065                    HOUMA, LA 70363
NEW YORK, NY 10022




STAT WASTE STREAM SERVICES INC          STATCARE PLLC                          STATE OF NEW YORK ATTORNEY GENERAL
PO BOX 107                              1017 DELAWARE AVE                      ATTN LETITIA A JAMES
HOUMA, LA 70361                         MCCOMB, MS 39648                       DEPT OF LAW
                                                                               THE CAPITOL 2ND FL
                                                                               ALBANY, NY 12224



STATE OF TEXAS ATTORNEY GENERAL         STATE OF TEXAS ATTORNEY GENERAL        STATE STREET GLOBAL ADVISORS SSGA
ATTN KEN PAXTON                         ATTN KEN PAXTON                        1 IRON ST
300 W 15TH ST                           PO BOX 12548                           BOSTON, MA 02210
AUSTIN, TX 78701                        AUSTIN, TX 787112548




STATHAM JAMES MICHAEL                   STATSMINMICHELSENSVEI 38 AS            STAUB GLENN DAVID
ADDRESS ON FILE                         STATSMINISTER MICHELSENSVEI 38         ADDRESS ON FILE
                                        PARADIS, 12 5231
                                        NORWAY




STAUBS MATTHEW                          STAUFF UK LTD                          STAVANGER ENGINEERING AS
ADDRESS ON FILE                         BADENTOY AVE PORLETHEN                 AUGLENDSDALEN 78
                                        ABERDEEN, AB AB12 4YB                  STAVANGER, 11 4017
                                        UNITED KINGDOM                         NORWAY




STE INDUSTRIELLE ET COMMERCIALE         STELLAR INDUSTRIAL SALES LTD           STEMAR ENGINEERING BV
RUE DES ECOLES                          520 WINDMILL RD                        BERENKOOG 32
DOUALA, CM                              DARTMOUTH, NS B3B 1B3                  ALKMAAR, 08 1822 BJ
CAMEROON                                CANADA                                 THE NETHERLANDS




STEP CHANGE IN SAFETY LIMITED           STEP OFFSHORE AS                       STEPHEN G SCULLY MD CAROL W SARTIN
232242 VAUXHALL BRIDGE RD               NYE VAKAS VEI 32 PO BOX 95             4648 S I10 SERVICE RD W
LONDON, HT SW1V 1AU                     NESBRU, 02 1378                        METAIRIE, LA 70001
UNITED KINGDOM                          NORWAY




STEPHEN M CHARBONNET                    STEPHENS DALTON RAY                    STEPHENS JEFFREY WILLIAM
ADDRESS ON FILE                         ADDRESS ON FILE                        ADDRESS ON FILE




STEPHENS KENNETH HOUSTON                STERLING SIHI NETHERLANDS BV           STERLINGBACKCHECK UK LIMITED
ADDRESS ON FILE                         POSTBUS 27                             1 ALEXANDRA RD 8TH FL
                                        BEVERWIJK, 08 1940 AA                  SWANSEA, SG SA1 5ED
                                        THE NETHERLANDS                        UNITED KINGDOM




STERNENBERG EMIL PAUL                   STET MARITIME PTE LTD                  STEVE FUENTES JR
ADDRESS ON FILE                         317 OUTRAM RD 0302                     ADDRESS ON FILE
                                        SINGAPORE, SG 169075
                                        SINGAPORE
                Case 20-33826
STEVE ORTEGO CONTRACTORS INC    Document
                                   STEVEN 89   Filed
                                          LESLIE     in TXSB on 08/03/20 STEVENS
                                                 CAVANAUGH                 Page ANTHONY
                                                                                 373 of 433
                                                                                         MARTIN
4005 HWY 311                        ADDRESS ON FILE                       ADDRESS ON FILE
HOUMA, LA 70360




STEVENS CHRISTIAN RUSSELL           STEVENS SUPPLY INTERNATIONAL LLC      STEVENSON JAMES
ADDRESS ON FILE                     RD 323 AL QUOZ IND AREA NEAR          ADDRESS ON FILE
                                    DUBAI, AE
                                    UNITED ARAB EMIRATES




STEVISON KOLBY D                    STEWART STEVENSON POWER PRODUCTS      STEWART STEVENSON SERVICES INC
ADDRESS ON FILE                     8631 EAST FREEWAY                     2707 NORTH LOOP WEST
                                    HOUSTON, TX 77029                     HOUSTON, TX 77008




[NAME REDACTED]                     STEWART BRANDON JOSEPH                STEWART CARL DOUGLAS
ADDRESS ON FILE                     ADDRESS ON FILE                       ADDRESS ON FILE




STEWART COREY                       STEWART DAVID A                       STEWART DAXTON KYLE
ADDRESS ON FILE                     ADDRESS ON FILE                       ADDRESS ON FILE




[NAME REDACTED]                     STEWART HOFFER HICKS THOMAS           STEWART JAMES K
ADDRESS ON FILE                     700 LOUISIANA ST STE 2000             ADDRESS ON FILE
                                    HOUSTON, TX 770022822




STEWART JAMISON KELVIN              STEWART JEFFREY BRYAN                 STEWART NORMAND WAYNE
ADDRESS ON FILE                     ADDRESS ON FILE                       ADDRESS ON FILE




STEWART RANDY LADELL                STEWART WILLIAM MONROE                STIDHAM LUKE
ADDRESS ON FILE                     ADDRESS ON FILE                       ADDRESS ON FILE




STILLEY RANDALL DELTON              STINSON CHRISTOPHER JERRY             STIPE ZACHARY THOMAS
ADDRESS ON FILE                     ADDRESS ON FILE                       ADDRESS ON FILE




STL INTERNATIONAL                   STOCKSTILL JUSTIN                     STODDARD MICHAEL ANTHONY
UNIT 3 HILL FARM LINTON HILL        ADDRESS ON FILE                       ADDRESS ON FILE
LINTON, KE ME17 4AL
UNITED KINGDOM
                Case
STOGNER RODNEY OSCAR   20-33826 Document
                                   STOJKO 89   Filed in TXSB on 08/03/20 STONE
                                          OLIANA                           Page  374 of 433
                                                                               JONATHAN
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




STONE MANGANESE MARINE LTD            STONE MARINE PROPULSION LIMITED     STONEPEAK INFRASTRUCTURE PARTNERS
DOCK RD BIRKENHEAD                    DOCK RD BIRKENHEAD                  55 HUDSON YARDS 550 W 34TH ST 48TH FL
MERSEYSIDE, LA CH41 1DT               MERSEYSIDE, LA CH41 1DT             NEW YORK, NY 10001
UNITED KINGDOM                        UNITED KINGDOM




STONERIVER PHARMACY SOLUTIONS INC     STOPDROP TOOLING LLC                STOPDROP TOOLING LTD
PO BOX 504591                         19416 PARK ROW 130                  UNIT 2 BRETFIELD CT INDUSTRIAL E
ST LOUIS, MO 631504591                HOUSTON, TX 77084                   DEWSBURY, YW WF12 9BG
                                                                          UNITED KINGDOM




[NAME REDACTED]                       STOPPELLO MARIO FRANCESCO           STOPSAVE LTD
ADDRESS ON FILE                       ADDRESS ON FILE                     UNIT 2 BROOMIESBURN RD ELLON
                                                                          ABERDEEN, AB AB41 9RD
                                                                          UNITED KINGDOM




STOPYRA JORDAN T                      STOREY JEREMY RYAN                  STORK TECHNICAL SERVICES USA INC
ADDRESS ON FILE                       ADDRESS ON FILE                     12144 DAIRY ASHFORD SUITE 300
                                                                          SUGAR LAND, TX 77478




STORK TECHNICAL SERVICES              STORM PETER AUSTIN                  STORMGEO FZ LLC
NORFOLK HOUSE PITMEDDEN ROAD DYCE     ADDRESS ON FILE                     TOWER A BUSINESS CENTRAL UNIT 3904
ABERDEEN, AB AB21 0DP                                                     DUBAI, AE
UNITED KINGDOM                                                            UNITED ARAB EMIRATES




STORMGEO INC                          STORMGEO LIMITED                    STORMONT SCHOOL
12650 NORTH FEATHERWOOD SUITE 140     6 KINGSHILL PARK VENTURE D UNIT 1   THE CAUSEWAY
HOUSTON, TX 77034                     WESTHILL, AB AB32 6FL               POTTERS BAR, HT EN6 5HA
                                      UNITED KINGDOM                      UNITED KINGDOM




STORY SCOTT THOMAS                    STOVALL DANIEL H                    STOWEN INC
ADDRESS ON FILE                       ADDRESS ON FILE                     1625 W GRAND PKWY N
                                                                          KATY, TX 77493




[NAME REDACTED]                       STRAIT JIMMY LEE                    [NAME REDACTED]
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




STRAWBRIDGE BLAISE STEVEN             STREAMCARE LLC                      STREBECK JEFFREY S
ADDRESS ON FILE                       8823 SAN JOSE BLVD STE 205          ADDRESS ON FILE
                                      JACKSONVILLE, FL 322174288
STRESS ENGINEERINGCase  20-33826
                    SERVICES INC   Document  89 TYSON
                                      STRICKLAND FiledCOLBY
                                                       in TXSB on 08/03/20 STRICKLAND
                                                                             Page 375   of 433
                                                                                      WALTER RALEIGH
13800 WESTFAIR EAST DR                 ADDRESS ON FILE                      ADDRESS ON FILE
HOUSTON, TX 77041




STRICKLER TODD D                       [NAME REDACTED]                      STRINGER DUSTIN D
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




STRINGER EVAN SEDGIE                   STRINGER JASON CLAY                  STRONG ANDREW JACK
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




STRONG NEIL                            STRONG RYAN                          STROOCK STROOCK LAVAN LLP
ADDRESS ON FILE                        ADDRESS ON FILE                      180 MAIDEN LANE
                                                                            NEW YORK, NY 10038




STROTHER GREG                          STROUD TAYLOR A                      STRUCKHOFF BRENDA
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                        STS OPERATING INC DBA SUNSOURCE      STSA PTE LTD
ADDRESS ON FILE                        2301 WINDSOR COURT                   22 JALAN TERUSAN
                                       ADDISON, IL 601010794                SINGAPORE, SG 619299
                                                                            SINGAPORE




STUART STEVEN PAUL                     STUBBS TAVARIA D                     STUDSTILL NOAH
ADDRESS ON FILE                        ADDRESS ON FILE                      ADDRESS ON FILE




STUDSTILL STEWART DANIEL               STUFF4WATER                          STUTTS LANDON W
ADDRESS ON FILE                        25275 BUDDE RD SUITE 11              ADDRESS ON FILE
                                       SPRING, TX 77380




STX ENGINE CO LTD                      STX OFFSHORE SHIPBUILDING COLTD      STX SERVICE AMERICAS LLC
36 GONGDANRO 474 BEONGIL               NAMDAEMUNNO 5GAM JUNGGU 581          4750 WINDFERN ROAD
CHANGWON, 06 642315                    SEOUL, 13 100471                     HOUSTON, TX 77041
SOUTH KOREA                            SOUTH KOREA




SUAMEC COMERCIO E SERVICOS MECANICO    SUB DRILL SUPPLY LIMITED             SUB SEA SERVICES AS
RUA OTAVIO LAURINDO AZEVEDO            ENDEAVOUR DR                         FINNESTADSVINGEN 24
MACAE, RJ 27923170                     WESTHILL, AB AB32 6UF                STAVANGER, 03 4029
BRAZIL                                 UNITED KINGDOM                       NORWAY
SUB SURFACE TOOLS Case
                   LLC   20-33826 Document  89MAHMOOD
                                     SUBAIRAH   Filed in TXSB on 08/03/20 SUBC
                                                       AHMED                Page  376 of 433
                                                                               ENGINEERING LTD
1550 YOUNGS RD                          ADDRESS ON FILE                       GREENWELL RD INTERNATIO SUITE 7
MORGAN CITY, LA 70380                                                         ABERDEEN, AB AB12 3AX
                                                                              UNITED KINGDOM




SUBC GROUP LIMITED                      SUBC PTE LTD                          SUBC USA LLC
7 QUEENS GARDEN                         LEVEL 28 GATEWAY EAST                 2357 JACKSON ST
ABERDEEN, AB AB15 4YD                   SINGAPORE, SG 189721                  HOUSTON, TX 77004
UNITED KINGDOM                          SINGAPORE




SUBSEA 7 US LLC                         SUBSEA MASTERS                        SUBSEA SOLUTIONS LLC
15990 NORTH BARKERS LAND SUITE 200      UNIT 3 MARINE PARK GAPTON HALL ROA    16285 PARK TEN PL SUITE 200
HOUSTON, TX 77079                       GREAT YARMOUTH, NK NR31 0NB           HOUSTON, TX 77084
                                        UNITED KINGDOM




SUBSEA SPECIALTIES LLC                  SUBTEC PRO LTD                        SUCHECKI JAMES
724 N MEYER                             48 WEST GEORGE ST CLYDE OFFICES 2     ADDRESS ON FILE
SEALY, TX 77474                         GLASGOW, GW G2 1BP
                                        UNITED KINGDOM




SUDDATH RELOCATION SYSTEMS              SUGA TUDO LIMPEZAS INDUSTRIAIS LTDA   SUGAR CREEKEPG LLC
5301 POLK ST BLDG 14                    RUA DA IGUALDADE 394                  4501 N SCOTTSDALE ROAD STE 201
HOUSTON, TX 77023                       MACAE, RJ 27913140                    SCOTTSDALE, AZ 85251
                                        BRAZIL




SUGAR LAKES FAMILY PRACTICE             SUGAR LAND SHOES INC                  SUGATHAN KUNJIAN P
16902 SW FREEWAY STE 100                13843 S W FREEWAY                     ADDRESS ON FILE
SUGAR LAND, TX 77479                    SUGAR LAND, TX 77478




SUHAIMI MUHAMMAD FAIQ NORSHAH           SUKHACHOV DMYTRO                      SULAK DUSTIN
ALFAZLIE                                ADDRESS ON FILE                       ADDRESS ON FILE
ADDRESS ON FILE




[NAME REDACTED]                         SULLIVAN BRANDON M                    SULLIVAN JAMES PHILLIP
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




SULLIVAN JAMES RICHARD                  SULLIVAN THOMAS                       SULLIVAN TIMOTHY JAMES
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




SULLIVENT BUFORD LOUIS                  SULTAN INTERNATIONAL HOLDING LLC      SULTAN MAHA MOHAMED MAHMOUD
ADDRESS ON FILE                         20TH FLOOR RAK BANK BUILDING          ADDRESS ON FILE
                                        CORNICHE ROAD
                                        ABU DHABI, AE
                                        UNITED ARAB EMIRATES
SUMERGE EMERGE SCase    20-33826
                  A DE CV             Document  89 Filed
                                         SUMINISTROS      in TXSB
                                                     PETROLEROS DE on 08/03/20 SUMITOMO
                                                                                 Page 377   of BANKING
                                                                                        MITSUI 433 CORPORATION
ANDADOR ONIX NUM 16                       FRANCISCO PETRARCA NO 223503        112 MARUNOUCHI CHIYODAKU
CD DEL CARMEN, CMP 24150                  MEXICO CITY, DF 11570               TOKYO
MEXICO                                    MEXICO                              JAPAN




SUMITOMO MITSUI BANKING CORPORATION       SUMITOMO MITSUI BANKING             [NAME REDACTED]
ATTN CHERYL LYNN SHIMIZU                  CORPORATION YANGON BRANCH           ADDRESS ON FILE
277 PARK AVE                              ATTN SU MON AUNG LEVEL5 STRAND SQ
NEW YORK, NY 10172                        NO53 STRAND ROAD
                                          YANGON, PABEDAN TOWNSHIP MYANMAR



SUMMIT ELECTRIC SUPPLY CO INC             SUMNERS BRETT                       SUMNERS MORGAN RAE
2900 STANFORD DRIVE NE                    ADDRESS ON FILE                     ADDRESS ON FILE
ALBUQUERQUE, NM 87107




SUMOU HOLDING COMPANY                     SUMRALL CORY CLEMON                 SUMRIDGE PARTNERS LLC
PRINCE TURKEY STREET                      ADDRESS ON FILE                     111 TOWN SQ PL STE 320
AL YARMOUK                                                                    JERSEY CITY, NJ 07310
ALKHOBAR, SA 31952
SAUDI ARABIA



SUMUS CAPITAL SA                          SUN COAST RESOURCES INC             SUN COAST RESOURCES INC
RUE DU GENERAL DUFOUR 11 CH               6405 CAVALCADE BLDG 1               6922 CAVALCADE
GENEVA 01204                              HOUSTON, TX 77026                   HOUSTON, TX 77028
SWITZERLAND




SUN LIFE ASSURANCE COMPANY                SUN LIFE FINANCIAL                  SUN WEI
PO BOX 11010                              227 KINGS ST STE S                  ADDRESS ON FILE
STATION CV                                WATERLOO, ON N2J 4C5
MONTREAL, QC H3C 4T9                      CANADA
CANADA



SUNATECH INTERNATIONAL LTD                SUNBELT SUPPLY COMPANY              SUNCOAST
KM 16 PH ABA EXPRESSWAY                   8363 MARKET STREET RD               6922 CAVALCADE
PORT HARCOURT, RV 23484                   HOUSTON, TX 77029                   HOUSTON, TX 77028
NIGERIA




SUNRISE COMMUNICATIONS AG                 SUNRISE                             SUNTRUST BANK
THURGAUERSTRASSE 101B                     THURGAUERSTRASSE 101B               303 PEACHTREE ST
GLATTPARK, ZURICH 8152                    GLATTPARK, ZURICH 8152              ATLANTA, GA 30308
SWITZERLAND                               SWITZERLAND




SUNTRUST BANK                             SUNTRUST CAPITAL MARKETS INC        SUPERIOR ENERGIES INC
ATTN STEPHEN JOHNSTON                     ATTN HENRY BUSH                     3115 MAIN AVE
3333 PEACHTREE RD                         303 PEACHTREE STREET NE             GROVES, TX 776190386
11TH FL                                   15TH FL
ATLANTA, GA 30326                         ATLANTA, GA 30308



SUPERIOR ENERGY SERVICES DO BRASIL        SUPERIOR ENERGY SERVICES KL         SUPERIOR ENERGY SERVICES
ROD AMARAL PEIXOTO KM 1645                A23A1 LEVEL 23A 157 HAMPSHIRE       165 ADELAIDE TCE LEVEL 2
IMBOASSICA MACAE, RJ 27923420             KUALA LUMPUR, KUL 50450             PERTH, WA 6004
BRAZIL                                    MALAYSIA                            AUSTRALIA
SUPERIOR ENGERGYCase   20-33826
                 SERVICES AUSTRALIA Document  89FABRICATORS
                                       SUPERIOR    Filed in TXSB
                                                             INC    on 08/03/20 SUPERIOR
                                                                                  Page 378   of INTERIORS
                                                                                         OFFICE  433
610 HUNT PL                            155 GORDY LANE                            219 NEW GOWER ST
WURRUK, VIC 3850                       BALDWIN, LA 70514                         ST JOHNS, NL A1C 5L7
AUSTRALIA                                                                        CANADA




SUPERQUIP SERVICOS E EQUIPMENTOS      SUPPLY DRILL COMERCIAL LTDA                SUPPLY GO HOME SAFE
RUA MEXICO 03 18 ANDAR CENTRO         AVENIDA B QD 04 LT 20 350                  NO 173 JALAN WANGSA DELIMA 12
RIO DE JANEIRO, RJ 20031144           MACAE RJ, RJ 27971000                      KUALA LUMPUR 53300
BRAZIL                                BRAZIL                                     MALAYSIA




SUPREME COUNCIL OF THE ROYAL          SUPREME INTEGRATED TECHNOLOGY INC          SUPREME SUPPLY SERVICES
ARCANUM                               12311 CUTTEN RD                            STREET2 SALWA INDUSTRIAL AREA
61 BATTERYMARCH ST                    HOUSTON, TX 77066                          DOHA, SQ
BOSTON, MA 021103208                                                             QATAR




SURBO TUBULAR SERVICES                SURECLEAN LTD                              SUREFLIGHT LLC
8861 PARK AVE                         BETHELNIE HOUSE                            211 WEST STEWART HUSTON DR
HOUMA, LA 70363                       OLDMELDRUM, AB AB51 OGX                    COATESVILLE, PA 19320
                                      UNITED KINGDOM




SURELIFT UK LTD                       SURVEYORS EXCHANGE CO INC                  SURVITEC GROUP
UNITS 68 WOODLANDS RD DYCE            3695 SPRINGER ST                           24 HINES RD
ABERDEEN, AB AB21 0GX                 ANCHORAGE, AK 995111037                    OCONNOR, WA 6163
UNITED KINGDOM                                                                   AUSTRALIA




SURVITEC GROUP                        SURVITEC GROUP                             SURVITEC SAFETY SOLUTIONS NORWAY AS
PO BOX 2030                           SHEFFIELDSTRAAT 89                         186 PANDAN LOOP
PALMYRA DC, WA 6157                   ROTTERDAM, 12 3047 AN                      SINGAPORE, SG 128376
AUSTRALIA                             THE NETHERLANDS                            SINGAPORE




SURVITEC SAFETY SOLUTIONS US LLC      SURVITEC SURVIVAL CRAFT LTD                SURVIVAL CRAFT INSPECTORATE LTD
290 BELTWAY GREEN BLVD STE 400        FINDON SHORE FINDON                        FINDON SHORE
PASADENA, TX 77503                    ABERDEEN, AB AB12 3RL                      ABERDEEN, AB AB12 3RL
                                      UNITED KINGDOM                             UNITED KINGDOM




SURVIVAL SYSTEMS INTERNATIONAL ASIA   SURVIVAL SYSTEMS INTERNATIONAL INC         SURVIVAL SYSTEMS INTERNATIONAL
LOT 487 SEMAMBU INDUSTRIAL ESTATE     34140 VALLEY CENTER RD                     VIKING ROAD
KUANTAN, PAH 25350                    VALLEY CENTER, CA 92082                    GREAT YARMOUTH, NK NR31 ONU
MALAYSIA                                                                         UNITED KINGDOM




SURVIVAL SYSTEMS INTERNATIONAL        SURVIVAL SYSTEMS LTD                       SURVIVAL SYSTEMS TRAINING LIMITED
WAREHOUSE 27                          3A PLAISANCE PARK INDUSTRIAL ESTATE        40 MOUNT HOPE AVE
DUBAI, AE                             PLAISANCE PARK                             DARTMOUTH, NS B2Y 4K9
UNITED ARAB EMIRATES                  POINTAPIERRE, TT 00000                     CANADA
                                      TRINIDAD AND TOBAGO



SURVIVEX LIMITED                      SUSAN K TYBUR                              SUSTAINABLE LINE GENERAL TRADING LLC
KIRKHILL COMMERCIAL PARK              ADDRESS ON FILE                            OFFICE 1608 AL SAHIL TOWER 1
DYCE, AB AB21 0LQ                                                                AL NADAH 1
UNITED KINGDOM                                                                   DUBAI
                                                                                 UNITED ARAB EMIRATES
SUTHERLAND LEIGH Case      20-33826 Document  89 Filed in TXSB on 08/03/20 SUTLEY
                                       [NAME REDACTED]                       PageKENNETH
                                                                                  379 ofASHLEY
                                                                                         433
ADDRESS ON FILE                          ADDRESS ON FILE                   ADDRESS ON FILE




SUTTLES JAMES WALTER                     SUTTON MARCUS                     SUTTON MCAUGHAN DEAVER PLLC
ADDRESS ON FILE                          ADDRESS ON FILE                   THREE RIVERWAY SUITE 900
                                                                           HOUSTON, TX 77056




SUTTON MCAUGHAN DEAVER                   SUTTON SPECIAL RISK INC           SUTTON SPECIAL RISK
3 RIVERWAY STE 900                       33 YONGE STREET SUITE 270         33 YONGE STREET SUITE 270
HOUSTON, TX 77056                        TORONTO, ON M5E 1G4               TORONTO, ON M5E 1G4
                                         CANADA                            CANADA




SVITZER OCEAN TOWAGE BV                  SVT ENGINEERING CONSULTANTS       SWACO ARABIA LDC DUBAI BRANCH
JUPITERSTRAAT 33                         WEST LEEDERVILLE                  JAF2A B13 OILFIELD SUPPLY CTR
HOOFDDORP, 08 2132 HC                    PERTH, WA 6901                    DUBAI, AE
THE NETHERLANDS                          AUSTRALIA                         UNITED ARAB EMIRATES




SWACO DIVISION OF MI DRILLING            SWACO                             SWAFFORD JOEY D
2311 5TH ST                              FOOTDEE                           ADDRESS ON FILE
NISKU AB, NL T9E 8H7                     ABERDEEN, AB AB11 5DQ
CANADA                                   UNITED KINGDOM




SWAGELOK BRASIL                          SWAGELOK WEST HOUSTON             SWAN RONALD C
41 GRANJA DOS CAVALEIROS                 11311 TANNER RD                   ADDRESS ON FILE
MACAE, RJ 27930350                       HOUSTON, TX 77041
BRAZIL




SWAN SEALS ABERDEEN LTD                  [NAME REDACTED]                   SWANSON JENNIFER MICHELLE
10 VALLEY VIEW WALTONLEDALE              ADDRESS ON FILE                   ADDRESS ON FILE
PRESTON, AB PR5 4LU
UNITED KINGDOM




SWDS SLC LLC                             [NAME REDACTED]                   SWIFT TAXIS AND PRIVATE HIRE LTD
11767 KATY FWY SUITE 210                 ADDRESS ON FILE                   GAPTON MALL ESTATE
HOUSTON, TX 77079                                                          GREAT YARMOUTH, NK NR 31 OLT
                                                                           UNITED KINGDOM




SWIFT TECHNICAL EUROPE LTD               SWIFT TECHNICAL SERVICES LLC      SWIFT TECHNICAL SINGAPORE PTE LTD
INNOVA HOUSE INNOVA BUSINESS PARK        3050 POST OAK SUITE 1450          8 ROBINSON ROAD 1600 ASO BUILDIN
ENFIELD, MX EN3 7XH                      HOUSTON, TX 77056                 SINGAPORE, SG 048544
UNITED KINGDOM                                                             SINGAPORE




SWIRE OILFIELD SERVICES DO BRASIL L      SWIRE OILFIELD SERVICES LLC       SWIRE OILFIELD SERVICES LTD
AV PREFEITO ARISTEU FERREIRA DA SIL      28420 HARDY TOLL RD STE 100       ALTENS SWIRE HOUSE SOUTERHEAD RD
MACAE, RJ 27930070                       SPRING, TX 77373                  ABERDEEN, AB AB12 3LF
BRAZIL                                                                     UNITED KINGDOM
                  CaseWEST
SWIRE OILFIELD SERVICES 20-33826
                            AFRICA   Document  89 Filed
                                        SWIRE PACIFIC     in TXSB
                                                      OFFSHORE     on 08/03/20 SWISS
                                                               OPERATIONS       Page    380 of
                                                                                     IN TABUK   433
                                                                                              HOTEL
SWIRE PACIFIC OFFSHORE AFRICA SA S       300 BEACH ROAD THE CONCOUR 1501        PRINCE SULTAN RD
DOUALA LITTORAL, CM                      SINGAPORE, SG 199555                   TABUK, SA 47311
CAMEROON                                 SINGAPORE                              SAUDI ARABIA




SWISS INTERNATIONAL FZ LLC               SWISS LIFE COLLECTIVE BVG              SWISS LIFE LTD
DUBAI HEALTHCARE CITY PHASE 2            FOUNDATION ZURICH                      GENERALGUISANQUAI 40 PO BOX 8022
DUBAI, AE 505002                         GENERALGUISANQUAI 40                   ZURICH
UNITED ARAB EMIRATES                     ZURICH, ZURICH 8022                    SWITZERLAND
                                         SWITZERLAND



SWISSCOM SCHWEIZ AG                      SWISSCOM SCHWEIZ AG                    SWISSCOM SWITZERLAND LTD
3050 BERN                                ALTE TIEFENAUSTRASSE 6                 3050 BERN
SWITZERLAND                              BERN, BE 3050                          BERN, BERN 3050
                                         SWITZERLAND                            SWITZERLAND




SWN COMMUNICATIONS INC                   SWOS                                   SYED FAISAL
224 WEST 30TH ST STE 500                 5721 HARVEY WILSON ROAD                ADDRESS ON FILE
NEW YORK, NY 10001                       HOUSTON, TX 77020




SYKES DANIEL D                           SYLACO LTD                             SYLVESTER SCOTT EDWARD
ADDRESS ON FILE                          BURNSIDE FARM MARYCULTER               ADDRESS ON FILE
                                         ABERDEEN, AB AB12 5GX
                                         UNITED KINGDOM




SYMMETRY CORPORATION                     SYNERGY FIRE AND SECURITY              SYNLAB AS UK LTD
1201 N PROSPECT AVE                      17423 TIDEWATER CYPRESS TRL            UNIT 6 PARC CAER SEION
MILWAUKEE, WI 53202                      HOCKLEY, TX TX 774475387               CONWY, FL LL32 8AF
                                                                                UNITED KINGDOM




SYSTEM DYNAMICS FZE                      SYSTEM IMPROVEMENTS INC                SYSTEM IMPROVEMENTS
HAFZA                                    238 SOUTH PETERS RD STE 301            238 SOUTH PETERS RD STE 301
SHARJAH, AE                              KNOXVILLE, TN 37923                    KNOXVILLE, TN 37923
UNITED ARAB EMIRATES




SYSTEM ONE HOLDINGS LLC DBA              SYSTEMS NETWORK TRAINING LTD           SYSTEMTOOLS SOFTWARE INC
12 FEDERAL ST STE 205                    ROBERT DENHOLM HOUSE                   13212 US HIGHWAY 87 W
PITTSBURGH, PA 15212                     NUTFIED, SY RH1 4HW                    LA VERNIA, TX 781215878
                                         UNITED KINGDOM




SYSTRON PROJECTS PTE LTD                 [NAME REDACTED]                        T G IDENTIFICATION
3 TAI SENG DR 0602                       ADDRESS ON FILE                        712 W MAGNOLIA AVE
SINGAPORE, SG 535216                                                            FORT WORTH, TX 761044609
SINGAPORE




T J ENTERPRISES LLC DBA MORGAN C         T L ENGINEERING AND SERVICES           T F HUDGINS INCORPORATED
7893 HWY 182 EAST                        1514 INTERNATIONAL PLAZA ANSON         4405 DIRECTORS ROW
MORGAN CITY, LA 70380                    SINGAPORE, SG 079903                   HOUSTON, TX 770928605
                                         SINGAPORE
                  Case 20-33826
T ROWE PRICE ASSOCIATES INC           Document  89 SERVICES
                                         T3 ENERGY   Filed inCREEKMONT
                                                              TXSB on 08/03/20 T3Page 381
                                                                                 ENERGY    of 433
                                                                                        SERVICES CANADA INC
60 QUEEN VICTORIA ST                      4703 CREEKMONT                        2303A 8TH ST
LONDON EC42 4TZ                           HOUSTON, TX 77091                     NISKU, AB T9E 7Z3
UNITED KINGDOM                                                                  CANADA




TA ASIA HOLDINGS PTE LTD                  [NAME REDACTED]                       TAC FREITAS CONFECCOES ME
9 GUL RD 0103                             ADDRESS ON FILE                       RUA DEP ARISTOTELE MELLO NUMERO 67
SINGAPORE, SG 629361                                                            MACAE, RJ 27950130
SINGAPORE                                                                       BRAZIL




TAFF CYNTHIA DIANE                        [NAME REDACTED]                       [NAME REDACTED]
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




TALBOT BOBBY                              TALBOT MARKETING                      TALBOT ZACHARY BLAYNE
ADDRESS ON FILE                           383 SOVEREIGN RD                      ADDRESS ON FILE
                                          LONDON, ON N6M 1A3
                                          CANADA




TALBOTT MARK                              TALLANT WILLIAM J                     TALLERES NAVALES DEL GOLFO SA DE CV
ADDRESS ON FILE                           ADDRESS ON FILE                       ISLOTE DE SAN JUAN DE ULUA
                                                                                VERACRAUZ, VER 91800
                                                                                MEXICO




TALON ELECTRICAL MECHANICAL GROUP         TALOS ERT LLC                         TAM COMPLETION SYSTEM INC
5709 SUNTECH DR SUNPLEX INDUSTRIAL        JOHN SPATH SVP PRODUCTION             4620 SOUTHERLAND RD
OCEAN SPRINGS, MS 39564                   333 CLAY STREET                       HOUSTON, TX 77092
                                          SUITE 3300
                                          HOUSTON, TX 77002



TAM DUSTIN LEE                            TAMAYO HUGH M                         TAMROTOR MARINE COMPRESSORS AS
ADDRESS ON FILE                           ADDRESS ON FILE                       FURUSET
                                                                                OSLO, 03 1001
                                                                                NORWAY




TANAJIB FOR GENERAL CONTRACTING EST       TANG CHUEN KAM                        TANGLIN TRUST SCHOOL LTD
KING ABDULAZIZ ST                         ADDRESS ON FILE                       PORTSDOWN RD
AL KHOBAR, SA 31952                                                             SINGAPORE, SG 139299
SAUDI ARABIA                                                                    SINGAPORE




TANKSALOT INC                             TANNER MICHAEL E                      [NAME REDACTED]
PO BOX 1636                               ADDRESS ON FILE                       ADDRESS ON FILE
MORGAN CITY, LA 70381




TANZANIA REVENUE AUTHORITY                TANZANIA REVENUE AUTHORITY            TAPLIN CANIDA HABACHT LLC
28 EDWARD SOKOINE DR                      28 EDWARD SOKOINE DRIVE               1001 BRICKELL BAY DR STE 2100
11105 MCHAFUKOGE                          11105 MCHAFUKOGE ILALA CBD            MIAMI, FL 33131
ILALA CBD PO BOX 11491                    PO BOX 11491
DAR ES SALAAM TANZANIA                    DAR ES SALAAM TANZANIA
TAPLIN JASON A     Case 20-33826 Document  89 LLC
                                    TARA TRASK Filed in TXSB on 08/03/20 TARA
                                                                           Page  382
                                                                              TRASK LLCof 433
ADDRESS ON FILE                        1 EMBARCARADERO CTR STE 500         336 BON AIR CTR
                                       SAN FRANCISCO, CA 94111             SUITE 265
                                                                           GREENBRAE, CA 94904




TARANTINO SUSAN M                      TARBOX CHRISTOPHER K                TARBUTTON TYLER EDWARD
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




TARGET UNITED ENERGY                   TARRANT COUNTY TAX                  TASIS THE AMERICAN SCHOOL IN ENGLAN
3938 ADH DHAHRAN UNIT 31               COLLECTORASSESSOR                   COLD HARBOUR LN
AL KHOBAR, SA 34443                    WENDY BURGESS PO BOX 961018         THORPE, SY TW20 8TE
SAUDI ARABIA                           FORT WORTH, TX 761610018            UNITED KINGDOM




TASMA RYAN COMPTON                     TASMAN OIL TOOLS PTY LTD            TASMAN OMM FZE
ADDRESS ON FILE                        27 JACKSON ST BASSENDEAN            PLOT NO MO 229 JEBEL ALI FZE
                                       PERTH, WA 6054                      DUBAI, AE
                                       AUSTRALIA                           UNITED ARAB EMIRATES




TATUM SHAWN                            TAUIL CHEQUER ADVOGADOS             TAUIL E CHEQUER ADVOGADOS IN
ADDRESS ON FILE                        RUA DO CARMO 43 8 ANDAR CENTRO      ASSOCIATION
                                       RIO DE JANEIRO, RJ 20011020         WITH MAYER BROWN LLP
                                       BRAZIL                              AVENIDA OSCAR NIEMEYER
                                                                           2000 15° ANDAR GAMBOA
                                                                           RIO DE JANEIRO, RJ 20220297 BRAZIL


TAUNTON WILLIE E                       TAWFIQ BILALI AL HEJJI MAJED        TAX ADMINISTRATION OF SURINAME
ADDRESS ON FILE                        ADDRESS ON FILE                     MR JC DE MIRANDASTRAAT 3
                                                                           DELFT
                                                                           THE NETHERLANDS




TAY HONEY                              TAYLOR BRANDON EDWIN                TAYLOR CORY EDWARD
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




[NAME REDACTED]                        TAYLOR INDUSTRIAL PHOTOGRAPHY       TAYLOR JAMES BRYAN
ADDRESS ON FILE                        12B FOREST RD                       ADDRESS ON FILE
                                       ABERDEEN, AB AB15 4BT
                                       UNITED KINGDOM




TAYLOR JAMES CHARLES GILLESPIE         TAYLOR JOHNATHAN                    TAYLOR JUSTIN MCINTOSH
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE




TAYLOR KENNETH W                       TAYLOR KEVIN                        [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                     ADDRESS ON FILE
TAYLOR LANDON     Case 20-33826 Document  89 Filed in TXSB on 08/03/20 TAYLOR
                                   [NAME REDACTED]                       PageMATTHEW
                                                                              383 of 433
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




TAYLOR MATTHEW                       TAYLOR MICHAEL ANTHONY               TAYLOR MICHAEL DENNIS
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




TAYLOR MICHAEL SCOTT                 TAYLOR MICHAEL                       TAYLOR NICHOLAS JUSTIN
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




TAYLOR PAUL SCOTT                    TAYLOR PAXTON M                      TAYLOR ROBERT CODY
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




TAYLOR RONN CARLTON                  [NAME REDACTED]                      TAYLOR ZACHARY GORDON
ADDRESS ON FILE                      ADDRESS ON FILE                      ADDRESS ON FILE




TAYLORS INDUSTRIAL SERVICES LTD      TAYLORSINTERNATIONAL OPERATIONS ME   TB JONES CO
HARENESS CIRCLE                      AV 10 DE JULIO 315                   1025 ASHLAND
ABERDEEN, AB AB12 3LY                DEL CARMEN, CMP 24190                CHANNELVIEW, TX 77530
UNITED KINGDOM                       MEXICO




TDC ABERDEEN LTD                     TEACHMAN BRENDA K                    TEAGUE SCOTT TORRENCE
BANKHEAD AVENUE UNIT 5               ADDRESS ON FILE                      ADDRESS ON FILE
ABERDEEN, AB AB21 9ET
UNITED KINGDOM




TEAM RECRUITMENT ABERDEEN LTD        TEAMEDA DESIGN                       TEAMEDA INC
508 UNION ST                         50 BRIDGE ST                         50 BRIDGE ST SUITE 304
ABERDEEN, AB AB10 1TT                MANCHESTER, NH 03101                 MANCHESTER, NH 03101
UNITED KINGDOM




TEAMTEC AS                           TECH MED SUPPLY INC                  TECH OIL PRODUCTS
NYVEI 41                             115 LAUREL PARK CV                   4308 W ADMIRAL DOYLE DR
TVEDESTRAND, 03 4902                 FLOWOOD, MS 392328053                NEW IBERIA, LA 70560
NORWAY




TECHCRANE INTERNATIONAL LLC          TECHCROSS USA                        TECHDRILL LIMITED
17639 HARD HAT DR                    13486 FM 529 RD STB B                UNIT 15 TELFORD CT LOANSDEAN
COVINGTON, LA 70434                  HOUSTON, TX 77041                    MORPETH, NU NE61 2DB
                                                                          UNITED KINGDOM
TECHFIELD LLC     Case 20-33826       Document 89
                                         TECHLOK     Filed CONSULTORIA
                                                 DE MACAE  in TXSB onE 08/03/20 TECHMARK
                                                                                  Page 384   of 433
                                                                                         INTERNATIONAL
3301 WINDY RIDGE PKWY STE 400             RUA PADRE GUILHERMO DO LAGO C 281     11152 WESTHEIMER RD STE 934
ATLANTA, GA 30339                         MACAE, RJ 27937720                    HOUSTON, TX 77042
                                          BRAZIL




TECHNICAL SCIENTIFIC APPLICATION          TECHNICAL DIVING SERVICES SA DE CV    TECHNICAL PRINTING PRESS
2050 W SAM HOUSTON PKWY NORTH             ZAMORA 1758 COLONIA CENTRO            AL QUSAIS INDUSTRIAL AREA 1
HOUSTON, TX 77043                         VERACRUZ, VER 91700                   DUBAI, SA 20709
                                          MEXICO                                SAUDI ARABIA




TECHNICAL SPECIALTIES INC                 TECHNICS OFFSHORE ENGINEERING         TECHNIP OFFSHORE UK LIMITED
30852 STATE HWY 181                       72 LOYANG WAY                         WESTHILL INDUSTRIAL ESTATE
SPANISH FORT, AL 36527                    SINGAPORE, SG 508762                  WESTHILL ABERDEEN, AB AB32 6QT
                                          SINGAPORE                             UNITED KINGDOM




TECHNIP UMBILICALS INC                    TECHNIQUES INTERNATIONAL              TECHNOLOGY AND CALIBRATION INC
16661 JACINTOPORT                         50 COQUILLE DR                        3538 PINEMONT DR
HOUSTON, TX 77015                         BELLE CHASSE, LA 70037                HOUSTON, TX 77018




TECHWELD INC                              TECMETAL CONSULTORIA EM MATERIAIS L   TECNOCHECK CONSULTORIA E SERVICOS
4200 INDUSTRIAL RD                        ESTRADA DOS BANDEIRANTES 28000        RUA JOAQUIM JOSE COUTO 90 B
PASCAGOULA, MS 39581                      RIO DE JANEIRO, RJ 22785092           RIO DE JANEIRO, RJ 22790120
                                          BRAZIL                                BRAZIL




TECNOFIL COMERCIAL LTDA ME                TECO COATING SERVICES AS              TECON OIL SERVICES LTD
ESTRADA JOA£O BATISTA QUARESMA 44 L       PO BOX 462 LYSAKER TORG 8             PLOT 41 TRANS AMADI
MACAE RJ, RJ 27930180                     LYSAKER, 02 1327                      PORT HARCOURT, RV 234
BRAZIL                                    NORWAY                                NIGERIA




TECSUMAR SERV SUBMARINOS LTDA             TEEM JONATHAN                         TEER RYAN
RUA 3 57 RIVIERA                          ADDRESS ON FILE                       ADDRESS ON FILE
MACAE RJ, RJ 27937190
BRAZIL




TEIXEIRA DE OLIVEIRA LAURA                TELEDYNE RD INSTRUMENTS               TELEDYNE TSS LIMITED
ADDRESS ON FILE                           14020 STOWE DR                        1 BLACKMOOR LN
                                          POWAY, CA 92064                       WATFORD, HT WD18 8GA
                                                                                UNITED KINGDOM




TELEDYNE TSS LIMITED                      TELEKOM BRUNEI BERHAD                 TELEKOM MALAYSIA BERHAD
1 BLACKMOOR LN                            UNIT 101 BLOCK D YAYASAN SULTAN       MIRI POS
WATFORD, HT WD18 8GA                      BANDAR SERI BEGAWAN, BN BS 8711       MIRA, SAR 98000
UNITED KINGDOM                            BRUNEI                                MALAYSIA




TELELINK CALL CENTRE                      TELEMAC DE MACAΘ SIST DE SEG E TE     TELENOR NORGE AS MOBILE
44 AUSTIN ST                              RUA MARECHAL DEODORO 531 CENTRO       FAKTURA OG KREDITTAVDELINGEN
ST JOHNS, NL A1B 3M7                      MACAE RJ, RJ 27910310                 RA˜RVIK, 03
CANADA                                    BRAZIL                                NORWAY
TELSTRA           Case 20-33826     Document
                                       TELSTRA89 Filed in TXSB on 08/03/20 TEMARO
                                                                             PageBV
                                                                                  385 of 433
242 EXHIBITION STREET LEVEL 41          L 41 242 EXHIBITION ST              J VAN DER HEYDENSTRAAT 14
MELBOURNE, VIC 3000                     MELBOURNE, VIC 3000                 NUMANSDORP, 08 3281 NE
AUSTRALIA                               AUSTRALIA                           THE NETHERLANDS




TEMP FINANCIAL SERVICES INC             TEMPLE THOMAS MATTHEW               TEMPLETON RYAN
10565 KATY FRWY STE 215                 ADDRESS ON FILE                     ADDRESS ON FILE
HOUSTON, TX 77024




TENARIS NKKTUBES                        TENET HYDRAULICS CO                 TENNISON DAVID M
MINAMIWATARIDA 110                      2207 TRAVERSEFIELD DR               ADDRESS ON FILE
KAWASAKI, 14 2100855                    TRAVERSE CITY, MI 49696
JAPAN




TENNISON MACE D                         TERCEL MENA HOLDINGS LTD BVI        TERCEL OILFIELD PRODUCTS USA LLC
ADDRESS ON FILE                         JUMEIRAH LAKE TOWERSJUMEIRAH BAY    10613 W SAM HOUSTON P STE 600
                                        BUILDING X3OFFICE 2109              HOUSTON, TX 77064
                                        DUBAI, AE
                                        UNITED ARAB EMIRATES



TEREK NICHOLAS JOHN                     TERLECKI MICHAEL                    TERLISNER JOSEPH
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




TERREBONNE GENERAL MEDICAL CENTER       TERREBONNE PARISH SHERIFFS OFFICE   TERRELL JOSEPH DON
DEPT AT 952602                          PO BOX 1670                         ADDRESS ON FILE
ATLANTA, GA 311922602                   HOUMA, LA 70361




TERRELL STEVEN CODY                     TERRELL TOMMY STEVEN                TERRY M COLLINS DBA AMJ SERVICES
ADDRESS ON FILE                         ADDRESS ON FILE                     1635 WESTGATE PKWY
                                                                            GAUTIER, MS 39553




TERRY PRODUCTIONS INC                   TERRY W COLLINS                     TESALAB TEC SERV AMB LTDA
1713 TOWNHURST DR                       1635 WESTGATE PKWY                  R FRANCISCO PORTELA CENTRO 229
HOUSTON, TX 77043                       GAUTIER, MS 39553                   MACAE, RJ 27910200
                                                                            BRAZIL




TESCO SINGAPORE PTE LTD                 TESCOM CORPORATION                  TESNER ROBERT JAY
20 JALAN AFIFI 0504                     HORSFIELD WAY BREDBURY INDUSTRIAL   ADDRESS ON FILE
SINGAPORE, SG 409179                    STOCKPORT, CH SK6 2SU
SINGAPORE                               UNITED KINGDOM




TETRALON IND E COM DE EQUIP             TETREAULT JEREMY T                  [NAME REDACTED]
RUA FORTE DA RIBEIRA 350 UNID 1         ADDRESS ON FILE                     ADDRESS ON FILE
SA£O PAULO, SP 08341300
BRAZIL
[NAME REDACTED]   Case 20-33826 Document 89 Filed
                                   TEXADRAULICS LP in TXSB on 08/03/20 TEXADRAULICS
                                                                         Page 386 ofLP 433
ADDRESS ON FILE                       7100 NORTH LOOP EAST SUITE A19           PO BOX 760
                                      HOUSTON, TX 77028                        HARVEY, TX 70059




TEXAS BOLT NUT COMPANY LTD            TEXAS COMMISSION OF ENVL QUALITY         TEXAS COMPTROLLER OF PUBLIC
421 BLUE BERRY                        ATTN OFFICE OF THE EXECUTIVE DIRECTOR    ACCOUNTS
HOUSTON, TX 77018                     12100 PARK 35 CIRCLE                     UNCLAIMED PROPERTY CLAIMS SECTION
                                      AUSTIN, TX 78753                         LBJ STATE OFFICE BLDG
                                                                               111 E 17TH ST
                                                                               AUSTIN, TX 78711


TEXAS COMPTROLLER OF PUBLIC           TEXAS ENGINEERING EXPERIMENT             TEXAS INSTITUTE OF SCIENCE INC
ACCOUNTS                              1470 WILLIAM D FITCH PKWY                1701 N GREENVILLE AVE STE 901
UNCLAIMED PROPERTY CLAIMS SECTION     COLLEGE STATION, TX 778454645            RICHARDSON, TX 75081
PO BOX 12046
AUSTIN, TX 787112046



TEXAS OBS 1 MEDICAL SERVICES PA       TEXAS ONCOLOGY PA                        TEXAS PIPE DRIFTS SUPPLY COMPANY
5252 W UNIVERSITY DR                  12221 MERIT DR SUITE 500                 2935 HWY 90
MCKINNEY, TX 750717822                DALLAS, TX 75251                         CROSBY, TX 77532




TEXAS STATE BOARD OF PUBLIC           TEXAS STATE COMPTROLLER                  TEXAS WORKFORCE COMMISSION
ACCOUNTANCY                           PO BOX 149348                            101 E 15TH ST ROOM 122
AUSTIN, TX 787013900                  AUSTIN, TX 787149348                     AUSTIN, TX 787780001




TEYSEER MOTORS WLL                    TEYSEER SERVICES COMPANY WLL             TF ENERGY SERVICES PTE LTD
AIRPORT RD                            BUILDING 121 125 ROAD NO 105 ALWAKALAT   10 5 TUAS AVE
DOHA, SQ                              STREET                                   TUAS, SG 639129
QATAR                                 DOHA, SQ                                 SINGAPORE
                                      QATAR



TH HILL ASSOCIATES INC                THAGGARD TOBY                            THAMES JAMES
13100 WORTHAM CENTER DR STE 300       ADDRESS ON FILE                          ADDRESS ON FILE
HOUSTON, TX 77065




THAMES MICHAEL HOUSTON                THAMES MICHAEL LEON                      THAMES RIVER CAPITAL LLP
ADDRESS ON FILE                       ADDRESS ON FILE                          EXCHANGE HOUSE 12
                                                                               PRIMROSE ST
                                                                               LONDON EC2A 2NY
                                                                               UNITED KINGDOM



THE ABERDEEN ALTENS HOTEL             THE ABERDEEN THISTLE                     THE ADMINISTRATORS OF THE TULANE
SOUTERHEAD RD                         SOUTERHEAD RD                            71211 LOUISIANA 21
ABERDEEN, AB AB12 3LF                 ABERDEEN, AB AB12 3LF                    COVINGTON, LA 70433
UNITED KINGDOM                        UNITED KINGDOM




THE ADMINISTRATORS OF THE TULANE      THE ALLEN PRINT LTD                      THE BALE LAW FIRM PLLC
PO BOX 54431                          50 AKERLEY BLVD UNIT 8                   1600 HWY 6 SOUTH ST 200
NEW ORLEANS, LA 701544431             DARTMOUTH, NS B3B 1R8                    SUGAR LAND, TX 77478
                                      CANADA
                   Case
THE BANK OF NEW YORK      20-33826 Document  89OF NEW
                                      THE BANK    Filed in TXSB on 08/03/20 THE
                                                      YORK                    Page   387 of 433GROUP LIMITED
                                                                                BIG PARTNERSHIP
601 TRAVIS ST 16TH FL                    MELLON TRUST CO NA                        3RD FL FOUNTAIN HOUSE
HOUSTON, TX 77002                        ATTN LISA MCCANTS                         GLASGOW, GW G3 7UL
                                         601 TRAVIS STREET 16TH FLOOR              UNITED KINGDOM
                                         HOUSTON, TX 77002



THE BLANK BRICK LLC                      THE BOARD OF INLAND REVENUE               THE BOARD OF INLAND REVENUE
6705 VERO DR                             20 ST VINCENT ST                          20 ST VINCENT STREET
PLANO, TX 75023                          PORT OF SPAIN                             PORT OF SPAIN
                                         TRINIDAD AND TOBAGO                       TRINIDAD AND TOBAGO




THE BRITANNIA HOTEL ABERDEEN             THE BRUNEI HOTEL SDN BHD                  THE CALEDONIAN BY THISTLE
MALCOLM RD BUCKSBURN                     JALAN PEMANCHA 95                         1014 UNION TERRACE
ABERDEEN, AB AB21 9LN                    BANDAR SERI BEGAWAN, BN BS8811            ABERDEEN, AB AB10 1WE
UNITED KINGDOM                           BRUNEI                                    UNITED KINGDOM




THE CARLINE LAND INVESTMENTS LLC         THE CARLINE LAND TRUST                    THE CARLINE LAND TRUST
2000 EAST KALISTE SALOOM                 PO BOX 1286                               PO BOX 1286
LAFAYETTE, LA 70508                      MORGAN CITY, LA                           MORGAN CITY, LA 70380




THE CHAIRMAN OF BOARD OF INLAND          THE CHAMBER OF SHIPPING LTD               THE CHESTER HOTEL LTD
REVENUE                                  30 PARK ST                                5963 QUEENS RD
QUEEN ST                                 LONDON, LO SE1 9EQ                        ABERDEEN, AB AB15 4YP
PORT OF SPAIN                            UNITED KINGDOM                            UNITED KINGDOM
TRINIDAD AND TOBAGO



THE CLOGGY HOUSE LIMITED                 THE DIAMOND SHOWCASE LTD                  THE DOCUMENT GROUP INC
DYCE DR KIRKHILL IND ESTATE              200 EDGELEY BLVDUNIT 19                   1010 LAMAR ST STE 120
ABERDEEN, AB AB21 0HP                    CONCORD, ON L4K 3Y8                       HOUSTON, TX 77002
UNITED KINGDOM                           CANADA




THE EADS COMPANY                         THE ELECTRIC HEATER COMPANY               THE EMIRATE TELECOMMUNICATION
8020 WESTGLEN DR                         45 SEYMOUR ST                             PJSC BUILDING RASHID BIN SAEED AL
HOUSTON, TX 77063                        STRATFORD, CT 06615                       MAKTOUM STREET 3838
                                                                                   DUBAI, AE
                                                                                   UNITED ARAB EMIRATES



THE FARMBOX FOODSTUFF TRADING LLC        THE GENERAL HOSPITAL CORPORATION          THE GLENEAGLES HOTEL
SP METRO BLG UMM OFFICE 109              55 FRUIT ST                               AUCHTERARDER
DUBAI, AE                                BOSTON, MA 021142696                      PERTHSHIRE, PR PH3 1NF
UNITED ARAB EMIRATES                                                               UNITED KINGDOM




THE GOVERNMENT OF BRUNEI DARUSSALAM      THE GOVERNMENT OF BRUNEI DARUSSALAM       THE GUYANA TRINIDAD MUTUAL
REVENUE DIVISION MINISTRY OF FINANCE     REVENUE DIVISION MINISTRY OF FINANCE      LIFE INSURANCE COMPANY LIMITED
LEVEL 1 ISLAND BLOCK                     LEVEL 1 ISLAND BLOCK MIN OF FIN COMPLEX   2729 ROBB HINCKS ST
MINISTRY OF FIN COMPLEX                  COMMONWEALTH DRIVE                        GEORGETOWN
COMMONWEALTH DR                          BANDAR SERI BEGAWAN BB3910 BRUNEI         GUYANA
BANDAR SERI BEGAWAN BB3910 BRUNEI


THE HARDING GROUP INC                    THE HARDWARE DEPOT                        THE HILLER COMPANIESINC
1125 LONGPOINT AVE                       182 CHARLOTTE ST BOURDA                   15255 GULF FRWY
DALLAS, TX 75247                         GEORGETOWN, GY 005924                     134A
                                         GUYANA                                    HOUSTON, TX 77034
                  CaseLTD
THE HOLLAND NURSERIES  20-33826       Document  89 Filed
                                         THE HOUSTON      in TXSB
                                                     FOOD BANK INC on 08/03/20 THE
                                                                                 Page  388 ofCO433
                                                                                   INSURANCE    OF THE STATE OF PA
401 TORBAY RD                             535 PORTWALL ST                        175 WALTER ST 18TH FLR
ST JOHNS, NL A1A 5C9                      HOUSTON, TX 77029                      NEW YORK, NY 10038
CANADA




THE INTERNATIONAL ASSOCIATION OF          THE INTERNATIONAL SCHOOL OF ABERDEE    THE JUKES GROUP LLC
SHEIKH RASHID TWR WTC LEVEL 7             CULTS PITFODELS HOUSE N DEESID         21348 PROVINCIAL BLVD
DUBAI, AE                                 ABERDEEN, AB AB15 9PA                  KATY, TX 77450
UNITED ARAB EMIRATES                      UNITED KINGDOM




THE KRELLER BUSINESS INFORMATION          THE LEGAL GROUP                        THE LINKS HOTEL
817 MAIN ST STE 300                       1560 SAWGRASS CORPORATE PKWY 4TH       MID LINKS
CINCINNATI, OH 45202                      FLR                                    MONTROSE, AB DD10 8RL
                                          FORT LAUDERDALE, FL 33323              UNITED KINGDOM




THE MARINER HOTEL LDT                     THE MARITIMES ENERGY ASSOCIATION       THE METHODIST HOSPITAL
349 GREAT WESTERN RD                      202 BROWNLOW AVE                       6565 FANNIN ST
ABERDEEN, AB AB10 6NW                     DARTMOUTH, NS B3B 1T5                  HOUSTON, TX 770302892
UNITED KINGDOM                            CANADA




THE MI GROUP INC                          THE MILLER LAW FIRM PLLC               THE NATIONAL INSURANCE BOARD
3900 CLAYMOORE PARK DR                    2660 WEST PARK DRIVE SUITE 2           7 HERBERT STREET ST CLAIR
HOUSTON, TX 77043                         PADUCAH, KY 42001                      PORT OF SPAIN
                                                                                 TRINIDAD AND TOBAGO




THE NATIONAL INSURANCE BOARD              THE OBEROI HOTEL                       THE OILGEAR COMPANY
7 HERBERT STREET                          THE OBEROI BEHIND OMINYAT TOWER        1424 INTERNATIONAL DRIVE
ST CLAIR                                  BUSINESS BAY                           TRAVERSE CITY, MI 49686
PORT OF SPAIN                             DUBAI, AE 71847
TRINIDAD AND TOBAGO                       UNITED ARAB EMIRATES



THE ORTHOPAEDIC GROUP                     THE PATHOLOGY LABORATORY APMC          THE PROPRIETORS STRATA PLAN 147
6144 AIRPORT BLVD                         PO BOX 3726                            GRAND CAYMAN, KY KY11001
MOBILE, AL 36608                          LAKE CHARLES, LA 70601                 CAYMAN ISLANDS




THE RAD GROUP LLC                         THE REGIS COMPANY                      THE RENY COMPANY
427 HEATHER LANE                          600 12TH STREET SUITE 150              1820 PRESTON PARK BLVD
CONROE, TX 77385                          GOLDEN, CO 80401                       PLANO, TX 75093




THE ROCHESTER CORPORATION                 THE SANDWICH LARDER LTD                THE SAVILLE MEDICAL GROUP
751 OLD BRANDY ROAD                       3537 SINCLAIR ROAD TORRY               7 SAVILLE PLACE
CULPEPER, VA 22701                        ABERDEEN, AB AB11 9PL                  NEWCASTLE UPON TYNE, AB NE1 8DQ
                                          UNITED KINGDOM                         UNITED KINGDOM




THE SHELL COMPANY OF THAILAND LIMIT       THE SHORE PORTERS SOCIETY              THE SUBSEA COMPANY
10 SOONTHORNKOSA RD KLONTOEY              1 BALTIC PLACE                         4527 BRITTMORE
BANGKOK, 17 10110                         ABERDEEN, AB AB11 5EW                  HOUSTON, TX 770418005
THAILAND                                  UNITED KINGDOM
                  Case
THE SURGICAL CLINIC       20-33826
                    ASSOCIATES PA     Document  89 Filed
                                         THE TALANCE GROUPin
                                                           LPTXSB on 08/03/20 THE
                                                                                Page  389
                                                                                  TEXAS LOOof
                                                                                           LLC433
501 MARSHALL ST SUITE 500                 808 TRAVIS                           8 HERITAGE LANE
JACKSON, MS 39202                         HOUSTON, TX 77002                    MAGNOLIA, TX 77354




THE UK OIL AND GAS INDUSTRY ASSOCIA       THE UNIVERSITY OF TEXAS AT AUSTIN    THE VANGUARD GROUP INC
6TH FLOOR EAST PORTLAND HOUSE BRE         1 UNIVERSITY STATION R 8100          100 VANGUARD BLVD
LONDON, LO SW1E 5BH                       AUSTIN, TX 787121100                 MALVERN, PA 19355
UNITED KINGDOM




THE VIRTUAL BENCH LLC                     THE WATER SHED                       THE WATERMAKER CO INC
17906 BUTTE CREEK                         875 MAIN STREET UNIT 1               4935 HWY 90 E
HOUSTON, TX 77090                         DARTMOUTH, NS B2W 3V2                BROUSSARD, LA 70518
                                          CANADA




THE WELL ACADEMY BV                       THE WORK IN ME LLC                   THELMA INDUSTRIES PTE LTD
CANADALAAN 9                              12625 BETHANY BAY DR                 21 TRADEHUB
APELDOORN, 04 7316 BV                     PEARLAND, TX 77584                   SINGAPORE, SG 609966
THE NETHERLANDS                                                                SINGAPORE




THERMON HEAT TRACING SERVICESI            THERON JUANPIERRE                    THERRELL CASEY C
2810 MOWERY ROAD                          ADDRESS ON FILE                      ADDRESS ON FILE
HOUSTON, TX 770454810




THEUNISSEN TECHNICAL TRADING BV           THIBEAUX CHAD ANTHONY                THIBODEAUX ALBRO TOUCHET THERAPY
RIJKSWEG 191                              ADDRESS ON FILE                      1322 ELTON ROAD SUITE 655
6581 EK MALDEN                                                                 JENNINGS, LA 70546
MALDEN, GE 6581
THE NETHERLANDS



THIBODEAUX JUSTIN ODILE                   THIBODEAUX PHILLIP ANTHONY           THIBODEAUX RANDALL
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE




THIBODEAUX RAY ANTHONY                    THIBODEAUX THANH N                   THIBODEAUX TY A
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE




[NAME REDACTED]                           THISTLE NEWCASTLE HOTEL              THOMAS GLASS
ADDRESS ON FILE                           NEVILLE STREET                       ADDRESS ON FILE
                                          NEWCASTLE UPON TYNE, AB NE1 5DF
                                          UNITED KINGDOM




THOMAS BATESBATES CAPITAL GROUP           THOMAS BLAKE W                       THOMAS BRANDON LANE
3724 LYNNCREST DR                         ADDRESS ON FILE                      ADDRESS ON FILE
FORT WORTH, TX 76109
THOMAS CASSANDRACase
                 D         20-33826 Document
                                       THOMAS89  Filed inMASON
                                             CHADBOURNE  TXSB on 08/03/20 THOMAS
                                                                            PageCHARLES
                                                                                 390 of 433
ADDRESS ON FILE                          ADDRESS ON FILE                  ADDRESS ON FILE




THOMAS DARRIUS                           THOMAS DEBRA                     THOMAS EVERAL WAYNE
ADDRESS ON FILE                          ADDRESS ON FILE                  ADDRESS ON FILE




THOMAS G FONTENOT MD                     THOMAS IRA                       THOMAS J HOPWOOD DBA
ADDRESS ON FILE                          ADDRESS ON FILE                  1115 JACKSON BLVD
                                                                          HOUSTON, TX 77006




THOMAS JARED                             THOMAS JOHN C                    THOMAS JOHN CHRISTOPHER
ADDRESS ON FILE                          ADDRESS ON FILE                  ADDRESS ON FILE




THOMAS JOHN EARL                         THOMAS JOHN SCOTT                THOMAS L FENNEY
ADDRESS ON FILE                          ADDRESS ON FILE                  ADDRESS ON FILE




THOMAS LANG DBA T A LANG FCA             THOMAS M WATSON                  [NAME REDACTED]
14TH FLOOR 240 ST GEORGES TERRACE        ADDRESS ON FILE                  ADDRESS ON FILE
PERTH, WA 6000
AUSTRALIA




THOMAS R BATES JR                        THOMAS RICHARD MICHAEL           THOMAS SHAWN
ADDRESS ON FILE                          ADDRESS ON FILE                  ADDRESS ON FILE




THOMAS WESLEY                            THOMASON SCOTT ALLEN             THOMEY WILLIAM RICHARD
ADDRESS ON FILE                          ADDRESS ON FILE                  ADDRESS ON FILE




THOMPSON KNIGHT LLP                      THOMPSON COBURN LLP              THOMPSON DALTON
1722 ROUTH ST SUITE 1500                 ONE US BANK PLAZA                ADDRESS ON FILE
DALLAS, TX 75201                         ST LOUIS, MO 63101




THOMPSON DAVE                            THOMPSON DON P                   THOMPSON DORA A
ADDRESS ON FILE                          ADDRESS ON FILE                  ADDRESS ON FILE
                Case
THOMPSON GLEN ALLEN     20-33826 Document 89 INVESTMENT
                                    THOMPSON   Filed in TXSB on 08/03/20
                                                        MANAGEMENT INC     Page 391
                                                                         THOMPSON    ofA 433
                                                                                  JAKE
ADDRESS ON FILE                        1255 FOURIER DR STE 200            ADDRESS ON FILE
                                       MADISON, WI 53717




THOMPSON JAMES KENNETH                 THOMPSON JEFFREY MAURICE           THOMPSON JOHNNY C
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




THOMPSON REUTERS                       THOMPSON TROY                      THOMPSON TYLER
2395 MIDWAY ROAD                       ADDRESS ON FILE                    ADDRESS ON FILE
CARROLLTON, TX 75006




THOMPSON WILLIE LEE                    [NAME REDACTED]                    THOMSON REUTERS MARKETS LLC
ADDRESS ON FILE                        ADDRESS ON FILE                    2 MORRISSEY BLVD
                                                                          DORCHESTER, MA 02125




THOMSON REUTERS MARKETS LLC            THOMSON REUTERS TAX ACCOUNTING     THOMSON REUTERS TAX ACCOUNTING
PO BOX 416499                          117 E STEVENS AVENUE               PO BOX 71687
BOSTON, MA 022416499                   VALHALLA, NY 10595                 CHICAGO, NY 606941687




THOMSON REUTERS                        THOMSON REUTERS                    [NAME REDACTED]
2395 MIDWAY ROAD                       PO BOX 6016                        ADDRESS ON FILE
CARROLLTON, TX 75006                   CAROL STREAM, IL 601976016




[NAME REDACTED]                        [NAME REDACTED]                    THORNE CHASTIN
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




THORNE MICHAEL                         THORNTON BODLEY PAUL               THORNTON BODLEY
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




THORNTON CHARLES WILLIAM               THORNTON CLINTON SCOTT             THORNTON FLOYD MARTIN
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




THORNTON JAMES CALVIN                  THORNTON KENNETH D                 THORNTON MARK K
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE
                Case
THORNTON TIMMY LEE      20-33826 Document
                                    THORPE89  Filed
                                          MOLLOY    in TXSB LTD
                                                 RECRUITMENT on 08/03/20 THREADGILL
                                                                           Page 392   of 433
                                                                                    JASON KEITH
ADDRESS ON FILE                        38 ALBYN PLACE                       ADDRESS ON FILE
                                       ABERDEEN, AB AB10 1YN
                                       UNITED KINGDOM




THRIVENT ASSET MANAGEMENT LLC          THRUSTMASTER ASIA PACIFIC PTE LTD    THRUSTMASTER OF TEXAS INC
625 4TH AVE S                          NO 18 BOON LAY WAY                   6900 THRUSTMASTER DRIVE
MINNEAPOLIS, MN 55415                  SINGAPORE, SG 609966                 HOUSTON, TX 77041
                                       SINGAPORE




THURSTON JOSHUA KALEB                  THYCOTIC SOFTWARE LLC                THYSSENKRUPP ELEVATOR CANADA LIMI
ADDRESS ON FILE                        1101 17TH STREET NORTHW SUITE 1102   410 PASSMORE AVE UNIT 1
                                       WASHINGTON, DC 20036                 SCARBOROUGH, ON M1V 5C3
                                                                            CANADA




THYSSENKRUPP MATERIALS FRANCE          TIBERT ERNEST                        TICKET SERVIΤOS SA
6 AVENUE GUTENBERG                     ADDRESS ON FILE                      ALAMEDA TOCANTINS 20Aº ANDAR 125
MAUREPAS, 77 78310                                                          BARUERI, SP 06455020
FRANCE                                                                      BRAZIL




[NAME REDACTED]                        TIDELAND SIGNAL CORPORATION          TIDEWATER DE MEXICO S DE
ADDRESS ON FILE                        PO BOX 52370                         AVE PASEO DEL MAR NO 37
                                       LAFAYETTE, LA 70505                  CIUDAD DEL CARMEN, CMP 24114
                                                                            MEXICO




TIDEWATER MARINE INC                   TIDWELL DILLION JOSHUA               TIDWELL TRAVIS J
200 FORD INDUSTRIAL ROAD               ADDRESS ON FILE                      ADDRESS ON FILE
AMELIA, LA 70360




TIEFENBRUNN ALEX                       TIETZ ANDREW WILLIAM                 TIFFANY PUBLISHING COMPANY
ADDRESS ON FILE                        ADDRESS ON FILE                      200 WEST 22ND STREET
                                                                            NORFOLK, VA 23517




TIGER RENTALS GUYANA                   TIGER RENTANK DO BRASIL EQUIPTOS     TIGER TANKS OFFSHORE RENTAL CORP
126 QUAMINA CARMICHAEL STREETS         RUA DO SONDADOR LT 4AQDRA HZEN1      1655 LOUISIANA
GEORGETOWN, GY                         MAR DO NORTE RIO DAS OSTRAS, RJ      BEAUMONT, TX 77701
GUYANA                                 28890000
                                       BRAZIL



TIGER TANKS TRINIDAD UNLIMITED TI      TIGERDIRECT INC                      TIM THOMASSON AND SHARON
104 EPING AVENUE BEL AIR PARK          175 AMBASSADOR DRIVE                 THOMASSON PC
GEORGETOWN, GY                         NAPERVILLE, IL 60540                 258 STONE CREEK RANCH ROAD
GUYANA                                                                      HOUSTON, TX 76657




TIM THOMASSON PC                       [NAME REDACTED]                      TIMMS GILMOUR TA FIRE GAS
258 STONE CREEK RANCH RD               ADDRESS ON FILE                      EMILIANO ZAPATA 6
MCGREGOR, TX 766573764                                                      CD DEL CARMEN, CMP 24190
                                                                            MEXICO
TIMOTHY SCAIFE      Case 20-33826 Document
                                     TIMOTHY89   Filed in TXSB on 08/03/20 TINER
                                             WILLIAM                         Page   393 ofADAM
                                                                                 FRANKLIN   433
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




TINO MICHAEL                             TINSLEY DAVID L                     TIPPEN CHRISTOPHER L
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




TIPPY JR JOHN DARRELL                    TISDALE AUSTIN                      TISDALE DUSTIN
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




TISSUE AMY MICHELLE                      TITAN OF TEXAS                      TIW CORPORATION
ADDRESS ON FILE                          2303 WILLOW PASS DR                 6401 N ELDRIDGE PKWY
                                         KINGWOOD, TX 77339                  HOUSTON, TX 770413505




TIW CORPORATION                          TJ ENGINEERING SERVICES LIMITED     TKO OFFSHORE CONTRACTORS INC
PO BOX 35729                             36 FRAZEE AVE                       3737 GOVERNMENT BLVD STE 300
HOUSTON, TX 77235                        DARTMOUTH, NS B3B 1X4               MOBILE, AL 36633
                                         CANADA




TKO OFFSHORE CONTRACTORS LLC             TLC CONGO SA                        TLC GABON SUARL
3737 GOVERNMENT BLVD SUITE 310           28 RUE SIKOU DOUME                  TLC GABON SUARL BP 2160
MOBILE, AL 36693                         POINTE NOIRE, CG BP 1785            PORTGENTIL, GA
                                         REPUBLIC OF THE CONGO               GABON




TMF CURACAO NV                           TMF MAGYARORSZAG KNOYVELO ES        TMF MANAGEMENT AND ACCOUNTING
PIETERMAAI 15                            SZOLGA                              7 RIVAL STREET 5TH FLOOR
WILLEMSTAD, CW 0000                      NEPFURDO STREET 22                  TEL AVIV YAFO, 06 67778
CURACAO                                  BUDAPEST, 06 1138                   ISRAEL
                                         HUNGARY



TMH PHYSICIAN ASSOCIATES PLLC            TMOBILE USA INC                     TMOBILE
350 N SAINT PAUL ST                      12920 SE 38TH STREET                PO BOX 53410
DALLAS, TX 752014240                     BELLEVUE, WA 98006                  BELLEVUE, WA 980153410




TNT INTERNATIONAL                        TNT UK LIMITED                      TODD IAN G
RAMSBOTTOM                               RAMSBOTTOM                          ADDRESS ON FILE
BURY, LA BL0 9GR                         BURY, LA BL8 9AR
UNITED KINGDOM                           UNITED KINGDOM




TODD MATTHEW ROBERT                      TODD WILLIAM E                      TOEPFER JOHN
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE
                 Case
TOH JOO ANN JOANNE       20-33826 Document   89 Filed in TXSB on 08/03/20 TOKIO
                                     TOISA LIMITED                          Page  394 INSURANCE
                                                                                MARINE of 433 SINGAPORE LT
ADDRESS ON FILE                         GOSTREY HOUSE UNION ROAD           BS B
                                        FARNHAM, SY GU9 7PT                BANDAR SERI BEGAWAN, BN BS 8674
                                        UNITED KINGDOM                     BRUNEI




TOKOI ALEXANDER                         TOLEDO EVAN                        TOLL ENERGY LOGISTICS PTY LTD
ADDRESS ON FILE                         ADDRESS ON FILE                    LEVEL 3 30 THE ESPLANADE
                                                                           PERTH, WA 6000
                                                                           AUSTRALIA




TOLL MERMAID LOGISTICS BROOME           TOM MORROW TARPAULINS              TOM SUNNY
LOT 549 PORT DRIVE                      1 ANDERSON AVENUE                  ADDRESS ON FILE
BROOME, WA 6725                         ABERDEEN, AB AB24 4LR
AUSTRALIA                               UNITED KINGDOM




TOMLINSON CLAUDE E                      [NAME REDACTED]                    TOMOGRAFIA MACAΘ LTDA
ADDRESS ON FILE                         ADDRESS ON FILE                    RUA VISCONDE DE QUISSAMA£ 766 LOJA
                                                                           MACAE RJ, RJ 27910020
                                                                           BRAZIL




TONEY ZACHARIAH                         TONG SIM MARINE ELECTRIC CO        TONY LYNN MCMANUS
ADDRESS ON FILE                         46 KAKI BUKIT CRESCENT             ADDRESS ON FILE
                                        SINGAPORE, SG 416269
                                        SINGAPORE




TOOHEY WILLIAM HENRY                    TOOLEX INC                         TOOMEY SHAEMUS
ADDRESS ON FILE                         7570 MORLEY STREET                 ADDRESS ON FILE
                                        HOUSTON, TX 77061




TOP OILFIELD INDUSTRIES LTD FZC         TOPLAND HOTELS NO14 LTD            TOPNET SERVICES SA
HAMRIYAH FREE ZONE                      ETWALL ROAD                        ACACIAS 1227
SHARJAH, AE 7777                        DERBY, DD DE3 ODL                  GENEVA, GE
UNITED ARAB EMIRATES                    UNITED KINGDOM                     SWITZERLAND




TOPP BENJAMIN                           TOPSEG ASSESSORIA E CONSULTORIA    TOPWORTH ENTERPRISES LTD
ADDRESS ON FILE                         RUA GUARANY NUMERO 877 BLOCO 6     AXA TOWER LANDMARK EAST
                                        MAGE, RJ 25915000                  100 HOW MING STREET KWUN TONG
                                        BRAZIL                             KOWLOON
                                                                           HONG KONG



TOPWORTH ENTERPRISES LTD                TORCUP INC                         TORISHIMA SERVICE SOLUTIONS FZCO
CO HELIX PROPERTY ADVISORS AUDLEY       1025 CONROY PLACE                  PLOT TP010501 TECHNOPARK JEBEL ALI
LONDON, LO W1K 6ZD                      EASTON, PA 18040                   DUBAI, AE
UNITED KINGDOM                                                             UNITED ARAB EMIRATES




TORISHIMA SERVICE SOLUTIONS SAUDI A     TORMAG SA DE CV                    TOROMONT CAT MARITIMES
PLOT OF LAND TP010501 NATIONAL INDU     BENITO JUAREZ NO 25                175 AKERLEY BLVD
DUBAI, AE 37603                         MEXICO, DF 09500                   DARTMOUTH, NS B2Y 3Z6
UNITED ARAB EMIRATES                    MEXICO                             CANADA
TORQEEDO INC      Case    20-33826 Document  89DIVISION
                                      TORQLITE     FiledOFinFRANCIS
                                                             TXSB on 08/03/20 TORQUE
                                                                                PageTOOLS
                                                                                     395 of
                                                                                          INC433
17 ERICK STREET UNIT A1                  8 DUFRESNE LOOP                      9421 FM 2920 BLDG 2
CRYSTAL LAKE, IL 60014                   LULING, LA 70070                     TOMBALL, TX 77375




TORQUE TOOLS INC                         TORRES FALAVIGNA VAINER SAGHI        TORRES VICTOR
PO BOX 12251                             AVENIDA IBIRAPUERA 2033              ADDRESS ON FILE
SPRING, TX 77391                         SAO PAULO, SP 04029901
                                         BRAZIL




TORZA MAQUINADOS                         TOTAL CANADA INC                     TOTAL DENMARK
ADDRESS ON FILE                          220 AVENUE LAFLEUR                   ALDERSROGADE 6C 4TH FLOOR
                                         LASALLE, QC H8R 4C9                  COPENHAGEN, 001 2100
                                         CANADA                               DENMARK




TOTAL EGYPT                              TOTAL EP BULGARIA BV                 TOTAL EP DANMARK AS
36A ROAD 270                             MANAGER OF DRILLING OPERATIONS       ATTN LEGAL DEPARTMENT
CAIRO, EG 11742                          INIFINITY TOWER 13TH FLOOR           AMERIKA PLADS 29
EGYPT                                    69 BULGARIA ROAD                     COPENHAGEN W DK2100
                                         SOFIA 1404 BULGARIA                  DENMARK



TOTAL EP UK LIMITED                      TOTAL EP UK LTD                      TOTAL EP UK LTD
ATTN JOHN ONEILL                         TOTAL EP NORTH SEA UK LTD            TOTAL EP NORTH SEA UK LTD
TOTAL HOUSE                              ATTN MATTHEW MCEWAN TOTAL HOUSE      TOTAL HOUSETARLAND ROAD WESTHILL
TARLAND ROADWESTHILL                     TARLAND ROADWESTHILL                 ABERDEENSHIRE AB21 0BH
ABERDEENSHIRE AB32 6JZ SCOTLAND          ABERDEENSHIRE AB32 6JZ SCOTLAND      SCOTLAND



TOTAL GAS AND POWER LTD                  TOTAL INSTRUMENTATION CONTROLS       TOTAL LUBRICANTS QATAR WLL
BRIDGE GATE 5557 HIGH STREET             12235 FM 529                         61 AL FUNDUQ ST WEST BAY
REDMILL, SY RM1 1RX                      HOUSTON, TX 77024                    DOHA, SQ 9803
UNITED KINGDOM                                                                QATAR




TOTAL MARINE SOLUTIONS INC               TOTAL MARINE TECHNOLOGY PTY LTD      TOTAL NEDERLAND NV
2800 WEST STATE ROAD 84 SUITE 111        1 AMBITIOUS LINK                     NIEUWE HAVENSTRAAT 2
FT LAUDERDALE, FL 33312                  BIBRA LAKE, WA 6163                  VOORBURG, 08 2272 AD
                                         AUSTRALIA                            THE NETHERLANDS




TOTAL RIGTOOLS CORPORATION               TOTAL SAFETY ARABIA CO LTD           TOTAL SAFETY DOHA LLC
27041 PALO PINTO TRAIL                   BLDG 3022 UNIT 1 SALMAN AL FARISI    GWC BU SULBA WAREHOUSING PARK
MAGNOLIA, TX 77355                       DAMMAM, SA 32226                     DOHA, SQ 40185
                                         SAUDI ARABIA                         QATAR




TOTAL SAFETY SERVICES LTD                TOTAL SAFETY US INC                  TOTAL SAFETY US INC
MALVERN ROAD                             3151 BRIARPARK DRIVE SUITE 500       OFFICE 4B AL MANA BUSINE 4TH FLOOR
KNOTTINGLEY, YW WF11 8EQ                 HOUSTON, TX 77042                    DOHA, SQ 40185
UNITED KINGDOM                                                                QATAR




TOTAL UK LIMITED                         TOTAL VISA SOLUTIONS LLC             [NAME REDACTED]
POTTERY LANE                             2211 NORFOLK ST SUITE 300            ADDRESS ON FILE
FERRYBRIDGE, YW WF11 8JY                 HOUSTON, TX 77098
UNITED KINGDOM
                   Case 20-33826
TOTVS ESPIRITO SANTO                 Document  89 Filed in TXSB on 08/03/20 TOUCHSTONE
                                        TOTVS SA                              Page 396DAVID
                                                                                       of 433
                                                                                            ADAM
RUA CARLOS EDUARDO MONTEIRO DE 262       AVENIDA RAJA GABA¡GLIA 2664 2 ANDAR   ADDRESS ON FILE
VITORIA, ES 29060120                     BELO HORIZONTE, MG 30350540
BRAZIL                                   BRAZIL




TOURO INFIRMARY                          TOWELL LARRY H                        TOWERS ROTANA HOTEL
1401 FOUCHER ST                          ADDRESS ON FILE                       SHEIKH ZAYED ROAD
NEW ORLEANS, LA 701153593                                                      DUBAI, AE
                                                                               UNITED ARAB EMIRATES




TOWERS WATSON DELAWARE INC               TOWERS WATSON PENNSYLVANIA INC        TOWN AND COUNTRY LEASING LIMITED
901 NORTH GLEBE ROAD                     PO BOX 8500 S6110                     4 VICTORIA STREET
ARLINGTON, VA 22203                      PHILADELPHIA, PA 191786110            INVERURIE, AB AB51 3QS
                                                                               UNITED KINGDOM




TOWNS BRYAN ONEIL                        [NAME REDACTED]                       TOWNSEND JONATHAN S
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




TOWNSEND LARRY W                         TOWNSEND RONALD                       TOX FREE AUSTRALIA PTY LTD
ADDRESS ON FILE                          ADDRESS ON FILE                       24 STUART DRIVE HENDERSON
                                                                               PERTH, WA 6166
                                                                               AUSTRALIA




TOYOTA LIFT NORTHWEST                    TPS FRUIT VEG LIMITED                 TRACE3 INC
12001 SE JENNIFER ST                     FORGLEN                               7565 IRVINE CENTER DRIVE SUITE 200
CLACKAMAS, OR 97015                      TURRIFF, AB AB53 4JQ                  IRVINE, CA 92618
                                         UNITED KINGDOM




TRACERCO RADIOACTIVE DIAGNOSTIC          TRACTORS SINGAPORE LIMITED            TRACY JOHN
91173 MICHENER ROAD                      NO 26 BENOI SECTOR                    ADDRESS ON FILE
SARNIA, ON N7S 5G5                       SINGAPORE, SG 629858
CANADA                                   SINGAPORE




TRADEMARKS PROMOTIONAL PRODUCTS LP       TRADERS HOTEL KUALA LUMPUR            TRAHAN ANDREW WILLIAM
11333 TODD STREET                        TRADERS HOTEL KUALA LUMPUR            ADDRESS ON FILE
HOUSTON, TX 77055                        KUALA LUMPUR CITY CENTRE, KUL 50088
                                         MALAYSIA




TRAHAN CHAD L                            TRAHAN JACOB SCOTT                    TRAHAN JORY JOSEPH
ADDRESS ON FILE                          ADDRESS ON FILE                       ADDRESS ON FILE




TRAHAN PAUL MICHAEL                      TRAHAN WAYLAND J                      TRAINING SAFETY CONSULTANTS PTY L
ADDRESS ON FILE                          ADDRESS ON FILE                       15 DELAWNEY STREET BALCAT SUITE 2
                                                                               PERTH, WA 6021
                                                                               AUSTRALIA
                 Case
TRAMMELL DAVID LLOYD    20-33826 Document  89 NGA
                                    TRAN JULIE Filed in TXSB on 08/03/20 TRANSACTION
                                                                           Page 397PACKING
                                                                                     of 433 LLC
ADDRESS ON FILE                        ADDRESS ON FILE                       15894 DIPLOMATIC PLAZA 200
                                                                             HOUSTON, TX 77032




TRANSBOSPHOR MARITIME TRANSPORT        TRANSERVE CABINS PTE LTD              TRANSHIP
AND                                    39 PANDAN                             PRACA XV DE NOVEMBRO 34 5 ANDAR
SALACAK MAHMUHATAR TAHSIN              JURONG, SG 609281                     RIO DE JANEIRO, RJ 20010010
ISTANBUL, 34                           SINGAPORE                             BRAZIL
TURKEY



TRANSLANGCO                            TRANSMAGNO TRANSP RODOV LTDA          TRANSOCEAN LTD
9225 KATY FREEWAY SUITE 114            BOTAFOGO AV GASTA£O HENRIQUE SCHUEL   BRADY LONG GENERAL COUNSEL
HOUSTON, TX 77024                      MACAE RJ, RJ 27946190                 1414 ENCLAVE PARKWAY
                                       BRAZIL                                HOUSTON, TX 77077




TRANSOCEAN OFFSHORE                    TRANSOCEAN OFFSHORE                   TRANSPERFECT TRANSLATIONS
1414 ENCLAVE PARKWAY                   REYNOLDS FRIZZELL LLP                 3 PARK AVENUE 39TH FLOOR
HOUSTON, TX 77077                      1100 LOUISIANA ST STE 3500            NEW YORK, NY 10016
                                       HOUSTON, TX 77002




TRANSPORTES AEREOS PEGASO SA           TRANSPOSE SA                          TRANSTEC INTERNATIONAL SRL
HANGAR 5 COL ZONA FEDERAL              AVUENUE CALAS 8                       PARQUE EMPRESARIAL FORUM 2 PISO 4
CIUDAD DEL CARMEN, CMP 24190           GENEVA, GE 1206                       SANTA ANA SAN JOSE, CR
MEXICO                                 SWITZERLAND                           COSTA RICA




TRANTER INDUSTRIA E COMERCIO DE        TRANTER INTERNATIONAL LIMITED         TRASFOR SA
AV MAESTRO MANOEL VITORINO             36 ALHAJI ADEJUMO AVENUE              STRADA CANTONALE 11
COTIA, SP 06707200                     ILUPEJU, LG                           MOLINAZZO DI MONTEGGIO, TI 6998
BRAZIL                                 NIGERIA                               SWITZERLAND




TRAVELER’S INSURANCE COMPANY LTD       TRAVELERS CASUALTY                    TRAVELERS INSURANCE CO LTD
7465 W 132ND ST                        SURETY CO OF AMERICA                  485 LEXINGTON AVENUE
OVERLAND PARK, KS 66213                ONE TOWER SQUARE 3S2A                 NEW YORK, NY 100172630
                                       HARTFORD, CT 06183




TRAVERS SMITH LLP                      TRAVIS ALEXANDER S                    TRAVIS THOMAS R
10 SNOW HILL                           ADDRESS ON FILE                       ADDRESS ON FILE
LONDON EC1A 2AL
UNITED KINGDOM




TRAYLOR JONATHAN S                     TRAYNOR BRENDON                       TRC HYDRAULICS INC
ADDRESS ON FILE                        ADDRESS ON FILE                       855 CHAMPLAIN STREET
                                                                             DIEPPE, NB E1A 1P6
                                                                             CANADA




TRELLEBORG OFFSHORE US INC             TRENDSETTER ENGINEERING INC           TREON NICHOLAS
519 NORTH SAM HOUSTON PA SUITE 200     10430 RODGERS ROAD                    ADDRESS ON FILE
HOUSTON, TX 77060                      HOUSTON, TX 77070
                 Case
TREVOR CLAYTON SALLE      20-33826 Document
                                      TRG THE89   Filed GROUP
                                              RESPONSE  in TXSB
                                                              LLC on 08/03/20 TRICOR
                                                                                PageB 398  of 433
                                                                                      SDN BHD
MT ENTERPRISE, TX 75681                  13939 TELGE RD                        WISMA JAYA JA ROOM 308B 3RD FLOOR
                                         CYPRESS, TX 77429                     BANDAR SERI BEGAWAN, BN BS8811
                                                                               BRUNEI




TRICOR CORPORATE SERVICES SDN BHD        TRIDIUM TECHNOLOGY SDN BHD            TRIDRILL LLC
LEVEL 18 THE GARDENS NORTH TOWER         NO 1 JALAN DUTAMAS 1                  2727 SOUTHEAST EVANGELINE THRUWAY
MID VALEY CITY                           KUALA LUMPUR, PSK 50480               LAFAYETTE, LA 70508
LINGKARAN SYED PUTRA                     MALAYSIA
KUALA LUMPUR, KUL 59200 MALAYSIA



TRIMAR EUROLUBE THAILAND CO LTD          TRINIDAD INSPECTION SERVICES LIMITE   TRINIDAD OFFSHORE FABRICATORS
10810 MOO 6 NAJOMTIEN                    LOT 514 EE ECCLES EAST BANK DEMERA    LABIDCO INDUSTRIAL ESTATE 7B
SATTAHIP, 10 20250                       COUVA, TT                             LA BREA, TT
THAILAND                                 TRINIDAD AND TOBAGO                   TRINIDAD AND TOBAGO




TRINITY RENTAL SERVICES LLC              TRINITYPOINTWEALTH LLC                TRIONICS INC
1419 HUGH WALLIS ROAD S                  612 WHEELERS FARMS RD                 16910 TEXAS AVENUE SUITE A8
LAFAYETTE, LA 70508                      MILFORD, CT 06461                     WEBSTER, TX 77598




TRIPLE H CHEMICALS INC                   TRIPLE H CHEMICALS INC                TRITAL SAFETY B V
831 DE GRAVELLE RD                       PO BOX 2086                           MANDENMAKERSTRAAT 41
AMELIA, LA 70340                         MORGAN CITY, LA 70381                 HOOGVLIET, 08 3194 DA
                                                                               THE NETHERLANDS




TRITON DIVING SERVICES LTD               TRITON ENGINEERING SERVICES COMPANY   TRITON ENGINEERING SVS CO SA
NO 3 LANDIER STREET                      13135 DAIRY ASHFORD ROAD              13135 DAIRY ASHFORD RD
MOSTA, MT MST 4000                       SUITE 800                             SUITE 800
MALTA                                    SUGAR LAND, TX 77478                  SUGAR LAND, TX 77478




TRITON INTERNATIONAL INC                 TRITON INTL DE MEXICO SA DE CV        TROM LLC
13135 DAIRY ASHFORD ROAD                 13135 DAIRY ASHFORD RD                2680 DENTON TAP ROAD SUITE 103
SUITE 800                                SUITE 800                             LEWISVILLE, TX 75067
SUGAR LAND, TX 77478                     SUGAR LAND, TX 77478




TROUT ANDREW JON                         TRULL RONALD                          TRULY NOLEN
ADDRESS ON FILE                          ADDRESS ON FILE                       RUA DAS CASUARINAS NO 200
                                                                               RIO DAS OSTRAS, RJ 28890000
                                                                               BRAZIL




TRUMP INTERNATIONAL GOLF CLUB SCOTL      TRUSS ANDRE                           TRUSS BRITTANY
29 ALBYN PLACE BISHOPS COURT             ADDRESS ON FILE                       ADDRESS ON FILE
ABERDEEN, AB AB10 1YL
UNITED KINGDOM




TRUSTEE SERVICES LIMITED                 TRUSTON TECHNOLOGIES INC              TRYALL ENERGY GUYANA INC
BOX GP 1632                              520 RIDGELY AVENUE                    41 DE WILLEM WEST COAST DEMERARA
ACCRA, GH 00233                          ANNAPOLIS, MD 21401                   GEORGETOWN, GY
GHANA                                                                          GUYANA
                  Case 20-33826
TSC ENGINEERING LTD                  Document  89 COMERC
                                        TSC INDUST Filed in  TXSB on 08/03/20 TSEGAI
                                                          E SERVICOS            PageNOAH
                                                                                     399 of 433
SHIPLEY WHARF WHARF STREET UNIT E        RUA K UM QUADRAW W SN LOT 26 27         ADDRESS ON FILE
SHIPLEY, YW BD17 7DW                     NOVO CAVALEIRO CACAER, RJ 27930145
UNITED KINGDOM                           BRAZIL




TSG PERTH LTD                            TSL ENGINHARIA AMBIENTAL LTDA           TSMP LAW CORPORATION
SPOUTWELLS HOUSE HIGHFIELD ROAD SCO      ESTRADA DE IMBOASSICA SN                6 BATTERY ROAD
PERTH, PR PH26RN                         MACAE RJ, RJ 27910000                   LEVEL 41
UNITED KINGDOM                           BRAZIL                                  SINGAPORE 049909
                                                                                 SINGAPORE



TSP CONTROLS                             TSS TOTAL SAFETY SERVICES INC           TSUL SERVICIOS SAPI DE CV
6696 EXCHEQUER DR                        120206 PEMBINA ROAD                     COLONIA JUAREZ CUAUHTEMOC
BATON ROUGE, LA 70809                    SHERWOOD PARK, AB T8H 0L8               MEXICO CITY, DF 06600
                                         CANADA                                  MEXICO




TT DOTCOM SDN BHD                        TTS ENERGY PTE LTD                      TUBALCAIN MARINE SERVICES INC
LEVEL 4 NO 14 JALAN MAJISTRET U126       16 ENTERPRISE ROAD                      8737 OLD YACHT CLUB RD
SHAH ALAM, SEL                           SINGAPORE, SG 627699                    PORT ARTHUR, TX 77642
MALAYSIA                                 SINGAPORE




TUBE CARE INSPECTION LIMITED             TUBECARE INTERNATIONAL                  TUBECARE INTERNATIONAL
BESSEMER WAY HARFREYS INDUSTRIAL         OFFICE 19 5TH FLOOR ALSHARQ             STREET 205 ZONE 56 BUILDING 84
GREAT YARMOUTH, NK NR31 OLX              AL KHOBAR, SA 31952                     DOHA, SQ
UNITED KINGDOM                           SAUDI ARABIA                            QATAR




TUBEMAC INDUSTRIES SERVICES INC          TUBEMAC INDUSTRIES SERVICES INC         TUBOSCOPE A DIVISION OF NOV UK LT
5201 ORCHARD ROAD                        PO BOX 7440                             BADENTOY AVENUE
PASCAGOULA, MS 39568                     SPANISH FORT, MS 365777440              ABERDEEN, AB AB12 4YB
                                                                                 UNITED KINGDOM




TUBOSCOPE VETCO DEUTSCHLAND GMBH         TUBOSCOPE VETCO INTERNATIONAL           TUCKER JOSHUA LEE
POSTBUS 11                               BLOCK 280 90TH ST 5TH SETTLEMENT        ADDRESS ON FILE
COEVORDEN, 08 7740 AA                    CAIRO, EG 11835
THE NETHERLANDS                          EGYPT




[NAME REDACTED]                          TULENKO ANDREW TOBIAS                   TULLOS TRAINING LTD
ADDRESS ON FILE                          ADDRESS ON FILE                         CRAIGHSHAW DRIVE WEST TULLOS INDUS
                                                                                 ABERDEEN, AB AB12 3AL
                                                                                 UNITED KINGDOM




TULLOW OIL PLC                           TULLOW SURINAME BV                      TULLOW SURINAME BV
                                         GARY BOWERS WELL ENGINEERING            RUPERT ROWLANDCLARK GENERAL
                                         MANAGER                                 COUNSEL
                                         TULLOW GROUP SERVICES LIMITED           TULLOW GROUP SERVICES LIMITED
                                         BLDG 9 CHISWICK PRK 566 CHISWICK HIGH   BLDG 9 CHISWICK PRK 566 CHISWICK HIGH
                                         RD                                      RD
                                         LONDON W4 5XT UNITED KINGDOM            LONDON W4 5XT UNITED KINGDOM

TULLY DEREK                              TUMPUAN MEGAH DEVELOPMENT SDN BHD       TUNE CLAYTON MARTY
ADDRESS ON FILE                          4701 JALAN MOLEK 21 TAMAN MOLEK         ADDRESS ON FILE
                                         JOHOR BAHRU, JOH 81100
                                         MALAYSIA
[NAME REDACTED]     Case 20-33826 Document  89 Filed in TXSB on 08/03/20 TURANZAS
                                     TUQNIA LLC                            Page 400  of Y433
                                                                                  BRAVO   AMBROSI SC
ADDRESS ON FILE                         MAZAYA BUSINESS AVENUE                PASEO DE LOS TAMARINDOS NO 100 P3
                                        DUBAI, AE                             COL BOSQUES DE LAS LOMAS
                                        UNITED ARAB EMIRATES                  MEXICO DF 05120
                                                                              MEXICO



TURBEVILLE DAVID                        TURBO DIESEL ENGINEERING LLC          TURBOUSA INC
ADDRESS ON FILE                         3727 GREENBRIAR DR STE 117            2950 SW 2ND AVE
                                        STAFFORD, TX 77477                    FORT LAUDERDALE, FL 33315




TURCOTTE WILLIAM E                      TURISMO CREATIVO SA DE CV             TURNBOW AARON DALE
ADDRESS ON FILE                         AV CORREGIDORA SN ESQUINA AVIACION    ADDRESS ON FILE
                                        CIUDAD DEL CARMEN, CMP 24100
                                        MEXICO




TURNBOW GERALD NELSON                   TURNER DAVID C                        TURNER DESIGNS HYDROCARBON
ADDRESS ON FILE                         ADDRESS ON FILE                       2023 N GATEWAY BLVD 101
                                                                              FRESNO, CA 93727




TURNER ENGINE CONTROL SOLUTIONS         TURNER ENGINE CONTROLS SOLUTIONS BV   TURNER ENGINE POWERED SERVICES
UNIT 1 HIGH CARR BUSINESS PARK          DIRK STORKLAAN 76                     DYCE INDUSTRIAL PARK UNITE 1A
NEWCASTLE UNDER LYME, ST ST5 7XE        HOOFDDORP, 12 2132 PX                 ABERDEEN, AB AB21 7EZ
UNITED KINGDOM                          THE NETHERLANDS                       UNITED KINGDOM




TURNER ROBERT JOSEPH                    TURNER TAUREAN J                      TURNER TERRENCE DEON
ADDRESS ON FILE                         ADDRESS ON FILE                       ADDRESS ON FILE




TURNER WILLIAM M                        TURNER WILLIAM MARK                   TUV RHEINLAND ARABIA LLC
ADDRESS ON FILE                         ADDRESS ON FILE                       AL MOSA BLDG A OFFICE NO 702
                                                                              AL KHOBAR, SA 31952
                                                                              SAUDI ARABIA




TW TELECOM HOLDINGS INC                 TX COMMISSION ON ENVIRONMENTAL        TX COMMISSION ON ENVIRONMENTAL
7060 EMPIRE CENTRAL DR                  QUALITY                               QUALITY
HOUSTON, TX 77040                       12100 PARK 35 CIRCLE                  PO BOX 13087
                                        AUSTIN, TX 78753                      AUSTIN, TX 787113087




TXU ENERGY RETAIL COMPANY LLC           TXU ENERGY RETAIL COMPANY LLC         TXU ENERGY
6555 SIERRA DRIVE                       PO BOX 650638                         6555 SIERRA DR
IRVING, TX 75039                        DALLAS, TX 752650638                  IRVING, TX 75039




TXU ENERGY                              TXU ENERGY                            TYBUR SUSAN
6555 SIERRA DRIVE                       PO BOX 650638                         ADDRESS ON FILE
IRVING, TX 75039                        DALLAS, TX 752650638
                 Case
TYCO FIRE INTEGRATED    20-33826
                      SOLUTIONS      Document  89 Filed
                                        TYCO VALVES      in TXSB
                                                    CONTROLS LP  on 08/03/20 TYLER
                                                                               Page  401 of 433
                                                                                   POWELL
OCEAN TRADE CENTRE ALTENS INDUSTRI       4607 NEW WEST DRIVE                 ADDRESS ON FILE
ABERDEEN, AB AB12 3JZ                    PASADENA, TX 77507
UNITED KINGDOM




TYNES JOE A                              TYPE B SOLUTIONS LLC                TZUR TOBIAS
ADDRESS ON FILE                          2528 SAWYER                         ADDRESS ON FILE
                                         SEABROOK, TX 77586




U DRIVE IT RENT A CAR LLC                U S BANK                            U S BANK
312 AL GHAROUD STAR                      60 LIVINGSTON AVE                   ATTN ALEJANDRO HOYOS
DUBAI, AE                                ST PAUL, MN 55107                   60 LIVINGSTON AVE
UNITED ARAB EMIRATES                                                         ST PAUL, MN 55107




U S SAFETY SIGN DECAL                    U T PHYSICIANS                      U T PHYSICIANS
1433 EAST SIXTH STREET                   11914 ASTORIA BLVD STE 260          PO BOX 301173
TULSA, OK 74120                          HOUSTON, TX 770896047               DALLAS, TX




UBA PENSION CUSTODIAN                    UBLACKER SCOTT                      UBS ASSET MANAGEMENT AMERICAS INC
3RD FLOOR 22B IDOWU TAYLOR STREET        ADDRESS ON FILE                     ONE NORTH WACKER DR
VICTORIA ISLAND, LG                                                          CHICAGO, IL 60606
NIGERIA




UBS SECURITIES LLC                       UCHIL HEMANT                        UCMS GROUP HUNGARY
1285 AVENUE OF THE AMERICAS              ADDRESS ON FILE                     BUILDING B 13TH FLOOR
NEW YORK, NY 10019                                                           BUDAPEST, 05 1138
                                                                             HUNGARY




UHC VISION                               UHY ADVISORS TX LLC                 UK DRILLING CONTRACTORS ASSOCIATION
3110 LAKE CENTER DRIVE                   2929 ALLEN PARKWAY 20TH FLOOR       CITY WHARF SHIPROW
SANTA ANA, CA 92704                      HOUSTON, TX 770197100               ABERDEEN, AB AB11 5BY
                                                                             UNITED KINGDOM




UKRAINIAN NATIONAL ASSOCIATION INC       ULSTEIN BELGA MARINE SERVIA§OS DE   ULTRAMAR AGENCIA MARITIMA LTDA
2200 ROUTE 10                            RUA CURUZU 58 SAO CRISTOVAO         EL BOSQUE NORTE 500 PISO 17
PARSIPPANY, NJ 07054                     RIO DE JANEIRO, RJ 20920440         SANTIAGO, 13 7550092
                                         BRAZIL                              CHILE




ULTRAMAR ARGENTINA SA                    ULTRAPURE INDUSTRIAL SERVICES LLC   UMSTEAD MICHAEL RUSSELL
DE MAYO 25 555                           1919 EDWARD STREET SUITE B          ADDRESS ON FILE
BUENOS AIRES, 01 1002                    HOUSTON, TX 77007
ARGENTINA




UNALLOYIWRC                              UNATRAC LTD                         UNBOUNDED SOLUTIONS INC
111 GLENCOE DRIVE                        MANSOUR HOUSE 188 BATH ROAD         2002 SUMMIT BOULEVARD SUITE 700
MT PEARL, NL A1N 4S7                     SLOUGH, BK SL1 3GA                  ATLANTA, GA 30319
CANADA                                   UNITED KINGDOM
UNDERWOOD COREYCase       20-33826 Document  89 Filed in TXSB on 08/03/20 UNICREDIT
                                      UNEX CORPORATION                     Page 402    of 433 COMERCIAL
                                                                                    ASSESSORIA
ADDRESS ON FILE                          333 ROUTE 17 NORTH                       AV PRESIDENTE VARGAS 5421906
                                         MAHWAH, NJ 07430                         RIO DE JANEIRO, RJ 20071000
                                                                                  BRAZIL




UNIETAX BV                               UNIFORMES DE TAMPICO SA DE CV            UNIQUE HYDRA PTY LTD
LAGEDIJK 4A                              CARRETERA TAMPICOMANTE 2602              PO BOX 895 EPPINDUST
UITGEEST, 08 1911 MT                     TAMPICO, TMS 89359                       CAPE TOWN, WC 7475
THE NETHERLANDS                          MEXICO                                   SOUTH AFRICA




UNIQUE SYSTEMS FZE                       UNISYSTEMS GENERAL TRADING LLC           UNITEAM TRAINING LIMITED
PLOT 1D07E                               OFFICE 11 Y18 ENGLAND CLUSTER            84 PAN HLAING STREET
HAMARIYAH FREE ZONE, AE                  DUBAI, AE                                SANCHAUNG TOWNSHIP
UNITED ARAB EMIRATES                     UNITED ARAB EMIRATES                     YANGON, MM 11111
                                                                                  MYANMAR



UNITED ARAB EMIRATES RENT A CAR          UNITED INTERNATIONAL TRANSPORTATION      UNITED PARCEL SERVICE INC
AL OTAIBA BUILDING HAMADAN STREET        PO BOX 5341                              55 GLENLAKE PARKWAY NE
ABU DHABI, AE                            DAMMAM, SA 31422                         ATLANTA, GA 30328
UNITED ARAB EMIRATES                     SAUDI ARABIA




UNITED PETROLEUM FOR EQUIPMENTS          UNITED POSTAL SERVICE                    UNITED SPECTROGRAPHICS LLC
PO BOX 741003                            475 LENFANT PLAZA SW RM 4012             2605 CHARTER OAK DR
DAMMAM, SA 31952                         WASHINGTON, DC 20602200                  LITTLE ROCK, AR 72227
SAUDI ARABIA




UNITED STATES COAST GUARD US             UNITED STATES COAST GUARD                UNITED STATES TREASURY
PO BOX 70952                             2703 MARTIN LUTHER KING JR AVE SE STOP   CO WACHOVIA QLP WHOLESALE
CHARLOTTE, NC 282720952                  7000                                     CHARLOTTE, NC 28262
                                         WASHINGTON, DC 205937000




UNITED WAY OF GREATER HOUSTON            UNIVAR CANADA LTD                        UNIVERSAL CORROSION SPECIALIST INC
50 WAUGH DRIVE                           PO BOX 4910 STATION A                    1117 FM 359
HOUSTON, TX 770075813                    TORONTO, ON M5W 0B8                      RICHMOND, TX 77406
                                         CANADA




UNIVERSAL CORROSION SPECIALIST INC       UNIVERSAL TECHNICAL SYSTEMS INC          UNIVERSAL WEATHER AVIATION INC
PO BOX 570324                            202 WEST STATE STREET SUITE 700          8787 TALLYHO
HOUSTON, TX 77257                        ROCKFORD, IL 61101                       HOUSTON, TX 77061




UNIVERSALINVESTMENTGESELLSCHAFT          UNIVERSITY GENERAL HOSPITAL LP           UNIVERSITY HEALTHCARE SYSTEM LC
MBH                                      7501 FANNIN STREET                       1350 WALTON WAY
THEODORHEUSSALLEE 70                     HOUSTON, TX 77054                        AUGUSTA, GA 30901
FRANKFURT AM MAIN 60486
GERMANY



UNIVERSITY MEDICAL CENTER MANAGEMEN      UNIVERSITY OF TEXAS MEDICAL BRANCH       UNIVERSITY OF TEXAS MEDICAL BRANCH
UNIVERSITY MEDICAL CENTER 2000 CANAL     301 UNIVERSITY BOULEVARD                 PO BOX 660120
ST                                       GALVESTON, TX 77555                      DALLAS, TX 752660120
NEW ORLEANS, LA 701123018
                  CaseSCIENCE
UNIVERSITY OF TX HEALTH 20-33826
                              CEN    Document
                                        UNIWELD89  Filed in
                                                PRODUCTS USATXSB   on 08/03/20 UNUM
                                                             PTE LTD            Page   403 of 433
                                                                                    LIMITED
6126 WURZBACH ROAD                       40 MACTAGGART ROAD                   MILTON COURT
SAN ANTONIO, TX 78238                    SINGAPORE, SG 368085                 DORKING, SY RH4 3LZ
                                         SINGAPORE                            UNITED KINGDOM




UPCHURCH JAMES                           UPDEGRAFF JAMES VINCENT              UPDIKE STEVEN
ADDRESS ON FILE                          ADDRESS ON FILE                      ADDRESS ON FILE




UPS DE MEXICO SA DE CV DBA UPS           UPSTREAM AS                          UPSTREAM NEWSPAPER
EUGENIA 189                              5151 SAN FELIPE SUITE 1440           PO BOX 123515
MEXICO, DF 03020                         HOUSTON, TX 77056                    DALLAS, TX 753123515
MEXICO




URANGA PAUL                              URBAN WIMAX NETWORKS PLC             URIAS GREG
ADDRESS ON FILE                          22 SOUTHAMPTON PLACE                 ADDRESS ON FILE
                                         LONDON, LD WC1A 2BP
                                         UNITED KINGDOM




US ANESTHESIA PARTNERS OF TEXAS PA       US ANESTHESIA PARTNERS OF TEXAS PA   US ATTORNEYS OFFICE
2411 FOUNTAIN VIEW SUITE 200             PO BOX 650865                        SOUTHERN DISTRICT OF TEXAS
HOUSTON, TX 77057                        DALLAS, TX 75265                     1000 LOUISIANA STE 2300
                                                                              HOUSTON, TX 77002




US BOLT MANUFACTURING INC                US ENVIRONMENTAL PROTECTION AGENCY   US JOINER HOLDING COMPANY
12895 SOUTH MAIN STREET                  OFFICE OF GENERAL COUNSEL 2310A      5690 THREE NOTCHED ROAD SUITE 200
HOUSTON, TX 77035                        1200 PENNSYLVANIA AVENUE NW          CROZET, VA 22932
                                         WASHINGTON, DC 20460




US POSTAL SERVICECMRSPB                  US UNDERWATER SERVICES LLC           USA BRASIL OFFSHORE LTDA ME
PO BOX 0566                              123 SENTRY DRIVE                     AV GUADALAJARA 1046 IJ 01 CAMPISTA
CAROL STREAM, IL 601320566               MANSFIELD, TX 76063                  MACAE, RJ 27923220
                                                                              BRAZIL




USAA ASSET MANAGEMENT COMPANY            USANALYTICS SOLUTIONS GROUP LLC      USASCOT VENTURES LLC
9800 FREDERICKSBURG RD                   600 E LAS COLINAS BLVD SUITE 2222    3544 E TC JESTER
SAN ANTONIO, TX 78288                    IRVING, TX 75039                     HOUSTON, TX 77018




USCG NATIONAL POLLUTIONS FUNDS           USHA MARTIN AMERICAS INC             USHA MARTIN UK LTD TA EUROPEAN
CENTER                                   701 PLASTICS AVENUE                  HOWEMOSS PLACE
US COAST GUAR STOP 7605                  HOUSTON, TX 77020                    DYCE ABERDEEN, AB AB21 0GS
2703 MARTIN LUTHER KING JR AVE SE                                             UNITED KINGDOM
WASHINGTON, DC 205937605



USI SOUTHWEST INC                        USI                                  USM INC
100 SUMMIT LAKE DRIVE SUITE 400          9811 KATY FREEWAY                    12303 FUQUA STREET
VALHALLA, NY 10595                       SUITES 400 500                       HOUSTON, TX 77034
                                         HOUSTON, TX 77024
USON MARINE AB      Case 20-33826 Document  89 Filed
                                     UTEX INDUSTRIES INCin TXSB on 08/03/20 UTILINOX
                                                                              Page COMERCIO
                                                                                     404 of 433
                                                                                             E INDUSTRIA LTDA
FINLANDSGATAN 62                         1209 WEST LOOP NORTH SUITE 100        ESTRADA DOS BANDEIRANTES 4649
KISTA, 012 164 74                        HOUSTON, TX 77055                     RIO DE JANEIRO, RJ 22775113
SWEDEN                                                                         BRAZIL




UTILITY OPTIMIZATION GROUP LLC           UTMB FACULTY GROUP PRACTICE           UTOPIA GLOBAL INC
1717 TCHOUPITOULAS ST                    301 UNIVERSITY BLVD ROUTE 0566        405 WASHINGTON BLV SUITE 203
NEW ORLEANS, LA 70130                    GALVESTON, TX 77555                   MUNDELEIN, IL 60060




UTZMAN STEVEN EUGENE                     UV LOGISTICS LLC DBA UNITED VISION    UVAIR EUROPEAN FUELLING SERVICES
ADDRESS ON FILE                          200 CORPORATE BLVD SUITE 104          OFFICE 1014 WING 5
                                         LAFAYETTE, LA 70508                   CLARE, CL
                                                                               IRELAND




V M MARINE INTERNATIONAL LTD             VACO HOUSTON LLC                      VACON LATAM
503 ESCAPE TOWER AL SAWAN                5410 MARYLAND WAY SUITE 460           AV SAGITARIO 447 ALPHA CONDE I
AJMAN, AE 5831                           BRENTWOOD, TN 37027                   BARUERI, SP 06473073
UNITED ARAB EMIRATES                                                           BRAZIL




VACON MIDDLE EAST AFRICA                 [NAME REDACTED]                       VAIRO DANIEL
DUBAI AIRPORT FREE ZONE BLDG NO 4E       ADDRESS ON FILE                       ADDRESS ON FILE
DUBAI, AE
UNITED ARAB EMIRATES




VALADΠO E KIMURA BAZAR LTDA              [NAME REDACTED]                       VALDEZ CLIFTON
RUA TEIXEIRA DE GOUVEIA 671 CENT         ADDRESS ON FILE                       ADDRESS ON FILE
MACAE RJ, RJ 27913120
BRAZIL




VALDEZ ROBERT FRANCISCO                  [NAME REDACTED]                       VALIN CORPORATION
ADDRESS ON FILE                          ADDRESS ON FILE                       1941 RINGWOOD AVENUE
                                                                               SAN JOSE, CA 95131




VALKYRIE OFFSHORE LLC                    VALLEN CANADA INC                     VALLEN DISTRIBUTION
PO BOX 5429                              15 GLENCOE DRIVE                      4300 PASADENA FRWY
KATY, TX                                 MOUNT PEARL, NL A1N 4S4               PASADENA, TX 77503
                                         CANADA




VALLIEN GRANDY                           VALLOUREC MANNESMANN OIL GAS          VALMAC SERVICOS EM EQUIPAMENTOS
ADDRESS ON FILE                          KELVINSTRAAT 8 16                     ROD AMARAL PEIXOTO 281 QD 6 LT 65
                                         HEERHUGOWAARD, 08 1704 RS             RIO DAS OSTRAS, RJ 28890000
                                         THE NETHERLANDS                       BRAZIL




VALMAN INDUSTRIA METALURGICA LTDA        VALVE INTEGRITY MANAGEMENT            VALVECO OFFSHORE INDUSTRY BV
RUA DOS DENTINELAS N 450                 26 SEVENTH STREET GOPAUL LANDS        DEVENTERSEWEG 68
CARAPICUIBA, SP 06330287                 MARABELLA, TT                         BARENDRECHT, 12 2994 LD
BRAZIL                                   TRINIDAD AND TOBAGO                   THE NETHERLANDS
VALVECOTECHNICALCase   20-33826
                 SHIP SUPPLY           Document  89 Filed
                                          VAM DRILLING       in TXSB on 08/03/20 VAN
                                                       USA INC                     Page  405
                                                                                     ASSEM    of 433
                                                                                           INTERIEURBOUW
CO DR JUAN DOMINGUEZ PEREZ 77              6300 NAVIGATION                       KANTONNALEWEG 3034
LAS PALMAS DE GRAN CANARIA, 35 35008       HOUSTON, TX 77011                     UTRECHT, 08 3542 DC
SPAIN                                                                            THE NETHERLANDS




VAN BRENK ENGINEERING SERVICE BV           VAN BUREN JASON PAUL                  VAN DE LIGT ERIC
ARGON 12                                   ADDRESS ON FILE                       ADDRESS ON FILE
OUD GASTEL, 12 4751 XC
THE NETHERLANDS




[NAME REDACTED]                            [NAME REDACTED]                       VAN DER LIKE TIMOTHY
ADDRESS ON FILE                            ADDRESS ON FILE                       ADDRESS ON FILE




VAN DER MERWE                              VAN DER WEL MACHINERY                 VAN DIEMEN SEBASTIAN CEES PETER
ADDRESS ON FILE                            KOELMALAAN 45                         ADDRESS ON FILE
                                           ALKMAAR, 08 1812 PR
                                           THE NETHERLANDS




VAN DIEMEN SEBASTIAN                       [NAME REDACTED]                       VAN ECK ASSOCIATES CORPORATION
ADDRESS ON FILE                            ADDRESS ON FILE                       666 3RD AVE
                                                                                 NEW YORK, NY 10017




[NAME REDACTED]                            VAN GEFFEN VIBRATION MONITORING SER   VAN GREUNEN HENDRIK CHRISTOFFEL
ADDRESS ON FILE                            UILENWAARD 711                        ADDRESS ON FILE
                                           SHERTOGENBOSCH, 07 5236 WB
                                           THE NETHERLANDS




VAN KUILENBURG ROBERT FRODO                [NAME REDACTED]                       [NAME REDACTED]
ADDRESS ON FILE                            ADDRESS ON FILE                       ADDRESS ON FILE




[NAME REDACTED]                            [NAME REDACTED]                       VANCO RING GASKET SPECIALTY INC
ADDRESS ON FILE                            ADDRESS ON FILE                       10138 CASH RD
                                                                                 STAFFORD, TX 77477




VANDERFORD STEVEN D                        VANDERSLICE TIMOTHY RYAN              VANDIVER BRIAN C
ADDRESS ON FILE                            ADDRESS ON FILE                       ADDRESS ON FILE




[NAME REDACTED]                            VARCO BJ OILTOOLS BV                  VARCO CANADA ULC
ADDRESS ON FILE                            PO BOX 17                             6621 45 ST
                                           ETTEN LEUR, 08 4870 AA                LEDUC, AB T9E 7E3
                                           THE NETHERLANDS                       CANADA
VARCO CANADA ULCCase    20-33826 Document 89 Filed
                                    VARCO CANADA ULC in TXSB on 08/03/20 VARCO
                                                                           PageINTERNATIONAL
                                                                                 406 of 433DO BRASIL
6621 45TH STREET                       715 5TH AVE SW ST 1700             NOVO HORIZONTE RUA ARARA AZUL 209
LEDUC, AB T9E 7E3                      CALGARY, AB T2P 5P9                SERRA, ES 29163306
CANADA                                 CANADA                             BRAZIL




VARDE MANAGEMENT LP                    VARELLA LUIZ ANTONIO DE SOUZA      VARGAS GIOVANNI
901 MARQUETTE AVE S STE 3300           PORTILHO                           ADDRESS ON FILE
MINNEAPOLIS, MN 55402                  ADDRESS ON FILE




VARGAS JAIME NOEL                      VARGHESE JOSEPH                    VARIABLE BORE RAMS INC
ADDRESS ON FILE                        ADDRESS ON FILE                    1086 AILLET RD
                                                                          BROUSSARD, LA 70518




VARIAN JESSICA                         VARIPHONE NEDERLAND BV             VARNADO JODI
ADDRESS ON FILE                        NETWERK 11                         ADDRESS ON FILE
                                       PURMEREND, 08 1446 XB
                                       THE NETHERLANDS




VARNADO KENNETH                        VASQUEZ ALISON GAUT                [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                        VAUGHAN CHARLES C                  VAUGHAN MICHAEL ANTHONY
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




VAUGHN CHARLES                         VAVRECKA BRIAN GENE                VAZ KAREN
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




VEAN MICHAEL                           [NAME REDACTED]                    VECTOR SUPPLIES LTD
ADDRESS ON FILE                        ADDRESS ON FILE                    UNIT 4B WELLHEADS WAY DYCE
                                                                          ABERDEEN, AB AB21 7GA
                                                                          UNITED KINGDOM




VEEN CORNELIS                          VEGA TECHNIQUE SAS                 [NAME REDACTED]
ADDRESS ON FILE                        15 RUE DU RIED BP 20018            ADDRESS ON FILE
                                       NORDHOUSE, 67 67151
                                       FRANCE




[NAME REDACTED]                        VELOCITY ENERGY PTE LTD            VELOSI CERTIFICATION LLC
ADDRESS ON FILE                        9 TAGORE LN NO 0321                BUILDING NO 121340 01ST FLOOR
                                       SINGAPORE, SG 787472               DOHA, SQ 3408
                                       SINGAPORE                          QATAR
VENKO OFFSHORE BVCase   20-33826 Document  89 INTERNATIONAL
                                    VENTIONEX   Filed in TXSB   on 08/03/20 VENTURE
                                                            PTE LTD           Page 407
                                                                                    GULF of 433
                                                                                         ENGINEERING WLL
MARCONISTRAAT 1A                        10 BUKIT BATOK CRESCENT 0606 THE     GATE 151 ST 24
HOOGEVEEN, 01 7903 AG                   SINGAPORE, SG 658079                 DOHA, SQ 96712
THE NETHERLANDS                         SINGAPORE                            QATAR




VENTURE MEDICAL LLC                     VENTURE OILFIELD SERVICES LTD        VENWELL INTERNATIONAL INC
212 BAYOU LN                            VIEWFIELD RD VIEWFIELD               BLDG 5A EDOOS DRIVE
THIBODAUX, LA 70301                     GLENROTHES, FI KY6 2RD               EDOOS INDUSTRIAL COMPLEX
                                        UNITED KINGDOM                       SAN FERNANDO, TT
                                                                             TRINIDAD AND TOBAGO



VERA MARIA                              [NAME REDACTED]                      VERHAAR DEREK CLAYTON
ADDRESS ON FILE                         ADDRESS ON FILE                      ADDRESS ON FILE




VERINT AMERICAS INC                     VERIPOS US INC                       VERITAS ENGINEERING PTY LTD
800 NORTHPOINT PKWY                     15990 N BARKERS LAN STE 150          67 MILLIGAN STREET
ALPHARETTA, GA 30005                    HOUSTON, TX 77079                    PERTH, WA 6000
                                                                             AUSTRALIA




VERITEXT LLC                            VERITRUST CORPORATION                VERITRUST
290 W MT PLEASANT AVEN STE 3200         2000 AFTON ST                        7804 FAIRVIEW ROAD
LIVINGSTON, NJ 07039                    HOUSTON, TX 77055                    CHARLOTTE, NC 28226




VERMILION OIL AND GAS AUSTRALIA PTY     VEROS SYSTEMS INC                    VERSABAR INC
LTD                                     5914 W COURTYARD DR STE 190          11903 FM 529 RD
MANAGER OF DRILLING OPERATIONS          AUSTIN, TX 78730                     HOUSTON, TX 77041
LEVEL 530
THE ESPLANADE
PERTH, WA 6000 AUSTRALIA


VERSATEC ENERGY BV                      VERTIV CORPORATION                   VERTIV SERVICES INC
KORENMOLENLAAN 4                        1050 DEARBORN DR                     610 EXECUTIVE CAMPUS DR
WOERDEN, 10 3447 GG                     COLUMBUS, OH 43085                   WESTERVILLE, OH 43082
THE NETHERLANDS




VESSEL SUPPORT DO BRASIL                VESSELS RANDALL S                    VETCO GRAY LLC
RUA DOM HUGO 636 CENTRO                 ADDRESS ON FILE                      12221 N HOUSTON ROSSLYN RD
MACHADO, MG 37750000                                                         HOUSTON, TX 77086
BRAZIL




VETCO GRAY PTE LTD                      VETCO SAUDI ARABIA CO LTD            VETERANS HYDRAULIC SERVICE LLC
2 BENOI RD                              VETCO SAUDI ARABIA COMPANY LIMITED   23421 CLAY RD
SINGAPORE, SG 629876                    BUILDING KING SAUD STREET            KATY, TX 77493
SINGAPORE                               AL BADRANI AREA
                                        DAMMAM, SA 31952
                                        SAUDI ARABIA


VEY JARROD E                            VGK ENGENHARIA E COMERCIO LTDA       VHS HARLINGEN HOSPITAL COMPANY LLC
ADDRESS ON FILE                         RUA CONDE DE LEOPOLDINA 789          2101 PEASE ST
                                        RIO DE JANEIRO, RJ 20930460          HARLINGEN, TX 78550
                                        BRAZIL
                 CaseCOMPANY
VHS HARLINGEN HOSPITAL 20-33826
                             LLC         Document  89 Filed
                                            VIANA OFFSHORE   in TXSB
                                                           COMERCIO    on 08/03/20 VICEL
                                                                    LTDA             Page  408 of IMPORT
                                                                                         COMERCIAL 433 E EXPORT LTD
PO BOX 847888                                N CAVALEIROS RUA PASSARGADA 15        RUA QUIMICO DO PETROLEO
DALLAS, TX 75284                             MACAE RJ, RJ 27930300                 RIO DAS OSTRAS, RJ 28890000
                                             BRAZIL                                BRAZIL




[NAME REDACTED]                              VICINAY CADENAS SA                    VICINAY MARINE SL
ADDRESS ON FILE                              PARTICULAR DE SAGARDUY 5              PLAZA SAGRADO CORAZON 4 PLANTA A
                                             BILBAO, 48 48920                      BILBAO, 48 48011
                                             SPAIN                                 SPAIN




VICKERS SAMUEL AARON                         VICKERS TYLER                         VICTOR K HAWKINS
ADDRESS ON FILE                              ADDRESS ON FILE                       ADDRESS ON FILE




VICTOR SAPP                                  VIDEORAY LLC                          VIDRINE BENJAMIN PAUL
ADDRESS ON FILE                              212 E HIGH ST                         ADDRESS ON FILE
                                             POTTSTOWN, PA 19464




VIEIRA REZENDE BARBOSA E                     VIETNAM CUSTOMS                       VIETNAM GENERAL DEPARTMENT OF
PRESIDENTE WILSON 231 18TH FLOOR             BLOCK E3 DUONG DINH NGHE ST           TAXATION
RIO DE JANEIRO, RJ 20030 021                 YEN HOA CAU GIAY                      123 LO DUC DONG MAC WARD
BRAZIL                                       HA NOI                                HAI BA TRUNG DISTRICT
                                             VIETNAM                               HA CITY
                                                                                   VIETNAM


VIETNAM IMMIGRATION                          VIGILANCIA CIDADE DO ACO LTDA         VIGOR MARINE LLC
44 46 TRAN PHU STREET BA DINH DISTRICT       RUA BARAO DE MESQUITA 959602          5555 N CHANNEL AVE
HA NOI                                       RIO DE JAEIRO, RJ 20580002            PORTLAND, OR 97217
VIETNAM                                      BRAZIL




VIJAY P MATHEW                               VIJU NORGE AS                         VIJU NORGE AS
ADDRESS ON FILE                              LURAMYVEIEN 79                        PO BOX 8026
                                             SANDNES, 11 4313                      STAVANGER, 11 4313
                                             NORWAY                                NORWAY




VIKASH PANDAY                                VIKASH PANDAY                         VIKING LIFE SAVING EQUIPMENT UAE
ADDRESS ON FILE                              ADDRESS ON FILE                       AL JADDAF SHIP DOCKING YARD
                                                                                   DUBAI, AE
                                                                                   UNITED ARAB EMIRATES




VIKING LIFE SAVING EQUIPMENT BV              VIKING LIFE SAVING EQUIPMENT LTD      VIKING LIFE SAVING EQUIPMENT PTE LT
TER STEEGHE RING 15                          MARINE BASE BREYDON RD                14 LOYANG WAY 4
ZWIJNDRECHT, 12 3331 LX                      GREAT YARMOUTH, NK NR31 0AJ           SINGAPORE, SG 507601
THE NETHERLANDS                              UNITED KINGDOM                        SINGAPORE




VIKING LIFESAVING EQUIPMENT AMERI            VIKING LIFESAVING EQUIPMENT AS        VIKING LIFESAVING EQUIPMENT BRASIL
11255 NW 106 ST STE 1                        SAEDDING RINGVEJ 13                   AV RIO BRANCO 45 R 1902 1904
MIAMI, FL 33178                              ESBJERG V, 005 6710                   RIO DE JANEIRO, RJ 20090003
                                             DENMARK                               BRAZIL
                   Case 20-33826
VIKING LIFESAVING EQUIPMENT           Document   89 Filed
                                         VIKING SEATECH LTD in TXSB on 08/03/20 VIKING
                                                                                  Page   409 ofSINGAPORE
                                                                                       SEATECH   433     PTE LTD
105 DISCOVERY DRIVE                       PETERSEAT DRIVE                         2 INTERNATIONAL BUSINESS PARK
BIBRA LAKE, WA 6163                       ABERDEEN, AB AB12 3HT                   SINGAPORE, SG 609930
AUSTRALIA                                 UNITED KINGDOM                          SINGAPORE




VILLA MICHAEL                             VILLA ROTANA                            VILLEGAS MICHAEL JOSEPH
ADDRESS ON FILE                           BUSINESS BAY METRO STATION SHEIKH       ADDRESS ON FILE
                                          ZAYED ROAD
                                          DUBAI, AE
                                          UNITED ARAB EMIRATES



VINCENT BIJU                              VINCENT GREGORY E                       VINCENT LOPEZ SERAFINO JENEVEIN PC
ADDRESS ON FILE                           ADDRESS ON FILE                         2 RIVERWAY STE 1020
                                                                                  HOUSTON, TX 77056




VINCENT ZACHARY                           VINES DONOVAN DORSETT                   VINES KEVIN
ADDRESS ON FILE                           ADDRESS ON FILE                         ADDRESS ON FILE




VINING JAMES W                            VINING TERRY FELIX                      VINJE INDUSTRI AS
ADDRESS ON FILE                           ADDRESS ON FILE                         SKIBASEN 10A
                                                                                  KRISTIANSAND, 10 4636
                                                                                  NORWAY




VINK LAUREN ELIZABETH                     VINOD PATEL INVESTMENTS TIMOR SA        VINSON ELKINS LLP
ADDRESS ON FILE                           AVENIDA DE PRESIDENTE NICOLAU LOBATO    1001 FANNIN STE 2300
                                          BIDAU LECIDERE NAIN FETO                HOUSTON, TX 77002
                                          DILI, TL 039
                                          TIMORLESTE



VIRTUAL MARINE TECHNOLOGY INC             VIRTUS LAW LLP                          VISA SOLUTIONS AUSTRALIA PTY LTD
20 HALLETT CRES SUITE 100                 ONE RAFFLES PL 1200                     PO BOX 369
ST JOHNS, NL A1B 3N4                      SINGAPORE, SG 048616                    LEEDERVILLE, WA 6903
CANADA                                    SINGAPORE                               AUSTRALIA




VISION COMPUTERIZED ENGRAVING SYSTE       VISION MARINE REPRES E SERV LTDA        VISIONETIC LLC
17621 N BLACK CANYON HWY                  RUA BISPO LACERDA 35 PARTE              4807 SPICEWOOD SPRINGS R STE 240
PHOENIX, AZ 85023                         RIO DE JANEIRO, RJ 21051120             AUSTIN, TX 78759
                                          BRAZIL




VISSER ELEKTROTECHNIEK BV                 VITALSMARTS LLC                         VITEL VITORIA TELECOMUNICACOES LTDA
HAVENSTRAAT 9                             282 W RIVER BEND LAND STE 100           RUA FORTUNATO RAMOS 30 SALA E 209
BEVERWIJK, 08 1948 NP                     PROVO, UT 84604                         VITORIA, ES 29056020
THE NETHERLANDS                                                                   BRAZIL




VIV SOLUTIONS LLC                         VIVA ENERGY AUSTRALIA LIMITED           VIVA RIO
W GRAND PKWY                              8 REDFERN RD                            LADEIRA GLORIA 99
SUGAR LAND, TX 77479                      HAWTHORN EAST, VIC 3122                 GLORIA RIO DE JANEIRO, RJ 22210010
                                          AUSTRALIA                               BRAZIL
VIVREAU LTD     Case 20-33826        Document  89 Filed
                                        VIX MATERIAIS      in TXSB
                                                      ELA©TRICOS LTDAon 08/03/20 VIZIT
                                                                                   PageINC 410 of 433
NORWICH RD METROPOLITAN UNIT 44          450 LOJA 08 RUA INTERVENTOR SANTO       5 STRONG AVE STE 207
GREENFORD, MX UB6 8UB                    SERRA, ES 29185000                      NORTHAMPTON, MA 01060
UNITED KINGDOM                           BRAZIL




VIZIT INC                                VIZIT LLC                               VIZIT LLC
PO BOX 81                                5 STRONG AVE STE 201                    PO BOX 81
ISSAQUAH, MA 98027                       NORTHAMPTON, MA 01060                   ISSAQUAH, MA 98027




VMS GROUP AS                             VOF BRUNA BONTE                         VOICE OF RUGBY LTD
HAVNEPLADSEN 12                          VREDE EN VRIJHEID 8                     HEART OF HAWICK RM 204
FREDERIKSHAVN, 003 9900                  DEN HELDER, 08 1785 RM                  HAWICK, RX TD9 0AE
DENMARK                                  THE NETHERLANDS                         UNITED KINGDOM




VOLANTE FINANCIAL PROFESSIONAL           VOLANTE INT’L LTD                       VOLENTINE JOHN D
30 ST MARY AXE                           30 ST MARY AXE                          ADDRESS ON FILE
LONDON EC3A 8BF                          LONDON EC3A 8BF
UNITED KINGDOM                           UNITED KINGDOM




VOLGYESI BATONYI KOVACS                  VOLKING BENJAMIN                        VOORHIES LABBE
PASARETI UT 25A                          ADDRESS ON FILE                         PO BOX 3527
BUDAPEST, 06 1026                                                                LAFAYETTE, LA 705023527
HUNGARY




VOPAK AGENCIES ROTTERDAM BV              VOPAT ALEX J                            VORTEX OFFSHORE DMCEST
DROOGDOKWEG 71                           ADDRESS ON FILE                         13FA01 EMPIRE HEIGHTS BUSINESS B
ROTTERDAM, 12 3089 JN                                                            DUBAI, AE
THE NETHERLANDS                                                                  UNITED ARAB EMIRATES




VOS MARTINUS W                           VOSCORP PTE LTD                         [NAME REDACTED]
ADDRESS ON FILE                          1 UBI VIEW 0418 FOCUS ONE               ADDRESS ON FILE
                                         SINGAPORE, SG 408555
                                         SINGAPORE




VOYA INVESTMENT MANAGEMENT LLC           VOZERO LTD                              VPSI GROUP LLC
7337 E DOUBLETREE RANCH RD               ITEK HOUSE 1 NEWARK RD S                10497 TOWN AND COUNTRY W STE 225
SCOTTSDALE, AZ 85258                     GLENROTHES, FI KY7 4NS                  HOUSTON, TX 77024
                                         UNITED KINGDOM




VRVCOMERCIO DE EQUIPAMENTOS              VRYHOF ANCHORS BV                       VSH UNITED GUYANA INC
AV ACADEMICO PAULO SERGIO DE C 100       RHIJNSPOOR 255                          103 CARMICHAEL ST
MACAE, RJ 27930260                       CAPELLE AD YSSEL, 12 2901 LB            NORTH CUMMINGSBURG, GY 413741
BRAZIL                                   THE NETHERLANDS                         GUYANA




[NAME REDACTED]                          VULCAN TRAINING CENTER SP ZOO SP        [NAME REDACTED]
ADDRESS ON FILE                          LUDOWA 8C                               ADDRESS ON FILE
                                         SZCZECIN, ZP 71700
                                         POLAND
VUNG TAU PORT        Case 20-33826 Document 89 INC
                                      W O SUPPLY Filed in TXSB on 08/03/20 W Page  411 of
                                                                             A TECHNICAL   433INC
                                                                                         SALES
973 STREET 304                            8000 MARKET ST STE 220                100 BIRCH DR
WARD 11                                   HOUSTON, TX 77029                     PASS CHRISTIAN, MS 39571
BA RIAVUNG TAU
VIETNAM



W JOE SHAW LTD                            W W BOS                               W W GRAINGER INC
4200 UNDERWOOD                            PARALLELWEG 7                         100 GRAINGER PKWY
LA PORTE, TX 77571                        DEN HELDER, 08 1781 EA                LAKEFOREST, IL 60045
                                          THE NETHERLANDS




WADLEIGH ENERGY GROUP                     WADLEIGH INDUSTRIES INC DBA           WAFA TECHNICAL SYSTEMS SERVICES
206 CUMMINGS RD                           37031 BROWNS VILLAGE RD               HAMDAN ST
BROUSSARD, LA 70518                       SLIDELL, LA 70460                     ABU DHABI, AE
                                                                                UNITED ARAB EMIRATES




WAGENBORG FOXDRILL BV                     WAGGONER EDWARD RAY                   WAGSTAFF BROS LIMITED
KAMPENSTRAAT 14                           ADDRESS ON FILE                       9 BREWHOUSE YARD CLERKENWELL
OLDENZAAL, 12 7575 EK                                                           LONDON, LO EC1V 4JR
THE NETHERLANDS                                                                 UNITED KINGDOM




WAHAB HJ AHMAD NIZAM BIN                  WAHAED HUSAEN ABDRABALNABI            WAIT DELAND C
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




WAJAX INDUSTRIAL COMPONENTS LP            WAKE FOREST UNIVERSITY HEALTH SCIEN   WAKE FOREST UNIVERSITY HEALTH SCIEN
1680 BEDFORD ROW                          MEDICAL CENTER BLVD                   PO BOX 602658
HALIFAX, NS B3J 3Y4                       WINSTONSALEM, NC 27157                CHARLOTTE, NC 282602658
CANADA




WALD RELOCATION SERVICES LTD              WALDEN JAMES BRADFORD                 WALDERS EDWARD C
8708 W LITTLE YORK RO STE 190             ADDRESS ON FILE                       ADDRESS ON FILE
HOUSTON, TX 77040




WALDIAS LOCAA§A£O DE MA¡Q EQUIP           WALDRIP SHAUN MICHAEL                 WALDRON JUSTIN ANDREW
AV CAMILO NOGUEIRA DA GAMA 1230           ADDRESS ON FILE                       ADDRESS ON FILE
MACAE RJ, RJ 27947280
BRAZIL




WALDRON ROBERT T                          WALDROP DANIEL RAY                    WALDRUP DUANE
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




WALGREENS CO                              WALKER AARON K                        WALKER BYRON KEITH
PO BOX 90484                              ADDRESS ON FILE                       ADDRESS ON FILE
CHICAGO, IL
[NAME REDACTED]    Case 20-33826 Document
                                    WALKER89  Filed
                                          EDGAR     in TXSB on 08/03/20 WALKER
                                                ARMANDO                  PageJASON
                                                                               412 of 433
                                                                                   WAYNE
ADDRESS ON FILE                       ADDRESS ON FILE                   ADDRESS ON FILE




[NAME REDACTED]                       WALKER JONATHAN BRADLEY           WALKER KEYWAYNETHEIAN R
ADDRESS ON FILE                       ADDRESS ON FILE                   ADDRESS ON FILE




WALKER TECHNICAL RESOURCES LTD        WALKER WILLIAM DARRELL            [NAME REDACTED]
SCOTSTOWN MOOR BASE PERWINNES         ADDRESS ON FILE                   ADDRESS ON FILE
MOSS
ABERDEEN, AB AB23 8NN
UNITED KINGDOM



WALL JOHN DYLAN                       WALL STREET ENGLISH               WALLACE BENJAMIN TYLER
ADDRESS ON FILE                       AL RAWDAH STREET AL KHALIDIYAH    ADDRESS ON FILE
                                      DISTRICT
                                      JEDDAH, SA 31952
                                      SAUDI ARABIA



WALLACE BRANDON                       [NAME REDACTED]                   WALLACE JACOB
ADDRESS ON FILE                       ADDRESS ON FILE                   ADDRESS ON FILE




WALLACE KENNETH D                     WALLACE SANITATION SERVICES LLC   [NAME REDACTED]
ADDRESS ON FILE                       PO BOX 752                        ADDRESS ON FILE
                                      BERWICK, LA 70342




WALLACE SHAUN TIMOTHY                 WALLER ASHLEY NICOLE              WALLER COUNTY TAX
ADDRESS ON FILE                       ADDRESS ON FILE                   COLLECTORASSESSOR
                                                                        ELLEN CONTRERAS SHELLBURNE 730 9TH ST
                                                                        HEMPSTEAD, TX 774454534




WALLER DARRELL ALLEN                  WALLEY JAMES SHANNON              WALLEY JEFFREY BRYAN
ADDRESS ON FILE                       ADDRESS ON FILE                   ADDRESS ON FILE




WALLEY JEREMY SHAUN                   WALLEY WILLIAM S                  WALLING COLTEN
ADDRESS ON FILE                       ADDRESS ON FILE                   ADDRESS ON FILE




WALLS ALKENDRICK                      WALMART STORES INC                WALRAVEN CHARLES GAYLON
ADDRESS ON FILE                       PO BOX 504382                     ADDRESS ON FILE
                                      SAINT LOUIS, MO 631504832
                 Case
WALSH DAVID MICHAEL        20-33826 Document 89 Filed in TXSB on 08/03/20 WALSH
                                       WALSH GREG                          PageRYAN
                                                                                 413 of 433
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




WALTER BATISTE                           WALTER HYMAN                        WALTER JAMES MCGRAW JR
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




WALTERS DUSTIN DAKOTA                    WALTON GEORGE L                     WALTON JOSHUA JAMES
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




WALTON WILLIAM PAUL                      WALYM RELOCATION SERVICES SDN BHD   WALZ KRENZER INC
ADDRESS ON FILE                          NO 20 JALAN 289C OFF JLN EMPAT      91 WILLENBROCK RD B4
                                         KUALA LUMPUR, KUL 55200             OXFORD, CT 06478
                                         MALAYSIA




WANIN INDUSTRIES PTE LTD                 WANSLEY JAMES HUGH                  WARD AVENUE HOLDING PTY LTD
58 SENOKO RD                             ADDRESS ON FILE                     69 EDWARD ST
SINGAPORE, SG 758122                                                         PERTH, WA 6000
SINGAPORE                                                                    AUSTRALIA




WARD CHRISTOPHER                         [NAME REDACTED]                     WARD HUNTER W
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




WARD JUSTIN BERRY                        WARD LISA K                         WARD MICHAEL RAY
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




WARD SUSAN                               WARDA MAHMOUD HASSAN                WARE PARKER BRYANT
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




WAREHOUSELIGHTINGCOM                     [NAME REDACTED]                     WARMS TYLER SCOTT
2750 S 163RD ST                          ADDRESS ON FILE                     ADDRESS ON FILE
NEW BERLIN, WI 53151




WARNER THOMAS                            WARREN DOUGLAS DAVID                WARREN JOSHUA TATE
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE
WARREN MATTHEW    Case 20-33826 Document 89 MERKER
                                   WARTMANN  Filed in TXSB on 08/03/20 WARTSILA
                                                                        Page 414   of 433BV
                                                                                NEDERLAND
ADDRESS ON FILE                       KIRCHGRASSE 48                      HANZELAAN 95
                                      ZURICH, ZH 8024                     ZWOLLE, 09 8017 JE
                                      SWITZERLAND                         THE NETHERLANDS




WARTSILA CORPORATION                  WARTSILA HAMWORTHY BV               WARTSILA HAMWORTHY MIDDLE EAST FZE
VAERFTSGATEN 13                       APLONIASTRAAT 33                    P686 SAIF ZONE
MOSS, 01 1511                         ROTTERDAM, 12 3084 CC               SHARJAH, AE 120691
NORWAY                                THE NETHERLANDS                     UNITED ARAB EMIRATES




WARTSILA NORTH AMERICA INC            WARTSILA SINGAPORE PTE LTD          WARTSILA UK LIMITED
16330 AIR CENTER BLVD                 11 PANDAN CRESCENT                  SPINNAKER HOUSE
HOUSTON, TX 77032                     SINGAPORE, SG 128467                FAREHAM, HA PO16 8SD
                                      SINGAPORE                           UNITED KINGDOM




WARTSILA WATER SYSTEMS LIMITED        WASCO OIL SERVICE COMPANY NIG       WASHING EQUIPMENT OF TEXAS INC
FLEETS CORNER                         FLT ONNE                            14234 HOOPER RD
POOLE, DO BH7 0JT                     ONNE, RV                            HOUSTON, TX 77047
UNITED KINGDOM                        NIGERIA




WASHINGTON CHAIN SUPPLY INC           WASHINGTON DANTAVIOUS               WASHINGTON GERRY WAYNE
2901 UTAH AVE S                       ADDRESS ON FILE                     ADDRESS ON FILE
SEATTLE, WA 98134




WASHINGTON LAMARCUS J                 WASHINGTON NICHOLAS                 WASSELL DAVID CRAIG
ADDRESS ON FILE                       ADDRESS ON FILE                     ADDRESS ON FILE




WASSER RICHARD W                      WASSON JOEL P                       WASTE MANAGEMENT OF SOUTH LA
ADDRESS ON FILE                       ADDRESS ON FILE                     PO BOX 43350
                                                                          PHOENIX, AZ 85080




WASTE MANAGEMENT OF SOUTH LA          WASTE MANAGEMENT OF TEXAS INC       WASTE MANAGEMENT OF TEXAS INC
PO BOX 9001054                        PO BOX 43350                        PO BOX 660345
LOUISVILLE, KY 402901054              PHOENIX, AZ 85080                   DALLAS, TX 752660345




WASTE MANAGEMENT                      WASTE MANAGEMENT                    WASTE MANAGEMENT
1001 FANNIN SUITE 4000                PO BOX 43410                        PO BOX 660345
HOUSTON, TX 77002                     PHOENIX, AZ 85080                   DALLAS, TX 752660345




WATER ENGINEERING TRADING CO          WATER QUALITY INSURANCE SYNDICATE   WATER WEIGHTS INC
INDUSTRIAL AREA                       60 BROAD ST 33RD FL                 470 SATELLITE BLVD N STE K
AL AIN, AE                            NEW YORK, NY 10004                  SUWANEE, GA 30024
UNITED ARAB EMIRATES
WATERFORD ENERGY   Case  20-33826
                    SERVICES INC    Document 89 Filed
                                       WATERKRACHT BV in TXSB on 08/03/20 WATERS
                                                                           PageCLAYTON
                                                                                 415 of JAMES
                                                                                        433
1533 BARRINGTON ST STE 200              MARKENWEG 1                        ADDRESS ON FILE
HALIFAX, NS B3J 1Z4                     VARSSEVELD, 08 7051 HS
CANADA                                  THE NETHERLANDS




WATERS DOUGLAS CURTIS                   WATERS INTERNATIONAL INC           WATERS JAMES STEPHEN
ADDRESS ON FILE                         5615 CLARA ROAD                    ADDRESS ON FILE
                                        HOUSTON, TX 77041




WATKINS EVERETT                         WATKINS GREGORY W                  WATKINS JARRETT DEWAYNE
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




WATSON ANTHONY REED                     WATSON CHRISTOPHER                 WATSON DUSTIN R
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                         [NAME REDACTED]                    WATSON STEVEN CARNELL
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




WATSON TAMORHA MICHELLE                 WATSON THOMAS M                    WATT ADRIAN
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




WATT DANIEL I                           WATTCO INC                         WATTS QUITMAN LAMONT
ADDRESS ON FILE                         55 MILTON AVE                      ADDRESS ON FILE
                                        LACHINE, QC H8R 1K6
                                        CANADA




WATTS STANLEY ALLEN                     [NAME REDACTED]                    [NAME REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




WAY THOMAS M                            WAYMAN CHRISTOPHER LANE            WAYNE D ENTERPRISES INC
ADDRESS ON FILE                         ADDRESS ON FILE                    14300 HOLLISTER ST STE 100
                                                                           HOUSTON, TX 77066




WAYNE GENERAL HOSPITAL                  WAYNE KENNETH ANDERSON JR          WAYPOINT ANALYTICALLOUISIANA INC
950 MATTHEW DR                          ADDRESS ON FILE                    5041 TARAVELLA RD
WAYNESBORO, MS 393672590                                                   MARRERO, LA 70072
WB SURGERY CENTER Case   20-33826 Document  89 COM
                                     WC MIRANDA Filed
                                                    DEin TXSBLTDA
                                                       MA³VEIS on 08/03/20 WEPage   416
                                                                              WILL FIX     of 433 LLC
                                                                                       IT SERVICES         ESSEN
3704 LAPALCO BLVD                         RUA PASTOR LUIZ LAURENTINO 35        AL QUOZ INDUSTRIAL AREA 4
HARVEY, LA 70058                          C ABREU, RJ 28860000                 DUBAI, AE 191821
                                          BRAZIL                               UNITED ARAB EMIRATES




[NAME REDACTED]                           WEARCHECK CANADA INC                 WEATHER DECISION TECHNOLOGIES INC
ADDRESS ON FILE                           1175 APPLEBY LINE STE C8             201 DAVID L BOREN BOULEV STE 270
                                          BURLINGTON, ON L7L 5H9               NORMAN, OK 73072
                                          CANADA




WEATHERFORD ASIA PACIFIC PTE LTD          WEATHERFORD AUSTRALIA PTY LTD        WEATHERFORD BIN HAMMOODAH LLC
16 PENJURU PL 0300                        9 METAL CIRCUIT                      DAS TOWER SULTAN BIN ZAYED ROAD 8TH
SINGAPORE, SG 608551                      MALAGA DC, WA 6090                   FLOOR CORNICHE AL KHALIDIYA AREA
SINGAPORE                                 AUSTRALIA                            ABU DHABI, AE 4503
                                                                               UNITED ARAB EMIRATES



WEATHERFORD CANADA LTD                    WEATHERFORD DANMARK AS               WEATHERFORD INDUSTRIA E COMERCIO
1100 333 5TH AVE S W                      HOGEVEJ 1214                         ESTRADA MELQUIADES RIBEIRO DE ALMEI
CALGARY, AB T2P 3B6                       ESBJERG O, 005 6705                  MACAE RJ, RJ 27925530
CANADA                                    DENMARK                              BRAZIL




WEATHERFORD MALAYSIA SDN BHD              WEATHERFORD NETHERLANDS BV           WEATHERFORD NIGERIA LTD
199 JALAN TUN RAZAK LEVEL 25 G TO         SCHRIJNWERKERSWEG 6                  PLOT 3739TRANS AMADI INDUSTRIAL L
KUALA LUMPUR, KUL 50400                   DEN HELDER, 08 1786 PC               PORT HARCOURT, RV
MALAYSIA                                  THE NETHERLANDS                      NIGERIA




WEATHERFORD OIL TOOLS MIDDLE EAST         WEATHERFORD OIL TOOLS NEDERLAND BV   WEATHERFORD PRODUCTS AND EQUIPMENT
PLOT 598687 JEBEL ALIAL HABAB ROAD E 77   SCHRIJNWERKERSWEG 6                  16 PENJURU PLACSE 0300
ROAD GREEN COMMUNITY                      DEN HELDER, 08 1786 PC               SINGAPORE, SG 608551
DUBAI, AE 4627                            THE NETHERLANDS                      SINGAPORE
UNITED ARAB EMIRATES



WEATHERFORD SAUDI ARABIA LTD              WEATHERFORD UK LTD                   WEATHERFORD US LP
ALRUSHAID OIL GAS TECHNOLOGY              WEATHERFORD CENTRE SOUTERHEAD RD     515 POST OAK BLVD
CENTRENEW ABQIQ ROAD                      ABERDEEN, AB AB12 3LF                HOUSTON, TX 77027
AL KHOBAR, SA 31952                       UNITED KINGDOM
SAUDI ARABIA



WEATHERFORD WELL SERVICES                 WEATHERFORD                          WEATHERLY RACHEL JORDAN
FINANCIAL SQ C RING RD                    ZAHRAA EL MAADI INDUSTRIAL ZONE 5    ADDRESS ON FILE
DOHA, SQ 31774                            CAIRO, EG
QATAR                                     EGYPT




WEATHERSPOON TREMAINE ANTON               WEAVER AND TIDWELL LLP               WEAVER CHRISTOPHER WAYNE
ADDRESS ON FILE                           2821 W 7TH ST                        ADDRESS ON FILE
                                          FORT WORTH, TX 76107




WEAVER ELLIOT VONN                        WEAVER GARY                          WEAVER JAMES KEITH
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE
WEAVER SCOTT E     Case 20-33826 Document
                                    WEAVER89   Filed
                                           WILLIAM    in TXSB on 08/03/20 WEB
                                                   BRAD                    Page
                                                                              TPA 417 of 433
ADDRESS ON FILE                        ADDRESS ON FILE                       8500 FREEPORT PKWY S STE 400
                                                                             IRVING, TX 75063




WEBB ANDREW                            WEBER DOUGLAS                         WEBER ILEANA S
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE




WEBSTER BRIAN D                        WEBSTER SURGICAL SPECIALTY HOSPITAL   WEBTPA EMPOYER SERVICES LLC
ADDRESS ON FILE                        DEPT 496                              8500 FREEPORT PKWY S STE 400
                                       HOUSTON, TX 772104396                 IRVING, TX 75063




WECARE PHOTOCOPYING                    WECHEM INC                            WEDDERHILL LIMITED
AL QUOZ STREETINDUSTRIAL ZONE          5734 SUSITNA DR                       UNIT 13 SPURRYHILLOCK INDUSTRIAL ES
4WAREHOUSE NO 5                        HARAHAN, LA 70123                     STONEHAVEN, AB AB39 2NH
DUBAI, AE 22340                                                              UNITED KINGDOM
UNITED ARAB EMIRATES



WEED INSTRUMENT INC                    WEED INSTRUMENT                       WEEKLEY MARCUS LANDON
707 JEFFREY WAY                        707 JEFFREY WAY                       ADDRESS ON FILE
ROUND ROCK, TX 78665                   ROUND ROCK, TX 78665




WEG EQUIPAMENTOS ELA‰TRICOS S A        WEI CHUNG AERON TAY                   WEI HYUN
AV PREFEITO WALDEMAR GRUBBA 3000       ADDRESS ON FILE                       ADDRESS ON FILE
JARAGUA DO SUL, SC 89256900
BRAZIL




WEICHERT FORMER MI GROUP               WEICHERT WORKFORCE MOBILITY INC       WEIMER RIVES SHELLEY
3500 CLAYMOORE PARK DR                 1625 STATE ROUTE 10                   ADDRESS ON FILE
HOUSTON, TX 77043                      MORRIS PLAINS, NJ 07950




WEIR ARABIAN METALS COMPANY            WEIR ENGINEERING SERVICES COMPANY     WEIR OIL GAS
1ST STREET MAKKAH ROAD                 NEAR GATE NO 12 JEBEL ALI FREEZONE    BRAMAH AVENUE PEGASUS HOUSE
DAMMAM 2ND INDUSTRIAL CITY             DUBAI, AE                             EAST KILBRIDE, LN G750RD
AL KHOBAR, SA 31952                    UNITED ARAB EMIRATES                  UNITED KINGDOM
SAUDI ARABIA



WEISER SECURITY SERVICES INC           WEISER SECURITY                       WELCARE HOSPITAL LLC
3939 TULANE AVENUE                     PO BOX 51720                          GARHOUD2ND STREET
NEW ORLEANS, LA 70119                  NEW ORLEANS, LA 701511720             DUBAI, AE
                                                                             UNITED ARAB EMIRATES




WELCH DAVID CODY                       WELCH IAN                             WELCH JAMES EDWARD
ADDRESS ON FILE                        ADDRESS ON FILE                       ADDRESS ON FILE
WELCH RANDY         Case 20-33826 Document 89 Filed
                                     WELCH RONALD RAY in TXSB on 08/03/20 WELCH
                                                                           PageTANNER
                                                                                 418 of 433
                                                                                      BAUMAN
ADDRESS ON FILE                         ADDRESS ON FILE                          ADDRESS ON FILE




WELL BORE INC                           WELLBORE INTEGRITY SOLUTIONS UK LTD      WELLBORN JON R
17222 BAUER ROAD                        BADENTOY DR                              ADDRESS ON FILE
CYPRESS, TX 77433                       ABERDEEN, AB AB124ZD
                                        UNITED KINGDOM




WELLCENTRIC OILFIELD SERVICE LTD        WELLCONNECTION IOS LTD                   WELLHEAD ELECTRICAL SUPPLIES
WELLHEADS CRESCENT                      IOS TUBULAR FACILITY LONGSIDE AIRFIELD   WELLHEADS CRESCENT DYCE
DYCE, AB AB21 7GA                       PETERHEAD, AB AB42 3DY                   ABERDEEN, AB AB21 7GA
UNITED KINGDOM                          UNITED KINGDOM                           UNITED KINGDOM




WELLINGTON MANAGEMENT COMPANY LLP       WELLPERFORM APS                          WELLS BOBBY G
75 STATE ST                             TOLDBODGADE 2 ST TH                      ADDRESS ON FILE
BOSTON, MA 02109                        COPENHAGEN, 001 1253
                                        DENMARK




WELLS CAPITAL MANAGEMENT INC            WELLS DANIEL J                           WELLS FARGO BANK LONDON
525 MARKET ST 10TH FL                   ADDRESS ON FILE                          ATTN CHRISTINE GARDINER
SAN FRANCISCO, CA 94105                                                          301 S COLLEGE ST
                                                                                 CHARLOTTE, NC 28202




WELLS FARGO BANK NA                     WELLS FARGO BANK NA                      WELLS FARGO BANK NATIONAL
600 S FOURTH ST                         ATTN CHRISTINE GARDINER                  ASSOCIATION
MINNEAPOLIS, MN 55479                   301 S COLLEGE ST                         101 N PHILLIPS AVE
                                        CHARLOTTE, NC 28202                      SIOUX FALLS, SD 57104




WELLS FARGO BANK SAN FRANCISCO          WELLS FARGO BANK                         WELLS FARGO SECURITIES LLC
ATTN CHRISTINE GARDINER                 525 MARKET ST 25TH FLR                   600 CALIFORNIA ST STE 1600
301 S COLLEGE ST                        SAN FRANCISCO, CA 94105                  SAN FRANCISCO, CA 94108
CHARLOTTE, NC 28202




WELLS FRANK                             WELLS GAGE                               WELLS WILLIAM
ADDRESS ON FILE                         ADDRESS ON FILE                          ADDRESS ON FILE




WELLSPEC BV                             [NAME REDACTED]                          [NAME REDACTED]
CANADALAAN 9                            ADDRESS ON FILE                          ADDRESS ON FILE
APELDOORN, 04 7316 BV
THE NETHERLANDS




WELTON LUCAS                            WENDY ANG SIEW LUAN                      WENG GEOFFREY CHANG TZE
ADDRESS ON FILE                         ADDRESS ON FILE                          ADDRESS ON FILE
WESCO LLC        Case 20-33826       Document
                                        WESLEY89  Filed
                                              HEALTH    in TXSB
                                                     SYSTEM LLC on 08/03/20 WESLEY
                                                                             PageHEALTH
                                                                                   419 ofSYSTEM
                                                                                          433 LLC
PLOT D4 SECTOR MN 4 MUSSAFAH INDUS       5001 HARDY ST                       PO BOX 848488
ABU DHABI, AE                            HATTIESBURG, MS 39402               DALLAS, MS 752848488
UNITED ARAB EMIRATES




WESLEY PHYSICIAN SERVICES LLC            WEST AFRICA CATERING NIGERIA LTD    WEST BANK CARDIOLOGY LLC
5001 HARDY ST                            KM16 PORT HARCOURTABA EXPRESSWAY    1151 MARGUERITE ST STE 800
HATTIESBURG, MS 39402                    PORT HARCOURT, RV                   MORGAN CITY, LA 70380
                                         NIGERIA




WEST COAST SHIP SUPPLY                   WEST GROUP TREIN INDUST LTDA ME     WEST HARRIS COUNTY MUD NO 15
1611 17TH ST                             RUA TENENTE R LOPES RIBEIRO 231     11111 KATY FREEWAY 725
OAKLAND, CA 94607                        MACAE, RJ 27910330                  HOUSTON, TX 770792197
                                         BRAZIL




WEST HARRIS COUNTY MUD NO 366            WEST JOSEPH JOHN                    WEST JUSTIN LEE
12841 CAPRICORN STREET                   ADDRESS ON FILE                     ADDRESS ON FILE
STAFFORD, TX 77477




WEST LLC                                 WEST MICHAEL                        WEST PUBLISHING CORPORATION
11808 MIRACLE HILLS DR                   ADDRESS ON FILE                     620 OPPERMAN DR
OMAHA, NE 68154                                                              EAGAN, MN 55123




WEST REID INC OA PROVINCIAL              WEST SERVICOS TECNICOS DO BRASIL    WESTBERRY DOUGLAS MATT
115 MCNAMARA DR                          RUA DA GLORIA 344 60 ANDAR GLORIA   ADDRESS ON FILE
PARADISE, NL A1L 0A7                     RIO DE JANEIRO, RJ 20241180
CANADA                                   BRAZIL




WESTBROOK AUSTIN                         WESTBROOK DENNIS DEARL              WESTBROOK ERIC JASON
ADDRESS ON FILE                          ADDRESS ON FILE                     ADDRESS ON FILE




WESTBURCHELL INC                         WESTENDORF CHASE RUSSELL            [NAME REDACTED]
2404 S GRAND BLVD STE 100                ADDRESS ON FILE                     ADDRESS ON FILE
PEARLAND, TX 77581




WESTERN AIRWAYS INC                      WESTERN DATA SYSTEMS                WESTERN ELECTRICAL SERVICES
100 JIM DAVIDSON DRIVE                   14722 REGNAL ST                     14311 29TH ST EAST
SUGAR LAND, TX 77498                     HOUSTON, TX 77039                   SUMNER, WA 98390




WESTERN FILTER CO INC                    WESTERN LITHOGRAPH                  WESTERN OILFIELD EQUIPMENT
10702 E 11TH ST                          4335 DIRECTORS ROW                  7004 39 ST
TULSA, OK 74128                          HOUSTON, TX 77092                   LEDUC, AB T9E 0W1
                                                                             CANADA
WESTERN TOWBOATCase    20-33826
                  COMPANY         Document 89 Filed
                                     WESTERNGECO     inARABIA
                                                 SAUDI  TXSBLIMITED
                                                              on 08/03/20 WESTERTON
                                                                           Page 420   of 433
                                                                                    ACCESS LIMITED
617 NW 40TH ST                        DHAHRAN TECHNO VALLEY                16 GREENBANK RD
SEATTLE, WA 98107                     AL KHOBAR, SA 31952                  ABERDEEN, AB AB12 3BQ
                                      SAUDI ARABIA                         UNITED KINGDOM




WESTMARINE AS                         WESTNEY CONSULTING GROUP INC         WESTON COMPLIANCE SERVICES LIMITED
FISKERIHAVNSGADE 30                   2200 WEST LOOP SOUTH STE 500         25 REGAL CLOSE KINGS RD
ESBJERG, 005 6700                     HOUSTON, TX 77027                    LONDON, LD W5 2SB
DENMARK                                                                    UNITED KINGDOM




WESTRAC PTY LTD                       WESTRY TOFOREST                      WESTTEL LIMITED LOGIC
LOCKED BAG 9                          ADDRESS ON FILE                      PO BOX 31117
MIDLAND, WA 6936                                                           GRAND CAYMAN KY11205
AUSTRALIA                                                                  CAYMAN ISLANDS




[NAME REDACTED]                       WESTWOOD GLOBAL ENERGY GROUP         WESTWOOD GLOBAL ENERGY INC
ADDRESS ON FILE                       3800 BUFFALO SPEEDWAY STE 350        3800 BUFFALO SPEEDWAY STE 350
                                      HOUSTON, TX 77098                    HOUSTON, TX 77098




WETTA RICHARD N                       WHATLEY CARL KIPLON                  WHEELER CAREY R
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




WHEELER DARRELL B                     WHEELER DARRELL PATRICK              WHEELER DUSTIN MICHAEL
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




WHEELER ERIC ANDRE                    WHEELER ERIN JERMAINE                WHEELER MATTHEW
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




WHELAN KEITH                          WHITAKER SHANNON D                   WHITE CHRISTOPHER D
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




WHITE DARRELL RAYMOND                 WHITE DELECIA A                      WHITE GARY CHASE
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




WHITE GERALD                          WHITE JULIUS LEROY                   WHITE KEVIN P
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE
WHITE RANDY BOYD Case   20-33826 Document  89 Filed
                                    WHITE RAYMOND    in TXSB on 08/03/20 WHITE
                                                  DAVID                   Page   421 of 433
                                                                               SCOTT
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




WHITE TIMOTHY PAUL                     WHITE WILLIAM ALLEN               WHITEBOX ADVISORS LLC
ADDRESS ON FILE                        ADDRESS ON FILE                   3033 EXCELSIOR BLVD STE 500
                                                                         MINNEAPOLIS, MN 55416




WHITEHEAD JOSHUA R                     WHITFIELD KEDARIUS                WHITNEY GABRIEL GOODING
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




WHITSTINE JONATHAN L                   WHITTEMORE ANNA                   WHITTEN DON RUSSELL
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




WHITTINGTON CHRISTOPHER LEE            WHITTINGTON DANIEL L              WHITTY DOMINIC V
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




WHITWAM HOWARD JOHN                    WHOLESALE ELECTRIC SUPPLY CO      WIDENER CHARLES F
ADDRESS ON FILE                        4040 GULF FRWY                    ADDRESS ON FILE
                                       HOUSTON, TX 77004




WIDENER CHARLES FREDERICK              [NAME REDACTED]                   [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




WIKBORG REIL LLP                       WIKBORG REIN                      WILBANKS ROBERT M
30 CANNON ST                           30 CANNON ST                      ADDRESS ON FILE
LONDON, LO EC4M 6XH                    LONDON EC4M 6XH
UNITED KINGDOM                         UNITED KINGDOM




WILBORN DENNIS W                       WILBORN DON BARTHOLOMEW           WILCZEWSKI CHRISTOPHER C
ADDRESS ON FILE                        ADDRESS ON FILE                   ADDRESS ON FILE




WILDCAT EQUIPMENT OPERATING CO LLC     WILDER COREY                      WILEY ALLEN CLOVICE
M2 AL REEF TOWER ELEKTRA ST            ADDRESS ON FILE                   ADDRESS ON FILE
ABU DHABI, AE
UNITED ARAB EMIRATES
                 Case
WILEY BART GARRETT       20-33826 Document  89 Filed in TXSB on 08/03/20 WILHELMSEN
                                     WILEY JOE                            Page 422SHIPS
                                                                                    of 433
                                                                                        SERVICE INC
ADDRESS ON FILE                         ADDRESS ON FILE                    9400 NEW CENTURY DR
                                                                           PASADENA, TX 77507




WILHELMSEN SHIPS SERVICE S PTE LT       WILHELMSEN SHIPS SERVICE           WILHELMSEN SHIPS SERVICE
186 PANDAN LOOP                         24TH FLOOR EXECUTIVE HEIGHTS       3A NEWTONS COURT CROSSWAYS
SINGAPORE, SG 128376                    DUBAI, AE 8612                     DARTFORD KENT, AB DA2 6QL
SINGAPORE                               UNITED ARAB EMIRATES               UNITED KINGDOM




WILHELMSEN SHIPS SERVICOS               WILKENS WEATHER TECHNOLOGIES LP    WILKERSON KRISTOPHER W
RUA BISPO LACERDA 61                    2925 BRIARPARK STE 710             ADDRESS ON FILE
RIO DE JANEIRORJ, RJ 21051120           HOUSTON, TX 77242
BRAZIL




WILKES TIMOTHY JESSIE                   [NAME REDACTED]                    WILKINS TAYLOR
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




WILKS BROCK N                           WILLEM POT BV                      WILLEMEM ART E TURISMO
ADDRESS ON FILE                         INDUSTRIEWEG 15                    ADDRESS ON FILE
                                        ROTTERDAM, 12 3044 AS
                                        THE NETHERLANDS




[NAME REDACTED]                         WILLIAM D ZEICHNER MD A MEDICAL    WILLIAM DEVON YATES
ADDRESS ON FILE                         651 BIENVILLE CIRCLE               ADDRESS ON FILE
                                        NATCHITOCHES, LA 71457




WILLIAM LO MD                           WILLIAM PAUL BADONI                WILLIAM T SCHULTZE
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




WILLIAMS ADAM S                         WILLIAMS BRANDON                   WILLIAMS CARLTON ALLEN
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                         WILLIAMS DAVID W                   WILLIAMS DAVID
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE




WILLIAMS DEVEREUX                       WILLIAMS DONNIE                    WILLIAMS DOUGLAS E
ADDRESS ON FILE                         ADDRESS ON FILE                    ADDRESS ON FILE
WILLIAMS GREGORY Case 20-33826
                 SHERWIN         Document  89
                                    WILLIAMS     Filed in TXSB on 08/03/20 WILLIAMS
                                             IRA BRUCE                      Page 423JAMIEof 433
ADDRESS ON FILE                      ADDRESS ON FILE                        ADDRESS ON FILE




WILLIAMS JOSHUA SCOTT                WILLIAMS JOSHUA WAYNE                  WILLIAMS KEUNDRAE TERRELL
ADDRESS ON FILE                      ADDRESS ON FILE                        ADDRESS ON FILE




WILLIAMS KYLE                        WILLIAMS LAWRENCE ALAN                 WILLIAMS MACHINE WORKS LLC
ADDRESS ON FILE                      ADDRESS ON FILE                        5309 INDUSTRIAL ROAD
                                                                            PASCAGOULA, MS 39581




WILLIAMS MARCUS D                    WILLIAMS MATTHEW S                     WILLIAMS RAKIM
ADDRESS ON FILE                      ADDRESS ON FILE                        ADDRESS ON FILE




WILLIAMS RUSTY WAYNE                 WILLIAMS SHAWN DAVID                   WILLIAMS SLOVAKIA T
ADDRESS ON FILE                      ADDRESS ON FILE                        ADDRESS ON FILE




WILLIAMS TERRANCE ANTHONY            WILLIAMS TYLER                         WILLIAMS ZACHARY URIEL
ADDRESS ON FILE                      ADDRESS ON FILE                        ADDRESS ON FILE




WILLIAMSON CARLOS LEVI               WILLIAMSON ETHAN                       WILLIAMSON JOHN MICHAEL
ADDRESS ON FILE                      ADDRESS ON FILE                        ADDRESS ON FILE




WILLIAMSON KEVIN LAVON               WILLIAMSON RYAN                        WILLIAMSON TONY L
ADDRESS ON FILE                      ADDRESS ON FILE                        ADDRESS ON FILE




WILLIE BRIMZY                        WILLIS ANTHONY                         WILLIS DOUNN W
ADDRESS ON FILE                      ADDRESS ON FILE                        ADDRESS ON FILE




WILLIS FORBES DEWAYNE                WILLIS KNIGHTON MEDICAL CENTER INC     WILLISKNIGHTON MEDICAL CENTER INC
ADDRESS ON FILE                      2600 GREENWOOD RD                      PO BOX 32600
                                     SHREVEPORT, LA 711033971               SHREVEPORT, LA 711302600
WILLISON VANDELL    Case 20-33826 Document
                                     WILLKIE 89
                                             FARR Filed in TXSB
                                                  GALLAGHER  LLP on 08/03/20 WILLTECH
                                                                              Page 424     of 433
                                                                                      ASIA PTE LTD
ADDRESS ON FILE                           787 SEVENTH AVE                      29 MANDAI ESTATE TOWER 3
                                          NEW YORK, NY 100196099               SINGAPORE, SG 729932
                                                                               SINGAPORE




WILMAX CONTROL SYSTEMS PTE LTD            WILMER CUTLER PICKERING              WILMINGTON TRUST NATIONAL
23A LOYAL CRESCENT LOYANG OFFSHORE        1875 PENNSYLVANIA AVE NW             ASSOCIATION
SINGAPORE, SG 509017                      WASHINGTON, DC 20006                 1100 N MARKET ST
SINGAPORE                                                                      WILMINGTON, DE 19801




WILMINGTON TRUST NATIONAL                 WILSON BRYAN                         WILSON CAITLIN M
ASSOCIATION                               ADDRESS ON FILE                      ADDRESS ON FILE
ATTN BARRY SOMROCK
1100 NORTH MARKET STREET
WILMINGTON, DE 19801



WILSON COMPANY                            WILSON DAKOTA VAN                    WILSON EDWARD L
16301 ADDISON RD                          ADDRESS ON FILE                      ADDRESS ON FILE
ADDISON, TX 75001




WILSON IAN                                [NAME REDACTED]                      WILSON JASON L
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE




WILSON JOSHUA CLINTON                     [NAME REDACTED]                      WILSON ROBERT EARL
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE




WILSON SARAH                              WILSON SPARKS M                      WILSON TAYLOR ASIA PACIFIC PTE LTD
ADDRESS ON FILE                           ADDRESS ON FILE                      1 JALAN SAMULUN
                                                                               SINGAPORE, SG 629119
                                                                               SINGAPORE




WILSON WALTON INTERNATIONAL INC           WILSONS WELDING SERVICE INC          WILTSHIRE IAN JAMES
6300 LONG DR                              5229 JORDAN RD                       ADDRESS ON FILE
HOUSTON, TX 77087                         PERKINSTON, MS 39573




WIN THIN ASSOCIATES LTD                   WIN THIN ASSOCIATES LTDMYANMAR       WINDHAM RYAN LEE
182194 BOTAHTAUNG PAGODA RD               182194 BOTAHTAUNG PAGODA RD          ADDRESS ON FILE
YANGON, MM 11171                          YANGON, MM 11171
MYANMAR                                   MYANMAR




WINDHAM RYAN S                            WINDHAM TERRY                        [NAME REDACTED]
ADDRESS ON FILE                           ADDRESS ON FILE                      ADDRESS ON FILE
[NAME REDACTED]     Case 20-33826 Document 89 Filed
                                     WINDSTREAM      in TXSB on 08/03/20 WING
                                                CORPORATION               Page    425 of
                                                                              AVIATION   433 SERVICES LLC
                                                                                       CHARTER
ADDRESS ON FILE                         PO BOX 9001908                      8410 LARSON ST
                                        LOUISVILLE, KY 402901908            HOUSTON, TX 77061




WINGATE HOUSE HOTEL LTD                 WINGFIELD KEVIN JAMES               WINGFIELD MICHAEL SCOTT
15 OHIAMINI RD                          ADDRESS ON FILE                     ADDRESS ON FILE
PORT HARCOURT, RV 00234
NIGERIA




WINK JAMES OLIVER                       [NAME REDACTED]                     WINSHUTTLE LLC
ADDRESS ON FILE                         ADDRESS ON FILE                     19820 N CREEK PARKWA STE 200
                                                                            BOTHELL, WA 98011




WINSHUTTLE                              WINTER CHRISTOPHER ADAM             WINTER MEGAN ELIZABETH
19820 N CREEK PARKWA STE 200            ADDRESS ON FILE                     ADDRESS ON FILE
BOTHELL, WA 98011




WINTERS BRENT                           WISDOM MATTHEW GREGORY              WISE JUDSON A
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




WISE LISA ANNE                          WISEHART RUSSELL                    WISENOR LARRY
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




WISMA UOA SDN BHD                       WITTEVEEN KANTOORINSTALLATIES BV    WITTOESCH JUDITH
UOA CORPORATE TOWER LOBBY A             MEUBELMAKERSTRAAT 00027             ADDRESS ON FILE
KUALA LUMPUR, KUL 59200                 VELSERBROEK, 08 1991 JD
MALAYSIA                                THE NETHERLANDS




WJR ASSESSORIA E CONSULTORIA LTDA       WK BOSSIER ORTHOPEDIC SPORTS        WM HEALTHCARE SOLUTIONS INC
RUA EULINA RIBEIRO BL1 APTO 3 226       2449 HOSPITAL DR STE 340            1001 FANNIN STE 4000
RIO DE JANEIRO, RJ 20745110             BOSSIER CITY, LA 71111              HOUSTON, TX 77002
BRAZIL




WM HEALTHCARE SOLUTIONS INC             WMG ENTERPRISES II INC              WO SUPPLY CANADA
PO BOX 660345                           227 W HIGHWAY 90A                   133 ILSLEY AVE UNIT ST
DALLAS, TX 75266                        RICHMOND, TX 77406                  DARTMOUTH, NS B3B 1S9
                                                                            CANADA




WO SUPPLY NETHERLANDS BV                WOJCIECHOWSKI JEAN PIERRE           [NAME REDACTED]
BEURTSCHIPPERSTRAAT 102                 ADDRESS ON FILE                     ADDRESS ON FILE
HOOGVLIETROTTERDAM, 12 3194 DK
THE NETHERLANDS
WOLF J BRIAN      Case 20-33826 Document  89 Filed
                                   WOLF JOSEPH BRIAN in TXSB on 08/03/20 WOLFE
                                                                          PageAYRTON
                                                                                426 of
                                                                                     M 433
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




WOLFE JOSHUA RYAN                     WOLFORD BERNIE G                     WOLFORD BERNIE
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




WOLFORD JEDIDIAH DAVID                WOLLNER COMERCIO E CONFECCOES LTDA   WOLSELEY CANADA INC
ADDRESS ON FILE                       RUA DO MATOSO 138                    1270 ST GEORGE BLVD
                                      RIO DE JANEIRO, RJ 20270135          MONCTON, NB E1E 3S1
                                      BRAZIL                               CANADA




WOLSELEY CANADA INC                   WOM SOUTHEAST ASIA PTE LTD           WOMACK MACHINE SUPPLY CO OF
PO BOX 5355                           17 GUL WAY                           HOUSTON
BURLINGTON, NB L7R 0C3                SINGAPORE, SG 629194                 7807 BLUFF POINT DR STE 140
CANADA                                SINGAPORE                            HOUSTON, TX 770861786




WOMBAT SECURITY TECHNOLOGIES INC      WOOD DONALD KIRK                     WOOD GEORGE CO INC DBA WOODCO
3030 PENN AVE STE 200                 ADDRESS ON FILE                      773 MCCARTY DR
PITTSBURGH, PA 15201                                                       HOUSTON, TX 77029




WOOD GROUP KENNY IRELAND LIMITED      WOOD JEFFERY A                       [NAME REDACTED]
GATEWAY TECHNOLOGY PARK               ADDRESS ON FILE                      ADDRESS ON FILE
PARKMORE, GW
IRELAND




WOOD JONATHAN                         WOODARD LEWIS CURTIS                 WOODARD RICHARD A
ADDRESS ON FILE                       ADDRESS ON FILE                      ADDRESS ON FILE




WOODCOCK TIFFANY REYANNE              WOODHOUSE INTERNATIONAL LLC          WOODMAN WILLIAM S
ADDRESS ON FILE                       AL QUOZ INDUSTRIAL AREA              ADDRESS ON FILE
                                      DUBAI, AE
                                      UNITED ARAB EMIRATES




WOODRUFF ERNEST LEMUEL                WOODS ANTHONY D                      WOODS HOLE GROUP INC
ADDRESS ON FILE                       ADDRESS ON FILE                      15 CREEK RD
                                                                           MARION, MA 02738




WOODS JUSTIN NEAL                     WOODS MICAH JOSEPH                   WOODSONS OF ABERDEEN LTD
ADDRESS ON FILE                       ADDRESS ON FILE                      GOVAL HOUSE DYCE
                                                                           ABERDEEN, AB AB21 0HT
                                                                           UNITED KINGDOM
WOODWARD BRIAN ACase      20-33826 Document 89 JOHN
                                      WOODWARD  Filed
                                                    C in TXSB on 08/03/20 [NAME
                                                                            Page  427 of 433
                                                                                REDACTED]
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




WOOLEY JAMES CLAYTON                    WOOLLEY MICHAEL                     WOOLSLAYER COMPANIES INC
ADDRESS ON FILE                         ADDRESS ON FILE                     9601 KATY FWY STE 350
                                                                            HOUSTON, TX 77024




WOOLVERTON GEOFFREY                     WOOTEN GORDON S                     WORD WILLIAM MARK
ADDRESS ON FILE                         ADDRESS ON FILE                     ADDRESS ON FILE




WORDO VENTURES                          WORGER JOEL M                       WORIX ERNEST LINWOOD
12 CHUKWU LANE ELELENWO                 ADDRESS ON FILE                     ADDRESS ON FILE
PORT HARCOURT, RV 50001
NIGERIA




WORKDAY INC                             WORKDAY                             WORKFORCE CLOTHING PTY LTD
6230 STONERIDGE MALL RD                 6230 STONERIDGE MALL RD             26 TULLOCH WAY
PLEASANTON, CA 94588                    PLEASANTON, CA 94588                CANNING VALE, WA 6155
                                                                            AUSTRALIA




WORKFORCE SOFTWARE LLC                  WORKIVA INC                         WORKIVA
38705 SEVEN MILE RD STE 300             2900 UNIVERSITY BLVD                2900 UNIVERSITY BLVD
LIVONIA, MI 48152                       AMES, IA 50010                      AMES, IA 50010




WORKPLACE HEALTH SAFETY COMP            WORKPLACE OFFICE FURNITURE LTD      WORKSHIP DO BRASIL SERVICOS
PO BOX 9000                             47 ALBERT ST                        RUA CLOTILDE DE OLIVEIRA RODRIGU 34
ST JOHNS, NL                            ABERDEEN, AB AB25 1XT               NITEROI RJ, RJ 24120170
CANADA                                  UNITED KINGDOM                      BRAZIL




WORKSTRINGS CANADA                      WORKSTRINGS INTERNATIONAL LIMITED   WORKSTRINGS INTERNATIONAL S PTE
106 CLYDE AVE                           KIRKTON AVE                         52 LOYANG WAY BUILDING 2
MOUNT PEARL, NL A1N 4S2                 ABERDEEN, AB AB21 0BF               SINGAPORE, SG 508745
CANADA                                  UNITED KINGDOM                      SINGAPORE




WORKSTRINGS LLC                         WORLD FUEL SERVICES EUROPE LTD      WORLD FUEL SERVICES INC
1150 SMEDE HWY                          62 BUCKINGHAM GATE                  9800 NW 41ST ST STE 400
BROUSSARD, LA 70518                     LONDON, LO SW1E 6AJ                 MIAMI, FL 33178
                                        UNITED KINGDOM




WORLD FUEL SERVICES                     WORLD HYDRAULICS LLC                WORLD MARINE OF MISSISSIPPI LLC
238A THOMPSON RD                        14210 CAROLCREST ST                 601 BAYOU CASOTTE PKWY
SINGAPORE, SG 307684                    HOUSTON, TX 77079                   PASCAGOULA, MS 39581
SINGAPORE
                  CaseSERVICES
WORLD OIL FIELDS POWER   20-33826    Document 89 Filed SUPPLY
                                        WORLD PETROLEUM in TXSB
                                                              INC on 08/03/20 WORLD
                                                                               PageSUPPLY
                                                                                    428 ofINC433
FLAT NO SF3 CHANDRANATH APTS             307 MAGNOLIA BUSINESS PARK DR          818 JETSTREAM CT
MAPUSA BARDEZ, 05 403507                 MAGNOLIA, TX 77354                     WEBSTER, TX 77598
INDIA




WORLD SUPPLY INC                         WORLD TRAINING SERVICES SA DE CV       WORLD WIDE FURNISHINGS LLC
PO BOX 34396                             AV BALLENA 5 COL JUSTO SIERRA          213 LANTANA CT
HOUSTON, TX 772344396                    CIUDAD DEL CARMEN, CMP 24114           BROUSSARD, LA 705187619
                                         MEXICO




WORLD WIDE POWER SERVICES LLC            WORLD WIDE TECHNOLOGY INC              WORLDWIDE OILFIELD MACHINE INC
PLOT S 11108 JAFZA INDUSTRIAL AREA       60 WELDON PKWY                         11809 CANEMONT ST
DUBAI, AE                                MARYLAND HEIGHTS, MO 63043             HOUSTON, TX 77035
UNITED ARAB EMIRATES




WORLDWIDE OILFIELD MACHINE UK LTD        WORLDWIDE OILFIELD MACHINE             WORLEY JOSHUA CLINE
7 ST MACHAR RD                           OFFICE 213 2ND FLOOR BUILDING 6EA AL   ADDRESS ON FILE
ABERDEEN, AB AB24 2UU                    QUDS STREET DUBAI AIR
UNITED KINGDOM                           DUBAI, AE
                                         UNITED ARAB EMIRATES



WORLEY SHAWN                             WORTH INDUSTRIES INC                   WOZAIR USA LIMITED
ADDRESS ON FILE                          4223 SAINT STEPHENS RD                 3601 N LOOP 336 W STE 100
                                         MOBILE, AL 366121235                   CONROE, TX 77304




WRAY DOMINQUE                            WRAY HOGAN RANDAL                      WRIGHT BRADLEY CHARLES
ADDRESS ON FILE                          ADDRESS ON FILE                        ADDRESS ON FILE




WRIGHT BRADLEY WAYNE                     WRIGHT DAVID BOYD                      [NAME REDACTED]
ADDRESS ON FILE                          ADDRESS ON FILE                        ADDRESS ON FILE




[NAME REDACTED]                          WRIGHT JEFFREY                         [NAME REDACTED]
ADDRESS ON FILE                          ADDRESS ON FILE                        ADDRESS ON FILE




[NAME REDACTED]                          WRIGHT TRAVIS GLEN                     WRIGHT WESLEY D
ADDRESS ON FILE                          ADDRESS ON FILE                        ADDRESS ON FILE




WRINKLE JAY DEE                          WRIST USA HOUSTON LLC                  WT OFFSHORE INC
ADDRESS ON FILE                          1485 E SAM HOUSTON PA STE 100          DAVID BUMP
                                         HOUSTON, TX 77503                      9 GREENWAY PLAZA
                                                                                SUITE 300
                                                                                HOUSTON, TX 77046
WT OFFSHORE INC Case 20-33826         Document
                                         WU CHIN89 Filed in TXSB on 08/03/20 WUEHRMANN
                                                                              Page 429ROBERT
                                                                                       of 433JOSEPH
EIGHT GREENWAY PLAZA STE 1330             ADDRESS ON FILE                       ADDRESS ON FILE
HOUSTON, TX 77046




WUENSCH SALES CO INC                      WURLDTECH SECURITY TECHNOLOGIES LTD   WURLDTECH SECURITY TECHNOLOGIES
7241 NAVIGATION BLVD                      2623 CAMINO RAMON                     1090 W GEORGIA ST STE 1000
HOUSTON, TX 77011                         SAN RAMON, CA 945839130               VANCOVER, BC V6B 5A1
                                                                                CANADA




WWN LTD                                   WWZ ENERGIE AG                        WWZ ENERGIE AG
3303 W 12TH ST                            CHOLLERSTRASSE 24                     CHOLLERSTRASSE 24
HOUSTON, TX 77008                         6301 ZUG                              ZUG 6301
                                          SWITZERLAND                           SWITZERLAND




WYANT GEORGE T                            WYANT GREGORY STEVEN                  WYATT KYLE F
ADDRESS ON FILE                           ADDRESS ON FILE                       ADDRESS ON FILE




WYNE HOTEL YANGON                         XCELERATE MEDIA INC                   XCIEL INC
34 KYAIK WAING PAGODA ROAD MAYANGO        61 W BRDIGE ST                        5554 SOUTH PEEK RD
YANGON, MM 11062                          DUBLIN, OH 43017                      KATY, TX 77450
MYANMAR




XERVO AS                                  XIOTECH CORPORATION                   XL CATLIN INSURANCE COMPANY UK
KUOPIOVEJ 20                              6455 FLYING CLOUD DR                  LIMITED
SVENDBORG, 004 5700                       EDEN PRAIRIE, MN 55344                20 GRACECHURCH ST
DENMARK                                                                         LONDON EC3V 0BG
                                                                                UNITED KINGDOM



XLOG COMERCIAL LTDA                       XOPS                                  XPEDITE TECHNOLOGIES INC
RUA TELES BARRETO 215                     77 ROBINSON ROAD 1600 ROBINSON 77     8830 STANFORD BLVD
BENTO RIBEIRO, RJ 21331006                SINGAPORE, SG 068896                  COLUMBIA, MD 21045
BRAZIL                                    SINGAPORE




XSTREME MD                                XTEX PTY LTD                          XYLEM WATER SOLUTIONS
1245 S COLLEGE RD STE 101                 11 MONARCH COURT                      PIETER ZEEMANWEY 240
LAFAYETTE, LA 70503                       OAKLEIGH, VIC 3166                    DORDRECHT, 08 3316 GZ
                                          AUSTRALIA                             THE NETHERLANDS




Y TABIB CO CPA                            YANG MING                             YANG ZAINAN
1ST NARIM ST                              ADDRESS ON FILE                       ADDRESS ON FILE
TELAVIV, 06 67060
ISRAEL




YARDBURY ENGINEERING OILFIELD             YARN REGINALD T                       YASPARRO RICHARD P
GREENHOLE PL                              ADDRESS ON FILE                       ADDRESS ON FILE
BRIDGE OF DON ABERDEEN, AB AB23 8EU
UNITED KINGDOM
                Case
YATES DEREK EDWARD      20-33826 Document  89 Filed
                                    YATES WILLIAM     in TXSB on 08/03/20 YAWN
                                                  DEVON                     Page 430
                                                                               CARL   of 433
                                                                                    EDWARD
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




YAYI OLUSEGUN                          YBANEZ BRYAN JAMES                 YBANEZ EDDIE
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




YELLOW FREIGHT SYSTEM INC              YELVERTON WILLIAM CODY             YEOH YEOH LAI LING CYNTHIA
PO BOX 730333                          ADDRESS ON FILE                    ADDRESS ON FILE
DALLAS, TX 75373




YESTER WILLIAM C                       YETTER COLEMAN LLP                 YKY BUS SERVICE SDN BHD
ADDRESS ON FILE                        909 FANNIN ST STE 3600             NO 2 JALAN BELLAMY
                                       HOUSTON, TX 77010                  KUALA LUMPUR, KUL 50460
                                                                          MALAYSIA




YONG CLINIC DISPENSARY                 YOSHIYASU NORIAKI                  YOUNG DEWEY WESTON
BLK C MUHIBBAH COMP UNIT 26 GRD FL     ADDRESS ON FILE                    ADDRESS ON FILE
BANDAR SERI BEGAWAN, BN BE3919
BRUNEI




YOUNG EDWARD F                         YOUNG EVAN MICHAEL                 [NAME REDACTED]
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




[NAME REDACTED]                        YOUNG JONATHAN                     YOUNG JOSHUA LEE
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




YOUNGBLOOD MITCHELL                    YOUR CONTAINER SOLUTIONS           YOUSEF ALI ALYAMI TECHNICAL SERVIC
ADDRESS ON FILE                        FM 1960 W STE A4200                THOQBHA
                                       HOUSTON, TX 77065                  ALKHOBAR, SA 31952
                                                                          SAUDI ARABIA




YOUSUF JIZA AL RASHEEDI EST FOR TRA    YRC INC                            YU MENG LEOW
WAREHOUSE NO 4 KHALDIYA                10990 ROE AVE                      ADDRESS ON FILE
DAMMAM, SA 31412                       OVERLAND PARK, KS 66211
SAUDI ARABIA




YULCHON                                [NAME REDACTED]                    YUNOS PUTERA MD SHEEDY BIN PG HJ
DAECHI 2DONG94431                      ADDRESS ON FILE                    YUNOS
GANGNAMGU SEOUL, 06 135713                                                ADDRESS ON FILE
SOUTH KOREA
                Case
YUSRI MUHAMMAD YUSRA    20-33826 Document  89AHMED
                                    YUSUF BIN  Filed in TXSB
                                                   KANOO CO LTDon 08/03/20 YVONNE
                                                                             PageMOIR
                                                                                  431PROPERTY
                                                                                      of 433 SERVICES
ADDRESS ON FILE                        KANOO TOWERKING SAUD               20 HIGH ST
                                       STREETINDUSTRIAL AREA NO 1         KEMNAY, AB AB51 5NB
                                       DAMMAM, SA 31411                   UNITED KINGDOM
                                       SAUDI ARABIA



ZAAC MOORE COMMERCIAL CO               [NAME REDACTED]                    ZADOK TECHNOLOGIES INC
50 KAKAWA ST                           ADDRESS ON FILE                    8727 FALLBROOK DR
LAGOS, LG                                                                 HOUSTON, TX 77064
NIGERIA




ZAHID TRACTOR AND HEAVY MACHINERY      ZAID IBRAHIM CO                    ZAIDEL AARON T
ALKHALDIA ARAEA PORT RD                LEVEL 19 MENARA MILENIUM           ADDRESS ON FILE
DAMMAM, SA 31421                       KUALA LUMPUR, KUL 50490
SAUDI ARABIA                           MALAYSIA




ZAIN ALDEEN QASEM NASSER               ZAINAL BANI                        ZAMIL OFFSHORE SERVICES COMPANY
ADDRESS ON FILE                        ADDRESS ON FILE                    KING ABDUL AZIZ SEA PORT
                                                                          DAMMAM, SA 31437
                                                                          SAUDI ARABIA




[NAME REDACTED]                        ZANDER LAUREN                      ZARGAR RAFIQ AHMAD
ADDRESS ON FILE                        ADDRESS ON FILE                    ADDRESS ON FILE




ZARGES TUBESCA HOLDING BV              ZARZA PATRICK DANIEL               ZAVROS CLINTON LEE
INDUSTRIEWEG 00009 11                  ADDRESS ON FILE                    ADDRESS ON FILE
BERKEL EN RODENRIJS, 12 2651 BC
THE NETHERLANDS




ZAWTIKA CHARITY GOLF TOURNAMENT        ZAYO GROUP HOLDNGS INC             ZAYO GROUP
623 PYAY ROAD PTTEPI OFFICE VANTA      400 CENTENNIAL PKWY STE 200        400 CENTENNIAL PARKWAY
YANGON, MM 11041                       LOUISVILLE, CO 80027               LOUISVILLE, CO 80027
MYANMAR




ZAYO GROUP                             ZEE MEDICAL SAFETY INC DBA         ZEEMAN RECLAMEGROEP BV
400 CENTENNIAL PKWY STE 200            907 E DOWLING RD 19                INDUSTRIEWEG 27
LOUISVILLE, CO 80027                   ANCHORAGE, AK 99518                DEN HELDER, 08 1785 AG
                                                                          THE NETHERLANDS




ZEFERINO JOSE                          ZEHNDER GROUP SCHWEIZ AG           [NAME REDACTED]
ADDRESS ON FILE                        MOORTALSTRASSE 3                   ADDRESS ON FILE
                                       GRANICHEN 5722
                                       SWITZERLAND




[NAME REDACTED]                        ZELL AMBIENTAL LTDA                ZENTECH INC
ADDRESS ON FILE                        AV SENADOR CASEMIRO DA ROCHA 609   14800 ST MARYS LN STE 270
                                       SAO PAULO, SP 04047001             HOUSTON, TX 77079
                                       BRAZIL
ZEP INCORPORATEDCase   20-33826 Document  89 Filed
                                   ZERAI AHFEROM M in TXSB on 08/03/20 [NAME
                                                                         Page  432 of 433
                                                                             REDACTED]
525 CENTRE PARK BLVD                 ADDRESS ON FILE                     ADDRESS ON FILE
DESOTO, TX 75115




ZETER CHRIS M                        ZGABAY CHRIS J                      [NAME REDACTED]
ADDRESS ON FILE                      ADDRESS ON FILE                     ADDRESS ON FILE




ZHIDOR SDN BHD                       ZICHTWERK                           [NAME REDACTED]
U0845 JALAN JUMIDAR BUYONG           PASTOOR KOOPMANWEG 21               ADDRESS ON FILE
87000 WP LABAUN                      DEN HELDER, 08 1784 NX
MALAYSIA                             THE NETHERLANDS




ZIEGLER COOPER INC DBA ZEIGLER       [NAME REDACTED]                     ZILLES W DAVID
700 LOUISIANA ST STE 350             ADDRESS ON FILE                     ADDRESS ON FILE
HOUSTON, TX 77002




[NAME REDACTED]                      [NAME REDACTED]                     ZLATANOV NIKOLAY
ADDRESS ON FILE                      ADDRESS ON FILE                     ADDRESS ON FILE




[NAME REDACTED]                      ZOLA CHRISTOPHER L                  ZOLA MONIQUE YVETTE
ADDRESS ON FILE                      ADDRESS ON FILE                     ADDRESS ON FILE




ZOLLERN NORTH AMERICA LP             ZOMPA GUDERIAN ENTERPRISES PLLC     ZONE TECHNOLOGY WLL
40485 W I55 SERVICE ROAD             2027 61ST STREET                    VILLA NO 10، AL JAZIRA AL ARABIYA ST
PONCHATOULA, LA 70454                GALVESTON, TX 77551                 DOHA, SQ
                                                                         QATAR




ZORETIC MARJORIE M                   ZORN TREVOR                         ZORYA SERVICES LIMITED
ADDRESS ON FILE                      ADDRESS ON FILE                     NO 127 ROOM 3A WEST SHWEGONEDAING
                                                                         YANGON, MM 11201
                                                                         MYANMAR




ZPMCOTL MARINE CONTRACTOR LIMITED    ZPMCOTL MARINE CONTRACTOR LIMITED   [NAME REDACTED]
1250 WOOD BRANCH PARK DR SUITE 410   14800 ST MARYS LANE SUITE 166       ADDRESS ON FILE
HOUSTON, TX 77079                    HOUSTON, TX 77079




[NAME REDACTED]                      ZURCHER KANTONALBANK                ZURICH COMPAGNIE DASSURANCES SA
ADDRESS ON FILE                      BAHNHOFSTRASSE 9                    AV EUGENEPITTARD 16
                                     ZURICH 8005                         GENEVE, VS 1206
                                     SWITZERLAND                         SWITZERLAND
ZURICH INSURANCE Case   20-33826
                 PLC UK BRANCH     Document  89 FiledPLC
                                      ZURICH INSURANCE in TXSB on 08/03/20 ZURICH
                                                                             PageINTERNATIONAL
                                                                                   433 of 433 CORPORATE SOLU
70 MARK LANE                           MYTHENQUAI 2                         TRICENTRE ONE NEW BRIDGE SQUARE
LONDON EC3R 7NQ                        ZURICH 8002                          SWINDON, WI SN1 1HN
UNITED KINGDOM                         SWITZERLAND                          UNITED KINGDOM




ZWICK DAVID A                          ZYSMAN AHARONI GAYER CO
ADDRESS ON FILE                        41 ROTHCHILD BLVD
                                       TEL AVIV, 06 65784
                                       ISRAEL




Total: 12875
